


Exhibit 10.2

 

CREDIT AGREEMENT

among

INAMED CORPORATION

as Borrower

 

The Several Lenders

from Time to Time Parties Hereto

 

FIRST UNION NATIONAL BANK,

as Administrative Agent,

BEAR STEARNS CORPORATE LENDING INC.,

as Syndication Agent,

GMAC COMMERCIAL CREDIT LLC,

as Documentation Agent,

and

BEAR, STEARNS & CO.,

as Arranger

 

Dated as of February 1, 2000

 

INDEX

 

1.

Credit Agreement

 

 

SCHEDULES

 

 

Schedule 1.1A

Commitments

 

Schedule 4.4

Consents, Authorizations, Filings and Notices

 

Schedule 4.6

Litigation

 

Schedule 4.9

Intellectual Property

 

Schedule 4.15

Subsidiaries

 

Schedule 4.19

UCC Filing Jurisdictions

 

Schedule 7.2(d)

Existing Indebtedness

 

Schedule 7.3(f)

Existing Liens

 

Schedule 7.8 (i)

Existing Investments

 

 

EXHIBITS

 

 

 

Exhibit A

Form of Guarantee and Collateral Agreement

 

Exhibit B

Form of Compliance Certificate

 

Exhibit C

Form of Closing Certificate

 

Exhibit D

Form of Assignment and Acceptance

 

Exhibit E - 1

Form of Legal Opinion of Skadden, Arps, Slate, Meagher & Flom

 

Exhibit E - 2

Form of Legal Opinion of David Bamberger, General Counsel to the Borrower

 

Exhibit F

Form of Tax Exemption Certificate

 

Exhibit G - 1

Form of Term Note

 

Exhibit G - 2

Form of Revolving Note

 

Exhibit G - 3

Form Swing Line Note

 

Exhibit H

Form of Standby Letter of Credit

 

2.

Guarantee and Collateral Agreement

 

3.

Acknowledgment and Consent Forms

 

4.

Inamed Corporation Officers Certificate

 

--------------------------------------------------------------------------------


 

5.

Closing Certificates

 

 

Inamed Corporation

 

Biodermis Corporation

 

Bioenterics Corporation

 

Bioplexus Corporation

 

Collagen Aesthetics, Inc.

 

Collagen Aesthetics International Inc.

 

CUI Corporation

 

Flowmatrix Corporation

 

Inamed Development Company

 

Inamed International Corp.

 

Inamed Japan, Inc.

 

McGhan Medical Corporation

 

Medisyn Technologies Corporation

 

6.

Legal Opinion of Skadden, Arps, Slate, Meagher & Flom LLP

 

7.

Legal Opinion of David Bamberger, General Counsel to Inamed Corporation

 

8.

Solvency Certificate

 

9.

Payoff Letter

 

10.

Insurance Certificates

 

2

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

 

$107,500,000

 

CREDIT AGREEMENT

 

among

 

INAMED CORPORATION,

as Borrower,

 

The Several Lenders

from Time to Time Parties Hereto,

 

GMAC COMMERCIAL CREDIT LLC,

as Documentation Agent,

 

BEAR STEARNS CORPORATE LENDING INC.

as Syndication Agent,

 

and

 

FIRST UNION NATIONAL BANK,

as Administrative Agent

 

Dated as of February 1, 2000

 

BEAR, STEARNS & CO. INC., as Sole Lead Arranger and Sole Book Manager

 

 


 

TABLE OF CONTENTS

 

SECTION 1. DEFINITIONS

 

1.1

Defined Terms

 

1.2

Other Definitional Provisions

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

 

2.1

Term Commitments

 

2.2

Procedure for Term Loan Borrowing

 

2.3

Repayment of Term Loans

 

2.4

Revolving Commitments

 

2.5

Procedure for Revolving Loan Borrowing

 

2.6

Swingline Commitment

 

2.7

Procedure for Swingline Borrowing; Refunding of Swingline Loans

 

2.8

Commitment Fees, etc .

 

2.9

Termination or Reduction of Revolving Commitments

 

2.10

Optional Prepayments

 

2.11

Mandatory Prepayments and Commitment Reductions

 

2.12

Conversion and Continuation Options

 

2.13

Limitations on Eurodollar Tranches

 

2.14

Interest Rates and Payment Dates

 

2.15

Computation of Interest and Fees

 

2.16

Inability to Determine Interest Rate

 

2.17

Pro Rata Treatment and Payments

 

2.18

Requirements of Law

 

2.19

Taxes

 

2.20

Indemnity

 

2.21

Change of Lending Office

 

2.22

Replacement of Lenders

 

2.23

Evidence of Debt

 

2.24

Illegality

 

SECTION 3. LETTERS OF CREDIT

 

3.1

L/C Commitment

 

3.2

Procedure for Issuance of Letter of Credit

 

3.3

Fees and Other Charges

 

3.4

L/C Participations

 

3.5

Reimbursement Obligation of the Borrower

 

3.6

Obligations Absolute

 

3.7

Letter of Credit Payments

 

3.8

Applications

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

4.1

Financial Condition

 

4.2

No Change

 

4.3

Corporate Existence; Compliance with Law

 

4.4

Corporate Power; Authorization; Enforceable Obligations

 

4.5

No Legal Bar

 

4.6

Litigation

 

4.7

No Default

 

4.8

Ownership of Property; Liens

 

 

 

 

--------------------------------------------------------------------------------


 

 

4.9

Intellectual Property

 

4.10

Taxes

 

4.11

Federal Regulations

 

4.12

Labor Matters

 

4.13

ERISA

 

4.14

Investment Company Act; Other Regulations

 

4.15

Subsidiaries

 

4.16

Use of Proceeds

 

4.17

Environmental Matters

 

4.18

Accuracy of Information, etc

 

4.19

Security Documents

 

4.20

Solvency

 

4.21

Year 2000 Matters

 

SECTION 5. CONDITIONS PRECEDENT

 

5.1

Conditions to Initial Extension of Credit

 

5.2

Conditions to Each Extension of Credit

 

SECTION 6. AFFIRMATIVE COVENANTS

 

6.1

Financial Statements

 

6.2

Certificates; Other Information

 

6.3

Payment of Obligations

 

6.4

Maintenance of Existence; Compliance

 

6.5

Maintenance of Property; Insurance

 

6.6

Inspection of Property; Books and Records; Discussions

 

6.7

Notices

 

6.8

Environmental Laws

 

6.9

Interest Rate Protection

 

6.10

Additional Collateral, etc

 

6.11

Further Assurances

 

SECTION 7. NEGATIVE COVENANTS

 

7.1

Financial Condition Covenants

 

7.2

Indebtedness

 

7.3

Liens

 

7.4

Fundamental Changes

 

7.5

Disposition of Property

 

7.6

Restricted Payments

 

7.7

Capital Expenditures

 

7.8

Investments

 

7.9

Transactions with Affiliates

 

7.10

Sales and Leasebacks

 

7.11

Changes in Fiscal Periods

 

7.12

Negative Pledge Clauses

 

7.13

Clauses Restricting Subsidiary Distributions

 

7.14

Lines of Business

 

SECTION 8. EVENTS OF DEFAULT

 

SECTION 9. THE AGENTS

 

ii

--------------------------------------------------------------------------------


 

 

9.1

Appointment

 

9.2

Delegation of Duties

 

9.3

Exculpatory Provisions

 

9.4

Reliance by Agents

 

9.5

Notice of Default

 

9.6

Non-Reliance on Agents and Other Lenders

 

9.7

Indemnification

 

9.8

Agent in Its Individual Capacity

 

9.9

Successor Administrative Agent

 

9.10

Agents Generally

 

9.11

The Lead Arranger

 

9.12

 The Documentation Agent

 

SECTION 10. MISCELLANEOUS

 

10.1

 Amendments and Waivers

 

10.2

 Notices

 

10.3

No Waiver; Cumulative Remedies

 

10.4

Survival of Representations and Warranties

 

10.5

Payment of Expenses and Taxes

 

10.6

Successors and Assigns; Participations and Assignments

 

10.7

Adjustments; Set-off

 

10.8

Counterparts

 

10.9

Severability

 

10.10

 Integration

 

10.11

 GOVERNING LAW

 

10.12

 Submission To Jurisdiction; Waivers

 

10.13

 Acknowledgments

 

10.14

 Releases of Guarantees and Liens

 

10.15

 Confidentiality

 

10.16

 WAIVERS OF JURY TRIAL

 

iii

--------------------------------------------------------------------------------


 

ANNEX:

 

A

Pricing Grid

 

SCHEDULES:

 

1.1A

Commitments

4.4

Consents, Authorizations, Filings and Notices

4.6

Litigation

4.9

Intellectual Property

4.15

Subsidiaries

4.19

UCC Filing Jurisdictions

7.2(d)

Existing Indebtedness

7.3(f)

Existing Liens

7.8(i)

Existing Investments

 

EXHIBITS:

 

A

Form of Guarantee and Collateral Agreement

B

Form of Compliance Certificate

C

Form of Closing Certificate

D

Form of Assignment and Acceptance

E-1

Form of Legal Opinion of Skadden, Arps, Slate, Meagher & Flom

E-2

Form of Legal Opinion of David Bamberger, General Counsel to the Borrower

F

Form of Tax Exemption Certificate

G-1

Form of Term Note

G-2

Form of Revolving Note

G-3

Form Swing Line Note

H

Form of Standby Letter of Credit

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of February 1, 2000, among INAMED CORPORATION, a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), BEAR, STEARNS & CO. INC., as sole lead arranger and sole book
manager (in such capacity, the “Lead Arranger”),  GMAC COMMERCIAL CREDIT LLC, as
documentation agent (in such capacity, the “Documentation Agent”), BEAR STEARNS
CORPORATE LENDING INC., as syndication agent (in such capacity, the “Syndication
Agent”), and FIRST UNION NATIONAL BANK, as administrative agent (in such
capacity, the “Administrative Agent”).

 

The parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1 Defined Terms.  As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.

 

“Acquired Debt”: with respect to any specified Person, (i) Indebtedness of any
other Person existing at the time such other Person is merged with or into or
becomes a Subsidiary of such specified Person, including, without limitation,
Indebtedness incurred in connection with, or in contemplation of, such other
Person merging with or into or becoming a Subsidiary of such specified Person,
and (ii) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

 

“Acquisition”: with respect to any Person, (a) the acquisition of all of the
Capital Stock of any other Person, (b) the acquisition of all or substantially
all of the assets of any other Person or (c) the acquisition of all of the
assets comprising a division or business unit of any other Person.

 

“Adjustment Date”: as defined in the Pricing Grid.

 

“Administrative Agent”: as defined in the recitals to this Agreement.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Agents”: the collective reference to the Syndication Agent, the Documentation
Agent, the Lead Arranger and the Administrative Agent, which term shall include,
for purposes of Section 9 only, the Issuing Lender.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

--------------------------------------------------------------------------------


 

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

 

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

 

 

Base Rate Loans

 

Eurodollar Loans

 

Revolving Loans, Swingline Loans and Term Loans

 

2.75

%


3.75

%

 

; provided, that from and after the date which is six months after the Closing
Date, the Applicable Margin will be determined pursuant to the Pricing Grid.

 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Approved Fund”: with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (a), (b), (c) or
(d) of Section 7.5) that yields gross proceeds to the Borrower or any of its
Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt and valued at fair market
value in the case of other non-cash proceeds) in excess of $1,000,000.

 

“Assignee”: as defined in Section 10.6(c).

 

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit D.

 

“Assignor”: as defined in Section 10.6(c).

 

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

 

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus
0.50%. For purposes hereof: “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Reference Lender as its prime
rate in effect at its principal office in Charlotte, North Carolina (the Prime
Rate not being intended to be the lowest rate of interest charged by the
Reference Lender in connection with extensions of credit to debtors). Any change
in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective

 

2

--------------------------------------------------------------------------------


 

Rate shall be effective as of the opening of business on the effective day of
such change in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

 

“Benefitted Lender”: as defined in Section 10.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble to this Agreement.

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Bridge Loan Agreement”: the Loan Agreement, dated as of September 1, 1999,
among the Borrower, Inamed Acquisition Corporation, the lenders from time to
time parties thereto and Ableco Finance LLC, as administrative agent.

 

“Business”: as defined in Section 4.17(b).

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or Charlotte, North Carolina are authorized or
required by law to close; provided, that with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
night to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having

 

3

--------------------------------------------------------------------------------


 

maturities of six months or less from the date of acquisition issued by any
Lender or by any commercial bank organized under the laws of the United States
or any state thereof having combined capital and surplus of not less than
$500,000,000; (c) commercial paper of an issuer rated at least A-1 by Standard &
Poor’s Ratings Services (“S&P”) or P-1 by Moody’s Investors Service, Inc.
(“Moody’s”), or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within six months from the date
of acquisition; (d) repurchase obligations of any Lender or of any commercial
bank satisfying the requirements of clause (b) of this definition, having a term
of not more than 30 days, with respect to securities issued or fully guaranteed
or insured by the United States government; (e) securities with maturities of
one year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; or (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.

 

“Cash In–License Fees”: for any period, with respect to any Person, the
aggregate expenditures by such Person and its Subsidiaries for the right to
sell, use, market and/or distribute the products of another Person, but only to
the extent that such expenditures would be required to be capitalized under GAAP
on a consolidated balance sheet of such Person and its Subsidiaries.

 

“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is February 1, 2000.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Commitment”: as to any Lender, the sum of the Term Commitment and the Revolving
Commitment of such Lender.

 

“Commitment Fee Rate”: 0.50% per annum.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans hereunder otherwise required to be made
by such Lender and designated by such Lender in a written instrument, subject to
the consent of the Administrative Agent and the Borrower; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender)

 

4

--------------------------------------------------------------------------------


 

shall have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to Section 2.18, 2.19, 2.20 or 10.5 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment hereunder.

 

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated January 2000 and furnished to the Lenders.

 

“Consolidated Domestic Current Assets”: at any date, all amounts (other than
cash and Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Domestic Subsidiaries at such
date.

 

“Consolidated Domestic Current Liabilities”: at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Domestic Subsidiaries at such date, but excluding (a) the
current portion of any Funded Debt of the Borrower and its Domestic Subsidiaries
and (b) without duplication of clause (a) above, all Indebtedness consisting of
Revolving Loans or Swingline Loans to the extent otherwise included therein.

 

“Consolidated Domestic Net Income”: for any period, the consolidated net income
(or loss) of the Borrower and the Domestic Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Domestic Subsidiary or is merged into or consolidated with the
Borrower or any other Domestic Subsidiary, (b) the income (or deficit) of any
Person (other than a Domestic Subsidiary) in which the Borrower or any Domestic
Subsidiary has an ownership interest, except to the extent that any such income
is actually received by the Borrower or such Domestic Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Domestic Subsidiary to the extent that the declaration or payment of dividends
or similar distributions by such Domestic Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Domestic Subsidiary.

 

“Consolidated Domestic Working Capital”: at any date, the excess of Consolidated
Domestic Current Assets on such date over Consolidated Domestic Current
Liabilities on such date.

 

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
or franchise tax expense (whether federal, state, local, foreign or otherwise),
(b) interest expense, amortization or writeoff of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans), (c) depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs and (e) any other non-cash charges, and minus,
to the extent included in the statement of such Consolidated Net Income for such
period, any other non-cash income, all as determined on a consolidated basis.
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio, (i) if at any time during such
Reference Period the Borrower or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an

 

5

--------------------------------------------------------------------------------


 

amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such Reference Period and (ii) if during such Reference Period the Borrower or
any Subsidiary shall have made a Material Acquisition, Consolidated EBITDA for
such Reference Period shall be calculated after giving pro forma effect thereto
as if such Material Acquisition occurred on the first day of such Reference
Period. As used in this definition. “Material Acquisition” means any acquisition
of property or series of related acquisitions of property that (a) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and (b)
involves the payment of consideration by the Borrower and its Subsidiaries in
excess of $500,000; and “Material Disposition” means any Disposition of property
or series of related Dispositions of property that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $500,000.

 

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA for such period less Cash In-License Fees for such period to
(b) Consolidated Fixed Charges for such period.

 

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) the aggregate amount
actually paid by the Borrower and its Subsidiaries during such period on account
of Capital Expenditures (excluding the principal amount of Indebtedness incurred
during such period to finance such expenditures, but including repayment of any
such Indebtedness during such period), (c) scheduled principal payments in
respect of the Term Loans and (d) cash income taxes paid by the Borrower and its
Subsidiaries during such period.

 

“Consolidated Funded Debt”: at any date, the aggregate principal amount of all
Funded Debt of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedge Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP); provided that for the purpose of calculating the Consolidated Fixed
Charge Coverage Ratio, Consolidated Interest Expense shall be calculated giving
pro forma effect to the Loans to be made on the Closing Date and the use of the
proceeds thereof to consummate the Refinancing, as if such events had occurred
on October 1, 1999.

 

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Funded Debt on such day to (b) Consolidated EBITDA less Cash
In-License Fees for such period.

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time

 

6

--------------------------------------------------------------------------------


 

permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.

 

“Consolidated Net Worth”: at any date, all amounts that would, in conformity
with GAAP, be included on a consolidated balance sheet of the Borrower and its
Subsidiaries under stockholders’ equity at such date.

 

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

“Continuing Directors”: the directors of the Borrower on the Closing Date, and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Borrower is recommended by at least a
majority of the then Continuing Directors.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Documentation Agent”: as defined in the preamble to this Agreement.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning  protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

7

--------------------------------------------------------------------------------


 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Dow Jones Markets screen as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Page 3750 of the Dow Jones Markets screen (or otherwise on such
screen), the “Eurodollar Base Rate” shall be determined by reference to such
other comparable publicly available service for displaying eurodollar rates as
may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered Dollar deposits at or about 11:00 A.M., Charlotte, North Carolina time,
two Business Days prior to the beginning of such Interest Period in the
interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow Percentage”: 50%.

 

“Excess Domestic Cash Flow”: for any fiscal year of the Borrower, the excess, if
any, of (a) the sum, without duplication, of (i) Consolidated Domestic Net
Income for such fiscal year, (ii) an amount equal to the amount of all non-cash
charges (including depreciation and amortization) deducted in arriving at such
Consolidated Domestic Net Income, (iii) decreases in Consolidated Domestic
Working Capital for such fiscal year, and (iv) an amount equal to the aggregate
net non-cash loss on the Disposition of Property by the Borrower and the
Subsidiary Guarantors during such fiscal year (other than sales of inventory in
the ordinary course of business), to the extent deducted in arriving at such
Consolidated Domestic Net Income over (b) the sum, without duplication, of (i)
an amount equal to the amount of all non-cash credits included in arriving at
such Consolidated Domestic Net Income, (ii) the aggregate amount actually paid
by the Borrower and the Subsidiary Guarantors in cash during such fiscal year on
account of Capital Expenditures (excluding the principal amount of Indebtedness
incurred to finance such expenditures and any such expenditures financed with
the proceeds of any Reinvestment Deferred Amount, but including repayment of any
such Indebtedness during such fiscal year), (iii) the aggregate amount of all
prepayments of Revolving Loans and Swingline Loans during such fiscal year to
the extent accompanying permanent optional reductions of the Revolving
Commitments and all optional prepayments of the Term Loans during such fiscal
year, (iv) the aggregate amount of all regularly scheduled principal payments of
Funded Debt (including the Term Loans) of the Borrower and the Subsidiary
Guarantors made during such fiscal year (other than in respect of any revolving
credit facility

 

8

--------------------------------------------------------------------------------


 

to the extent there is not an equivalent permanent reduction in commitments
thereunder), (v) increases in Consolidated Domestic Working Capital for such
fiscal year, and (vi) an amount equal to the aggregate net non-cash gain on the
Disposition of Property by the Borrower and the Subsidiary Guarantors during
such fiscal year (other than sales of inventory in the ordinary course of
business), to the extent included in arriving at such Consolidated Domestic Net
Income.

 

“Excess Domestic Cash Flow Application Date”: as defined in Section 2.11 (c).

 

“Excluded Foreign Subsidiary”: McGhan Medical Mexico, S.A. de C.V., a
corporation organized under the laws of Mexico, McGhan Medical Asia/Pacific
Ltd., a corporation organized under the laws of Hong Kong, Bioenterics Latin
America S.A. de C.V., a corporation organized under the laws of Mexico,
Biodermis Limited, a corporation organized under the laws of Ireland, Bioplexus
Limited, a corporation organized under the laws of Ireland, Collagen Scandinavia
A/S, a corporation organized under the laws of Denmark, Collagen Luxembourg
S.A., a corporation organized under the laws of Luxembourg and Collagen B.V., a
corporation organized under the laws of the Netherlands.

 

“Facility”: each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”) and (d) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”).

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Reference Lender from three federal
funds brokers of recognized standing selected by it.

 

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans, but excluding
obligations in respect of undrawn letters of credit.

 

“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent (on behalf of
the Required Lenders) agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for

 

9

--------------------------------------------------------------------------------


 

evaluating the Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor as of
the date hereof, substantially in the form of Exhibit A, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof, provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s

 

10

--------------------------------------------------------------------------------


 

business), (c) all obligations of such Person evidenced by notes, bonds.
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses (a)
through (g) above, (i) all obligations of the kind referred to in clauses (a)
through (h) above secured by (or for which the holder of such obligation has an
existing night, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) for the purposes of Sections 7.2 and 8(e) only, all obligations of such
Person in respect of Hedge Agreements. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan (other than any Revolving Loan that is a Base Rate Loan and
any Swingline Loan), the date of any repayment or prepayment made in respect
thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result

 

11

--------------------------------------------------------------------------------


 

of such extension would be to carry such Interest Period into another calendar
month in which event such Interest Period shall end on the immediately preceding
Business Day:

 

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the date final
payment is due on the Term Loans, as applicable;

 

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

 

“Investments”: as defined in Section 7.8.

 

“Issuing Lender”: First Union National Bank, in its capacity as issuer of any
Letter of Credit.

 

“L/C Commitment”: $25,000,000.

 

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Commitment Period.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

 

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

 

“Lead Arranger”: as defined in the recitals to this Agreement.

 

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

“Letters of Credit”: as defined in Section 3.1(a).

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Security Documents and the Notes.

 

“Loan Parties”: the Borrower and each Subsidiary of the Borrower that is a party
to a Loan Document.

 

12

--------------------------------------------------------------------------------


 

“Majority Facility Lenders”: with respect to any Facility the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

 

“Material Adverse Effect”: a material adverse effect on (a) the Refinancing, (b)
the business, assets, property, results of operations, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries taken as a whole or
(c) the validity or enforceability of this Agreement or any of the other Loan
Documents or the rights or remedies of the Agents or the Lenders hereunder or
thereunder.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, recording
fees, title transfer fees, appraisal fees, sales commissions, amounts required
to be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document) and other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or sale of Capital Stock
or any incurrence of Indebtedness, the cash proceeds received from such issuance
or incurrence, net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith.

 

“Non-Excluded Taxes”: as defined in Section 2.19(a).

 

“Non-U.S. Lender”: as defined in Section 2.19(d).

 

“Notes”: the collective reference to any promissory note evidencing Loans.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to any Agent or to any Lender (or, in the case of
Specified Hedge Agreements, any affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Hedge
Agreement entered into with any Agent or Lender or any affiliate of any

 

13

--------------------------------------------------------------------------------


 

Agent or Lender or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to any Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise; provided, that (i)
obligations of the Borrower or any Subsidiary under any Specified Hedge
Agreement shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (ii) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Specified Hedge Agreements.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”: as defined in Section 10.6(b).

 

“Permitted Acquisition”: any Acquisition by the Borrower or any of its
Subsidiaries, provided that (a) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (b) the assets or Person
acquired shall be in the same or similar line of business to the business of the
Borrower, (c) the Borrower shall have delivered at least five days prior to the
consummation of such Acquisition, a certificate of its chief financial officer
to the Administrative Agent demonstrating compliance on a pro forma basis with
the covenants set forth in Section 7.1 as if such Acquisition had been
consummated at the beginning of the relevant period, (d) such Acquisition is
initiated and consummated on a friendly basis and approved by the Board of
Directors of the target, (e) the cash consideration (including Acquired Debt)
for any such Acquisition does not exceed $5,000,000 and the aggregate cash
consideration (including Acquired Debt) for all such Acquisitions does not
exceed $25,000,000 during the term of this Agreement, (f) the aggregate stock
consideration (valued at fair market value on the date of such Acquisition) for
all such Acquisitions does not exceed $25,000,000 during the term of this
Agreement and (g) any Person which becomes a Domestic Subsidiary as a result of
such Acquisition shall become a Subsidiary Guarantor.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Investors”: Appaloosa Management, L.P. and its Affiliates.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pricing Grid”: the pricing grid attached hereto as Annex A.

 

“Prime Rate”: as defined in the definition of “Base Rate.”

 

“Pro Forma Balance Sheet”: as defined in Section 4.1(a).

 

14

--------------------------------------------------------------------------------


 

“Projections”: as defined in Section 6.2(c).

 

“Properties”: as defined in Section 4.17(a).

 

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Subsidiaries.

 

“Reference Lender”: the Administrative Agent.

 

“Refinancing”: as defined in Section 5.1(b).

 

“Refunded Swingline Loans”: as defined in Section 2.7.

 

“Refunding Date”: as defined in Section 2.7.

 

“Register” : as defined in Section 10.6(d).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith that are not applied to prepay the Term Loans pursuant
to Section 2.11(b) as a result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”: any Recovery Event in respect of which the Borrower has
delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of a Recovery Event to
repair the assets which were the subject of such Recovery Event or to acquire
new assets which are substitutes for, and are similar to, the assets which were
the subject of such Recovery Event.

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair fixed or capital
assets useful in the Borrower’s business.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring six months after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire or repair fixed or capital assets useful in the
Borrower’s business with all or any portion of the relevant Reinvestment
Deferred Amount.

 

15

--------------------------------------------------------------------------------


 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.

 

“Restricted Payments”: as defined in Section 7.6.

 

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on Schedule
1.1A or in the Assignment and Acceptance pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof.  The original amount of the Total Revolving Commitments is $25,000,000.

 

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”: as defined in Section 2.4(a).

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate amount of such Lender’s
Revolving Extensions of Credit then outstanding constitutes of the aggregate
amount of the Revolving Extensions of Credit of all the Revolving Lenders then
outstanding).

 

16

--------------------------------------------------------------------------------


 

“Revolving Termination Date”: January 31, 2005.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by (i) the
Borrower or any of its Subsidiaries and (ii) any Agent or Lender or any
affiliate thereof, as counterparty and (b) that has been designated by such
Agent or Lender, as the case may be, and the Borrower, by notice to the
Administrative Agent, as a Specified Hedge Agreement. The designation of any
Hedge Agreement as a Specified Hedge Agreement shall not create in favor of the
Agent, Lender or affiliate thereof that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Guarantee and Collateral Agreement.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any Foreign
Subsidiary.

 

17

--------------------------------------------------------------------------------


 

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $10,000,000.

 

“Swingline Lender”: the Administrative Agent, in its capacity as the lender of
Swingline Loans.

 

“Swingline Loans”: as defined in Section 2.6.

 

“Swingline Participation Amount”: as defined in Section 2.7.

 

“Syndication Agent”: as defined in the preamble to this Agreement.

 

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower hereunder in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1A. The original aggregate amount of the Term Commitments is
$82,500,000.

 

“Term Lender”: each Lender that has a Term Commitment or is the holder of a Term
Loan.

 

“Term Loan”: as defined in Section 2.1.

 

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

 

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Transferee”: any Assignee or Participant.

 

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

“United States”: the United States of America.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

1.2  Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

18

--------------------------------------------------------------------------------


 

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to the Borrower and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), and (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights.

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

 

2.1 Term Commitments. Subject to the terms and conditions hereof, each Term
Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower on
the Closing Date in an amount not to exceed the amount of the Term Commitment of
such Lender; provided that the failure of any Lender to make any Term Loan
required to be made by it shall not relieve any other Lender of its obligations
to make a Term Loan hereunder. The Term Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.2 and 2.12.

 

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable written notice (which notice must be received
by the Administrative Agent prior to 10:00 A.M., Charlotte, North Carolina time,
one Business Day prior to the anticipated Closing Date) requesting that the Term
Lenders make the Term Loans on the Closing Date and specifying the amount to be
borrowed. The Term Loans made on the Closing Date shall initially be Base Rate
Loans. Upon receipt of such notice the Administrative Agent shall promptly
notify each Term Lender thereof. Not later than 12:00 Noon, Charlotte, North
Carolina time, on the Closing Date each Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Term Loan or Term Loans to be made by such Lender. The
Administrative Agent shall credit the account of the Borrower on the books of
such office of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Term Lenders in immediately
available funds.

 

2.3 Repayment of Term Loans. The Term Loan of each Term Lender shall mature in
20 consecutive quarterly installments, commencing on March 31, 2000, each of
which shall be in an amount equal to such Lender’s Term Percentage multiplied by
the amount set forth below opposite such installment:

 

19

--------------------------------------------------------------------------------


 

Installment

 

Principal Amount

 

March 31, 2000

 

$

206,250

 

June 30, 2000

 

$

206,250

 

September 30, 2000

 

$

206,250

 

December 31, 2000

 

$

206,250

 

March 31, 2001

 

$

206,250

 

June 30, 2001

 

$

206,250

 

September 30, 2001

 

$

206,250

 

December 31, 2001

 

$

206,250

 

March 31, 2002

 

$

206,250

 

June 30, 2002

 

$

206,250

 

September 30, 2002

 

$

206,250

 

December 31, 2002

 

$

206,250

 

March 31, 2003

 

$

206,250

 

June 30, 2003

 

$

206,250

 

September 30, 2003

 

$

206,250

 

December 31, 2003

 

$

206,250

 

March 31, 2004

 

$

19,800,000

 

June 30, 2004

 

$

19,800,000

 

September 30, 2004

 

$

19,800,000

 

January 31, 2005

 

$

19,800,000

 

 

2.4 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans in Dollars
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the sum of (i) the
L/C Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment; provided that the failure of any Revolving Lender to make
any Revolving Loan required to be made by it shall not relieve any other
Revolving Lender from its obligations to make Revolving Loans hereunder. During
the Revolving Commitment Period the Borrower may use the Revolving Commitments
by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.  The
Revolving Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.12.

 

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

 

2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
telephonic notice confirmed promptly in writing (which notice must be received
by the Administrative Agent prior to 12:00 Noon, Charlotte, North Carolina time,
(a) three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (b) one Business Day prior to the requested Borrowing Date,
in the case of Base Rate Loans), specifying (i) the amount and Type of Revolving
Loans to be borrowed, (ii) the requested Borrowing Date, (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor and (iv) the location
and number of the Borrower’s account to which funds are to be distributed. If no
Interest Period is specified with respect to any requested Eurodollar Loan, then
the Borrower shall be deemed to have selected an Interest Period of

 

20

--------------------------------------------------------------------------------


 

one month’s duration. Any Revolving Loans made on the Closing Date shall
initially be Base Rate Loans. Each borrowing under the Revolving Commitments
shall be in an amount equal to (x) in the case of Base Rate Loans, S 1,000,000
or a whole multiple thereof (or, if the then aggregate Available Revolving
Commitments are less than S 1,000,000, such lesser amount) and (y) in the case
of Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; provided, that the Swingline Lender may request, on behalf of the
Borrower, borrowings under the Revolving Commitments that are Base Rate Loans in
other amounts pursuant to Section 2.7.  Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof. Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, Charlotte, North Carolina
time, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Borrower by the Administrative Agent crediting the account of
the Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.

 

2.6 Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect (notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans
hereunder, may exceed the Swingline Commitment then in effect) and (ii) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero.
During the Revolving Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be Base Rate Loans only.

 

(b) The Borrower shall repay all outstanding Swingline Loans on the Revolving
Termination Date.

 

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans. (a)
Whenever the Borrower desires that the Swingline Lender make Swingline Loans it
shall give the Swingline Lender and the Administrative Agent irrevocable
telephonic notice confirmed promptly in writing (which telephonic notice must be
received by the Swingline Lender not later than 1:00 P.M., Charlotte, North
Carolina time, on the proposed Borrowing Date), specifying (i) the amount to be
borrowed and (ii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period). Each borrowing under the Swingline
Commitment shall be in an amount equal to $500,000 or a whole multiple of S
100,000 in excess thereof. Not later than 3:00 P.M., Charlotte, North Carolina
time, on the Borrowing Date specified in a notice in respect of Swingline Loans,
the Swingline Lender shall make available to the Borrower an amount in
immediately available funds equal to the amount of the Swingline Loan to be
made.

 

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, Charlotte, North
Carolina time, request each Revolving Lender to make, and each Revolving Lender
hereby agrees to make, a Revolving Loan, in an amount equal to such Revolving
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”)

 

21

--------------------------------------------------------------------------------


 

outstanding on the date of such notice, to repay the Swing1ine Lender.  Each
Revolving Lender shall in make the amount of such Revolving Loan available to
the Administrative Agent at the Funding Office in immediately available funds,
not later than 10:00 A.M., Charlotte, North Carolina time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

 

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.7(b) (the “Refunding Date”), purchase for cash
an undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.

 

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

 

(e) Each Revolving Lender’s obligation to make the Loans referred to in Section
2.7(b) and to purchase participating interests pursuant to Section 2.7(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or the Borrower may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Revolving Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. The Administrative
Agent shall notify the Borrower of any Refunded Swingline Loans made in
accordance with Section 2.7(b) or any participating interests purchased in
accordance with Section 2.7(c).

 

2.8 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the Closing Date to the last day of the Revolving Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Lender during the

 

22

--------------------------------------------------------------------------------


 

period for which payment is made, payable quarterly in arrears on the last day
of each March, June, September and December and on the Revolving Termination
Date, commencing on the first of such dates to occur after the date hereof.

 

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

 

2.9 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days prior written notice to the
Administrative Agent (or telephonic notice confirmed promptly in writing), to
terminate the Revolving Commitments or, from time to time, to reduce the amount
of the Revolving Commitments; provided that no such termination or reduction of
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.

 

2.10 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable written notice (or telephonic notice confirmed promptly in writing)
delivered to the Administrative Agent prior to 12:00 Noon, Charlotte, North
Carolina time at least three Business Days prior thereto in the case of
Eurodollar Loans and at least one Business Day prior thereto in the case of Base
Rate Loans, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans or Base Rate Loans; provided, that
if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.20. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are Base Rate Loans and Swingline Loans) accrued interest
to such date on the amount prepaid. Partial prepayments of Term Loans and
Revolving Loans shall be in an aggregate principal amount of $1,000,000 or a
whole multiple thereof. Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof. Any optional
prepayment of the Term Loans pursuant to this Section 2.10 made (i) on or prior
to the first anniversary of the Closing Date shall be accompanied by a
prepayment fee in the amount equal to 2% of the aggregate principal amount so
prepaid and (ii) after the first anniversary of the Closing Date and on or prior
to the second anniversary of the Closing Date shall be accompanied by a
prepayment fee in the amount equal to 1% of the aggregate principal amount so
prepaid.

 

2.11 Mandatory Prepayments and Commitment Reductions. (a) If any Capital Stock
or Indebtedness shall be issued or incurred by the Borrower or any of its
Subsidiaries (excluding any Indebtedness incurred in accordance with Section 7.2
or any Capital Stock issued by a Subsidiary to the Borrower or to another
Subsidiary), an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied on the date of such issuance or incurrence toward the prepayment of the
Term Loans as set forth in Sections 2.11(d) and 2.17(b).

 

(b) If on any date the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds from any Asset Sale or Recovery Event then, unless a Reinvestment
Notice shall be delivered in respect of a Recovery Event, such Net Cash Proceeds
shall be applied on such date toward the prepayment of the Term Loans as set
forth in Sections 2.11 (d) and 2.17(b); provided, that, on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect

 

23

--------------------------------------------------------------------------------


 

to the relevant Reinvestment Event shall be applied toward the prepayment of the
Term Loans as set forth in Sections 2.11(d) and 2.17(b).

 

(c) If, for any fiscal year of the Borrower commencing after the Closing Date,
there shall be Excess Domestic Cash Flow, the Borrower shall, on the relevant
Excess Domestic Cash Flow Application Date, apply the Excess Cash Flow
Percentage of such Excess Domestic Cash Flow toward the prepayment of the Term
Loans as set forth in Sections 2.11(d) and 2.17(b). Each such prepayment shall
be made on a date (an “Excess Domestic Cash Flow Application Date”) no later
than five days after the earlier of (i) the date on which the financial
statements of the Borrower referred to in Section 6.1(a), for the fiscal year
with respect to which such prepayment is made, are required to be delivered to
the Lenders and (ii) the date such financial statements are actually delivered.

 

(d) The application of any prepayment pursuant to Section 2.11 shall be made,
first, to Base Rate Loans and, second, to Eurodollar Loans. Each prepayment of
the Loans under Section 2.11 shall (i) be accompanied by accrued interest to the
date of such prepayment on the amount prepaid, (ii) not be subject to any
prepayment penalties or premiums and (iii) be subject to any amounts owing
pursuant to Section 2.20 in connection with such prepayment.

 

2.12 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans, upon irrevocable written
notice (or telephonic notice confirmed promptly in writing) delivered to the
Administrative Agent prior to 12:00 Noon, Charlotte, North Carolina time, at
least two Business Days prior thereto, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert Base Rate
Loans to Eurodollar Loans upon irrevocable written notice (or telephonic notice
confirmed promptly in writing) prior to 12:00 Noon, Charlotte, North Carolina
time, at least three Business Days prior thereto (which notice shall specify the
length of the initial Interest Period therefor), provided that no Base Rate Loan
under a particular Facility may be converted into a Eurodollar Loan when any
Event of Default has occurred and is continuing and the Administrative Agent or
the Majority Facility Lenders in respect of such Facility have determined in its
or their sole discretion not to permit such conversions. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto upon irrevocable written notice (or
telephonic notice confirmed promptly in writing) given by the Borrower to the
Administrative Agent prior to 12:00 Noon, Charlotte, North Carolina time, at
least three Business Days prior thereto, in accordance with the applicable
provisions of the term “Interest Period" set forth in Section 1.1, of the length
of the next Interest Period to be applicable to such Loans; provided that no
Eurodollar Loan under a particular Facility may be continued as such when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Majority Facility Lenders in respect of such Facility have determined in
its or their sole discretion not to permit such continuations, and provided,
further, that if (i) such continuation is not permitted pursuant to the
preceding proviso such Eurodollar Loans shall be automatically converted to Base
Rate Loans on the last day of such then expiring Interest Period and (ii) the
Borrower shall fail to give any required notice as described above in this
paragraph, such Eurodollar Loans shall be continued as Eurodollar Loans with an
interest period of one month’s duration. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

2.13 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections

 

24

--------------------------------------------------------------------------------


 

so that, (a) after giving effect thereto. the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than five
Eurodollar Tranches shall be outstanding at any one time.

 

2.14 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

 

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section p1us
2% or (y) in the case of Reimbursement Obligations, the rate applicable to Base
Rate Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of
any interest payable on any Loan or Reimbursement Obligation or any commitment
fee or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to Base Rate
Loans under the relevant Facility plus 2% (or, in the case of any such other
amounts that do not relate to a particular Facility, the rate then applicable to
Base Rate Loans under the Revolving Facility plus 2%), in each case, with
respect to clauses (i) and (ii) above, from the date of such non–payment until
such amount is paid in full (as well after as before judgment).

 

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 

2.15 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to Base Rate Loans the rate of interest on
which is calculated on the basis of the Prime Rate, the interest thereon shall
be calculated on the basis of a 365- (or 366-, as the case may be) day year for
the actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate. Notwithstanding the foregoing, the failure of the
Administrative Agent to provide the Borrower or the Lenders with any notice
referred to in this subsection (a) shall not affect any obligations of the
Borrower or the Lenders hereunder.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.14(a).

 

2.16 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

 

25

--------------------------------------------------------------------------------


 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (w) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (x) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (y) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then current
Interest Period, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans under the relevant Facility
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans under the relevant Facility to Eurodollar Loans.

 

2.17 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be pro  rata
according to the respective Term Percentages or Revolving Percentages, as the
case may be, of the relevant Lenders.

 

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made prorata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders. The amount of each principal prepayment of the Term Loans shall be
applied to reduce the then remaining installments of the Term Loans, as the case
may be, pro rata based upon the then remaining principal amount thereof. 
Amounts prepaid on account of the Term Loans may not be reborrowed.

 

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

 

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, Charlotte,
North Carolina time, on the due date thereof to the Administrative Agent, for
the account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 

26

--------------------------------------------------------------------------------


 

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the relevant Facility, on demand, from the Borrower.

 

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment being made hereunder that the Borrower
will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
within three Business Days of such required date, the Administrative Agent shall
be entitled to recover, on demand, from each Lender to which any amount which
was made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.

 

2.18 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof

 

(i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

 

(ii) shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

 

27

--------------------------------------------------------------------------------


 

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender for such reduction; provided that the
Borrower shall not be required to compensate a Lender pursuant to this paragraph
for any amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
and provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such six–month period shall be extended to include the
period of such retroactive effect.

 

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.19 Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding (i)
taxes imposed on a net income basis on any Agent or any Lender by the
jurisdiction under the laws of which such Lender or Agent is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located and (ii) any branch profits taxes
imposed by the United States or any similar tax imposed in any other
jurisdiction in which the Borrower is located. If any such non–excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to any Agent or any Lender hereunder, the amounts so payable to
such Agent or such Lender shall be increased to the extent necessary to yield to
such Agent or such Lender (after payment of all Non–Excluded Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement, provided, however, that the Borrower
shall not be required to increase any such amounts payable to any Lender with
respect to any Non-Excluded Taxes (i) that are attributable to such Lender’s
failure to comply with the requirements of paragraph (d) or (e) of this Section
or (ii) that are United States withholding taxes imposed on amounts payable to
such Lender at the time the Lender becomes a party to this Agreement, except to
the extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as reasonably possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Agent or Lender, as the case may be, a certified copy of an original official
receipt received by the Borrower showing payment thereof or if not available,
evidence

 

28

--------------------------------------------------------------------------------


 

reasonably satisfactory to the Administrative Agent. If the Borrower falls to
pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the Agents and
the Lenders for any incremental taxes, interest or penalties that may become
payable by any Agent or any Lender as a result of any such failure.

 

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-89EC1, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
reasonable request of the Borrower or the obsolescence or invalidity of any form
previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall
promptly notify the Borrower at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this paragraph, a Non-U.S.
Lender shall not be required to deliver any form pursuant to this paragraph that
such Non-U.S. Lender is not legally able to deliver.

 

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

 

(f) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.20 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert

 

29

--------------------------------------------------------------------------------


 

or continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

 

2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office or assign its rights and obligations hereunder to another of its
branches, offices or affiliates for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation or assignment is made on terms that, in the sole judgment of such
Lender, cause such Lender and its lending office(s) to suffer no economic, legal
or regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of any Borrower or the rights of
any Lender pursuant to Section 2.18 or 2.19(a).

 

2.22 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.18 or 2.19(a) or (b) defaults in its obligation to make Loans hereunder, with
a replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.21 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.18 or 2.19(a), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Lender under Section 2.20 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent, (vii) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 10.6 (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein), (viii) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.18 or 2.19(a), as the
case may be, and (ix) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

 

2.23 Evidence of Debt. (a) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing indebtedness of the Borrower to
such Lender resulting from each Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

 

(b) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

 

30

--------------------------------------------------------------------------------


 

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.23(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded. provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

 

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans, Revolving Loans or Swing Line
Loans, as the case may be, of such Lender, substantially in the forms of Exhibit
G-1, G-2 or G-3, respectively, with appropriate insertions as to date and
principal amount.

 

2.24 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.20.

 

SECTION 3. LETTERS OF CREDIT

 

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue standby letters of credit substantially in
the form of Exhibit H hereto (“Letters of Credit”) for the account of the
Borrower on any Business Day during the Revolving Commitment Period in such form
as may be approved from time to time by the Issuing Lender; provided that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero.  Each Letter of Credit shall (i) be denominated in
Dollars, (ii) have a face amount of at least $100,000 (unless otherwise agreed
by the Issuing Lender) and (iii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is five Business
Days prior to the Revolving Termination Date, provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one–year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).

 

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

 

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will notify the
Administrative Agent of the

 

31

--------------------------------------------------------------------------------


 

amount, the beneficiary and the requested expiration of the requested Letter of
Credit and upon receipt of confirmation from the Administrative Agent that after
giving effect to the requested issuance, the Available Revolving Commitments
would not be less than zero, the Issuing Lender will process such Application
and the certificates, documents and other papers and information delivered to it
in connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower (with a
copy to the Administrative Agent) promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).

 

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each L/C
Fee Payment Date after the issuance date. In addition, the Borrower shall pay to
the Issuing Lender for its own account a fronting fee of 0.125% on the daily
average aggregate of the undrawn and unexpired amount of all Letters of Credit,
payable quarterly in arrears on each L/C Fee Payment Date after the Issuance
Date.

 

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

 

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued hereunder and the amount of each draft paid by
the Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Administrative Agent upon demand of the Issuing Lender an
amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. The Administrative
Agent shall promptly forward such amounts to the Issuing Lender.

 

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to Section
3.4(a) in respect of any unreimbursed portion of any payment made by the
Administrative Agent for the account of the Issuing Lender under any Letter of
Credit is paid to the Administrative Agent for the account of the Issuing Lender
within three Business Days after the date such payment is due, such L/C
Participant shall pay to the Administrative Agent for the account of the Issuing
Lender on demand an amount equal to the product of (i) such amount, times (ii)
the daily average Federal Funds Effective Rate during the period from and
including the date such payment is required to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the

 

32

--------------------------------------------------------------------------------


 

denominator of which is 360. If any such amount required to be paid by any L/C
Participant pursuant to Section 3.4(a) is not made available to the
Administrative Agent for the account of the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans under the Revolving Facility. A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.

 

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Administrative Agent or the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise, including proceeds of collateral
applied thereto by the Issuing Lender), or any payment of interest on account
thereof, the Administrative Agent or the Issuing Lender, as the case may be,
will distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Administrative
Agent or the Issuing Lender, as the case may be, shall be required to be
returned by the Administrative Agent or the Issuing Lender, such L/C Participant
shall return to the Administrative Agent for the account of the Issuing Lender
the portion thereof previously distributed by the Administrative Agent or the
Issuing Lender, as the case may be, to it.

 

3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
the Issuing Lender on each date on which the Issuing Lender notifies the
Borrower (such notice to be promptly delivered by the Issuing Lender to the
Borrower) of the date and amount of a draft presented under any Letter of Credit
and paid by the Issuing Lender for the amount of (a) such draft so paid and (b)
any taxes, fees, charges or other costs or expenses incurred by the Issuing
Lender in connection with such payment. Each such payment shall be made to the
Issuing Lender at its address for notices specified herein in lawful money of
the United States and in immediately available funds. Interest shall be payable
on any and all amounts remaining unpaid by the Borrower under this Section from
the date such amounts become payable (whether at stated maturity, by
acceleration or otherwise) until payment in full at the rate set forth in (i)
until the second Business Day following the date of the applicable drawing,
Section 2.14(b) and (ii) thereafter, Section 2.14(c). Each drawing under any
Letter of Credit shall (unless an event of the type described in clause (i) or
(ii) of Section 8(f) shall have occurred and be continuing with respect to the
Borrower, in which case the procedures specified in Section 3.4 for funding by
L/C Participants shall apply) constitute a request by the Borrower to the
Administrative Agent for a borrowing pursuant to Section 2.5 of Base Rate Loans
(or, at the option of the Administrative Agent and the Swing Line Lender in
their sole discretion, a borrowing pursuant to Section 2.7 of Swing Line Loans)
in the amount of such drawing. The Borrowing Date with respect to such borrowing
shall be the first date on which a borrowing of Revolving Loans (or, if
applicable, Swing Line Loans) could be made, pursuant to Section 2.5 or, if
applicable, Section 2.7, if the Administrative Agent had received a notice of
such borrowing at the time the Administrative Agent receives notice from the
relevant Issuing Lender of such drawing under such Letter of Credit.

 

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or

 

33

--------------------------------------------------------------------------------


 

any other party to which such Letter of Credit may be transferred or any claims
whatsoever of the Borrower against any beneficiary of such Letter of Credit or
any such transferee. The Issuing Lender shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions resulting from the gross negligence or willful
misconduct of the Issuing Lender or the breach of its obligations under this
Agreement. The Borrower agrees that any action taken or omitted by the Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the Borrower and shall not
result in any liability of the Issuing Lender to the Borrower.

 

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and amount thereof.  The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

 

3.8 App1ications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants to each Agent and each Lender that:

 

4.1 Financial Condition (a) The unaudited pro forma consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at December 31, 1999
(including the notes thereto) (the “Pro Forma Balance Sheet”), copies of which
have heretofore been furnished to each Lender, has been prepared giving effect
(as if such events had occurred on such date) to (i) the Loans to be made on the
Closing Date and the use of proceeds thereof to consummate the Refinancing and
(ii) the payment of fees and expenses in connection with the foregoing. The Pro
Forma Balance Sheet has been prepared based on the best information available to
the Borrower as of the date of delivery thereof, and presents fairly on a pro
forma basis the estimated financial position of Borrower and its consolidated
Subsidiaries as at December 31, 1999, assuming that the events specified in the
preceding sentence had actually occurred at such date.

 

(b) The audited consolidated balance sheets of the Borrower as at December 31,
1998 and December 31, 1997, and the related consolidated statements of income
and of cash flows for the fiscal years ended on such dates, reported on by and
accompanied by an unqualified report from BDO Seidman LLP, present fairly the
consolidated financial condition of the Borrower as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended. The unaudited consolidated balance sheet of
the Borrower as at September 30, 1999, and the related unaudited consolidated
statements of income and cash flows for the nine-month period ended on such
date, present fairly the consolidated financial condition of the Borrower as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the nine-month period then ended (subject to normal year-end
audit adjustments). All such financial statements, including the

 

34

--------------------------------------------------------------------------------


 

related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). The Borrower and its
Subsidiaries do not have any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long–term leases or unusual
forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from December 31, 1998 to and
including the date hereof there has been no Disposition by the Borrower of any
material part of its business or property.

 

(c) The consolidated balance sheets of Collagen Aesthetics, Inc. (“Collagen”)
and its Subsidiaries as of June 30, 1999, and the related consolidated
statements of earnings, cash flows and stockholders’ equity of Collagen and its
Subsidiaries for the fiscal year ended on such date, including the notes and
schedules thereto and accompanied by an opinion of Ernst & Young LLP,
independent certified public accountants of Collagen, copies of which have been
furnished to the Syndication Agent, present fairly the consolidated financial
condition of Collagen and its Subsidiaries as at such date and the consolidated
results of operations and cash flows of Collagen and its Subsidiaries for the
period ended on such date in accordance with GAAP applied consistently
throughout the periods involved, subject to year-end audit adjustments.

 

4.2 No Change Since September 30, 1999, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

 

4.3 Corporate Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate power
and authority, and the legal right, to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (d) is in compliance with all Requirements of Law except to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

4.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan Party has
the corporate power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder. Each Loan Party has taken
all necessary corporate action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement. No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the Refinancing, the extensions of credit hereunder
or with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) consents, authorizations,
filings and notices described in Schedule 4.4, which consents, authorizations,
filings and notices have been obtained or made and are in full force and effect
and (ii) the filings referred to in Section 4.19. Each Loan Document has been
duly executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

35

--------------------------------------------------------------------------------


 

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of the Borrower or any of its Subsidiaries
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created by the
Security Documents). No Requirement of Law or Contractual Obligation applicable
to the Borrower or any of its Subsidiaries could reasonably be expected to have
a Material Adverse Effect.

 

4.6 Litigation. Except as disclosed on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against the Borrower or any of its Subsidiaries or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

 

4.7 No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

 

4.8 Ownership of Property; Liens. Each of the Borrower and its Subsidiaries has
title in fee simple to, or a valid leasehold interest in, all its real property,
and good title to, or a valid leasehold interest in, all its other property, and
none of such property is subject to any Lien except as permitted by Section 7.3.

 

4.9 Intellectual Property. The Borrower and each of its Subsidiaries owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted. Except as disclosed on Schedule 4.9, no
material claim has been asserted and is pending by any Person challenging or
questioning the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property, nor does the Borrower know of any
valid basis for any such claim. The use of Intellectual Property by the Borrower
and its Subsidiaries does not infringe on the rights of any Person in any
material respect.

 

4. 10 Taxes. Each of the Borrower and its Subsidiaries has filed or caused to be
filed all material Federal, state and other tax returns that are required to be
filed and has paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its property and all other material
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any taxes the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be); no material tax
Lien (other than any Lien that is permitted to exist pursuant to 7.3 hereof) has
been filed, and, to the knowledge of the Borrower, no claim is being asserted,
with respect to any such tax, fee or other charge.

 

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

 

36

--------------------------------------------------------------------------------


 

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against the Borrower or any of its Subsidiaries pending or, to
the knowledge of the Borrower, threatened; (b) hours worked by and payment made
to employees of the Borrower and its Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Requirement of Law dealing
with such matters; and (c) all payments due from the Borrower or any of its
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the Borrower or the relevant
Subsidiary.

 

4.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five–year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five–year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and neither the Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent.

 

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

 

4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Borrower or any Subsidiary,
except as created by the Loan Documents. As of the date hereof, each of the
Excluded Foreign Subsidiaries has no assets or liabilities and does not conduct
business operations.

 

4.16 Use of Proceeds. The proceeds of the Term Loans shall be used to consummate
the Refinancing and to pay related fees and expenses. The proceeds of the
Revolving Loans and the Swingline Loans, and the Letters of Credit, shall be
used for general corporate purposes.

 

37

--------------------------------------------------------------------------------


 

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

 

(a) the facilities and properties owned, leased or operated by the Borrower or
any of its Subsidiaries (the “Properties”) do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or could give rise to liability under, any Environmental Law;

 

(b) neither the Borrower nor any of its Subsidiaries has received or is aware of
any notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the business operated
by the Borrower or any of its Subsidiaries (the “Business”), nor does the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened;

 

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

 

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any Subsidiary is or will be named as a party with respect
to the Properties or the Business, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

 

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of the Borrower or any Subsidiary in connection with the Properties or otherwise
in connection with the Business, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws;

 

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

 

(g) neither the Borrower nor any of its Subsidiaries has assumed any liability
of any other Person under Environmental Laws.

 

4.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Agreement), any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections and pro

38

--------------------------------------------------------------------------------


 

forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. There is no fact known to any Loan Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, in the Confidential
Information Memorandum or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

 

4.19 Security Documents. The Guarantee and Collateral Agreement is effective to
create in favor of the Administrative Agent, for the benefit of the Lenders, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Stock are delivered to the Administrative Agent, and in the case of the
other Collateral described in the Guarantee and Collateral Agreement, when
financing statements and other filings specified on Schedule 4.19(a) in
appropriate form are filed in the offices specified on Schedule 4.19(a), the
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and the proceeds thereof, as security for the Obligations (as
defined in the Guarantee and Collateral Agreement), in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3).

 

4.20 Solvency. Each Loan Party is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith will be
and will continue to be, Solvent.

 

4.21 Year 2000 Matters. Any reprogramming required to permit the proper
functioning (but only to the extent that such proper functioning would otherwise
be impaired by the occurrence of the year 2000) in and following the year 2000
of computer systems and other equipment containing embedded microchips, in
either case owned or operated by the Borrower or any of its Subsidiaries or used
or relied upon in the conduct of their business (including any such systems and
other equipment supplied by others or with which the computer systems of the
Borrower or any of its Subsidiaries interface), and the testing of all such
systems and other equipment as so reprogrammed, have been completed. The costs
to the Borrower and its Subsidiaries for such reprogramming and testing and for
the other reasonably foreseeable consequences to them of any improper
functioning of other computer systems and equipment containing embedded
microchips due to the occurrence of the year 2000 could not reasonably be
expected to result in a Default or Event of Default or to have a Material
Adverse Effect. The computer systems of the Borrower and its Subsidiaries are
and, with ordinary course upgrading and maintenance, will continue for the term
of this Agreement to be, sufficient for the conduct of their business as
currently conducted.

 

SECTION 5. CONDITIONS PRECEDENT

 

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date (but in any event no later than February 1, 2000), of
the following conditions precedent:

 

39

--------------------------------------------------------------------------------


 

(a) Credit Agreement; Guarantee and Collateral Agreement. The Syndication Agent
shall have received (i) this Agreement, executed and delivered by each Agent,
the Borrower and each Person listed on Schedule 1.1A, (ii) the Guarantee and
Collateral Agreement, executed and delivered by the Borrower and each Subsidiary
Guarantor and (iii) an Acknowledgment and Consent in the form attached to the
Guarantee and Collateral Agreement, executed and delivered by each Issuer (as
defined therein), if any, that is not a Loan Party.

 

In the event that this Agreement has not been duly executed and delivered by
each Person listed on Schedule 1.1A on the date scheduled to be the Closing
Date, the condition referred to in clause (i) above shall nevertheless be deemed
satisfied if on such date the Borrower and the Syndication Agent shall have
designated one or more Persons (the “Designated Lenders”) to assume, in the
aggregate, all of the Commitments that would have been held by the Persons
listed on Schedule 1.1A (the “Non-Executing Persons”) which have not so executed
and delivered this Agreement (subject to each such Designated Lender’s consent
and its execution and delivery of this Agreement). Schedule 1.1A shall
automatically be deemed to be amended to reflect the respective Commitments of
the Designated Lenders and the omission of the Non-Executing Persons as Lenders
hereunder.

 

(b) Refinancing. Concurrently with the making of the Loans on the Closing Date,
the loans and all other amounts owing under the Bridge Loan Agreement shall have
been repaid in full and any Liens securing the Bridge Loan Agreement shall have
been terminated, in each case, pursuant to documentation in form and substance
reasonably satisfactory to the Syndication Agent (collectively, the
“Refinancing”).

 

(c) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) audited consolidated financial
statements of the Borrower for the 1998 and 1997 fiscal years and (iii)
unaudited interim consolidated financial statements of the Borrower for each
quarterly period ended subsequent to the date of the latest applicable financial
statements delivered pursuant to clause (ii) of this paragraph as to which such
financial statements are available, and such financial statements shall not, in
the reasonable judgment of the Lenders, reflect any material adverse change in
the consolidated financial condition of the Borrower, as reflected in the
financial statements or projections contained in the Confidential Information
Memorandum (such receipt to be evidenced by such Lender’s execution of this
Agreement).

 

(d) Approvals. All governmental and third party approvals (including landlords’
and other consents) necessary in connection with the Refinancing, the continuing
operations of the Borrower and its Subsidiaries and the transactions
contemplated hereby shall have been obtained and be in full force and effect,
and all applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority that would restrain, prevent or
otherwise impose adverse conditions on the Refinancing or the financing
contemplated hereby.

 

(e) Lien Searches. The Syndication Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no liens on any of the assets of the
Borrower or its Subsidiaries except for liens permitted by Section 7.3 or
discharged on or prior to the Closing Date pursuant to documentation reasonably
satisfactory to the Syndication Agent.

 

(f) Fees. The Lenders and the Agents shall have received all fees required to be
paid, and all expenses for which invoices have been presented, on or before the
Closing Date. All

 

40

--------------------------------------------------------------------------------


 

such amounts will be paid with proceeds of Loans made on the Closing Date and
will be reflected in the funding instructions given by the Borrower to the
Syndication Agent on or before the Closing Date.

 

(g) Closing Certificate. The Syndication Agent shall have received, with a
counterpart for each Lender, a certificate of each Loan Party, dated the Closing
Date, substantially in the form of Exhibit C, with appropriate insertions and
attachments.

 

(h) Legal Opinions. The Syndication Agent shall have received the following
executed legal opinions:

 

(i) the legal opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to
the Borrower and its Subsidiaries, substantially in the form of Exhibit E-1; and

 

(ii) the legal opinion of David Bamberger, general counsel of the Borrower and
its Subsidiaries, substantially in the form of Exhibit E-2.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Syndication Agent may
reasonably require.

 

(i) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

 

(j) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Syndication Agent or the Administrative Agent
to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Lenders, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 7.3), shall be
in proper form for filing, registration or recordation and arrangements
reasonably satisfactory to the Syndication Agent for the filing, registration or
recordation thereof shall have been made.

 

(k) Solvency Certificate. The Syndication Agent shall have received a solvency
certificate from the chief financial officer of the Borrower.

 

(1) Financial Projections. Each of the Lenders shall have received and be
satisfied with financial projections for fiscal years 1999–2004 and a written
analysis of the business and prospects of the Borrower and its subsidiaries for
the period from the Closing Date through the final maturity of the Term Loans.

 

(m) Minimum EBITDA . The Borrower shall have presented evidence and supporting
calculations reasonably satisfactory to the Syndication Agent that the
Borrower’s Consolidated EBITDA for the 12–month period ended September 30, 1999,
calculated on a pro forma basis as if the Refinancing had occurred on the first
day of such period (which pro forma calculation may include operating expense
reductions and other cost savings to the extent permitted under

 

41

--------------------------------------------------------------------------------


 

Regulation S-X of the SEC or to the extent otherwise approved by the Syndication
Agent), was at least $60,000,000.

 

(n) Insurance. The Syndication Agent shall have received insurance certificates
satisfying the requirements of Section 5.3(b) of the Guarantee and Collateral
Agreement.

 

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

 

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct on and as of such date as if made on and as of such date (except to the
extent that such representation or warranty specifically refers to a particular
date).

 

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 

SECTION 6. AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or any Agent hereunder, the Borrower shall and shall cause each of
its Subsidiaries to:

 

6.1 Financial Statements. Furnish to the Administrative Agent, the Syndication
Agent and each Lender:

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by BDO
Seidman LLP or other independent certified public accountants of nationally
recognized standing;

 

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected

 

42

--------------------------------------------------------------------------------


 

therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein).

 

6.2 Certificates; Other Information. Furnish to the Administrative Agent, the
Syndication Agent and each Lender (or, in the case of clause (f), to the
relevant Lender):

 

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

 

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by the Borrower and its Subsidiaries with the provisions of this Agreement
referred to therein as of the last day of the fiscal quarter or fiscal year of
the Borrower, as the case may be, and (y) to the extent not previously disclosed
to the Administrative Agent, a listing of any county or state within the United
States where any Loan Party keeps inventory or equipment and of any Intellectual
Property acquired by any Loan Party since the date of the most recent list
delivered pursuant to this clause (y) (or, in the case of the first such list so
delivered, since the Closing Date);

 

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;

 

(d) within 45 days after the end of each fiscal quarter of the Borrower, a
narrative discussion and analysis of the financial condition and results of
operations of the Borrower and its Subsidiaries for such fiscal quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the portion of the Projections covering such
periods and to the comparable periods of the previous year;

 

(e) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within ten days after the same are
filed, copies of all financial statements and reports that the Borrower may make
to, or file with, the SEC; and

 

43

--------------------------------------------------------------------------------


 

(f) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

 

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or its Subsidiaries, as the case may be.

 

6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its corporate existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.

 

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) following
reasonable notice by any Lender, permit representatives of such Lender to visit
and inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Borrower and its Subsidiaries with officers and employees
of the Borrower and its Subsidiaries and with its independent certified public
accountants.

 

6.7 Notices. Promptly give notice to the Administrative Agent, the Syndication
Agent and each Lender of:

 

(a) the occurrence of any Default or Event of Default;

 

(b) any (i) default or event of default under any Contractual Obligation of the
Borrower or any of its Subsidiaries or (ii) litigation, investigation or
proceeding that may exist at any time between the Borrower or any of its
Subsidiaries and any Governmental Authority, that in either case, if not cured
or if adversely determined, as the case may be, could reasonably be expected to
have a Material Adverse Effect;

 

(c) any litigation or proceeding affecting the Borrower or any of its
Subsidiaries (i) in which the amount involved is $5,000,000 or more and not
covered by insurance, (ii) in which injunctive or similar relief is sought or
(iii) which relates to any Loan Document;

 

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with

 

44

--------------------------------------------------------------------------------


 

respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii)
the institution of proceedings or the taking of any other action by the PBGC or
the Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Plan; and

 

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

 

6.8 Environmental Laws. (a) Comply in all material respects with, and require
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply in all material
respects with and maintain, and require that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws.

 

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

 

6.9 Interest Rate Protection. In the case of the Borrower, in the event that the
Consolidated Fixed Charge Coverage Ratio for any fiscal quarter of the Borrower
is less than 2.00 to 1.00, within 10 (ten) Business Days after such occurrence,
enter into, and thereafter maintain, Hedge Agreements to the extent necessary to
provide that at least 50% of the aggregate principal amount of the Term Loans is
subject to either a fixed interest rate or interest rate protection for a period
of not less than two years, which Hedge Agreements shall have terms and
conditions reasonably satisfactory to the Administrative Agent.

 

6.10 Additional Collateral, etc. (a) With respect to any property acquired after
the Closing Date by the Borrower or any of its Subsidiaries (other than (x) any
property described in paragraph (b), (c) or (d) below, (y) any property subject
to a Lien expressly permitted by Section 7.3(g) and (z) property acquired by any
Foreign Subsidiary) as to which the Administrative Agent, for the benefit of the
Lenders, does not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the benefit of the Lenders, a security
interest in such property and (ii) take all actions necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest in such property, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent.

 

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Closing Date by the Borrower or any of its Subsidiaries (other than (x) any such
real property subject to a Lien expressly permitted by Section 7.3(g) and (z)
real property acquired by any Foreign Subsidiary), promptly (i) execute and
deliver a first

 

45

--------------------------------------------------------------------------------


 

priority mortgage, in favor of the Administrative Agent, for the benefit of the
Lenders, covering such real property, (ii) if requested by the Administrative
Agent, provide the Lenders with (x) title and extended coverage insurance
covering such real property in an amount at least equal to the purchase price of
such real property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate and (y) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent in connection with such
mortgage or deed of trust, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(c) With respect to any new Subsidiary (other than a Foreign Subsidiary) created
or acquired after the Closing Date by the Borrower or any of its Subsidiaries,
(which, for the purposes of this paragraph (c), shall include any existing
Subsidiary that ceases to be a Foreign Subsidiary) promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest in the Capital Stock of such new Subsidiary
that is owned by the Borrower or any of its Subsidiaries, (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the Borrower or such Subsidiary, as the case may be, (iii) cause such
new Subsidiary (A) to become a party to the Guarantee and Collateral Agreement,
(B) to take such actions necessary or advisable to grant to the Administrative
Agent for the benefit of the Lenders a perfected first priority security
interest in the Collateral described in the Guarantee and Collateral Agreement
with respect to such new Subsidiary, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary, substantially in the form of Exhibit C, with
appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(d) With respect to any new Foreign Subsidiary created or acquired after the
Closing Date by the Borrower or any of its Subsidiaries or with respect to any
Excluded Foreign Subsidiary to the extent such Excluded Foreign Subsidiary
engages in any business or acquires any assets after the Closing Date, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Lenders, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by the Borrower or any of its Subsidiaries
(provided that in no event shall more than 65% of the total outstanding Capital
Stock of any such new Subsidiary be required to be so pledged), (ii) deliver to
the Administrative Agent the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the Borrower or such Subsidiary, as the case may be, and
take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein, and (iii) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

6.11 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent may reasonably request
for the purposes of implementing or effectuating the

 

46

--------------------------------------------------------------------------------


 

provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent and the Lenders
with respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds thereof or with respect to any other property or assets
hereafter acquired by the Borrower or any Subsidiary which may be deemed to be
part of the Collateral) pursuant hereto or thereto. Upon the exercise by the
Administrative Agent or any Lender of any power, right, privilege or remedy
pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent or such Lenders may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

 

SECTION 7.  NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or any Agent hereunder, the Borrower shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly:

 

7.1 Financial Condition Covenants.

 

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrower
ending with any fiscal quarter set forth below to exceed the ratio set forth
below opposite such fiscal quarter:

 

Fiscal Quarter

 

Consolidated
Leverage Ratio

 

March 31, 2000

 

2.50 to 1.00

 

June 30, 2000

 

2.50 to 1.00

 

September 30, 2000

 

2.50 to 1.00

 

December 31, 2000 and thereafter

 

2.00 to 1.00

 

 

; provided, that for the purposes of determining the ratio described above for
the fiscal quarters of the Borrower ending March 31, 2000 and June 30, 2000,
Consolidated EBITDA for the relevant period shall be deemed to equal
Consolidated EBITDA for the period commencing October 1, 1999 through March 31,
2000 or June 30, 2000, as the case may be, multiplied by 2 and 4/3,
respectively.

 

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower (or, if less, the number of full fiscal quarters subsequent to
September 30, 1999) to be less than 1.50 to 1.00.

 

(c) Consolidated Net Worth. Permit Consolidated Net Worth at any time to be less
than the sum of (i) $110,000,000, (ii) 50% of cumulative Consolidated Net Income
for each fiscal year of the Borrower (beginning with the fiscal year ending
December 31, 2000) for which Consolidated Net Income is positive, (iii) 100% of
the Net Cash Proceeds of any offering by the Borrower of common equity
consummated after the Closing Date and (iv) 100% of any capital contribution
made to the Borrower or any of its Subsidiaries after the Closing Date by any
holder of the Borrower’s Capital Stock.

 

47

--------------------------------------------------------------------------------


 

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

 

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b) Indebtedness (i) of the Borrower to any Subsidiary, (ii) of any Subsidiary
Guarantor to the Borrower or any other Subsidiary, (iii) of any Foreign
Subsidiary to any Foreign Subsidiary and (iv) subject to Section 7.8(h), of any
Foreign Subsidiary to the Borrower or any Subsidiary Guarantor;

 

(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Subsidiary Guarantor
and, subject to Section 7.8(h), of any Foreign Subsidiary;

 

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);

 

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $10,000,000 at any one time outstanding;

 

(f) Hedge Agreements in respect of Indebtedness otherwise permitted hereby that
bears interest at a floating rate, so long as such agreements are not entered
into for speculative purposes;

 

(g) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not
exceeding $5,000,000 at any one time outstanding for all Foreign Subsidiaries;

 

(h) Indebtedness of the Borrower or its Subsidiaries in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations and
trade-related letters of credit, in each case provided in the ordinary course of
business and in no event in excess of $500,000 at any one time outstanding for
all such Indebtedness;

 

(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence in accordance with
customary business practices;

 

(j) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary; and

 

(k) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$5,000,000 at any one time outstanding.

 

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

 

48

--------------------------------------------------------------------------------


 

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

 

(f) Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d), and any Liens in connection with the
refinancing of any Indebtedness secured by such Liens, provided that no such
Lien is spread to cover any additional property after the Closing Date and that
the amount of Indebtedness secured thereby is not increased;

 

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 7.2(e) to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created within 180 days of the
acquisition of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
(iii) the amount of Indebtedness secured thereby is not increased;

 

(h) Liens created pursuant to the Security Documents;

 

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

 

(j) Liens existing on any property or asset prior to the acquisition thereof by
the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof, and

 

(k) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
(as to the Borrower and all Subsidiaries) $5,000,000 at any one time.

 

49

--------------------------------------------------------------------------------


 

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:

 

(a) any Subsidiary of the Borrower or any Person acquired by the Borrower may be
merged or consolidated with or into the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or with or into any Subsidiary
Guarantor (provided that the Subsidiary Guarantor shall be the continuing or
surviving corporation) or, subject to Section 7.8(h), with or into any Foreign
Subsidiary;

 

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Subsidiary Guarantor,
or, subject to Section 7.8(h), any Foreign Subsidiary; and

 

(c) any Subsidiary may liquidate or dissolve if (i) the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders and (ii) any
related Dispositions of property are permitted under Section 7.5.

 

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

 

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

 

(b) the sale of inventory in the ordinary course of business;

 

(c) Dispositions permitted by Section 7.4(b);

 

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor or, subject to Section 7.8(h), any Foreign Subsidiary;
and

 

(e) the Disposition of other property; provided that the fair market value of
such property plus the aggregate value of all sale and leaseback transactions
entered into by the Borrower pursuant to clause (b) of Section 7.10, does not
exceed $25,000,000 in the aggregate during the term of this Agreement.

 

7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of the Borrower or any Subsidiary, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of the
Borrower or any Subsidiary, or enter into any derivatives or other transaction
with any financial institution, commodities or stock exchange or clearinghouse
(a “Derivatives Counterparty”) obligating the Borrower or any Subsidiary to make
payments to such Derivatives Counterparty as a result of any change in market
value of any such Capital Stock (collectively, “Restricted Payments”), except
that:

 

50

--------------------------------------------------------------------------------


 

(a) any Subsidiary may make Restricted Payments to the Borrower or any Wholly
Owned Subsidiary Guarantor;

 

(b) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may make a single purchase of its common stock or
common stock options from present or former directors, officers or employees of
the Borrower or any Subsidiary upon the death, disability or termination of
employment of such officer or employee, provided that the aggregate amount of
such purchase shall not exceed $5,000,000;

 

(c) a Subsidiary of the Borrower may make dividends or other payments or
distributions to (i) a Person that is not an Affiliate of the Borrower or any of
its Subsidiaries or (ii) a Person that is an Affiliate of NovaMed Inc. in
connection with the strategic alliance between the Borrower and NovaMed Inc.
described in Section 7.8(k), provided that each such dividend or other payment
or distribution is made to such Person concurrently with a dividend or other
payment or distribution, as the case may be, to the Borrower or any of its
Wholly Owned Subsidiaries on a pro rata basis in accordance with their
respective ownership interests in the Subsidiary making such dividend or other
payment or distribution; and

 

(d) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may purchase its common stock; provided that the
aggregate amount of such purchases during any fiscal year of the Borrower may
not exceed 25% of Consolidated Domestic Net Income for the immediately preceding
fiscal year of the Borrower.

 

7.7 Capital Expenditures. Make or commit to make any Capital Expenditure, except
Capital Expenditures of the Borrower and its Subsidiaries in the ordinary course
of business not exceeding (i) an aggregate amount of $20,000,000 during the
fiscal years of the Borrower ending December 31, 2000 and December 31, 2001;
provided that no more than $15,000,000 of such amount shall be expended in
either such fiscal year and (ii) $7,500,000 during any fiscal year of the
Borrower occurring thereafter.

 

7.8 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:

 

(a) extensions of trade credit in the ordinary course of business;

 

(b) investments in Cash Equivalents;

 

(c) Guarantee Obligations permitted by Section 7.2;

 

(d) loans and advances to directors, officers and employees of the Borrower or
any Subsidiary of the Borrower in the ordinary course of business (including for
travel, entertainment and relocation expenses) in an aggregate amount for the
Borrower or any Subsidiary of the Borrower not to exceed $2,500,000 at any one
time outstanding;

 

(e) Investments made by the Borrower or any of its Subsidiaries with the
proceeds of any Reinvestment Deferred Amount in order to repair assets which
were the subject of a

 

51

--------------------------------------------------------------------------------


 

Recovery Event or to acquire new assets which are substitutes for, and are
similar to, the assets which were the subject of a Recovery Event;

 

(f) intercompany Investments by the Borrower or any of its Subsidiaries in the
Borrower or any Person that, prior to such Investment, is a Subsidiary
Guarantor;

 

(g) the Borrower and its Subsidiaries may make Investments in account debtors
received in connection with the bankruptcy or reorganization, or in settlement
of delinquent obligations, of customers in the ordinary course of business and
in accordance with applicable collection and credit policies established by the
Borrower or its applicable Subsidiary;

 

(h) intercompany Investments by the Borrower or any of its Subsidiaries in any
Person, that, prior to such Investment, is a Foreign Subsidiary (including,
without limitation, Guarantee Obligations with respect to obligations of any
such Foreign Subsidiary, loans made to any such Foreign Subsidiary and
Investments resulting from mergers with or sales of assets to any such Foreign
Subsidiary) in an aggregate amount (valued at cost) not to exceed, together with
any Investment pursuant to paragraph (i) of this Section that results in the
creation or acquisition of a Foreign Subsidiary or the acquisition of assets by
a Foreign Subsidiary or any Investment in the Capital Stock of any Person which
is incorporated outside the United States of America, $5,000,000 during the term
of this Agreement;

 

(i) the Borrower and its Subsidiaries may maintain Investments existing on the
Closing Date and described in Schedule 7.8(i);

 

(j) the Borrower and its Subsidiaries may make Investments in an aggregate
amount not to exceed $5,000,000 pursuant to the strategic alliance between the
Borrower and Advanced Tissue Sciences, Inc. set forth in the letter agreement
dated as of May 10, 1999 between Advanced Tissue Sciences, Inc. and the
Borrower;

 

(k) the Borrower and its Subsidiaries may make Investments in an aggregate
amount not to exceed $2,500,000 pursuant to the strategic alliance between the
Borrower and NovaMed Inc. set forth in the letter agreement dated March 25, 1999
between NovaMed Inc. and the Borrower;

 

(1) Investments resulting from Capital Expenditures permitted under Section 7.7;

 

(m) Permitted Acquisitions; and

 

(n) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed $1,000,000 during the term of this Agreement.

 

7.9 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Subsidiary Guarantor) unless such transaction is
(a) not prohibited under this Agreement, (b) in the ordinary course of business
of the Borrower or such Subsidiary, as the case may be, and (c) upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary, as the
case may be, than it would obtain in a comparable arm’s length transaction with
a Person that is not an Affiliate.

 

52

--------------------------------------------------------------------------------


 

7.10 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by the Borrower or any Subsidiary of real or personal property
that has been or is to be sold or transferred by the Borrower or such Subsidiary
to such Person or to any other Person to whom funds have been or are to be
advanced by such Person on the security of such property or rental obligations
of the Borrower or such Subsidiary, except for (a) any such sale and leaseback
transactions which result in the creation of Capital Lease Obligations, which
shall be permitted to the extent such Capital Lease obligations are permitted
under Section 7.2, and (b) any such sale and leaseback transactions (other than
any such transaction which results in the creation of a Capital Lease
Obligation) the aggregate value of which, together with the aggregate value of
all Dispositions of property made pursuant to Section 7.5(e), do not exceed
$25,000,000.

 

7.11 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than December 31 or change the Borrower’s method of determining
fiscal quarters; provided that the Borrower may make one election after the
Closing Date to change its fiscal year end, if the Borrower enters into such
amendments to this Agreement as the Administrative Agent shall request to
reflect such change, including modifications to Section 7, such that the
covenants affected by such change shall have the same effect (or, in any case,
be substantively no less favorable to the Lenders, in the determination of the
Administrative Agent) after giving effect thereto as if such change were not
made. The Lenders hereby authorize the Administrative Agent to enter into such
amendments to effect such modifications, if any, in accordance with the
provisions of this Section.

 

7.12 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of the Borrower or any of its
Subsidiaries to create, incur, assume or suffer to exist any Lien upon any of
its property or revenues, whether now owned or hereafter acquired, to secure its
obligations under the Loan Documents to which it is a party other than (a) this
Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby) or any agreements governing any Indebtedness permitted
under Section 7.2 (in which case any prohibition or limitation shall permit the
obligation of the Borrower and its Subsidiaries in respect of the Loan Documents
(any extension, renewal, refunding, refinancing, replacement or increase
thereof) to be secured by any and all of the assets of the Borrower and its
Subsidiaries), (c) any instrument governing Acquired Debt or Capital Stock of a
Person acquired by the Borrower or any of its Subsidiaries as in effect at the
time of such acquisition (except to the extent such Acquired Debt was incurred
or such Capital Stock was issued or incurred or its terms amended in connection
with or in contemplation of such acquisition), which encumbrance or restriction
is not applicable to any Person, or the property or any Person, other than the
Person or the property of the Person, so acquired and (d) customary
non-assignment provisions in leases entered into in the ordinary course of
business and consistent with past practices.

 

7.13 Clauses Restricting Subsidiary Distribution. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower, (b) make loans or advances to,
or other Investments in, the Borrower or any other Subsidiary of the Borrower or
(c) transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (iii) any instrument
governing Acquired Debt or Capital Stock of a Person acquired by the Borrower or
any of its Subsidiaries as in effect at the time of such acquisition (except to
the extent such

 

53

--------------------------------------------------------------------------------


 

Acquired Debt was incurred or such Capital Stock was issued or incurred or its
terms amended in connection with or in contemplation of such acquisition), which
encumbrance or restriction is not applicable to any Person, or the property or
any Person, other than the Person or the property of the Person, so acquired and
(iv) customary non-assignment provisions in leases entered into in the ordinary
course of business and consistent with past practices.

 

7.14 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto.

 

SECTION 8.  EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

 

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement or Sections 5.6
and 5.8(b) of the Guarantee and Collateral Agreement; or

 

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

 

(e) the Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity to become
subject to a mandatory offer to purchase by the obligor thereunder or (in the
case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii)

 

54

--------------------------------------------------------------------------------


 

of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $5,000,000; or

 

(f) (i) the Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding–up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof, or (iv) the Borrower or any of its Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

 

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or

 

(h) one or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries involving in the aggregate a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $5,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof, or

 

55

--------------------------------------------------------------------------------


 

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

 

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or

 

(k) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
excluding the Permitted Investors, shall become, or obtain rights (whether by
means or warrants, options or otherwise) to become, the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than 35% of the outstanding common stock of the Borrower; or
(ii) the board of directors of the Borrower shall cease to consist of a majority
of Continuing Directors;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.

 

56

--------------------------------------------------------------------------------


 

SECTION 9. THE AGENTS

 

9.1 Appointment. Each Lender hereby irrevocably designates and appoints each
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes such Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent.

 

9.2 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

 

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing result from its or such Person’s
own gross negligence or willful misconduct) or (ii) responsible in any manner to
any of the Lenders for any recitals, statements, representations or warranties
made by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

 

9.4 Reliance by Agents. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrower),
independent accountants and other experts selected by such Agent. Each Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take an), such action.
The Agents shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the other Loan Documents in accordance
with a request of the Required Lenders (or, if so specified by this Agreement,
all Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

 

57

--------------------------------------------------------------------------------


 

9.5 Notice of Default.  No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

9.6 Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

9.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from such Agent’s gross negligence or willful misconduct. The Agents
shall have the right to deduct any amount owed to it by any Lender under this

 

58

--------------------------------------------------------------------------------


 

Section 9.7 from any payment made by it to such Lender hereunder. The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

 

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. The Syndication Agent may, at any time, by notice
to the Lenders and the Administrative Agent, resign as Syndication Agent
hereunder, whereupon the duties, rights, obligations and responsibilities of the
Syndication Agent hereunder shall automatically be assumed by, and inure to the
benefit of, the Administrative Agent, without any further act by the Syndication
Agent, the Administrative Agent or any Lender. After any retiring Administrative
Agent’s resignation as Administrative Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement and the other Loan
Documents.

 

9.10 Agents Generally. Except as expressly set forth herein, neither the
Administrative Agent nor the Syndication Agent shall have any duties or
responsibilities hereunder in its capacity as such.

 

9.11 The Lead Arranger. The Lead Arranger, in its capacity as such, shall have
no duties or responsibilities, and shall incur no liability, under this
Agreement and other Loan Documents.

 

9.12 The Documentation Agent. The Documentation Agent, in its capacity as such,
shall have no duties or responsibilities, and shall incur no liability, under
this Agreement and the other Loan Documents.

 

SECTION 10. MISCELLANEOUS

 

10. 1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan

 

59

--------------------------------------------------------------------------------


 

Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or releasing any Collateral or any Subsidiary Guarantor (other than, in each
case, any such release in connection with any Disposition expressly permitted
under Section 7.5) or (b) waive, on such terms and conditions as the Required
Lenders or the Administrative Agent (with the consent of the Required Lenders),
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (i) forgive the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of any Term Loan, reduce the stated
rate of any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates, which
waiver shall be effective with the consent of the Majority Facility Lenders of
each adversely affected Facility) and (y) that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Revolving Commitment, in
each case without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Subsidiary Guarantors from
their obligations under the Guarantee and Collateral Agreement, in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
condition precedent to any extension of credit under the Revolving Facility set
forth in Section 5.2 (including in connection with any waiver of an existing
Default or Event of Default) without the written consent of the Majority
Facility Lenders with respect to the Revolving Facility; (v) reduce the
percentage specified in the definition of Majority Facility Lenders with respect
to any Facility without the written consent of all Lenders under such Facility;
(vi) amend, modify or waive any provision of Section 9 without the written
consent of each Agent adversely affected thereby; (vii) amend, modify or waive
any provision of Section 2.6 or 2.7 without the written consent of the Swingline
Lender; or (viii) amend, modify or waive any provision of Section 3 without the
written consent of the Issuing Lender. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Agents and all future holders
of the Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Agents shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

For the avoidance of doubt, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Syndication
Agent, the Administrative Agent and the Borrower (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof (collectively, the “Additional Extensions of Credit”) to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders; provided, that no such amendment shall permit the Additional
Extensions of Credit to share ratably with or with preference to the Term Loans
in the application of mandatory prepayments without the consent of the

 

60

--------------------------------------------------------------------------------


 

Majority Facility Lenders with respect to the Term Facility or otherwise to
share ratably with or with preference to the Revolving Extensions of Credit
without the consent of the Majority Facility Lenders with respect to the
Revolving Facility.

 

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Agents, and as set
forth in an administrative questionnaire delivered to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

 

The Borrower:

 

Inamed Corporation

 

 

11 Penn Plaza

 

 

Suite 946

 

 

New York, New York 10001

 

 

Telecopy: (212) 273-9622

 

 

Telephone: (212) 273-3430

 

 

 

The Administrative Agent:

 

First Union National Bank

 

 

201 South College Street, CP-23

 

 

Charlotte, North Carolina 28288-0680

 

 

Attention: Syndication Agency Services

 

 

Telecopy: (704) 383-0835

 

 

Telephone: (704) 383-3721

 

 

 

with a copy to:

 

Robinson, Bradshaw & Hinson, P.A.

 

 

101 North Tryon Street, Suite 1900

 

 

Charlotte, North Carolina 28246

 

 

Attention: Richard L. Mack

 

 

Telecopy: (704) 378-4000

 

 

Telephone: (704) 377-2536

 

 

 

The Syndication Agent:

 

Bear Steams Corporate Lending Inc.

 

 

245 Park Avenue

 

 

New York, NY 10167

 

 

Attention: Andrea LaBonte

 

 

Telecopy: (212) 272-9743

 

 

Telephone: (212) 272-0832

 

provided that any notice, request or demand to or upon any Agent, the Issuing
Lender, or the Lenders shall not be effective until received.

 

10.3 No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

61

--------------------------------------------------------------------------------


 

10.4 Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5 Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or reimburse
each Agent for all its out-of-pocket costs and expenses incurred in connection
with the development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation of the transactions contemplated hereby and thereby, including the
reasonable fees and disbursements of counsel to such Agent and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Closing Date (in the case of amounts to
be paid on the Closing Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as such Agent shall deem appropriate, (b) to
pay or reimburse each Lender and such Agent for all its costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, including
the fees and disbursements of counsel (including the allocated fees and expenses
of in-house counsel) to each Lender and of counsel to such Agent, (c) to pay,
indemnify, and hold each Lender and such Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
each Agent and their respective officers, directors, employees, affiliates,
agents and controlling persons (each, an “Indemnitee”) harmless from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower any of its
Subsidiaries or any of the Properties and the reasonable fees and expenses of
legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”), provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities result
from the gross negligence or willful misconduct of such Indemnitee or from the
breach of its obligations under this Agreement. Without limiting the foregoing,
and to the extent permitted by applicable law, the Borrower agrees not to assert
and to cause its Subsidiaries not to assert, and hereby waives and agrees to
cause its Subsidiaries to waive, all rights for contribution or any other rights
of recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 10.5 shall
be payable not later than 10 days after written demand therefor. Statements
payable by the Borrower pursuant to this Section 10.5 shall be submitted to
Michael Doty (Telephone No. 212-273-3430) (Telecopy No. 212-273-9622) at the
address of the Borrower set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent. The agreements in this Section 10.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

 

10.6 Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent, all

 

62

--------------------------------------------------------------------------------


 

future holders of the Loans and their respective successors and assigns, except
that the Borrower may not assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of each Lender.

 

(b) Any Lender other than any Conduit Lender may, without the consent of the
Borrower, in accordance with applicable law, at any time sell to one or more
banks, financial institutions or other entities (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents. In the event of any such sale by a Lender of a participating interest
to a Participant, such Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. In no event shall
any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Loans or
any fees payable hereunder, or postpone the date of the final maturity of the
Loans, in each case to the extent subject to such participation. The Borrower
agrees that if amounts outstanding under this Agreement and the Loans are due or
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall, to the maximum
extent permitted by applicable law, be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement, provided that, in purchasing
such participating interest, such Participant shall be deemed to have agreed to
share with the Lenders the proceeds thereof as provided in Section 10.7(a) as
fully as if it were a Lender hereunder. The Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.18, 2.19 and 2.20
with respect to its participation in the Commitments and the Loans outstanding
from time to time as if it was a Lender; provided that, in the case of Section
2.19, such Participant shall have complied with the requirements of said Section
and provided, further, that no Participant shall be entitled to receive any
greater amount pursuant to any such Section than the transferor Lender would
have been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred.

 

(c) Any Lender other than any Conduit Lender (an “Assignor”) may, in accordance
with applicable law, at any time and from time to time assign to any Lender, any
affiliate of any Lender or any Approved Fund or, with the consent of the
Borrower, the Syndication Agent and the Administrative Agent (which, in each
case, shall not be unreasonably withheld or delayed), to an additional bank,
financial institution or other entity (an “Assignee”) all or any part of its
rights and obligations under this Agreement and the other Loan Documents
pursuant to an Assignment and Acceptance, executed by such Assignee, such
Assignor and any other Person whose consent is required pursuant to this
paragraph, and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that no such assignment to an Assignee
(other than any Lender, any affiliate of any Lender or any Approved Fund) shall
be in an aggregate principal amount of less than $1,000,000 (other than in the
case of an assignment of all of a Lender’s interests under this Agreement),
unless otherwise agreed by the Borrower and the Administrative Agent. For
purposes of the proviso contained in the preceding sentence, the amount
described therein shall be aggregated in respect of each Lender and its related
Approved Funds, if any. Any such assignment need not be ratable as among the
Facilities. Upon such execution, delivery, acceptance and recording, from and
after the effective date determined pursuant to such Assignment and Acceptance,
(x) the Assignee thereunder shall be a party hereto and, to the extent provided
in such

 

63

--------------------------------------------------------------------------------


 

Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with a Commitment and/or Loans as set forth therein, and (y) the Assignor
thereunder shall, to the extent provided in such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of an Assignor’s rights and obligations
under this Agreement, such Assignor shall cease to be a party hereto).
Notwithstanding any provision of this Section 10.6, the consent of the Borrower
shall not be required for any assignment that occurs when an Event of Default
pursuant to Section 8(f) shall have occurred and be continuing with respect to
the Borrower. Notwithstanding the foregoing, any Conduit Lender may assign at
any time to its designating Lender hereunder without the consent of the Borrower
or the Administrative Agent any or all of the Loans it my have funded hereunder
and pursuant to its designation agreement and without regard to the limitations
set forth in the first sentence of this Section 10.6(c).

 

(d) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and the principal amount of
the Loans owing to, each Lender from time to time. The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, each
other Loan Party, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Loans and any
Notes evidencing the Loans recorded therein for all purposes of this Agreement.
Any assignment of any Loan, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto being made in the
Register (and each Note shall expressly so provide). Any assignment or transfer
of all or part of a Loan evidenced by a Note shall be registered on the Register
only upon surrender for registration of assignment or transfer of the Note
evidencing such Loan, accompanied by a duly executed Assignment and Acceptance,
and thereupon one or more new Notes shall be issued to the designated Assignee.

 

(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor, an
Assignee and any other Person whose consent is required by Section 10.6(c),
together with payment by the parties to such assignment to the Administrative
Agent of a registration and processing fee of $3,000 (or, in the case of
assignments by or to the Syndication Agent and its affiliates, $500), the
Administrative Agent shall (i) promptly accept such Assignment and Acceptance
and (ii) record the information contained therein in the Register on the
effective date determined pursuant thereto.

 

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 10.6 concerning assignments of Loans and Notes relate
only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including any pledge or assignment by a
Lender of any Loan or Note to any Federal Reserve Bank in accordance with
applicable law.

 

(g) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (f) above.

 

(h) Each of the Borrower, each Lender and the Administrative Agent hereby
confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless, each other party hereto for any

 

64

--------------------------------------------------------------------------------


 

loss, cost, damage or expense arising out of its inability to institute such a
proceeding against such Conduit Lender during such period of forbearance.

 

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”) shall
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in Section
8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

 

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

 

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,

 

65

--------------------------------------------------------------------------------


 

AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

10. 12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof.

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

10. 13 Acknowledgments. The Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) no Agent or Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Agents and Lenders, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

10. 14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

 

66

--------------------------------------------------------------------------------


 

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Hedge Agreements) shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created by the Security Documents. and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.

 

10. 15 Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential; provided that
nothing herein shall prevent any Agent or any Lender from disclosing any such
information (a) to any Agent, any other Lender, any affiliate of any Agent or
Lender or any Approved Fund, (b) to any actual or prospective Transferee or
Hedge Agreement counterparty that agrees to comply with the provisions of this
Section, (c) to its employees, directors, agents, attorneys, accountants and
other professional advisors or those of any of its affiliates, (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, (i) in connection with the exercise
of any remedy hereunder or under any other Loan Document or (j) to any direct or
indirect contractual counterparty in swap agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 10.15).

 

10.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

[Remainder of Page Intentionally Left Blank]

 

 

67

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF. the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

INAMED CORPORATION

 

 

 

 

By:

/s/ Ilan K. Reich

 

 

 

Name: Ilan K. Reich

 

 

Title: President

 

 

 

 

 

 

 

FIRST UNION NATIONAL BANK, as Administrative

 

Agent and as a Lender

 

 

 

 

By:

/s/ Paul Solitark

 

 

 

Name:PAUL SOLITARK

 

 

Title:VICE PRESIDENT

 

 

 

 

 

 

 

BEAR STEARNS CORPORATE LENDING INC., as

 

Syndication Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Monk S Lies

 

 

 

Name: Monk S Lies

 

 

Title: Senior Managing Director

 

 

 

 

 

 

 

GMAC COMMERCIAL CREDIT LLC, as

 

Documentation Agent and as a Lender

 

 

 

 

By:

/s/ Sam Cirelli

 

 

 

Name: Sam Cirelli

 

 

Title: SVP

 

 

 

 

 

 

 

 

FOOTHILL CAPITAL CORPORATION

 

 

 

 

By:

/s/ Karen S. Sandler

 

 

 

Name: Karen S. Sandler

 

 

Title: SVP

 

 

 

 

 

 

 

 

MORGAN STANLEY DEAN WITTER PRIME
INCOME TRUST

 

 

 


 


BY:


/S/ STEWART FLAHERTY


 

 

 

Name: Stewart Flaherty

 

 

Title: Senior Vice President

 

68

--------------------------------------------------------------------------------


Annex A

 

PRICING GRID FOR REVOLVING LOANS, SWINGLINE LOANS,

TERM LOANS AND COMMITMENT FEES

 

Consolidated
Leverage Ratio

 

Applicable Margin
for Eurodollar Loans

 

Applicable
Margin for
Base Rate
Loans

 

³ 2.00 to 1.00

 

3.50

%

2.50

%

< 2.00 to 1.00 and ³ 1.50 to 1.00

 

3.25

%

2.25

%

< 1.50 to 1.00

 

3.00

%

2.00

%

 

Changes in the Applicable Margin resulting from changes in the Consolidated
Leverage Ratio shall become effective on the date (the “Adjustment Date”) that
is three Business Days after the date on which financial statements are
delivered to the Lenders pursuant to Section 6.1 and shall remain in effect
until the next change to be effected pursuant to this paragraph.  If any
financial statements referred to above are not delivered within the time periods
specified in Section 6.1, then, until the date that is three Business Days after
the date on which such financial statements are delivered, the highest rate set
forth in each column of the Pricing Grid shall apply.  In addition, at all times
while an Event of Default shall have occurred and be continuing, the highest
rate set forth in each column of the Pricing Grid shall apply.  Each
determination of the Consolidated Leverage Ratio pursuant to the Pricing Grid
shall be made in a manner consistent with the determination thereof pursuant to
Section 7.1.

 

--------------------------------------------------------------------------------


 

Schedule 1.1A to Credit Agreement

 

Commitments

 

On file with the Administrative Agent

 

--------------------------------------------------------------------------------


 

Schedule 4.4 to Credit Agreement

 

Consents, Authorizations, Filings and Notices

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.6 to Credit Agreement

 

Litigation

 

In January 1999, Medical Products Development Inc. instituted an action against
our subsidiary McGhan Medical Corporation in the U.S. District Court for the
Central District of California.  Medical Products Development alleges that
McGhan Medical has infringed on some of its U.S. patents and has breached an
agreement between McGhan Medical and Medical Products Development that
exclusively licensed those patents to McGhan Medical.  Those patents pertain to
the textured surface of the silicone shell used in our breast implants and the
methods of making those textured shells.  Until last year, McGhan Medical was
the exclusive licensee under these patents and paid royalties to Medical
Products Development on sales in the U.S. of its textured implant products.  In
1997, the last full year for which McGhan Medical paid royalties under the
license, McGhan Medical paid Medical Products Development approximately $2.5
million in royalties.  In 1994, McGhan Medical and Medical Products Development
entered into a consent judgment in settlement of a dispute which stipulated that
the patent claims were valid in certain respects.  The consent judgment did not
address McGhan Medical’s present non-infringement defense nor its
unenforceability defense.  Medical Products Development is seeking unpaid
royalties up until the date of termination of the license, unspecified damages,
including enhanced damages for alleged willful infringement, and an injunction. 
The unpaid royalties allegedly due when the lawsuit was commenced were
approximately $1.0 million.

 

McGhan Medical filed an answer denying all of the material allegations of
Medical Products Development’s complaint and raising affirmative defenses and
counterclaims of non-infringement, invalidity on grounds not precluded by the
consent judgment, unenforceability of the patents and breach of contract. 
McGhan Medical believes that its textured breast implant products are made using
significantly different processes than that claimed in the patents, and that the
alleged inventor of the patents engaged in inequitable conduct before the U.S.
Patent and Trademark Office during prosecution of the patents.  In August 1999,
the court granted Medical Products Development’s motion to dismiss some of the
counterclaims, and on its own motion dismissed the remaining counterclaims.  In
September 1999, Medical Products Development filed a motion for leave to amend
its complaint to add another cause of action for breach of contract.  Discovery
is currently ongoing.  In November 1999, we moved for summary judgment on
grounds of enforceability owing to inequitable conduct and of non-infringement. 
That motion is pending.  A scheduling order in the case calls for a trial in
January 2000.  We believe our affirmative defenses have considerable merit, but
we cannot assure you that the resolution of the action will not result in the
payment of damages and future royalties or limit our ability to sell textured
breast implants covered by the patents.

 

In May 1998, Societe Anonyme de Development des Utilisations du Collagene
(SADUC) commenced an arbitration under the rules of the International Chamber of
Commerce against Collagen Corporation under a technology license and human
collagen supply agreement between the parties.  Following the spin-off of
Cohesion Technologies, Inc., Collagen Corporation changed its name to Collagen
Aesthetics, Inc.  SADUC is ultimately owned by Rhone-Poulenc.  SADUC seeks
recovery for alleged lost profits and royalties for Collagen Corporation’s
allegedly

 

--------------------------------------------------------------------------------


 

wrongful termination of the agreement as well as compensation for confidential
information allegedly misappropriated by Collagen Corporation, including the
assignment to SADUC of certain Collagen Corporation patents allegedly disclosing
and claiming processes allegedly developed by SADUC.  SADUC seeks approximately
$4.5 million in termination damages and $2.1 million as losses for breach of the
contractual confidentiality obligations, plus ongoing royalties.  Collagen
Corporation has denied all material allegations, as it is Collagen Corporation’s
belief that SADUC breached the agreement by being unable and unwilling to supply
the specified product at the contract price.  In addition, Collagen Corporation
has stated that its patents do not disclose or claim any of SADUC’s allegedly
confidential information, and that SADUC’s allegedly confidential information
was neither novel nor useful.  Accordingly, Collagen Corporation seeks
rescission of the agreement and restitution to it of all amounts paid and the
costs incurred by it in attempting to perform under the agreement.  Collagen
Corporation’s position is believed to have considerable merit, but we cannot
assure you that the resolution of this arbitration will not require us to pay
damages or require these patents to be assigned to SADUC.

 

2

--------------------------------------------------------------------------------


 

Schedule 4.9 to Credit Agreement

 

Intellectual Property

 

In January 1999, Medical Products Development Inc. instituted an action against
our subsidiary McGhan Medical Corporation in the U.S. District Court for the
Central District of California.  Medical Products Development alleges that
McGhan Medical has infringed on some of its U.S. patents and has breached an
agreement between McGhan Medical and Medical Products Development that
exclusively licensed those patents to McGhan Medical.  Those patents pertain to
the textured surface of the silicone shell used in our breast implants and the
methods of making those textured shells.  Until last year, McGhan Medical was
the exclusive licensee under these patents and paid royalties to Medical
Products Development on sales in the U.S. of its textured implant products.  In
1997, the last full year for which McGhan Medical paid royalties under the
license, McGhan Medical paid Medical Products Development approximately $2.5
million in royalties.  In 1994, McGhan Medical and Medical Products Development
entered into a consent judgment in settlement of a dispute which stipulated that
the patent claims were valid in certain respects.  The consent judgment did not
address McGhan Medical’s present non-infringement defense nor its
unenforceability defense.  Medical Products Development is seeking unpaid
royalties up until the date of termination of the license, unspecified damages,
including enhanced damages for alleged willful infringement, and an injunction. 
The unpaid royalties allegedly due when the lawsuit was commenced were
approximately $1.0 million.

 

McGhan Medical filed an answer denying all of the material allegations of
Medical Products Development’s complaint and raising affirmative defenses and
counterclaims of non-infringement, invalidity on grounds not precluded by the
consent judgment, unenforceability of the patents and breach of contract. 
McGhan Medical believes that its textured breast implant products are made using
significantly different processes than that claimed in the patents, and that the
alleged inventor of the patents engaged in inequitable conduct before the U.S.
Patent and Trademark Office during prosecution of the patents.  In August 1999,
the court granted Medical Products Development’s motion to dismiss some of the
counterclaims, and on its own motion dismissed the remaining counterclaims.  In
September 1999, Medical Products Development filed a motion for leave to amend
its complaint to add another cause of action for breach of contract.  Discovery
is currently ongoing.  In November 1999, we moved for summary judgment on
grounds of enforceability owing to inequitable conduct and of non-infringement. 
That motion is pending.  A scheduling order in the case calls for a trial in
January 2000.  We believe our affirmative defenses have considerable merit, but
we cannot assure you that the resolution of the action will not result in the
payment of damages and future royalties or limit our ability to sell textured
breast implants covered by the patents.

 

In May 1998, Societe Anonyme de Development des Utilisations du Collagene
(SADUC) commenced an arbitration under the rules of the International Chamber of
Commerce against Collagen Corporation under a technology license and human
collagen supply agreement between the parties.  Following the spin-off of
Cohesion Technologies, Inc., Collagen Corporation changed its name to Collagen
Aesthetics, Inc.  SADUC is ultimately owned by Rhone-Poulenc.  SADUC seeks
recovery for alleged lost profits and royalties for Collagen Corporation’s
allegedly

 

--------------------------------------------------------------------------------


 

wrongful termination of the agreement as well as compensation for confidential
information allegedly misappropriated by Collagen Corporation, including the
assignment to SADUC of certain Collagen Corporation patents allegedly disclosing
and claiming processes allegedly developed by SADUC.  SADUC seeks approximately
$4.5 million in termination damages and $2.1 million as losses for breach of the
contractual confidentiality obligations, plus ongoing royalties.  Collagen
Corporation has denied all material allegations, as it is Collagen Corporation’s
belief that SADUC breached the agreement by being unable and unwilling to supply
the specified product at the contract price.  In addition, Collagen Corporation
has stated that its patents do not disclose or claim any of SADUC’s allegedly
confidential information, and that SADUC’s allegedly confidential information
was neither novel nor useful.  Accordingly, Collagen Corporation seeks
rescission of the agreement and restitution to it of all amounts paid and the
costs incurred by it in attempting to perform under the agreement.  Collagen
Corporation’s position is believed to have considerable merit, but we cannot
assure you that the resolution of this arbitration will not require us to pay
damages or require these patents to be assigned to SADUC.

 

2

--------------------------------------------------------------------------------


 

Schedule 4.15 to Credit Agreement

 

Subsidiaries

 

*immaterial subsidiaries

Name

 

Jurisdiction of
Incorporation

 

Type of
Stock

 

Percentage of
Ownership

 

Names of Stockholders or Members

 

McGHAN MEDICAL
CORPORATION

 

California

 

Common
Preferred

 

100

%

INAMED International Corp.

 

INAMED JAPAN, INC.*

 

Nevada

 

Common

 

100

%

INAMED Corporation

 

INAMED International Corp.

 

Delaware

 

Common

 

100

%

INAMED Corporation

 

Biodermis Limited*

 

Ireland

 

Ordinary

 

100

%

INAMED Corporation

 

Bioplexus Limited*

 

Ireland

 

Ordinary

 

100

%

INAMED Corporation

 

BioEnterics Corporation

 

California

 

Common

 

100

%

INAMED Corporation

 

BIODERMIS CORPORATION*

 

Nevada

 

Common
Preferred

 

100

%

INAMED Corporation

 

BIOPLEXUS CORPORATION*

 

Nevada

 

Common
Preferred

 

100

%

INAMED Corporation

 

INAMED DEVELOPMENT
COMPANY*

 

California

 

Common

 

100

%

INAMED Corporation

 

CUI CORPORATION*

 

California

 

Common

 

100

%

INAMED Corporation

 

FLOWMATRIX
CORPORATION*

 

Nevada

 

Common
Preferred

 

100

%

INAMED Corporation

 

MEDISYN TECHNOLOGIES
CORPORATION*

 

Nevada

 

Common
Preferred

 

100

%

INAMED Corporation

 

INAMED Medical Group*

 

Japan

 

Common

 

100

%

INAMED International Corp.

 

McGhan Medical Mexico, S.A. de C.V.*

 

Mexico

 

Common

 

99
1

%
%

McGhan Medical Corp.
Donald McGhan

 

McGhan Medical Asia/Pacific Ltd.*

 

Hong Kong

 

Ordinary

 

10
90

%
%

INAMED Corporation
McGhan Medical Corporation

 

Medisyn Technologies Limited*

 

Ireland

 

Ordinary

 

100

%

INAMED International Corp.

 

McGhan Medical B.V.*

 

Netherlands

 

Ordinary

 

100

%

INAMED International Corp.

 

McGhan Limited

 

Ireland

 

Ordinary

 

100

%

INAMED International Corp.

 

Chamfield Limited*

 

Ireland

 

Ordinary

 

100

%

INAMED International Corp.

 

Bioenterics Latin America S.A. de C.V.*

 

Mexico

 

 

 

100

%

BioEnterics Corporation

 

Bioenterics Limited

 

Ireland

 

Ordinary

 

100

%

BioEnterics Corporation

 

McGhan Medical Benelux B.V.

 

Netherlands

 

Ordinary

 

100

%

McGhan Medical B.V.

 

McGhan Medical U.K. Limited

 

U.K.

 

Ordinary

 

100

%

McGhan Medical B.V.

 

McGhan Medical Benelux B.V.B.A.

 

Belgium

 

Ordinary

 

100

%

McGhan Medical B.V.

 

McGhan Medical GmbH

 

Germany

 

Ordinary

 

100

%

McGhan Medical B.V.

 

McGhan Medical, S.A.

 

Spain

 

Ordinary

 

100

%

McGhan Medical B.V.

 

McGhan Medical S.A.R.L.

 

France

 

Ordinary

 

100

%

McGhan Medical B.V.

 

McGhan Medical S.R.L.

 

Italy

 

Ordinary

 

100

%

McGhan Medical B.V.

 

Innermedical Ltd.

 

U.K.

 

Ordinary

 

100

%

McGhan Medical U.K. Limited

 

McGhan Medical & Co. KG*

 

Germany

 

Ordinary

 

100

%

McGhan Medical GmbH

 

McGhan Deutschland Gmbh & Co.*

 

Germany

 

Ordinary

 

100

%

McGhan Medical GmbH

 

INAMED do Brasil, Ltda*

 

Brazil

 

Common

 

99.99

.01

%
%

McGhan Medical, S.A.

Pedro Ramirez Rincon

 

Inamedical B.V.*

 

Netherlands

 

Ordinary

 

100

%

McGhan Medical Benelux B/V/

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

(a)            Outstanding subscriptions, options, warrants, calls, rights to
acquire, convertible securities or instruments

 

None.

 

(b)           Shareholder agreements, voting trusts or similar agreements

 

None.

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Incorporation

 

Type of
Stock

 

Percentage of
Ownership

 

Names of Stockholders or Members

 

Collagen Aesthetics, Inc.

 

Delaware

 

Common

 

100

%

INAMED Corporation

 

Collagen Aesthetics International Inc.

 

Delaware

 

Common

 

100

%

Collagen Aesthetics, Inc.

 

Collagen Aesthetics Australia Pty Ltd.

 

Australia

 

Ordinary

 

50
50

%
%

Collagen Aesthetics International Inc.
Ross G. McClean

 

Collagen Biomedical Pty Ltd.

 

Australia

 

Common

 

99
1

%
%

Collagen Aesthetics International Inc.
Collagen Aesthetics, Inc.

 

Collagen Aesthetics Vertrieb

 

Austria

 

Common

 

100

%

Collagen Aesthetics International Inc.

 

Collagen Aesthetics Canada Ltd.

 

Canada

 

Common
Class A
Class B
Class C

 

100

%

Collagen Aesthetics International Inc.

 

Collagen Aesthetics France SARL

 

France

 

 

 

99.8
0.2

%
%

Collagen Aesthetics International Inc.
Collagen Aesthetics, Inc.

 

Collagen Aesthetics GmbH

 

Germany

 

Common

 

100

%

Collagen Aesthetics International Inc.

 

Collagen Aesthetics S.r.l.

 

Italy

 

 

 

1
99

%
% 

Collagen Aesthetics International Inc.
Collagen Aesthetics, Inc.

 

Collagen KK

 

Japan

 

n/a

 

100

%

Collagen Aesthetics, Inc.

 

Collagen Aesthetics Iberica SA

 

Spain

 

n/a

 

90.625
9.375

%
%

Collagen Aesthetics International Inc.
Francisco J. Fuentes

 

Collagen Aesthetics SA

 

Switzerland

 

 

 

98.5

0.5

0.5

0.5

%

%

%

%

Collagen Aesthetics International Inc.

Karl-Heinz Hantke

Denis Berdoz

Alain Stehle

 

Collagen Aesthetics (UK) Limited

 

United Kingdom

 

 

 

100

%

Collagen Aesthetics International Inc.

 

 

--------------------------------------------------------------------------------


 

The following subsidiaries of Collagen Aesthetics, Inc. are dormant:

 

Name

 

Jurisdiction of
Incorporation

 

Type of
Stock

 

Percentage of
Ownership

 

Names of Stockholders or Members

 

Collagen Aesthetics Benelux S.A.

 

Belgium

 

n/a

 

99

1

%

%

Collagen Aesthetics International Inc.

Collagen Aesthetics, Inc

 

Collagen Scandinavia A/S

 

Denmark

 

 

 

100

% 

Collagen Aesthetics International Inc.

 

Collagen Luxcmbourg S.A.

 

Luxembourg

 

Common

 

99

1

%

%

Collagen Aesthetics International Inc.

Collagen Aesthetics, Inc.

 

Collagen B.V.

 

Netherlands

 

 

 

100

% 

Collagen Aesthetics International Inc.

 

 

--------------------------------------------------------------------------------

 

(b)           Outstanding subscriptions, options, warrants, calls, rights to
acquire, convertible securities or instruments

None.

 

(b)           Shareholder agreements, voting trusts or similar agreements

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.19 to Credit Agreement

 

UCC Filing Jurisdictions

 

Debtor

 

State/Filing Office

 

Biodermis Corporation

 

California Secretary of State; New York County/City Registrar; New York
Secretary of State

 

Bioenterics Corporation

 

California Secretary of State; New York County/City Registrar; New York
Secretary of State

 

Bioplexus Corporation

 

California Secretary of State; New York County/City Registrar; New York
Secretary of State

 

Collagen Aesthetics, Inc.

 

California, Secretary of State; New York County/City Registrar; New York
Secretary of State

 

Collagen Aesthetics International, Inc.

 

California Secretary of State; New York County/City Registrar; New York
Secretary of State

 

CUI Corporation

 

California Secretary of State; New York County/City Registrar; New York
Secretary of State

 

Flowmatrix  Corporation

 

California Secretary of State; New York County/City Registrar; New York
Secretary of State

 

Inamed Corporation

 

California Secretary of State; Nevada Secretary of State; New York Secretary of
State; New York County/City

 

Inamed Development Company

 

California Secretary of State; New York County/City Register

 

Inamed International Corp.

 

California Secretary of State; New York County/City Registrar; New York
Secretary of State

 

Inamed Japan, Inc.

 

California Secretary of State; New York County/City Registrar; New York
Secretary of State

 

McGhan Medical Corporation

 

California Secretary of State; New York County/City Registrar; New York
Secretary of State

 

Medisyn Technologies Corporation

 

California Secretary of State; New York County/City Registrar; New York
Secretary of State

 

 

--------------------------------------------------------------------------------


 

Schedule 7.2(d) to Credit Agreement

 

Existing Indebtedness

 

None.

 

--------------------------------------------------------------------------------


Schedule 7.3(f) to Credit Agreement

Existing Liens

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.8(i)

to Credit Agreement

 

Existing Investments

 

1.             $3,466,198.00 Note, dated September 1, 1993, issued by Innovative
Specialty Silicone Acquisition Corporation in favor of INAMED Corporation and
secured by the assets of Specialty Silicone Fabricators, Inc.

 

2.             Pursuant to that certain Heads of Agreement for Plastic Surgery
and Cosmetic Dermatology Tissue Engineered Products  entered into effective as
of May 10, 1999 by and between Advanced Tissue Sciences, Inc. (“ATS”) and the
Parent, the Parent has made a capital investment of $2,000,000 in ATS,
consisting of common stock of ATS and warrants to purchase common stock of ATS.

 

--------------------------------------------------------------------------------


 

Investments of Collagen Aesthetics, Inc.

 

1.             $250,000.00 loan to Prather Ranch pursuant to Second Amended and
Restated Hide Supply Agreement between Collagen Aesthetics, Inc. and Prather
Ranch, dated January 1, 1999.

 

2.             $500,000.00 Convertible Promissory Note issued by Cosmederm
Technologies, Inc. in favor of Collagen Corporation, dated February 27, 1998.

 

3.             $66,864.00 Amended and Restated Promissory Note issued by Dale A.
Stringfellow in favor of Collagen Corporation, dated September 7, 1990.  (The
payee does not expect repayment and has written off this note.)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

[FORM OF GUARANTEE AND COLLATERAL AGREEMENT]

 

made by

 

INAMED CORPORATION

 

and certain of its Subsidiaries

 

in favor of

 

FIRST UNION NATIONAL BANK,

as Administrative Agent

 

Dated as of February 1, 2000

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.  DEFINED TERMS

 

1.1

Definitions

 

1.2

Other Definitional Provisions

 

SECTION 2.  GUARANTEE

 

2.1

Guarantee

 

2.2

Right of Contribution

 

2.3

No Subrogation

 

2.4

Amendments, etc. with respect to the Borrower Obligations

 

2.5

Guarantee Absolute and Unconditional

 

2.6

Reinstatement

 

2.7

Payments

 

SECTION 3.  GRANT OF SECURITY INTEREST

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES

 

4.1

Representations in Credit Agreement

 

4.2

Title; No Other Liens

 

4.3

Perfected First Priority Liens

 

4.4

Chief Executive Office

 

4.5

Inventory and Equipment

 

4.6

Farm Products

 

4.7

Investment Property

 

4.8

Receivables

 

4.9

Intellectual Property

 

SECTION 5.  COVENANTS

 

5.1

Covenants in Credit Agreement

 

5.2

Delivery of Instruments, Certificated Securities and Chattel Paper

 

5.3

Maintenance of Insurance

 

5.4

Payment of Obligations

 

5.5

Maintenance of Perfected Security Interest; Further Documentation

 

5.6

Changes in Locations, Name, etc.

 

5.7

Notices

 

5.8

Investment Property

 

5.9

Receivables

 

5.10

Intellectual Property

 

SECTION 6.  REMEDIAL PROVISIONS

 

6.1

Certain Matters Relating to Receivables

 

6.2

Communications with Obligors; Grantors Remain Liable

 

6.3

Pledged Stock

 

6.4

Proceeds to be Turned Over To Administrative Agent

 

6.5

Application of Proceeds

 

6.6

Code and Other Remedies

 

6.7

Registration Rights

 

i

--------------------------------------------------------------------------------


 

 

6.8

Waiver; Deficiency

 

SECTION 7.  THE ADMINISTRATIVE AGENT

 

7.1

Administrative Agent’s Appointment as Attorney-in-Fact, etc

 

7.2

Duty of Administrative Agent

 

7.3

Execution of Financing Statements

 

7.4

Authority of Administrative Agent

 

SECTION 8.  MISCELLANEOUS

 

8.1

Amendments in Writing

 

8.2

Notices

 

8.3

No Waiver by Course of Conduct; Cumulative Remedies

 

8.4

Enforcement Expenses; Indemnification

 

8.5

Successors and Assigns

 

8.6

Set-Off

 

8.7

Counterparts

 

8.8

Severability

 

8.9

Section Headings

 

8.10

 

Integration

 

8.11

 

GOVERNING LAW

 

8.12

 

Submission To Jurisdiction; Waivers

 

8.13

 

Acknowledgments

 

8.14

 

Additional Grantors

 

8.15

 

Releases

 

8.16

 

WAIVER OF JURY TRIAL

 

SCHEDULES

 

 

 

 

Schedule 1

Guarantor Notice Addresses

 

Schedule 2

Investment Property

 

Schedule 3

Perfection Matters

 

Schedule 4

Jurisdictions of Organization and Chief Executive Offices

 

Schedule 5

Inventory and Equipment Locations

 

Schedule 6

Intellectual Property

 

 

ii

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of February 1, 2000, made by each
of the signatories hereto (together with any other entity that may become a
party hereto as herein, the “Grantors”), in favor of First Union National Bank,
as Administrative Agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (the “Lenders”) from time to time parties
to the Credit Agreement, dated as of February 1, 2000 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Inamed
Corporation (the “Borrower”), the Lenders, Bear Stearns Corporate Lending Inc.,
as Syndication Agent (in such capacity, the “Syndication Agent”), Bear, Stearns
& Co. Inc., as sole lead arranger and sole book manager (the “Arranger”) and the
Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Lenders;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Syndication Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Grantor hereby agrees with the
Administrative Agent, for the ratable benefit of the Lenders, as follows:

 

SECTION 1 DEFINED TERMS

 

1.1   Definitions.  (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC:  Accounts, Certificated Security, Chattel Paper, Documents, Equipment,
Farm Products, Goods, Instruments and Inventory.

 

(b)   The following terms shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Borrower Obligations”:  the collective reference to the unpaid principal of and
interest on the Loans and Reimbursement Obligations and all other obligations
and liabilities of the Borrower (including, without limitation, interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans and Reimbursement Obligations and interest accruing at the
then applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to any
Agent or any Lender (or, in the case of any Lender Hedge Agreement, any
Affiliate of any Lender), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, the Credit Agreement, this Agreement, the
other Loan Documents, any Letter of Credit, any Lender Hedge Agreement or any
other document made, delivered or given in connection with any of the foregoing,
in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to any Agent or to any Lender
that are required to be paid by the Borrower pursuant to the terms of any of the
foregoing agreements).

 

“Collateral”:  as defined in Section 3.

 

“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

 

“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

 

“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

 

“Foreign Subsidiary”:  any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

 

“Foreign Subsidiary Voting Stock”:  the voting Capital Stock of any Foreign
Subsidiary.

 

“General Intangibles”:  all “general intangibles” as such term is defined in
Section 9-106 of the New York UCC and, in any event, including, without
limitation, with respect to any Grantor, all contracts, agreements, instruments
and indentures in any form, and portions thereof, to which such Grantor is a
party or under which such Grantor has any right, title or interest or to

 

2

--------------------------------------------------------------------------------


 

which such Grantor or any property of such Grantor is subject, as the same may
from time to time be amended, supplemented or otherwise modified, including,
without limitation, (i) all rights of such Grantor to receive moneys due and to
become due to it thereunder or in connection therewith, (ii) all rights of such
Grantor to damages arising thereunder and (iii) all rights of such Grantor to
perform and to exercise all remedies thereunder, in each case to the extent the
grant by such Grantor of a security interest pursuant to this Agreement in its
right, title and interest in such contract, agreement, instrument or indenture
is not prohibited by such contract, agreement, instrument or indenture without
the consent of any other party thereto, would not give any other party to such
contract, agreement, instrument or indenture the right to terminate its
obligations thereunder, or is permitted with consent if all necessary consents
to such grant of a security interest have been obtained from the other parties
thereto (it being understood that the foregoing shall not be deemed to obligate
such Grantor to obtain such consents); provided, that the foregoing limitation
shall not affect, limit, restrict or impair the grant by such Grantor of a
security interest pursuant to this Agreement in any Receivable or any money or
other amounts due or to become due under any such contract, agreement,
instrument or indenture.

 

“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to any Agent or to any Lender that are required to be paid by such Guarantor
pursuant to the terms of this Agreement or any other Loan Document).

 

“Guarantors”:  the collective reference to each Grantor other than the Borrower.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to the Borrower or any of its Subsidiaries.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9–115 of the New York UCC (other
than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Stock.

 

“Issuers”:  the collective reference to each issuer of any Investment Property.

 

“Lender Hedge Agreements”:  all interest rate swaps, caps or collar agreements
or similar arrangements entered into by the Borrower with any Lender (or any
Affiliate of any Lender) providing for protection against fluctuations in
interest rates or currency exchange rates or the exchange of nominal interest
obligations, either generally or under specific contingencies.

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

3

--------------------------------------------------------------------------------


 

“Obligations”:  (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

 

“Patent License”:  all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.

 

“Pledged Notes”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).

 

“Pledged Stock”:  the shares of Capital Stock listed on Schedule 2, together
with any other shares, stock certificates, options or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided
that in no event shall more than 65% of the total outstanding Foreign Subsidiary
Voting Stock of any Foreign Subsidiary be required to be pledged hereunder.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-306(l) of the
New York UCC and, in any event, shall include, without limitation, all dividends
or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.

 

“Trademark License”:  any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.

 

4

--------------------------------------------------------------------------------


 

1.2   Other Definitional Provisions.  (a) The words “hereof”, “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

(b)   The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(c)   Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

SECTION 2.  GUARANTEE

 

2.1   Guarantee.  (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Lenders and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrower when due (whether at the stated maturity, by acceleration or otherwise)
of the Borrower Obligations.

 

(b)   Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

 

(c)   Each Guarantor agrees that the Borrower Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

 

(d)   The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full, no Letter of Credit shall be outstanding and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement the Borrower may be free from any Borrower Obligations.

 

(e)   No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full, no Letter of Credit shall be outstanding and the Commitments are
terminated.

 

2.2   Right of Contribution.  Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such

 

5

--------------------------------------------------------------------------------


 

Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor hereunder which has not paid its proportionate share of such
payment.  Each Guarantor’s right of contribution shall be subject to the terms
and conditions of Section 2.3.  The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent and the Lenders, and each Guarantor shall remain liable to
the Administrative Agent and the Lenders for the full amount guaranteed by such
Guarantor hereunder.

 

2.3   No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Borrower Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Administrative Agent and the Lenders by the Borrower on
account of the Borrower Obligations are paid in full, no Letter of Credit shall
be outstanding and the Commitments are terminated.  If any amount shall be paid
to any Guarantor on account of such subrogation rights at any time when all of
the Borrower Obligations shall not have been paid in full, such amount shall be
held by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

 

2.4   Amendments, etc. with respect to the Borrower Obligations.  Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released.  Neither the Administrative Agent
nor any Lender shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Borrower Obligations or for
the guarantee contained in this Section 2 or any property subject thereto.

 

2.5   Guarantee Absolute and Unconditional.  Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Borrower Obligations, and any of them
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Section 2; and all dealings between the Borrower and any of the
Guarantors, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the

 

6

--------------------------------------------------------------------------------


 

guarantee contained in this Section 2.  Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Borrower
Obligations.  Each Guarantor understands and agrees that the guarantee contained
in this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Borrower Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any Lender, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Borrower or any other Person against the Administrative Agent or
any Lender, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of the Borrower or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Borrower Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance.  When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

2.6   Reinstatement.  The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

2.7   Payments.  Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in Dollars
at the office of the Administrative Agent specified in the Credit Agreement.

 

SECTION 3.  GRANT OF SECURITY INTEREST

 

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Lenders, a security interest in, all of the following property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations,:

 

(a)           all Accounts;

 

7

--------------------------------------------------------------------------------


 

(b)   all Chattel Paper;

 

(c)   all Deposit Accounts;

 

(d)   all Documents;

 

(e)   all Equipment;

 

(f)    all General Intangibles;

 

(g)   all Instruments;

 

(h)   all Intellectual Property;

 

(i)    all Inventory;

 

(j)    all Investment Property;

 

(k)   all Goods and other property not otherwise described above;

 

(1)   all books and records pertaining to the Collateral; and

 

(m)  to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;

 

provided that any contracts or other agreements which require the consent of a
party other than the Borrower or Subsidiary thereof in order to pledge its
rights thereunder shall be excluded from the definition of “Collateral”.

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

 

4.1   Representations in Credit Agreement.  In the case of each Guarantor, the
representations and warranties set forth in Sections 4.3, 4.4, 4.5, 4.6, 4.7,
4.8, 4.9, 4.10, 4.12, 4.14, 4.17, and 4.20 of the Credit Agreement as they
relate to such Guarantor or to the Loan Documents to which such Guarantor is a
party, each of which is hereby incorporated herein by reference, are true and
correct, and the Administrative Agent and each Lender shall be entitled to rely
on each of them as if they were fully set forth herein; provided that each
reference in each such representation and warranty to the Borrower’s knowledge
shall, for the purposes of this Section 4.1, be deemed to be a reference to such
Guarantor’s knowledge.

 

4.2   Title:  No Other Liens.  Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Lenders pursuant to this
Agreement and the other Liens permitted to exist on the Collateral by the Credit
Agreement, such Grantor owns each item of the Collateral free and clear of any
and all Liens or claims of others.  No financing statement or other public
notice with respect

 

8

--------------------------------------------------------------------------------


 

to all or any part of the Collateral is on file or of record in any public
office, except such as have been filed in favor of the Administrative Agent, for
the ratable benefit of the Lenders, pursuant to this Agreement or as are
permitted by the Credit Agreement.

 

4.3   Perfected First Priority Liens.  The security interests granted pursuant
to this Agreement (a) upon completion of the filings and other actions specified
on Schedule 3 (which, in the case of all filings and other documents referred to
on said Schedule, have been delivered to the Administrative Agent in completed
and duly executed form) will constitute valid perfected security interests in
all of the Collateral in favor of the Administrative Agent, for the ratable
benefit of the Lenders, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
and (b) are prior to all other Liens on the Collateral in existence on the date
hereof except for Liens permitted by the Credit Agreement which have priority
over the Liens on the Collateral.

 

4.4   Chief Executive Office. On the date hereof, such Grantor’s jurisdiction of
organization and the location of such Grantor’s chief executive office or sole
place of business are specified on Schedule 4.

 

4.5   Inventory and Equipment. On the date hereof, the Inventory and the
Equipment (other than mobile goods) are kept at the locations listed on Schedule
5.

 

4.6   Farm Products.  None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

 

4.7   Investment Property.  (a) The shares of Pledged Stock pledged by such
Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor or, in the
case of Foreign Subsidiary Voting Stock, if less, 65% of the outstanding Foreign
Subsidiary Voting Stock of each relevant Issuer.

 

(b)   All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.

 

(c)   Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitableprinciples (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

 

(d)   Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement or as permitted by the Credit
Agreement.

 

4.8   Receivables.  (a) No amount payable to such Grantor in excess of $1,000
under or in connection with any Receivable is evidenced by any Instrument which
has not been delivered to the Administrative Agent.

 

(b)   None of the obligors on any Receivables is a Governmental Authority.

 

9

--------------------------------------------------------------------------------


 

(c)   The amounts represented by such Grantor to the Lenders from time to time
as owing to such Grantor in respect of the Receivables will at such times be
accurate.

 

4.9   Intellectual Property.  (a) Schedule 6 lists all Intellectual Property
owned by such Grantor in its own name on the date hereof.

 

(b)   On the date hereof, all material Intellectual Property of such Grantor
described on Schedule 6 is valid, subsisting, unexpired and enforceable, has not
been abandoned and does not infringe the intellectual property rights of any
other Person.

 

(c)   Except as set forth in Schedule 6 on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.

 

(d)   No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

 

(e)   No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any Intellectual Property or such Grantor’s ownership interest
therein, or (ii) which, if adversely determined, would have a material adverse
effect on the value of any Intellectual Property.

 

SECTION 5.  COVENANTS

 

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full, no Letter of Credit shall be outstanding and the Commitments
shall have terminated:

 

5.1   Covenants in Credit Agreement.  In the case of each Guarantor, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Guarantor or any of its Subsidiaries.

 

5.2   Delivery of Instruments and Certificated Securities.  If an amount in
excess of $50,000 shall become payable under or in connection with any of the
Collateral and shall be or become evidenced by any Instrument or Certificated
Security, such Instrument or Certificated Security shall be immediately
delivered to the Administrative Agent, duly indorsed in a manner satisfactory to
the Administrative Agent, to be held as Collateral pursuant to this Agreement.

 

5.3   Maintenance of Insurance.  (a) Such Grantor will maintain, with
financially sound and reputable companies, insurance policies (i) insuring the
Inventory and Equipment against loss by fire, explosion, theft and such other
casualties as may be reasonably satisfactory to the Administrative Agent and
(ii) insuring such Grantor, the Administrative Agent and the Lenders against
liability for personal injury and property damage relating to such Inventory,
Equipment, such policies to be in such form and amounts and having such coverage
as may be reasonably satisfactory to the Administrative Agent and the Lenders.

 

10

--------------------------------------------------------------------------------


 

(b)   All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Administrative Agent of written
notice thereof, (ii) name the Administrative Agent as insured party or loss
payee, (iii) if reasonably requested by the Administrative Agent, include a
breach of warranty clause and (iv) be reasonably satisfactory in all other
respects to the Administrative Agent.

 

(c)   The Borrower shall deliver to the Administrative Agent and the Lenders a
report of a reputable insurance broker with respect to such insurance
substantially concurrently with each delivery of the Borrower’s audited annual
financial statements and such supplemental reports with respect thereto as the
Administrative Agent may from time to time reasonably request.

 

5.4   Payment of Obligations.  Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including, without limitation, claims for labor, materials and
supplies) against or with respect to the Collateral, except that no such charge
need be paid if the amount or validity thereof is currently being contested in
good faith by appropriate proceedings, reserves in conformity with GAAP with
respect thereto have been provided on the books of such Grantor and such
proceedings could not reasonably be expected to result in the sale, forfeiture
or loss of any material portion of the Collateral or any interest therein.

 

5.5   Maintenance of Perfected Security Interest; Further Documentation.  (a)
Such Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in Section
4.2 and shall defend such security interest against the claims and demands of
all Persons whomsoever.

 

(b)   Such Grantor will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection with
the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail.

 

(c)   At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Deposit Accounts and any other relevant
Collateral, taking any actions necessary to enable the Administrative Agent to
obtain “control” (within the meaning of the applicable Uniform Commercial Code)
with respect thereto.

 

5.6   Changes in Locations, Name, etc.  Such Grantor will not, except upon 15
days’ prior written notice to the Administrative Agent and delivery to the
Administrative Agent of (a) all additional executed financing statements and
other documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein
and (b) if applicable, a written supplement to Schedule 5 showing any additional
location at which Inventory or Equipment shall be kept:

 

11

--------------------------------------------------------------------------------


 

(i)    permit any of the Inventory or Equipment (other than Inventory and
Equipment in transit between two locations listed on Schedule 5) to be kept at a
location other than those listed on Schedule 5;

 

(ii)   change its jurisdiction of organization or the location of its chief
executive office or sole place of business from that referred to in Section 4.4;
or

 

(iii)  change its name, identity or corporate structure to such an extent that
any financing statement filed by the Administrative Agent in connection with
this Agreement would become misleading.

 

5.7   Notices.  Such Grantor will advise the Administrative Agent and the
Lenders promptly, in reasonable detail, of:

 

(a)   any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder; and

 

(b)   of the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.

 

5.8   Investment Property (a) If such Grantor shall become entitled to receive
or shall receive any stock certificate (including, without limitation, any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any certificate issued
in connection with any reorganization), option or rights in respect of the
Capital Stock of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Pledged Stock, or otherwise
in respect thereof, such Grantor shall accept the same as the agent of the
Administrative Agent and the Lenders, hold the same in trust for the
Administrative Agent and the Lenders and deliver the same forthwith to the
Administrative Agent in the exact form received, duly indorsed by such Grantor
to the Administrative Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by such Grantor and with, if
the Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations subject to the 65% limitation for Foreign
Subsidiary Voting Stock.  Any sums paid upon or in respect of the Investment
Property upon the liquidation or dissolution of any Issuer shall be paid over to
the Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Investment Property or any property shall be
distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations.  If any sums of money or
property so paid or distributed in respect of the Investment Property shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Lenders, segregated from other funds of such Grantor, as
additional collateral security for the Obligations.

 

(b)   Without the prior written consent of the Administrative Agent, such
Grantor will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any stock or other equity securities of any nature or to issue
any other securities convertible into or granting the right to purchase

 

12

--------------------------------------------------------------------------------


 

or exchange for any stock or other equity securities of any nature of any Issuer
unless such issuance is made part of the Collateral (subject to the 65%
limitation for Foreign Subsidiary Voting Stock), (ii) sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Investment Property or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Credit Agreement), (iii) create, incur or permit to
exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Investment Property or Proceeds thereof, or any interest therein,
except for the security interests created by this Agreement or as permitted by
the Credit Agreement or (iv) enter into any agreement or undertaking restricting
the right or ability of such Grantor or the Administrative Agent to sell, assign
or transfer any of the Investment Property or Proceeds thereof.

 

(c)   In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.8(a) with
respect to the Investment Property issued by it and (iii) the terms of Sections
6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Investment Property issued by it.

 

5.9   Receivables.  (a) Other than in the ordinary course of business consistent
with its past practice, such Grantor will not (i) grant any extension of the
time of payment of any Receivable, (ii) compromise or settle any Receivable for
less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any Receivable, (iv) allow any credit or
discount whatsoever on any Receivable or (v) amend, supplement or modify any
Receivable in any manner that could adversely affect the value thereof.

 

(b)   Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 5% of the aggregate amount of
the then outstanding Receivables.

 

5.10 Intellectual Property.  (a) Such Grantor (either itself or through
licensees) will (i) continue to use each material Trademark on each and every
trademark class of goods applicable to its current line as reflected in its
current catalogs, brochures and price lists in order to maintain such Trademark
in full force free from any claim of abandonment for non-use unless in the good
faith judgment of such Grantor the use of such Trademark is no longer
commercially reasonable, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the ratable benefit of the Lenders, shall obtain a
perfected security interest in such mark pursuant to this Agreement, and (v) not
(and not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby such Trademark may become invalidated or impaired in
any way.

 

(b)   Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any material Patent may become forfeited, abandoned
or dedicated to the public unless in the good faith judgment of such Grantor the
use of such Patent is no longer commercially reasonable.

 

(c)   Such Grantor (either itself or through licensees) (i) will employ each
material Copyright and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of the Copyrights may become invalidated or

 

13

--------------------------------------------------------------------------------


 

otherwise impaired.  Such Grantor will not (either itself or through licensees)
do any act whereby any material portion of the Copyrights may fall into the
public domain.

 

(d)   Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any material Intellectual Property to infringe the intellectual
property rights of any other Person.

 

(e)   Such Grantor will notify the Administrative Agent and the Lenders
immediately if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.

 

(f)    Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within five Business Days after the last day
of the fiscal quarter in which such filing occurs.  Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may request to evidence the Administrative Agent’s and the Lenders’
security interest in any Copyright, Patent or Trademark and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby.

 

(g)   Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material Intellectual Property, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability.

 

(h)   In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

 

SECTION 6.  REMEDIAL PROVISIONS

 

6.1   Certain Matters Relating to Receivables.  (a) The Administrative Agent
shall have the right to make test verifications of the Receivables in any manner
and through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Administrative Agent
may require in connection with such test verifications.  At any time and from
time to time, upon the Administrative Agent’s request and at the expense of the
relevant Grantor, such Grantor shall cause independent public accountants or
others satisfactory to the Administrative Agent to furnish

 

14

--------------------------------------------------------------------------------


 

to the Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.

 

(b)   The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, subject to the Administrative Agent’s direction and
control, and the Administrative Agent may curtail or terminate said authority at
any time after the occurrence and during the continuance of an Event of
Default.  If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent if required,
in a Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Lenders only as provided in Section 6.5, and (ii) until so turned
over, shall be held by such Grantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Grantor.  Each such deposit of
Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

 

(c)   At the Administrative Agent’s request, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

 

6.2   Communications with Obligors; Grantors Remain Liable.  (a) The
Administrative Agent in its own name or in the name of others may at any time
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

 

(b)   Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Lenders and that
payments in respect thereof shall be made directly to the Administrative Agent.

 

(c)   Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto.  Neither the Administrative
Agent nor any Lender shall have any obligation or liability under any Receivable
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or the receipt by the Administrative Agent or any Lender of any
payment relating thereto, nor shall the Administrative Agent or any Lender be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

6.3   Pledged Stock.  (a) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes, in each case paid in the normal course of business
of the

 

15

--------------------------------------------------------------------------------


 

relevant Issuer and consistent with past practice, to the extent permitted in
the Credit Agreement, and to exercise all voting and corporate rights with
respect to the Investment Property; provided, however, that no vote shall be
cast or corporate right exercised or other action taken which, in the
Adminstrative Agent’s reasonable judgment, would impair the Collateral or which
would be inconsistent with or result in any violation of any provision of the
Credit Agreement, this Agreement or any other Loan Document.

 

(b)   If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property and make application thereof to the
Obligations in such order as the Administrative Agent may determine, and (ii)
any or all of the Investment Property shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (x) all voting, corporate and other rights pertaining to
such Investment Property at any meeting of shareholders of the relevant Issuer
or Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
Issuer, or upon the exercise by any Grantor or the Administrative Agent of any
right, privilege or option pertaining to such Investment Property, and in
connection therewith, the right to deposit and deliver any and all of the
Investment Property with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it, but the Administrative Agent shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

 

(c)   Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) following an Event of Default, pay
any dividends or other payments with respect to the Investment Property directly
to the Administrative Agent.

 

6.4   Proceeds to be Turned Over To Administrative Agent.  In addition to the
rights of the Administrative Agent and the Lenders specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing, all Proceeds received by any Grantor consisting of cash, checks and
other near-cash items shall be held by such Grantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, be turned over to
the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required).  All
Proceeds received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control.  All Proceeds while held by the Administrative Agent in a
Collateral Account (or by such Grantor in trust for the Administrative Agent and
the Lenders) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.

 

6.5   Application of Proceeds.  At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of

 

16

--------------------------------------------------------------------------------


 

Proceeds constituting Collateral, whether or not held in any Collateral Account
and any proceeds of the guarantee set forth in Section 2 in payment of the
Obligations in the following order:

 

First, to pay incurred and unpaid fees and expenses of the Agents under the Loan
Documents;

 

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Lenders according to the amounts of the Obligations then due
and owing and remaining unpaid to the Lenders;

 

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Lenders according to the amounts of the
Obligations then held by the Lenders; and

 

Fourth, any balance of such proceeds remaining after the Obligations shall have
been paid in full, no Letters of Credit shall be outstanding and the Commitments
shall have terminated shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive the same.

 

6.6   Code and Other Remedies.  If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law.  Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  The Administrative Agent or any Lender shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released.  Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere.  The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Administrative Agent and the Lenders
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Administrative Agent may elect, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, Section 9-504(l)(c) of the
New York UCC, need the Administrative Agent account for the surplus, if any, to
any Grantor.  To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Lender arising out of the exercise by them of any rights hereunder.  If any
notice of a proposed sale or other disposition of

 

17

--------------------------------------------------------------------------------


 

Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 

6.7   Registration Rights.  (a) If the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to Section
6.6, and if in the opinion of the Administrative Agent it is necessary or
advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, necessary or advisable to register the
Pledged Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto.  Each Grantor agrees to cause such Issuer to
comply with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which the Administrative Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of Section II (a)
of the Securities Act.

 

(b)   Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

 

(c)   Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law.  Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
Lenders, that the Administrative Agent and the Lenders have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 6.7 shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred under the Credit Agreement.

 

6.8   Waiver; Deficiency.  Each Grantor waives and agrees not to assert any
rights or privileges which it may acquire under Section 9-112 of the New York
UCC.  Each Grantor shall remain liable for any deficiency if the proceeds of any
sale or other disposition of the Collateral are insufficient to pay its
Obligations and the fees and disbursements of any attorneys employed by the
Administrative Agent or any Lender to collect such deficiency.

 

18

--------------------------------------------------------------------------------


 

SECTION 7.  THE ADMINISTRATIVE AGENT

 

7.1   Administrative Agent’s Appointment as Attorney-in-Fact, etc.  (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following: 

 

(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

 

(ii)   in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Lenders’ security interest in such Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;

 

(iii)  pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

 

(iv)  execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

 

(v)   (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any

 

19

--------------------------------------------------------------------------------


 

agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the Lenders’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 

(b)   If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

(c)   The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Base Rate Loans under the Credit Agreement, from the
date of payment by the Administrative Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Administrative Agent
on demand.

 

(d)   Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof.  All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

7.2   Duty of Administrative Agent.  The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account.  Neither the Administrative Agent, any
Lender nor any of their respective officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.  The powers conferred on the Administrative
Agent and the Lenders hereunder are solely to protect the Administrative Agent’s
and the Lenders’ interests in the Collateral and shall not impose any duty upon
the Administrative Agent or any Lender to exercise any such powers.  The
Administrative Agent and the Lenders shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

 

7.3   Execution of Financing Statements.  Pursuant to Section 9-402 of the New
York UCC and any other applicable law, each Grantor authorizes the
Administrative Agent to file or record financing statements and other filing or
recording documents or instruments with respect to the Collateral without the
signature of such Grantor in such form and in such offices as the Administrative
Agent determines appropriate to perfect the security interests of the
Administrative Agent under this Agreement.  A photographic or other reproduction
of this Agreement shall be sufficient as a financing statement or other filing
or recording document or instrument for filing or recording in any jurisdiction.

 

20

--------------------------------------------------------------------------------


 

7.4   Authority of Administrative Agent.  Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

SECTION 8.  MISCELLANEOUS

 

8.1   Amendments in Writing.  None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified, nor may any
Subsidiary Guarantor or any Collateral be released, except in accordance with
subsection 10.1 of the Credit Agreement.

 

8.2   Notices.  All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
subsection 10.2 of the Credit Agreement; provided that any such notice, request
or demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

 

8.3   No Waiver by Course of Conduct;  Cumulative Remedies.  Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion.  The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

8.4   Enforcement Expense;  Indemnification.  (a) Each Guarantor agrees to pay
or reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the fees and disbursements of counsel (including
the reasonable allocated fees and expenses of in-house counsel) to each Lender
and of counsel to the Administrative Agent.

 

(b)   Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

 

(c)   Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits,

 

21

--------------------------------------------------------------------------------


 

costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrower would be required to do so pursuant to
subsection 10.5 of the Credit Agreement.

 

(d)   The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

8.5   Successors and Assigns .  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

 

8.6   Set-Off.  Each Grantor hereby irrevocably authorizes the Administrative
Agent and each Lender at any time and from time to time while an Event of
Default shall have occurred and be continuing, without notice to such Grantor or
any other Grantor, any such notice being expressly waived by each Grantor, to
set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Lender to or for the credit or the
account of such Grantor, or any part thereof in such amounts as the
Administrative Agent or such Lender may elect, against and on account of the
obligations and liabilities of such Grantor to the Administrative Agent or such
Lender hereunder and claims of every nature and description of the
Administrative Agent or such Lender against such Grantor, in any currency,
whether arising hereunder, under the Credit Agreement, any other Loan Document
or otherwise, as the Administrative Agent or such Lender may elect, whether or
not the Administrative Agent or any Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured.  The Administrative Agent and each Lender shall notify such Grantor
promptly of any such set-off and the application made by the Administrative
Agent or such Lender of the proceeds thereof, provided that the failure to give
such notice shall not affect the validity of such set-off and application.  The
rights of the Administrative Agent and each Lender under this Section 8.6 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Administrative Agent or such Lender may have.

 

8.7   Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

8.8   Severability .  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

8.9   Section Headings.  The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

8.10 Integration.  This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the

 

22

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

 

8.11 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.12 Submission To Jurisdiction;  Waivers.  Each Grantor hereby irrevocably and
unconditionally:

 

(a)   submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

(b)   consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)   agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)   agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)   waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

8.13 Acknowledgements.  Each Grantor hereby acknowledges that:

 

(a)   it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;

 

(b)   neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)   no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

 

23

--------------------------------------------------------------------------------


 

8.14 Additional Grantors.  Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to subsection 6.10 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex I hereto.

 

8.15 Releases.  (a) At such time as the Loans, the Reimbursement Obligations and
the other Obligations (other than obligations under or in respect of Lender
Hedge Agreements) shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors.  At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral held by the Administrative Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

 

(b)   If any of the Collateral shall be sold, transferred or otherwise disposed
of by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral.  At the request and sole expense of the Borrower, a Subsidiary
Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement;
provided that the Borrower shall have delivered to the Administrative Agent, at
least ten Business Days prior to the date of the proposed release, a written
request for release identifying the relevant Subsidiary Guarantor and the terms
of the sale or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a certification
by the Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.

 

8.16 WAIVER OF JURY TRIAL.  EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, EACH AGENT AND EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

[Remainder of Page Intentionally Left Blank]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

INAMED CORPORATION

 

 

BIODERMIS CORPORATION

 

 

BIOENTERICS CORPORATION

 

 

BIOPLEXUS CORPORATION

 

 

COLLAGEN AESTHETICS, INC.

 

 

COLLAGEN AESTHETICS INTERNATIONAL, INC.

 

 

CUI CORPORATION

 

 

FLOWMATRIX CORPORATION

 

 

INAMED DEVELOPMENT COMPANY

 

 

INAMED INTERNATIONAL CORP.

 

 

INAMED JAPAN, INC.

 

 

MCGHAN MEDICAL CORPORATION

 

 

MEDISYN TECHNOLOGIES CORPORATION

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


Schedule 1

 

NOTICE ADDRESSES OF GUARANTORS

 

--------------------------------------------------------------------------------


 

Schedule 2

 

DESCRIPTION OF INVESTMENT PROPERTY

 

Pledged Stock:

 

Issuer

 

Class of Stock

 

Stock Certificate No.

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Notes:

 

Issuer

 

Payee

 

Principal Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3

 

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

 

Uniform Commercial Code Filings

 

[List each office where a financing statement is to be filed]

 

Patent and Trademark Filings

 

[List all filings]

 

 

Actions with respect to Pledged Stock

 

 

Other Actions

 

 

[Describe other actions to be taken]

 

--------------------------------------------------------------------------------


 

Schedule 4

 

LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

 

Grantor

 

Location

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 5

 

LOCATION OF INVENTORY AND EQUIPMENT

 

Grantor

 

Location

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 6

 

COPYRIGHTS AND COPYRIGHT LICENSES

 

 

PATENTS AND PATENT LICENSES

 

 

TRADEMARKS AND TRADEMARK LICENSES

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of February 1, 2000 (the “Agreement”),made by the
Grantors parties thereto for the benefit of First Union National Bank, as
Administrative Agent.  The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

 

1.  The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

 

2.  The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.8(a) of the
Agreement.

 

3.  The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.

 

 

[NAME OF ISSUER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Annex 1 to

Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT, dated as of                    200    , made
by                 , a                   corporation (the “Additional Grantor”),
in favor of First Union National Bank, as administrative agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions (the “Lenders”) parties to the Credit Agreement referred to below. 
All capitalized terms not defined herein shall have the meaning ascribed to them
in such Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Inamed Corporation (the “Borrower”), the Lenders and the Administrative
Agent have entered into a Credit Agreement, dated as of February 1, 2000 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of January     , 2000 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Administrative Agent for the benefit of
the Lenders;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.  Guarantee and Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.15 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder.  The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement.  The Additional Grantor hereby represents and warrants
that each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

 

2.  GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Annex 1-A to

Assumption Agreement

 

Supplement to Schedule 1

 

 

Supplement to Schedule 2

 

 

Supplement to Schedule 3

 

 

Supplement to Schedule 4

 

 

Supplement to Schedule 5

 

 

Supplement to Schedule 6

 

 

Supplement to Schedule 7

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF COMPLIANCE CERTIFICATE]

 

This Compliance Certificate is delivered to you pursuant to Section 6.2 of the
Credit Agreement, dated as of February 1, 2000, among INAMED CORPORATION, a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”),
BEAR, STEARNS & CO. INC., as sole lead arranger and sole book manager (in such
capacity, the “Lead Arranger”), GMAC COMMERCIAL CREDIT LLC, as documentation
agent (in such capacity, the “Documentation Agent”), BEAR STEARNS CORPORATE
LENDING INC., as syndication agent (in such capacity, the “Syndication Agent”),
and FIRST UNION NATIONAL BANK, as administrative agent (in such capacity, the
“Administrative Agent”) (as amended, supplemented or otherwise modified from
time to time in accordance with the terms thereof, the “Credit Agreement”). 
Terms defined in the Credit Agreement and not otherwise defined herein are used
herein with the meanings so defined.

 

1.             I am the duly elected, qualified and acting Chief Financial
Officer of the Borrower.

 

2.             1 have reviewed and are familiar with the contents of this
Compliance Certificate.

 

3.             1 have reviewed the terms of the Credit Agreement and the Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower during the
accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”).  Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default [, except as set forth below].

 

4.             Attached hereto as Attachment 2 are the computations showing
compliance with the covenants set forth in Section 7.1 and 7.2 of the Credit
Agreement.

 

IN WITNESS WHEREOF, I execute this Compliance Certificate
this                     day of           , 200   .

 

 

INAMED CORPORATION

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Attachment 1

to Exhibit B

 

[Financial Statements]

 

--------------------------------------------------------------------------------


 

Attachment 2

to Exhibit B

 

The information described herein is as of           , 200  , and pertains to the
period from                   ,         to                   , 200        .

 

[Set forth Covenant Calculations]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF CLOSING CERTIFICATE] (1)

 

Pursuant to Section 5.1(g) of the Credit Agreement, dated as of February 1,
2000, among INAMED CORPORATION, a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), BEAR, STEARNS & CO. INC., as sole lead arranger
and sole book manager (in such capacity, the “Lead Arranger”), GMAC COMMERCIAL
CREDIT LLC, as documentation agent (in such capacity, the “Documentation
Agent”), BEAR STEARNS CORPORATE LENDING INC., as syndication agent (in such
capacity, the “Syndication Agent”), and FIRST UNION NATIONAL BANK, as
administrative agent (in such capacity, the “Administrative Agent”) (as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, the “Credit Agreement”), the undersigned officer of the
[Borrower] [Guarantor as representative of [NAME OF COMPANY] under the Loan
Documents (the “Guarantor”)] hereby certifies as follows (capitalized terms used
herein and not otherwise defined have the meanings assigned to such terms in the
Credit Agreement).

 

a.        Attached hereto as Exhibit 1 is a true, complete and correct copy of
the Certificate of Incorporation of the [Borrower][Guarantor], certified as of a
recent date by the Secretary of State of the [Borrower’s][Guarantor’s]
jurisdiction of incorporation;

 

b.        Attached hereto as Exhibit 2 is a true, complete and correct copy of
the good standing certificate of the [Borrower][Guarantor], certified as of a
recent date by the Secretary of State of the [Borrower’s] [Guarantor’s]
jurisdiction of incorporation;

 

c.        Attached hereto as Exhibit 3 is a true and complete copy of
resolutions duly adopted by the Board of Directors of the
[Borrower][Guarantor]on           , 2000 authorizing the execution, delivery and
performance by it of the Loan Documents to which it is a party, and authorizing
the [borrowings][guarantees] provided for in the Loan Documents, and such other
acts and things necessary for the consummation of the transactions contemplated
by the Loan Documents; and such resolutions have not in any way been rescinded
or modified and have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect;

 

d.        Attached hereto as Exhibit 4 are true, complete and correct copies of
the by-laws or other organizational documents of the [Borrower][Guarantor] as in
effect on the date the resolutions specified in paragraph (c) were adopted and
which have not have been amended since such date;

 

e.        [The Borrower has obtained all consents, licenses and approvals
required in connection with the execution, delivery and performance of the Loan
Documents to which it is a party, and the continuing operation of the Borrower
and its Subsidiaries; copies of all such consents, licenses and approvals, if
any, received

 

--------------------------------------------------------------------------------

(1)           A Separate Closing Certificate will be necessary for the Borrower
and each Guarantor.

 

--------------------------------------------------------------------------------


 

to the date hereof are attached as Exhibit 5 hereto or have previously been
delivered to the Administrative Agent; and all such consents, licenses and
approvals, if any, are in full force and effect on the date hereof] [There are
no consents, licenses or approvals required in connection with the execution,
delivery and performance by the Guarantor or the validity and enforceability
against the Guarantor of the Loan Documents to which it is a party];

 

f.         The representations and warranties of the [Borrower][Guarantor]set
forth in each of the Loan Documents to which it is a party or which are
contained in any certificate furnished by or on behalf of the
[Borrower][Guarantor]pursuant to any of the Loan Documents to which it is a
party are true and correct in all material respects on and as of the date hereof
with the same effect as if made on the date hereof, except for representations
and warranties expressly stated to relate to a specific earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date.

 

g.        [The Lenders, the Agents and the Lead Arranger have received all fees
required to be paid, and all reasonable expenses for which invoices have been
presented, on or before the Closing Date];(2)

 

h.        [After giving effect to the funding of the Loans and the application
of the proceeds therefrom, the Borrower will be in compliance with, except for
any noncompliance that could not reasonably be expected to have a Material
Adverse Effect, all its agreements relating to Indebtedness];(2)

 

i.         [Evidence that the Bridge Loan Agreement has been terminated and all
amounts owing thereunder have been paid in full has previously been provided to
the Syndication Agent in accordance with Section 5.1(b) of the Credit
Agreement;](2)

 

j.         [No Default or Event of Default has occurred and is continuing as of
the date hereof or after giving effect to the Loans to be made on the date
hereof.](2)

 

k.        The following person is a duly elected and qualified officer of the
[Borrower][Guarantor], holding the office indicated next to his name below, and
the signature appearing opposite his name below is the true and genuine
signature of such officer, and such officer is duly authorized to execute and
deliver on behalf of the [Borrower][Guarantor] the Loan Documents to which it is
a party, and all certificates and other documents necessary or appropriate in
connection with such Loan Documents, or with the consummation of the
transactions contemplated thereby:

 

Name

 

 

Office

 

 

Signature

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(2)           These items should be included only in the Borrower’s Closing
Certificate.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I hereunto set my name and signature as of the date set
forth below.

 

 

INAMED CORPORATION

 

 

 

By:

 

 

 

Name:

Dated:   January        , 2000

 

Title:

 

I, the [Insert title](3) of Inamed Corporation, do hereby certify that [Insert
name of officer who signed above] is the [Insert title of officer who signed
above] of the [Borrower][Guarantor] and that the signature set forth above is
his own true and genuine signature.

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibits attached hereto:

 

Exhibit 1

-

Certificate of Incorporation

Exhibit 2

-

Good Standing Certificate

Exhibit 3

-

Resolutions

Exhibit 4

-

By-laws

[Exhibit 5

-

Required Consents, Licenses and Approvals, if any]

 

--------------------------------------------------------------------------------

(3)           To be completed by a corporate secretary or similar officer.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF MASTER ASSIGNMENT AND ACCEPTANCE]

 

Reference is made to the Credit Agreement, dated as of February 1, 2000, among
INAMED CORPORATION, a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties thereto
(the “Lenders”), BEAR, STEARNS & CO. INC., as sole lead arranger and sole book
manager (in such capacity, the “Lead Arranger”), GMAC COMMERCIAL CREDIT LLC, as
documentation agent (in such capacity, the “Documentation Agent”), BEAR STEARNS
CORPORATE LENDING INC., as syndication agent (in such capacity, the “Syndication
Agent”), and FIRST UNION NATIONAL BANK, as administrative agent (in such
capacity, the “Administrative Agent”) (as amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof, the “Credit
Agreement”).  Terms defined in the Credit Agreement and not otherwise defined
herein are used herein with the meanings so defined.

 

The Assignor[s] identified on Schedule 1 hereto ([individually, an “Assignor”
collectively, the “Assignors”][the “Assignor]”) hereby agree[s] with each
Assignee identified on Schedule 2 hereto (individually, an “Assignee”;
collectively, the “Assignees”) that, effective as of the Assignment Effective
Date set forth under such Assignee’s name on Schedule 2 hereto (as to each such
Assignee, the “Assignment Effective Date”), the Assignor[s] hereby sell[s] and
assign[s] to such Assignee, without recourse to the Assignor[s], and each such
Assignee hereby purchases and assumes from the Assignor[s], without recourse to
the Assignor[s], the portion of the principal amount of the Loans outstanding
under the Credit Agreement set forth under such Assignee’s name on Schedule 2
hereto (as to each such Assignee, the “Assigned Interest”).  From and after the
Assignment Effective Date (i) each Assignee shall be a party to and be bound by
the provisions of the Credit Agreement and, to the extent of the Assigned
Interest, have the rights and obligations of a Lender thereunder and (ii) the
Assignor[s] shall, to the extent of the Assigned Interest, relinquish
[its][their] rights and be released from [its][their] obligations under the
Credit Agreement [(with each such assignment of an Assigned Interest to an
Assignee by the Assignors, in the case of assignments which become effective on
the Issue Date, to be made pro rata by the Assignors and to reduce equally the
Loans of the Assignors pro rata under the Loan Agreement and, in the case of
assignments which become effective after the Issue Date, to be made individually
by the relevant Assignor as set forth on Schedule 2 hereto and to reduce the
Loans of such Assignor under the Loan Agreement)].

 

The Assignor[s] (a) make[s] no representation or warranty and assume[s] no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor[s] ha[ve][s]
not created any adverse claim upon the interest being assigned by it hereunder
and that such interest is free and clear of any such adverse claim, and (b)
make[s] no representation or warranty and assume[s] no responsibility with
respect to the financial condition of the Borrower, any of its Subsidiaries or
any other obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto.

 

Each Assignee (a) represents and warrants that it is legally authorized to enter
into this Master Assignment and Acceptance, (b) confirms that it has received a
copy of the Credit Agreement,

 

--------------------------------------------------------------------------------


 

together with copies of the most recent financial statements delivered pursuant
to Section 4.1 or 6.1 thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Master Assignment and Acceptance, (c) agrees that it
will, independently and without reliance upon the Assignor[s], any Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto, and (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto.

 

Following the execution of this Master Assignment and Acceptance, it will be
delivered to the Administrative Agent (with a copy to the Syndication Agent) and
to the Borrower for their consent (if such consent is required) and, if such
consent is granted, for acceptance and recording by the Administrative Agent
pursuant to the Credit Agreement, effective as of the Assignment Effective Date
(which shall not, unless otherwise agreed to by the Administrative Agent, be
earlier than five Business Days after the date of such acceptance and recording
by the Administrative Agent).

 

Upon such consent, acceptance and recording, from and after the Assignment
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to or on or
after the Assignment Effective Date.  The Assignor[s] and each Assignee shall
make all appropriate adjustments in payments by the Administrative Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.  This Master Assignment and Acceptance
shall become a binding agreement between the Assignor[s] and each Assignee upon
the execution and delivery of this Master Assignment and Acceptance by the
Assignor[s] and such Assignee.

 

This Master Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.  This Master Assignment and
Acceptance may be executed by one or more of the parties hereto on any number of
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Master Assignment and
Acceptance to be executed as of February [1], 2000 by their respective duly
authorized officers on Schedules 1 and 2[ * / ] hereto.

 

--------------------------------------------------------------------------------

*  [Schedule 2 to be revised to specify individual (as opposed to pro rata)
assignments by the Assignors]

 

2

--------------------------------------------------------------------------------


 

Schedule l

 

 

[Assignor]

 

 

 

By:

 

 

 

Title:

 

Accepted and [Consented to]:  **/

 

INAMED CORPORATION

FIRST UNION NATIONAL BANK, as
Administrative Agent

 

 

 

 

By:

 

 

By:

 

 

Title:

 

Title:

 

BEAR STEARNS CORPORATE LENDING

INC., as Syndication Agent

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

**           Pursuant to Section 10.6(c) of the Credit Agreement, the consent of
the Borrower, the Syndication Agent and the Administrative Agent is only
required in the case of an assignment of Loans and/or Commitments to an Assignee
that is not a Lender, an affiliate of a Lender or an Approved Fund; provided
that the consent of the Borrower is not required for any assignment that occurs
when an Event of Default pursuant to Section 8(f) of the Credit Agreement has
occurred and is continuing.

 

--------------------------------------------------------------------------------


 

Schedule 2

 

 

[Assignee]

 

 

 

By:

 

 

 

 

Title:

 

 

 

Loan Amount Assumed:    $

 

Assignment Effective Date:             , 200    

 

 

 

Assignor:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit E - I

 

SEE TAB 6

 

--------------------------------------------------------------------------------


 

Exhibit E–2

 

SEE TAB 7

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[FORM OF TAX EXEMPTION CERTIFICATE]

 

Reference is made to the Credit Agreement, dated as of February 1, 2000, among
INAMED CORPORATION, a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties thereto
(the “Lenders”), BEAR, STEARNS & CO. INC., as sole lead arranger and sole book
manager (in such capacity, the “Lead Arranger”), GMAC COMMERCIAL CREDIT LLC, as
documentation agent (in such capacity, the “Documentation Agent”), BEAR STEARNS
CORPORATE LENDING INC., as syndication agent (in such capacity, the “Syndication
Agent”), and FIRST UNION NATIONAL BANK, as administrative agent (in such
capacity, the “Administrative Agent”) (as amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof, the “Credit
Agreement”).  Terms defined in the Credit Agreement and not otherwise defined
herein are used herein with the meanings so defined.  The undersigned lender
(the “Non-U.S. Lender”) is providing this certificate pursuant to Section
2.19(d) of the Credit Agreement.  The Lender hereby represents and warrants
that:

 

1.             The Non-U.S. Lender is the sole record and beneficial owner of
the Loans or the obligations evidenced by Note(s) in respect of which it is
providing this certificate.

 

2.             The Non-U.S. Lender is not a “bank” for purposes of Section 881
(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the “Code”).  In
this regard, the Lender further represents and warrants that:

 

(a)           the Non-U.S Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

 

(b)          the Non-U.S Lender has not been treated as a bank for purposes of
any tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;

 

(c)           The Non-U.S Lender is not a 10-percent shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code; and

 

(d)          The Non-U.S Lender is not a controlled foreign corporation
receiving interest from a related person within the meaning of Section
881(c)(3)(C) of the Code.

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

 

[NAME OF NON-U.S. LENDER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

 

[NAME OF NON–U.S. LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

[FORM OF TERM NOTE]

 

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

 

 

New York, New York

$

 

 

 

 

 

, 200

 

 

FOR VALUE RECEIVED, the undersigned, INAMED CORPORATION, a Delaware corporation
(the “Borrower”), hereby unconditionally promises to pay to               (the
“Lender”) or its registered assigns in lawful money of the United States and in
immediately available funds, the principal amount of (a)                   
DOLLARS ($             ), or, if less, (b) the unpaid principal amount of the
Term Loan made by the Lender pursuant to Section 2.1 of the Credit Agreement. 
The principal amount shall be paid in the amounts and on the dates specified in
Section 2.3 of the Credit Agreement.  The Borrower further agrees to pay
interest in like money on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Section 2.14 of the
Credit Agreement.

 

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal with respect thereto,
each conversion of all or a portion thereof to another Type, each continuation
of all or a portion thereof as the same Type and, in the case of Eurodollar
Loans, the length of each Interest Period with respect thereto.  Each such
endorsement shall, in the absence of manifest error, constitute prima facie
evidence of the accuracy of the information endorsed.  The failure to make any
such endorsement or any error in any such endorsement shall not affect the
obligations of the Borrower in respect of the Term Loan.

 

This Note (a) is one of the Term Notes referred to in the Credit Agreement dated
as of February 1, 2000 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Lender, the other
banks and financial institutions or entities from time to time parties thereto,
First Union National Bank, as Administrative Agent, Bear, Stearns & Co., Inc.,
as Lead Arranger, GMAC Commercial Credit LLC, as Documentation Agent, and Bear
Stearns Corporate Lending Inc., as Syndication Agent, (b) is subject to the
provisions of the Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement.  This Note
is secured and guaranteed as provided in the Loan Documents.  Reference is
hereby made to the Loan Documents for a description of the properties and assets
in which a security interest has been granted, the nature and extent of the
security and the guarantees, the terms and conditions upon which the security
interests and each guarantee were granted and the rights of the holder of this
Note in respect thereof.

 

Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive to the extent
permitted by applicable law presentment, demand, protest and all other notices
of any kind.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

INAMED CORPORATION

 

 

 

By:

 

 

 

 

Name: 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Schedule A

to Term Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

Amount of Base
Rate Loans

Amount
Converted to
Base Rate Loans

Amount of Principal
of Base Rate Loans
Repaid

Amount of Base
Rate Loans
Converted to
Eurodollar Loans

Unpaid Principal
Balance of Base Rate
Loans

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule B

to Term Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

Amount of
Eurodollar
Loans

Amount
Converted to
Eurodollar
Loans

Interest Period
and Eurodollar
Rate with Respect
Thereto

Amount of
Principal of
Eurodollar Loans
Repaid

Amount of
Eurodollar Loans
Converted to
Base Rate Loans

Unpaid Principal
Balance of
Eurodollar Loans

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

[FORM OF REVOLVING NOTE]

 

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

 

 

New York, New York

$

 

 

 

 

 

, 200

 

 

FOR VALUE RECEIVED, the undersigned, INAMED CORPORATION, a Delaware corporation
(the “Borrower”), hereby unconditionally promises to pay to                     
(the “Lender”) or its registered assigns in lawful money of the United States
and in immediately available funds, on the Revolving Termination Date the
principal amount of (a)                DOLLARS ($          ) or, if less, (b)
the aggregate unpaid principal amount of all Revolving Loans made by the Lender
to the Borrower pursuant to Section 2.4 of the Credit Agreement.  The Borrower
further agrees to pay interest in like money on the unpaid principal amount
hereof from time to time outstanding at the rates and on the dates specified in
Section 2.14 of the Credit Agreement.

 

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Revolving Loan
made pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof, each continuation thereof, each conversion of
all or a portion thereof to another Type and, in the case of Eurodollar Loans,
the length of each Interest Period with respect thereto.  Each such endorsement
shall, in the absence of manifest error, constitute prima facie evidence of the
accuracy of the information endorsed.  The failure to make any such endorsement
or any error in any such endorsement shall not affect the obligations of the
Borrower in respect of any Revolving Loan.

 

This Note (a) is one of the Revolving Notes referred to in the Credit Agreement
dated as of February 1, 2000 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Lender, the
other banks and financial institutions or entities from time to time parties
thereto, First Union National Bank, as Administrative Agent, Bear, Stearns &
Co., Inc., as Lead Arranger, GMAC Commercial Credit LLC, as Documentation Agent,
and Bear Stearns Corporate Lending Inc., as Syndication Agent, (b) is subject to
the provisions of the Credit Agreement and (c) is subject to optional and
mandatory prepayment in whole or in part as provided in the Credit Agreement. 
This Note is secured and guaranteed as provided in the Loan Documents. 
Reference is hereby made to the Loan Documents for a description of the
properties and assets in which a security interest has been granted, the nature
and extent of the security and the guarantees, the terms and conditions upon
which the security interests and each guarantee were granted and the rights of
the holder of this Note in respect thereof.

 

Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive to the extent
permitted by applicable law presentment, demand, protest and all other notices
of any kind.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK

 

 

INAMED CORPORATION

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Schedule A

to Revolving Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

Amount of Base
Rate Loans

Amount
Converted to
Base Rate Loans

Amount of Principal
of Base Rate Loans
Repaid

Amount of Base
Rate Loans
Converted to
Eurodollar Loans

Unpaid Principal
Balance of Base Rate
Loans

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule B

to Revolving Note

 

LOANS CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

Amount of
Eurodollar
Loans

Amount
Converted to
Eurodollar
Loans

Interest Period
and Eurodollar
Rate with Respect
Thereto

Amount of
Principal of
Eurodollar Loans
Repaid

Amount of
Eurodollar Loans
Converted to
Base Rate Loans

Unpaid Principal
Balance of
Eurodollar Loans

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


EXHIBIT G-3

 

[FORM OF SWING LINE NOTE]

 

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$

 

 

 

New York, New York

 

 

 

 

,  200

 

 

FOR VALUE RECEIVED, the undersigned, INAMED CORPORATION, a Delaware corporation
(the “Borrower”), hereby unconditionally promises to pay to                 
(the “Swing Line Lender”) or its registered assigns in lawful money of the
United States and in immediately available funds, on the Revolving Termination
Date the principal amount of (a)           DOLLARS ($        ), or, if less, (b)
the aggregate unpaid principal amount of all Swing Line Loans made by the Swing
Line Lender to the Borrower pursuant to Section 2.6 of the Credit Agreement, as
hereinafter defined.  The Borrower further agrees to pay interest in like money
on the unpaid principal amount hereof from time to time outstanding at the rates
and on the dates specified in Section 2.14 of the Credit Agreement.

 

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Swing Line Loan made
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof.  Each such endorsement shall, in the absence of
manifest error, constitute prima facie evidence of the accuracy of the
information endorsed.   The failure to make any such endorsement or any error in
any such endorsement shall not affect the obligations of the Borrower in respect
of any Swing Line Loan.

 

This Note (a) is the Swing Line Note referred to in the Credit Agreement dated
as of February 1, 2000 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Swing Line Lender, the
other banks and financial institutions or entities from time to time parties
thereto, First Union National Bank, as Administrative Agent, Bear, Stearns &
Co., Inc., as Lead Arranger, GMAC Commercial Credit LLC, as Documentation Agent,
and Bear Stearns Corporate Lending Inc., as Syndication Agent, (b) is subject to
the provisions of the Credit Agreement and (c) is subject to optional and
mandatory prepayment in whole or in part as provided in the Credit Agreement. 
This Note is secured and guaranteed as provided in the Loan Documents. 
Reference is hereby made to the Loan Documents for a description of the
properties and assets in which a security interest has been granted, the nature
and extent of the security and the guarantees, the terms and conditions upon
which the security interests and each guarantee were granted and the rights of
the holder of this Note in respect thereof.

 

Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Credit
Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive to the extent
permitted by applicable law presentment, demand, protest and all other notices
of any kind.

 

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

INAMED CORPORATION

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Schedule A

to Swing Line Note

 

 

LOANS AND REPAYMENTS OF SWING LINE LOANS

 

Date

 

Amount of
Swing Line Loans

 

Amount of Principal of
Swing Line Loans Repaid

 

Unpaid Principal Balance
of Swing Line Loans

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[FORM OF STANDBY LETTER OF CREDIT]

 

 

On file with the Administrative Agent

 

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

 

made by

 

 

INAMED CORPORATION

 

 

and certain of its Subsidiaries

 

 

in favor of

 

 

FIRST UNION NATIONAL BANK,

as Administrative Agent

 

 

Dated as of February 1, 2000

 

 


 

TABLE OF CONTENTS

 

SECTION 1.  DEFINED TERMS

 

1.1

Definitions

 

1.2

Other Definitional Provisions

 

 

 

SECTION 2.  GUARANTEE

 

2.1

Guarantee

 

2.2

Right of Contribution

 

2.3

No Subrogation

 

2.4

Amendments, etc. with respect to the Borrower Obligations

 

2.5

Guarantee Absolute and Unconditional

 

2.6

Reinstatement

 

2.7

Payments

 

 

 

SECTION 3.  GRANT OF SECURITY INTEREST

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES

 

4.1

Representations in Credit Agreement

 

4.2

Title; No Other Liens

 

4.3

Perfected First Priority Liens

 

4.4

Chief Executive Office

 

4.5

Inventory and Equipment

 

4.6

Farm Products

 

4.7

Investment Property

 

4.8

Receivables

 

4.9

Intellectual Property

 

 

SECTION 5.  COVENANTS

 

5.1

Covenants in Credit Agreement

 

5.2

Delivery of Instruments, Certificated Securities and Chattel Paper

 

5.3

Maintenance of Insurance

 

5.4

Payment of Obligations

 

5.5

Maintenance of Perfected Security Interest; Further Documentation

 

5.6

Changes in Locations, Name, etc.

 

5.7

Notices

 

5.8

Investment Property

 

5.9

Receivables

 

5.10

Intellectual Property

 

 

SECTION 6.  REMEDIAL PROVISIONS

 

6.1

Certain Matters Relating to Receivables

 

6.2

Communications with Obligors; Grantors Remain Liable

 

6.3

Pledged Stock

 

6.4

Proceeds to be Turned Over To Administrative Agent

 

6.5

Application of Proceeds

 

6.6

Code and Other Remedies

 

6.7

Registration Rights

 

i

--------------------------------------------------------------------------------


 

 

6.8

 Waiver; Deficiency

 

 

SECTION 7.  THE ADMINISTRATIVE AGENT

 

7.1

Administrative Agent’s Appointment as Attorney-in-Fact, etc

 

7.2

Duty of Administrative Agent

 

7.3

Execution of Financing Statements

 

7.4

Authority of Administrative Agent

 

 

 

SECTION 8.  MISCELLANEOUS

 

8.1

Amendments in Writing

 

8.2

Notices

 

8.3

No Waiver by Course of Conduct; Cumulative Remedies

 

8.4

Enforcement Expenses; Indemnification

 

8.5

Successors and Assigns

 

8.6

Set-Off

 

8.7

Counterparts

 

8.8

Severability

 

8.9

Section Headings

 

8.10

Integration

 

8.11

GOVERNING LAW

 

8.12

Submission To Jurisdiction; Waivers

 

8.13

Acknowledgments

 

8.14

Additional Grantors

 

8.15

Releases

 

8.16

WAIVER OF JURY TRIAL

 

 

SCHEDULES

 

 

 

Schedule 1

Guarantor Notice Addresses

Schedule 2

Investment Property

Schedule 3

Perfection Matters

Schedule 4

Jurisdictions of Organization and Chief Executive Offices

Schedule 5

Inventory and Equipment Locations

Schedule 6

Intellectual Property

 

ii

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of February 1, 2000, made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”), in favor of First Union
National Bank, as Administrative Agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions (the “Lenders”) from time
to time parties to the Credit Agreement, dated as of February 1, 2000 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Inamed Corporation (the “Borrower”), the Lenders, Bear
Stearns Corporate Lending Inc., as Syndication Agent (in such capacity, the
“Syndication Agent”), Bear, Stearns & Co. Inc., as sole lead arranger and sole
book manager (the “Arranger”) and the Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Lenders;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Syndication Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Grantor hereby agrees with the
Administrative Agent, for the ratable benefit of the Lenders, as follows:

 

SECTION 1. DEFINED TERMS

 

1.1 Definitions.  (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Accounts, Certificated Security, Chattel Paper, Documents, Equipment,
Farm Products, Goods, Instruments and Inventory.

 

(b) The following terms shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Borrower Obligations”:  the collective reference to the unpaid principal of and
interest on the Loans and Reimbursement Obligations and all other obligations
and liabilities of the Borrower (including, without limitation, interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans and Reimbursement Obligations and interest accruing at the
then applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to any
Agent or any Lender (or, in the case of any Lender Hedge Agreement, any
Affiliate of any Lender), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, the Credit Agreement, this Agreement, the
other Loan Documents, any Letter of Credit, any Lender Hedge Agreement or any
other document made, delivered or given in connection with any of the foregoing,
in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to any Agent or to any Lender
that are required to be paid by the Borrower pursuant to the terms of any of the
foregoing agreements).

 

“Collateral”:  as defined in Section 3.

 

“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

 

“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

 

“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

 

“Foreign Subsidiary”:  any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

 

“Foreign Subsidiary Voting Stock”:  the voting Capital Stock of any Foreign
Subsidiary.

 

“General Intangibles”:  all “general intangibles” as such term is defined in
Section 9-106 of the New York UCC and, in any event, including, without
limitation, with respect to any Grantor, all contracts, agreements, instruments
and indentures in any form, and portions thereof, to which such Grantor is a
party or under which such Grantor has any right, title or interest or to

 

2

--------------------------------------------------------------------------------


 

which such Grantor or any property of such Grantor is subject, as the same may
from time to time be amended, supplemented or otherwise modified, including,
without limitation, (i) all rights of such Grantor to receive moneys due and to
become due to it thereunder or in connection therewith, (ii) all rights of such
Grantor to damages arising thereunder and (iii) all rights of such Grantor to
perform and to exercise all remedies thereunder, in each case to the extent the
grant by such Grantor of a security interest pursuant to this Agreement in its
right, title and interest in such contract, agreement, instrument or indenture
is not prohibited by such contract, agreement, instrument or indenture without
the consent of any other party thereto, would not give any other party to such
contract, agreement, instrument or indenture the right to terminate its
obligations thereunder, or is permitted with consent if all necessary consents
to such grant of a security interest have been obtained from the other parties
thereto (it being understood that the foregoing shall not be deemed to obligate
such Grantor to obtain such consents); provided, that the foregoing limitation
shall not affect, limit, restrict or impair the grant by such Grantor of a
security interest pursuant to this Agreement in any Receivable or any money or
other amounts due or to become due under any such contract, agreement,
instrument or indenture.

 

“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to any Agent or to any Lender that are required to be paid by such Guarantor
pursuant to the terms of this Agreement or any other Loan Document).

 

“Guarantors”:  the collective reference to each Grantor other than the Borrower.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to the Borrower or any of its Subsidiaries.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-115 of the New York UCC (other
than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Stock.

 

“Issuers”:  the collective reference to each issuer of any Investment Property.

 

“Lender Hedge Agreements”:  all interest rate swaps, caps or collar agreements
or similar arrangements entered into by the Borrower with any Lender (or any
Affiliate of any Lender) providing for protection against fluctuations in
interest rates or currency exchange rates or the exchange of nominal interest
obligations, either generally or under specific contingencies.

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

3

--------------------------------------------------------------------------------


 

“Obligations”:  (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

 

“Patent License”:  all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.

 

“Pledged Notes”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).

 

“Pledged Stock”:  the shares of Capital Stock listed on Schedule 2, together
with any other shares, stock certificates, options or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided
that in no event shall more than 65% of the total outstanding Foreign Subsidiary
Voting Stock of any Foreign Subsidiary be required to be pledged hereunder.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-306(1) of the
New York UCC and, in any event, shall include, without limitation, all dividends
or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing, referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.

 

“Trademark License”:  any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.

 

4

--------------------------------------------------------------------------------


 

1.2 Other Definitional Provisions.  (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used ‘in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

 

SECTION 2. GUARANTEE

 

2.1 Guarantee.  (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Lenders and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrower when due (whether at the stated maturity, by acceleration or otherwise)
of the Borrower Obligations.

 

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

 

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

 

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full, no Letter of Credit shall be outstanding and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement the Borrower may be free from any Borrower Obligations.

 

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Borrower Obligations are paid in full, no Letter
of Credit shall be outstanding and the Commitments are terminated.

 

2.2 Right of Contribution.  Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such

 

5

--------------------------------------------------------------------------------


 

Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor hereunder which has not paid its proportionate share of such
payment.  Each Guarantor’s right of contribution shall be subject to the terms
and conditions of Section 2.3.  The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any  Guarantor to the
Administrative Agent and the Lenders, and each Guarantor shall remain liable to
the Administrative Agent and the Lenders for the full amount guaranteed by such
Guarantor hereunder.

 

2.3 No Subrogation.  Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against the Borrower or any
other Guarantor or any collateral security or guarantee or right of offset held
by the Administrative Agent or any Lender for the payment of the Borrower
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Lenders by the Borrower on account of the
Borrower Obligations are paid in full, no Letter of Credit shall be outstanding
and the Commitments are terminated.  If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Borrower Obligations shall not have been paid in full, such amount shall be held
by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

 

2.4 Amendments, etc. with respect to the Borrower Obligations.  Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released.  Neither the Administrative Agent
nor any Lender shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Borrower Obligations or for
the guarantee contained in this Section 2 or any property subject thereto.

 

2.5 Guarantee Absolute and Unconditional.  Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between the Borrower and any of
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the

 

6

--------------------------------------------------------------------------------


 

guarantee contained in this Section 2.  Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Borrower
Obligations.  Each Guarantor understands and agrees that the guarantee contained
in this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Borrower Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any Lender, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Borrower or any other Person against the Administrative Agent or
any Lender, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of the Borrower or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Borrower Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance.  When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

2.6 Reinstatement.  The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

2.7 Payments.  Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the office of the Administrative Agent specified in the Credit Agreement.

 

 

SECTION 3. GRANT OF SECURITY INTEREST

 

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Lenders, a security interest in, all of the following property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations,:

 

(a) all Accounts;

 

7

--------------------------------------------------------------------------------


 

(b) all Chattel Paper;

 

(c) all Deposit Accounts;

 

(d) all Documents;

 

(e) all Equipment;

 

(f) all General Intangibles;

 

(g) all Instruments;

 

(h) all Intellectual Property;

 

(i) all Inventory;

 

(j) all Investment Property;

 

(k) all Goods and other property not otherwise described above;

 

(l) all books and records pertaining to the Collateral; and

 

(m) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;

 

provided that any contracts or other agreements which require the consent of a
party other than the Borrower or Subsidiary thereof in order to pledge its
rights thereunder shall be excluded from the definition of “Collateral”.

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

 

4 1 Representations in Credit Agreement.  In the case of each Guarantor, the
representations and warranties set forth in Sections 4.3, 4.4, 4.5, 4.6, 4.7,
4.8, 4.9, 4.10, 4.12, 4.14, 4.17, and 4.20 of the Credit Agreement as they
relate to such Guarantor or to the Loan Documents to which such Guarantor is a
party, each of which is hereby incorporated herein by reference, are true and
correct, and the Administrative Agent and each Lender shall be entitled to rely
on each of them as if they were fully set forth herein; provided that each
reference in each such representation and warranty to the Borrower’s knowledge
shall, for the purposes of this Section 4.1, be deemed to be a reference to such
Guarantor’s knowledge.

 

4.2 Title; No Other Liens.  Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Lenders pursuant to this
Agreement and the other Liens permitted to exist on the Collateral by the Credit
Agreement, such Grantor owns each item of the Collateral free and clear of any
and all Liens or claims of others.  No financing statement or other public
notice with respect

 

8

--------------------------------------------------------------------------------


 

to all or any part of the Collateral is on file or of record in any public
office, except such as have been filed in favor of the Administrative Agent, for
the ratable benefit of the Lenders, pursuant to this Agreement or as are
permitted by the Credit Agreement.

 

4.3 Perfected First Priority Liens.  The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
said Schedule, have been delivered to the Administrative Agent in completed and
duly executed form) will constitute valid perfected security interests in all of
the Collateral in favor of the Administrative Agent, for the ratable benefit of
the Lenders, as collateral security for such Grantor’s Obligations, enforceable
in accordance with the terms hereof against all creditors of such Grantor and
any Persons purporting to purchase any Collateral from such Grantor and (b) are
prior to all other Liens on the Collateral in existence on the date hereof
except for Liens permitted by the Credit Agreement which have priority over the
Liens on the Collateral.

 

4.4 Chief Executive Office.  On the date hereof, such Grantor’s jurisdiction of
organization and the location of such Grantor’s chief executive office or sole
place of business are specified on Schedule 4.

 

4.5 Inventory and Equipment.  On the date hereof, the Inventory and the
Equipment (other than mobile goods) are kept at the locations listed on Schedule
5.

 

4.6 Farm Products.  None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

 

4.7 Investment Property.  (a) The shares of Pledged Stock pledged by such
Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each issuer owned by such Grantor or, in the
case of Foreign Subsidiary Voting Stock, if less, 65% of the outstanding Foreign
Subsidiary Voting Stock of each relevant Issuer.

 

(b) All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.

 

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

 

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement or as permitted by the Credit
Agreement.

 

4.8 Receivables.  (a) No amount payable to such Grantor in excess of $1,000
under or in connection with any Receivable is evidenced by any Instrument which
has not been delivered to the Administrative Agent.

 

(b) None of the obligors on any Receivables is a Governmental Authority.

 

9

--------------------------------------------------------------------------------


 

(c) The amounts represented by such Grantor to the Lenders from time to time as
owing to such Grantor in respect of the Receivables will at such times be
accurate.

 

4.9 Intellectual Property.  (a) Schedule 6 lists all Intellectual Property owned
by such Grantor in its own name on the date hereof.

 

(b) On the date hereof, all material Intellectual Property of such Grantor
described on Schedule 6 is valid, subsisting, unexpired and enforceable, has not
been abandoned and does not infringe the intellectual property rights of any
other Person.

 

(c) Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.

 

(d) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

 

(e) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any Intellectual Property or such Grantor’s ownership interest
therein, or (ii) which, if adversely determined, would have a material adverse
effect on the value of any Intellectual Property.

 

 

SECTION 5. COVENANTS

 

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full, no Letter of Credit shall be outstanding and the Commitments
shall have terminated:

 

5.1 Covenants in Credit Agreement.  In the case of each Guarantor, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Guarantor or any of its Subsidiaries.

 

5.2 Delivery of Instruments and Certificated Securities.  If an amount in excess
of $50,000 shall become payable under or in connection with any of the
Collateral and shall be or become evidenced by any Instrument or Certificated
Security, such Instrument or Certificated Security shall be immediately
delivered to the Administrative Agent, duly indorsed in a manner satisfactory to
the Administrative Agent, to be held as Collateral pursuant to this Agreement.

 

5.3 Maintenance of Insurance.  (a) Such Grantor will maintain, with financially
sound and reputable companies, insurance policies (i) insuring the Inventory and
Equipment against loss by fire, explosion, theft and such other casualties as
may be reasonably satisfactory to the Administrative Agent and (ii) insuring
such Grantor, the Administrative Agent and the Lenders against liability for
personal injury and property damage relating to such Inventory, Equipment, such
policies to be in such form and amounts and having such coverage as may be
reasonably satisfactory to the Administrative Agent and the Lenders.

 

10

--------------------------------------------------------------------------------


 

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Administrative Agent of written
notice thereof, (ii) name the Administrative Agent as insured party or loss
payee, (iii) if reasonably requested by the Administrative Agent, include a
breach of warranty clause and (iv) be reasonably satisfactory in all other
respects to the Administrative Agent.

 

(c) The Borrower shall deliver to the Administrative Agent and the Lenders a
report of a reputable insurance broker with respect to such insurance
substantially concurrently with each delivery of the Borrower’s audited annual
financial statements and such supplemental reports with respect thereto as the
Administrative Agent may from time to time reasonably request.

 

5.4 Payment of Obligations.  Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including, without limitation, claims for labor, materials and
supplies) against or with respect to the Collateral, except that no such charge
need be paid if the amount or validity thereof is currently being contested in
good faith by appropriate proceedings, reserves in conformity with GAAP with
respect thereto have been provided on the books of such Grantor and such
proceedings could not reasonably be expected to result in the sale, forfeiture
or loss of any material portion of the Collateral or any interest therein.

 

5.5 Maintenance of Perfected Security Interest;  Further Documentation.  (a)
Such Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in Section
4.2 and shall defend such security interest against the claims and demands of
all Persons whomsoever.

 

(b) Such Grantor will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection with
the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail.

 

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Deposit Accounts and any other relevant
Collateral, taking any actions necessary to enable the Administrative Agent to
obtain “control” (within the meaning of the applicable Uniform Commercial Code)
with respect thereto.

 

5.6 Changes in Locations, Name, etc.  Such Grantor will not, except upon 15
days’ prior written notice to the Administrative Agent and delivery to the
Administrative Agent of (a) all additional executed financing statements and
other documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein
and (b) if applicable, a written supplement to Schedule 5 showing any additional
location at which Inventory or Equipment shall be kept:

 

11

--------------------------------------------------------------------------------


 

(i) permit any of the Inventory or Equipment (other than Inventory and Equipment
in transit between two locations listed on Schedule 5) to be kept at a location
other than those listed on Schedule 5;

 

(ii) change its jurisdiction of organization or the location of its chief
executive office or sole place of business from that referred to in Section 4.4;
or

 

(iii) change its name, identity or corporate structure to such an extent that
any financing statement filed by the Administrative Agent in connection with
this Agreement would become misleading.

 

5.7 Notices.  Such Grantor will advise the Administrative Agent and the Lenders
promptly, in reasonable detail, of:

 

(a) any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder; and

 

(b) of the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.

 

5.8 Investment Property.  (a) If such Grantor shall become entitled to receive
or shall receive any stock certificate (including, without limitation, any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any certificate issued
in connection with any reorganization), option or rights in respect of the
Capital Stock of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Pledged Stock, or otherwise
in respect thereof, such Grantor shall accept the same as the agent of the
Administrative Agent and the Lenders, hold the same in trust for the
Administrative Agent and the Lenders and deliver the same forthwith to the
Administrative Agent in the exact form received, duly indorsed by such Grantor
to the Administrative Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by such Grantor and with, if
the Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations subject to the 65% limitation for Foreign
Subsidiary Voting Stock.  Any sums paid upon or in respect of the Investment
Property upon the liquidation or dissolution of any Issuer shall be paid over to
the Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Investment Property or any property shall be
distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations.  If any sums of money or
property so paid or distributed in respect of the Investment Property shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Lenders, segregated from other funds of such Grantor, as
additional collateral security for the Obligations.

 

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any stock or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase

 

12

--------------------------------------------------------------------------------


 

or exchange for any stock or other equity securities of any nature of any Issuer
unless such issuance is made part of the Collateral (subject to the 65%
limitation for Foreign Subsidiary Voting Stock), (ii) sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Investment Property or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Credit Agreement), (iii) create, incur or permit to
exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Investment Property or Proceeds thereof, or any interest therein,
except for the security interests created by this Agreement or as permitted by
the Credit Agreement or (iv) enter into any agreement or undertaking restricting
the right or ability of such Grantor or the Administrative Agent to sell, assign
or transfer any of the Investment Property or Proceeds thereof.

 

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that (i)
it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.8(a) with
respect to the Investment Property issued by it and (iii) the terms of Sections
6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Investment Property issued by it.

 

5.9 Receivables.  (a) Other than in the ordinary course of business consistent
with its past practice, such Grantor will not (i) grant any extension of the
time of payment of any Receivable, (ii) compromise or settle any Receivable for
less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any Receivable, (iv) allow any credit or
discount whatsoever on any Receivable or (v) amend, supplement or modify any
Receivable in any manner that could adversely affect the value thereof.

 

(b) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 5% of the aggregate amount of
the then outstanding Receivables.

 

5.10 Intellectual Property.  (a) Such Grantor (either itself or through
licensees) will (i) continue to use each material Trademark on each and every
trademark class of goods applicable to its current line as reflected in its
current catalogs, brochures and price lists in order to maintain such Trademark
in full force free from any claim of abandonment for non-use unless in the good
faith judgment of such Grantor the use of such Trademark is no longer
commercially reasonable, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the ratable benefit of the Lenders, shall obtain a
perfected security interest in such mark pursuant to this Agreement, and (v) not
(and not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby such Trademark may become invalidated or impaired in
any way.

 

(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any material Patent may become forfeited, abandoned
or dedicated to the public unless in the good faith judgment of such Grantor the
use of such Patent is no longer commercially reasonable.

 

(c) Such Grantor (either itself or through licensees) (i) will employ each
material Copyright and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of the Copyrights may become invalidated or

 

13

--------------------------------------------------------------------------------


 

otherwise impaired.  Such Grantor will not (either itself or through licensees)
do any act whereby any material portion of the Copyrights may fall into the
public domain.

 

(d) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any material Intellectual Property to infringe the intellectual
property rights of any other Person.

 

(e) Such Grantor will notify the Administrative Agent and the Lenders
immediately if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.

 

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within five Business Days after the last day
of the fiscal quarter in which such filing occurs.  Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may request to evidence the Administrative Agent’s and the Lenders’
security interest in any Copyright, Patent or Trademark and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby.

 

(g) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material Intellectual Property, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability.

 

(h) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

 

 

SECTION 6. REMEDIAL PROVISIONS

 

6.1 Certain Matters Relating to Receivables.  (a) The Administrative Agent shall
have the right to make test verifications of the Receivables in any manner and
through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Administrative Agent
may require in connection with such test verifications. At any time and from
time to time, upon the Administrative Agent’s request and at the expense of the
relevant Grantor, such Grantor shall cause independent public accountants or
others satisfactory to the Administrative Agent to furnish

 

14

--------------------------------------------------------------------------------


 

to the Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for the Receivables.

 

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, subject to the Administrative Agent’s direction and
control, and the Administrative Agent may curtail or terminate said authority at
any time after the occurrence and during the continuance of an Event of
Default.  If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent if required,
in a Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Lenders only as provided in Section 6.5, and (ii) until so turned
over, shall be held by such Grantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Grantor.  Each such deposit of
Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

 

(c) At the AdministrativeAgent’s request, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

 

6.2 Communications with Obligors; Grantors Remain Liable.  (a) The
Administrative Agent in its own name or in the name of others may at any time
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

 

(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Lenders and that
payments in respect thereof shall be made directly to the Administrative Agent.

 

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto.  Neither the Administrative
Agent nor any Lender shall have any obligation or liability under any Receivable
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or the receipt by the Administrative Agent or any Lender of any
payment relating thereto, nor shall the Administrative Agent or any Lender be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

6.3 Pledged Stock.  (a) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes, in each case paid in the normal course of business
of the

 

15

--------------------------------------------------------------------------------


 

relevant Issuer and consistent with past practice, to the extent permitted in
the Credit Agreement, and to exercise all voting and corporate rights with
respect to the Investment Property; provided, however, that no vote shall be
cast or corporate right exercised or other action taken which, in the
Administrative Agent’s reasonable judgment, would impair the Collateral or which
would be inconsistent with or result in any violation of any provision of the
Credit Agreement, this Agreement or any other Loan Document.

 

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property and make application thereof to the Obligations in
such order as the Administrative Agent may determine, and (ii) any or all of the
Investment Property shall be registered in the name of the Administrative Agent
or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (x) all voting, corporate and other rights pertaining to such
Investment Property at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
Issuer, or upon the exercise by any Grantor or the Administrative Agent of any
right, privilege or option pertaining to such Investment Property, and in
connection therewith, the right to deposit and deliver any and all of the
Investment Property with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it, but the Administrative Agent shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

 

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) following an Event of Default, pay
any dividends or other payments with respect to the Investment Property directly
to the Administrative Agent.

 

6.4 Proceeds to be Turned Over To Administrative Agent.  In addition to the
rights of the Administrative Agent and the Lenders specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing, all Proceeds received by any Grantor consisting of cash, checks and
other near-cash items shall be held by such Grantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, be turned over to
the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required).  All
Proceeds received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control.  All Proceeds while held by the Administrative Agent in a
Collateral Account (or by such Grantor in trust for the Administrative Agent and
the Lenders) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.

 

6.5 Application of Proceeds.  At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of

 

16

--------------------------------------------------------------------------------


 

Proceeds constituting Collateral, whether or not held in any Collateral Account
and any proceeds of the guarantee set forth in Section 2 in payment of the
Obligations in the following order:

 

First, to pay incurred and unpaid fees and expenses of the Agents under the Loan
Documents;

 

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Lenders according to the amounts of the Obligations then due
and owing and remaining unpaid to the Lenders;

 

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Lenders according to the amounts of the
Obligations then held by the Lenders; and

 

Fourth, any balance of such proceeds remaining after the Obligations shall have
been paid in full, no Letters of Credit shall be outstanding and the Commitments
shall have terminated shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive the same.

 

6.6 Code and Other Remedies.  If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law.  Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  The Administrative Agent or any Lender shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released.  Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere.  The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Administrative Agent and the Lenders
hereunder, including without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Administrative Agent may elect, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation.  Section 9-504(1)(c) of the
New York UCC, need the Administrative Agent account for the surplus, if any, to
any Grantor.  To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Lender arising out of the exercise by them of any rights hereunder.  If any
notice of a proposed sale or other disposition of

 

17

--------------------------------------------------------------------------------


 

Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 

6.7 Registration Rights.  (a) If the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to Section
6.6, and if in the opinion of the Administrative Agent it is necessary or
advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, necessary or advisable to register the
Pledged Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto.  Each Grantor agrees to cause such Issuer to
comply with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which the Administrative Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of Section 11 (a)
of the Securities Act.

 

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

 

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law.  Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
Lenders, that the Administrative Agent and the Lenders have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 6.7 shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred under the Credit Agreement.

 

6.8 Waiver; Deficiency.  Each Grantor waives and agrees not to assert any rights
or privileges which it may acquire under Section 9-112 of the New York UCC. 
Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay its Obligations
and the fees and disbursements of any attorneys employed by the Administrative
Agent or any Lender to collect such deficiency.

 

18

--------------------------------------------------------------------------------


 

 

SECTION 7. THE ADMINISTRATTVE AGENT

 

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc.  (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

 

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

 

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Lenders’ security interest in such Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;

 

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premium therefor and the costs
thereof;

 

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

 

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any

 

19

--------------------------------------------------------------------------------


 

agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the Lenders’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

 

Anything in this Section 7.1(a) to the contrary notwithstanding the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Base Rate Loans under the Credit Agreement, from the date of
payment by the Administrative Agent to the date reimbursed by the relevant
Grantor, shall be payable by such Grantor to the Administrative Agent on demand.

 

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof.  All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

7.2 Duty of Administrative Agent.  The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account.  Neither the Administrative Agent, any
Lender nor any of their respective officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.  The powers conferred on the Administrative
Agent and the Lenders hereunder are solely to protect the Administrative Agent’s
and the Lenders’ interests in the Collateral and shall not impose any duty upon
the Administrative Agent or any Lender to exercise any such powers.  The
Administrative Agent and the Lenders shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

 

7.3 Execution of Financing Statements.  Pursuant to Section 9-402 of the New
York UCC and any other applicable law, each Grantor authorizes the
Administrative Agent to file or record financing statements and other filing or
recording documents or instruments with respect to the Collateral without the
signature of such Grantor in such form and in such offices as the Administrative
Agent determines appropriate to perfect the security interests of the
Administrative Agent under this Agreement.  A photographic or other reproduction
of this Agreement shall be sufficient as a financing statement or other filing
or recording document or instrument for filing or recording in any jurisdiction.

 

20

--------------------------------------------------------------------------------


 

7.4 Authority of Administrative Agent.  Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

 

SECTION 8. MISCELLANEOUS

 

8.1 Amendments in Writing.  None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified, nor may any
Subsidiary Guarantor or any Collateral be released, except in accordance with
subsection 10.1 of the Credit Agreement.

 

8.2 Notices.  All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
subsection 10.2 of the Credit Agreement; provided that any such notice, request
or demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

 

8.3 No Waiver by Course of Conduct:  Cumulative Remedies.  Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion.  The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

8.4 Enforcement Expenses:  Indemnification.  (a) Each Guarantor agrees to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the fees and disbursements of counsel (including
the reasonable allocated fees and expenses of in-house counsel) to each Lender
and of counsel to the Administrative Agent.

 

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

 

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits,

 

21

--------------------------------------------------------------------------------


 

costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrower would be required to do so pursuant to
subsection 10.5 of the Credit Agreement.

 

(d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

8.5 Successors and Assigns.  This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and the Lenders and their successors and assigns; provided that no Grantor
may assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.

 

8.6 Set-Off.  Each Grantor hereby irrevocably authorizes the Administrative
Agent and each Lender at any time and from time to time while an Event of
Default shall have occurred and be continuing, without notice to such Grantor or
any other Grantor, any such notice being expressly waived by each Grantor, to
set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Lender to or for the credit or the
account of such Grantor, or any part thereof in such amounts as the
Administrative Agent or such Lender may elect, against and on account of the
obligations and liabilities of such Grantor to the Administrative Agent or such
Lender hereunder and claims of every nature and description of the
Administrative Agent or such Lender against such Grantor, in any currency,
whether arising hereunder, under the Credit Agreement, any other Loan Document
or otherwise, as the Administrative Agent or such Lender may elect, whether or
not the Administrative Agent or any Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured.  The Administrative Agent and each Lender shall notify such Grantor
promptly of any such set-off and the application made by the Administrative
Agent or such Lender of the proceeds thereof; provided that the failure to give
such notice shall not affect the validity of such set-off and application.  The
rights of the Administrative Agent and each Lender under this Section 8.6 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Administrative Agent or such Lender may have.

 

8.7 Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

8.8 Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

8.9 Section Headings.  The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

8.10 Integration.  This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the

 

22

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

 

8.11 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.12 Submission To Jurisdiction; Waivers.  Each Grantor hereby irrevocably and
unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

8.13 Acknowledgments.  Each Grantor hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

 

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

 

23

--------------------------------------------------------------------------------


 

8.14 Additional Grantors.  Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to subsection 6.10 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

 

8.15 Releases.  (a) At such time as the Loans, the Reimbursement Obligations and
the other Obligations (other than obligations under or in respect of Lender
Hedge Agreements) shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors.  At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral held by the Administrative Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

 

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral.  At the request and sole expense of the Borrower, a Subsidiary
Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement;
provided that the Borrower shall have delivered to the Administrative Agent, at
least ten Business Days prior to the date of the proposed release, a written
request for release identifying the relevant Subsidiary Guarantor and the terms
of the sale or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a certification
by the Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.

 

8.16 WAIVER OF JURY TRIAL.  EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, EACH AGENT AND EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

 

[Remainder of Page Intentionally Left Blank]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

INAMED CORPORATION

BIODERMIS CORPORATION

BIOENTERICS CORPORATION

BIOPLEXUS CORPORATION

COLLAGEN AESTHETICS, INC.

COLLAGEN AESTHETICS INTERNATIONAL, INC.

CUI CORPORATION

FLOWMATRIX CORPORATION

INAMED DEVELOPMENT COMPANY

INAMED INTERNATIONAL CORP.

INAMED JAPAN, INC.

MCGHAN MEDICAL CORPORATION

MEDISYN TECHNOLOGIES CORPORATION

 

 

By:

  /s/ Ilan K. Reich

 

 

 

Name:

Ilan K. Reich

 

 

Title:

President, Inamed Corporation

 

 

 

President, Biodermis Corporation

 

 

 

Executive V.P., Bioenterics Corporation

 

 

 

President, Bioplexus Corporation

 

 

 

President, Collagen Aesthetics, Inc.

 

 

 

President, Collagen Aesthetics International

 

 

 

President, CUI corporation

 

 

 

President, Flowmatrix Corporation

 

 

 

President, Inamed Development Company

 

 

 

Executive V.P., Inamed International Corp.

 

 

 

President, Inamed Japan, Inc.

 

 

 

Executive V.P., McGhan Medical Corporation

 

 

 

President, Medisyn Technologies Corporation

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of February 1, 2000 (the “Agreement”), made by the
Grantors parties thereto for the benefit of First Union National Bank, as
Administrative Agent.  The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

 

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

 

2. The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.8(a) of the
Agreement.

 

3. The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.

 

 

 

[NAME OF ISSUER]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Annex 1 to

Guarantee and Collateral Agreement

 

 

ASSUMPTION AGREEMENT, dated as of                   , 200       , made
by               , a                  corporation (the “Additional Grantor”), in
favor of First Union National Bank, as administrative agent (in such capacity,
the “Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) parties to the Credit Agreement referred to below.  All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Inamed Corporation (the “Borrower”), the Lenders and the Administrative
Agent have entered into a Credit Agreement, dated as of February 1, 2000 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of January __, 2000 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Administrative Agent for the benefit of
the Lenders;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.  Guarantee and Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.15 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder.  The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement.  The Additional Grantor hereby represents and warrants
that each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

 

2. GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Annex 1-A to

Assumption Agreement

 

Supplement to Schedule 1

 

 

Supplement to Schedule 2

 

 

Supplement to Schedule 3

 

 

Supplement to Schedule 4

 

 

Supplement to Schedule 5

 

 

Supplement to Schedule 6

 

 

Supplement to Schedule 7

 

--------------------------------------------------------------------------------


 

Schedule 1 to Guarantee and Collateral Agreement

 

Notice Addresses of Guarantors

 

INAMED INTERNATIONAL CORP.

McGHAN MEDICAL CORPORATION

BIOENTERICS CORPORATION

INAMED DEVELOPMENT COMPANY

CUI CORPORATION

INAMED JAPAN, INC.

BIODERMIS CORPORATION

BIOPLEXUS CORPORATION

FLOWMATRIX CORPORATION

MEDISYN TECHNOLOGIES CORPORATION

 

5540 Ekwill Street, Suite D

Santa Barbara, CA 93111

 

COLLAGEN AESTHETICS INTERNATIONAL, INC.

 

Kilbride Industrial Estate

Arklow, Co. Wicklow

Ireland

 

COLLAGEN AESTHETICS, INC.

 

1850 Embarcadero Road

Palo Alto, CA 94303

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

to

Guarantee and Collateral Agreement

 

Description of Investment Property

 

1. PLEDGED DEBT

 

Name of Payee

 

Description

 

Interest Rate

 

Principal Amount
As of Specified
Date

 

INAMED Corporation

 

$3,466,198.00 Note, dated September 1, 1993, issued by Innovative Specialty
Silicone Acquisition Corporation in favor of INAMED Corporation and secured by
the assets of Specialty Silicone Fabricators, Inc.

 

Prime rate

 

$3,363,000.00 as of December 31, 1999

 

 

 

 

 

 

 

 

 

Collagen Aesthetics, Inc.

 

$250,000.00 loan to Prather Ranch pursuant to Second Amended and Restated Hide
Supply Agreement between Collagen Aesthetics, Inc. and Prather Ranch, dated
January 1, 1999

 

interest-free

 

($100,000 drawn)

 

 

 

 

 

 

 

 

 

Collagen Aesthetics, Inc.

 

$500,000.00 Convertible Promissory Note issued by Cosmederm Technologies, Inc.
in favor of Collagen Corporation, dated February 27, 1998

 

simple interest at 10% per annum

 

 

 

 

 

 

 

 

 

 

 

Collagen Aesthetics, Inc.

 

$66,864.00 Amended and Restated Promissory Note issued by Dale A. Stringfellow
in favor of Collagen Corporation, dated September 7, 1990

 

interest-free

 

(The payee does not expect repayment and has written off this note.)

 

 

--------------------------------------------------------------------------------


 

 

2. PLEDGED SHARES

 

Grantor:         INAMED CORPORATION

 

Name of Issuer

 

Jurisdiction

 

Number of Shares

 

Class

 

Certificate
No.(s)

 

McGHAN MEDICAL CORPORATION

 

California

 

1,823,165

 

Common

 

76

 

 

 

 

 

 

 

 

 

 

 

INAMED JAPAN, INC

 

Nevada

 

25,000

 

Common

 

1

 

 

 

 

 

 

 

 

 

 

 

INAMED International Corp.

 

Delaware

 

100

 

Common

 

1

 

 

 

 

 

 

 

 

 

 

 

BioEnterics Corporation

 

California

 

50,000

 

Common

 

1

 

 

 

 

 

 

 

 

 

 

 

BIODERMIS CORPORATION

 

Nevada

 

5,000

 

Common

 

1

 

 

 

 

 

 

 

 

 

 

 

CUI CORPORATION

 

California

 

100,000

 

Common

 

2

 

 

 

 

 

 

 

 

 

 

 

FLOWMATRIX CORPORATION

 

Nevada

 

1,000

 

Common

 

1

 

 

 

 

 

 

 

 

 

 

 

INAMED DEVELOPMENT COMPANY

 

California

 

2,000

 

Common

 

1

 

 

2

--------------------------------------------------------------------------------


 

MEDISYN TECHNOLOGIES CORPORATION

 

Nevada

 

5,000

 

Common

 

1

 

 

 

 

 

 

 

 

 

 

 

BIOPLEXUS CORPORATION

 

Nevada

 

1,000

 

Common

 

1

 

 

 

 

 

 

 

 

 

 

 

Collagen Aesthetics, Inc.

 

Delaware

 

100

 

Common

 

2

 

 

 

 

 

 

 

 

 

 

 

CUI Acquisition Corp.

 

California

 

100,000

 

Common

 

1

 

 

Grantor :        INAMED INTERNATIONAL CORP.

 

Name of Issuer

 

Jurisdiction

 

Number of Shares

 

Class

 

Certificate
No.(s)

 

Chamfield Ltd.

 

Ireland

 

325,000

 

Ordinary

 

99/2

 

 

 

 

 

 

 

 

 

 

 

McGhan Limited

 

Ireland

 

319,800

 

Ordinary

 

99/1

 

 

 

 

 

 

 

 

 

 

 

MediSyn Technologies Ltd.

 

Ireland

 

130

 

Ordinary

 

99/2

 

 

 

 

 

 

 

 

 

 

 

McGhan Medical B.V.

 

Netherlands

 

651

 

N/A

 

N/A

 

 

Grantor:         BIOENTERICS CORPORATION

 

Name of Issuer

 

Jurisdiction

 

Number of Shares

 

Class

 

Certificate
No.(s)

 

BioEnterics Ltd.

 

Ireland

 

130

 

Ordinary

 

99/2

 

 

3

--------------------------------------------------------------------------------


 

Grantor:         COLLAGEN AESTHETICS INTERNATIONAL, INC.

 

Name of Issuer

 

Jurisdiction

 

Number of Shares

 

Class

 

Certificate
No.(s)

 

Collagen KK

 

Japan

 

520

 

n/a

 

1B-002

 

 

 

 

 

 

 

 

 

 

 

Medical Canada Ltd.

 

Canada

 

n/a

 

Common

 

n/a

 

 

Grantor:         COLLAGEN AESTHETICS, INC.

 

Name of Issuer

 

Jurisdiction

 

Number of Shares

 

Class

 

Certificate
No.(s)

 

Collagen Aesthetics International, Inc.

 

Delaware

 

1000

 

Common

 

CS-1

 

 

 

 

 

 

 

 

 

 

 

Collagen Aesthetics (UK) Limited

 

United Kingdom

 

650

 

Ordinary

 

4

 

 

--------------------------------------------------------------------------------


 

Schedule 3 to Guarantee and Collateral Agreement

 

Perfection Matters

 

A.  INVESTMENT PROPERTY

 

The following information is based on the Borrower’s knowledge, and not on
advice received from separate counsel retained in jurisdictions outside of the
United States, and may therefore be incomplete.

 

1.  For all domestic and also the Irish Subsidiaries of the Company, stock
certificates evidencing the Pledged Stock will be delivered to the
Administrative Agent.  Further, for the Irish Subsidiaries, any notices
registered with the High Court of Ireland naming Ableco as having a pledge of
the stock of such Subsidiaries will be cancelled and new notices created naming
the Administrative Agent as pledgee of such stock.

 

2.  For Collagen Aesthetics (UK) Limited, the existing share certificate will be
cancelled, and a new certificate will be issued and delivered to the
Administrative Agent.

 

3.  For Collagen KK, the stock certificate will be issued to a custodian
appointed by the Administrative Agent to be held in Japan.

 

4.  For the Pledged Stock of the Subsidiaries which are incorporated in the
Netherlands, written confirmation will be obtained from the former Pledgee
confirming that the lien of that former Pledgee is terminated, and then a deed
will be issued evidencing that the Administrative Agent has been entered in the
registry of such Subsidiaries as the new Pledgee of the Pledged Stock of such
Subsidiaries.

 

B.  INTELLECTUAL PROPERTY

 

1.  Filings would customarily be done in the PTO, though such filings have not
been requested by the Administrative Agent and the Lenders.

 

--------------------------------------------------------------------------------


 

C.  DOCUMENTS, EQUIPMENT, GENERAL INTANGIBLES, CHATTEL PAPER, INSTRUMENTS,
INVENTORY, BOOKS AND RECORDS AND OTHER GOODS

 

1.  UCC-1 financing statements will be filed in the jurisdictions designated in
the Credit Agreement.

 

D.  ACCOUNTS

 

1.  Deposit Accounts:  In California and Illinois, notice is provided by the
debtor to the relevant bank of the security interest of the Administrative Agent
on behalf of the Lenders.  In other states, while the UCC does not allow a lien,
it is possible to get common law liens on deposit accounts, and for perfection
of such liens, it is best for the secured parties to seek to obtain “sole
dominion and control” over the account itself.

 

2.  Securities Accounts:  Liens can be perfected either by “control” (which is
the superior method, and which can be attained through a securities account
control agreement) or by filing UCC financing statements.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 4

to

Guarantee and Collateral Agreement

 

Executive Office/Jurisdiction of Organization

 

Grantor

 

Executive Office

 

Jurisdiction of Organization

 

INAMED INTERNATIONAL CORP

 

5540 Ekwill Street, Suite D
Santa Barbara, CA 93111

 

Delaware

 

 

 

 

 

 

 

McGHAN MEDICAL CORPORATION

 

5540 Ekwill Street, Suite D
Santa Barbara, CA 93111

 

California

 

 

 

 

 

 

 

BIOENTERICS CORPORATION

 

5540 Ekwill Street, Suite D
Santa Barbara, CA 93111

 

California

 

 

 

 

 

 

 

INAMED DEVELOPMENT COMPANY

 

5540 Ekwill Street, Suite D
Santa Barbara, CA 93111

 

California

 

 

 

 

 

 

 

CUI CORPORATION

 

5540 Ekwill Street, Suite D
Santa Barbara, CA 93111

 

California

 

 

 

 

 

 

 

INAMED JAPAN, INC.

 

5540 Ekwill Street Suite D
Santa Barbara, CA 93111

 

Nevada

 

 

 

 

 

 

 

BIODERMIS CORPORATION

 

5540 Ekwill Street, Suite D
Santa Barbara, CA 93111

 

Nevada

 

 

 

 

 

 

 

BIOPLEXUS CORPORATION

 

5540 Ekwill Street, Suite D
Santa Barbara, CA 93111

 

Nevada

 

 

 

 

 

 

 

FLOWMATRIX CORPORATION

 

5540 Ekwill Street, Suite D
Santa Barbara, CA 93111

 

Nevada

 

 

--------------------------------------------------------------------------------


 

Grantor

 

Executive Office

 

Jurisdiction of Organization

 

MEDISYN TECHNOLOGIES CORPORATION

 

5540 Ekwill Street, Suite D
Santa Barbara, CA 93111

 

Nevada

 

 

 

 

 

 

 

INAMED Corporation

 

5540 Ekwill Street, Suite D
Santa Barbara, CA 93111

 

Delaware

 

 

 

 

 

 

 

Collagen Aesthetics, Inc.

 

1850 Embarcadero Road
Pala Alto, CA 94303

 

Delaware

 

 

 

 

 

 

 

Collagen Aesthetics
International Inc.

 

Kilbride Industrial Estate
Arklow, Co. Wicklow
Ireland

 

Delaware

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

to

Guarantee and Collateral Agreement

 

Locations of Equipment and Inventory

 

 

McGHAN MEDICAL CORPORATION

 

 

 

700 Ward Drive

 

Santa Barbara, CA 93111

 

 

 

600 Pine Avenue

 

Goleta, CA 93117

 

 

 

1160 Mark Avenue

 

Carpinteria, CA 93013

 

 

COLLAGEN AESTHETICS INTERNATIONAL, INC.

 

 

 

Kilbride Industrial Estate

 

Arklow, Co. Wicklow

 

Ireland

 

 

INAMED CORPORATION

 

 

 

5540 Ekwill Street, Suite D

 

Santa Barbara, CA 93111

 

 

 

11 Penn Plaza, Suite 946

 

New York, New York 10036

 

 

COLLAGEN AESTHETICS, INC.

 

 

 

48490 Milmont Drive

 

Fremont, CA 94538

 

 

 

McGhan Medicals Canada Ltd.

 

1235 Bay Street, Suite 900

 

--------------------------------------------------------------------------------


 

 

Toronto, Ontario M5R 3K4

 

 

 

Collagen Aesthetics (UK) Limited

 

10, Thame Business Centre

 

Bertie Road

 

GB - Thame, Oxon OX9 3FR

 

 

 

Prather Ranch

 

P.O. Box 817

 

Fall River Mills, CA 96028

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

TO

 

GUARANTEE AND COLLATERAL AGREEMENT

 

PATENTS AND PATENT LICENSES

 

 

On file with the Administrative Agent

 

 

--------------------------------------------------------------------------------


 

ACKNOWGLEDMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of February 1, 2000 (the “Agreement”), made by the
Grantors parties thereto for the benefit of First Union National Bank, as
Administrative Agent.  The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

 

1.  The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

 

2.  The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.8(a) of the
Agreement.

 

3.  The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.

 

 

BIOENTERICS LTD.

 

 

 

By:

/s/ Ilan K. Reich

 

 

Name:

Ilan K. Reich

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of February 1, 2000 (the “Agreement”), made by the
Grantors parties thereto for the benefit of First Union National Bank, as
Administrative Agent.  The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

 

1.  The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

 

2.  The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.8(a) of the
Agreement.

 

3.  The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.

 

 

CHAMFIELD LTD.

 

 

 

By: 

/s/ Ilan K. Reich

 

 

Name:

Ilan K. Reich

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of February 1, 2000 (the “Agreement”), made by the
Grantors parties thereto for the benefit of First Union National Bank, as
Administrative Agent.  The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

 

1.  The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

 

2.  The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.8(a) of the
Agreement.

 

3.  The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.

 

 

COLLAGEN AESTHETICS (UK) LIMITED

 

 

 

By: 

/s/ Ilan K. Reich

 

 

Name:

Ilan K. Reich

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of February 1, 2000 (the “Agreement”), made by the
Grantors parties thereto for the benefit of First Union National Bank, as
Administrative Agent.  The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

 

1.  The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

 

2.  The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.8(a) of the
Agreement.

 

3.  The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.

 

 

COLLAGEN KK

 

 

 

By: 

/s/ Ilan K. Reich

 

 

Name:

Ilan K. Reich

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of February 1, 2000 (the “Agreement”), made by the
Grantors parties thereto for the benefit of First Union National Bank, as
Administrative Agent.  The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

 

1.  The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

 

2.  The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.8(a) of the
Agreement.

 

3.  The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.

 

 

MCGHAN LIMITED

 

 

 

By: 

/s/ Ilan K. Reich

 

 

Name:

Ilan K. Reich

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of February 1, 2000 (the “Agreement”), made by the
Grantors parties thereto for the benefit of First Union National Bank, as
Administrative Agent.  The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

 

1.  The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

 

2.  The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.8(a) of the
Agreement.

 

3.  The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.

 

 

MCGHAN MEDICAL B.V.

 

 

 

By: 

/s/ Ilan K. Reich

 

 

Name:

Ilan K. Reich

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of February 1, 2000 (the “Agreement”), made by the
Grantors parties thereto for the benefit of First Union National Bank, as
Administrative Agent.  The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

 

1.  The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

 

2.  The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.8(a) of the
Agreement.

 

3.  The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.

 

 

MEDICAL CANADA LTD.

 

 

 

By: 

/s/ Ilan K. Reich

 

 

Name:

Ilan K. Reich

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of February 1, 2000 (the “Agreement”), made by the
Grantors parties thereto for the benefit of First Union National Bank, as
Administrative Agent.  The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

 

1.  The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

 

2.  The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.8(a) of the
Agreement.

 

3.  The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.

 

 

MEDISYN TECHNOLOGIES LTD.

 

 

 

By: 

/s/ Ilan K. Reich

 

 

Name:

Ilan K. Reich

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

INAMED CORPORATION

 

OFFICER’S CERTIFICATE

 

Reference is hereby made to the Credit Agreement, dated as of February 1, 2000
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Inamed Corporation (the “Company”), the Lenders, Bear Stearns
Corporate Lending Inc., as Syndication Agent (in such capacity, the “Syndication
Agent”), Bear, Stearns & Co. Inc., as sole lead arranger and sole book manager
(the “Arranger”) and the Administrative Agent.  Capitalized terms used herein
and not otherwise defined shall have the meanings assigned in the Credit
Agreement.  This certificate is being delivered pursuant to Section 5.1(g) of
the Credit Agreement.

 

I, Ilan K. Reich, hereby certify that I am the President of the Company, and as
such have access to the Company’s corporate records and am familiar with the
matters therein contained and herein certified, and that:

 

1.        The Company has obtained all consents, licenses and approvals required
in connection with the execution, delivery and performance of the Loan Documents
to which it is a party, and the continuing operation of the Company and its
Subsidiaries; copies of all such consents, licenses and approvals, if any,
received to the date hereof are attached as Exhibit 5 hereto or have previously
been delivered to the Administrative Agent; and all such consents, licenses and
approvals, if any, are in full force and effect on the date hereof.

 

2.        The representations and warranties of the Company set forth in each of
the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Company pursuant to any of the Loan
Documents to which it is a party are true and correct in all material respects
on and as of the date hereof with the same effect as if made on the date hereof,
except for representations and warranties expressly stated to related to a
specific earlier date, in which case such representations and warranties were
true and correct in all material respects as of such earlier date.

 

3.        The Lenders, the Agents and the Lead Arranger have received all fees
required to be paid, and all reasonable expenses for which invoices have been
presented, on or before the Closing Date.

 

--------------------------------------------------------------------------------


 

4.        After giving effect to the funding of the Loans and the application of
the proceeds therefrom, the Company will be in compliance with, except for any
noncompliance that could not reasonably be expected to have a Material Adverse
Effect, all its agreements relating to Indebtedness.

 

5.        Evidence that the Bridge Loan Agreement has been terminated and all
amounts owing thereunder have been paid in full has previously been provided to
the Syndication Agent in accordance with Section 5.1(b) of the Credit Agreement.

 

6.        No Default or Event of Default has occurred and is continuing as of
the date hereof or after giving effect to the Loans to be made on the date
hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of the 1 day of February, 2000.

 

 

 

 

 

 

/s/ Ilan K. Reich

 

Ilan K. Reich

 

President

 

--------------------------------------------------------------------------------


 

INAMED CORPORATION

 

SECRETARY’S CERTIFICATE

 

Reference is hereby made to the Credit Agreement, dated as of February 1, 2000
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Inamed Corporation (the “Company”), the Lenders, Bear Stearns
Corporate Lending Inc., as Syndication Agent (in such capacity, the “Syndication
Agent”), Bear, Stearns & Co. Inc., as sole lead arranger and sole book manager
(the “Arranger”) and the Administrative Agent.  Capitalized terms used herein
and not otherwise defined shall have the meanings assigned in the Credit
Agreement.  This certificate is being delivered pursuant to Section 5.1(g) of
the Credit Agreement.

 

I, David E. Bamberger, hereby certify that I am the Secretary of the Company,
and as such have access to the Company’s corporate records and am familiar with
the matters therein contained and herein certified, and that:

 

1.        Attached hereto as Annex 1 is a true, correct and complete copy of the
Restated Certificate of Incorporation of the Company, as filed with the
Secretary of State of the State of Delaware on December 22, 1998.

 

2.        Attached hereto as Annex 2 is a true, correct and complete copy of the
By-laws of the Company as presently in effect on and as of the date hereof,
which By-laws are in full force and effect in said form without modification,
amendment, rescission or repeal in any respect.

 

3.        Attached hereto as Annex 3 is a true, correct and complete copy of
resolutions adopted by unanimous written consent in lieu of a meeting in
accordance with applicable laws and the Certificate of Incorporation and By-laws
of the Company, and such resolutions (i) were duly adopted by the Board of
Directors of the Company and are in full force and effect on and as of the date
hereof, not having been in any way amended, altered or repealed, and (ii)
constitute the only resolutions of the Board of Directors of the Company
relating to the subject matter of the Credit Agreement, the other Loan Documents
and the transactions contemplated thereby.

 

--------------------------------------------------------------------------------


 

4.        Attached hereto as Annex 4 is a true, correct and complete copy of a
certificate from the Office of the Secretary of State of the State of Delaware
indicating that the Company (i) is in good standing, (ii) has a legal corporate
existence not having been cancelled or dissolved, (iii) is duly authorized to
transact business and (iv) has paid all franchise taxes to date.

 

5.        The following persons are duly qualified and acting officers of the
Company, each of whom is authorized to sign any of the Loan Documents to which
the Company is a party, and each of whom is duly elected to the office set forth
opposite his respective name; the signature appearing opposite the name of each
such officer is his authentic signature:

 

NAME

 

OFFICE

 

SIGNATURE

 

 

 

 

 

Ilan K. Reich

 

PRESIDENT

 

/s/ Ilan K. Reich

 

 

 

 

 

David E. Bamberger

 

SECRETARY

 

/s/ David E. Bamberger

 

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the 1 day of February 2000.

 

 

/s/ David E. Bamberger

 

David E. Bamberger

 

Secretary

 

2

--------------------------------------------------------------------------------


 

I, Ilan K. Reich, President of the Company, hereby certify that David E.
Bamberger is the duly elected Secretary of the Company and that the signature
appearing above is his genuine signature.

 

 

/s/ Ilan K. Reich

 

Ilan K. Reich

 

President

 

3

--------------------------------------------------------------------------------


 

Annex 1

 

 

 

--------------------------------------------------------------------------------


 

State of Delaware

 

Office of the Secretary of State

 

--------------------------------------------------------------------------------

 

I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE RESTATED CERTIFICATE OF
“INAMED CORPORATION (DELAWARE)”, CHANGING ITS NAME FROM “INAMED CORPORATION
(DELWARE)” TO “INAMED CORPORATION”, FILED IN THIS OFFICE ON THE TWENTY-SECOND
DAY OF DECEMBER, A.D. 1998, AT 6:01 O’CLOCK P.M.

 

[SEAL]

/s/ Edward J. Freel

 

Edward J. Freel, Secretary of State

 

 

 

2967816   8100

AUTHENTICATION: 

0217743

 

 

001039210

DATE: 

01-26-00

 

1

--------------------------------------------------------------------------------


 

[STAMP OF STATE OF DELAWARE]

 

 

RESTATED CERTIFICATE OF INCORPORATION

 

OF

 

INAMED CORPORATION (Delaware)

 

This Restated Certificate of Incorporation (the “Certificate”) of INAMED
CORPORATION (Delaware) (the “Corporation”), was duly adopted by the Board of
Directors of the Corporation on December 22, 1998 and the stockholders of the
Corporation on December 21, 1998 in accordance with Sections 228, 242 and 245 of
the General Corporation Law of the State of Delaware.  The original Certificate
of Incorporation was filed on November 17, 1998.

 

The text of the Certificate of Incorporation is hereby restated and further
amended to read in its entirety as follows:

 

FIRST:               The name of the corporation is INAMED Corporation.

 

SECOND:         The address of the registered office of the Corporation in the
State of Delaware shall be at Corporation Trust Center, 1209 Orange Street, City
of Wilmington, County of New Castle, Delaware 19801.  The name and address of
the Corporation’s registered agent in the State of Delaware is The Corporation
Trust Company, 1209 Orange Street, City of Wilmington, County of New Castle,
Delaware 19801.

 

THIRD:             The purpose of the Corporation is to engage in any lawful act
or activity for which corporations may power hereafter be organized under the
General Corporation Law of the State of Delaware.

 

FOURTH:         1.        The total number of shares of stock which the
Corporation shall have authority to issue is Twenty-Six Million (26,000,000)
shares, consisting of Twenty-Five Million (25,000,000) shares of Common Stock,
par value $.01 per share (the “Common Stock”), and One Million (1,000,000)
shares of Preferred Stock, par value $.01 per share (the “Preferred Stock”).

 

                           2.        Shares of Preferred Stock may be issued
from time to time in one or more series as may be established from time to time
by resolution of the Board of Directors of the Corporation (the “Board of
Directors”), each of which series shall consisted of such number of shares and
have such distinctive designation or title as shall be fixed by resolution of
the Board of Directors prior to the issuance of any shares of such series.  Each
such class or series of Preferred Stock shall have such voting powers, full or
limited, or no voting powers, and such preference, and relative, participating,
optional or other special rights and such qualifications, limitations or
restrictions thereof, as shall be stated in such resolution of the Board of
Directors

 

1

--------------------------------------------------------------------------------


 

providing for the issuance of such series of Preferred Stock.  The Board of
Directors is further authorized to increase or decrease (but not below the
number of shares of such class or series then outstanding) the number of shares
of any series subsequent to the issuance of shares of that series.

 

FIFTH:              In furtherance and not in limitation of the powers conferred
by statute and subject to Article Sixth hereof, the Board of Directors is
expressly authorized to adopt, repeal, rescind, alter or amend in any respect
the Bylaws of the Corporation (the “Bylaws”).

 

SIXTH:             Notwithstanding Article Fifth hereof, the Bylaws may be
adopted, rescinded, altered or amended in any respect by the stockholders of the
Corporation, but only by the affirmative vote of the holders of not less than a
majority of the voting power of all outstanding shares of voting stock
regardless of class and voting together as a single voting class.

 

SEVENTH:       The business and affairs of the Corporation shall be managed by
and under the direction of the Board of Directors.  Except as may otherwise be
provided pursuant to Section 2 of Article Fourth hereof in connection with
rights to elect additional directors under specified circumstances which may be
granted to the holders of any series of Preferred Stock, the exact number of
directors of the Corporation shall be determined from time to time by a Bylaw or
Amendment thereto provided that the number of directors shall not be reduced to
less than three (3) except that there need be only as many directors as there
are stockholders in the event that the outstanding shares are held of record by
fewer than three (3) stockholders.  Elections of directors need not be by
written ballot unless the Bylaws of the Corporation shall so provide.

 

EIGHTH:           Each director shall serve until his successor is elected and
qualified or until his death, resignation or removal; no decrease in the
authorized number of directors shall shorten the term of any incumbent director;
and additional directors, elected pursuant to Section 2 of Article Fourth hereof
in connection with rights to elect such additional directors under specified
circumstances which may be granted to the holders of any series of Preferred
Stock, shall not be included in any class, but shall serve for such term or
terms and pursuant to such other provisions as are specified in the resolution
of the Board of Directors establishing such series.  Any stockholder proposals
and nominations for the election of a director by a stockholder shall be
delivered to the Corporate Secretary of the Corporation no less than ninety (90)
days nor more than one hundred twenty (120) days in advance of the first
anniversary of the Company’s annual meeting held in the prior year, provided,
however, in the event the Company shall not have had an annual meeting in the
prior year, such notice shall be delivered no less than ninety (90) days nor
more than one hundred twenty (120) days in advance of May 15 of the current
year.  Such stockholder nominations must contain (a) as to each person whom the
stockholder proposes to nominate for election or re-election as a director at
the annual meeting:  (w) the name, age, business address and residence address
of the proposed nominee, (x) the principal occupation or employment of the
proposed nominee, (y) the class and number of shares of capital stock of the
Corporation which are beneficially owned by the proposed nominee, and (z) any
other information relating to the proposed nominee that is required to be
disclosed in

 

2

--------------------------------------------------------------------------------


 

solicitations for proxies for election of directors pursuant to Rule 14a under
the Securities Exchange Act of 1934, as amended; and (b) as to the stockholder
giving notice of nominees for election at the annual meeting, (x) the name and
record address of the stockholder, and (y) the class and number of shares of
capital stock of the Corporation which are beneficially owned by the
stockholder.

 

NINTH:             Except as may otherwise be provided pursuant to Section 2 of
Article Fourth hereof in connection with rights to elect additional directors
under specified circumstances which may be granted to the holders of any series
of Preferred Stock, newly created directorships resulting from any increase in
the number of directors, or any vacancies on the Board of Directors resulting
from death, resignation, removal or other causes, shall be filled solely by the
affirmative vote of a majority of the remaining directors then in office, even
though less than a quorum of the Board of Directors.  Any director elected in
accordance with the preceding sentence shall hold office for the remainder of
the full term of the class of directors in which the new directorship was
created or the vacancy occurred and until such director’s successor shall have
been elected and qualified or until such director’s death, resignation or
removal, whichever first occurs.

 

TENTH:            Except for such additional directors as may be elected by the
holders of any series of Preferred Stock pursuant to the terms thereof
established by a resolution of the Board of Directors pursuant to Article Fourth
hereof, any director may be removed from office with or without cause and only
by the affirmative vote of the holders of not less than 50% of the voting power
of all outstanding shares of voting stock entitled to vote in connection with
the election of such director regardless of class and voting together as a
single voting class.

 

ELEVENTH:     Meetings of stockholders of the Corporation may be held within or
without the State of Delaware, as the Bylaws may provide.  The books of the
Corporation may be kept (subject to any provision of applicable law) outside the
State of Delaware at such place or places as may be designated from time to time
by the Board of Directors or in the Bylaws.

 

TWELFTH:      For the purposes of this Restated Certificate of Incorporation,
the terms “affiliate,” “associate,” “control,” “interested stockholder,” “owner”
“person” and “voting stock” shall have the meanings set forth in Section 203(c)
of the Delaware General Corporation Law.

 

THIRTEENTH:           The provisions set forth in this Article Thirteenth and in
Articles Fourth, Fifth, Sixth, Seventh, Eighth, Ninth, Tenth and Eleventh hereof
may not be repealed, rescinded, altered or amended in any respect, and no other
provision or provisions may be adopted which impair(s) in any respect the
operation or effect of any such provision, except by the affirmative vote of the
holders of a majority of the voting together as a single voting power of all
outstanding shares of voting stock regardless of class and voting together as a
single voting class, and, where such action is proposed by an interested
stockholder, or by any associate or affiliate of an interested stockholder, the
affirmative vote of the holders of a majority of the voting power of all
outstanding shares of voting stock, regardless of class and voting together as a
single class, other

 

3

--------------------------------------------------------------------------------


 

than shares held by the interested stockholder which proposed (or the affiliate
or associate of which proposed) such action, or any affiliate or associate of
such interested stockholder.

 

FOURTEENTH:    The Corporation reserves the right to adopt, repeal, rescind,
alter or amend in any respect any provision contained in this Certificate in the
manner now or hereafter prescribed by applicable law, and all rights conferred
on stockholders herein are granted subject to this reservation.  Notwithstanding
the preceding sentence, the provisions set forth in Articles Fourth, Fifth,
Sixth, Seventh, Eighth, Ninth, Tenth, Eleventh and Fourteenth may not be
repealed, rescinded, altered or amended in any respect, and no other provision
or provisions may be adopted which impair(s) in any respect the operation or
effect of any such provision, unless such action is approved as specified in
Article Fourteenth hereof.

 

FIFTEENTH:         No director of the Corporation shall be liable to the
Corporation or its stockholders for monetary damages for breach of fiduciary
duty as a director, except for liability (a) for any breach of the director’s
duty of loyalty to the Corporation or its stockholders, (b) for acts or
omissions not in good faith or which involve intentional misconduct or a knowing
violation of law, (c) under Section 174 of the Delaware General Corporation Law,
or (d) for any transaction from which the director derived an improper personal
benefit.  If the Delaware General Corporation Law hereafter is amended to
authorize the further elimination or limitation of the liability of directors,
then the liability of a director of the Corporation, in addition to the
limitation on personal liability provided herein, shall be limited to the
fullest extent permitted by the amended Delaware General Corporation Law.  Any
repeal or modification of this Section by the stockholders of the Corporation
shall be prospective only and shall not adversely affect any limitation on the
personal liability of a director of the Corporation existing at the time of such
repeal or modification.

 

SIXTEENTH:         No contract or other transaction of the Corporation with any
other person, firm or corporation, or in which this corporation is interested,
shall be affected or invalidated by:  (a) the fact that any one or more of the
directors or officers of the Corporation is interested in or is a director or
officer of such other firm or corporation; or, (b) the fact that any director or
officer of the Corporation, individually or jointly with others, may be a party
to or may be interested in any such contract or transaction, so long as the
contract or transaction is authorized, approved or ratified at a meeting of the
Board of Directors by sufficient vote thereon by directors not interested
therein, to which such fact of relationship or interest has been disclosed, or
the contract or transaction has been approved or ratified by vote or written
consent of the stockholders entitled to vote, to whom such fact of relationship
or interest has been disclosed, or so long as the contract or transaction is
fair and reasonable to the Corporation.  Each person who may become a director
or officer of the Corporation is hereby relieved from any liability that might
otherwise arise by reason of his contracting with the Corporation for the
benefit of himself or any firm or corporation in which he may in any may be
interested.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF INAMED CORPORATION (Delaware) has caused this Restated
Certificate of Incorporation to be executed by its President and to be attested
to by its Secretary as of the 22nd day of December, 1998.

 

 

 

By:

/s/ Richard G. Babbitt

 

 

Richard G. Babbitt

 

 

Chairman, Chief Executive Officer and President

 

 

 

By:

/s/ Carol A. Brennan

 

 

Carol A. Brennan

 

 

Secretary

 

--------------------------------------------------------------------------------


 

State of Delaware

 

Office of the Secretary of State

 

--------------------------------------------------------------------------------

 

I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF
DESIGNATION OF “INAMED CORPORATION”, FILED IN THIS OFFICE ON THE NINETEENTH DAY
OF NOVEMBER, A.D. 1999, AT 10 O’CLOCK A.M.

 

 

[SEAL]

/s/ Edward J. Freel

 

Edward J. Freel, Secretary of State

 

 

 

2967816  8100

AUTHENTICATION:

 

0217742

 

 

001039210

DATE:

 

01-26-00

 

1

--------------------------------------------------------------------------------


 

[STAMP OF STATE OF DELAWARE]

 

CERTIFICATE OF DESIGNATIONS

 

of

 

SERIES A JUNIOR PARTICIPATING

PREFERRED STOCK

 

of

 

INAMED CORPORATION

 

(Pursuant to Section 151 of the

General Corporation Law of the State of Delaware)

 

--------------------------------------------------------------------------------

 

Inamed Corporation, a corporation organized and existing under the General
Corporation Law of the State of Delaware (hereinafter called the “Corporation”),
hereby certifies that the following resolution was adopted by the Board of
Directors of the Corporation in accordance with the provisions of Section 151 of
the General Corporation Law of the State of Delaware at a meeting duly called
and held on November 16, 1999:

 

RESOLVED, that pursuant to the authority granted to and vested in the Board of
Directors of this Corporation (hereinafter called the “Board of Directors” or
the “Board”) in accordance with the provisions of the Certificate of
Incorporation of the Corporation, the Board of Directors hereby creates a series
of Preferred Stock, par value $.01 per share (the “Preferred Stock”), of the
Corporation and hereby states the designation and number of shares, and fixes
the relative rights, preferences, and limitations thereof as follows:

 

“Series A Junior Participating Preferred Stock:

 

Section 1.  Designation and Amount.  The shares of this series shall be
designated as  “Series A Junior Participating Preferred Stock” (the “Series A
Junior Preferred Stock”) and the number of shares constituting the Series A
Junior Preferred Stock shall be twenty-five thousand (25,000).  Such number of
shares may be increased or decreased by resolution of the Board of Directors;
provided, that no decreases shall reduce the number of shares of Series A Junior
Preferred Stock to a number less than the number of shares then outstanding plus
the number of shares reserved for issuance upon the exercise of outstanding
options, rights or warrants or upon the conversion of any outstanding securities
issued by the Corporation convertible into Series A Junior Preferred Stock.

 

--------------------------------------------------------------------------------


 

Section 2. Dividends and Distributions.

 

(A) Subject to the rights of the holders of any shares of any series of
Preferred Stock ( or any other stock) ranking prior and superior to the Series A
Junior Preferred Stock with respect to dividends, the holders of shares of
Series A Junior Preferred Stock, in preference to the holders of Common Stock,
par value $1.0 per share (the “Common Stock”), of the Corporation, and of any
other junior stock, shall be entitled to receive, when, as and if declared by
the Board of Directors out of funds legally available for the purpose, quarterly
dividends payable in cash on the first day of March, June, September and
December in each year (each such date being referred to herein as a “Quarterly
Dividend Payment Date”), commencing on the first Quarterly Dividend Payment Date
after the first issuance of a share or fraction of a share of Series A Junior
Preferred Stock, in an amount per share (rounded to the nearest cent) equal to
the greater of (a) $1 or (b) subject to the provision for adjustment hereinafter
set forth, 1,000 times the aggregate per share amount of all cash dividends, and
1,000 times the aggregate per share amount (payable in kind) of all non-cash
dividends or other distributions, other than a dividend payable in shares of
Common Stock or a subdivision of the outstanding shares of Common Stock (by
reclassification or otherwise), declared on the Common Stock since the
immediately preceding Quarterly Dividend Payment Date or, with respect to the
first Quarterly Dividend Payment Date, since the first issuance of any share or
fraction of a share of Series A Junior Preferred Stock.  In the event the
Corporation shall at any time declare or pay any dividend on the Common Stock
payable in shares of Common Stock, or effect a subdivision or combination or
consolidation of the outstanding shares of Common Stock (by reclassification or
otherwise than by payment of a dividend in shares of Common Stock) into a
greater or lesser number of shares of Common Stock, then in each such case the
amount to which holders of shares of Series A Junior Preferred Stock were
entitled immediately prior to such event under clause (b) of the preceding
sentence shall be adjusted by multiplying such amount by a fraction, the
numerator of which is the number of shares of Common Stock outstanding
immediately after such event and the denominator of which is the number of
shares of Common Stock that were outstanding immediately prior to such event.

 

(B) The Corporation shall declare a dividend or distribution on the Series A
Junior Preferred Stock as provided in paragraph (A) of this Section immediately
after it declares a dividend or distribution on the Common Stock (other than a
dividend payable in shares of Common Stock); provided that, in the event no
dividend or distribution shall have been declared on the Common Stock during the
period between any Quarterly Dividend Payment Date and the next subsequent
Quarterly Dividend Payment Date, a dividend of $1 per share on the Series A
Junior Preferred Stock shall nevertheless by payable on such subsequent
Quarterly Dividend Payment Date.

 

(C) Dividends shall begin to accrue and be cumulative on outstanding shares of
Series A Junior Preferred Stock from the Quarterly Dividend Payment Date next
preceding the date of issue of such shares, unless the date of issue of such
shares is prior to the record date for the first Quarterly Dividend Payment
Date, in which case dividends on such shares shall begin to accrue from the date
of issue of such shares, or unless the date of issue is a Quarterly Dividend
Payment Date or is a date after the record date for the determination of holders
of shares of Series A Junior Preferred Stock entitled to receive a quarterly
dividend and before such

 

2

--------------------------------------------------------------------------------


 

Quarterly Dividend Payment Date, in either of which events such dividends shall
begin to accrue and be cumulative from such Quarterly Dividend Payment Date. 
Accrued but unpaid dividends shall not bear interest.  Dividends paid on the
shares of Series A Junior Preferred Stock in an amount less than the total
amount of such dividends at the time accrued and payable on such shares shall be
allocated pro rata on a share-by-share basis among all such shares at the time
outstanding.  The Board of Directors may fix a record date for the determination
of holders of shares of Series A Junior Preferred Stock entitled to receive
payment of a dividend or distribution declared thereon, which record date shall
be not more than 60 days prior to the date fixed for the payment thereof.

 

Section 3. Voting Rights.  The holders of shares of Series A Junior Preferred
Stock shall have the following voting rights:

 

(A) Subject to the provision for adjustment hereinafter set forth, each share of
Series A Junior Preferred Stock shall entitle the holder thereof to 1,000 votes
on all matters submitted to a vote of the stockholders of the Corporation.  In
the event the Corporation shall at any time declare or pay any dividend on the
Common Stock payable in shares of Common Stock or effect a subdivision or
combination or consolidation of the outstanding shares of Common Stock (by
reclassification or otherwise than by payment of a dividend in shares of Common
Stock) into a greater or lesser number of shares of Common Stock, then in each
such case the number of votes per share to which holders of shares Series A
Junior Preferred Stock were entitled immediately prior to such event shall be
adjusted by multiplying such number by a fraction, the numerator of which is the
number of shares of Common Stock outstanding immediately after such event and
the denominator of which is the number of shares of Common Stock that were
outstanding immediately prior to such level.

 

(B) Except as otherwise provided herein, in any other Certificate of
Designations creating a series of Preferred Stock or any similar stock, in the
Certificate of Incorporation of the Corporation or by law, the holders of shares
of Series A Junior Preferred Stock and the holders of shares of Common Stock and
any other capital stock of the Corporation having general voting rights shall
vote together as one class on all matters submitted to a vote of stockholders of
the Corporation.

 

(C) Except as set forth herein, or as otherwise provided by law, holders of
Series A Junior Preferred Stock shall have no special voting rights and their
consent shall not be required (except to the extent they are entitled to vote
with holders of Common Stock as set forth herein) for taking any corporate
action.

 

Section 4. Certain Restrictions.

 

(A) Whenever quarterly dividends or other dividends or distributions payable on
the Series A Junior Preferred Stock as provided in Section 2 are in arrears,
thereafter and until all accrued and unpaid dividends and distributions, whether
or not declared, on shares of Series A Junior Preferred Stock outstanding shall
have been paid in full, the Corporation shall not:

 

3

--------------------------------------------------------------------------------


 

(i) declare or pay dividends, or make any other distributions, on any shares of
stock ranking junior (either as to dividends or upon liquidation, dissolution or
winding up) to the Series A Junior Preferred Stock;

 

(ii) declare or pay dividends, or make any other distributions, on any shares of
stock ranking on a parity (either as to dividends or upon liquidation,
dissolution or winding up) with the Series A Junior Preferred Stock, except
dividends paid ratably on the Series A Junior Preferred Stock and all such
parity stock on which dividends are payable or in arrears in proportion to the
total amounts to which the holders of all such shares are then entitled;

 

(iii) redeem or purchase or otherwise acquire for consideration shares of any
stock ranking junior (either as to dividends or upon liquidation, dissolution or
winding up) to the Series A Junior Preferred Stock, provided that the
Corporation may at any time redeem, purchase or otherwise acquire shares of any
such junior stock in exchange for shares of any stock of the Corporation ranking
junior (as to dividends and upon dissolution, liquidation or winding up) to the
Series A Junior Preferred Stock; or

 

(iv) redeem or purchase or otherwise acquire for consideration any shares of
Series A Junior Preferred Stock, or any shares of stock ranking on a parity with
the Series A Junior Preferred Stock, except in accordance with a purchase offer
made in writing or by publication (as determined by the Board of Directors) to
all holders of such shares upon such terms as the Board of Directors, after
consideration of the respective annual dividend rates and other relative rights
and preferences of the respective series and classes, shall determine in good
faith will result in fair and equitable treatment among the respective series or
classes.

 

(B) The Corporation shall not permit any subsidiary of the Corporation to
purchase or otherwise acquire for consideration any shares of stock of the
Corporation unless the Corporation could, under paragraph (A) of this Section 4,
purchase or otherwise acquire such shares at such time and in such manner.

 

Section 5. Reacquired Shares.  Any shares of Series A Junior Preferred Stock
purchased or otherwise acquired by the Corporation in any manner whatsoever
shall be retired and cancelled promptly after the acquisition thereof.  All such
shares shall upon their cancellation become authorized but unissued shares of
Preferred Stock and may be reissued as part of a new series of Preferred Stock
subject to the conditions and restrictions on issuance set forth herein, in the
Certificate of Incorporation, or in any other Certificate of Designations
creating a series of Preferred Stock or any similar stock or as otherwise
required by law.

 

Section 6. Liquidation, Dissolution or Winding Up.  Upon any liquidation,
dissolution or winding up of the Corporation, no distribution shall be made (1)
to the holders of shares of stock ranking junior (upon liquidation, dissolution
or winding up) to the Series A Junior Preferred Stock unless, prior thereto, the
holders of shares of Series A Junior Preferred Stock shall have received $1,000
per share, plus an amount equal to accrued and unpaid dividends and
distributions thereon, whether or not declared, to the date of such payment,
provided that the holders of shares of Series A Junior Preferred Stock shall be
entitled to receive an aggregate amount per share, subject to the provision for
adjustment hereinafter set forth, equal

 

4

--------------------------------------------------------------------------------


 

to 1,000 times the aggregate amount to be distributed per share to holders of
shares of Common Stock, or (2) to the holders of shares of stock ranking on a
parity (upon liquidation, dissolution or winding up) with the Series A Junior
Preferred Stock, except distributions made ratably on the Series A Junior
Preferred Stock and all such parity stock in proportion to the total amounts to
which the holders of all such shares are entitled upon such liquidation,
dissolution or winding up.  In the event the Corporation shall at any time
declare or pay any dividend on the Common Stock payable in shares of Common
Stock, or effect a subdivision or combination or consolidation of the
outstanding shares of Common Stock (by reclassification or otherwise than by
payment of a dividend in shares of Common Stock) into a greater or lesser number
of shares of Common Stock, then in each such case the aggregate amount to which
holders of shares of Series A Junior Preferred Stock were entitled immediately
prior to such event under the proviso in clause (1) of the preceding sentence
shall be adjusted by multiplying such amount by a fraction the numerator of
which is the number of shares of Common Stock outstanding immediately after such
event and the denominator of which is the number of shares of Common Stock that
were outstanding immediately prior to such event.

 

Section 7.  Consolidation, Merger, etc.  In case the Corporation shall enter
into any consolidation, merger, combination or other transaction in which the
shares of Common Stock are exchanged for or changed into other stock or
securities, cash and/or any other property, then in any such case each share of
Series A Junior Preferred Stock shall at the same time be similarly exchanged or
changed into an amount per share, subject to the provision for adjustment
hereinafter set forth, equal to 1,000 times the aggregate amount of stock,
securities, cash and/or any other property (payable in kind), as the case may
be, into which or for which each share of Common Stock is changed or exchanged. 
In the event the Corporation shall at any time declare or pay any dividend on
the Common Stock payable in shares of Common Stock, or effect a subdivision or
combination or consolidation of the outstanding shares of Common Stock (by
reclassification or otherwise than by payment of a dividend in shares of Common
Stock) into a greater or lesser number of shares of Common Stock, then in each
such case the amount set forth in the preceding sentence with respect to the
exchange or change of shares of Series A Junior Preferred Stock shall be
adjusted by multiplying such amount by a fraction, the numerator of which is the
number of shares of Common Stock outstanding immediately after such event and
the denominator of which is the number of shares of Common Stock that were
outstanding immediately prior to such event.

 

Section 8.  No Redemption.  The shares of Series A Junior Preferred Stock shall
not be redeemable.

 

Section 9.  Rank. The Series A Junior Preferred Stock shall rank, with respect
to the payment of dividends and the distribution of assets, junior to all series
of any other class of Preferred Stock.

 

Section 10.  Amendment.  The Certificate of Incorporation of the Corporation, as
amended, shall not be amended in any manner which would materially alter or
change the powers, preferences or special rights of the Series A Junior
Preferred Stock so as to affect them adversely without the affirmative vote of
the holders of at least two-thirds of the outstanding shares of Series A Junior
Preferred Stock, voting together as a single class.”

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Inamed Corporation has caused this Certificate of
Designations of Series A Junior Participating Preferred Stock to be duly
executed by its Senior Vice President, Secretary and General Counsel this 16th
day of November, 1999.

 

 

 

INAMED CORPORATION

 

 

 

 

/s/ David Bamberger

 

Name:

David Bamberger

 

Title:

Senior Vice President, Secretary
and General Counsel

 

6

--------------------------------------------------------------------------------


 

Annex 2

 

 

 

--------------------------------------------------------------------------------


 

Corporation for the benefit of himself or any firm or corporation in which he
may in any way be interested.

 

IN WITNESS WHEREOF INAMED CORPORATION has caused this Restated Certificate of
Incorporation to be executed by its President and to be attested to by its
Secretary as of the 22 day of December, 1998.

 

INAMED CORPORATION

 

 

By:

 /s/ Richard G. Babbitt

 

Richard G. Babbitt

Chairman, Chief Executive Officer and President

 

 

By:

/s/ Carol A. Brennan

 

Carol A. Brennan

Secretary

 

Exhibit 3.2

 

BYLAWS

OF

 

INAMED CORPORATION

(A DELAWARE CORPORATION)

 

The following are the Bylaws of INAMED CORPORATION (Delaware), a Delaware
corporation (the “Corporation”), effective as of December 21, 1998, after
approval by the Corporation’s Board of Directors and stockholders:

 

ARTICLE I

 

Offices

 

Section 1.01.  Principal Executive Office.  The principal executive office of
the Corporation shall be located at 3800 Howard Hughes Boulevard, Suite 900, Las
Vegas, Nevada 89109.  The Board of Directors of the Corporation (the  “Board of
Directors”) may change the location of said principal executive office.

 

Section 1.02.  Other Offices.  The Corporation may also have an office or
offices at such other place or places, either within or without the State of
Delaware, as the Board of Directors may from time to time determine or as the
business of the Corporation may require.

 

ARTICLE II

 

Meetings of Stockholders

 

Section 2.01.  Annual Meetings.  The annual meeting of stockholders of the
Corporation shall be held at a date and at such time as the Board of Directors
shall determine.  At each annual meeting of stockholders, directors shall be
elected in accordance with the provisions of Section 3.03 hereof and any other
proper business

 

--------------------------------------------------------------------------------


 

may be transacted.

 

Section 2.02.  Special Meetings.  Special meetings of stockholders for any
purpose or purposes may be called at any time by a majority of the Board of
Directors, by the Chairman of the Board, the President or by holders of not less
than ten percent (10%) of the voting power of all outstanding shares of voting
stock regardless of class and voting together as a single voting class.  The
term “voting stock” as used in these Bylaws shall have the meaning set forth in
Section 203 (c) of the Delaware General Corporation Law.  Special meetings may
not be called by any other person or persons.  Each special meeting shall be
held at such date and time as is requested by the person or persons calling the
meeting, within the limits fixed by law.

 

Section 2.03.  Place of Meetings.  Each annual or special meeting of
stockholders shall be held at such location as may be determined by the Board of
Directors or, if no such determination is made, at such place as may be
determined by the Chairman of the Board.  If no location is so determined, any
annual or special meeting shall be held at the principal executive office of the
Corporation.

 

Section 2.04.  Notice of Meetings.  Written notice of each annual or special
meeting of stockholders stating the date and time when, and the place where, it
is to be held shall be delivered either personally or by mail to stockholders
entitled to vote at such meeting not less than ten (10) nor more than sixty (60)
days before the date of the meeting.  The purpose or purposes for which the
meeting is called may, in the case of an annual meeting, and shall, in the case
of a special meeting, also be stated.  If mailed, such notice shall be directed
to a stockholder at his address as it shall appear on the stock books of the
Corporation, unless he shall have filed with the Secretary of the Corporation a
written request that notices intended for him be mailed to some other address,
in which case such notice shall be mailed to the address designated in such
request.

 

Section 2.05.  Conduct of Meetings.  All annual and special meetings of
stockholders shall be conducted in accordance with such rules and procedures as
the Board of Directors may determine subject to the requirements of applicable
law and, as to matters not governed by such rules and procedures, as the
chairman of such meeting shall determine.  The chairman of any annual or special
meeting of stockholders shall be the Chairman of the Board.  The Secretary, or
in the absence of the Secretary, a person designated by the Chairman of the
Board, shall act as secretary of the meeting.

 

Section 2.06.  Quorum.  At any meeting of stockholders of the Corporation, the
presence, in person or by proxy, of the holders of record of majority of the
shares then issued and outstanding and entitled to vote at the meeting shall
constitute a quorum for the transaction of business; PROVIDED, HOWEVER, that
this Section 2.06 shall not affect any different requirement which may exist
under statute, pursuant to the rights of any authorized class or series of
stock, or under the Certificate of Incorporation of the Corporation, as amended
or restated from time to time (the “Certificate”), for the vote necessary for
the adoption of any measure governed

 

--------------------------------------------------------------------------------


 

thereby.

 

In the absence of a quorum, the stockholders present in person or by proxy, by
majority vote and without further notice, may adjourn the meeting from time to
time until a quorum is attained.  At any reconvened meeting following such
adjournment at which a quorum shall be present, any business may be transacted
which might have been transacted at the meeting as originally notified.

 

Section 2.07.  Votes Required.  The affirmative vote of a majority of the shares
present in person or represented by proxy at a duly called meeting of
stockholders of the Corporation, at which a quorum is present and entitled to
vote on the subject matter, shall be sufficient to take or authorize action upon
any matter which may properly come before the meeting, except that the election
of directors shall be by plurality vote, unless the vote of a greater or
different number thereof is required by statute, by the rights of any authorized
class of stock or by the Certificate.  Unless the Certificate or a resolution of
the Board of Directors adopted in connection with the issuance of shares of any
class or series of stock provides for a greater or lesser number of votes per
share, or limits or denies voting rights, each outstanding share of stock,
regardless of class or series, shall be entitled to one (1) vote on each matter
submitted to a vote at a meeting of stockholders.

 

Section 2.08.  Proxies.  A stockholder may vote the shares owned of record by
him either in person or by proxy executed in writing (which shall include
writings sent by telex, telegraph, cable or facsimile transmission) by the
stockholder himself or by his duly authorized attorney-in-fact.  No proxy shall
be valid after three (3) years from its date, unless the proxy provides for a
longer period.  Each proxy shall be in writing, subscribed by the stockholder or
his duly authorized attorney-in-fact, and dated, but it need not be sealed,
witnessed or acknowledged.

 

Section 2.09.  Action by Written Consent.  Any action that may be taken at any
annual or special meeting of stockholders may be taken without a meeting,
without prior notice and without a vote, if a consent in writing, setting forth
the action so taken, shall be signed by the holders of outstanding stock having
not less than the minimum number of votes that would be necessary to authorize
or take such action at a meeting at which all shares entitled to vote thereon
were present and voted.  Notice of the taking of such action shall be given
promptly to each stockholder that would have been entitled to vote thereon at a
meeting of stockholders and that did not consent thereto in writing.

 

Section 2.10.  List of Stockholders.  The Secretary of the Corporation shall
prepare and make (or cause to be prepared and made), at least ten (10) days
before every meeting of stockholders, a complete list of the stockholders
entitled to vote at the meeting, arranged in alphabetical order and showing the
address of, and the number of shares registered in the name of, each
stockholder.  Such list shall be open to the examination of any stockholder, for
any purpose germane to the meeting, during ordinary

 

--------------------------------------------------------------------------------


 

business hours, for a period of at least ten (10) days prior to the meeting,
either at a place within the city where the meeting is to be held, which place
shall be specified in the notice of the meeting, or, if not so specified, at the
place where the meeting is to be held.  The list shall also be produced and kept
at the time and place of the during the duration thereof, and may be inspected
by any stockholder who is present.

 

Section 2.11.  Inspectors of Election.  In advance of any meeting of
stockholders, the Board of Directors may appoint Inspectors of Election to act
at such meeting or at any adjournment or adjournments thereof.  If such
Inspectors are not so appointed or fail or refuse to act, the chairman of any
such meeting may (and, upon the demand of any stockholder or stockholder’s
proxy, shall) make such an appointment.

 

The number of Inspectors of Election shall be one (1) or three (3).  If there
are three (3) Inspectors of Election, the decision, act or certificate of a
majority shall be effective and shall represent the decision, act or certificate
of all.  No such Inspector need be a stockholder of the Corporation.

 

Subject to any provisions of the Certificate of Incorporation, the Inspectors of
Election shall determine the number of shares outstanding, the voting power of
each, the shares represented at the meeting, the existence of a quorum and the
authenticity, validity and effect of proxies; they shall receive votes, ballots
or consents, hear and determine all challenges and questions in any way arising
in connection with the right to vote, count and tabulate all votes or consents,
determine when the polls shall close and determine the result; and finally, they
shall do such acts as may be proper to conduct the election or vote with
fairness to all stockholders.  On request, the Inspectors shall make a report in
writing to the secretary of the meeting concerning any challenge, question or
other matter as may have been determined by them and shall execute and deliver
to such secretary a certificate of any fact found by them.

 

Section 2.13.  Notice of Stockholder Action.  Any stockholder proposal or
nomination for the election of a director by a stockholder shall be delivered to
the Corporate Secretary of the Corporation no less than ninety (90) days nor
more than one hundred twenty (120) days in advance of the first anniversary of
the company’s annual meeting held in the prior year, provided, however, in the
event the Company shall not have had an annual meeting in the prior year, such
notice shall be delivered no less than ninety (90) days nor more than one
hundred twenty (120) days in advance of May 15 of the current year.  Such
stockholder nominations must contain (a) as to each person whom the stockholder
proposes to nominate for election or re-election as a director at the annual
meeting; (w) the name, age, business address and residence address of the
proposed nominee, (x) the principal occupation or employment or the proposed
nominee, (y) the class and number of shares of capital stock of the Corporation
which are beneficially owned by the proposed nominee, and (z) any other
information relating to the proposed nominee that is required to be disclosed in
solicitations for proxies for

 

--------------------------------------------------------------------------------


 

election of directors pursuant to Rule 14a under the Securities Exchange Act of
1934, as amended; and (b) as to the stockholder giving notice of nominees for
election at the annual meeting, (x) the name and record address of the
stockholder, and (y) the class and number of shares of capital stock of the
Corporation which are beneficially owned by the stockholder.

 

ARTICLE III

 

Directors

 

Section 3.01.  Powers.  The business and affairs of the Corporation shall be
managed by and be under the direction of the Board of Directors.  The Board of
Directors shall exercise all the powers of the Corporation, except those that
are conferred upon or reserved to the stockholders by statute, the Certificate
of Incorporation or these Bylaws.

 

Section 3.02.  Number.  The number of directors shall be fixed from time to time
by resolution of the Board of Directors but shall not be less than three (3) nor
more than nine (9).

 

Section 3.03.  Election and Term of Office.  Each director shall serve until his
successor is elected and qualified or until his death, resignation or removal,
no decrease in the authorized number of directors shall shorten the term of any
incumbent director, and additional directors elected in connection with rights
to elect such additional directors under specified circumstances which may be
granted to the holders of any series of Preferred Stock shall not be included in
any class, but shall serve for such term or terms and pursuant to such other
provisions as are specified in the resolution of the Board of Directors
establishing such series.

 

Section 3.04.  Election of Chairman of the Board.  At the organizational meeting
immediately following the annual meeting of stockholders, the directors shall
elect a Chairman of the Board from among the directors who shall hold office
until the corresponding meeting of the Board of Directors in the next year and
until his successor shall have been elected or until his earlier resignation or
removal.  Any vacancy in such office may be filled for the unexpired portion of
the term in the same manner by the Board of Directors at any regular or special
meeting.

 

Section 3.05.  Removal.  Any director may be removed from office only as
provided in the Certificate of Incorporation.

 

Section 3.06.  Vacancies and Additional Directorships.  Newly created
directorships resulting from death, resignation, disqualification, removal or
other cause shall be filled solely by the affirmative vote of a majority of the
remaining directors then in office, even though less than a quorum of the Board
of Directors.  Any director elected in accordance with the preceding sentence
shall hold office for the remainder of the full term of the class of directors
in which the new directorship was created or the

 

--------------------------------------------------------------------------------


 

vacancy occurred and until such director's successor shall have been elected and
qualified.  No decrease in the number of directors constituting the Board of
Directors shall shorten the term of any incumbent director.

 

Section 3.07.  Regular and Special Meetings.  Regular meetings of the Board of
Directors shall be held immediately following the annual meeting of the
stockholders; without call at such time as shall from time to time be fixed by
the Board of Directors; and as called by the Chairman of the Board in accordance
with applicable law.

 

Special meetings of the Board of Directors shall be held upon call by or at the
direction of the Chairman of the Board, the President or any two (2) directors,
except that when the Board of Directors consists of one (1) director, then the
one director may call a special meeting.  Except as otherwise required by law,
notice of each special meeting shall be mailed to each director, addressed to
him at his residence or usual place of business, at least three days before the
day on which the meeting is to be held, or shall be sent to him at such place by
telex, telegram, cable, facsimile transmission or telephoned or delivered to him
personally, not later than the day before the day on which the meeting is to be
held.  Such notice shall state the time and place of such meeting, but need not
state the purpose or purposes thereof, unless otherwise required by law, the
Certificate of Incorporation or these Bylaws ("Bylaws").

 

Notice of any meeting need not be given to any director who shall attend such
meeting in person (except when the person attends a meeting for the express
purpose of objecting, at the beginning of the meeting, to the transaction of any
business because the meeting is not lawfully called or convened) or who shall
waive notice thereof, before or after such meeting, in a signed writing.

 

Section 3.08.  Quorum.  At all meetings of the Board of Directors, a majority of
the fixed number of directors shall constitute a quorum for the transaction of
business, except that when the Board of Directors consists of one (1) director,
then the one director shall constitute a quorum.

 

In the absence of a quorum, the directors present, by majority vote and without
notice other than by announcement, may adjourn the meeting from time to time
until a quorum shall be present.  At any reconvened meeting following such an
adjournment at which a quorum shall be present, any business may be transacted
which might have been transacted at the meeting as originally notified.

 

Section 3.09.  Votes Required. Except as otherwise provided by applicable law or
by the Certificate of Incorporation, the vote of a majority of the directors
present at a meeting duly held at which a quorum is present shall be sufficient
to pass any measure.

 

Section 3.10.  Place and Conduct of Meetings.  Each regular meeting and special
meeting of the Board of Directors shall be held at a location determined as
follows:  The Board of Directors may designate any place, within or without the
State of Delaware, for the holding of any meeting.

 

--------------------------------------------------------------------------------


 

If no such designation is made:  (a) any meeting called by a majority of the
directors shall be held at such location, within the county of the Corporation’s
principal executive office, as the directors calling the meeting shall
designate; and (b) any other meeting shall be held at such location, within the
county of the Corporation's principal executive office, as the Chairman of the
Board may designate or, in the absence of such designation, at the Corporation's
principal executive office.  Subject to the requirements of applicable law, all
regular and special meetings of the Board of Directors shall be conducted in
accordance with such rules and procedures as the Board of Directors may approve
and, as to matters not governed by such rules and procedures, as the chairman of
such meeting shall determine.  The chairman of any regular or special meeting
shall be the Chairman of the Board, or, in his absence, a person designated by
the Board of Directors.  The Secretary, or, in the absence of the Secretary, a
person designated by the chairman of the meeting, shall act as secretary of the
meeting.

 

Section 3.11.  Fees and Compensation.  Directors shall be paid such compensation
as may be fixed from time to time by resolution of the Board of Directors: (a)
for their usual and contemplated services as directors; (b) for their services
as members of committees appointed by the Board of Directors, including
attendance at committee meetings as well as services which may be required when
committee members must consult with management staff; and (c) for extraordinary
services as directors or as members of committees appointed by the Board of
Directors, over and above those services for which compensation is fixed
pursuant to items (a) and (b) in this Section 3.11.  Compensation may be in the
form of an annual retainer fee or a fee for attendance at meetings, or both, or
in such other form or on such basis as the resolutions of the Board of Directors
shall fix.  Directors shall be reimbursed for all reasonable expenses incurred
by them in attending meetings of the Board of Directors and committees appointed
by the Board of Directors and in performing compensable extraordinary services. 
Nothing contained herein shall be construed to preclude any director from
serving the Corporation in any other capacity, such as an officer, agent,
employee, consultant or otherwise, and receiving compensation therefor.

 

Section 3.12.  Committees of the Board of Directors.  To the full extent
permitted by applicable law, the Board of Directors may from time to time
establish committees, including, but not limited to, standing or special
committees and an executive committee with authority and responsibility for
bookkeeping, with authority to act as signatories on Corporation bank or similar
accounts and with authority to choose attorneys for the Corporation and direct
litigation strategy, which shall have such duties and powers as are authorized
by these Bylaws or by the Board of Directors.  Committee members, and the
chairman of each committee, shall be appointed by the Board of Directors.  The
Chairman of the Board, in conjunction with the several committee chairmen, shall
make recommendations to the Board of Directors for its final action concerning
members to be appointed to the several committees of the Board of Directors. 
Any member of any committee may be removed at any time with or

 

--------------------------------------------------------------------------------


 

without cause by the Board of Directors.  Vacancies which occur on any committee
shall be filled by a resolution of the Board of Directors.  If any vacancy shall
occur in any committee by reason of death, resignation, disqualification,
removal or otherwise, the remaining members of such committee, so long as a
quorum is present, may continue to act until such vacancy is filled by the Board
of Directors.  The Board of Directors may, by resolution, at any time deemed
desirable, discontinue any standing or special committee.  Members of standing
committees, and their chairmen, shall be elected yearly at the regular meeting
of the Board of Directors which is held immediately following the annual meeting
of stockholders.  The provisions of Sections 3.07, 3.08, 3.09 and 3.10 of these
Bylaws shall apply, MUTATIS MUTANDIS, to any such Committee of the Board of
Directors.

 

ARTICLE IV

 

Officers

 

Section 4.01.  Designation, Election and Term of Office.  The Corporation shall
have a Chairman of the Board, a President, Treasurer, such senior vice
presidents and vice presidents as the Board of Directors deems appropriate, a
Secretary and such other officers as the Board of Directors may deem
appropriate.  These officers shall be elected annually by the Board of Directors
at the organizational meeting immediately following the annual meeting of
stockholders, and each such officer shall hold office until the corresponding
meeting of the Board of Directors in the next year and until his successor shall
have been elected and qualified or until his earlier resignation, death or
removal.  Any vacancy in any of the above offices may be filled for the
unexpired portion of the term by the Board of Directors at any regular or
special meeting.

 

Section 4.02.  Chairman of the Board.  The Chairman of the Board of Directors
shall preside at all meetings of the directors and shall have such other powers
and duties as may from time to time be assigned to him by the Board of
Directors.

 

Section. 4.03.  President.  The President shall be the chief executive officer
of the Corporation and shall, subject to the power of the Board of directors,
have general supervision, direction and control of the business and affairs of
the Corporation.  He shall preside at all meetings of the stockholders and, in
the absence of the Chairman of the Board, at all meetings of the directors.  He
shall have the general powers and duties of management usually vested in the
office of president of a corporation, and shall have such other duties as may be
assigned to him from time to time by the Board of Directors.

 

Section 4.04.  Treasurer.  The Treasurer shall keep and maintain, or cause to be
kept and maintained, adequate and correct books and records of account of the
properties and business transactions of the Corporation, including accounts of
its assets, liabilities, receipts, disbursements, gains, losses, capital,
retained earnings and shares.  The books of account shall at all reasonable
times be open to inspection by the directors.

 

--------------------------------------------------------------------------------


 

The Treasurer shall deposit all moneys and other valuables in the name and to
the credit of the Corporation with such depositaries as may be designated by the
Board of Directors.  He shall disburse the funds of the Corporation as may be
ordered by the Board of Directors, shall render to the President and directors,
whenever they request it, an account of all of his transactions as the Treasurer
and of the financial condition of the Corporation, and shall have such other
powers and perform such other duties as may be prescribed by the Board of
Directors or the Bylaws.

 

Section 4.05.  Secretary.  The Secretary shall keep the minutes of the meetings
of the stockholders, the Board of Directors and all committees.  He shall be the
custodian of the corporate seal and shall affix it to all documents which he is
authorized by law or the Board of Directors to sign and seal.  He also shall
perform such other duties as may be assigned to him from time to time by the
Board of Directors or the Chairman of the Board or President.

 

Section 4.06.  Assistant Officers.  The President may appoint one or more
assistant secretaries and such other assistant officers as the business of the
Corporation may require, each of whom shall hold office for such period, have
such authority and perform such duties as may be specified from time to time by
the President.

 

Section 4.07.  When Duties of an Officer May Be Delegated.  In the case of
absence or disability of an officer of the Corporation or for any other reason
that may seem sufficient to the Board of Directors, the Board of Directors or
any officer designated by it, or the President, may, for the time of the absence
or disability, delegate such officer's duties and powers to any other officer of
the Corporation.

 

Section 4.08.  Officers Holding Two or More Offices.  The same person may hold
any two (2) or more of the above-mentioned offices.

 

Section 4.09.  Compensation.  The Board of Directors shall have the power to fix
the compensation of all officers and employees of the Corporation. 

 

Section 4.10.  Resignations.  Any officer may resign at any time by giving
written notice to the Board of Directors, to the President, or to the Secretary
of the Corporation.  Any such resignation shall take effect at the time
specified therein unless otherwise determined by the Board of Directors.  The
acceptance of a resignation by the Corporation shall not be necessary to make it
effective.

 

Section 4.11.  Removal.  Any officer of the Corporation may be removed, with or
without cause, by the affirmative vote of a majority of the entire Board of
Directors.  Any assistant officer of the Corporation may be removed, with or
without cause, by the President or by the Board of Directors.

 

ARTICLE V

 

Indemnification of Directors, Officers

Employees and other Corporate Agents.

 

--------------------------------------------------------------------------------


 

Section 5.01.  Action, Etc. Other Than By Or In The Right of The Corporation. 
The Corporation shall indemnify any person who was or is a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative
(other than an action by or in the right of the Corporation) by reason of the
fact that he is or was a director, officer, employee or agent of the
Corporation, or is or was serving at the request of the Corporation as a
director, officer, employee, trustee or agent of another corporation,
partnership, joint venture, trust or other enterprise (all such persons being
referred to hereinafter as an "Agent"), against expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by him in connection with such action, suit or proceeding if he acted
in good faith and in a manner he reasonably believed to be in or not opposed to
the best interests of the Corporation, and with respect to any criminal action
or proceeding, had no reasonable cause to believe his conduct was unlawful.  The
termination of any action, suit or proceeding by judgment, order, settlement,
conviction, or upon a plea of NOLO CONTENDERE or its equivalent, shall not, of
itself, create a presumption that the person did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Corporation, and, with respect to any criminal action or
proceeding, that he had reasonable cause to believe that his conduct was
unlawful.

 

Section 5.02.  Action, Etc., By Or In The Right Of The Corporation.  The
Corporation shall indemnify any person who was or is a party or is threatened to
be made a party to any threatened, pending or completed action or suit by or in
the right of the Corporation to procure a judgment in its favor by reason of the
fact that he is or was an Agent against expenses (including attorneys' fees)
actually and reasonably incurred by him in connection with the defense or
settlement of such action or suit if he acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Corporation, except that no indemnification shall be made in respect of any
claim, issue or matter as to which such person shall have been adjudged to be
liable to the Corporation by a court of competent jurisdiction, after exhaustion
of all appeals therefrom, unless and only to the extent that the court in which
such action or suit was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
such person is fairly and reasonably entitled to indemnity for such expenses
which such court shall deem proper.

 

Section 5.03.  Determination of Right of Indemnification.  Any indemnification
under Sections 5.01 or 5.02 (unless ordered by a court) shall be made by the
Corporation only as authorized in the specific case upon a determination that
indemnification of the Agent is proper in the circumstances because the Agent
has met the applicable standard of conduct set forth in Sections 5.01 and 5.02
hereof, which determination is made (a) by the Board of Directors, by a majority
vote of a quorum consisting of directors who were not parties to such action,
suit or proceeding, or (b) if such a quorum is not obtainable, or, even if

 

--------------------------------------------------------------------------------


 

obtainable, if a quorum of disinterested directors so directs, by independent
legal counsel in a written opinion, or (c) by the stockholders.

 

Section 5.04.  Indemnification Against Expenses of Successful Party. 
Notwithstanding the other provisions of this Article V, to the extent that an
Agent has been successful on the merits or otherwise, including the dismissal of
an action without prejudice or the settlement of an action without admission of
liability, in defense of any action, suit or proceeding referred to in sections
5.01 or 5.02 hereof, or in defense of any claim, issue or mater therein, such
Agent shall be indemnified against expenses, including attorneys' fees actually
and reasonably incurred by such Agent in connection therewith.

 

Section 5.05.  Advances of Expenses.  Except as limited by Section 5.06 of this
Article V, expenses incurred by an Agent in defending any civil or criminal
action, suit, or proceeding shall be paid by the Corporation in advance of the
final disposition of such action, suit or proceeding, if the Agent shall
undertake to repay such amount if it shall ultimately be determined that such
person is not entitled to be indemnified as authorized in this Article V. 
Notwithstanding the foregoing, no advance shall be made by the Corporation if a
determination is reasonably and promptly made by the Board of Directors by a
majority vote of a quorum of disinterested directors, or (if such a quorum is
not obtainable or, even if obtainable, a quorum of disinterested directors so
directs) by independent legal counsel in a written opinion, that, based upon the
facts known to the Board of Directors or counsel at the time such determination
is made, such person acted in bad faith and in a manner that such person did not
believe to be in or not opposed to the best interest of the Corporation, or,
with respect to any criminal proceeding, that such person believed or had
reasonable cause to believe his conduct was unlawful.

 

Section 5.06.  Right of Agent to Indemnification Upon Application; Procedure
Upon Application.  Any indemnification or advance under this Article V shall be
made promptly, and in any event within ninety days, upon the written request of
the Agent, unless a determination shall be made in the manner set forth in the
second sentence of Subsection 5.05 hereof that such Agent acted in a manner set
forth therein so as to justify the Corporation's not indemnifying or making an
advance to the Agent.  The right to indemnification or advances as granted by
this Article V shall be enforceable by the Agent in any court of competent
jurisdiction, if the Board of Directors or independent legal counsel denies the
claim, in whole or in part, or if no disposition of such claim is made within
ninety (90) days.  The Agent's expenses incurred in connection with successfully
establishing his right to indemnification, in whole or in part, in any such
proceeding shall also be indemnified by the Corporation.

 

Section 5.07.  Other Rights and Remedies.  The indemnification and advancement
of expenses provided by, or granted pursuant to, this Article V shall not be
deemed exclusive of any other rights to which an Agent seeking indemnification
or advancement of expenses may be entitled under

 

--------------------------------------------------------------------------------


 

any Bylaw, agreement, vote of stockholders or disinterested directors or
otherwise, both as to action in his official capacity and as to action in
another capacity while holding such office, and shall, unless otherwise provided
when authorized or ratified, continue as to a person who has ceased to be an
Agent and shall inure to the benefit of the heirs, executors and administrators
of such a person.  All rights to indemnification under this Article V shall be
deemed to be provided by a contract between the Corporation and the Agent who
serves in such capacity at any time while these Bylaws and other relevant
provisions of the Delaware General Corporation Law and other applicable law, if
any, are in effect.  Any repeal or modification thereof shall not affect any
rights or obligations then existing.

 

Section 5.08.  Insurance.  Upon resolution passed by the Board of Directors, the
Corporation may purchase and maintain insurance on behalf of any person who is
or was an Agent against any liability asserted against him and incurred by him
in any such capacity, or arising out of his status as such, whether or not the
Corporation would have the power to indemnify him against such liability under
the provisions of this Article V.

 

Section 5.09.  Constituent Corporations.  For the purposes of this Article V,
references to “the Corporation” shall include, in addition to the resulting
corporation, all constituent corporations (including all constituents of
constituents) absorbed in a consolidation or merger as well as the resulting or
surviving corporation, which, if the separate existence of such constituent
corporation had continued, would have had power and authority to indemnify its
Agents, so that any Agent of such constituent corporation shall stand in the
same position under the provisions of the Article V with respect to the
resulting or surviving corporation as that Agent would have with respect to such
constituent corporation if its separate existence had continued.

 

Section 5.10.  Other Enterprises, Fines, and Serving at Corporation’s Request. 
For purposes of this Article V, references to “other enterprises” shall include
employee benefit plans; references to “fines” shall include any excise taxes
assessed on a person with respect to any employee benefit plan; and references
to “serving at the request of the Corporation” shall include any service as a
director, officer, employee or agent of the Corporation which imposes duties on,
or involves services by, such director, officer, employee or agent with respect
to any employee benefit plan, its participants or beneficiaries; and a person
who acted in good faith and in a manner he reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan shall
be deemed to have acted in a manner “not opposed to the best interests of the
Corporation” as referred to in this Article V.

 

Section 5.11.   Savings Clause.  If this Article V or any portion thereof shall
be invalidated on any ground by any court of competent, jurisdiction, then the
Corporation shall nevertheless indemnify each Agent as to expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement with respect
to any action,

 

--------------------------------------------------------------------------------


 

suit or proceeding, whether civil, criminal, administrative or investigative,
and whether internal or external, including a grand jury proceeding and an
action or suit brought by or in the right of the Corporation, to the full extent
permitted by any applicable portion of this Article V that shall not have been
invalidated, or by any other applicable law.

 

ARTICLE VI

 

Stock

 

Section 6.01.  Certificates.  Except as otherwise provided by law, each
stockholder shall be entitled to a certificate or certificates which shall
represent and certify the number and class (and series, if appropriate) of
shares of stock owned by him in the Corporation. Each certificate shall be
signed in the name of the Corporation by the Chairman of the Board or a
Vice-Chairman of the Board or the President or a Vice President, together with
the Treasurer or an Assistant Treasurer, or the Secretary or an Assistant
Secretary.  Any or all of the signatures on any certificate may be a facsimile. 
In case any officer, transfer agent or registrar who has signed or whose
facsimile signature has been placed upon a certificate shall have ceased to be
such officer, transfer agent or registrar before such certificate is issued, it
may be issued by the Corporation with the same effect as if such person were
such officer, transfer agent or registrar at the date of issue.

 

Section 6.02.  Transfer of Shares.  Shares of stock shall be transferable on the
books of the Corporation only by the holder thereof, in person or by his duly
authorized attorney, upon the surrender of the certificate representing the
shares to be transferred, properly endorsed, to the Corporation’s transfer
agent, if the Corporation has a transfer agent, or to the Corporation’s
registrar, if the Corporation has a registrar, or to the Secretary, if the
Corporation has neither a transfer agent nor a registrar.  The Board of
Directors shall have power and authority to make such other rules and
regulations concerning the issue, transfer and registration of certificates of
the Corporation’s stock as it may deem expedient.

 

Section 6.03.  Transfer Agents and Registrars.  The Corporation may have one or
more transfer agents and one or more registrars of its stock whose respective
duties the Board of Directors or the Secretary may, from time to time, define. 
No certificate of stock shall be valid until countersigned by a transfer agent,
if the Corporation has a transfer agent, or until registered by a registrar, if
the Corporation has a registrar.  The duties of transfer agent and registrar may
be combined.

 

Section 6.04.  Stock Ledgers. Original or duplicate stock ledgers, containing
the names and addresses of the stockholders of the Corporation and the number of
shares of each class of stock held by them, shall be kept at the principal
executive office of the Corporation or at the office of its transfer agent or
registrar.

 

Section 6.05.  Record Dates.  The Board of Directors may fix, in advance, a date
as the record date for the purpose of determining stockholders entitled to
notice of, or to vote

 

--------------------------------------------------------------------------------


 

at, any meeting of stockholders or any adjournment thereof, or stockholders
entitled to receive payment of any dividend or other distribution or allotment
of any rights, or entitled to exercise any rights in respect of any change,
conversion or exchange of stock, or in order to make a determination of
stockholders for any other proper purpose.  Such date in any case shall be not
more than sixty (60) days, and in case of a meeting of stockholders, not less
than ten (10) days, prior to the date on which the particular action requiring
such determination of stockholders is to be taken.  Only those stockholders of
record on the date so fixed shall be entitled to any of the foregoing rights,
notwithstanding the transfer of any such stock on the books of the Corporation
after any such record date fixed by the Board of Directors.

 

Exhibit 10.46

 

INAMED CORPORATION

 

1998 STOCK OPTION PLAN

 

1.             Purpose of the Plan.

 

This 1998 Stock Option Plan (the “Plan”) is intended as an incentive, to retain
in the employ of INAMED CORPORATION (the “Company”) and any Subsidiary of the
Company, within the meaning of Section 424(f) of the United States Internal
Revenue Code of 1986, as amended (the “Code”), persons of training, experience
and ability, to attract new employees, consultants, officers and directors,
whose services are considered valuable, to encourage the sense of proprietorship
and to stimulate the active interest of such persons in the development and
financial success of the Company and its Subsidiaries.

 

It is further intended that options (the “Options”) granted pursuant to the Plan
shall be Options not intended to qualify as an incentive stock option within the
meaning of Section 422 of the Code.

 

The Company intends that the Plan meet the requirements of Rule 16b–3 (“Rule
16b–3”) promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and that transactions of the type specified in subparagraphs (c)
to (f) inclusive of Rule 16b–3 by officers and directors of the Company pursuant
to the Plan will be exempt from the operation of Section 16(b) of the Exchange
Act.  In all cases, the terms, provisions, conditions and limitations of the
Plan shall be construed and interpreted consistent with the Company’s intent as
stated in this Section 1.

 

2.             Administration of the Plan.

 

The Board of Directors of the Company (the “Board”) shall administer the Plan
unless and until the Board delegates administration to a Committee.  The Board
may delegate administration of the Plan to a Committee or Committees of one or
more members of the Board.  In the discretion of the Board, a Committee

 

--------------------------------------------------------------------------------


 

Annex 3

 

--------------------------------------------------------------------------------


 

ACTION BY BOARD OF DIRECTORS

 

OF

 

INAMED CORPORATION

 

BY UNANIMOUS WRITTEN CONSENT

 

The undersigned, being all of the Directors of INAMED Corporation, a Delaware
corporation (the “Company”), and acting pursuant to Section 141 of the Delaware
General Corporation Law, hereby consent in writing to the adoption of the
following actions in lieu of a special meeting of the Board of Directors:

 

FINANCING DOCUMENTS

 

WHEREAS, there has been presented to the Board that certain Credit Agreement,
dated as of February 1, 2000 (the “Credit Agreement” terms defined therein,
unless otherwise defined herein, being used as therein defined) to be entered
into by and between the Company, the Lenders, Bear Stearns Corporate Lending
Inc., as Syndication Agent (in such capacity, the “Syndication Agent”), Bear,
Stearns & Co. Inc., as sole lead arranger and sole book manager (the
“Arranger”), First Union National Bank, as the Administrative Agent (in such
capacity, the “Administrative Agent”) and GMAC Commercial Credit LLC, as
Documentation Agent (in such capacity, the “Documentation Agent”), providing for
$107,500,000 in loans;

 

WHEREAS, there has also been presented to the Board the forms of (i) the Term
Notes, Revolving Notes and Swingline Notes, (ii) the Guarantee and Collateral
Agreement and the other Security Documents to which this Company will be a
party, and (iii) the other Loan Documents to which this Company will be a party
(together with the Credit Agreement, the “Financing Documents”);

 

NOW, THEREFORE, BE IT RESOLVED, that the Board deems it advisable and in the
best interests of the Company to execute and deliver the Financing Documents and
perform the transactions contemplated thereby and borrow the loans contemplated
under the Credit Agreement, and the Financing Documents hereby are authorized
and approved, with

 

--------------------------------------------------------------------------------


 

such changes thereto as the Chief Executive Officer, the President, any Vice
President or any Secretary (collectively, the “proper officers”) of the Company
may approve, such approval to be conclusively evidenced by such officer’s or
officers’ execution and delivery thereof;

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized, empowered and directed, in the name and on behalf of the
Company, to (i) enter into the Financing Documents, substantially on the terms
and conditions as presented and described to the Board, with such changes
thereto as the proper officers may approve, such approval to be conclusively
evidenced by such officer’s or officers’ execution and delivery thereof, and
(ii) borrow money in accordance with the terms of the Credit Agreement; and

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized and directed to enter into such other agreements,
documents, promissory notes, deeds of trust, mortgages, financing statements and
other instruments with respect to any of the foregoing, in such form and on such
terms and conditions as may be agreed to by the proper officers of the Company,
the Administrative Agent and the Lenders, and to take such other actions with
respect to the foregoing as may be required by the Administrative Agent and the
Lenders; and that the proper officers of the Company be, and each of them hereby
is, authorized, directed and empowered, in the name and on behalf of the
Company, to execute and deliver such other agreements, documents, promissory
notes, deeds of trust, mortgages, financing statements and other instruments and
to perform all other acts as such officers shall approve in connection with any
of the above, the execution of such agreements, documents, promissory notes,
deeds of trust, mortgages, financing statements and other instruments or the
taking of any such actions to be conclusive evidence of such approval.

 

--------------------------------------------------------------------------------


 

GENERAL AUTHORIZATIONS

 

RESOLVED, that the officers of the Company be, and each of them hereby is,
authorized, empowered and directed, in the name and on behalf of the Company, to
do or cause to be done all such other acts or things, and to execute and
deliver, or cause to be executed and delivered, all such other documents,
instruments, agreements, notes, undertakings, guarantees and certificates of any
kind and nature whatsoever, as such officer or officers may deem necessary or
appropriate to effectuate or carry out the purposes and intent of the foregoing
resolutions; all such other actions to be performed in such manner, and all such
other documents, instruments, agreements, notes, undertakings, guarantees and
certificates to be executed and delivered in such form, as the officer or
officers performing or executing the same shall approve, such officer’s or
officers’ approval thereof to be conclusively evidenced by the performance of
any such other action or the execution and delivery of any such other documents,
instruments, agreements, notes, undertakings and certificates; and

 

RESOLVED FURTHER, that all acts and things previously done by any of the
officers of the Company, on or prior to the date hereof, in the name and on
behalf of the Company, in connection with the transactions contemplated by the
foregoing resolutions, are in all respects ratified, approved, confirmed and
adopted as the acts and deeds by and on behalf of the Company.

 

* * *

[signature page attached]

 

3

--------------------------------------------------------------------------------


 

This Unanimous Written Consent may be executed in one or more counterparts, each
of which shall be considered as an original.  The Secretary of the Company shall
file this Unanimous Written Consent in the minute book of the Company and it
shall become part of the records of the Company.

 

Dated: January    , 2000

 

 

 

 

 

 

 

Richard G. Babbitt

James E. Bolin

 

 

 

 

 

 

Malcolm R. Currie, Ph.D.

John F. Doyle

 

 

 

 

 

 

Ilan K. Reich

Mitchell S. Rosenthal, M.D.

 

 

 

 

 

 

David A. Tepper

John E. Williams, M.D.

 

4

--------------------------------------------------------------------------------


 

Annex 4

 

--------------------------------------------------------------------------------


 

State of Delaware

 


OFFICE OF THE SECRETARY OF STATE

--------------------------------------------------------------------------------

 

I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THAT “INAMED CORPORATION” IS DULY INCORPORATED UNDER THE LAWS OF THE
STATE OF DELAWARE AND IS IN GOOD STANDING AND HAS A LEGAL CORPORATE EXISTENCE
NOT HAVING BEEN CANCELLED OR DISSOLVED SO FAR AS THE RECORDS OF THIS OFFICE SHOW
AND IS DULY AUTHORIZED TO TRANSACT BUSINESS.

 

THE FOLLOWING DOCUMENTS HAVE BEEN FILED:

 

CERTIFICATE OF INCORPORATION, FILED THE SEVENTEENTH DAY OF NOVEMBER, A.D. 1998,
AT 6 O’CLOCK P.M.

 

CERTIFICATE OF MERGER, FILED THE TWENTY-SECOND DAY OF DECEMBER, A.D. 1998, AT 6
O’CLOCK P.M.

 

RESTATED CERTIFICATE, CHANGING ITS NAME FROM “INAMED CORPORATION (DELAWARE)” TO
“INAMED CORPORATION”, FILED THE TWENTY-SECOND DAY OF DECEMBER, A.D. 1998, AT
6:01 O’CLOCK P.M.

 

CERTIFICATE OF DESIGNATION, FILED THE NINETEENTH DAY OF NOVEMBER, A.D. 1999, AT
10 O’CLOCK A.M.

 

AND I DO HEREBY FURTHER CERTIFY THAT THE AFORESAID CERTIFICATES ARE THE ONLY
CERTIFICATES ON RECORD OF THE AFORESAID CORPORATION.

 

AND I DO HEREBY FURTHER CERTIFY THAT THE FRANCHISE TAXES

 

 

 

/s/ Edward J. Freel

[SEAL]

 

Edward J.Freel, Secretary of State

 

 

 

 

2967816     8310

 

AUTHENTICATION:

0217741

001039210

 

DATE:

01-26-00

 

1

--------------------------------------------------------------------------------


 

State of Delaware

 

Office of the Secretary of State

--------------------------------------------------------------------------------

 

HAVE BEEN PAID TO DATE.

 

 

 

/s/ Edward J. Freel

[SEAL]

 

Edward J.Freel, Secretary of State

 

 

 

 

2967816     8310

 

AUTHENTICATION:

0217741

001039210

 

DATE:

01-26-00

 

2

--------------------------------------------------------------------------------


 

BIODERMIS CORPORATION

 

SECRETARY’S CERTIFICATE

 

Reference is hereby made to the Credit Agreement, dated as of February 1, 2000
(as amended supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Inamed Corporation (the “Borrower”), the Lenders, Bear
Stearns Corporate Lending Inc., as Syndication Agent (in such capacity, the
“Syndication Agent”), Bear, Stearns & Co. Inc., as sole lead arranger and sole
book manager (the “Arranger”) and the Administrative Agent. Capital­ized terms
used herein and not otherwise defined shall have the meanings assigned in the
Credit Agreement.  This certificate is being delivered pursuant to Section
5.1(g) of the Credit Agreement.

 

I, David E. Bamberger, hereby certify that I am the Secretary of BIODERMIS
CORPORATION (the “Company”), and as such have access to the Company’s corporate
records and am familiar with the matters therein contained and herein certified,
and that:

 

1.  Attached hereto as Annex 1 are true, correct and complete copies of (i) the
Articles of Incorporation of BIO-DERMIS CORPORATION, as filed with the Secretary
of State of the State of Nevada on December 1, 1992 and (ii) the Certificate of
Amendment of Articles of Incorporation of BIO-DERMIS CORPORATION, changing its
name to “BIODERMIS CORPORATION,” as filed with the Secretary of State of the
State of Nevada on December 17, 1992.

 

2.  Attached hereto as Annex 2 is a true, correct and complete copy of the
By-laws of the Company as presently in effect on and as of the date hereof,
which By-laws are in full force and effect in said form without modifica­tion,
amendment, rescission or repeal in any respect.

 

3.  Attached hereto as Annex 3 is a true, correct and complete copy of
resolutions adopted by unanimous written consent in lieu of a meeting in
accordance with applicable laws and the Articles of Incorporation and By-laws of
the Company, and such resolutions (i) were duly adopted by the Board of
Directors of the Company and are in full force and effect on and as of the date
hereof, not having been in any way amended, altered or repealed, and (ii)
constitute the only resolutions of the Board of Directors of the Company
relating to the subject matter

 

--------------------------------------------------------------------------------


 

of the Credit Agreement, the other Loan Documents and the transactions
contemplated thereby.

 

4.  Attached hereto as Annex 4 is (i) a true, correct and complete copy of a
certificate from the Office of the Secretary of State of the State of Nevada
indicating that the Company is in good standing.

 

5.  There are no consents, licenses or approvals required in connection with the
execution, delivery and performance by the Company or the validity and
enforceability against the Company of the Loan Documents to which it is a party.

 

6.  The following persons are duly qualified and acting officers of the Company,
each of whom is authorized to sign any of the Loan Documents to which the
Company is a party, and each of whom is duly elected to the office set forth
opposite his respective name; the signature appearing opposite the name of each
such officer is his authentic signature:

 

NAME

OFFICE

SIGNATURE

 

 

 

 

Ilan K. Reich

PRESIDENT

/s/ Ilan K. Reich

 

 

 

 

David E. Bamberger

SECRETARY

/s/ David E. Bamberger

 

 

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the 1 day of February 2000.

 

 

/s/ David E. Bamberger

 

 

David E. Bamberger

 

Secretary

 

2

--------------------------------------------------------------------------------


 

I, Ilan K. Reich, President of the Company, hereby certify that David E.
Bamberger is the duly elected Secretary of the Company and that the signature
appearing above is his genuine signature.

 

 

/s/ Ilan K. Reich

 

 

Ilan K. Reich

 

President

 

3

--------------------------------------------------------------------------------


 

Annex 1

 

--------------------------------------------------------------------------------


 

[STAMP OF STATE OF NEVADA]

 

ARTICLES OF INCORPORATION

 

OF

 

BIO–DERMIS CORPORATION

 

--------------------------------------------------------------------------------

 

I, the person hereinafter named aa incorporator, for the purpose of associating
to establish a corporation, under the provisions and subject to the requirements
of Title 7, Chapter 78 of Nevada Revised Statutes, and the acts amendatory
thereof, and hereinafter sometimes referred to as the General Corporation Law of
the State of Nevada, do hereby adopt and make the following Articles of
Incorporation:

 

FIRST:  The name of the corporation (hereinafter called the corporation) is
BIO–DERMIS CORPORATION.

 

SECOND:  The name of the corporation’s resident agent in the State of Nevada is
The Prentice-Hall Corporation System, Nevada, Inc., and the street address of
the said resident agent where process may be served on the corporation is 502
East John Street, Carson City 89706.

 

THIRD:  This corporation is authorized to issue two classes of stock, designated
Common Stock and Preferred Stock, respectively.  The number of shares of Common
Stock which the corporation is authorized to issue is Fifteen Thousand (15,000),
all of which are of a par value of One ($1.00) dollar each. The number of shares
of Preferred Stock which the corporation is authorized to issue is Ten Thousand
(10,000), all of which are of a par value of One ($1.00) dollar each.

 

The Preferred Stock may be issued in one or more series.  The Board of Directors
of the corporation is hereby authorized to determine or alter the rights,
preferences, privileges and restrictions granted to or imposed on any wholly
unissued class or series of Preferred Stock and to fix and determine the number
of shares and the designation of any series of wholly unissued Preferred Stock.

 

No holder of any of the shares of any class of the corporation shall be entitled
as of right to subscribe for, purchase, or otherwise acquire any shares of any
class of the corporation which the corporation proposes to issue or any rights
or options which the corporation proposes to grant for the purchase of shares of
any class of the corporation or for the purchase of any shares, bonds,
securities, or obligations of the corporation which are convertible into or
exchangeable for, or which carry any

 

1

--------------------------------------------------------------------------------


 

rights, to subscribe for, purchase, or otherwise acquire shares of any class of
the corporation; and any and all of such shares bonds, securities, or
obligations of the corporation, whether now or hereafter authorized or created,
may be issued, or may be reissued or transferred if the same have been
reacquired and have a treasury status, and any and all of such rights and
options may be granted by the Board of Directors to such persons, firms,
corporations, and associations, and for such lawful consideration, and on such
terms, as the Board of Directors in its discretion may determine, without first
offering the same, or any thereof, to any said holder.

 

FOURTH:  The governing board of the corporation shall be styled as a “Board of
Directors”, and any member of said Board shall be styled as a “Director.”

 

The number of members constituting the first Board of Directors of the
corporation is two (2); and the names and the post office box or street
addresses, either residence or business, of each of said members are as follows:

 

NAME

 

ADDRESS

Donald K. McGhan

 

3800 Howard Hughes Parkway, Suite 900
Las Vegas, NV 89109

 

 

 

Michael D. Farney

 

3800 Howard Hughes Parkway, Suite 900
Las Vegas, NV 89109

 

The number of directors of the corporation may be increased or decreased in the
manner provided in the Bylaws of the corporation; provided, that the number of
directors shall never be less than one.  In the interim between election of
directors by stockholders entitled to vote, all vacancies, including vacancies
caused by an increase in the number of directors and including vacancies
resulting from the removal of directors by the stockholders entitled to vote
which are not filled by said stockholders, may be filled by the remaining
directors, though less than a quorum.

 

FIFTH:  The name and the post office box or street address, either residence or
business, of the incorporator signing these Articles of Incorporation are as
follows:

 

NAME

 

ADDRESS

M. Ryan

 

5670 Wilshire Blvd., Ste. 750
Los Angeles, CA 90036

 

2

--------------------------------------------------------------------------------


 

SIXTH:  The corporation shall have perpetual existence.

 

SEVENTH:  The personal liability of the directors of the corporation is hereby
eliminated to the fullest extent permitted by the General Corporation Law of the
State of Nevada, as the same may be amended and supplemented.

 

EIGHTH:  The corporation shall, to the fullest extent permitted by the General
Corporation Law of the State of Nevada, as the same may be amended and
supplemented, indemnify any and all persons whom it shall have power to
indemnify under said Law from and against any and all of the expenses,
liabilities, or other matters referred to in or covered by said Law, and the
indemnification provided for herein shall not be deemed exclusive of any other
rights to which those indemnified may be entitled under any Bylaw, agreement,
vote of stockholders or disinterested directors or otherwise, both as to action
in his official capacity and as to action in another capacity while holding such
office, and shall continue as to a person who has ceased to be a director,
officer, employee, or agent and shall inure to the benefit of the heirs,
executors, and administrators of such a person.

 

NINTH: The corporation may engage in any lawful activity.

 

TENTH: The corporation reserves the right to amend, alter, change, or repeal any
provision contained in these Articles of Incorporation in the manner now or
hereafter prescribed by statute, and all rights conferred upon stockholders
herein are granted subject to this reservation.

 

IN WITNESS WHEREOF, I do hereby execute these Articles of Incorporation on
November 30, 1992.

 

 

/s/ M. Ryan

 

 

M. Ryan, Incorporator

 

3

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

)

 

) SS.:

COUNTY OF LOS ANGELES

)

 

On this 30th day of November, 1992, personally appeared before me, a Notary
Public in and for the State and County aforesaid, M. Ryan, known to me to be the
person described in and who executed the foregoing Articles of Incorporation,
and who acknowledged to me that she executed the same freely and voluntarily and
for the uses and purposes therein mentioned.

 

WITNESS my hand and official seal, the day and year first above written.

 

 

 

/s/ Jillaine E. Costelloe

 

 

 

Notary Public

 

 

 

[SEAL OF NOTARY PUBLIC]

 

 

4

--------------------------------------------------------------------------------


 

Annex 2

 

--------------------------------------------------------------------------------


 

BYLAWS

 

OF

 

BIODERMIS CORPORATION

(a Nevada corporation)

 

--------------------------------------------------------------------------------

 

ARTICLE  I

 

STOCKHOLDERS

 

1. CERTIFICATES REPRESENTING STOCK.  Every holder of stock in the corporation
shall be entitled to have a certificate signed by, or in the name of, the
corporation by the Chairman or Vice-Chairman of the Board of Directors, if any,
or by the President or a Vice-President and by the Treasurer or an Assistant
Treasurer or the Secretary or an Assistant Secretary of the corporation or by
agents designated by the Board of Directors, certifying the number of shares
owned by him in the corporation and setting forth any additional statements that
may be required by the General Corporation Law of the State of Nevada (General
Corporation Law).  If any such certificate is countersigned or otherwise
authenticated by a transfer agent or transfer clerk or by a registrar other than
the corporation, a facsimile of the signature of any such officers or agents
designated by the Board may be printed or lithographed upon such certificate in
lieu of the actual signatures.  If any officer or officers who shall have
signed, or whose facsimile signature or signatures shall have been used on any
certificate or certificates shall cease to be such officer or officers of the
corporation before such certificate or certificates shall have been delivered by
the corporation, the certificate or certificates may nevertheless be adopted by
the corporation and be issued and delivered as though the person or persons who
signed such certificate or certificates, or whose facsimile signature or
signatures shall have been used thereon, had not ceased to be such officer or
officers of the corporation.

 

Whenever the corporation shall be authorized to issue more than one class of
stock or more than one series of any class of stock, the certificates
representing stock of any such class or series shall set forth thereon the
statements prescribed by the General Corporation Law.  Any restrictions on the
transfer or registration of transfer of any shares of stock of any class or
series shall be noted conspicuously on the certificate representing such shares.

 

1

--------------------------------------------------------------------------------


 

The corporation may issue a new certificate or stock in place of any certificate
theretofore issued by it, alleged to have been lost, stolen, or destroyed, and
the Board of Directors may require the owner of any lost, stolen, or destroyed
certificate, or his legal representative, to give the corporation a bond
sufficient to indemnify the corporation against any claim that may be made
against it on account of the alleged loss, theft, or destruction or any such
certificate or the issuance of any such new certificate.

 

2. FRACTIONAL SHARE INTERESTS.  The corporation shall not be obliged to but may
execute and deliver a certificate for or including a fraction of a share.  In
lieu of executing and delivering a certificate for a fraction of a share, the
corporation may pay to any person otherwise entitled to become a holder of a
fraction of a share an amount in cash specified for such purpose as the value
thereof in the resolution of the Board of Directors, or other instrument
pursuant to which such fractional share would otherwise be issued, or, if not
specified therein, then as may be determined for such purpose by the Board of
Directors of the issuing corporation: or may execute and deliver registered or
bearer scrip over the manual or facsimile signature of an officer of the
corporation or of its agent for that purpose, exchangeable as therein provided
for full share certificates, but such scrip shall not entitle the holder to any
rights as a stockholder except as therein provided. Such script may provide that
it shall become void unless the rights of the holders are exercised within a
specified period and may contain any other provisions or conditions that the
corporation shall deem advisable.  Whenever any such scrip shall cease to be
exchangeable for full share certificates, the shares that would otherwise have
been issuable as therein provided shall be deemed to be treasury shares unless
the scrip shall contain other provision for their disposition.

 

3. STOCK TRANSFERS.  Upon compliance with provisions restricting the transfer or
registration of transfer of shares of stock, if any, transfers or registration
of transfers of shares of stock of the corporation shall be made only on the
stock ledger of the corporation by the registered holder thereof, or by his
attorney thereunto authorized by power of attorney duly executed and filed with
the Secretary of the corporation or with a transfer agent or a registrar, if
any, and on surrender of the certificate or certificates for such shares of
stock properly endorsed and the payment of all taxes, if any, due thereon.

 

4. RECORD DATE FOR STOCKHOLDERS.  For the purpose of determining the
stockholders entitled to notice of or to vote at any meeting of stockholders or
any adjournment thereof, or to express consent to corporate action in writing
without a meeting, or entitled to receive payment of any dividend or other
distribution or the allotment of any rights, or entitled to exercise any rights
in respect of any change, conversion, or exchange of stock or for the purpose of
any other lawful action, the directors may fix, in advance, a record date, which
shall not be more than sixty days nor less than ten days before the date of such
meeting, nor more than sixty days prior to any other action.  If no record date
is fixed, the record date for determining stockholders entitled to notice of

 

2

--------------------------------------------------------------------------------


 

or to vote at a meeting or stockholders shall be at the close of business on the
day next preceding the day on which notice is given, or, if notice is waived, at
the close of business on the day next preceding the day on which the meeting is
held: the record date for determining stock holders entitled to express consent
to corporate action in writing without a meeting, when no prior action by the
Board of Directors is necessary, shall be the day on which the first written
consent is expressed; and the record date for determining stockholders for any
other purpose shall be at the close of business on the day on which the Board of
Directors adopts the resolution relating thereto.  A determination of
stockholders of record entitled to notice of or to vote at any meeting of
stockholders shall apply to any adjournment of the meeting; provided, however,
that the Board of Directors may fix a new record date for the adjourned meeting.

 

5. MEANING OF CERTAIN TERMS.  As used in these Bylaws in respect of the right to
notice of a meeting of stockholders or a waiver thereof or to participate or
vote thereat or to consent or dissent in writing in lieu of a meeting, as the
case may be, the, term “share” or “shares” or “share of stock” or “shares of
stock” or “stockholders” to “stockholders” refers to an outstanding share or
shares of stock and to a holder or holders of record of outstanding shares of
stock when the corporation is authorized to issue only one class of shares of
stock, and said reference is also intended to include any outstanding share or
shares of stock and any holder or holders of record of outstanding shares of
stock of any class upon which or upon whom the Articles of Incorporation confers
such rights where there are two or more classes or series of shares of stock or
upon which or upon whom the General Corporation Law confers such rights
notwithstanding that the articles of incorporation may provide for more than one
class or series of shares of stock, one or more of which are limited or denied
such rights thereunder; provided, however, that no such right shall vest in the
event of an increase or a decrease in the authorized number of shares of stock
of any class or series which is otherwise denied voting rights under the
provisions of the Articles of Incorporation.

 

6. STOCKHOLDER MEETINGS.

 

- TIME.  The annual meeting shall be held on the date and at the time fixed,
from time to time, by the directors, provided, that the first annual meeting
shall be held on a date within thirteen months after the organization of the
corporation, and each successive annual meeting shall be held on a date within
thirteen months after the date of the preceding annual meeting.  A special
meeting shall be held on the date and at the time fixed by the directors.

 

- PLACE.  Annual meetings and special meetings shall be held at such place,
within or without the State of Nevada, as the directors may, from time to time,
fix.

 

3

--------------------------------------------------------------------------------


 

- CALL.  Annual meetings and special meetings may be called by the directors or
by any officer instructed by the directors to call the meeting.

 

- NOTICE OR WAIVER OF NOTICE.  Notice of all meetings shall be in writing and
signed by the President or a Vice-President, or the Secretary, or an Assistant
Secretary, or by such other person or persons as the directors must designate. 
The notice must state the purpose or purposes for which the meeting is called
and the time when, and the place, where it is to be held.  A copy of the notice
must be either delivered personally or mailed postage prepaid to each
stockholder not less than ten nor more than sixty days before the meeting.  If
mailed, it must be directed to the stockholder at his address as it appears upon
the records of the corporation.  Any stockholder may waive notice of any meeting
by a writing signed by him, or his duly authorized attorney, either before or
after the meeting; and whenever notice of any kind is required to be given under
the provisions of the General Corporation Law, a waiver thereof in writing and
duly signed whether before or after the time stated therein, shall be deemed
equivalent thereto.

 

- CONDUCT OF MEETING.  Meetings of the stockholders shall be presided over by
one of the following officers in the order of seniority and if present and
acting the, Chairman of the Board, if any, the Vice-Chairman of the Board, if
any, the President, a Vice-President, or, if none of the foregoing is in office
and present and acting, by a chairman to be chosen by the stockholders.  The
Secretary of the corporation, or in his absence, an Assistant Secretary, shall
act as secretary of every meeting, but if neither the Secretary nor an Assistant
Secretary is present the Chairman of the meeting shall appoint a secretary of
the meeting.

 

- PROXY REPRESENTATION.  Every stockholder may authorize another person or
persons to act for him by proxy in any manner described in or otherwise
authorized by, the provisions of Section 78.355 of the General Corporation Law.

 

- INSPECTORS.  The directors, in advance of any meeting, may, but need not,
appoint one or more inspectors of election to act at the meeting or any
adjournment thereof.  If an inspector or inspectors are not appointed, the
person presiding at the meeting may, but need not, appoint one or more
inspectors.  In case any person who may be appointed as an inspector fails to
appear or act, the vacancy may be filled by appointment made by the directors in
advance of the meeting or at the meeting by the person presiding thereat.  Each
inspector, if any, before entering upon the discharge of his duties, shall take
and sign an oath faithfully to execute the duties of inspector at such meeting
with strict impartiality and according to the best of his ability.  The
inspectors, if any, shall determine the number of shares of stock outstanding
and the voting power of each, the shares of stock represented at the meeting,
the existence of a quorum, the validity and effect of proxies, and shall receive
votes, ballots or consents, hear and determine all challenges and questions
arising in connection with the right to vote, count and tabulate all votes,
ballots or consents,

 

4

--------------------------------------------------------------------------------


 

determine the result, and do such acts as are proper to conduct the elections or
vote with fairness to all stockholders.  On request of the person presiding at
the meeting, the inspector or inspectors, if any, shall make a report in writing
of any challenge, question or matter determined by him or them and execute a
certificate of any fact found by him or them.

 

- QUORUM.  Stockholders holding at least a majority of the voting power are
necessary to constitute a quorum at a meeting of stockholders for the
transaction of business, unless the action to be taken at the meeting shall
require a greater proportion. The stockholders present may adjourn the meeting
despite the absence of a quorum.

 

- VOTING.  Each share of stock shall entitle the holder thereof to one vote.  In
the election of directors, a plurality of the votes cast shall elect.  Any other
action shall be authorized by stockholders who hold at least a majority of the
voting power and are present at a meeting at which a quorum is present, except
where the General Corporation Law, the Articles of Incorporation, or these
Bylaws prescribe a different percentage of votes, and/or a different exercise of
voting power.  In the election of directors, voting need not be by ballot; and,
except as otherwise may be provided by the General Corporation Law, voting by
ballot shall not be required for any other action.

 

7. STOCKHOLDER ACTION WITHOUT MEETINGS.  Except as may otherwise be provided by
the General Corporation Law, any action required or permitted to be taken at a
meeting of the stockholders may be taken without a meeting if a written consent
thereto is signed by stockholders holding at least a majority of the voting
power; provided that if a different proportion of voting power is required for
such an action at a meeting, then that proportion of written consents is
required. In no instance where action is authorized by written consent need a
meeting of stockholders be called or noticed.  Any written consent shall be
subject to the requirements of Section 78.320 of the General Corporation Law and
of any other applicable provision of law.

 

ARTICLE II

 

DIRECTORS

 

1. FUNCTIONS AND DEFINITION.  The business and affairs of the corporation shall
be managed by the Board of Directors of the corporation.  The Board of Directors
shall have authority to fix the compensation of the members thereof for services
in any capacity.  The use of the phrase “whole Board” herein refers to the total
number of directors which the corporation would have if there were no vacancies.

 

2. QUALIFICATIONS AND NUMBER.   Each director must be at least 18 years of age. 
A director need not be a stockholder or a resident of the State of Nevada.  The
initial Board of Directors shall consist of 2 persons.  Thereafter the number of

 

5

--------------------------------------------------------------------------------


 

directors constituting the whole board shall be at least one. Subject to the
foregoing limitation and except for the first Board of Directors, such number
may be fixed from time to time by action of the stockholders or of the
directors, or, if the number is not fixed, the number shall be 2. The number of
directors may be increased or decreased by action of the stockholders or of the
directors.

 

3. ELECTION AND TERM.  Directors may be elected in the manner prescribed by the
provisions of Sections 78.320 through 78.335 of the General Corporation Law of
Nevada. The first Board of Directors shall hold office until the first election
of directors by stockholders and until their successors are elected and
qualified or until their earlier resignation or removal.  Any director may
resign at any time upon written notice to the corporation. Thereafter, directors
who are elected at an election of directors by stockholders, and directors who
are elected in the interim to fill vacancies and newly created directorships,
shall hold office until the next election of directors by stockholders and until
their successors are elected and qualified or until their earlier resignation or
removal. In the interim between elections of directors by stockholders, newly
created directorships and any vacancies in the Board of Directors, including any
vacancies resulting from the removal of directors for cause or without cause by
the stockholders and not filled by said stockholders, may be filled by the vote
of a majority of the remaining directors then in office, although less than a
quorum, or by the sole remaining director.

 

4. MEETINGS.

 

- TIME.  Meetings shall be held at such time as the Board shall fix, except that
the first meeting of a newly elected Board shall be held as soon after its
election as the directors may conveniently assemble.

 

- PLACE.  Meetings shall be held at such place within or without the State of
Nevada as shall be fixed by the Board.

 

- CALL.  No call shall be required for regular meetings for which the time and
place have been fixed. Special meetings may be called by or at the direction of
the Chairman of the Board, if any, the Vice-Chairman of the Board, if any, of
the President, or of a majority of the directors in office.

 

- NOTICE OR ACTUAL OR CONSTRUCTIVE WAIVER.  No notice shall be required for
regular meetings for which the time and place have been fixed. Written, oral, or
any other mode of notice of the time and place shall be given for special
meetings in sufficient time for the convenient assembly of the directors
thereat.  Notice if any need not be given to a director or to any member of a
committee of directors who submits a written waiver of notice signed by him
before or after the time stated therein.

 

6

--------------------------------------------------------------------------------


 

- QUORUM AND ACTION.  A majority of the whole Board shall constitute a quorum
except when a vacancy or vacancies prevents such majority, whereupon majority of
the directors in office shall constitute a quorum, provided, that such majority
shall constitute at least one-third of the whole Board.  A majority of the
directors present, whether or not a quorum is present, may adjourn a meeting to
another time and place. Except as the Articles of Incorporation or these Bylaws
may otherwise provide, and except as otherwise provided by the General
Corporation Law, the act of a majority of the directors present at a meeting at
which a quorum is present is the act of the Board.  The quorum and voting
provisions herein stated shall not be construed as conflicting with any
provisions of the General Corporation Law and these Bylaws which govern a
meeting of directors held to fill vacancies and newly created directorships in
the Board or action of disinterested directors.

 

Members of the Board or of any committee which may be designated by the Board
may participate in a meeting of the Board or of any such committee, as the case
may be, by means of a telephone conference or similar method of communication by
which all persons participating in the meeting bear each other.  Participation
in a meeting by said means constitutes presence in person at the meeting.

 

- CHAIRMAN OF THE MEETING.  The Chairman of the Board, if any and if present and
acting, shall preside at all meetings. Otherwise, the Vice-Chairman of the
Board, if any and if present and acting, or the President, if present and
acting, or any other director chosen by the Board, shall preside.

 

5. REMOVAL OF DIRECTORS.  Any or all of the directors may be removed for cause
or without cause in accordance with the provisions of the General Corporation
Law.

 

6. COMMITTEES.  Whenever its number consists of two or more, the Board of
Directors may designate one or more committees which have such powers and duties
as the Board shall determine. Any such committee, to the extent provided in the
resolution or resolutions of the Board, shall have and may exercise the powers
and authority of the Board of Directors in the management of the business and
affairs of the corporation and may authorize the seal or stamp of the
corporation to be affixed to all papers on which the corporation desires to
place a seal or stamp. Each committee must include at least one director. The
Board of Directors may appoint natural persons who are not directors to serve on
committees.

 

7. WRITTEN ACTION.  Any action required or permitted to be taken at a meeting of
the Board of Directors or of any committee thereof may be taken without a
meeting if, before or after the action, a written consent thereto is signed by
all the members of the Board or of the committee, as the case may be.

 

7

--------------------------------------------------------------------------------


 

ARTICLE III

 

OFFICERS

 

1. The corporation must have a President, a Secretary, and a Treasurer, and, if
deemed necessary, expedient, or desirable by the Board of Directors, a Chairman
of the Board, a Vice-Chairman of the Board, an Executive Vice-President, one or
more other Vice-Presidents, one or more Assistant Secretaries, one or more
Assistant Treasurers, and such other officers and agents with such titles as the
resolution choosing them shall designate. Each of any such officers shall be
chosen by the Board of Directors or chosen in the manner determined by the Board
of Directors.

 

2. QUALIFICATIONS.  Except as may otherwise be provided in the resolution
choosing him, no officer other than the Chairman of the Board, if any, and the
Vice-Chairman of the Board, if any, need be a director.

 

Any person may hold two or more offices, as the directors may determine.

 

3. TERM OF OFFICE.  Unless otherwise provided in the resolution choosing him,
each officer shall be chosen for a term which shall continue until the meeting
of the Board of Directors following the next annual meeting of stockholders and
until his successor shall have been chosen and qualified.

 

Any officer may be removed, with or without cause, by the Board of Directors or
in the manner determined by the Board.

 

Any vacancy in any office may be filled by the Board of Directors or in the
manner determined by the Board.

 

4. DUTIES AND AUTHORITY.  All officers of the corporation shall have such
authority and perform such duties in the management and operation of the
corporation as shall be prescribed in the resolution designating and choosing
such officers and prescribing their authority and duties, and shall have such
additional authority and duties as are incident to their office except to the
extent that such resolutions or instruments may be inconsistent therewith.

 

8

--------------------------------------------------------------------------------


 

ARTICLE  IV

 

REGISTERED OFFICE

 

The location of the initial registered office of the corporation in the State of
Nevada is the address of the initial resident agent of the corporation, as set
forth in the original Articles of Incorporation.

 

The corporation shall maintain at said registered office a copy, certified by
the Secretary of State of the State of Nevada, of its Articles of Incorporation,
and all amendments thereto, and a copy, certified by the Secretary of the
corporation, of these Bylaws, and all amendments thereto. The corporation shall
also keep at said registered office a stock ledger or a duplicate stock ledger,
revised annually, containing the names, alphabetically arranged, of all persons
who are stockholders of the corporation, showing their places of residence, if
known, and the number of shares held by them respectively or a statement setting
out the name of the custodian of the stock ledger or duplicate stock ledger, and
the present and complete post office address, including street and number, if
any, where such stock ledger or duplicate stock ledger is kept.

 

ARTICLE  V

 

CORPORATE SEAL OR STAMP

 

The corporate seal or stamp shall be in such form as the Board of Directors may
prescribe.

 

ARTICLE VI

 

FISCAL YEAR

 

The fiscal year of the corporation shall be fixed, and shall be subject to
change, by the Board of Directors.

 

ARTICLE VII

 

CONTROL OVER BYLAWS

 

The power to amend, alter, and repeal these Bylaws and to make new Bylaws shall
be vested in the Board of Directors subject to the Bylaws, if any, adopted by
the stockholders.

 

9

--------------------------------------------------------------------------------


 

CERTIFICATE OF SECRETARY

 

KNOW ALL PERSONS BY THESE PRESENTS:

 

The undersigned, secretary of BIODERMIS CORPORATION, a Nevada corporation (the
“Corporation”), does hereby certify that the above and foregoing Bylaws were
duly adopted as the Bylaws of the Corporation at a meeting of the Board of
Directors duly held on December 21, 1992.

 

IN WITNESS WHEREOF, the undersigned has subscribed his name and affixed the seal
of the Corporation on the date set forth below.

 

December 21, 1992

 

/s/ Michael D. Farney

Date

Michael D. Farney, Secretary

 

 

 

--------------------------------------------------------------------------------


 

Annex 3

 

--------------------------------------------------------------------------------


 

ACTION BY BOARD OF DIRECTORS

 

OF

 

BIODERMIS CORPORATION

 

BY UNANIMOUS WRITTEN CONSENT

 

The undersigned, being all of the Directors of BIODERMIS CORPORATION, a Nevada
corporation (the “Company”), and acting pursuant to Section 78.315 of the Nevada
Revised Statutes, hereby consent in writing to the adoption of the following
actions in lieu of a special meeting of the Board of Directors:

 

GUARANTEE AND COLLATERAL AGREEMENT

 

WHEREAS, INAMED Corporation (“Inamed”) intends to enter into that certain Credit
Agreement dated as of February 1, 2000 (the “Credit Agreement”), by and among
Inamed, the Lenders, Bear Stearns Corporate Lending Inc., as Syndication Agent
(in such capacity, the “Syndication Agent”), Bear, Stearns & Co. Inc., as sole
lead arranger and sole book manager (the “Arranger”) and the Administrative
Agent;

 

WHEREAS, pursuant to the terms of the Credit Agreement, the Company, as a
subsidiary of Inamed, is required to guaranty all of Inamed’s obligations under
the Credit Agreement (the “Obligations”, as defined under the Credit Agreement),
by entering into that certain Guarantee and Collateral Agreement (the “Guarantee
and Collateral Agreement”) dated of even date with the Credit Agreement, a copy
of which has been presented to the Board;

 

WHEREAS, pursuant to the terms and conditions of the Credit Agreement, the
Company, as a subsidiary of Inamed, is required to secure payment and
performance of the Obligations, also by entering into that same Guarantee and
Collateral Agreement (as defined above), whereby the Company would grant to
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, a perfected, first priority Lien on all of its right, title and
interest in all of its personal property, including but not limited to all
capital stock of its domestic

 

--------------------------------------------------------------------------------


 

subsidiaries, 65% of the capital stock of its foreign subsidiaries, accounts,
fixtures, contract rights, intellectual property, licenses, material property,
etc.

 

WHEREAS, the Board of Directors of the Company has determined that in order to
give effect to the Credit Agreement, it is advisable and in the best interests
of the Company that the Company enter into the Guarantee and Collateral
Agreement and each of the transactions contemplated thereby;

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors deems it advisable
and in the best interests of the Company to enter into the Guarantee and
Collateral Agreement and any other documents contemplated thereby and such
documents hereby are authorized and approved, with such changes thereto as the
Chairman, the President, any Vice President or the Secre­tary of the Company
(the “proper officers”) may approve, such approval to be conclusively evidenced
by such officer’s or officers’ execution and delivery thereof;

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized, empowered and directed, in the name and on behalf of the
Company, to enter into the Guarantee and Collateral Agree­ment, substantially on
the terms and conditions as presented and described to the Board, with such
changes thereto as the proper officers may approve, such approval to be
conclusively evidenced by such officer’s or officers’ execution and delivery
thereof; and

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized and directed to enter into such other agreements,
documents, promissory notes, and instruments with respect to any of the
foregoing, in such form and on such terms and conditions as may be agreed to by
the proper officers of the Company, Administrative Agent and the Lenders, and to
take such other actions with respect to the foregoing as may be required by
Administrative Agent and the Lenders; and that the proper officers of the
Company be, and each of them hereby is, authorized, directed and empowered, in
the name and on behalf of the Company, to execute and deliver such other
agreements, documents, promissory notes, deeds of trust, mortgages and other
instruments and to perform all other acts as such officers shall approve in
connection with any of the above, the execution of such agreements, documents,
promissory notes and other instruments or the taking of any such actions to be
conclusive evidence of such approval.

 

2

--------------------------------------------------------------------------------


 

GENERAL AUTHORIZATIONS

 

RESOLVED, that the officers of the Company be, and each of them hereby is,
authorized, empowered and directed, in the name and on behalf of the Company, to
do or cause to be done all such other acts or things, and to execute and
deliver, or cause to be executed and delivered, all such other documents,
instruments, agreements, notes, undertakings, guarantees and certificates of any
kind and nature whatsoever, as such officer or officers may deem necessary or
appropriate to effectuate or carry out the purposes and intent of the foregoing
resolutions; all such other actions to be performed in such manner, and all such
other documents, instruments, agreements, notes, undertakings, guarantees and
certificates to be executed and delivered in such form, as the officer or
officers performing or executing the same shall approve, such officer’s or
officers’ ap­proval thereof to be conclusively evidenced by the performance of
any such other action or the execution and delivery of any such other documents,
instruments, agreements, notes, undertakings and certificates; and

 

RESOLVED FURTHER, that all acts and things previously done by any of the
officers of the Company, on or prior to the date hereof, in the name and on
behalf of the Company, in connection with the transactions contemplated by the
foregoing resolutions, are in all respects ratified, approved, confirmed and
adopted as the acts and deeds by and on behalf of the Company.

 

* * *

 

3

--------------------------------------------------------------------------------


 

This Unanimous Written Consent may be executed in one or more counterparts, each
of which shall be considered as an original.  The Secretary of the Company shall
file this Unanimous Written Consent in the minute book of the Company and it
shall become part of the records of the Company.

 

Dated:  February 1, 2000

 

 

 

 

/s/ Richard G. Babbitt

 

Richard G. Babbitt

 

 

 

/s/ Ilan K. Reich

 

Ilan K. Reich

 

4

--------------------------------------------------------------------------------


 

Annex 4

 

--------------------------------------------------------------------------------


 

SECRETARY OF STATE

 

[SEAL OF NEVADA]

 

STATE OF NEVADA

CERTIFICATE OF EXISTENCE

(INCLUDING AMENDMENTS)

 

I, DEAN HELLER, the duly elected and qualified Nevada Secretary of State, do
hereby certify that I am, by the laws of said State, the custodian of the
records relating to filings by corporations, limited-liability companies,
limited partnerships, limited-liability partnerships and business trusts
pursuant to Title 7 of the Nevada Revised Statutes which are either presently in
a status of good standing or were in good standing for a time period subsequent
of 1976 and am the proper officer to execute this certificate.

 

I FURTHER CERTIFY, that the following is a list of all organizational documents
on file in this office for

 

BIODERMIS CORPORATION

 

Articles of Incorporation for BIO–DERMIS CORPORATION filed December 1, 1992.

 

Certificate of Amendment to Articles of Incorporation changing name to BIODERMIS
CORPORATION filed December 17, 1992.

 

--------------------------------------------------------------------------------


 

I further certify that the records of the Nevada Secretary of State, at the date
of this certificate, evidence, BIODERMIS CORPORATION, as a corporation duly
organized under the laws of Nevada and existing under and by virtue of the laws
of the State of Nevada since December 1, 1992, and is in good standing in this
state.

 

 

IN WITNESS WHEREOF, I have hereunto set my hand
and affixed the Great Seal of State, at my office,
in Carson City, Nevada, on January 31, 2000.

 

 

 

 

/s/ Dean Heller

 

 

Secretary of State

 

 

By

 

/s/ [ILLEGIBLE]

 

 

Certification Clerk

 

--------------------------------------------------------------------------------


 

[ILLEGIBLE PAGE]

 

--------------------------------------------------------------------------------


 

BIOENTERICS CORPORATION

 

SECRETARY’S CERTIFICATE

 

Reference is hereby made to the Credit Agreement, dated as of February 1, 2000
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Inamed Corporation (the “Borrower"), the Lenders, Bear
Stearns Corporate Lending Inc., as Syndication Agent (in such capacity, the
“Syndication Agent”), Bear, Stearns & Co. Inc., as sole lead arranger and sole
book manager (the “Arranger”) and the Administrative Agent.  Capitalized terms
used herein and not otherwise defined shall have the meanings assigned in the
Credit Agreement.  This certificate is being delivered pursuant to Section
5.1(g) of the Credit Agreement.

 

I, David E. Bamberger, hereby certify that I am the Secretary of BioEnterics
Corporation (the “Company”), and as such have access to the Company's corporate
records and am familiar with the matters therein contained and herein certified,
and that:

 

1.             Attached hereto as Annex 1 is a true, correct and complete copy
of the Articles of Incorporation of the Company, as filed with the Secretary of
State of the State of California on August 8, 1991.

 

2.             Attached hereto as Annex 2 is a true, correct and complete copy
of the By-laws of the Company as presently in effect on and as of the date
hereof, which By-laws are in full force and effect in said form without
modification, amendment, rescission or repeal in any respect.

 

3.             Attached hereto as Annex 3 is a true, correct and complete copy
of resolutions adopted by unanimous written consent in lieu of a meeting in
accordance with applicable laws and the Articles of Incorporation and By-laws of
the Company, and such resolutions (i) were duly adopted by the Board of
Directors of the Company and are in full force and effect on and as of the date
hereof, not having been in any way amended, altered or repealed, and (ii)
constitute the only resolutions of the Board of Directors of the Company
relating to the subject matter of the Credit Agreement, the other Loan Documents
and the transactions contemplated thereby.

 

--------------------------------------------------------------------------------


 

4.             Attached hereto as Annex 4 is (i) a true correct and complete
copy of a certificate from the Office of the Secretary of State of the State of
California indicating that the Company is authorized to exercise all its
corporate powers, rights and privileges and is in good legal standing and (ii) a
certificate from the Franchise Tax Board of the State of California indicating
that the Company is in good standing and has no unpaid liability.

 

5.             There are no consents, licenses or approvals required in
connection with the execution, delivery and performance by the Company or the
validity and enforceability against the Company of the Loan Documents to which
it is a party.

 

6.             The following persons are duly qualified and acting officers of
the Company, each of whom is authorized to sign any of the Loan Documents to
which the Company is a party, and each of whom is duly elected to the office set
forth opposite his respective name; the signature appearing opposite the name of
each such officer is his authentic signature:

 

NAME

OFFICE

SIGNATURE

 

 

 

 

Ilan K. Reich

EXECUTIVE VICE PRESIDENT

/s/ Ilan K. Reich

 

 

 

 

David E. Bamberger

SECRETARY

/s/ David E. Bamberger

 

 

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the 1 day of February, 2000.

 

 

/s/ David E. Bamberger

 

 

David E. Bamberger

 

Secretary

 

2

--------------------------------------------------------------------------------


 

I, Ilan K. Reich, Executive Vice President of the Company, hereby certify that
David E. Bamberger is the duly elected Secretary of the Company and that the
signature appearing above is his genuine signature.

 

 

/s/ Ilan K. Reich

 

 

Ilan K. Reich

 

Executive Vice President

 

3

--------------------------------------------------------------------------------


 

Annex 1

 

--------------------------------------------------------------------------------


 

SECRETARY OF STATE

 

CERTIFICATE OF FILING

 

I, BILL JONES, Secretary of State of the State of California, hereby certify:

 

That on the 8th day of August, 1991, BIOENTERICS CORPORATION became incorporated
under the laws of the State of California by filing its Articles of
Incorporation in this office and that said Articles of Incorporation were duly
recorded.

 

Further, that said Articles of Incorporation constitutes the only document on
file in this office, that no documents amendatory and/or supplementary thereto
(including Agreements of Merger, Restated Articles of Incorporation and
Certificates of Determination of Preferences) have been filed to date.

 

 

IN WITNESS WHEREOF, I execute this certificate and affix the Great Seal of the
State of California this day of January 24, 2000.

 

 

 

/s/ Bill Jones

 

[SEAL]

BILL JONES

 

Secretary of State

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

SECRETARY OF STATE

 

I, BILL JONES, Secretary of State of the State of California, hereby certify:

 

That the attached transcript of 2 page(s) was prepared by and in this office
from the record on file, of which it purports to be a copy, and that it is full,
true and correct.

 

 

IN WITNESS WHEREOF, I execute this certificate and affix the Great Seal of the
State of California this day of January 24, 2000.

 

[SEAL]

/s/ Bill Jones

 

 

Secretary of State

 

 

 

--------------------------------------------------------------------------------


 

ARTICLES OF INCORPORATION

 

OF

 

BIOENTERICS CORPORATION

 

I.

 

The name of the corporation is BioEnterics Corporation.

 

II.

 

The purpose of this corporation is to engage in any lawful act or activity for
which a corporation may be organized under the Gen­eral Corporation Law of
California other than the banking business, the trust company business or the
practice of a profession permitted to be incorporated by the California
Corporations Code.

 

III.

 

The name and address in the State of California of this corporation’s initial
agent for service of process is:

 

Mr. Michael D. Farney

c/o Inamed Corporation

1035 North Cindy Lane

Carpinteria, California 93013

 

IV.

 

This corporation is authorized to issue only one class of shares of stock,
designated Common Stock, and the total number and class of shares which this
corporation is authorized to issue is one hundred thousand (100,000).

 

V.

 

A.  Limitation of Director Liability.  The liability of the directors of the
corporation for monetary damages shall be elimi­nated to the fullest extent
permissible under California law.

 

B.  Indemnification of Agents for Breach of Duty to Corporation and
Shareholders.  The corporation, may, by bylaw, agreement or otherwise, indemnify
its agents (as that term is defined in Section 317 of the California
Corporations Code) in excess of that expressly permitted by such Section 317,
for breach of duty to the corporation and its shareholders, to the fullest
extent permissible under California law; provided, however, that such
indemnification shall not extend to any acts or omissions or transactions from
which a director may not be relieved of liability

 

1

--------------------------------------------------------------------------------


 

as set forth in the exception to Section 204 (a) (10) of the California
Corporations Code or as to circumstances in which indemnity is expressly
prohibited by Section 317 of the California Corporations Code.

 

C.  Subsequent Amendment.  No amendment, termination or repeal of this Article
V. or of relevant provisions of the California Corporations Code or any other
applicable laws shall affect or diminish in any way the rights of any agent (as
that term is def­ined in Section 317 of the California Corporations Code) to
indemnification under the provisions hereof in connection with any action or
proceeding arising out of, or relating to, any actions, transactions or facts
occurring prior to the final adoption of such amendment, termination or repeal.

 

D.  Savings Clause.  If this Article V. or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
corporation shall nevertheless indemnify each person as to any expenses,
judgments, fines, settlements and other amounts incurred by such person in
connection with any threatened, pending or completed action or proceeding,
whether civil, criminal, administrative or investigative, including but not
limited to any action by or in the right of the corporation to procure a
judgment in its favor, to the fullest extent permissible under applicable law.

 

E. Subsequent Legislation.  If the California Corporations Code or any other
applicable law is amended after approval by the shareholders of this Article V.
to further expand the indemni­fication permitted to directors or officers of the
corporation, then the corporation shall indemnify such person to the fullest
extent permissible under the California Corporations Code or other applicable
law, as so amended.

 

Dated:

August 7, 1991

 

/s/ Joseph E. Nida

 

Joseph E. Nida, Incorporator

 

 

 

[SEAL OF SECRETARY OF STATE]

 

2

--------------------------------------------------------------------------------


 

Annex 2

 

--------------------------------------------------------------------------------


 

BYLAWS OF

 

BIOENTERICS CORPORATION,

 

a California corporation

 

ARTICLE I

SHAREHOLDERS’ MEETINGS

 

Section 1.               Place of Meetings.

All meetings of the shareholders of this corporation (“Corporation”) shall be
held at the principal executive office of the Corporation in the State of
California, or such other place within or without the State as may be designated
from time to time by the Board of Directors or as may be consented to in writing
by all of the persons entitled to vote thereat and not present at the meeting.

 

Section 2                Annual Meeting.

The annual meeting of the shareholders shall be held within one hundred twenty
(120) days after the closing of the accounting year, at which time the
shareholders shall elect a Board of Directors, consider reports of the affairs
of the Corporation, and transact such other business as may properly be brought
before the meeting.  In the event the annual meeting of shareholders is not held
within the time above specified, the Board of Directors shall cause a meeting in
lieu thereof to be held as soon thereafter as is convenient, and any business
transacted or election held at such meeting shall be as valid as if the meeting
had been held on the date above specified.

 

Section 3.               Special Meetings.

Special meetings of the shareholders, for the purpose of taking any action
permitted to be taken by the shareholders under the California Corporations Code
and the Articles of Incorporation, may be called at any time by the Chairman of
the Board, the President, the Board of Directors, or by any two or more members
thereof, or by one or more shareholders holding not less than ten percent (10%)
of the voting power of the Corporation.

 

Section 4.               Notice of Meetings.

Notice of meetings, annual or special, shall be given in writing to each
shareholder entitled to vote at that meeting by the Secretary or Assistant
Secretary, or, if there be no such officers, by the Chairman of the Board or the
President, or in the case of neglect or refusal, by any person or persons
entitled to call a meeting, not less than ten (10) nor more than sixty (60) days
before such meeting.

 

1

--------------------------------------------------------------------------------


 

Such written notice shall be given either personally or by other means of
written communication, addressed to the shareholder at the address of the
shareholder appearing on the books of the Corporation or given by the
shareholder to the Corporation for the purpose of notice; or if no such address
appears or is given, at the place where the principal office of the corporation
is located or by publication at least once in a newspaper of general circulation
in the county in which the principal executive office is located. The giving of
notice as provided by these Bylaws may be omitted only to the extent and in the
manner expressly permitted by the California Corporations Code.

 

Section 5.               Notice of Adjournment.

When a meeting is adjourned for more than forty-five (45) days or if after the
adjournment a new record date is fixed for the adjourned meeting, a notice of
the adjourned meeting shall be given as in the case of an original meeting. 
Except as stated above, it shall not be necessary to give any notice of the
adjourned meeting, other than by announcement of the time and place thereof at
the meeting at which such adjournment is taken, and the Corporation may transact
at the adjourned meeting any business which might have been transacted at the
original meeting.

 

Section 6.               Contents of Notice.

Notice of any meeting of shareholders shall specify:

 

a.  The place, the date and the time of the meeting;

b.  Those matters which the Board, at the time of the mailing of the notice,
intends to present for action by the shareholders;

c.  If Directors are to be elected, the names of nominees intended at the time
of the notice to be presented by management for election;

d.  The general nature of any proposal to take action with respect to the
approval of (i) a contract or other transaction with an interested Director,
(ii) an amendment of the Articles of Incorporation, (iii) the reorganization of
the Corporation within the meaning of the California Corporations Code, (iv) the
voluntary dissolution of the Corporation, or (v) a distribution in dissolution
other than in accordance with the rights of any outstanding preferred shares;
and

e.  Such other matters, if any, as may be expressly required by statute.

 

Section 7.               Consent to Shareholder’s Meeting.

The transactions of any meeting of shareholders, however called and noticed,
shall be valid as those had at a meeting duly held after regular call and
notice, if a quorum is present either in person or by proxy, and if, either
before or after the meeting, each of the persons entitled to vote, not present
in person or by proxy, signs a written waiver of notice or a consent to the
holding of the meeting or an approval of the minutes

 

2

--------------------------------------------------------------------------------


 

of the meeting.  All such waivers, consents and approvals shall be filed with
the corporate records or made a part of the minutes of the meeting.  A waiver of
notice or a consent to the holding of any meeting of shareholders need not
specify the business transacted at or the purpose of any regular or special
meeting, other than any proposal approved or to be approved at such meeting, the
general nature of which was required by Section 6.d. of these Bylaws to be
stated in the notice of the meeting.

 

Section 8.               Action Without a Meeting.

Unless otherwise provided in the Articles of Incorporation, anyaction which may
be taken at any annual or special meeting of the shareholders, other than the
election of Directors, may be taken without a meeting and without prior notice,
if a consent in writing, setting forth the action so taken shall be signed by
the holders of outstanding shares having not less than the minimum number of
votes necessary to authorize or take such action at a meeting at which all
shareholders entitled to vote were present and voted.

 

Unless the consents of all shareholders entitled to vote have been solicited in
writing, prompt notice shall be given of the taking of any corporate action
approved by shareholders without a meeting by less than unanimous written
consent to those shareholders entitled to vote who have not consented in
writing, and, as to any action with respect to (i) a contract or other
transaction with an interested Director, (ii) the indemnification of any present
or former agent of the Corporation within the meaning of Section 317 of the
California Corporations Code, (iii) any reorganization within the meaning of the
California Corporations Code, or (iv) a distribution in dissolution other than
in accordance with the rights of any outstanding preferred shares, such notice
shall be given at least ten (10) days before the consummation of such action.

 

A director may be elected at any time to fill a vacancy not filled by the Board
by the written consent of persons holding a majority of the outstanding shares
entitled to vote for the election of Directors, and any required notice of any
such election shall promptly be given as provided above.  Directors may not
otherwise be elected without a meeting unless a consent in writing, setting
forth the action so taken, is signed by all of the persons who would be entitled
to vote for the election of Directors.

 

Section 9.               Quorum; Adjournment.

The holders of a majority of the shares entitled to vote, represented in person
or by proxy, shall be required and shall constitute a quorum at all meetings of
the shareholders for the transaction of business, except as otherwise provided
by the Articles of Incorporation.  The shareholders present at a duly called or
held meeting at which a quorum is present may continue to

 

3

--------------------------------------------------------------------------------


 

do business until adjournment notwithstanding the withdrawal of enough
shareholders to leave less than a quorum, if any action taken (other than
adjournment) is approved by at least a majority of the shares required to
constitute a quorum.  If a quorum shall not be present or represented at any
meeting of the shareholders, the meeting may be adjourned from time to time by
majority vote of the shares entitled to vote at the meeting who are present in
person or represented by proxy, until the requisite number of voting shares
shall be present.

 

Section 10.             Voting Rights; Cumulative Voting.

Subject to the provisions of Sections 702 through 704, inclusive, of the
California Corporations Code, only persons in whose names shares entitled to
vote stand on the stock records of the Corporation on the record date shall be
entitled to vote at meetings of the shareholders.  Every shareholder entitled to
vote shall be entitled to one vote for each of such shares, and the affirmative
vote of a majority of the shares represented at the meeting and entitled to vote
on any matter shall be the act of the shareholders, unless the vote of a greater
number or voting by classes is required by the California Corporations Code or
by the Articles of Incorporation.

 

Every shareholder entitled to vote at any election of Directors shall have the
right to cumulate his votes to the extent and in the manner provided by Section
708 of the California Corporations Code.

 

Section 11.             Proxies.

Every shareholder entitled to vote or to execute consents may do so either in
person or by written proxy executed in accordance with the provisions of the
California Corporations Code and filed with the Secretary or Assistant Secretary
of the Corporation.

 

Section 12.             Inspectors of Election.

Before any meeting of shareholders, the Board of Directors may appoint any
persons other than nominees for office to act as Inspectors of Election at such
meeting or any adjournment thereof.  If no Inspectors of Election are appointed,
or if an appointment is vacated by an Inspector who fails to appear or fails or
refuses to act, the Chairman of any such meeting may, and on the request of any
shareholder or his proxy shall, make such appointment or fill such vacancy at
the meeting.  The Inspectors shall be in the number prescribed by and shall have
the duties set forth in Section 707 of the California Corporations Code.

 

4

--------------------------------------------------------------------------------


 

ARTICLE II

DIRECTORS

 

Section 1.               Powers.

Subject to the limitations of the Articles of Incorporation, the Bylaws, and of
the California Corporations Code as to action to be authorized or approved by
the shareholders, all corporate powers shall be exercised by or under the
authority of, and the business and affairs of the Corporation shall be
controlled by, the Board of Directors.

 

Section 2.               Number and Qualification of Directors.

The authorized number of directors of this Corporation shall be two (2) until
changed in the manner provided in this Section 2.

 

A change in the exact number of authorized directors of the Corporation or in
the minimum or maximum number of directors who may be authorized to serve on the
Board of Directors, or a change from a variable to a fixed Board, may only be
made by an amendment of the Articles of Incorporation or by a Bylaw amending
this Section 2 duly adopted by the vote or written consent of the holders of a
majority of the outstanding shares entitled to vote.  Except as otherwise
provided by the California Corporations Code, the authorized number of Directors
shall not be reduced below three (3), and no Bylaw or amendment of the Articles
of Incorporation reducing the authorized number of Directors to less than five
(5) shall be adopted if the votes cast against its adoption at a meeting, or the
shares not consenting in the case of action by written consent, are equal to
more than one-sixth (16-2/3%) of the outstanding shares entitled to vote.

 

Section 3.               Election of Directors.

The Directors shall be elected by ballot at the annual meeting of the
shareholders to hold office until the next annual meeting and until their
successors are elected and qualified.  Their term of office shall begin
immediately after election.

 

Section 4.               Vacancies.

A vacancy in the Board of Directors shall be deemed to exist in the case of the
death, resignation or removal of any Director, if a Director has been declared
of unsound mind by order of Court or convicted of a felony, if the authorized
number of Directors is increased, or if the shareholders shall fail, either at a
meeting at which an increase in the number of Directors is authorized, or at an
adjournment thereof, or at any other time, to elect the full number of
authorized Directors.

 

Vacancies in the Board of Directors, except for a vacancy created by the removal
of a Director, may be filled by a majority of the remaining Directors, and each
Director so elected

 

5

--------------------------------------------------------------------------------


 

shall hold office until his successor is elected at an annual or special meeting
of the shareholders.  A vacancy created by the removal of a Director may be
filled only by a vote of the majority of the shares entitled to vote at a duly
held meeting of the shareholders, or by the written consent of the holders of a
majority of the outstanding shares.

 

The shareholders may at any time elect a Director or Directors to fill any
vacancies not filled by the Directors.

 

If any Director tenders his resignation to the Board of Directors to take effect
at a future time, the Board or the shareholders shall have the power to elect a
successor to take office at such time as the resignation shall become effective.

 

No reduction of the authorized number of Directors shall have the effect of
removing any Director prior to the expiration of his term of office.

 

Section 5.               Removal Of Directors.

The entire Board of Directors, or any individual Director, may be removed from
office in the manner provided by the California Corporations Code.

 

Section 6.               Place Of Meeting.

Meetings of the Board of Directors shall be held at the principal executive
office of the Corporation, or as designated from time to time by resolution of
the Board of Directors or written consent of all of the members of the Board. 
Any meeting shall be valid wherever held if held with the written consent of all
members of the Board of Directors, given either before or after the meeting and
filed with the Secretary or Assistant Secretary of the Corporation.

 

Section 7.               Annual Meeting.

A regular annual meeting of the Board of Directors shall be held without notice
at the place of the annual meeting of shareholders immediately following the
adjournment thereof, for the purpose of organization, election of officers, and
the transaction of such other business as may properly come before the meeting.

 

Section 8.               Other Regular Meetings.

Other regular meetings of the Board of Directors shall be held in the discretion
of the Board of Directors, and if so held, at such times, dates and places as
the Board of Directors may determine.

 

Section 9.               Special Meetings; Notices.

Special meetings of the Board of Directors for any purpose or purposes may be
called at any time by the Chairman of the Board, the President, any
Vice-President, the Secretary, or by any two (2) Directors.

 

6

--------------------------------------------------------------------------------


 

Written notice of the time and place of special meetings shall be delivered or
communicated personally to each Director by telephone, or by telecopy or mail,
charges prepaid, addressed to him at his address as it is shown upon the records
of the Corporation, or if such address is not readily ascertainable, at the
place in which the meetings of the Directors are regularly held.  If such notice
is mailed or telecopied, it shall be deposited in the United States mail or
delivered at least forty-eight (48) hours prior to the time of the holding of
the meeting.  In case such notice is delivered personally or by telephone, it
shall be so delivered at least twenty-four (24) hours prior to the time of
holding the meeting.  Such mailing, telecopying or delivery, personally or by
telephone, as above provided shall be due, legal and personal notice to such
Director.

 

Section 10.             Waiver of Notice.

The transactions of any meeting of the Board of Directors, however called and
noticed or wherever held, are as valid as though had at a meeting regularly
called and noticed if all the Directors are present and sign a consent to the
holding of the meeting on the records of the meeting, or if a majority of the
Directors are present and each of those not present, either before or after the
meeting, signs a written waiver of notice, or a consent to holding the meeting,
or an approval of the minutes of the meeting.  All such waivers, consents, or
approvals shall be filed with the corporate records or made a part of the
minutes of the meeting.

 

Section 11.             Action of Directors Without Meeting.

Any action required or permitted to be taken by the Board of Directors may be
taken without a meeting, if all members of the Board shall individually or
collectively consent in writing to such action. Such written consent or consents
shall be filed with the minutes of the proceedings of the Board, and shall have
the same force and effect as a unanimous vote of the Directors.

 

Section 12.             Action at a Meeting; Quorum.

A majority of the authorized number of Directors shall be necessary to
constitute a quorum for the transaction of business, and the action of a
majority of the Directors present at a meeting duly held at which a quorum is
present, when duly assembled, is valid as a corporate act unless a greater
number is required by the Articles of Incorporation, these Bylaws, or the
California Corporations Code.  Directors may participate in a meeting through
the use of conference telephone or similar communications equipment as long as
all members participating in the meeting can hear one another, and such
participation shall constitute the presence in person at the meeting.

 

Section 13.             Adjournment.

A majority of the Directors present, whether or not a quorum, may adjourn from
time to time by fixing a new time and

7

--------------------------------------------------------------------------------


 

place prior to taking adjournment, but if any meeting is adjourned for more than
twenty-four (24) hours, notice of any adjournment to another time or place shall
be given prior to the time of the adjourned meeting to any Directors not present
at the time the adjournment was taken.

 

Section 14.             Committees.

The Board of Directors may, by resolutions adopted by a majority of the
authorized number of Directors, establish one or more committees, including an
Executive Committee, each consisting of two or more Directors, to serve at the
pleasure of the Board.  The Board of Directors may delegate to any such
committee any of the powers and authority of the Board of Directors in the
business and affairs of the Corporation, except those powers specifically
reserved to the Board of Directors by the provisions of Section 311 of the
California Corporations Code.  The Board shall prescribe the manner in which the
proceedings of the Executive Committee or any other Committee shall be
conducted, and may designate one or more alternate Directors to replace any
absent committee members at any meeting of the Committee.

 

ARTICLE III

OFFICERS

 

Section 1.               Officers.

The officers of the Corporation shall be elected by and shall hold office at the
pleasure of the Board of Directors. These officers shall include a President,
one or more Vice Presidents, a Secretary and a Chief Financial Officer, and may
include a Chairman of the Board of Directors.

 

Section 2.               Election.

After their election, the Board of Directors shall meet and organize by electing
a President, one or more Vice Presidents, a Secretary and a Chief Financial
Officer, who may be, but need not be, members of the Board of Directors, and
such additional officers provided by these Bylaws as the Board of Directors
shall determine to be appropriate.  Any two or more offices may be held by the
same person.

 

Section 3.               Compensation and Tenure of Office.

The compensation and tenure of office of all of the officers of the Corporation
shall be fixed by the Board of Directors.

 

Section 4.               Removal and Resignation.

Any officer may be removed, either with or without cause, by a majority of the
Directors at the time in office, at any regular or special meeting of the Board,
or except in the case of

 

8

--------------------------------------------------------------------------------


 

an officer chosen by the Board of Directors, by any officer upon whom such power
of removal may be conferred by the Board of Directors, subject in each case,
however, to any rights of an officer under any contract of employment.

 

Any officer may resign at any time by giving written notice to the Board of
Directors or to the President, or to the Secretary or an Assistant Secretary of
the Corporation without prejudice, however, to any rights of the Corporation
under any contract to which such officer is a party.

 

Any such resignation shall take effect at the date of receipt of such notice or
at any later time specified in the notice; and unless otherwise specified
therein, the acceptance of such resignation shall not be necessary to make it
effective.

 

Section 5.               Vacancies.

Any vacancy in an office occurring because of death, resignation, removal,
disqualification or any other cause may be filled by the Board of Directors at
any regular or special meeting of the Board, or in such manner as may otherwise
be prescribed in the Bylaws for appointment to such office.

 

Section 6.               Chairman of the Board.

The Chairman of the Board, if there be one, shall, when present, preside at all
meetings of the shareholders and of the Board of Directors, and shall have such
other powers and duties as from time to time shall be prescribed by the Board of
Directors.

 

Section 7.               President.

The President shall be the general manager of the Corporation and, subject to
the control of the Board of Directors, shall be chief executive officer of the
Corporation and shall have general supervision, direction and control of the
business and affairs of the Corporation.  If the Corporation has no Chairman of
the Board, the President shall also have the duties prescribed above for the
Chairman of the Board.

 

Section 8.               Vice Presidents.

In the absence or the disability of the President, the Vice Presidents, in order
of their rank as fixed by the Board of Directors, or if not ranked, the Vice
President designated by the Directors, or if no such designation is made by the
Board of Directors, the Vice President designated by the President, shall
perform the duties and exercise the powers of the President, and shall perform
such other duties and have such other powers as the Board of Directors shall
prescribe.

 

Section 9.               Secretary.

The Secretary shall keep, or cause to be kept, a book of Minutes at the
principal executive office or such other place as the Board of Directors may
order, of all the proceedings

 

9

--------------------------------------------------------------------------------


 

of its shareholders and the Board of Directors and Committees of the Board, with
the time and place of holding of meetings, whether regular or special, and if
special, how authorized, the notice thereof given, the names of those present at
Directors’ meetings, the number of shares present or represented at
shareholders' meetings, and the proceedings of these meetings.

 

The Secretary shall keep, or cause to be kept, at the principal executive office
or at the office of the Corporation’s transfer agent, a share register or a
duplicate share register, showing the names of the shareholders and their
addresses, the number and classes of shares held by each, the number and date of
certificates issued for the same, and the number and date of cancellation of
every certificate surrendered for cancellation.

 

The Secretary shall give, or cause to be given, notice of all the meetings of
the shareholders and of the Board of Directors required by the Bylaws or by law
to be given; he shall keep the seal of the Corporation and affix the seal to all
documents requiring a seal; and he shall have such other powers and perform such
other duties as may be prescribed by the Board of Directors or the Bylaws.

 

Section 10.             Assistant Secretary.

The Assistant Secretary, if there is one, shall have all the same rights,
duties, powers and privileges as the Secretary and may act in his place and
stead whenever necessary or desirable.

 

Section 11.             Chief Financial Officer.

The Chief Financial Officer shall keep and maintain, or cause to be kept and
maintained, adequate and correct accounts of the properties and business
transactions of the Corporation, including accounts of its assets, liabilities,
receipts, disbursements, gains, losses, capital, surplus and shares.  The books
of account shall at all reasonable times be open to inspection by any Director.

 

The Chief Financial Officer shall deposit all moneys and other valuables in the
name and to the credit of the Corporation with such depositories as may be
designated by the Board of Directors.  He shall disburse the funds of the
Corporation as may be ordered by the Board of Directors, shall render to the
President and Directors, whenever they so request, an account of all his
transactions as Chief Financial Officer and of the financial condition of the
Corporation, and shall have such other powers and perform such other duties as
may be prescribed by the Board of Directors or the Bylaws.

 

Section 12.             Subordinate Officers.

Subordinate Officers, including but not limited to, Assistant Secretaries,
Treasurers and Assistant Treasurers, or

 

10

--------------------------------------------------------------------------------


 

agents, as the business of the Corporation may require, may from time to time be
appointed by the Board of Directors, the President, or by any officer empowered
to do so by the Board of Directors, and shall have such authority and shall
perform such duties as are provided in the Bylaws or as the Board of Directors
may from time to time determine.

 

ARTICLE IV

CORPORATE RECORDS, INSPECTION, VOTING SHARES

IN NAME OF CORPORATION

 

Section 1.               Records.

The Corporation shall maintain adequate and correct books and records of account
of its business and properties.  All of such accounts, books and records shall
be kept at its principal executive office in the State of California, or at such
other location as may be fixed by the Board of Directors from time to time.

 

Section 2.               Inspection.

The accounting books and records and Minutes of the proceedings of the
shareholders and the Board of Directors and its Committees shall be open to
inspection by the shareholders from time to time and in the manner provided in
Section 1601 of the California Corporations Code, and every Director shall have
the right to inspect and copy all books, records and documents of the
Corporation, and to inspect its properties, in the manner provided by Section
1602 of the California Corporations Code.

 

Section 3.               Voting Shares in Name of Corporation.

Shares standing in the name of this Corporation may be voted or represented and
all rights incident to those shares may be exercised on behalf of the
Corporation by the President, or if he is unable or refuses to act, by a Vice
President or by such other person as the Board of Directors may determine.

 

ARTICLE V

CERTIFICATES AND TRANSFER OF SHARES

 

Section 1.               Certificates for Shares.

Every holder of shares in the Corporation shall be entitled to have a
certificate, in such form and device as the Board of Directors may designate,
certifying the number of shares and the classes or series of shares owned by the
shareholder, and containing a statement setting forth the office or agency of
the Corporation from which the shareholder may obtain, upon request and without
charge, a copy of the statement of any rights, preferences, privileges, and
restrictions granted to or imposed upon each class or series of shares
authorized to be issued and upon the holders of those shares, and any other
legend or statement as may be required

 

11

--------------------------------------------------------------------------------


 

by Section 418 of the California Corporations Code and the Federal and
California corporate securities laws.

 

Every certificate for shares shall be signed in the name of the Corporation by
the President or Vice President and the Secretary or an Assistant Secretary. 
Any signature on the certificate may be by facsimile, provided that at least one
signature, which may but need not be that of the Corporation’s registrar or
transfer agent, if any, shall be manually signed.

 

Section 2.               Transfer on the Books.

Upon surrender to the Secretary or Assistant Secretary or to the transfer agent
of the Corporation of a certificate for shares duly endorsed or accompanied by
proper evidence of succession, assignment or authority to transfer, it shall be
the duty of the Corporation to issue a new certificate to the person entitled
thereto, cancel the old certificate and record the transaction upon its books.

 

Section 3.               Lost or Destroyed Certificates.

A new certificate may be issued without the surrender and cancellation of an old
certificate that is lost, apparently destroyed or wrongfully taken when:  (a)
the request for the issuance of a new certificate is made within a reasonable
time after the owner of the old certificate has notice of its loss, destruction
or theft; and (b) such request is received by the Corporation prior to its
receipt of notice that the old certificate has been acquired by a bona fide
purchaser; and (c) the owner of the old certificate gives an indemnity bond or
other adequate security sufficient in the judgment of the Corporation to
indemnify it against any claim, expense or liability resulting from the issuance
of a new certificate. In the event of the issuance of a new certificate, the
rights and liabilities of the Corporation, and of the holders of the old and new
certificates, shall be governed by the provisions of Sections 8404 and 8405 of
the California Commercial Code.

 

Section 4.               Transfer Agents and Registrars.

The Board of Directors may appoint one or more transfer agents or transfer
clerks, and one or more registrars, which shall be banks or trust companies,
either domestic or foreign, at such times and places as the requirements of the
Corporation may necessitate and the Board of Directors may designate.

 

Section 5.               Record Date.

The Board of Directors may fix, in advance, a record date for the purpose of
determining shareholders entitled to notice of and to vote at any meeting of
shareholders, to consent to corporate action in writing without a meeting, to
receive any report, to receive any dividend or other distribution or allotment
of any right or to exercise rights with respect to any change, conversion or
exchange of shares.  The record date so fixed shall

 

12

--------------------------------------------------------------------------------


 

not be more than sixty (60) days prior to any event for the purpose for which it
is fixed, and shall not be less than ten (10) days prior to the date of any
meeting of the shareholders.  If no such record date is fixed by the Board of
Directors, then the record date shall be that date prescribed by Section 701 of
the California Corporations Code.

 

ARTICLE VI

CORPORATE SEAL

 

The corporate seal shall be circular in form, and shall have inscribed thereon
the name of the Corporation, the date of its incorporation, and the words
“INCORPORATED CALIFORNIA.”

 

ARTICLE VII

AMENDMENTS

 

Section 1.               By Shareholders.

The Bylaws may be repealed or amended, or new Bylaws may be adopted, by the
affirmative vote of a majority of the outstanding shares entitled to vote or by
the written consent of shareholders entitled to vote such shares, except as
otherwise provided by the California Corporations Code or by the Articles of
Incorporation.

 

Section 2.               By Directors.

Subject to the right of shareholders as provided in Section 1 of this Article
VII to adopt, amend or repeal Bylaws, the Board of Directors may adopt, amend or
repeal Bylaws; provided, however, that no Bylaw or amendment changing the number
of Directors of the Corporation shall be adopted other than in the manner
provided by Section 2 of Article II of these Bylaws.

 

Section 3.               Records of Amendments.

Any amendment or new Bylaw adopted by the shareholders or Board of Directors
shall be copied in the appropriate place in the Minute book with the original
Bylaws, and the repeal of any Bylaw shall be entered on the original Bylaws
together with the date and manner of such repeal.  The original or a copy of the
Bylaws as amended to date shall be open to inspection by the shareholders at the
Corporation’s principal executive office in California at all reasonable times
during office hours.

 

ARTICLE VIII

WAIVER OF ANNUAL REPORT

 

The requirement that this corporation send an annual report to its shareholders
is hereby expressly waived.

 

13

--------------------------------------------------------------------------------


 

ARTICLE IX

INDEMNIFICATION OF OFFICERS, DIRECTORS, AND AGENTS

 

Section 1.               Definitions.

For the purposes of this Article IX the following definitions shall apply:

 

a.            “Agent” means any person who (a) is or was a director, officer,
employee or other agent of the Corporation, or (b) is or was serving at the
request of the Corporation as a director, officer, employee or agent of another
foreign or domestic corporation, joint venture, trust or other enterprise, or
(c) was a director, officer, employee or agent of a foreign or domestic
corporation which was a predecessor corporation of the Corporation or of another
enterprise at the request of such predecessor corporation.

 

b.            “Proceeding” means any threatened, pending or completed action or
proceeding, whether civil, criminal, administrative or investigative.

 

c.            “Expenses” includes without limitation attorneys’ fees and any
expenses of establishing a right to indemnification under Section 5 of this
Article IX below.

 

d.            “Independent Legal Counsel” means an attorney mutually agreeable
to the Corporation and the agent seeking indemnification, with such attorney to
be designated within ten (10) days after notice by one party to the other. If
the Corporation and the agent seeking indemnity cannot agree upon the selection
of such attorney within such ten (10) day period, an attorney shall be selected
by the Corporation from among five (5) attorneys designated in a writing by the
agent delivered to the Corporation within five (5) days after the end of the ten
(10) day period; provided, however, that the attorneys so designated have a
minimum of ten (10) years experience in corporate law, and are each full
partners (or the equivalent) in a law firm with at least five (5) attorneys.  If
the Corporation and the agent cannot agree upon the selection of the attorney,
and if the agent fails to designate his selection of five (5) attorneys within
the five (5) day period, the Corporation alone shall choose the attorney.

 

Section 2.               Proceedings Other than By or In the Right of the
Corporation.

The Corporation shall indemnify any person who was or is a party or is
threatened to be made a party to any proceeding (other than an action by or in
the right of the Corporation to procure a judgment in its favor) by reason of
the fact that such person is or was an agent of the Corporation against
expenses, judgments, fines, settlements and other amounts actually and
reasonably incurred in connection with such proceeding if such person acted in
good faith and in a manner such person reasonably

 

14

--------------------------------------------------------------------------------


 

believed to be in the best interest of the Corporation and, in the case of a
criminal proceeding, had no reasonable cause to believe the conduct of such
person was unlawful.  The termination of any proceeding by judgment, order,
settlement, conviction or upon a plea of nolo contendere or its equivalent shall
not, of itself, create a presumption that the person did not act in good faith
and in a manner which the person reasonably believed to be in the best interests
of the Corporation or that the person had reasonable cause to believe that the
person’s conduct was unlawful.

 

Section 3.               Proceedings By or In the Right of the Corporation.

The Corporation shall indemnify any person who was or is a party or is
threatened to be made a party to any threatened, pending or completed action by
or in the right of the Corporation to procure a judgment in its favor by reason
of the fact that such person is or was an agent of the Corporation, against
expenses actually and reasonably incurred by such person in connection with the
defense or settlement of such action if such person acted in good faith, in a
manner such person reasonably believed to be in the best interest of the
Corporation and its shareholders.

 

Section 4.               Determination of Right to Indemnification.

To the extent that a person who is or was an agent of the Corporation has been
successful on the merits in defense of any proceeding referred to in Section 2
or 3 of this Article IX above or in the defense of any claim, issue or matter
therein, such person shall be indemnified against expenses actually and
reasonably incurred by such person in connection therewith.

 

Except as provided in the first paragraph of this Section 4 above, any
indemnification under Section 2 or 3 of this Article IX above shall be made by
the Corporation only if authorized in the specific case, upon a determination
that indemnification of the agent is proper in the circumstances because the
agent has met the applicable standard of conduct set forth in Section 2 or 3 of
this Article IX above, by any of the following: (a) a majority vote of a quorum
consisting of directors who are not parties to such action or proceeding; (b) if
such a quorum of directors is not obtainable, by independent legal counsel in a
written opinion; (c) approval or ratification by the affirmative vote of a
majority of the shares represented and voting at a duly held meeting at which a
quorum is present (which shares voting affirmatively also constitute at least a
majority of the required quorum) ; (d) written consent of the shareholders under
Section 603 of the California Corporations Code; (e) the affirmative vote or
written consent of such greater proportion (including all) of the shares of any
class or series as may be provided in the Articles of Incorporation or in the
California Corporations Code, for all or

 

15

--------------------------------------------------------------------------------


 

any specified shareholder action; or (f) the court in which such proceeding is
or was pending upon application made by the Corporation or the agent or the
attorney or other person rendering service in connection with the defense,
whether or not such application by the agent, attorney or other person is
opposed by the Corporation.

 

The shares owned by the person to be indemnified shall not be entitled to vote
on any written consent or affirmative vote set forth in the second paragraph of
Section 4 of this Article IX above.

 

Section 5.               Indemnity for Expenses of Establishing Right to
Indemnification.

To the extent that a person who is or was an agent of the Corporation has been
successful on the merits in defense of any proceeding referred to in Section 2
or 3 of this Article IX above, or in defense of any claim, issue or matter
therein, such person shall also be indemnified against expenses of establishing
a right to indemnification actually and reasonably incurred by such person in
connection therewith.

 

If authorized in the specific case, upon a determination that indemnification of
such person is proper in the circumstances because such person has met the
applicable standard of conduct set forth in Section 2 or 3 of this Article IX
above, by any of the following: (a) approval or ratification by the affirmative
vote of a majority of the shares represented and voting at a duly held meeting
at which a quorum is present (which shares voting affirmatively also constitute
at least a majority of the required quorum); (b) written consent of the
shareholders under Section 603 of the California Corporations Code, or (c) the
affirmative vote or written consent of such greater proportion (including all)
of the shares of any class or series as may be provided in the Articles of
Incorporation or in the California Corporations Code, for all or any specified
shareholder action; such person shall also be indemnified against any expenses
of establishing a right to indemnification actually and reasonably incurred
therewith.

 

The shares owned by the person to be indemnified shall not be entitled to vote
on any written consent or affirmative vote set forth in the second paragraph of
Section 5 of this Article IX above.

 

Section 6.               Procedure for Indemnification.

Any indemnification under Section 2, 3, or 5 of this Article IX above, or
advance under Section 7 of this Article IX below, shall be made promptly, and in
any event within sixty (60) days, upon the written request of the agent.  The
right to indemnification or advances as granted by this Article IX shall be
enforceable by the agent in any court of competent jurisdiction, if

 

16

--------------------------------------------------------------------------------


 

the Corporation denies such request in whole or in part or if no disposition
thereof is made within sixty (60) days. It shall be a defense to any such action
that the agent has not met the standard of conduct set forth in Section 2, 3, or
5 of this Article IX above, or regarding a claim for advances the agent has not
delivered the required undertaking under Section 7 of this Article IX below, but
the burden of proving the defense is on the Corporation.

 

Section 7.               Advances.

Expenses incurred in defending any proceeding shall be advanced by the
Corporation prior to the final disposition of such proceeding upon receipt of
any undertaking by or on behalf of the person claiming a right to be indemnified
under this Article IX to repay such amount if it shall be determined ultimately
that the agent is not entitled to be indemnified as authorized in this Article
IX.

 

Section 8.               Other Rights and Continuation of Rights  to
Indemnification.

The indemnification provided by this Article IX shall not be deemed exclusive of
any other rights to which those seeking indemnification may be entitled under
any bylaw, agreement, approval of shareholders or disinterested directors or
otherwise, both as to action in an official capacity and as to action in any
other capacity while holding such office, to the extent such additional rights
to indemnification are authorized in the Articles of Incorporation.  The rights
to indemnity hereunder shall continue as to a person who has ceased to be a
director, officer, employee or agent and shall inure to the benefit of the
heirs, executors, and administrators of the person.  Nothing contained in this
Article IX shall affect any right to indemnification to which persons other than
such directors and officers may be entitled by contract or otherwise.

 

Section 9.               Insurance.

This Corporation may purchase and maintain insurance on behalf of any agent of
the Corporation against any liability asserted or incurred by the agent in such
capacity or arising out of the agent’s status as such whether or not the
Corporation would have the power to indemnify the agent against such liability
under the provisions of this Article IX.  The fact that the Corporation owns all
or a portion of the shares of the company issuing a policy of insurance shall
not render this Section 9 inapplicable if either of the following conditions are
satisfied:  (a) if authorized in the Articles of Incorporation, any policy
issued is limited to the extent not in conflict with Section 204 (d) of the
California Corporations Code, or (b) the company issuing the insurance policy is
organized, licensed, and operated in a manner that complies with the insurance
laws and regulations applicable to its jurisdiction of organization, the company
issuing the policy provides procedures for processing claims that do not permit
that company to be subject

 

17

--------------------------------------------------------------------------------


 

to the direct control of the Corporation that purchased that policy, and the
policy issued provides for some manner of risk sharing between the issuer and
purchaser or the policy, on one hand, and some unaffiliated person or persons,
on the other, such as by providing that a portion of the coverage furnished will
be obtained from some unaffiliated insurer or reinsurer.

 

Section 10.             Indemnification for Breach of Duty to Corporation and
Shareholders.

The Corporation may indemnify any agent of the Corporation in excess of that
expressly permitted by this Article IX for those agents of the Corporation for
breach of duty to the Corporation and its shareholders.

 

Notwithstanding the first paragraph of this Section 10 above, to the extent and
only to the extent required by Section 204 (a) (11) or any successor provision
of the California Corporations Code, the Corporation shall not indemnify
directors for (a) acts or omissions that involve intentional misconduct or a
knowing and culpable violation of law; (b) acts or omissions that a director
believes to be contrary to the best interests of the Corporation or its
shareholders or that involve the absence of good faith on the part of the
director; (c) for any transaction from which a director derived an improper
personal benefit; (d) for acts or omissions that show a reckless disregard for
the director’s duty to the Corporation or its shareholders in circumstances in
which the director was aware, or should have been aware, in the ordinary course
of performing a director’s duties, of a risk of serious injury to the
Corporation or its shareholders; (e) for acts or omissions that constitute an
unexcused pattern of inattention that amounts to an abdication of the director’s
duty to the Corporation or its shareholders; (f) liability under Section 310 of
the California Corporations Code (which section concerns certain  transactions
between corporations and directors or corporations having interrelated
directors) ; (g) liability of a director who approves of any of the following
Corporation actions: (1) the making of any distribution to the shareholders to
the extent that it is contrary to the provisions of Sections 500 to 503,
inclusive, of the California Corporations Code (which sections concern certain
retained earnings and asset requirements on corporate distributions to
shareholders, distributions resulting in corporate insolvency, distributions to
junior shares affecting liquidation preferences of senior shares, and
distributions to junior shares affecting cumulative dividends to senior shares);
(2) the distribution of assets to shareholders after institution of dissolution
proceedings of the Corporation, without paying or adequately providing for all
known liabilities of the Corporation excluding any claims not filed by creditors
within the time limit set by the court in a notice to creditors under Chapters
18 (commencing with Section 1800), 19 (commencing with Section 1900) and 20
(commencing with Section 2000) of Division 1 of the California Corporations
Code; (3) the making of any loan or guaranty contrary to Section 315 of the

 

18

--------------------------------------------------------------------------------


 

California Corporations Code (which section concerns certain loans and
guaranties to directors, officers and others); (h) any act or omission that
occurs prior to the date this Article IX becomes effective; and (i) any act as
an officer of the Corporation, notwithstanding that the officer is also a
director or that his or her actions, if negligent or improper, have been
ratified by the directors.

 

Notwithstanding the first paragraph of this Section 10 above, this Corporation
shall not indemnify any person who was or is a party or is threatened to be made
a party to any threatened, pending or completed action by or in the right of the
corporation to procure a judgment in its favor by reason of the fact that such
person is or was an agent of the Corporation (a) in respect of any claim, issue
or matter as to which such person shall have been adjudged to be liable to the
Corporation in the performance of such person’s duty to the Corporation and its
shareholders, unless and only to the extent that the court in which such
proceeding is or was pending shall determine upon application that, in view of
all the circumstances of the case, such person is fairly and reasonably entitled
to indemnity for expenses and then only to the extent that the court shall
determine; (b) of amounts paid in settling or otherwise disposing of a pending
action without court approval; and (c) of expenses incurred in defending a
pending action which is settled or otherwise disposed of without court approval.

 

Notwithstanding the first paragraph of this Section 10 above, this Corporation
shall not indemnify any person who was or is a party or is threatened to be made
a party to any proceeding (a) except upon meeting the standard set forth in the
first or second paragraph of Section 4 of this Article IX above; (b) except upon
meeting the standard set forth in the second paragraph of Section 5 of this
Article IX above, in any circumstance where it appears that:  (1) it would be
inconsistent with a provision of the Articles of Incorporation or these Bylaws,
a resolution of the shareholders or an agreement in effect at the time of the
accrual of the alleged cause of action asserted in such proceeding in which the
expenses were incurred or other amounts were paid, which prohibits or otherwise
limits indemnification, or (2) it would be inconsistent with any condition
expressly imposed by a court in approving a settlement; or (c) in connection
with any such proceeding against any trustee, investment manager or other
fiduciary of an employee benefit plan in such person’s capacity as such, even
though such person may also be an agent as defined in Section 1 of this Article
IX above of the employer Corporation.

 

Notwithstanding the first paragraph of this Section 10 above, no advance shall
be made under this Article IX except upon meeting the standard set forth in the
first or second paragraph of Section 5 of this Article IX above, in any
circumstance where it appears that (a) it would be inconsistent with a

 

19

--------------------------------------------------------------------------------


 

provision of the Articles of Incorporation or these Bylaws, a resolution of the
shareholders or an agreement in effect at the time of the accrual of the alleged
cause of action asserted in such proceeding in which the expenses were incurred
or other amounts were paid, which prohibits or otherwise limits indemnification,
or (b) it would be inconsistent with any condition expressly imposed by a court
in approving a settlement.

 

Section 11.             Savings Clause.

If this Article IX or any portion hereof shall be invalidated on any ground by
any court of competent jurisdiction, then the Corporation shall nevertheless
indemnify each person as to any expenses, judgments, fines, settlements and
other amounts incurred by such person in connection with any proceeding, to the
fullest extent permissible under applicable law.

 

Section 12.             Subsequent Amendment.

If the California Corporations Code or any other applicable law is amended after
approval by the shareholders of this Article IX to further expand the
indemnification permitted to directors, officers and agents of the Corporation,
then the Corporation shall indemnify such person to the fullest extent
permissible under the California Corporations Code or other applicable law, as
so amended.

 

Section 13.             Contract.

The rights to indemnification conferred in this Article shall be deemed to be a
contract between the Corporation and each person who serves in the capacities
described above at any time while this Article is in effect.  Any repeal or
modification of this Article shall not in any way diminish any rights to
indemnification of such person or the obligations of the Corporation arising
hereunder.

 

Section 14.             Indemnity Agreements.

The Corporation may from time to time enter into indemnity agreements with the
persons who are members of its Board of Directors and with such officers or
other agents, of the Corporation as the Board may designate, such indemnity
agreements to provide in substance thatthe Corporation will indemnify such
persons to the fullest extent permitted by the provisions of this Articles IX
and the Articles of Incorporation.

 

20

--------------------------------------------------------------------------------


 

CERTIFICATE OF SECRETARY

 

KNOW ALL PERSONS BY THESE PRESENTS:

 

The undersigned, Secretary of BIOENTERICS CORPORATION, a California corporation
(the “Corporation”), does hereby certify that the above and foregoing Bylaws
were duly adopted as the Bylaws of the Corporation at a meeting of the Board of
Directors duly held on August 8, 1991.

 

IN WITNESS WHEREOF, the undersigned has subscribed his name and affixed the seal
of the Corporation on the date set forth below.

 

August 8, 1991

 

/s/ Michael D. Farney

Date

Michael D. Farney, Secretary

 

 

 

21

--------------------------------------------------------------------------------


 

Annex 3

 

--------------------------------------------------------------------------------


 

ACTION BY BOARD OF DIRECTORS

 

OF

 

BIOENTERICS CORPORATION

 

BY UNANIMOUS WRITTEN CONSENT

 

The undersigned, being all of the members of the Board of Directors of
BioEnterics Corporation, a California corporation (the “Company”), acting
pursuant to Section 307(8)(b) of the General Corporation Law of the State of
California, hereby consent in writing to the adoption of the following actions
in lieu of a special meeting of the Board of Directors:

 

GUARANTEE AND COLLATERAL AGREEMENT

 

WHEREAS, INAMED Corporation (“Inamed”) intends to enter into that certain Credit
Agreement dated as of February 1, 2000 (the “Credit Agreement”), by and among
Inamed, the Lenders, Bear Stearns Corporate Lending Inc., as Syndication Agent
(in such capacity, the “Syndication Agent’), Bear, Stearns & Co. Inc., as sole
lead arranger and sole book manager (the “Arranger”) and the Administrative
Agent;

 

WHEREAS, pursuant to the terms of the Credit Agreement, the Company, as a
subsidiary of Inamed, is required to guaranty all of Inamed’s obligations under
the Credit Agreement (the “Obligations”, as defined under the Credit Agreement),
by entering into that certain Guarantee and Collateral Agreement (the “Guarantee
and Collateral Agreement”) dated of even date with the Credit Agreement, a copy
of which has been presented to the Board;

 

WHEREAS, pursuant to the terms and conditions of the Credit Agreement, the
Company, as a subsidiary of Inamed, is required to secure payment and
performance of the Obligations, also by entering into that same Guarantee and
Collateral Agreement (as defined above), whereby the Company would grant to
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, a perfected, first priority Lien on all of its right, title and
interest in all of its personal property, including but not limited to all
capital stock of its domestic

 

--------------------------------------------------------------------------------


 

subsidiaries, 65% of the capital stock of its foreign subsidiaries, accounts,
fixtures, contract rights, intellectual property, licenses, material property,
etc.

 

WHEREAS, the Board of Directors of the Company has determined that in order to
give effect to the Credit Agreement, it is advisable and in the best interests
of the Company that the Company enter into the Guarantee and Collateral
Agreement and each of the transactions contemplated thereby;

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors deems it advisable
and in the best interests of the Company to enter into the Guarantee and
Collateral Agreement and any other documents contemplated thereby and such
documents hereby are authorized and approved, with such changes thereto as the
Chairman, the President, any Vice President or the Secretary of the Company (the
“proper officers” ) may approve, such approval to be conclusively evidenced by
such officer’s or officers’ execution and delivery thereof;

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized, empowered and directed, in the name and on behalf of the
Company, to enter into the Guarantee and Collateral Agreement, substantially on
the terms and conditions as presented and described to the Board, with such
changes thereto as the proper officers may approve, such  approval to be
conclusively evidenced by such officer’s or officers’ execution and delivery
thereof; and

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized and directed to enter into such other agreements,
documents, promissory notes, and instruments with respect to any of the
foregoing, in such form and on such terms and conditions as may be agreed to by
the proper officers of the Company, Administrative Agent and the Lenders, and to
take such other actions with respect to the foregoing as may be required by
Administrative Agent and the Lenders; and that the proper officers of the
Company be, and each of them hereby is, authorized, directed and empowered, in
the name and on behalf of the Company, to execute and deliver such other
agreements, documents, promissory notes, deeds of trust, mortgages and other
instruments and to perform all other acts as such officers shall approve in
connection with any of the above, the execution of such agreements, documents,
promissory notes and other instruments or the taking of any such actions to be
conclusive evidence of such approval.

 

--------------------------------------------------------------------------------


 

GENERAL AUTHORIZATIONS

 

RESOLVED, that the officers of the Company be, and each of them hereby is,
authorized, empowered and directed, in the name and on behalf of the Company, to
do or cause to be done all such other acts or things, and to execute and
deliver, or cause to be executed and delivered, all such other documents,
instruments, agreements, notes, undertakings, guarantees and certificates of any
kind and nature whatsoever, as such officer or officers may deem necessary or
appropriate to effectuate or carry out the purposes and intent of the foregoing
resolutions; all such other actions to be performed in such manner, and all such
other documents, instruments, agreements, notes, undertakings, guarantees and
certificates to be executed and delivered in such form, as the officer or
officers performing or executing the same shall approve, such officer’s or
officers’ approval thereof to be conclusively evidenced by the performance of
any such other action or the execution and delivery of any such other documents,
instruments, agreements, notes, undertakings and certificates; and

 

RESOLVED FURTHER, that all acts and things previously done by any of the
officers of the Company, on or prior to the date hereof, in the name and on
behalf of the Company, in connection with the transactions contemplated by the
foregoing resolutions, are in all respects ratified, approved, confirmed and
adopted as the acts and deeds by and on behalf of the Company.

 

* * *

 

--------------------------------------------------------------------------------


 

This Unanimous Written Consent may be executed in one or more counterparts, each
of which shall be considered as an original.  The Secretary of the Company shall
file this Unanimous Written Consent in the minute book of the Company and it
shall become part of the records of the Company.

 

Dated:  February 1, 2000

 

 

/s/ Richard G. Babbitt

 

Richard G. Babbitt

 

 

 

/s/ Ilan K. Reich

 

 Ilan K. Reich

 

 

 

--------------------------------------------------------------------------------


 

Annex 4

 

--------------------------------------------------------------------------------


 

[ILLEGIBLE PAGE]

 

--------------------------------------------------------------------------------


 

BIOPLEXUS CORPORATION

 

SECRETARY’S CERTIFICATE

 

Reference is hereby made to the Credit Agreement, dated as of February 1, 2000
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Inamed Corporation (the “Borrower"), the Lenders, Bear
Stearns Corporate Lending Inc., as Syndication Agent (in such capacity, the
“Syndication Agent”), Bear, Stearns & Co. Inc., as sole lead arranger and sole
book manager (the “Arranger”) and the Administrative Agent.  Capitalized terms
used herein and not otherwise defined shall have the meanings assigned in the
Credit Agreement.  This certificate is being delivered pursuant to Section 5. 1
(g) of the Credit Agreement.

 

I, David E. Bamberger, hereby certify that I am the Secretary of BIOPLEXUS
CORPORATION (the “Company”), and as such have access to the Company’s corporate
records and am familiar with the matters therein contained and herein certified,
and that:

 

1.  Attached hereto as Annex 1 is a true, correct and complete copy of the
Articles of Incorporation of the Company, as filed with the Secretary of State
of the State of Nevada on June 4, 1993.

 

2.  Attached hereto as Annex 2 is a true, correct and complete copy of the
By-laws of the Company as presently in effect on and as of the date hereof,
which By-laws are in full force and effect in said form without modification,
amendment, rescission or repeal in any respect.

 

3.  Attached hereto as Annex 3 is a true, correct and complete copy of
resolutions adopted by unanimous written consent in lieu of a meeting in
accordance with applicable laws and the Articles of Incorporation and By-laws of
the Company, and such resolutions (i) were duly adopted by the Board of
Directors of the Company and are in full force and effect on and as of the date
hereof, not having been in any way amended, altered or repealed, and (ii)
constitute the only resolutions of the Board of Directors of the Company
relating to the subject matter of the Credit Agreement, the other Loan Documents
and the transactions contemplated thereby.

 

--------------------------------------------------------------------------------


 

4.  Attached hereto as Annex 4 is (i) a true, correct and complete copy of a
certificate from the Office of the Secretary of State of the State of Nevada
indicating that the Company is a corporation existing under and by virtue of the
laws of the State of Nevada and is in good standing.

 

5.  There are no consents, licenses or approvals required in connection with the
execution, delivery and performance by the Company or the validity and
enforceability against the Company of the Loan Documents to which it is a party.

 

[Remainder of page intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

6.  The following persons are duly qualified and acting officers of the Company,
each of whom is authorized to sign any of the Loan Documents to which the
Company is a party, and each of whom is duly elected to the office set forth
opposite his respective name; the signature appearing opposite the name of each
such officer is his authentic signature:

 

NAME

OFFICE

SIGNATURE

 

 

 

 

Ilan K. Reich

PRESIDENT

/s/ Ilan K. Reich

 

 

 

David E. Bamberger

SECRETARY

/s/ David E. Bamberger

 

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the 1 day of  February, 2000.

 

 

/s/ David E. Bamberger

 

 

 David E. Bamberger

 

 Secretary

 

I, Ilan K. Reich, President of the Company, hereby certify that David E.
Bamberger is the duly elected Secretary of the Company and that the signature
appearing above is his genuine signature.

 

 

/s/ Ilan K. Reich

 

 

 Ilan K. Reich

 

 President

 

3

--------------------------------------------------------------------------------


 

Annex 1

 

--------------------------------------------------------------------------------


 

ARTICLES OF INCORPORATION

 

OF

 

BIOPLEXUS CORPORATION

 

--------------------------------------------------------------------------------

 

I, the person hereinafter named as incorporator, for the purpose of associating
to establish a corporation, under the provisions and subject to the requirements
of Title 7, Chapter 78 of Nevada Revised Statutes, and the acts amendatory
thereof, and hereinafter sometimes referred to as the General Corporation Law of
the State of Nevada, do hereby adopt and make the following Articles of
Incorporation:

 

FIRST:  The name of the corporation (hereinafter called the corporation) is
BIOPLEXUS CORPORATION.

 

SECOND:  The name of the corporation’s resident agent in the State of Nevada is
The Prentice-Hall Corporation System, Nevada, Inc., and the street address of
the said resident agent where process may be served on the corporation is 502
East John Street, Carson City 89706.

 

THIRD:  This corporation is authorized to issue two classes of stock, designated
Common Stock and Preferred Stock, respectively.  The number of shares of Common
Stock which the corporation is authorized to issue is Fifteen Thousand (15,000),
all of which are of a par value of One ($1.00) dollar each.  The number of
shares of Preferred Stock which the corporation is authorized to issue is Ten
Thousand (10,000), all of which are of a par value of One ($1.00) dollar each.

 

The Preferred Stock may be issued in one or more series.  The Board of Directors
of the corporation is hereby authorized to determine or alter the rights,
preferences, privileges and restrictions granted to or imposed on any wholly
unissued class or series of Preferred Stock and to fix and determine the number
of shares and the designation of any series of wholly unissued Preferred Stock.

 

No holder of any of the shares of any class of the corporation shall be entitled
as of right to subscribe for, purchase, or otherwise acquire any shares of any
class of the corporation which the corporation proposes to issue or any rights
or options which the corporation proposes to grant for the purchase of shares of
any class of the corporation or for the purchase of any shares, bonds,
securities, or obligations of the corporation

 

1

--------------------------------------------------------------------------------


 

which are convertible into or exchangeable for, or which carry any rights, to
subscribe for, purchase, or otherwise acquire shares of any class of the
corporation; and any and all of such shares, bonds, securities, or obligations
of the corporation, whether now or hereafter authorized or created, may be
issued, or may be reissued or transferred if the same have been reacquired and
have treasury status, and any and all of such rights and options may be granted
by the Board of Directors to such persons, firms, corporations, and
associations, and for such lawful consideration, and on such terms, as the Board
of Directors in its discretion may determine, without first offering the same,
or any thereof, to any said holder.

 

FOURTH: The governing board of the corporation shall be styled as a “Board of
Directors”, and any member of said Board shall be styled as a “Director.”

 

The number of members constituting the first Board of Directors of the
corporation is two (2); and the name and the post office box or street address,
either residence or business, of each of said members are as follows:

 

NAME

 

ADDRESS:

Donald K. McGhan

 

3800 Howard Hughes Parkway, Suite 900
Las Vegas, NV 89109

 

 

 

Michael D. Farney

 

3800 Howard Huges Parkway, Suite 900
Las Vegas, NV 89109

 

The number of directors of the corporation may be increased or decreased in the
manner provided in the Bylaws of the corporation; provided, that the number of
directors shall never be less than one.  In the interim between election of
directors by stockholders entitled to vote, all vacancies, including vacancies
caused by an increase in the number of directors and including vacancies
resulting from the removal of directors by the stockholders entitled to vote
which are not filled by said stockholders, may be filled by the remaining
directors, though less than a quorum.

 

FIFTH:  The name and the post office box or street address, either residence or
business, of the incorporator signing these Articles of Incorporation are as
follows:

 

NAME

 

ADDRESS

M. Ryan

 

5670 Wilshire Blvd., Suite 750
Los Angeles, CA 90036

 

2

--------------------------------------------------------------------------------


 

SIXTH:  The corporation shall have perpetual existence.

 

SEVENTH:  The personal liability of the directors of the corporation is hereby
eliminated to the fullest extent permitted by the General Corporation Law of the
State of Nevada, as the same may be amended and supplemented.

 

EIGHTH:  The corporation shall, to the fullest extent permitted by the General
Corporation Law of the State of Nevada, as the same may be amended and
supplemented, indemnify any and all persons whom it shall have power to
indemnify under said Law from and against any and all of the expenses,
liabilities, or other matters referred to in or covered by said Law, and the
indemnification provided for herein shall not be deemed exclusive of any other
rights to which those indemnified may be entitled under any Bylaw, agreement,
vote of stockholders or disinterested directors or otherwise, both as to action
in his official capacity and as to action in another capacity while holding such
office, and shall continue as to a person who has ceased to be a director,
officer, employee, or agent and shall inure to the benefit of the heirs,
executors, and administrators of such a person.

 

NINTH:  The corporation may engage in any lawful activity.

 

TENTH: The corporation reserves the right to amend, alter, change, or repeal any
provision contained in these Articles of Incorporation in the manner now or
hereafter prescribed by statute, and all rights conferred upon stockholders
herein are granted subject to this reservation.

 

IN WITNESS WHEREOF, I do hereby execute these Articles of Incorporation on June
3, 1993.

 

 

/s/ M. Ryan

 

 M. Ryan, Incorporator

 

[SEAL]

 

3

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

)

 

 

)

SS.:

COUNTY OF LOS ANGELES

)

 

 

On June 3, 1993, before me, Jillaine E. Costelloe, Notary Public, personally
appeared M. Ryan, personally known to me to be the person whose name is
subscribed to the within instrument and acknowledged to me that she executed the
same in her authorized capacity, and that by her signature on the instrument the
person or the entity upon behalf of which the person acted, executed the
instrument.

 

WITNESS my hand and official seal.

 

 

[SEAL OF JILLAINE E. COSTELLOE]

Signature

/s/ Jillaine E. Costelloe

 

(Seal)

 

4

--------------------------------------------------------------------------------


 

Annex 2

 

--------------------------------------------------------------------------------


 

BYLAWS

 

OF

 

BIOPLEXUS CORPORATION

--------------------------------------------------------------------------------

A Nevada Corporation

 

ARTICLE I

OFFICES

 

SECTION 1.  PRINCIPAL EXECUTIVE OFFICE.  The principal office of the Corporation
is hereby fixed in 3800 Howard Hughes Parkway, #900, Las Vegas, in the State of
Nevada.

 

SECTION 2.  OTHER OFFICES.  Branch or subordinate offices may be established by
the Board of Directors at such other places as may be desirable.

 

ARTICLE II

SHAREHOLDERS

 

SECTION 1.  PLACE OF MEETING.  Meetings of shareholders shall be held either at
the principal executive office of the corporation or at any other location
within or without the State of Nevada which may be designated by written consent
of all persons entitled to vote thereat.

 

SECTION 2.  ANNUAL MEETINGS.  The annual meeting of shareholders shall be held
on such day and at such time as may be fixed by the Board; provided, however,
that should said day fall upon a Saturday, Sunday, or legal holiday observed by
the Corporation at its principal executive office, then any such meeting of
shareholders shall be held at the same time and place on the next day thereafter
ensuing which is a full business day.  At such meetings, directors shall be
elected by plurality vote and any other proper business may be transacted.

 

1

--------------------------------------------------------------------------------


 

SECTION 3.  SPECIAL MEETINGS.  Special meetings of the shareholders may be
called for any purpose or purposes permitted under Chapter 78 of Nevada Revised
Statutes at any time by the Board, the Chairman of the Board, the President, or
by the shareholders entitled to cast not less than twenty-five percent (25%) of
the votes at such meeting.  Upon request in writing to the Chairman of the
Board, the President, any Vice-President or the Secretary, by any person or
persons entitled to call a special meeting of shareholders, the Secretary shall
cause notice to be given to the shareholders entitled to vote, that a special
meeting will be held not less than thirty-five (35) nor more than sixty (60)
days after the date of the notice.

 

SECTION 4.  NOTICE OF ANNUAL OR SOCIAL MEETING.  Written notice of each annual
meeting of shareholders shall be given not less than ten (10) nor more than
sixty (60) days before the date of the meeting to each shareholder entitled to
vote thereat.  Such notice shall state the place, date and hour of the meeting
and (i) in the case of a special meeting the general nature of the business to
be transacted, or (ii) in the case of the annual meeting, those matters which
the Board, at the time of the mailing of the notice, intends to present for
action by the shareholders, but, any proper matter may be presented at the
meeting for such action.  The notice of any meeting at which directors are to be
elected shall include the names of the nominees intended, at the time of the
notice, to be presented by management for election.

 

Notice of a shareholders’ meeting shall be given either personally or by mail
or, addressed to the shareholder at the address of such shareholder appearing on
the books of the corporation or if no such address appears or is given, by
publication at least once in a newspaper of general circulation in Clark County,
Nevada.

 

2

--------------------------------------------------------------------------------


 

An affidavit of mailing of any notice, executed by the Secretary, shall be prima
facie evidence of the giving of the notice.

 

SECTION 5.  QUORUM.  A majority of the shares entitled to vote, represented in
person or by proxy, shall constitute a quorum at any meeting of shareholders. If
a quorum is present, the affirmative vote of the majority of shareholders
represented and voting at the meeting on any matter, shall be the act of the
shareholders.  The shareholders present at a duly called or held meeting at
which a quorum is present may continue to do business until adjournment,
notwithstanding withdrawal of enough shareholders to leave less than a quorum,
if any action taken (other than adjournment) is approved by at least a majority
of the number of shares required as noted above to constitute a quorum.
 Notwithstanding the foregoing, (1) the sale, transfer and other disposition of
substantially all of the corporation’s properties and (2) a merger or
consolidation of the corporation shall require the approval by an affirmative
vote of not less than two-thirds (2/3) of the corporation’s issued and
outstanding shares.

 

SECTION 6.  ADJOURNED MEETING AND NOTICE THEREOF.  Any shareholders meeting,
whether or not a quorum is present, may be adjourned from time to time.  In the
absence of a quorum (except as provided in Section 5 of this Article), no other
business may be transacted at such meeting.

 

It shall not be necessary to give any notice of the time and place of the
adjourned meeting or of the business to be transacted thereat, other than by
announcement at the meeting at which such adjournment is taken; provided,
however when a shareholders meeting is adjourned for more than forty-five (45)
days or, if after adjournment a new record date is fixed for the adjourned
meeting, notice of the adjourned meeting shall be

 

3

--------------------------------------------------------------------------------


 

given as in the case of an original meeting.

 

SECTION 7.  VOTING.  The shareholders entitled to notice of any meeting or to
vote at such meeting shall be only persons in whose name shares stand on the
stock records of the corporation on the record date determined in accordance
with Section 8 of this Article.

 

SECTION 8.  RECORD DATE.  The Board may fix, in advance, a record date for the
determination of the shareholders entitled to notice of a meeting or to vote or
entitled to receive payment of any dividend or other distribution, or any
allotment of rights, or to exercise rights in respect to any other lawful
action.  The record date so fixed shall be not more than sixty (60) nor less
than ten (10) days prior to the date of the meeting nor more than sixty (60)
days prior to any other action.  When a record date is so fixed, only
shareholders of record on that date are entitled to notice of and to vote at the
meeting or to receive the dividend, distribution, or allotment of rights, or to
exercise of the rights, as the case may be, notwithstanding any transfer of
shares on the books of the corporation after the record date.  A determination
of shareholders of record entitled to notice of or to vote at a meeting of
shareholders shall apply to any adjournment of the meeting unless the Board
fixes a new record date for the meeting.  The Board shall fix a new record date
if the meeting is adjourned for more than forty-five (45) days.

 

If no record date is fixed by the Board, the record date for determining
shareholders entitled to notice of or to vote at a meeting of shareholders shall
be the close of business on the business day next preceding the day on which
notice is given or, if notice is waived, at the close of business on the
business day next preceding the day on which notice is given.  The record date
for determining shareholders for any purpose

 

4

--------------------------------------------------------------------------------


 

other than as set in this Section 8 or Section 10 of this Article shall be at
the close of the day on which the Board adopts the resolution relating thereto,
or the sixtieth day prior to the date of such other action, whichever is later.

 

SECTION 9.  CONSENT OF ABSENTEES.  The transactions of any meeting of
shareholders, however called and noticed, and wherever held, are as valid as
though had at a meeting duly held after regular call and notice, if a quorum is
present either in person or by proxy, and if, either before or after the
meeting, each of the persons entitled to vote not present in person or by proxy,
signs a written waiver of notice, or a consent to the holding of the meeting or
an approval of the minutes thereof.  All such waivers, consents or approvals
shall be filed with the corporate records or made a part of the minutes of the
meeting.

 

SECTION 10.  ACTION WITHOUT MEETING.  Any action which, under any provision of
law, may be taken at any annual or special meeting of shareholders, may be taken
without a meeting and without prior notice if a consent in writing, setting
forth the actions to taken, shall be signed by the holders of outstanding shares
having not less than the minimum number of votes that would be necessary to
authorize or take such action at a meeting at which all shares entitled to vote
thereon were present and voted.  Unless a record date for voting purposes be
fixed as provided in Section 8 of this Article, the record date for determining
shareholders entitled to give consent pursuant to this Section 10, when no prior
action by the Board has been taken, shall be the day on which the first written
consent is given.

 

SECTION 11.  PROXIES.  Every person entitled to vote shares has the right to do
so either in person or by one or more persons authorized by a written proxy
executed by such shareholder and filed with the Secretary not less than five (5)
days prior to the meeting.

 

5

--------------------------------------------------------------------------------


 

SECTION 12.  CONDUCT OF MEETING.  The President shall preside as Chairman at all
meetings of the shareholders, unless another Chairman is selected.  The Chairman
shall conduct each such meeting in a businesslike and fair manner, but shall not
be obligated to follow any technical, formal or parliamentary rules or
principles of procedure.  The Chairman’s ruling on procedural matters shall be
conclusive and binding on all shareholders, unless at the time of ruling a
request for a vote is made by the shareholders entitled to vote and represented
in person or by proxy at the meeting, in which case the decision of a majority
of such shares shall be conclusive and binding on all shareholders without
limiting the generality of the foregoing, the Chairman shall have all the powers
usually vested in the chairman of a meeting of shareholders.

 

ARTICLE III

DIRECTORS

 

SECTION 1.  POWERS.  Subject to limitation of the Articles of Incorporation, of
these bylaws, and of actions required to be approved by the shareholders, the
business and affairs of the corporation shall be managed and all corporate
powers shall be exercised by or under the direction of the Board.  The Board
may, as permitted by law, delegate the management of the day-to-day operation of
the business of the corporation to a management company or other persons or
officers of the corporation provided that the business and affairs of the
corporation shall be managed and all corporate powers shall be exercised under
the ultimate direction of the Board.  Without prejudice to such general powers,
it is hereby expressly declared that the Board shall have the following powers:

 

(a)  To select and remove all of the officers, agents

 

6

--------------------------------------------------------------------------------


 

and employees of the corporation, prescribe the powers and duties for them as
may not be inconsistent with law, or with the Articles of Incorporation or by
these bylaws, fix their compensation, and require from them, if necessary,
security for faithful service.

 

(b)  To conduct, manage, and control the affairs and business of the corporation
and to make such rules and regulations therefore not inconsistent with law, with
the Articles of Incorporation or these bylaws, as they may deem best.

 

(c)  To adopt, make and use a corporate seal, and to prescribe the forms of
certificates of stock and to alter the form of such seal and such of
certificates from time to time in their judgment they deem best.

 

(d)  To authorize the issuance of shares of stock of the corporation from time
to time, upon such terms and for such consideration as may be lawful.

 

(e)  To borrow money and incur indebtedness for the purposes of the corporation,
and to cause to be executed and delivered therefor, in the corporate name,
promissory notes, bonds, debentures, deeds of trust, mortgages, pledges,
hypothecation or other evidence of debt and securities therefor.

 

SECTION 2.  NUMBER AND QUALIFICATION OF DIRECTORS.  The authorized number of
directors shall be two (2) until changed by amendment of the Articles or by a
bylaw duly adopted by approval of the outstanding shares amending this Section
2.

 

SECTION 3.  ELECTION AND TERM OF OFFICE.  The directors shall be elected at each
annual meeting of shareholders but if any such annual meeting is not held or the
directors are not

 

7

--------------------------------------------------------------------------------


 

elected thereat, the directors may be elected at any special meeting of
shareholders held for that purpose.  Each director shall hold office until the
next annual meeting and until a successor has been elected and qualified.

 

SECTION 4.  CHAIRMAN OF THE BOARD.  At the regular meeting of the Board, the
first order of business will be to select, from its members, a Chairman of the
Board whose duties will be to preside over all board meetings until the next
annual meeting and until a successor has been chosen.

 

SECTION 5.  VACANCIES.  Any director may resign effective upon giving written
notice to the Chairman of the Board, the President, Secretary, or the Board,
unless the notice specified a later time for the effectiveness of such
resignation. If the resignation is effective at a future time, a successor may
be elected to take office when the resignation becomes effective.

 

Vacancies in the Board including those existing as a result of a removal of a
director, shall be filled by the shareholders at a special meeting, and each
director so elected shall hold office until the next annual meeting and until
such director’s successor has been elected and qualified.

 

A vacancy or vacancies in the Board shall be deemed to exist in case of the
death, resignation or removal of any director or if the authorized number of
directors be increased, or if the shareholders fail, at any annual or special
meeting of shareholders at which any directors are elected, to elect the full
authorized number of directors to be voted for the meeting.

 

The Board may declare vacant the office of a director who has been declared of
unsound mind or convicted of a felony by an order of court.

 

8

--------------------------------------------------------------------------------


 

The shareholders may elect a director or directors at any time to fill any
vacancy or vacancies.  Any such election by written consent requires the consent
of a majority of the outstanding shares entitled to vote. If the Board accepts
the resignation of a director tendered to take effect at a future time, the
shareholder shall have power to elect a successor to take office when the
resignation is to become effective.

 

No reduction of the authorized number of directors shall have the effect of
removing any director prior to the expiration of the director’s term of office.

 

SECTION 6.  PLACE OF MEETING.  Any meeting of the Board shall be held at any
place within or without the State of Nevada which has been designated from time
to time by the Board.  In the absence of such designation meetings shall be held
at the principal executive office of the corporation.

 

SECTION 7.  REGULAR MEETINGS.  Immediately following each annual meeting of
shareholders the Board shall hold a regular meeting for the purpose of
organization, selection of a Chairman of the Board, election of officers, and
the transaction of other business.  Call and notice of such regular meeting is
hereby dispensed with.

 

SECTION 8.  SPECIAL MEETINGS.  Special meetings of the Board for any purposes
may be called at any time by the Chairman of the Board, the President, or the
Secretary or by any two directors.

 

Special meetings of the Board shall be held upon at least four (4) days written
notice or forty-eight (48) hours notice given personally or by telephone,
telegraph, telex or other similar means of communication.  Any such notice shall
be

 

9

--------------------------------------------------------------------------------


 

addressed or delivered to each director at such director’s address as it is
shown upon the records of the Corporation or as may have been given to the
Corporation by the director for the purposes of notice.

 

SECTION 9.  QUORUM.  A majority of the authorized number of directors
constitutes a quorum of the Board for the transaction of business, except to
adjourn as hereinafter provided.  Every act or decision done or made by a
majority of the directors present at a meeting duly held at which a quorum is
present shall be regarded as the act of the Board, unless a greater number be
required by law or by the Articles of Incorporation.  A meeting at which a
quorum is initially present may continue to transact business notwithstanding
the withdrawal of directors, if any action taken is approved by at least a
majority of the number of directors required as noted above to constitute a
quorum for such meeting.

 

SECTION 10.  PARTICIPATION IN MEETINGS BY CONFERENCE TELEPHONE.  Members of the
Board may participate in a meeting through use of conference telephone or
similar communications equipment, so long as all members participate in such
meeting can hear one another.

 

SECTION 11.  WAIVER OF NOTICE.  The transactions of any meeting of the Board,
however called and noticed or wherever held, are as valid as though had at a
meeting duly held after regular call and notice if a quorum be present and if,
either before or after the meeting, each of the directors not present signs a
written waiver of notice, a consent to holding such meeting or an approval of
the minutes thereof.  All such waivers, consents or approvals shall be filed
with the corporate records or made part of the minutes of the meeting.

 

SECTION 12.  ADJOURNMENT.  A majority of the directors

 

10

--------------------------------------------------------------------------------


 

present, whether or not a quorum is present, may adjourn any directors’ meeting
to another time and place.  Notice of the time and place of holding an adjourned
meeting need not be given to absent directors if the time and place be fixed at
the meeting adjourned.  If the meeting is adjourned for more than forty-eight
(48) hours, notice of any adjournment to another time or place shall be given
prior to the time of the adjourned meeting to the directors who were not present
at the time of adjournment.

 

SECTION 13.  FEES AND COMPENSATION.  Directors and members of committees may
receive such compensation, if any, for their services, and such reimbursement
for expenses, as may be fixed or determined by the Board.

 

SECTION 14.  ACTION WITHOUT MEETING.  Any action required or permitted to be
taken by the Board may be taken without a meeting if all members of the Board
shall individually or collectively consent inwriting to such action.  Such
consent or consents shall have the same effect as a unanimous vote of the Board
and shall be filed with the minutes of the proceedings of the Board.

 

SECTION 15.  COMMITTEES.  The board may appoint one or more committees, each
consisting of two or more directors, and delegate to such committees any of the
authority of the Board except with respect to:

 

(a)  The approval of any action which requires shareholders’ approval or
approval of the outstanding shares;

(b)  The filling of vacancies on the Board or on any committees;

(c)  The fixing of compensation of the directors for serving on the Board or on
any committee;

(d)  The amendment or repeal of bylaws or the adoption of new bylaws;

 

11

--------------------------------------------------------------------------------


 

(e)  The amendment or repeal of any resolution of the Board which by its express
terms is not so amendable or repealable by a committee of the board;

(f)  A distribution to the shareholders of the corporation;

(g)  The appointment of other committees of the Board or the members thereof.

 

Any such committee must be appointed by resolution adopted by a majority of the
authorized number of directors and may be designated an Executive Committee or
by such other name as the Board shall specify.  The Board shall have the power
to prescribe the manner in which proceedings of any such committee shall be
conducted.  Unless the Board or such committee shall otherwise provide, the
regular or special meetings and other actions of any such committee shall be
governed by the provisions of this Article applicable to meetings and actions of
the Board.  Minutes shall be kept of each meeting of each committee.

 

ARTICLE IV

OFFICERS

 

SECTION 1.  OFFICERS.  The officers of the corporation shall be a president, a
secretary and a treasurer.  The corporation may also have, at the discretion of
the Board, one or more vice-presidents, one or more assistant vice presidents,
one or more assistant secretaries, one or more assistant treasurers and such
other officers as may be elected or appointed in accordance with the provisions
of Section 3 of this Article.

 

SECTION 2.  ELECTION.  The officers of the corporation, except such officers as
may be elected or appointed in accordance with the provisions of Section 3 or
Section 5 of this

 

12

--------------------------------------------------------------------------------


 

Article, shall be chosen annually by, and shall serve at the pleasure of, the
Board, and shall hold their respective offices until their resignation, removal
or other disqualification from service, or until their respective successors
shall be elected.

 

SECTION 3.  SUBORDINATE OFFICERS.  The Board may elect, and may empower the
President to appoint, such other officers as the business of the corporation may
require, each of whom shall hold office for such period, have such authority,
and perform such duties as are provided in these bylaws or as the Board, or the
President may from time to time direct.

 

SECTION 4.  REMOVAL AND RESIGNATION.  Any officer may be removed, either with or
without cause, by the Board of Directors at any time, or, except in the case of
an officer chosen by the Board, by any officer upon whom such power of removal
may be conferred by the Board.

 

Any officer may resign at any time by giving written notice to the corporation. 
Any such resignation shall take effect at the date of the receipt of such notice
or at any later time specified therein.  The acceptance of such resignation
shall be necessary to make it effective.

 

SECTION 5.  VACANCIES.  A vacancy of any office because of death, resignation,
removal, disqualification, or any other cause shall be filled in the manner
prescribed by these bylaws for the regular election or appointment to such
office.

 

SECTION 6.  PRESIDENT.  The President shall be the chief executive officer and
general manager of the corporation.  The President shall preside at all meetings
of the shareholders and, in the absence of the Chairman of the Board at all
meetings of the Board. The president has the general powers and duties of
management usually vested in the chief executive officer and the

 

13

--------------------------------------------------------------------------------


 

general manager of a corporation and such other powers and duties as may be
prescribed by the Board.

 

SECTION 7.  VICE PRESIDENTS.  In the absence or disability of the President, the
Vice Presidents in order of their rank as fixed by the Board or, if not ranked,
the Vice President designated by the Board, shall perform all the duties of the
President, and when so acting shall have all the powers of, and be subject to
all the restrictions upon the President.  The Vice Presidents shall have such
other powers and perform such other duties as from time to time may be
prescribed for them respectively by the President or the Board.

 

SECTION 8.  SECRETARY.  The Secretary shall keep or cause to be kept, at the
principal executive offices and such other place as the Board may order, a book
of minutes of all meetings of shareholders, the Board, and its committees, with
the time and place of holding, whether regular or special, and, if special, how
authorized, the notice thereof given, the names of those present at Board and
committee meetings, the number of shares present or represented at shareholders’
meetings, and proceedings thereof.  The Secretary shall keep, or cause to be
kept, a copy of the bylaws of the corporation at the principal executive office
of the corporation.

 

The Secretary shall keep, or cause to be kept, at the principa1 executive
office, a share register, or a duplicate share register, showing the names of
the shareholders and their addresses, the number and classes of shares held by
each, the number and date of certificates issued for the same, and the number
and date of cancellation of every certificate surrendered for cancellation.

 

The Secretary shall give, or cause to be given, notice of all the meetings of
the shareholders and of the Board and any

 

14

--------------------------------------------------------------------------------


 

committees thereof required by these bylaws or by law to be given, shall keep
the seal of the corporation in safe custody, and shall have such other powers
and perform such other duties as may be prescribed by the Board.

 

SECTION 9.  TREASURER.  The Treasurer is the chief financial officer of the
corporation and shall keep and maintain, or cause to be kept and maintained,
adequate and correct accounts of the properties and financial transactions of
the corporation, and shall send or cause to be sent to the shareholders of the
corporation such financial statements and reports as are by law or these bylaws
required to be sent to them.

 

The Treasurer shall deposit all monies and other valuables in the name and to
the credit of the corporation with such depositories as may be designated by the
Board.  The Treasurer shall disburse the funds of the corporation as may be
ordered by the Board, shall render to the President and directors, whenever they
request it, an account of all transactions as Treasurer and of the financial
conditions of the corporation, and shall have such other powers and perform such
other duties as may be prescribed by the Board.

 

SECTION 10.  AGENTS.  The President, any Vice-President, the Secretary or
Treasurer may appoint agents with power and authority, as defined or limited in
their appointment, for and on behalf of the corporation to execute and deliver,
and affix the seal of the corporation thereto, to bonds, undertakings,
recognizance, consents of surety or other written obligations in the nature
thereof and any said officers may remove any such agent and revoke the power and
authority given to him.

 

15

--------------------------------------------------------------------------------


 

ARTICLE V

OTHER PROVISIONS

 

SECTION 1.  DIVIDENDS.  The Board may from time to time declare, and the
corporation may pay, dividends on its outstanding shares in the manner and on
the terms and conditions provided by law, subject to any contractual
restrictions on which the corporation is then subject.

 

SECTION 2.  INSPECTION OF BY-LAWS.  The Corporation shall keep in its Principal
executive Office the original or a copy of these bylaws as amended to date which
shall be open to inspection to shareholders at all reasonable times during
office hours.  If the Principal Executive Office of the corporation is outside
the State of Nevada and the Corporation has no principal business office in such
State, it shall upon the written notice of any shareholder furnish to such
shareholder a copy of these bylaws as amended to date.

 

SECTION 3.  REPRESENTATION OF SHARES OF OTHER CORPORATIONS.  The President or
any other officer or officers authorized by the Board or the President are each
authorized to vote, represent, and exercise on behalf of the Corporation all
rights incident to any and all shares of any other corporation or corporations
standing in the name of the Corporation. The authority herein granted may be
exercised either by any such officer in person or by any other person authorized
to do so by proxy or power of attorney duly executed by said officer.

 

ARTICLE VI

INDEMNIFICATION

 

SECTION 1.  INDEMNIFICATION IN ACTIONS BY THIRD PARTIES.  Subject to the
limitations of law, if any, the corporation shall have the power to indemnify
any director,

 

16

--------------------------------------------------------------------------------


 

officer, employee and agent of the corporation who was or  is a party or is
threatened to be made a party to any proceeding (other than an action by or in
the right of to procure a judgment in its favor) against expenses, judgments,
fines, settlements and other amounts actually and reasonably incurred in
connection with such proceeding, provided that the Board shall find that the
director, officer, employee or agent acted in good faith and in a manner which
such person reasonably believed in the best interests of the corporation and, in
the case of criminal proceedings, had no reasonable cause to believe the conduct
was unlawful.  The termination of any proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere shall not, of itself create a
presumption that such person did not act in good faith and in a manner which the
person reasonably believed to be in the best interests of the corporation or
that such person had reasonable cause to believe such person's conduct was
unlawful.

 

SECTION 2.  INDEMNIFICATION IN ACTIONS BY OR ON BEHALF OF THE CORPORATION. 
Subject to the limitations of law, if any, the Corporation shall have the power
to indemnify any director, officer, employee and agent of the corporation who
was or is threatened to be made a party to any threatened, pending or completed
legal action by or in the right of the Corporation to procure a judgment in its
favor, against expenses actually and reasonable incurred by such person in
connection with the defense or settlement, if the Board of Directors determine
that such person acted in good faith, in a manner such person believed to be in
the best interests of the Corporation and with such care, including reasonable
inquiry, as an ordinarily prudent person would use under similar circumstances.

 

SECTION 3.  ADVANCE OF EXPENSES.  Expenses incurred in defending any proceeding
may be advanced by the Corporation prior to the final disposition of such
proceeding upon receipt

 

17

--------------------------------------------------------------------------------


 

of an undertaking by or on behalf of the officer, director, employee or agent to
repay such amount unless it shall be determined ultimately that the officer or
director is entitled to be indemnified as authorized by this Article.

 

SECTION 4.  INSURANCE.  The corporation shall have power to purchase and
maintain insurance on behalf of any officer, director, employee or agent of the
Corporation against any liability asserted against or incurred by the officer,
director, employee or agent in such capacity or arising out of such person’s
status as such whether or not the corporation would have the power to indemnify
the officer, or director, employee or agent against such liability under the
provisions of this Article.

 

ARTICLE VII

AMENDMENTS

 

These bylaws may be altered, amended or repealed either by approval of a
majority of the outstanding shares entitled to vote or by the approval of the
Board; provided however that after the issuance of shares, a bylaw specifying or
changing a fixed number of directors or the maximum or minimum number or
changing from a fixed to a flexible Board or vice versa may only be adopted by
the approval by an affirmative vote of not less than two-thirds of the
corporation’s issued and outstanding shares entitled to vote.

 

18

--------------------------------------------------------------------------------


 

CERTIFICATE OF PRESIDENT

 

THIS IS TO CERTIFY that I am the duly elected, qualified and acting president of
BIOPLEXUS CORPORATION and that the above and foregoing.  Bylaws, constituting a
true original copy were duly adapted as  the Bylaws of said corporation on  June
16 1993, by the Directors of said corporation.

 

IN WITNESS WHEREOF, I have hereunto set my hand.

Dated:  June 16 1993

 

 

/s/ Donald K. McGhan

 

 

 President

 

 DONALD K. McGHAN

 

19

--------------------------------------------------------------------------------


 

Annex 3

 

--------------------------------------------------------------------------------


 

ACTION BY BOARD OF DIRECTORS

 

OF

 

BIOPLEXUS CORPORATION

 

BY UNANIMOUS WRITTEN CONSENT

 

The undersigned, being all of the Directors of BIOPLEXUS CORPORATION, a Nevada
corporation (the “Company”), and acting pursuant to Section 78.315 of the Nevada
Revised Statutes, hereby consent in writing to the adoption of the following
actions in lieu of a special meeting of the Board of Directors:

 

GUARANTEE AND COLLATERAL AGREEMENT

 

WHEREAS, INAMED Corporation (“Inamed”) intends to enter into that certain Credit
Agreement dated as of February 1, 2000 (the “Credit Agreement”), by and among
Inamed, the Lenders, Bear Stearns Corporate Lending Inc., as Syndication Agent (
in such capacity, the “Syndication Agent”), Bear, Stearns & Co. Inc., as sole
lead arranger and sole book manager (the “Arranger” ) and the Administrative
Agent;

 

WHEREAS, pursuant to the terms of the Credit Agreement, the Company, as a
subsidiary of Inamed, is required to guaranty all of Inamed’s obligations under
the Credit Agreement (the “Obligations”, as defined under the Credit Agreement),
by entering into that certain Guarantee and Collateral Agreement (the “Guarantee
and Collateral Agreement”) dated of even date with the Credit Agreement, a copy
of which has been presented to the Board;

 

WHEREAS, pursuant to the terms and conditions of the Credit Agreement, the
Company, as a subsidiary of Inamed, is required to secure payment and
performance of the Obligations, also by entering into that same Guarantee and
Collateral Agreement (as defined above), whereby the Company would grant to
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, a perfected, first priority Lien on all of its right, title and
interest in all of its personal property, including but not limited to all
capital stock of its domestic

 

--------------------------------------------------------------------------------


 

subsidiaries, 65% of the capital stock of its foreign subsidiaries, accounts,
fixtures, contract rights, intellectual property, licences, material property,
etc.

 

WHEREAS, the Board of Directors of the Company has determined that in order to
give effect to the Credit Agreement, it is advisable and in the best interests
of the Company that the Company enter into the Guarantee and Collateral
Agreement and each of the transactions contemplated thereby;

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors deems it advisable
and in the best interests of the Company to enter into the Guarantee and
Collateral Agreement and any other documents contemplated thereby and such
documents hereby are authorized and approved, with such changes thereto as the
Chairman, the President, any Vice President or the Secretary of the Company (the
“proper officers”) may approve, such approval to be conclusively evidenced by
such officer’s or officers’ execution and delivery thereof;

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized, empowered and directed, in the name and on behalf of the
Company, to enter into the Guarantee and Collateral Agreement, substantially on
the terms and conditions as presented and described to the Board, with such
changes thereto as the proper officers may approve, such approval to be
conclusively evidenced by such officer’s or officers’ execution and delivery
thereof; and

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized and directed to enter into such other agreements,
documents, promissory notes, and instruments with respect to any of the
foregoing, in such form and on such terms and conditions as may be agreed to by
the proper officers of the Company, Administrative Agent and the Lenders, and to
take such other actions with respect to the foregoing as may be required by
Administrative Agent and the Lenders; and that the proper officers of the
Company be, and each of them hereby is, authorized, directed and empowered, in
the name and on behalf of the Company, to execute and deliver such other
agreements, documents, promissory notes, deeds of trust, mortgages and other
instruments and to perform all other acts as such officers shall approve in
connection with any of the above, the execution of such agreements, documents,
promissory notes and other instruments or the taking of any such actions to be
conclusive evidence of such approval.

 

2

--------------------------------------------------------------------------------


 

GENERAL AUTHORIZATIONS

 

RESOLVED, that the officers of the Company be, and each of them hereby is,
authorized, empowered and directed, in the name and on behalf of the Company, to
do or cause to be done all such other acts or things, and to execute and
deliver, or cause to be executed and delivered, all such other documents,
instruments, agreements, notes, undertakings, guarantees and certificates of any
kind and nature whatsoever, as such officer or officers may deem necessary or
appropriate to effectuate or carry out the purposes and intent of the foregoing
resolutions; all such other actions to be performed in such manner, and all such
other documents, instruments, agreements, notes, undertakings, guarantees and
certificates to be executed and delivered in such form, as the officer or
officers performing or executing the same shall approve, such officer’s or
officers’ approval thereof to be conclusively evidenced by the performance of
any such other action or the execution and delivery of any such other documents,
instruments, agreements, notes, undertakings and certificates; and

 

RESOLVED FURTHER, that all acts and things previously done by any of the
officers of the Company, on or prior to the date hereof, in the name and on
behalf of the Company, in connection with the transactions contemplated by the
foregoing resolutions, are in all respects ratified, approved, confirmed and
adopted as the acts and deeds by and on behalf of the Company.

 

* * *

 

3

--------------------------------------------------------------------------------


 

This Unanimous Written Consent may be executed in one or more counterparts, each
of which shall be considered as an original.  The Secretary of the Company shall
file this Unanimous Written Consent in the minute book of the Company and it
shall become part of the records of the Company.

 

Dated:  February 1, 2000

 

 

/s/ Richard G. Babbitt

 

 

Richard G. Babbitt

 

 

 

/s/ Ilan K. Reich

 

 

 Ilan K. Reich

 

4

--------------------------------------------------------------------------------


 

Annex 4

 

--------------------------------------------------------------------------------


 

 

SECRETARY OF STATE

[SEAL OF STATE OF NEVADA]

STATE OF NEVADA

 

 

CERTIFICATE OF EXISTENCE

WITH STATUS IN GOOD STANDING

 

I, DEAN HELLER, the duly elected and qualified Nevada Secretary of State, do
hereby certify that I am, by the laws of said State, the custodian of the
records relating to filings by corporations, limited-liability companies,
limited partnerships, limited-liability partnerships and business trusts
pursuant to Title 7 of the Nevada Revised Statutes which are either presently in
a status of good standing or were in good standing for a time period subsequent
of 1976 and am the proper officer to execute this certificate.

 

I further certify that the records of the Nevada Secretary of State, at the date
of this certificate, evidence, BIOPLEXUS CORPORATION, as a corporation duly
organized under the laws of Nevada and existing under and by virtue of the laws
of the State of Nevada since June 4, 1993, and is in good standing in this
state.

 

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of
State, at my office, in Carson City, Nevada, on January 21, 2000.

 

 

 

[SEAL]

 

/s/ Dean Heller

 

 

Secretary of State

 

 

 

By

 

/s/ [ILLEGIBLE]

 

 

Certification Clerk

 

--------------------------------------------------------------------------------


 

COLLAGEN AESTHETICS, INC.

 

SECRETARY’S CERTIFICATE

 

Reference is hereby made to the Credit Agreement, dated as of  February 1, 2000
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Inamed Corporation (the “Borrower"), the Lenders, Bear
Stearns Corporate Lending Inc., as Syndication Agent (in such capacity, the
“Syndication Agent”), Bear, Stearns & Co. Inc., as sole lead arranger and sole
book manager (the “Arranger”) and the Administrative Agent.  Capitalized terms
used herein and not otherwise defined shall have the meanings assigned in the
Credit Agreement.  This certificate is being delivered pursuant to Section
5.1(g) of the Credit Agreement.

 

I, David E. Bamberger, hereby certify that I am the Secretary of COLLAGEN
AESTHETICS, INC. (the “Company”), and as such have access to the Company’s
corporate records and am familiar with the matters therein con­tained and herein
certified, and that:

 

1.             Attached hereto as Annex 1 are true, correct and complete copies
of (i) the Certificate of Incorporation of the Company, as filed with the
Secretary of State of the State of Delaware on October 10, 1986, (ii) the
Certificate of Merger, as filed with the Secretary of State of the State of
Delaware on June 13, 1988, (iii) the Certificate of Ownership, as filed with the
Secretary of State of the State of Delaware on October 1, 1990, (iv) the
Certificate of Ownership, as filed with the Secretary of State of the State of
Delaware on June 18, 1992, (v) the Certificate of Correction, as filed with the
Secretary of State of the State of Delaware on June 26, 1992 and (vi) the
Certificate of Amendment, as filed with the Secretary of State of the State of
Delaware August 13, 1998.

 

2.             Attached hereto as Annex 2 is a true, correct and complete copy
of the By-laws of the Company as presently in effect on and as of the date
hereof, which By-laws are in full force and effect in said form without
modification, amendment, rescission or repeal in any respect.

 

3.             Attached hereto as Annex 3 is a true, correct and complete copy
of resolutions adopted by unanimous written consent in lieu of a meeting in
accordance with applicable laws and the Articles of Incorporation and By-laws of

 

--------------------------------------------------------------------------------


 

the Company, and such resolutions (i) were duly adopted by the Board of
Directors of the Company and are in full force and effect on and as of the date
hereof, not having been in any way amended, altered or repealed, and (ii)
constitute the only resolutions of the Board of Directors of the Company
relating to the subject matter of the Credit Agreement, the other Loan Documents
and the transactions contemplated thereby.

 

4.             Attached hereto as Annex 4 is (i) a true, correct and complete
copy of a certificate from the Office of the Secretary of State of the State of
Delaware indicating that the Company is a corporation existing under and by
virtue of the laws of the State of Delaware and is in good standing.

 

5.             There are no consents, licenses or approvals required in
connection with the execution, delivery and performance by the Company or the
validity and enforceability against the Company of the Loan Documents to which
it is a party.

 

[Remainder of page intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

6.             The following persons are duly qualified and acting officers of
the Company, each of whom is authorized to sign any of the Loan Documents to
which the Company is a party, and each of whom is duly elected to the office set
forth opposite his respective name; the signature appearing opposite the name of
each such officer is his authentic signature:

 

NAME

OFFICE

SIGNATURE

 

 

 

 

Ilan K. Reich

PRESIDENT

/s/ Ilan K. Reich

 

 

 

 

David E. Bamberger

SECRETARY

/s/ David E. Bamberger

 

 

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the 1 day of February, 2000.

 

 

/s/ David E. Bamberger

 

 

 David E. Bamberger

 

 Secretary

 

I, Ilan K. Reich, President of the Company, hereby certify that David E.
Bamberger is the duly elected Secretary of the Company and that the signature
appearing above is his genuine signature.

 

 

/s/ Ilan K. Reich

 

 

 Ilan K. Reich

 

 President

 

3

--------------------------------------------------------------------------------


Annex 1

 

--------------------------------------------------------------------------------


 

State of Delaware

 

Office of the Secretary of State

--------------------------------------------------------------------------------

 

I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF
INCORPORATION OF “COLLAGEN SUBSIDIARY, INC.”, FILED IN THIS OFFICE ON THE TENTH
DAY OF OCTOBER, A.D. 1986, AT 10 O’CLOCK A.M.

 

 

 

 

/s/ Edward J. Freel

[SEAL]

 

Edward J. Freel, Secretary of State

 

 

 

2104191    8100

 

AUTHENTICATION:

0218055

 

 

 

001039509

 

DATE:

01-26-00

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF INCORPORATION

 

OF

 

COLLAGEN SUBSIDIARY, INC.

 

1.             The name of the corporation is Collagen Subsidiary, Inc. (the
“Corporation”).

 

2.             The address of the Corporation’s registered office in the State
of Delaware is Corporation Trust Center, 1209 Orange Street, in the City of
Wilmington, County of New Castle.  The name of its registered agent at such
address is The Corporation Trust Company.

 

3.              The nature of the business or purposes to be conducted or
promoted by the Corporation is to engage in any lawful act or activity for which
corporations may be organized under the General Corporation Law of Delaware.

 

4.             (a)           The Corporation is authorized to issue two classes
of shares to be designated, respectively, “Preferred Shares” and “Common
Shares.” The number of shares of Preferred Shares authorized to be issued is
Five Million (5,000,000) and the number of shares of Common Shares authorized to
be issued is Twenty Eight Million Nine Hundred Fifty Thousand (28,950,000).  The
Preferred Shares and the Common Shares shall each have a par value of $.01 per
share.

 

(b)           The shares of Preferred Shares may be issued from time to time in
one or more series.  The Board of Directors of the Corporation is authorized, by
filing a certificate pursuant to the applicable law of the State of Delaware,
to:  (i) establish from time to time the number of shares to be included in each
such series; (ii) fix the voting powers, designations, powers, preferences and
relative, participating, optional or other rights of the shares of each such
series and the qualifications, limitations or restrictions thereof, including
but not limited to the fixing or alteration of the dividend rights, dividend
rate, conversion rights, conversion rate, voting rights, rights and terms of
redemption (including sinking fund provisions), the redemption price or prices,
and the liquidation preferences of any wholly unissued series of shares of
Preferred Shares; and (iii) increase or decrease the number of shares of any
series subsequent to the issue of shares of that series, but not below the
number of shares of such series then outstanding.  In case the number of shares
of any series shall be so decreased, the number of shares constituting such
decrease shall resume the status which they had prior to the adoption of the
resolution originally fixing the number of shares of such series.

 

--------------------------------------------------------------------------------


 

(c)       The shares of Common Shares shall be issued in two series.  The first
series of Common Shares shall be designated Common Stock and shall consist of
Twenty Eight Million Five Hundred Thousand (28,500,000) shares with the rights,
preferences, privileges and restrictions granted or imposed in paragraph (d)
below.  The second series of Common Shares shall be designated Series C Common
Stock and shall consist of Four Hundred Fifty Thousand (450,000) shares with the
rights, preferences, privileges and restrictions granted or imposed in paragraph
(d) below.

 

(d)       The rights, preferences, privileges and restrictions granted to or
imposed upon the Common Stock and the Series C Common Stock and the holders
thereof are as follows:

 

(1)     Dividends and Other Changes.

 

(aa)     No dividends may be declared or paid with respect to any share of
Series C Common Stock, except share dividends in Series C Common Stock in
proportion to any share dividend on Common Stock payable in Common Stock.

 

(bb)    No stock split, stock combination or dividend payable in shares of any
series of Common Shares to holders of shares of such series shall be effected as
to any series of Common Shares without an equivalent and proportionate split,
combination or dividend with respect to all other series of Common Shares.

 

(2)     Liquidation Preference.

 

(aa)     In the event of any liquidation, dissolution or winding up of the
Corporation, the cash or other assets available for distribution (if any) to the
shareholders of the Corporation, after payment to the holders of Preferred
Shares of any liquidation preference to which they are entitled, shall be
distributed ratably to the holders of Common Shares, with the holder of each
share of Series C Common Stock to receive one-tenth the amount to be distributed
to the holder of each share of Common Stock until the holder of each share of
Series C Common Stock shall have received an amount equal to $.67 per share of
Series C Common Stock (adjusted for stock splits and recombinations), and
thereafter all remaining cash or other amounts available for distribution shall
be distributed ratably among the holders of Common Stock.

 

(bb)    If the consideration received by the Corporation in such liquidation,
dissolution or winding up is other than cash or indebtedness, its value will be
deemed to be its fair market value as determined by the Board of Directors of
the Corporation.

 

2

--------------------------------------------------------------------------------


 

(3)     Convecrsion Rights of Series C Common Stock.

 

(aa)     The shares of Series C Common Stock shall not be convertible into
shares of Common Stock, except as provided below.  Upon the occurrence of any of
the following events, each share of Series C Common Stock shall automatically be
converted into one share of Common Stock:

 

(i)     immediately after the end of any four consecutive fiscal quarters in
which the Corporation and its subsidiaries realize revenues from continuing
operations of at least $30,000,000 and net operating income of at least
$10,000,000 (as shown on the Corporation’s unaudited (or audited, if available)
consolidated financial statements for such periods).  “Net operating income”
shall mean net sales of the Corporation less (i) costs of goods sold as
reflected on the Corporation’s unaudited (or audited, if available) financial
statements (which includes manufacturing, allocated overhead expenses, quality
assurance, quality control and products liability insurance); (ii) general and
administrative expenses; (iii) marketing expenses; and (iv) an amount equivalent
to 5% of net sales as an allowance for research and development expenses; or

 

(ii)    immediately prior to the consummation of any merger or consolidation of
the Corporation with or into another corporation or the sale of all or
substantially all the assets of the Corporation to another person or entity or
other form of reorganization, in which shareholders of the Corporation are to
receive cash or other securities or property with a fair market value (as
determined by the Corporation’s Board of Directors) of at least $100,000,000 in
exchange for their shares of the Corporation; or

 

(iii)   immediately after the acquisition by any person (directly or indirectly)
in any transaction or series of transactions of more than 50% of the voting
power of the voting securities of the Corporation then outstanding, provided
that the total fair market value of all voting securities of the Corporation
then outstanding (as determined by the Corporation’s Board of Directors) is at
least $100,000,000 at such time.  “Person” shall mean any person, firm,
association or company of affiliates or subsidiaries thereof or other person or
entity which controls, is controlled by or is under common control with the
designated party.  “Control” shall mean ownership of voting securities entitled
to elect a majority of the authorized number of directors or a majority interest
in profits, as the case may be.  “Voting securities” shall mean Common Shares
and any other securities of the Corporation entitled to vote generally for the
election of directors.

 

3

--------------------------------------------------------------------------------


 

(bb)    The conversion of shares of Series C Common Stock hereunder shall be
effected by notice given by the Corporation to the holders of Series C Common
Stock that an event of conversion described in Article 4, Paragraph (d) (3) (aa)
has occurred and by the surrender at the office of the Corporation or any
transfer agent for the Series C Common Stock of the certificate therefor, in
such form and accompanied by such documents, if any, as the Corporation may
require.  The Corporation shall, as soon as practicable thereafter, issue and
deliver at such office to such holder of Series C Common Stock a certificate or
certificates for the number of shares of Common Stock to which such holder shall
be entitled as aforesaid.  Such conversion shall be deemed to have been made
immediately prior to the close of business on the date of occurrence of the
applicable event of conversion described in Article 4, Paragraph (d) (3) (aa) or
the date of the surrender of the shares of Series C Common Stock to be
converted, whichever is the later to occur, and the person or persons entitled
to receive the shares of Common Stock issuable upon such conversion shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on such date.

 

(cc)     No fractional shares shall be issuable upon conversion, and the number
of shares of Common Stock to be issued shall be rounded down to the nearest
whole share.  If any fractional interest in a share of Common Stock would,
except for the provisions of this subparagraph, be deliverable upon conversion
of any of the Series C Common Stock, the Corporation shall pay to the holder of
such converted stock an amount in cash equal to the current market value of such
fractional interest, as determined by the Corporation’s Board of Directors.

 

(dd)    The Corporation shall at all times reserve and keep available out of its
authorized but unissued shares of Common Stock solely for the purpose of
effecting the conversion of the shares of Series C Common Stock such number of
shares of its Common Stock as shall from time to time be sufficient to effect
the conversion of all outstanding shares of Series C Common Stock, and, if at
any time the number of authorized but unissued shares of Common Stock shall not
be sufficient to effect the conversion of all then outstanding shares of the
Series C Common Stock, the Corporation will take such corporate action as may,
in the opinion of its counsel, be necessary to increase its authorized but
unissued shares of Common Stock to such number of shares as shall be sufficient
for such purpose.

 

(ee)     Any notice required by the provisions of this Article 4, Paragraph
(d)(3) to be given to the holders of shares of Series C Common Stock shall be
deemed given if deposited in the United States mail, first class postage
prepaid, and addressed to

 

4

--------------------------------------------------------------------------------


 

each holder of record at his address appearing on the books of the Corporation.

 

(4)     Voting Rights.

 

On all matters submitted to a vote of the holders of the Corporation’s Common
Shares, each share of Common Stock shall entitle the holder thereof to one vote
and each share of Series C Common Stock shall entitle the holder thereof to one
tenth of one vote.  The holders of Series C Common Stock shall vote together
with holders of Common Stock on all matters, except as may otherwise be required
by law.

 

5.              The name and mailing address of the incorporator are as follows:

 

Craig W. Johnson                                                                
Two Palo Alto Square

Palo Alto, California 94306

 

6.              The Corporation is to have perpetual existence.

 

7.              In furtherance and not in limitation of the powers conferred by
statute, the Board of Directors is expressly authorized to make, alter, amend or
repeal the By-Laws of the Corporation.

 

8.              The number of directors which will constitute the whole Board of
Directors of the Corporation shall be as specified in the By-Laws of the
Corporation.

 

9.              At all elections of directors of the Corporation, and subject to
the provisions of the By-Laws of the Corporation, each holder of stock or of any
class or classes or of a series or series thereof shall be entitled to as many
votes as shall equal the number of votes which (except for such provision as to
cumulative voting) he would be entitled to cast for the election of directors
with respect to his shares of stock multiplied by the number of directors to be
elected by him, and he may cast all of such votes for a single director or may
distribute them among the number to be voted for, or for any two or more of them
as he may see fit.

 

10.            Meetings of stockholders may be held within or without the State
of Delaware, as the By-Laws may provide. The books of the Corporation may be
kept (subject to any provision contained in the statutes) outside the State of
Delaware at such place or places as may be designated from time to time by the
Board of Directors or in the By-Laws of the Corporation.

 

5

--------------------------------------------------------------------------------


 

11.            To the fullest extent permitted by the Delaware General
Corporation Law as the same exists or as may hereafter be amended, a director of
the Corporation shall not be personally liable to the Corporation or its
stockholders for monetary damages for breach of fiduciary duty as a director. 
Neither any amendment nor repeal of this Article 11, nor the adoption of any
provision of this Certification of Incorporation inconsistent with this Article
11, shall eliminate or reduce the effect of this Article 11 in respect of any
matter occurring, or any cause of action, suit or claim that, but for this
Article 11, would accrue or arise, prior to such amendment, repeal or adoption
of an inconsistent provision.

 

12.            Advance notice of new business and stockholder nominations for
the election of directors shall be given in the manner and to the extent
provided in the By-Laws of the Corporation.

 

13.            The Corporation reserves the right to amend, alter, change or
repeal any provision contained in this Certificate of Incorporation, in the
manner now or hereafter prescribed by statute, and all rights conferred upon
stockholders herein are granted subject to this reservation.

 

I, THE UNDERSIGNED, being the incorporator hereinbefore named, for the purpose
of forming a corporation pursuant to the General Corporation Law of the State of
Delaware, do make this certificate, hereby declaring and certifying that this is
my act and deed and the facts herein stated are true, and accordingly have
hereunto set my hand this 8th day of October, 1986.

 

 

 

/s/ Craig W. Johnson

 

 Craig W. Johnson

 

6

--------------------------------------------------------------------------------


 

State of Delaware

 

Office of the Secretary of State

________________________

 

I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF MERGER,
WHICH MERGES:

 

“COLLAGEN CORPORATION”, A CALIFORNIA CORPORATION,

 

WITH AND INTO “COLLAGEN SUBSIDIARY, INC.” UNDER THE NAME OF “COLLAGEN
CORPORATION”, A CORPORATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE STATE
OF DELAWARE, AS RECEIVED AND FILED IN THIS OFFICE THE TWELFTH DAY OF FEBRUARY,
A.D. 1987, AT 10 O’CLOCK A.M.

 

 

  

/s/ Edward J. Freel

[SEAL]

 

Edward J. Freel, Secretary of State

 

 

 

2104191   8100M

 

AUTHENTICATION:

0218056

 

 

 

001039509

 

DATE:

01-26-00

 

 

1

--------------------------------------------------------------------------------


 

CERTIFICATE OF MERGER

 

OF

 

COLLAGEN CORPORATION

A CALIFORNIA CORPORATION

 

INTO

 

COLLAGEN SUBSIDIARY, INC.

A DELAWARE CORPORATION

 

The undersigned corporation does hereby certify:

 

FIRST:      That the name and state of incorporation of each of the constituent
corporations of the merger are as follows:

 

NAME

 

STATE OF INCORPORATION

 

Collagen Corporation

 

California

 

Collagen Subsidiary, Inc.

 

Delaware

 

 

SECOND:  That an Agreement and Plan of Merger (the “Merger Agreement”) between
the parties to the merger has been approved, adopted, certified, executed and
acknowledged by each of the con­stituent corporations in accordance with the
requirements of subsection (c) of Section 252 of the General Corporation Law of
the State of Delaware and that the effective time of the merger shall be noon
eastern standard time on the day on which this Certificate is filed with the
Secretary of State of the State of Delaware.

 

THIRD:  That the name of the surviving corporation of the merger shall be
Collagen Subsidiary, Inc., a Delaware corporation which name shall be changed to
Collagen Corporation.

 

FOURTH:  That the Certificate of Incorporation of Collagen Subsidiary, Inc., a
Delaware corporation, shall be the certificate of incorporation of the surviving
corporation except that Article FIRST be amended to read as follows:

 

FIRST:         The name of the corporation is
Collagen Corporation

 

--------------------------------------------------------------------------------


 

FIFTH:  That the executed Merger Agreement is on file at the principal place of
business of the surviving corporation.  The address of said principal place of
business is 2500 Faber Place, Palo Alto, California 94303.

 

SIXTH:  That a copy of the Merger Agreement will be furnished by the surviving
corporation, on request and without cost, to any stockholder of any constituent
corporation.

 

SEVENTH:  That the authorized capital stock of Collagen Corporation, a
California corporation, is 28,500,000 shares of Common Stock, no par value,
450,000 shares of Series C Common Stock, no par value, 300,000 shares of
undesignated Common Shares, and 5,000,000 shares of undesignated Preferred
Shares, no par value.

 

 

COLLAGEN SUBSIDIARY, INC.

 

 A Delaware corporation

 

 

 

By:

 

/s/ William W. Jaeger

 

 

 

 William W. Jaeger,

 

 

 

 Vice President - Finance and Administration

 

 

ATTEST:

 

 

 

/s/ Craig W. Johnson

 

 

 Craig W. Johnson, Secretary

 

 

2

--------------------------------------------------------------------------------


 

State of Delaware

 

Office of the Secretary of State

--------------------------------------------------------------------------------

 

I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF OWNERSHIP,
WHICH MERGES:

 

“COLLAGEN RESEARCH CORPORATION”, A DELAWARE CORPORATION,

 

WITH AND INTO “COLLAGEN CORPORATION” UNDER THE NAME OF “COLLAGEN CORPORATION”, A
CORPORATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE STATE OF DELAWARE, AS
RECEIVED AND FILED IN THIS OFFICE THE FIRST DAY OF OCTOBER, A.D. 1990, AT 10:01
O’CLOCK A.M.

 

 

 

/s/ Edward J. Freel

[SEAL]

 

Edward J. Freel, Secretary of State

 

 

 

2104191     8100M

 

AUTHENTICATION:

0218058

 

 

 

001039509

 

DATE:

01-26-00

 

 

1

--------------------------------------------------------------------------------


 

CERTIFICATE OF OWNERSHIP AND MERGER

 

Howard D. Palefsky and Craig W. Johnson certify that:

 

1.                                      They are the President and Secretary,
respectively, of Collagen Corporation, a Delaware corporation.

 

2.                                       This Corporation owns all the
outstanding shares of Collagen Research Corporation, a Delaware corporation.

 

3.                                        The Board of Directors of this
Corporation duly adopted the following resolution on August 10, 1990:

 

RESOLVED: That this Corporation merge Collagen Research Corporation, a Delaware
corporation and its wholly owned subsidiary corporation (“CRC”), into itself and
assume all of CRC’s obligations pursuant to Section 253 of the Delaware
Corporation Law.

 

RESOLVED FURTHER: That the President and the Secretary of this Corporation be
and they hereby are directed to make, execute and acknowledge a Certificate of
Ownership and Merger setting forth a copy of the resolution to merge CRC into
this corporation and to assume said subsidiary’s liabilities and obligations and
the date of adoption thereof, and to file the same in the office of the
Secretary of State of Delaware and a certified copy thereof in the Office of the
Recorder of Deeds of the County of Delaware in which this Corporation is
located.

 

We further declare under penalty of perjury under the laws of the State of
Delaware that the matters set forth in this Certificate are true and correct of
our own knowledge.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Corporation has caused its corporate seal to be affixed
and this certificate to be signed by Howard D. Palefsky, its President and Craig
W. Johnson, its Secretary, this 24th day of September , 1990.

 

 

COLLAGEN CORPORATION

 

 

 

/s/ Howard D. Palefsky

 

 Howard D. Palefsky, President

 

 

 

ATTEST: 

/s/ Craig W. Johnson

 

 Craig W. Johnson, Secretary

 

--------------------------------------------------------------------------------


 

State of Delaware

 

Office of the Secretary of State

________________________

 

I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF OWNERSHIP,
WHICH MERGES:

 

“ORCON SCIENCES, INC.”, A MASSACHUSETTS CORPORATION,

 

WITH AND INTO “COLLAGEN CORPORATION” UNDER THE NAME OF “COLLAGEN CORPORATION”, A
CORPORATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE STATE OF DELAWARE, AS
RECEIVED AND FILED IN THIS OFFICE THE THIRTIETH DAY OF JUNE, A.D. 1988, AT 10
O’CLOCK A.M.

 

 

/s/ Edward J. Freel

[SEAL]

Edward J. Freel, Secretary of State

 

 

2104191     8100M

AUTHENTICATION:

0218057

001039509

DATE:

01-26-00

 

 

1

--------------------------------------------------------------------------------


 

CERTIFICATE OF OWNERSHIP

 

OF COLLAGEN CORPORATION

 

James T. McKinley and Craig W. Johnson certify that:

 

1.   They are the Vice President–Finance and Administration and Secretary,
respectively, of Collagen Corporation, a Delaware corporation.

 

2.   The corporation owns 100 percent of the outstanding shares of Orcon
Sciences, Inc., a corporation organized under the laws of the Commonwealth of
Massachusetts.

 

3.   The following resolution was duly adopted by the Board of Directors of the
corporation at a meeting held on June 27, 1988:

 

RESOLVED:               That the corporation shall merge into itself Orcon
Sciences, Inc., its wholly-owned subsidiary corporation, and shall assume all of
the liabilities of said subsidiary corporation, effective on or about June 30,
1988.

 

COLLAGEN CORPORATION

 

a Delaware corporation

 

 

 

By: 

/s/ James T. McKinley

 

 

 

 James T. McKinley

 

 

 

 Vice President – Finance and Administration

 

 

Dated: June 27, 1988

ATTEST:

 

/s/ Craig W. Johnson

 

 Craig W. Johnson

 Secretary

 

--------------------------------------------------------------------------------


 

State of Delaware

 

Office of the Secretary of State

________________________

 

I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF OWNERSHIP,
WHICH MERGES:

 

“COLLAGEN INTERNATIONAL SALES CORPORATION”, A CALIFORNIA CORPORATION,

 

WITH AND INTO “COLLAGEN CORPORATION” UNDER THE NAME OF “COLLAGEN CORPORATION”, A
CORPORATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE STATE OF DELAWARE, AS
RECEIVED AND FILED IN THIS OFFICE THE EIGHTEENTH DAY OF JUNE, A.D. 1992, AT 2
O’CLOCK P.M.

 

 

  

/s/ Edward J. Freel

[SEAL]

 

Edward J. Freel, Secretary of State

 

 

 

2104191     8100M

 

AUTHENTICATION:

0218059

 

 

 

001039509

 

DATE:

01-26-00

 

 

1

--------------------------------------------------------------------------------


 

CERTIFICATE OF OWNERSHIP AND MERGER

 

Howard D. Palefsky and Craig W. Johnson certify that:

 

1.             They are the President and the Secretary, respectively, of
Collagen Corporation, a Delaware corporation.

 

2.             This corporation owns all the outstanding shares of Collagen
International Sales, Inc., a California corporation.

 

3.             The Board of Directors of this corporation duly adopted the
following resolution on June 5, 1992:

 

“RESOLVED:     That this corporation merge Collagen International Sales, Inc., a
California corporation, its wholly-owned subsidiary corporation, into itself and
assume all its obligations pursuant to Section 253 of the Delaware Corporations
Code and Section 1110 of the California Corporations Code.”

 

We further declare under penalty of perjury under the laws of the States of
Delaware and California that the matters set forth in this certificate are true
and correct of our own knowledge.

 

Date: June 5 , 1992

 

 

/s/ Howard D. Palefsky

 

 Howard D. Palefsky, President

 

 

 

/s/ Craig W. Johnson

 

 Craig W. Johnson, Secretary

 

--------------------------------------------------------------------------------


 

State of Delaware

 

Office of the Secretary of State

________________________

 

I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF CORRECTION
OF “COLLAGEN CORPORATION”, FILED IN THIS OFFICE ON THE TWENTY-SIXTH DAY OF JUNE
, A.D. 1992, AT 1 O’CLOCK P.M.

 

 

/s/ Edward J. Freel

[SEAL]

 

Edward J. Freel, Secretary of State

 

 

 

2104191    8100

 

AUTHENTICATION:

0218060

 

 

 

001039509

 

DATE :

01-26-00

 

 

1

--------------------------------------------------------------------------------


 

CERTIFICATE OF CORRECTION

FILED TO CORRECT A CERTAIN ERROR IN

THE CERTIFICATE OF OWNERSHIP AND MERGER OF

COLLAGEN INTERNATIONAL SALES CORPORATION,

A CALIFORNIA CORPORATION,

WITH COLLAGEN CORPORATION,

A DELAWARE CORPORATION,

ON JUNE 18, 1992

 

Collagen Corporation, a corporation organized and existing under and by virtue
of the General Corporation Law of the State of Delaware,

 

DOES HEREBY CERTIFY:

 

1.             The name of the corporation is Collagen Corporation.

 

2.             That a Certificate of Ownership and Merger for the above
corporation was filed by the Secretary of State of Delaware on June 18, 1992 and
that said Certificate requires correction as permitted by Section 103 of the
General Corporation Law of the State of Delaware.

 

3.             The inaccuracy or defect of said Certificate to be corrected is
as follows:  the name of the California corporation being merged into Collagen
Corporation was stated improperly on the original Certificate.

 

4.             Article 2 of the Certificate is corrected to read as follows:

 

“This corporation owns all the outstanding shares of Collagen International
Sales Corporation, a California corporation.”

 

--------------------------------------------------------------------------------


 

5.             Article 3 of the Certificate is corrected to read as follows:

 

“The Board of Directors of this corporation duly adopted the following
resolution on June 5, 1992:

 

RESOLVED:        That this corporation merge Collagen International Sales
Corporation, a California corporation, its wholly-owned subsidiary corporation,
into itself and assume all its obligations pursuant to Section 253 of the
Delaware Corporations Code and Section 1110 of the California Corporations
Code.”

 

IN WITNESS WHEREOF, said Collagen Corporation has caused this Certificate to be
signed by Howard D. Palefsky, its President, and attested by Craig W. Johnson,
its Secretary, this 24th day of June, 1992.

 

 

 

COLLAGEN CORPORATION

 

 

 

 

 

/s/ Howard D. Palefsky

 

 

 Howard D. Palefsky, President

 

 

 

ATTEST:

 

 

 

 

 

/s/ Craig W. Johnson

 

 

 Craig W. Johnson, Secretary

 

 

 

2

--------------------------------------------------------------------------------


 

State of Delaware

 

Office of the Secretary of State

________________________

 

I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF AMENDMENT
OF “COLLAGEN CORPORATION”, CHANGING ITS NAME FROM “COLLAGEN CORPORATION” TO
“COLLAGEN AESTHETICS, INC.”, FILED IN THIS OFFICE ON THE THIRTEENTH DAY OF
AUGUST, A.D. 1998, AT 9 O’CLOCK A.M.

 

 

  

/s/ Edward J. Freel

[SEAL]

 

Edward J. Freel, Secretary of State

 

 

 

2104191     8100

 

AUTHENTICATION:

0218061

 

 

 

001039509

 

DATE:

 01-26-00

 

 

1

--------------------------------------------------------------------------------


 

 

CERTIFICATE OF AMENDMENT OF

 

CERTIFICATE OF INCORPORATION

 

OF

 

COLLAGEN CORPORATION

 

The undersigned hereby certifies that:

 

1.             He is the duly elected and acting President and Chief Executive
Officer of Collagen Corporation, a Delaware corporation.

 

2.             The Certification of Incorporation of this corporation was
originally filed with the Secretary of State of Delaware on October 10, 1986.

 

3.             Pursuant to Section 242 of the General Corporation Law of the
State of Delaware, this Certificate of Amendment of Certificate of Incorporation
amends Article I of this corporation’s Certificate of Incorporation to read in
its entirety as follows:

 

“The name of this corporation is Collagen Aesthetics, Inc.”

 

4.             The foregoing Certificate of Amendment has been duly adopted by
this corporation’s Board of Directors and stockholders in accordance with the
applicable provisions of the General Corporation Law of the State of Delaware.

 

Executed at Palo Alto, California, August 13, 1998.

 

 

/s/ Gary S. Petersmayer

 

 

 Gary S. Petersmayer,

 

 President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

State of Delaware

 

Office of the Secretary of State

________________________

 

I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF OWNERSHIP,
WHICH MERGES:

 

“INAMED ACQUISITION CORPORATION”, A DELAWARE CORPORATION,

 

WITH AND INTO “COLLAGEN AESTHETICS, INC.” UNDER THE NAME OF “COLLAGEN
AESTHETICS, INC.”, A CORPORATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE
STATE OF DELAWARE, AS RECEIVED AND FILED IN THIS OFFICE THE FIRST DAY OF
SEPTEMBER, A.D. 1999, AT 10:30 O’CLOCK A.M.

 

 

  

/s/ Edward J. Freel

[SEAL]

 

Edward J. Freel, Secretary of State

 

 

 

2104191     8100M

 

AUTHENTICATION:

0218062

 

 

 

001039509

 

DATE:

 01-26-00

 

 

1

--------------------------------------------------------------------------------


 

CERTIFICATE OF OWNERSHIP AND MERGER

MERGING

INAMED ACQUISITION CORPORATION

WITH AND INTO

COLLAGEN AESTHETICS, INC.

 

--------------------------------------------------------------------------------

 

Under Section 253 of the General Corporation Law

 

--------------------------------------------------------------------------------

 

Pursuant to the provisions of Section 253 of the General Corporation Law of the
State of Delaware (the “GCL”), Inamed Acquisition Corporation, a Delaware
corporation (this “Corporation”) and a wholly owned subsidiary of  Inamed
Corporation, a Delaware corporation (“Parent”), does hereby certify:

 

FIRST:  That this Corporation is organized and validly existing under the GCL.

 

SECOND:  That this Corporation owns more than ninety percent (90%) of the
outstanding shares of common stock, par value $.01 per share, of Collagen
Aesthetics, Inc., a Delaware corporation (“Collagen”), and there are no shares
of any other class outstanding other than said common stock.

 

THIRD:  That this Corporation, by the following resolutions of its Board of
Directors duly adopted pursuant to Section 141 of the GCL by unanimous written
consent in lieu of a meeting dated September 1, 1999, determined to and
authorized the merger of itself with and into Collagen on the conditions set
forth in such resolutions, with Collagen to continue as the surviving
corporation. Such resolutions are set forth below and have not been modified or
rescinded and remain in full force and effect on the date hereof:

 

RESOLVED, that pursuant to Section 253 of the GCL, this Corporation shall merge
(the “Merger”) with and into Collagen Aesthetics, Inc., a Delaware corporation
(“Collagen”), with Collagen to continue as the surviving corporation (the
“Surviving Corporation”), and that Collagen shall assume all of the debts,
liabilities and obligations of this Corporation.

 

RESOLVED, that the Merger shall be effective (the “Effective Time”) upon the
filing of a duly executed Certificate of Ownership and Merger with the Secretary
of State of the State of Delaware in accordance with the GCL.

 

RESOLVED, that the terms and conditions of the Merger are as follows:

 

--------------------------------------------------------------------------------


 

1.             Each share of common stock, par value $.01 per share, of Collagen
(the “Collagen Shares”) that is outstanding immediately prior to the Effective
Time (other than Collagen Shares held by Parent or any of its subsidiaries,
which Collagen Shares will be cancelled with no payment with respect thereto,
and other than Collagen Shares, if any, held by stockholders who perfect their
appraisal rights under the GCL) shall be converted into a right to receive in
cash $16.25 per Collagen Share payable to the holder thereof, without interest
thereon, upon surrender of the certificate representing such Collagen Share.

 

2.            Each share of common stock, par value $.01 per share, of this
Corporation outstanding immediately prior to the Effective Time shall be
converted into and become one share of common stock of the Surviving Corporation
with the same rights, powers and privileges as the shares so converted and shall
constitute the only outstanding shares of capital stock of the Surviving
Corporation.

 

3.             All options to purchase Collagen Shares pursuant to any
arrangement adopted by the Collagen Board of Directors to provide options,
warrants or other rights to purchase capital stock of the Company then
outstanding shall be subject to the provisions of the Agreement and Plan of
Merger, dated July 31, 1999, among Parent, this Corporation and Collagen (the
“Merger Agreement”).

 

4.             At the Effective Time, the Surviving Corporation shall continue
its existence under the laws of the GCL.  The Merger shall have the effects
specified in Section 259 of the GCL.  The name of the Surviving Corporation
shall continue to be “Collagen Aesthetics, Inc.”

 

5.             Pursuant to Section 4.01 of the Merger Agreement, at the
Effective Time and without any further action on the part of this Corporation or
Collagen, the Certificate of Incorporation of this Corporation, as in effect at
the Effective Time, shall be the Certificate of Incorporation of the Surviving
Corporation until amended in accordance with applicable law, provided that, at
the Effective Time, Article First of such certificate shall be amended to read
as follows: “The name of the corporation is Collagen Aesthetics, Inc.”

 

6.             Pursuant to Section 4.02 of the Merger Agreement, at the
Effective Time and without any further action on the part of this Corporation or
Collagen, the bylaws of this Corporation, as in effect at the Effective Time,
shall be the bylaws of the Surviving Corporation until amended in accordance
with applicable law.

 

7.             Pursuant to Section 4.03 of the Merger Agreement, from and after
the Effective Time, until successors are duly elected or appointed

 

2

--------------------------------------------------------------------------------


 

and qualified in accordance with applicable law, the directors of this
Corporation at the Effective Time shall be the directors of the Surviving
Corporation and the officers of the Corporation at the Effective Time shall be
the officers of the Surviving Corporation.

 

8.             At and after the Effective Time, holders of certificates which
immediately prior to the Effective Time represented issued and outstanding
Collagen Shares (the “Certificates”) shall cease to have any rights as
stockholders of Collagen except for the right to surrender such Certificates in
exchange for the payment provided pursuant hereto or the right to perfect their
rights to receive payment of the fair value of their Collagen Shares pursuant to
Section 262 of the GCL.  No transfer of Collagen Shares outstanding immediately
prior to the Effective Time shall be made on the stock transfer books of the
Surviving Corporation after the Effective Time.  If, after the Effective Time,
Certificates formerly representing Collagen Shares are presented to the
Surviving Corporation, they shall be cancelled and exchanged for the
consideration set forth herein, subject to applicable law.

 

RESOLVED, that the proposed Merger be submitted to the sole stockholder of this
Corporation and that upon receiving the written consent of such stockholder the
proposed Merger shall be approved.

 

RESOLVED, that the Surviving Corporation shall notify each stockholder of record
of Collagen within ten days after the Effective Time that the Merger has become
effective.

 

RESOLVED, that the appropriate officers be, and each hereby is, authorized and
directed, in the name and on behalf of this Corporation to make and execute a
Certificate of Ownership and Merger as required by Section 253 of the GCL, and
to cause the same to be filed with the Secretary of State of Delaware and a
certified copy thereof to be recorded in the office of the Recorder of Deeds of
New Castle County, and to do all acts and things whatsoever, whether within or
without the State of Delaware, which may be in any way necessary or proper to
affect the Merger.

 

FOURTH:  That the sole stockholder of this Corporation has approved the Merger
by unanimous written consent in lieu of a meeting dated September 1, 1999,
pursuant to Section 228 of the GCL.

 

FIFTH:  That this Certificate of Ownership and Merger shall become effective
upon filing with the Secretary of State of the State of Delaware in accordance
with the GCL.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Corporation has caused this certificate to be signed by
Ilan K. Reich, its President, this 1st day of September, 1999.

 

 

 INAMED ACQUISITION CORPORATION

 

 

 

By:

/s/ Ilan K. Reich

 

 

 Ilan K. Reich

 

 

 President

 

4

--------------------------------------------------------------------------------


 

Annex 2

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

Office and Records

 

 

Section 1.1

Delaware Officer

 

Section 1.2

Other Offices

 

Section 1.3

Books and Records

ARTICLE II

 

Stockholders

 

 

Section 2.1

Annual Meeting

 

Section 2.2

Special Meetings

 

Section 2.3

Notice of Meetings

 

Section 2.4

Quorum

 

Section 2.5

Voting

 

Section 2.6

Proxies

 

Section 2.7

List of Stockholders

 

Section 2.8

Written Consent of Stockholders in Lieu of Meeting

ARTICLE III

 

Directors

 

 

Section 3.1

Number of Directors

 

Section 3.2

Election and Term of Directors

 

Section 3.3

Vacancies and Newly Created Directorships

 

Section 3.4

Resignation

 

Section 3.5

Removal

 

Section 3.6

Meetings

 

Section 3.7

Quorum and Voting

 

Section 3.8

Written Consent of Directors in Lieu of a Meeting

 

Section 3.9

Compensation

 

Section 3.10

Committees of the Board of Directors

ARTICLE IV

 

Officers, Agents and Employees

 

Section 4.1

Appointment and Term of Office

 

Section 4.2

Resignation and Removal

 

Section 4.3

Compensation and Bond

 

Section 4.4

Chairman of the Board

 

Section 4.5

President

 

Section 4.6

Vice Presidents

 

Section 4.7

Treasurer

 

Section 4.8

Secretary

 

Section 4.9

Assistant Treasurers

 

 

 

 

--------------------------------------------------------------------------------


 

 

Section 4.10

Assistant Secretaries

 

Section 4.11

Delegation of Duties

ARTICLE V

 

Indemnification and Insurance

 

Section 5.1

Right to Indemnification

 

Section 5.2

Right to Advancement of Expenses

 

Section 5.3

Right of Indemnitee to Bring Suit

 

Section 5.4

Non-exclusivity of Rights

 

Section 5.5

Insurance

 

Section 5.6

Indemnification of Employees and Agents of the Corporation

 

Section 5.7

Contract Rights

ARTICLE VI

 

Common Stock

 

 

Section 6.1

Certificates

 

Section 6.2

Transfers of Stock

 

Section 6.3

Lost, Stolen of Destroyed Certificates

 

Section 6.4

Stockholder Record Date

ARTICLE VII

 

Seal

 

 

 

Section 7.1

Seal

ARTICLE VIII

 

Waiver of Notice

 

 

Section 8.1

Waiver of Notice

ARTICLE IX

 

Checks, Notes, Drafts, Etc.

 

Section 9.1

Checks, Notes, Drafts, Etc.

ARTICLE X

 

Amendments

 

 

Section 10.1

Amendments

 

--------------------------------------------------------------------------------


 

BYLAWS

 

OF

 

INAMED ACQUISITION CORPORATION

 

ARTICLE I

 

Office and Records

 

Section 1.1 Delaware Office.  The principal office of the Corporation in the
State of Delaware shall be located in the City of Wilmington, County of New
Castle, and the name and address of its registered agent is The Corporation
Trust Company, 1209 Orange Street, Wilmington, Delaware.

 

Section 1.2 Other Offices.  The Corporation may have such other offices, either
within or without the State of Delaware, as the Board of Directors may designate
or as the business of the Corporation may from time to time require.

 

Section 1.3 Books and Records.  The books and records of the Corporation may be
kept at the Corporation’s principal executive offices or at such other locations
outside the State of Delaware as may from time to time be designated by the
Board of Directors.

 

ARTICLE II

 

Stockholders

 

Section 2.1 Annual Meeting.  Except as otherwise provided in Section 2.8 of
these Bylaws, an annual meeting of stockholders of the Corporation shall be held
at such time and date in each year as the Board of Directors, the Chairman of
the Board, if any, or the President may from time to time determine.  The annual
meeting in each year shall be held at

 

--------------------------------------------------------------------------------


 

such place within or without the State of Delaware as may be fixed by the Board
of Directors, or if not so fixed, at 10:00 A.M., local time, at the principal
executive offices of the Corporation.

 

Section 2.2 Special Meetings.  A special meeting of the holders of stock of the
Corporation entitled to vote on any business to be considered at any such
meeting may be called only by the Chairman of the Board, if any, or the
President or any Vice President, and shall be called by the Chairman of the
Board, if any, or the President or the Secretary when directed to do so by
resolution of the Board of Directors or at the written request of directors
representing a majority of the total number of directors which the Corporation
would at the time have if there were no vacancies (the “Whole Board”).  Any such
request shall state the purpose or purposes of the proposed meeting.  The Board
of Directors may designate the place of meeting for any special meeting of
stockholders, and if no such designation is made, the place of meeting shall be
the principal executive offices of the Corporation.

 

Section 2.3 Notice of Meetings.  Whenever stockholders are required or permitted
to take any action at a meeting, unless notice is waived as provided in  Section
8.1 of these Bylaws, a written notice of the meeting shall be given which shall
state the place, date and hour of the meeting, and, in the case of a special
meeting, the purpose or purposes for which the meeting is called.

 

Unless otherwise provided by law, and except as to any stockholder duly waiving
notice, the written notice of any meeting shall be given personally or by mail,
not less than ten nor more than sixty (60) days before the date of the meeting
to each stockholder entitled to vote

 

2

--------------------------------------------------------------------------------


 

at such meeting.  If mailed, notice shall be deemed given when deposited in the
mail, postage prepaid, directed to the stockholder at his or her address as it
appears on the records of the Corporation.

 

When a meeting is adjourned to another time or place, notice need not be given
of the adjourned meeting if the time and place thereof are announced at the
meeting at which the adjournment is taken.  At the adjourned meeting the
Corporation may transact any business which might have been transacted at the
original meeting.  If, however, the adjournment is for more than thirty (30)
days, or if after the adjournment a new record date is fixed for the adjourned
meeting, a notice of the adjourned meeting shall be given to each stockholder of
record entitled to vote at the meeting.

 

Section 2.4 Quorum.  Except as otherwise provided by law or by the Certificate
of Incorporation or by these Bylaws, at any meeting of stockholders the holders
of a majority of the outstanding stock entitled to vote thereat, either present
or represented by proxy, shall constitute a quorum for the transaction of any
business, but the stockholders present, although less than a quorum, may adjourn
the meeting to another time or place and, except as provided in the last
paragraph of Section 2.3 of these Bylaws, notice need not be given of the
adjourned meeting.

 

Section 2.5 Voting.  Whenever directors are to be elected at a meeting, they
shall be elected by a plurality of the votes cast at the meeting by the holders
of stock entitled to vote.  Whenever any corporate action, other than the
election of directors, is to be taken by

 

3

--------------------------------------------------------------------------------


 

vote of stockholders at a meeting, such corporate action shall, except as
otherwise required by law or by the Certificate of Incorporation or by these
Bylaws, be authorized by the affirmative vote of the holders of a majority of
the shares of stock present or represented by proxy and entitled to vote with
respect to such corporate action.

 

Except as otherwise provided by law, or by the Certificate of Incorporation,
each holder of record of stock of the Corporation entitled to vote on any matter
at any meeting of stockholders shall be entitled to one vote for each share of
such stock standing in the name of such holder on the stock ledger of the
Corporation on the record date for the determination of the stockholders
entitled to vote at the meeting.

 

Upon the demand of any stockholder entitled to vote, the vote for directors or
the vote on any other matter at a meeting shall be by written ballot, but
otherwise the method of voting and the manner in which votes are counted shall
be discretionary with the presiding officer at the meeting.

 

Section 2.6 Proxies.  Each stockholder entitled to vote at a meeting of
stockholders or to express consent or dissent to corporate action in writing
without a meeting may authorize another person or persons in act for him or her
by proxy, but no such proxy shall be voted or acted upon after three years from
its date, unless the proxy provides for a longer period.  Every proxy shall be
signed by the stockholder or by his duly authorized attorney.

 

Section 2.7 List of Stockholders.  The officer who has charge of the stock
ledger of the Corporation shall prepare and make, at least ten (10) days before
every meeting of

 

4

--------------------------------------------------------------------------------


 

stockholders, a complete list of the stockholders entitled to vote at the
meeting, arranged in alphabetical order, and showing the address of each
stockholder and the number of shares registered in the name of each
stockholder.  Such list shall be open to the examination of any stockholder, for
any purpose germane to the meeting, during ordinary business hours, for a period
of at least ten (10) days prior to the meeting, either at a place within the
city where the meeting is to be held, which place shall be specified in the
notice of the meeting, or, if not so specified at the place where the meeting is
to be held.  The list shall also be produced and kept at the time and place of
the meeting during the whole time thereof, and may be inspected by any
stockholder who is present.

 

The stock ledger shall be the only evidence as to who are the stockholders
entitled to examine the stock ledger, the list required by this Section at the
books of the Corporation, or to vote in person or by proxy at any meeting of
stockholders.

 

Section 2.8 Written Consent of Stockholders in Lieu of Meeting.  Any action
required by the General Corporation Law of the State of Delaware (the “GCL”) to
be taken at any annual or special meeting of stockholders of the Corporation, or
any action which may be taken at any annual or special meeting of the
stockholders, may be taken without a meeting, without prior notice and without a
vote, if a consent in writing, setting forth the action so taken, shall be
signed by the holders of outstanding stock having not less than the minimum
number of votes that would be necessary to authorize or take such action at a
meeting at which all shares entitled to vote thereon were present and voted. 
Prompt  written notice of the taking of the corporate action without a meeting
by less than unanimous written consent shall be given to

 

5

--------------------------------------------------------------------------------


 

those stockholders who have not consented in writing.  Any such written consent
may be given by one or any number of substantially concurrent written
instruments of substantially similar tenor signed by such stockholders, in
person or by attorney or proxy duly appointed in writing, and filed with the
Secretary or an Assistant Secretary of the Corporation.  Any such written
consent shall be effective as of the effective date thereof as specified
therein, provided that such date is not more than sixty (60) days prior to the
date such written consent is filed as aforesaid, or, if no such date is so
specified, on the date such written consent is filed as aforesaid.

 

ARTICLE III

 

Directors

 

Section 3.1 Number of Directors.  The Board of Directors shall consist of two
(2) directors until changed as provided in this Section.  The number of
directors may be changed at any time and from time to time by vote at a meeting
or by written consent of the holders of stock entitled to vote on the election
of directors, or by a resolution of the Board of Directors passed by a majority
of the Whole Board, except that no decrease shall shorten the term of any
incumbent director unless such director is specifically removed pursuant to
Section 3.5 of these Bylaws at the time of such decrease.

 

Section 3.2 Election and Term of Directors.  Directors shall be elected
annually, by election at the annual meeting of stockholders or by written
consent of the holders of stock entitled to vote thereon in lieu of such
meeting.  If the annual election of directors is not held on the date designated
therefor, the directors shall cause such election to be held as soon

 

6

--------------------------------------------------------------------------------


 

thereafter as convenient.  Each director shall hold office from the time of his
or her election and qualification until his successor is elected and qualified
or until his or her earlier resignation, or removal.

 

Section 3.3 Vacancies and Newly Created Directorships.  Vacancies and newly
created directorships resulting from any increase in the authorized number of
directors may be filled by election at a meeting of stockholders or by written
consent of the holders of stock entitled to vote thereon in lieu of a meeting. 
Except as otherwise provided by law, vacancies and such newly created
directorships may also be filled by a majority of the directors then in office,
although less than quorum, or by a sole remaining director.

 

Section 3.4 Resignation.  Any director may resign at any time upon written
notice to the Corporation.  Any such resignation shall take effect at the time
specified therein or, if the time be not specified, upon receipt thereof, and
the acceptance of such resignation, unless required by the terms thereof, shall
not be necessary to make such resignation effective.

 

Section 3.5 Removal.  Any or all of the directors may be removed at any time,
with or without cause, by vote at a meeting or by written consent of the holders
of stock entitled to vote on the election of directors.

 

7

--------------------------------------------------------------------------------


 

Section 3.6 Meetings.  Meetings of the Board of Directors, regular or special
may be held at any place within or without the State of Delaware.  Members of
the Board of Directors, or of any committee designated by the Board of
Directors, may participate in a meeting of the Board of Directors or such
committee by means of conference telephone or similar communications equipment
by means of which all persons participating in the meeting can hear each other,
and participation in a meeting by such means shall constitute presence in person
at such meeting.  An annual meeting of the Board of Directors shall be held
after each annual election of directors.  If such election occurs at an annual
meeting of stockholders, the annual meeting of the Board of Directors shall be
held at the same place and immediately following such meeting of stockholders,
and no further notice thereof need be given other than this Bylaw.  If an annual
election of directors occurs by written consent in lieu of the annual meeting of
stockholders, the annual meeting of the Board of Directors shall take place as
soon after such written consent is duly filed with the Corporation as is
practicable, either at the next regular meeting of the Board of Directors or at
a special meeting. The Board of Directors may fix times and places for
additional regular meetings of the Board of Directors and no notice of such
meetings need be given.  A special meeting of the Board of Directors shall be
held whenever called by the Chairman of the Board, if any, or by the President
or by at least one-third of the directors for the time being in office, at such
time and place as shall be specified in the notice or waiver thereof.  Notice of
each special meeting shall be given by the Secretary or by a person calling the
meeting to each director by mailing the same, postage prepaid, not later than
the second day before the meeting, or personally or by telegraphing or
telephoning the same not later than the day before the meeting.

 

8

--------------------------------------------------------------------------------


 

Section 3.7 Quorum and Voting. A whole number of directors equal to at least a
majority of the Whole Board shall constitute a quorum for the transaction of
business, but if there be less than a quorum at any meeting of the Board of
Directors, a majority of the directors present may adjourn the meeting from time
to time, and no further notice thereof need be given other than announcement at
the meeting which shall be so adjourned.  Except as otherwise provided by law,
by the Certificate of Incorporation, or by these Bylaws, the vote of a majority
of the directors present at a meeting at which a quorum is present shall be the
act of the Board of Directors.

 

Section 3.8 Written Consent of Directors in Lieu of a Meeting. Any action
required or permitted to be taken at any meeting of the Board of Directors or of
any committee thereof may be taken without a meeting if all members of the Board
of Directors or of such committee, as the case may be, consent thereto in
writing, and the writing or writings are filed with the minutes of proceedings
of the Board of Directors or such committee.

 

Section 3.9 Compensation. Directors may receive compensation for services to the
Corporation in their capacities as directors or otherwise in such manner and in
such amounts as may be fixed from time to time by the Board of Directors.

 

Section 3.10 Committees of the Board of Directors. The Board of Directors may
from time to time, by resolution passed by majority of the Whole Board,
designate one or more committees, each committee to consist of one or more
directors of the Corporation.

 

9

--------------------------------------------------------------------------------


 

The Board of Directors may designate one or more directors as alternate members
of any committee, who may replace any absent or disqualified member at any
meeting of the committee.  The resolution of the Board of Directors may, in
addition or alternatively, provide that in the absence or disqualification of a
member of a committee, the member of members thereof present at any meeting and
not disqualified from voting, whether or not he, she or they constitute a
quorum, may unanimously appoint another member of the Board of Directors to act
at the meeting in the place of any such absent or disqualified member.  Any such
committee, to the extent provided in the resolution of the Board of Directors,
shall have and may exercise all the powers and authority of the Board of
Directors in the management of the business and affairs of the Corporation, and
may authorize the seal of the Corporation to be affixed to all papers which may
require it, except as otherwise provided by law.  Unless the resolution of the
Board of Directors expressly so provides, no such committee shall have the power
or authority to declare a dividend or to authorize the issuance of stock.  Any
such committee may adopt rules governing the method of calling and time and
place of holding its meetings.  Unless otherwise provided by the Board of
Directors, a majority of any such committee (or the member thereof, if only one)
shall constitute a quorum for the transaction of business, and the vote of a
majority of the members of such committee present at a meeting at which a quorum
is present shall be the act of such committee.  Each such committee shall keep a
record of its acts and proceedings and shall report thereon to the Board of
Directors whenever requested so to do.  Any or all members of any such committee
may be removed, with or without cause, by resolution of the Board of Directors,
passed by a majority of the whole Board.

 

10

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Officers, Agents and Employees

 

Section 4.1 Appointment and Term of Office.  The officers of the Corporation may
include a President, a Secretary and a Treasurer, and may also include a
Chairman of the Board, one or more Vice Presidents, one or more Assistant
Secretaries and one or more Assistant Treasurers.  All such officers shall be
appointed by the Board of Directors or by a duly authorized committee thereof,
and shall each have such powers and duties as generally pertain to their
respective offices, subject to the specific provisions of this Article IV,
together with such other powers and duties as from time to time may be conferred
by the Board of Directors or any committee thereof.  Any number of such offices
may be held by the same person, but no officer shall execute, acknowledge or
verify any instrument in more than one capacity.  Except as may be prescribed
otherwise by the Board of Directors or a committee thereof in a particular case,
all such officers shall hold their offices at the pleasure of the Board of
Directors for an unlimited term and need not be reappointed annually or at any
other periodic interval.  The Board of Directors may appoint, and may delegate
power to appoint, such other officers, agents and employees as it may deem
necessary or proper, who shall hold their offices or positions for such terms,
have such authority and perform such duties as may from time to time be
determined by or pursuant to authorization of the Board of Directors.

 

Section 4.2 Resignation and Removal. Any officer may resign at any time upon
written notice to the Corporation.  Any officer, agent or employee of the
Corporation may be removed by the Board of Directors, or by a duly authorized
committee thereof, with or

 

11

--------------------------------------------------------------------------------


 

without cause at any time.  The Board of Directors or such a committee thereof
may delegate such power of removal as to officers, agents and employees not
appointed by the Board of Directors or such a committee.  Such removal shall be
without prejudice to a person’s contract rights, if any, but the appointment of
any person as an officer, agent or employee of the Corporation shall not of
itself create contract rights.

 

Section 4.3 Compensation and Bond.  The compensation of the officers of the
Corporation shall be fixed by the Board of Directors, but this power may be
delegated to any officer in respect of other officers under his or her control. 
The Corporation may secure the fidelity of any or all of its officers, agents or
employees by bond or otherwise.

 

Section 4.4 Chairman of the Board. The Chairman of the Board, if there be one,
shall preside at all meetings of stockholders and of the Board of Directors, and
shall have such other powers and duties as may be delegated to him or her by the
Board of Directors.

 

Section 4.5 President. The President shall be the chief executive officer of the
Corporation.  In the absence of the Chairman of the Board (or if there be none),
he or she shall preside at all meetings of the stockholders and of the Board of
Directors.  He or she shall have general charge of the business affairs of the
Corporation.  He or she may employ and discharge employees and agents of the
Corporation, except such as shall be appointed by the Board of Directors, and he
or she may delegate these powers.  The President may vote the stock or other
securities of any other domestic or foreign corporation of any type or kind
which may at

 

12

--------------------------------------------------------------------------------


 

any time be owned by the Corporation, may execute any stockholders’ or other
consents in respect thereof any may in his or her discretion delegate such
powers by executing proxies, or otherwise, on behalf of the Corporation.  The
Board of Directors by resolution from time to time may confer like powers upon
any other person or persons.

 

Section 4.6 Vice Presidents.  Each Vice President shall have such powers and
perform such duties as the Board of Directors or the President may from time to
time prescribe.  In the absence or inability to act of the President, unless the
Board of Directors shall otherwise provide, the Vice President who has served in
that capacity for the longest time and who shall be present and able to act,
shall perform all the duties and may exercise any of the powers of the
President.

 

Section 4.7 Treasurer. The Treasurer shall have charge of all funds and
securities of the Corporation, shall endorse the same for deposit or collection
when necessary and deposit the same to the credit of the Corporation in such
banks or depositaries as the Board of Directors may authorize.  He or she may
endorse all commercial documents requiring endorsements for or on behalf of the
Corporation and may sign all receipts and vouchers for payments made to the
Corporation.  He or she shall have all such further powers and duties as
generally are incident to the position of Treasurer or as may be assigned to him
or her by the President or the Board of Directors.

 

13

--------------------------------------------------------------------------------


 

Section 4.8 Secretary. The Secretary shall record all the proceedings of the
meetings of the stockholders and directors in a book to be kept for that purpose
and shall also record therein all action taken by written consent of the
stockholders or directors in lieu of a meeting.  He or she shall attend to the
giving and serving of all notices of the Corporation.  He or she shall have
custody of the seal of the Corporation and shall attest the same by his or her
signature whenever required.  He or she shall have charge of the stock ledger
and such other books and papers as the Board of Directors may direct, but he or
she may delegate responsibility for maintaining the stock ledger to any transfer
agent appointed by the Board of Directors.  He or she shall have all such
further powers and duties as generally are incident to the position of Secretary
or as may be assigned to him or her by the President or the Board of Directors.

 

Section 4.9 Assistant Treasurers. In the absence or inability to act of the
Treasurer, any Assistant Treasurer may perform all the duties and exercise all
the powers of the Treasurer.  An Assistant Treasurer shall also perform such
other duties as the Treasurer or the Board of Directors may assign to him or
her.

 

Section 4.10 Assistant Secretaries. In the absence or inability to act of the
Secretary, any Assistant Secretary may perform all the duties and exercise all
the powers of the Secretary.  An Assistant Secretary shall also perform such
other duties as the Secretary or the Board of Directors may assign to him or
her.

 

14

--------------------------------------------------------------------------------


 

Section 4.11 Delegation of Duties. In case of the absence of any officer of the
Corporation, or for any other reason that the Board of Directors may deem
sufficient, the Board of Directors may confer for the time being the powers or
duties, or any of them, of such officer upon any other officer or upon any
director.

 

ARTICLE V

 

Indemnification and Insurance

 

Section 5.1 Right to Indemnification. Each person who was or is made a party or
is threatened to be made a party to or is otherwise involved in any action, suit
or proceeding, whether civil, criminal, administrative or investigative
(hereinafter a “proceeding”), by reason of the fact that he or she or a person
of whom he or she is the legal representative is or was a director or an officer
of the Corporation or is of was serving at the request of the Corporation as a
director, officer, employee or agent of any other corporation or of a
partnership, joint venture, trust or other enterprise, including service with
respect to any employee benefit plan (hereinafter an “indemnitee”), whether the
basis of such proceeding is alleged action in an official capacity as a
director, officer, employee or agent or in any other capacity while serving as a
director, officer, employee or agent, shall be indemnified and held harmless by
the Corporation to the fullest extent authorized by the GCL, as the same exists
or may hereafter be amended (but, in the case of any such amendment, only to the
extent that such amendment permits the Corporation to provide broader
indemnification rights than said law permitted the Corporation to provide prior
to such amendment), against all expense, liability and loss (including, without
limitation, attorneys’ fees, judgments, fines, excise taxes or penalties under

 

15

--------------------------------------------------------------------------------


 

the Employee Retirement Income Security Act of 1974, as amended, and amounts
paid or to be paid in settlement) reasonably incurred by such indemnitee in
connection therewith; provided, however, that except as provided in Section 5.3
with respect to proceedings seeking to enforce rights to indemnification, the
Corporation shall indemnify any such indemnitee seeking indemnification in
connection with a proceeding (or part thereof) initiated by such indemnitee only
if such proceeding (or part thereof) was authorized by the Board of Directors.

 

Section 5.2 Right to Advancement of Expenses. The right to indemnification
conferred in Section 5.1 shall include the right to be paid by the Corporation
the expenses (including attorneys’ fees) incurred in defending any such
proceeding in advance of its final disposition (hereinafter an “advancement of
expenses”); provided, however, that, if the GCL requires, an advancement of
expenses incurred by an indemnitee in his or her capacity as a director or
officer (and not in any other capacity in which service was or is rendered by
such indemnitee, including, without limitation, service to an employee benefit
plan) shall be made only upon delivery to the Corporation of an undertaking
(hereinafter an “undertaking”), by or on behalf of such indemnitee, to repay all
amounts so advanced if it shall ultimately be determined by final judicial
decision from which there is no further right to appeal (hereinafter a “final
adjudication”) that such indemnitee is not entitled to be indemnified for such
expenses under this Section 5.2 or otherwise.

 

Section 5.3 Right of Indemnitee to Bring Suit. If a claim under Section 5.1 or
Section 5.2 is not paid in full by the Corporation within thirty (30) days after
a

 

16

--------------------------------------------------------------------------------


 

written claim has been received by the Corporation, except in the case of a
claim for an advancement of expenses, in which case the applicable period shall
be twenty (20) days, the indemnitee may at any time thereafter bring suit
against the Corporation to recover the unpaid amount of the claim.  If
successful in whole or in part in any such suit, or in a suit brought by the
Corporation to recover an advancement of expenses pursuant to the terms of an
undertaking, the indemnitee shall be entitled to be paid also the expense of
prosecuting or defending such suit.  In (i) any suit brought by the indemnitee
to enforce a right to indemnification hereunder (but not in a suit brought by
the indemnitee to enforce a right of an advancement of expenses) it shall be a
defense that, and (ii) in any suit brought by the Corporation to recover an
advancement of expenses pursuant to the terms of an undertaking, the Corporation
shall be entitled to recover such expenses upon a final adjudication that, the
indemnitee has not met any applicable standard for indemnification set forth in
the GCL.  Neither the failure of the Corporation (including its Board of
Directors, independent legal counsel or stockholders) to have made a
determination prior to the commencement of such action that indemnification of
the indemnitee is proper in the circumstances because the indemnitee has met the
applicable standard of conduct set forth in the GCL, nor an actual determination
by the Corporation (including its Board of Directors, independent legal counsel
or stockholders) that the indemnitee has not met such applicable standard of
conduct, shall create a presumption that the indemnitee has not met the
applicable standard of conduct or, in the case of such a suit brought by the
indemnitee, be a defense to such suit.  In any suit brought by the indemnitee to
enforce a right to indemnification or to an advancement of expenses hereunder,
or brought by the Corporation to recover an advancement of expenses pursuant to
the terms of an undertaking the burden of proving that the indemnitee is

 

17

--------------------------------------------------------------------------------


 

not entitled to be indemnified, or to such advancement of expenses, under this
Article V or otherwise shall be on the Corporation.

 

Section 5.4 Non-Exclusivity of Rights. The right to indemnification and the
advancement of expenses conferred in this Article V shall not be exclusive of
any other right which any person may have or hereafter acquire under any
statute, provision of the Certificate of Incorporation, provision of these
Bylaws, agreement, vote of stockholders or disinterested directors or otherwise.

 

Section 5.5 Insurance. The Corporation may maintain insurance, at its expense,
to protect itself and any director, officer, employee or agent of the
Corporation or another corporation, partnership, joint venture, trust or other
enterprise against any expense, liability or loss, whether or not the
Corporation would have the power to indemnify such person against such expense,
liability or loss under the GCL.

 

Section 5.6 Indemnification of Employees and Agents of the Corporation. The
Corporation may, to the extent authorized from time to time by the Board of
Directors, grant rights to indemnification, and rights to the advancement of
expenses, to any employee or agent of the Corporation to the fullest extent of
the provisions of this Article V with respect to the indemnification and
advancement of expenses of directors and officers of the Corporation.

 

18

--------------------------------------------------------------------------------


 

Section 5.7 Contract Rights. The rights to indemnification and to the
advancement of expenses conferred in Section 5.1 and Section 5.2 shall be
contract rights and such rights shall continue as to an indemnitee who has
ceased to be a director, officer, employee or agent and shall inure to the
benefit of the indemnitee’s heirs, executors and administrators.

 

ARTICLE VI

 

Common Stock

 

Section 6.1 Certificates. Certificates for stock of the Corporation shall be in
such form as shall be approved by the Board of Directors and shall be signed in
the name of the Corporation by the Chairman of the Board, if any, or the
President or a Vice President, and by the Treasurer or an Assistant Treasurer,
or the Secretary or an Assistant Secretary.  Such certificates may be sealed
with the seal of the Corporation or a facsimile thereof.  Any of or all the
signatures on a certificate may be a facsimile.  In case any officer, transfer
agent or registrar who has signed or whose facsimile signature has been placed
upon a certificate shall have ceased to be such officer, transfer agent or
registrar before such certificate is issued, it may be issued by the Corporation
with the same effect as if he or she were such officer, transfer agent or
registrar at the date of issue.

 

Section 6.2 Transfers of Stock. Transfers of stock shall be made only upon the
books of the Corporation by the holder, in person or by duly authorized
attorney, and on the surrender of the certificate or certificates for the same
number of shares, properly endorsed.  The Board of Directors shall have the
power to make all such rules and regulations,

 

19

--------------------------------------------------------------------------------


 

not inconsistent with the Certificate of Incorporation and these Bylaws and the
GCL, as the Board of Directors may deem appropriate concerning the issue,
transfer and registration of certificates for stock of the Corporation.  The
Board of Directors may appoint one or more transfer agents or registrars of
transfers, or both, and may require all stock certificates to bear the signature
of either or both.

 

Section 6.3 Lost, Stolen or Destroyed Certificates. The Corporation may issue a
new stock certificate in the place of any certificate theretofore issued by it,
alleged to have been lost, stolen or destroyed, and the Corporation may require
the owner of the lost, stolen or destroyed certificate or his or her legal
representative to give the Corporation a bond sufficient to indemnify it against
any claim that may be made against it on account of the alleged loss, theft or
destruction of any such certificate or the issuance of any such new
certificate.  The Board of Directors may require such owner to satisfy other
reasonable requirements as it deems appropriate under the circumstances.

 

Section 6.4 Stockholder Record Date. In order that the Corporation may determine
the stockholders entitled to notice of or to vote at any meeting of stockholders
or any adjournment thereof, or to express consent to corporate action in writing
without a meeting, or entitled to receive payment of any dividend or other
distribution or allotment of any rights, or entitled to exercise any rights in
respect of any change, conversion or exchange of stock, or for the purpose of
any other lawful action, the Board of Directors may fix a record date, which
record date shall not precede the date on which the resolution fixing the record
date is adopted by

 

20

--------------------------------------------------------------------------------


 

the Board of Directors, and which shall not be more than sixty nor less than ten
(10) days before the date of such meeting, nor more than sixty (60) days prior
to any other action.

 

If no record date is fixed by the Board of Directors, (1) the record date for
determining stockholders entitled to notice of or to vote at a meeting of
stockholders shall be at the close of business on the day next preceding the
date on which notice is given, or, if notice is waived, at the close of business
on the day next preceding the day on which the meeting is held, (2) the record
date for determining stockholders entitled to express consent to corporate
action in writing without a meeting, when no prior action by the Board of
Directors is necessary, shall be at the close of business on the day on which
the first written consent is expressed by the filing thereof with the
Corporation as provided in Section 2.8 of these Bylaws, and (3) the record date
for determining stockholders for any other purpose shall be at the close of
business on the day on which the Board of Directors adopts the resolution
relating thereto.

 

A determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the Board of Directors may fix a new record date for the adjourned
meeting.

 

Only such stockholders as shall be stockholders of record on the date so fixed
shall be entitled to notice of, and to vote at, such meeting and any adjournment
thereof, or to give such consent, or to receive payment of such dividend or
other distribution, or to exercise such rights in respect of any such change,
conversion or exchange of stock, or to participate in such action, as the case
may be, notwithstanding any transfer of any stock on the books of the
Corporation after my record date so fixed.

 

21

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Seal

 

Section 7.1 Seal. The seal of the Corporation shall be circular in form and
shall bear, in addition to any other emblem or device approved by the Board of
Directors, the name of the Corporation, the year of its incorporation and the
words “Corporate Seal” and “Delaware”.  The seal may be used by causing it or a
facsimile thereof to be impressed or affixed or in any other manner reproduced.

 

ARTICLE VIII

 

Waiver of Notice

 

Section 8.1 Waiver of Notice. Whenever notice is required to be given to any
stockholder or director of the Corporation under any provision of the GCL or the
Certificate of Incorporation or these Bylaws, a written waiver thereof, signed
by the person or persons entitled to notice, whether before or after the time
stated therein, shall be deemed equivalent to the giving of such notice.  In
case of a stockholder, such waiver of notice may be signed by such stockholder’s
attorney or proxy duly appointed in writing.  Attendance of a person at a
meeting shall constitute a waiver of notice of such meeting, except when the
person attends a meeting for the express purpose of objecting at the beginning
of the meeting, to the transaction of any business because the meeting is not
lawfully called or convened.  Neither the business to be transacted at, nor the
purpose of, any regular or special meeting of the stockholders, directors or
members of a committee of directors need be specified in any written waiver of
notice.

 

22

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Checks, Notes, Drafts, Etc.

 

Section 9.1 Checks, Notes, Drafts, Etc. Checks, notes, drafts, acceptances,
bills of exchange and other orders or obligations for the payment of money shall
be signed by such officer or officers or person or persons as the Board of
Directors or a duly authorized committee thereof may from time to time
designate.

 

ARTICLE X

 

Amendments

 

Section 10.1 Amendments. These Bylaws or any of them may be altered or repealed,
and new Bylaws may be adopted, by the stockholders by vote at a meeting or by
written consent without a meeting.  The Board of Directors shall also have
power, by a majority vote of the Whole Board, to alter or repeal any of these
Bylaws, and to adopt new Bylaws.

 

23

--------------------------------------------------------------------------------


 

Annex 3

 

--------------------------------------------------------------------------------


 

ACTION BY BOARD OF DIRECTORS

 

OF

 

COLLAGEN AESTHETICS, INC.

 

BY UNANIMOUS WRITTEN CONSENT

 

The undersigned, being all of the Directors of COLLAGEN AESTHETICS, INC., a
Delaware corporation (the “Company”), and acting pursuant to Section 141 of the
Delaware General Corporation Law, hereby consent in writing to the adoption of
the following actions in lieu of a special meeting of the Board of Directors:

 

GUARANTEE AND COLLATERAL AGREEMENT

 

WHEREAS, INAMED Corporation (“Inamed”) intends to enter into that certain Credit
Agreement dated as of February 1, 2000 (the “Credit Agreement”), by and among
Inamed, the Lenders, Bear Stearns Corporate Lending Inc., as Syndication Agent
(in such capacity, the “Syndication Agent”), Bear, Stearns & Co. Inc., as sole
lead arranger and sole book manager (the “Arranger”) and the Administrative
Agent;

 

WHEREAS, pursuant to the terms of the Credit Agreement, the Company, as a
subsidiary of Inamed, is required to guaranty all of Inamed’s obligations under
the Credit Agreement (the “Obligations”, as defined under the Credit Agreement),
by entering into that certain Guarantee and Collateral Agreement (the “Guarantee
and Collateral Agreement”) dated of even date with the Credit Agreement, a copy
of which has been presented to the Board;

 

WHEREAS, pursuant to the terms and conditions of the Credit Agreement, the
Company, as a subsidiary of Inamed, is required to secure payment and
performance of the Obligations, also by entering into that same Guarantee and
Collateral Agreement (as defined above), whereby the Company would grant to
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, a perfected, first priority Lien on all of its right, title and
interest in all of its personal property, including but not limited to all
capital stock of its domestic

 

--------------------------------------------------------------------------------


subsidiaries, 65% of the capital stock of its foreign subsidiaries, accounts,
fixtures, contract rights, intellectual property, licences, material property,
etc.

 

WHEREAS, the Board of Directors of the Company has determined that in order to
give effect to the Credit Agreement, it is advisable and in the best interests
of the Company that the Company enter into the Guarantee and Collateral
Agreement and each of the transactions contemplated thereby;

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors deems it advisable
and in the best interests of the Company to enter into the Guarantee and
Collateral Agreement and any other documents contemplated thereby and such
documents hereby are authorized and approved, with such changes thereto as the
Chairman, the President, any Vice President or the Secretary of the Company (the
“proper officers”) may approve, such approval to be conclusively evidenced by
such officer’s or officers’ execution and delivery thereof;

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized, empowered and directed, in the name and on behalf of the
Company, to enter into the Guarantee and Collateral Agreement, substantially on
the terms and conditions as presented and described to the Board, with such
changes thereto as the proper officers may approve, such approval to be
conclusively evidenced by such officer’s or officers’ execution and delivery
thereof; and

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized and directed to enter into such other agreements,
documents, promissory notes, and instruments with respect to any of the
foregoing, in such form and on such terms and conditions as may be agreed to by
the proper officers of the Company, Administrative Agent and the Lenders, and to
take such other actions with respect to the foregoing as may be required by
Administrative Agent and the Lenders; and that the proper officers of the
Company be, and each of them hereby is, authorized, directed and empowered, in
the name and on behalf of the Company, to execute and deliver such other
agreements, documents, promissory notes, deeds of trust, mortgages and other
instruments and to perform all other acts as such officers shall approve in
connection with any of the above, the execution of such agreements, documents,
promissory notes and other instruments or the taking of any such actions to be
conclusive evidence of such approval.

 

2

--------------------------------------------------------------------------------


 

GENERAL AUTHORIZATIONS

 

RESOLVED, that the officers of the Company be, and each of them hereby is,
authorized, empowered and directed, in the name and on behalf of the Company, to
do or cause to be done all such other acts or things, and to execute and
deliver, or cause to be executed and delivered, all such other documents,
instruments, agreements, notes, undertakings, guarantees and certificates of any
kind and nature whatsoever, as such officer or officers may deem necessary or
appropriate to effectuate or carry out the purposes and intent of the foregoing
resolutions; all such other actions to be performed in such manner, and all such
other documents, instruments, agreements, notes, undertakings, guarantees and
certificates to be executed and delivered in such form, as the officer or
officers performing or executing the same shall approve, such officer’s or
officers’ approval thereof to be conclusively evidenced by the performance of
any such other action or the execution and delivery of any such other documents,
instruments, agreements, notes, undertakings and certificates; and

 

RESOLVED FURTHER, that all acts and things previously done by any of the
officers of the Company, on or prior to the date hereof, in the name and on
behalf of the Company, in connection with the transactions contemplated by the
foregoing resolutions, are in all respects ratified, approved, confirmed and
adopted as the acts and deeds by and on behalf of the Company.

 

* * *

 

3

--------------------------------------------------------------------------------


 

This Unanimous Written Consent may be executed in one or more counterparts, each
of which shall be considered as an original.  The Secretary of the Company shall
file this Unanimous Written Consent in the minute book of the Company and it
shall become part of the records of the Company.

 

Dated:  February 1, 2000

 

 

 

 

 

 

/s/ David E. Bamberger

 

David E. Bamberger

 

 

 

/s/ Ilan K. Reich

 

Ilan K. Reich

 

4

--------------------------------------------------------------------------------

 


 

Annex 4

 

--------------------------------------------------------------------------------


 

State of Delaware

 

Office of the Secretary of State

________________________

 

I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THAT “COLLAGEN AESTHETICS, INC.” IS DULY INCORPORATED UNDER THE LAWS OF
THE STATE OF DELAWARE AND IS IN GOOD STANDING AND HAS A LEGAL CORPORATE
EXISTENCE NOT HAVING BEEN CANCELLED OR DISSOLVED SO FAR AS THE RECORDS OF THIS
OFFICE SHOW AND IS DULY AUTHORIZED TO TRANSACT BUSINESS.

 

THE FOLLOWING DOCUMENTS HAVE BEEN FILED:

 

CERTIFICATE OF INCORPORATION, FILED THE TENTH DAY OF OCTOBER, A.D. 1986, AT 10
O’CLOCK A.M.

 

CERTIFICATE OF MERGER, CHANGING ITS NAME FROM “COLLAGEN SUBSIDIARY, INC.” TO
“COLLAGEN CORPORATION”, FILED THE TWELFTH DAY OF FEBRUARY, A.D. 1987, AT 10
O’CLOCK A.M.

 

CERTIFICATE OF OWNERSHIP, FILED THE THIRTIETH DAY OF JUNE, A.D. 1988, AT 10
O’CLOCK A.M.

 

CERTIFICATE OF OWNERSHIP, FILED THE FIRST DAY OF OCTOBER, A.D. 1990, AT 10:01
O’CLOCK A.M.

 

CERTIFICATE OF OWNERSHIP, FILED THE EIGHTEENTH DAY OF JUNE, A.D. 1992, AT 2
O’CLOCK P.M.

 

CERTIFICATE OF CORRECTION, FILED THE TWENTY-SIXTH DAY OF JUNE, A.D. 1992, AT 1
O’CLOCK P.M.

 

 

  

/s/ Edward J. Freel

[SEAL]

 

Edward J. Freel, Secretary of State

 

 

 

2104191     8310

 

AUTHENTICATION:

0233301

 

 

 

001053425

 

 

DATE:

02-02-00

 

 

1

--------------------------------------------------------------------------------


 

CERTIFICATE OF AMENDMENT, CHANGING ITS NAME FROM “COLLAGEN CORPORATION” TO
“COLLAGEN AESTHETICS, INC.”, FILED THE THIRTEENTH DAY OF AUGUST, A.D. 1998, AT 9
O’CLOCK A.M.

 

CERTIFICATE OF OWNERSHIP, FILED THE FIRST DAY OF SEPTEMBER, A.D. 1999, AT 10:30
O’CLOCK A.M.

 

AND I DO HEREBY FURTHER CERTIFY THAT THE AFORESAID CERTIFICATES ARE THE ONLY
CERTIFICATES ON RECORD OF THE AFORESAID CORPORATION.

 

AND I DO HEREBY FURTHER CERTIFY THAT THE FRANCHISE TAXES HAVE BEEN PAID TO DATE.

 

AND I DO HEREBY FURTHER CERTIFY THAT THE ANNUAL REPORTS HAVE BEEN FILED TO DATE.

 

 

  

/s/ Edward J. Freel

[SEAL]

 

Edward J. Freel, Secretary of State

 

 

 

2104191     8310

 

AUTHENTICATION:

0233301

 

 

 

001053425

 

 

DATE:

02-02-00

 

2

--------------------------------------------------------------------------------


 

COLLAGEN AESTHETICS INTERNATIONAL, INC.

 

SECRETARY’S CERTIFICATE

 

Reference is hereby made to the Credit Agreement, dated as of February 1, 2000
(as amended, supplemented or otherwise modified from time to time,  the “Credit
Agreement”), among Inamed Corporation (the “Borrower”), the Lenders, Bear
Stearns Corporate Lending Inc., as Syndication Agent (in such capacity, the
“Syndication Agent”). Bear, Stearns & Co. Inc., as sole lead arranger and sole
book manager (the “Arranger”) and the Administrative Agent.  Capitalized terms
used herein and not otherwise defined shall have the meanings assigned in the
Credit Agreement. This certificate is being delivered pursuant to Section 5.1(g)
of the Credit Agreement.

 

I, David E. Bamberger, hereby certify that I am the Secretary of Collagen
Aesthetics International, Inc. (the “Company”), and as such have access to the
Company’s corporate records and am familiar with the matters therein contained
and herein certified, and that:

 

1.         Attached hereto as Annex 1 is a true, correct and complete copy of
the Certificate of Incorporation of the Company, as filed with the Secretary of
State of the State of Delaware on December 8, 1998.

 

2.         Attached hereto as Annex 2 is a true, correct and complete copy of
the By-laws of the Company as presently in effect on and as of the date hereof,
which By-laws are in full force and effect in said form without modification,
amendment, rescission or repeal in any respect.

 

3.         Attached hereto as Annex 3 is a true, correct and complete copy of
resolutions adopted by unanimous written consent in lieu of a meeting in
accordance with applicable laws and the Certificate of Incorporation and By-laws
of the Company, and such resolutions (i) were duly adopted by the Board of
Directors of the Company and are in full force and effect on and as of the date
hereof, not having been in any way amended, altered or repealed, and (ii)
constitute the only resolutions of the Board of Directors of the Company
relating to the subject matter of the Credit Agreement, the other Loan Documents
and the transactions contemplated thereby.

 

--------------------------------------------------------------------------------


 

4.         Attached hereto as Annex 4 is a true, correct and complete copy of a
certificate from the Office of the Secretary of State of the State of Delaware
indicating that the Company (i) is in good standing, (ii) has a legal corporate
existence not having been cancelled or dissolved, (iii) is duly authorized to
transact business and (iv) has paid all franchise taxes to date.

 

5.         There are no consents, licenses or approvals required in connection
with the execution, delivery and performance by the Company or the validity and
enforceability against the Company of the Loan Documents to which it is a party.

 

6.         The following persons are duly qualified and acting officers of the
Company, each of whom is authorized to sign any of the Loan Documents to which
the Company is a party, and each of whom is duly elected to the office set forth
opposite his respective name; the signature appearing opposite the name of each
such officer is his authentic signature:

 

NAME

OFFICE

SIGNATURE

 

 

 

 

Ilan K. Reich

PRESIDENT

/s/

Ilan K. Reich

 

 

 

 

David E. Bamberger

SECRETARY

/s/

David E. Bamberger

 

 

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the 1 day of February, 2000.

 

 

/s/ David E. Bamberger

 

David E. Bamberger

 

Secretary

 

2

--------------------------------------------------------------------------------


 

I, Ilan K. Reich, President of the Company, hereby certify that David E.
Bamberger is the duly elected Secretary of the Company and that the signature
appearing above is his genuine signature.

 

 

/s/ Ilan K. Reich

 

Ilan K. Reich

 

President

 

3

--------------------------------------------------------------------------------


 

Annex I

 

C.A.

International

 

--------------------------------------------------------------------------------


 

State of Delaware

 

Office of the Secretary of State

________________________

 

I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF
INCORPORATION OF “COLLAGEN INTERNATIONAL, INC.”, FILED IN THIS OFFICE ON THE
SIXTEENTH DAY OF OCTOBER, A.D. 1990, AT 10 O’CLOCK A.M.

 

 

  

/s/ Edward J. Freel

[SEAL]

 

Edward J. Freel, Secretary of State

 

 

 

2243951      8100

 

AUTHENTICATION:

0217822

 

 

 

001039261

 

DATE:

 01-26-00

 

1

--------------------------------------------------------------------------------


 

CERTIFICATE OF INCORPORATION

 

OF

 

COLLAGEN INTERNATIONAL, INC.

 

1.         The name of the corporation is Collagen International, Inc. (the
“Corporation”).

 

2.         The address of the Corporation’s registered office in the State of
Delaware is Corporation Trust Center, 1209 Orange Street, in the City of
Wilmington, County of New Castle, Delaware 19801. The name of its registered
agent at such address is The Corporation Trust Company.

 

3.         The nature of the business or purposes to be conducted or promoted by
the Corporation is to engage in any lawful act or activity for which
corporations may be organized under the General Corporation Law of Delaware.

 

4.         The corporation is authorized to issue one class of shares to be
designated “Common Stock.” The number of shares of Common Stock authorized to be
issued is One Thousand (1,000).  The Common Stock shall have a par value of $.01
per share.

 

5.         The name and mailing address of the incorporator are as follows:

 

Robert P. Ruscher

Wilson, Sonsini, Goodrich & Rosati, P.C.

Two Palo Alto Square

Palo Alto, California 94306

 

6.          The Corporation is to have perpetual existence.

 

7.         In furtherance and not in limitation of the powers conferred by
statute, the Board of Directors is expressly authorized to make, alter, amend or
repeal the Bylaws of the Corporation, but the stockholders may make additional
Bylaws and may alter or repeal any Bylaw whether adopted by them or otherwise.

 

8.         The number of directors which will constitute the whole Board of
Directors of the Corporation shall be as specified in the Bylaws of the
Corporation.

 

9.         At all elections of directors of the Corporation, and subject to the
provisions of the Bylaws of the Corporation, each holder of stock or of any
class or classes or of a series or series thereof shall be entitled to as many
votes as shall equal the number of votes which (except for such provision as to
cumulative

 

--------------------------------------------------------------------------------


 

voting) he would be entitled to cast for the election of directors with respect
to his shares of stock multiplied by the number of directors to be elected by
him, and he may cast all of such votes for a single director or may distribute
them among the number to be voted for, or for any two or more of them as he may
see fit.

 

10.       Meetings of stockholders may be held within or without the State of
Delaware, as the Bylaws may provide. The books of the Corporation may be kept
(subject to any provision contained in the statutes) outside the State of
Delaware at such place or places as may be designated from time to time by the
Board of Directors or in the Bylaws of the Corporation.

 

11.       (a)  To the fullest extent permitted by the Delaware General
Corporation Law as the same exists or as may hereafter be amended, a director of
the Corporation shall not be personally liable to the Corporation or its
stockholders for monetary damages for breach of fiduciary duty as a director.

 

(b)  The corporation shall indemnify to the full extent permitted by law any
person made or threatened to be made a party to an action or proceeding, whether
criminal, civil, administrative or investigative, by reason of the fact that he,
his testator or intestate is or was a director, officer or employee of the
corporation or any predecessor of the corporation or serves or served any other
enterprise as a director, officer or employee at the request of the corporation
or any predecessor of the corporation.

 

(c)  Neither any amendment nor repeal of this Article 11, nor the adoption of
any provision of this Certification of Incorporation inconsistent with this
Article 11, shall eliminate or reduce the effect of this Article 11 in respect
of any matter occurring, or any cause of action, suit or claim that, but for
this Article 11, would accrue or arise, prior to such amendment, repeal or
adoption of an inconsistent provision.

 

12.       Advance notice of new business and stockholder nominations for the
election of directors shall be given in the manner and to the extent provided in
the Bylaws of the Corporation.

 

13.       The Corporation reserves the right to amend, alter, change or repeal
any provision contained in this Certificate of Incorporation, in the manner now
or hereafter prescribed by statute, and all rights conferred upon stockholders
herein are granted subject to this reservation.

 

I, THE UNDERSIGNED, being the incorporator hereinbefore named, for the purpose
of forming a corporation pursuant to the General

 

2

--------------------------------------------------------------------------------


 

Corporation Law of the State of Delaware, do make this Certificate, hereby
declaring and certifying that this is my act and deed and the facts herein
stated as true, and accordingly have hereunto set my hand this 15th day of
October, 1990.

 

  

/s/ Robert P. Ruscher

 

Robert P. Ruscher

 

 

 

3

--------------------------------------------------------------------------------


 

State of Delaware

 

Office of the Secretary of State

________________________

 

I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF AMENDMENT
OF “COLLAGEN INTERNATIONAL, INC.”, CHANGING ITS NAME FROM “COLLAGEN
INTERNATIONAL, INC.” TO “COLLAGEN AESTHETICS INTERNATIONAL, INC.”, FILED IN THIS
OFFICE ON THE SIXTEENTH DAY OF OCTOBER, A.D. 1998, AT 4 O’CLOCK P.M.

 

 

  

/s/ Edward J. Freel

[SEAL]

 

Edward J. Freel, Secretary of State

 

 

 

2243951     8100

 

AUTHENTICATION:

0217821

 

 

 

001039261

 

DATE:

01-26-00

 

1

--------------------------------------------------------------------------------


 

CERTIFICATE OF AMENDMENT OF

 

CERTIFICATE OF INCORPORATION

 

OF

 

COLLAGEN INTERNATIONAL, INC.

 

The undersigned hereby certifies that:

 

1.         He is the duly elected and acting President and Chief Executive
Officer of Collagen International, Inc., a Delaware corporation.

 

2.         The Certificate of Incorporation of this corporation was originally
filed with the Secretary of State of Delaware on October 16, 1990.

 

3.         Pursuant to Section 242 of the General Corporation Law of the State
of Delaware, this Certificate of Amendment of Certificate of Incorporation
amends Article I of this corporation’s Certificate of Incorporation to read in
its entirety as follows:

 

“The name of this corporation is Collagen Aesthetics International, Inc.”

 

4.         The foregoing Certificate of Amendment has been duly adopted by this
corporation’s Board of Directors and stockholders in accordance with the
applicable provisions of the General Corporation Law of the State of Delaware.

 

Executed at Palo Alto, California, October 5, 1998.

 

 

/s/ Gary S. Petersmeyer

 

Gary S. Petersmeyer,

 

President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

Annex 2

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I – CORPORATE OFFICES

 

 

 

 

1.1

REGISTERED OFFICE

 

1.2

OTHER OFFICES

 

 

 

ARTICLE II – MEETINGS OF STOCKHOLDERS

 

 

2.1

PLACE OF MEETINGS

 

2.2

ANNUAL MEETING

 

2.3

SPECIAL MEETING

 

2.4

NOTICE OF STOCKHOLDERS’ MEETINGS

 

2.5

ADVANCE NOTICE OF STOCKHOLDER NOMINEES

 

2.6

MANNER OF GIVING NOTICE; AFFIDAVIT OF NOTICE

 

2.7

QUORUM

 

2.8

ADJOURNED MEETING; NOTICE

 

2.9

CONDUCT OF BUSINESS

 

2.10

VOTING

 

2.11

WAIVER OF NOTICE

 

2.12

STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING

 

2.13

RECORD DATE FOR STOCKHOLDER NOTICE; VOTING; GIVING  CONSENTS

 

2.14

PROXIES

 

2.15

LIST OF STOCKHOLDERS ENTITLED TO VOTE

 

 

 

ARTICLE III – DIRECTORS

 

 

3.1

POWERS

 

3.2

NUMBER OF DIRECTORS

 

3.3

ELECTION, QUALIFICATION AND TERM OF OFFICE OF DIRECTORS

 

3.4

RESIGNATION AND VACANCIES

 

3.5

PLACE OF MEETINGS; MEETINGS BY TELEPHONE

 

3.6

REGULAR MEETINGS

 

3.7

SPECIAL MEETINGS; NOTICE

 

3..8

QUORUM

 

3.9

WAIVER OF NOTICE

 

3.10

BOARD ACTION BY WRITTEN CONSENT WITHOUT A MEETING

 

3.11

FEES AND COMPENSATION OF DIRECTORS

 

3.12

APPROVAL OF LOANS TO OFFICERS

 

3.13

REMOVAL OF DIRECTORS

 

3.14

CHAIRMAN OF THE BOARD OF DIRECTORS

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV – COMMITTEES

 

 

 

 

4.1

COMMITTEES OF DIRECTORS

 

4.2

COMMITTEE MINUTES

 

4.3

MEETINGS AND ACTION OF COMMITTEES

 

 

 

ARTICLE V – OFFICERS

 

 

5.1

OFFICERS

 

5.2

APPOINTMENT OF OFFICERS

 

5.3

SUBORDINATE OFFICERS

 

5.4

REMOVAL AND RESIGNATION OF OFFICERS

 

5.5

VACANCIES IN OFFICES

 

5.6

CHIEF EXECUTIVE OFFICER

 

5.7

PRESIDENT

 

5.8

VICE PRESIDENTS

 

5.9

SECRETARY

 

5.10

CHIEF FINANCIAL OFFICER

 

5.11

REPRESENTATION OF SHARES OF OTHER CORPORATIONS

 

5.12

AUTHORITY AND DUTIES OF OFFICERS

 

 

 

ARTICLE VI – INDEMNITY

 

 

 

 

6.1

THIRD PARTY ACTIONS

 

6.2

ACTIONS BY OR IN THE RIGHT OF THE CORPORATION

 

6.3

SUCCESSFUL DEFENSE

 

6.4

DETERMINATION OF CONDUCT

 

6.5

PAYMENT OF EXPENSES IN ADVANCE

 

6.6

INDEMNITY NOT EXCLUSIVE

 

6.7

INSURANCE INDEMNIFICATION

 

6.8

THE CORPORATION

 

6.9

EMPLOYEE BENEFIT PLANS

 

6.10

CONTINUATION OF INDEMNIFICATION AND ADVANCEMENT OF EXPENSES

 

 

 

ARTICLE VII – RECORDS AND REPORTS

 

 

 

 

7.1

MAINTENANCE AND INSPECTION OF RECORDS

 

7.2

INSPECTION BY DIRECTORS

 

7.3

ANNUAL STATEMENT TO STOCKHOLDERS

 

 

 

ARTICLE VIII – GENERAL MATTERS

 

 

 

 

8.1

CHECKS

 

8.2

EXECUTION OF CORPORATE CONTRACTS AND INSTRUMENTS

 

ii

--------------------------------------------------------------------------------

 


 

 

8.3

STOCK CERTIFICATES; PARTLY PAID SHARES

 

8.4

SPECIAL DESIGNATION ON CERTIFICATES

 

8.5

LOST CERTIFICATES

 

8.6

CONSTRUCTION; DEFINITIONS

 

8.7

DIVIDENDS

 

8.8

FISCAL YEAR

 

8.9

SEAL

 

8.10

TRANSFER OF STOCK

 

8.11

STOCK TRANSFER AGREEMENTS

 

8.12

REGISTERED STOCKHOLDERS

 

 

 

ARTICLE IX – AMENDMENTS

 

iii

--------------------------------------------------------------------------------


 

BY-LAWS

 

OF

 

COLLAGEN INTERNATIONAL, INC.

 

ARTICLE I

 

CORPORATE OFFICES

 

1.1          REGISTERED OFFICE

 

The registered office of the corporation shall be in the City of Wilmington,
County of New Castle, State of Delaware.  The name of the registered agent of
the corporation at such location is The Corporation Trust Company.

 

1.2          OTHER OFFICES

 

The board of directors may at any time establish other offices at any place or
places where the corporation is qualified to do business.

 

ARTICLE II

 

MEETINGS OF STOCKHOLDERS

 

2.1           PLACE OF MEETINGS

 

Meetings of stockholders shall be held at any place, within or outside the State
of Delaware, designated by the board of directors. In the absence of any such
designation, stockholders’ meetings shall be held at the registered office of
the corporation.

 

2.2          ANNUAL MEETING

 

The annual meeting of stockholders shall be held each year on a date and at a
time designated by the board of directors.  At the meeting, directors shall be
elected and any other proper business may be transacted.

 

2.3          SPECIAL MEETING

 

A special meeting of the stockholders may be called at any time by the board of
directors, or by the chairman of the board, or by the president or by one or
more stockholders holding shares in the aggregate entitled to cast not less than
ten percent of the votes at that meeting.

 

--------------------------------------------------------------------------------


 

If a special meeting is called by any person or persons other than the board of
directors, the request shall be in writing, specifying the time of such meeting
and the general nature of the business proposed to be transacted, and shall be
delivered personally or sent by registered mail or by telegraphic or other
facsimile transmission to the chairman of the board, the president, any vice
president, or the secretary of the corporation.  No business may be transacted
at such special meeting otherwise than specified in such notice.  The officer
receiving the request shall cause notice to be promptly given to the
stockholders entitled to vote, in accordance with the provisions of Sections 4
and 5 of this Article II, that a meeting will be held at the time requested by
the person or persons calling the meeting, not less than thirty five (35) nor
more than sixty (60) days after the receipt of the request.  If the notice is
not given within twenty (20) days after the receipt of the request, the person
or persons requesting the meeting may give the notice. Nothing contained in this
paragraph of this Section 3 shall be construed as limiting, fixing, or affecting
the time when a meeting of stockholders called by action of the board of
directors may be held.

 

2.4           NOTICE OF STOCKHOLDERS’ MEETINGS

 

All notices of meetings with stockholders shall be in writing and shall be sent
or otherwise given in accordance with Section 2.5 of these by-laws not less than
ten (10) nor more than sixty (60) days before the date of the meeting to each
stockholder entitled to vote at such meeting.  The notice shall specify the
place, date, and hour of the meeting, and, in the case of a special meeting, the
purpose or purposes for which the meeting is called.

 

2.5           ADVANCE NOTICE OF STOCKHOLDER NOMINEES

 

Only persons who are nominated in accordance with the procedures set forth in
this Section 2.5 shall be eligible for election as Directors.  Nominations of
persons for election to the Board of Directors of the Corporation may be made at
a meeting of stockholders by or at the direction of the Board of Directors or by
any stockholder of the corporation entitled to vote for the election of
Directors at the meeting who complies with the notice procedures set forth in
this Section 2.5. Such nominations, other than those made by or at the direction
of the Board of Directors, shall be made pursuant to timely notice in writing to
the Secretary of the corporation.  To be timely, a stockholder’s notice shall be
delivered to or mailed and received at the principal executive offices of the
corporation not less than sixty (60) days nor more than ninety (90) days prior
to the meeting; provided, however, that in the event that less than sixty (60)
days’ notice or prior public disclosure of the date of the meeting is given or
made to stockholders, notice by the stockholder to be timely must be so

 

2

--------------------------------------------------------------------------------


 

received not later than the close of business on the 10th day following the day
on which such notice of the date of the meeting was mailed or such public
disclosure was made.  Such stockholder’s notice shall set forth (a) as to each
person whom the stockholder proposes to nominate for election or re-election as
a Director, (i) the name, age, business address and residence address of such
person, (ii) the principal occupation or employment of such person, (iii) the
class and number of shares of the corporation which are beneficially owned by
such person and (iv) any other information relating to such person that is
required to be disclosed in solicitations of proxies for election of Directors,
or is otherwise required, in each case pursuant to Regulation 14A under the
Securities Exchange Act of 1934, as amended (including without limitation such
person’s written consent to being named in the proxy statement as a nominee and
to serving as a Director if elected); and (b) as to the stockholder giving the
notice (i) the name and address, as they appear on the corporation’s books, of
such stockholder and (ii) the class and number of shares of the corporation
which are beneficially owned by such stockholder.  At the request of the Board
of Directors any person nominated by the Board of Directors for election as a
Director shall furnish to the Secretary of the corporation that information
required to be set forth in a stockholder’s notice of nomination which pertains
to the nominee.  No person shall be eligible for election as a Director of the
corporation unless nominated in accordance with the procedures set forth in this
Section 2.5. The Chairman of the meeting shall, if the facts warrant, determine
and declare to the meeting that a nomination was not made in accordance with the
procedures prescribed by the By-Laws, and if he should so determine, he shall so
declare to the meeting and the defective nomination shall be disregarded.

 

2.6           MANNER OF GIVING NOTICE; AFFIDAVIT OF NOTICE

 

Written notice of any meeting of stockholders, if mailed, is given when
deposited in the United States mail, postage prepaid, directed to the
stockholder at his address as it appears on the records of the corporation.  An
affidavit of the secretary or an assistant secretary or of the transfer agent of
the corporation that the notice has been given shall, in the absence of fraud,
be prima facie evidence of the facts stated therein.

 

2.7           QUORUM

 

The holders of a majority of the stock issued and outstanding and entitled to
vote thereat, present in person or represented by proxy, shall constitute a
quorum at all meetings of the stockholders for the transaction of business
except as otherwise provided by statute or by the certificate of incorporation.
If, however, such quorum is not present or represented at any meeting

 

 

3

--------------------------------------------------------------------------------


 

of the stockholders, then either (i) the Chairman of the meeting or (ii) the
stockholders entitled to vote thereat, present in person or represented by
proxy, shall have power to adjourn the meeting from time to time, without notice
other than announcement at the meeting, until a quorum is present or
represented. At such adjourned meeting at which a quorum is present or
represented, any business may be transacted that might have been transacted at
the meeting as originally noticed.

 

2.8           ADJOURNED MEETING; NOTICE

 

When a meeting is adjourned to another time or place, unless these by-laws
otherwise require, notice need not be given of the adjourned meeting if the time
and place thereof are announced at the meeting at which the adjournment is
taken. At the adjourned meeting the corporation may transact any business that
might have been transacted at the original meeting. If the adjournment is for
more than thirty (30) days, or if after the adjournment a new record date is
fixed for the adjourned meeting, a notice of the adjourned meeting shall be
given to each stockholder of record entitled to vote at the meeting.

 

2.9           CONDUCT OF BUSINESS

 

The Chairman of any meeting of stockholders shall determine the order of
business and the procedure at the meeting, including such regulation of the
manner of voting and the conduct of business.

 

2.10         VOTING

 

The stockholders entitled to vote at any meeting of stockholders shall be
determined in accordance with the provisions of Section 2.14 of these by-laws,
subject to the provisions of Sections 217 and 218 of the General Corporation Law
of Delaware (relating to voting rights of fiduciaries, pledgors and joint owners
of stock and to voting trusts and other voting agreements).

 

Except as provided in the last paragraph of this Section 2.10, or as may be
otherwise provided in the certificate of incorporation, each stockholder shall
be entitled to one vote for each share of capital stock held by such
stockholder.

 

At a stockholders’ meeting at which directors are to be elected, each
stockholder shall be entitled to cumulate votes (i.e., cast for any candidate a
number of votes greater than the number of votes which such stockholder normally
is entitled to cast) if the candidates’ names have been properly placed in
nomina­tion (in accordance with these by-laws) prior to commencement of the
voting and the stockholder requesting cumulative voting has

 

4

--------------------------------------------------------------------------------


 

given notice prior to commencement of the voting of the stockholder’s intention
to cumulate votes.  If cumulative voting is properly requested, each holder of
stock, or of any class or classes or of a series or series thereof, who elects
to cumulate, votes shall be entitled to as many votes as equals the number of
votes which (absent this provision as to cumulative voting) he would be entitled
to cast for the election of directors with respect to his shares of stock
multiplied by the number of directors to be elected by him, and he may cast all
of such votes for a single director or may distribute them among the number to
be voted for, or for any two or more of them, as he may see fit.

 

2.11         WAIVER OF NOTICE

 

Whenever notice is required to be given under any provision of the General
Corporation Law of Delaware or of the certificate of incorporation or these
by-laws, a written waiver thereof, signed by the person entitled to notice,
whether before or after the time stated therein, shall be deemed equivalent to
notice. Attendance of a person at a meeting shall constitute a waiver of notice
of such meeting, except when the person attends a meeting for the express
purpose of objecting, at the beginning of the meeting, to the transaction of any
business because the meeting is not lawfully called or convened. Neither the
business to be transacted at, nor the purpose of, any regular or special meeting
of the stockholders need be specified in any written waiver of notice unless so
required by the certificate of incorporation or these by-laws.

 

2.12         STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING

 

Unless otherwise provided in the certificate of incorporation, any action
required by this chapter to be taken at any annual or special meeting of
stockholders of the corporation, or any action that may be taken at any annual
or special meeting of such stockholders, may be taken without a meeting, without
prior notice, and without a vote if a consent in writing, setting forth the
action so taken, is signed by the holders of outstanding stock having not less
than the minimum number of votes that would be necessary to authorize or take
such action at a meeting at which all shares entitled to vote thereon were
present and voted.

 

Prompt notice of the taking of the corporate action without a meeting by less
than unanimous written consent shall be given to those stockholders who have not
consented in writing.  If the action which is consented to is such as would have
required the filing of a certificate under any section of the General
Corporation Law of Delaware if such action had been voted on by stockholders at
a meeting thereof, then the certificate filed under such section shall state, in
lieu of any statement required by such section concerning any vote of
stockholders, that written notice

 

 

5

--------------------------------------------------------------------------------


 

and written consent have been given as provided in Section 228 of the General
Corporation Law of Delaware.

 

2.13         RECORD DATE FOR STOCKHOLDER NOTICE; VOTING; GIVING CONSENTS

 

In order that the corporation may determine the stockholders entitled to notice
of or to vote at any meeting of stockholders or any adjournment thereof, or
entitled to express consent to corporate action in writing without a meeting, or
entitled to receive payment of any dividend or other distribution or allotment
of any rights, or entitled to exercise any rights in respect of any change,
conversion or exchange of stock or for the purpose of any other lawful action,
the board of directors may fix, in advance, a record date, which shall not be
more than sixty (60) nor less than ten (10) days before the date of such
meeting, nor more than sixty (60) days prior to any other action.

 

If the board of directors does not so fix a record date:

 

(i)           The record date for determining stockholders entitled to notice of
or to vote at a meeting of stockholders shall be at the close of business on the
day next preceding the day on which notice is given, or, if notice is waived, at
the close of business on the day next preceding the day on which the meeting is
held.

 

(ii)           The record date for determining stockholders entitled to express
consent to corporate action in writing without a meeting, when no prior action
by the board of directors is necessary, shall be the day on which the first
written consent is expressed.

 

(iii)          The record date for determining stockholders for any other
purpose shall be at the close of business on the day on which the board of
directors adopts the resolution relating thereto.

 

A determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the board of directors may fix a new record date for the adjourned
meeting.

 

2.14         PROXIES

 

Each stockholder entitled to vote at a meeting of stockholders or to express
consent or dissent to corporate action in writing without a meeting may
authorize another person or persons to act for him by a written proxy, signed by
the stockholder and filed with the secretary of the corporation, but no such
proxy shall be voted or acted upon after three (3) years from its date, unless
the

 

6

--------------------------------------------------------------------------------


 

proxy provides for a longer period. A proxy shall be deemed signed if the
stockholder’s name is placed on the proxy (whether by manual signature,
typewriting, telegraphic transmission or otherwise) by the stockholder or the
stockholder’s attorney-in-fact. The revocability of a proxy that states on its
face that it is irrevocable shall be governed by the provisions of Section
212(c) of the General Corporation Law of Delaware.

 

2.15         LIST OF STOCKHOLDERS ENTITLED TO VOTE

 

The officer who has charge of the stock ledger of a corporation shall prepare
and make, at least ten (10) days before every meeting of stockholders, a
complete list of the stockholders entitled to vote at the meeting, arranged in
alphabetical order, and showing the address of each stockholder and the number
of shares registered in the name of each stockholder. Such list shall be open to
the examination of any stockholder, for any purpose germane to the meeting,
during ordinary business hours, for a period of at least ten (10) days prior to
the meeting, either at a place within the city where the meeting is to be held,
which place shall be specified in the notice of the meeting, or, if not so
specified, at the place where the meeting is to be held. The list shall also be
produced and kept at the time and place of the meeting during the whole time
thereof, and may be inspected by any stockholder who is present. Such list shall
presumptively determine the identity of the stockholders entitled to vote at the
meeting and the number of shares held by each of them.

 

ARTICLE III

 

DIRECTORS

 

3.1           POWERS

 

Subject to the provisions of the General Corporation Law of Delaware and any
limitations in the certificate of incorporation or these by-laws relating to
action required to be approved by the stockholders or by the outstanding shares,
the business and affairs of the corporation shall be managed and all corporate
powers shall be exercised by or under the direction of the board of directors.

 

3.2           NUMBER OF DIRECTORS

 

The Board of Directors shall consist of three (3) persons until changed by a
proper amendment of this Section 3.2.

 

No reduction of the authorized number of directors shall have the effect of
removing any director before that director’s term of office expires.

 

7

--------------------------------------------------------------------------------


 

3.3          ELECTION, QUALIFICATION AND TERM OF OFFICE OF DIRECTORS

 

Except as provided in Section 3.4 of these by-laws, directors shall be elected
at each annual meeting of stockholders to hold office until the next annual
meeting. Directors need not be stockholders unless so required by the
certificate of incorporation or these by-laws, wherein other qualifications for
directors may be prescribed. Each director, including a director elected to fill
a vacancy, shall hold office until his successor is elected and qualified or
until his earlier resignation or removal.

 

Elections of directors need not be by written ballot.

 

3.4          RESIGNATION AND VACANCIES

 

Any director may resign at any time upon written notice to the attention of the
Secretary of the corporation.  When one or more directors so resigns and the
resignation is effective at a future date, a majority of the directors then in
office, including those who have so resigned, shall have power to fill such
vacancy or vacancies, the vote thereon to take effect when such resignation or 
resignations shall become effective, and each director so chosen shall hold
office as provided in this section in the filling of other vacancies.

 

Unless otherwise provided in the certificate of incorporation or these by-laws:

 

(i)            Vacancies and newly created directorships resulting from any
increase in the authorized number of directors elected by all of the
stockholders having the right to vote as a single class may be filled by a
majority of the directors then in office, although less than a quorum, or by a
sole remaining director.

 

(ii)              Whenever the holders of any class or classes of stock or
series thereof are entitled to elect one or more directors by the provisions of
the certificate of incorporation, vacancies and newly created directorships of
such class or classes or series may be filled by a majority of the directors
elected by such class or classes or series thereof then in office, or by a sole
remaining director so elected.

 

If at any time, by reason of death or resignation or other cause, the
corporation should have no directors in office, then any officer or any
stockholder or an executor, administrator, trustee or guardian of a stockholder,
or other fiduciary entrusted with like responsibility for the person or estate
of a stockholder, may call a special meeting of stockholders in accordance with
the provisions of the certificate of incorporation or these by-laws, or

 

8

--------------------------------------------------------------------------------


 

may apply to the Court of Chancery for a decree summarily ordering an election
as provided in Section 211 of the General Corporation Law of Delaware.

 

If, at the time of filling any vacancy or any newly created directorship, the
directors then in office constitute less than a majority of the whole board (as
constituted immediately prior to any such increase), then the Court of Chancery
may, upon application of any stockholder or stockholders holding at least ten
(10) percent of the total number of the shares at the time outstanding having
the right to vote for such directors, summarily order an election to be held to
fill any such vacancies or newly created directorships, or to replace the
directors chosen by the directors then in office as aforesaid, which election
shall be governed by the provisions of Section 211 of the General Corporation
Law of Delaware as far as applicable.

 

3.5          PLACE OF MEETINGS; MEETINGS BY TELEPHONE

 

The board of directors of the corporation may hold meetings, both regular and
special, either within or outside the State of Delaware.

 

Unless otherwise restricted by the certificate of incorporation or these
by-laws, members of the board of directors, or any committee designated by the
board of directors, may participate in a meeting of the board of directors, or
any committee, by means of conference telephone or similar communications
equipment by means of which all persons participating in the meeting can hear
each other, and such participation in a meeting shall constitute presence in
person at the meeting.

 

3.6          REGULAR MEETINGS

 

Regular meetings of the board of directors may be held without notice at such
time and at such place as shall from time to time be determined by the board.

 

3.7          SPECIAL MEETINGS; NOTICE

 

Special meetings of the board of directors for any purpose or purposes may be
called at any time by the chairman of the board, the president, any vice
president, the secretary or any two (2) directors.

 

Notice of the time and place of special meetings shall be delivered personally
or by telephone to each director or sent by first-class mail or telegram,
charges prepaid, addressed to each director at that director’s address as it is
shown on the records of the corporation. If the notice is mailed, it shall be
deposited

 

9

--------------------------------------------------------------------------------


 

in the United States mail at least four (4) days before the time of the holding
of the meeting. If the notice is delivered personally or by telephone or by
telegram, it shall be delivered personally or by telephone or to the telegraph
company at least forty-eight (48) hours before the time of the holding of the
meeting.  Any oral notice given personally or by telephone may be communicated
either to the director or to a person at the office of the director who the
person giving the notice has reason to believe will promptly communicate it to
the director. The notice need not specify the purpose or the place of the
meeting, if the meeting is to be held at the principal executive office of the
corporation.

 

3.8           QUORUM

 

At all meetings of the board of directors, a majority of the authorized number
of directors shall constitute a quorum for the transaction of business and the
act of a majority of the directors present at any meeting at which there is a
quorum shall be the act of the board of directors, except as may be otherwise
specifically provided by statute or by the certificate of incorporation. If a
quorum is not present at any meeting of the board of directors, then the
directors present thereat may adjourn the meeting from time to time, without
notice other than announcement at the meeting, until a quorum is present.

 

A meeting at which a quorum is initially present may continue to transact
business notwithstanding the withdrawal of directors, if any action taken is
approved by at least a majority of the required quorum for that meeting.

 

3.9           WAIVER OF NOTICE

 

Whenever notice is required to be given under any provision of the General
Corporation Law of Delaware or of the certificate of incorporation or these
by-laws, a written waiver thereof, signed by the person entitled to notice,
whether before or after the time stated therein, shall be deemed equivalent to
notice. Attendance of a person at a meeting shall constitute a waiver of notice
of such meeting, except when the person attends a meeting for the express
purpose of objecting, at the beginning of the meeting, to the transaction of any
business because the meeting is not lawfully called or convened. Neither the
business to be transacted at, nor the purpose of, any regular or special meeting
of the directors, or members of a committee of directors, need be specified in
any written waiver of notice unless so required by the certificate of
incorporation or these by-laws.

 

10

--------------------------------------------------------------------------------


 

3.10         BOARD ACTION BY WRITTEN CONSENT WITHOUT A MEETING

 

Unless otherwise restricted by the certificate of incorporation or these
by-laws, any action required or permitted to be taken at any meeting of the
board of directors, or of any committee thereof, may be taken without a meeting
if all members of the board or committee, as the case may be, consent thereto in
writing and the writing or writings are filed with the minutes of proceedings of
the board or committee.

 

3.11         FEES AND COMPENSATION OF DIRECTORS

 

Unless otherwise restricted by the certificate of incorporation or these
by-laws, the board of directors shall have the authority to fix the compensation
of directors.

 

3.12         APPROVAL OF LOANS TO OFFICERS

 

The corporation may lend money to, or guarantee any obligation of, or otherwise
assist any officer or other employee of the corporation or of its subsidiary,
including any officer or employee who is a director of the corporation or its
subsidiary, whenever, in the judgment of the directors, such loan, guaranty or
assistance may reasonably be expected to benefit the corporation. The loan,
guaranty or other assistance may be with or without interest and may be
unsecured, or secured in such manner as the board of directors shall approve,
including, without limitation, a pledge of shares of stock of the corporation.
Nothing in this section contained shall be deemed to deny, limit or restrict the
powers of guaranty or warranty of the corporation at common law or under any
statute.

 

3.13         REMOVAL OF DIRECTORS

 

Unless otherwise restricted by statute, by the certificate of incorporation or
by these by-laws, any director or the entire board of directors may be removed,
with or without-cause, by the holders of a majority of the shares then entitled
to vote at an election of directors; provided, however, that, so long as
shareholders of the corporation are entitled to cumulative voting, if less than
the entire board is to be removed, no director may be removed without cause if
the votes cast against his removal would be sufficient to elect him if then
cumulatively voted at an election of the entire board of directors.

 

No reduction of the authorized number of directors shall have the effect of
removing any director prior to the expiration of such director’s term of office.

 

11

--------------------------------------------------------------------------------


 

3.14        CHAIRMAN OF THE BOARD OF DIRECTORS

 

The corporation may also have, at the discretion of the board of directors, a
chairman of the board of directors who shall not be considered an officer of the
corporation.

 

ARTICLE IV

 

COMMITTEES

 

4.1           COMMITTEES OF DIRECTORS

 

The board of directors may, by resolution passed by a majority of the whole
board, designate one or more committees, with each committee to consist of one
or more of the directors of the corporation. The board may designate one or more
directors as alternate members of any committee, who may replace any absent or
disqualified member at any meeting of the committee.  In the absence or
disqualification of a member of a committee, the member or members thereof
present at any meeting and not disqualified from voting, whether or not he or
they constitute a quorum, may unanimously appoint another member of the board of
directors to act at the meeting in the place of any such absent or disqualified
member. Any such committee, to the extent provided in the resolution of the
board of directors or in the by-laws of the corporation, shall have and may
exercise all the powers and authority of the board of directors in the
management of the business and affairs of the corporation, and may authorize the
seal of the corporation to be affixed to all papers that may require it; but no
such committee shall have the power or authority to (i) amend the certificate of
incorporation (except that a committee may, to the extent authorized in the
resolution or resolutions providing for the issuance of shares of stock adopted
by the board of directors as provided in Section 151(a) of the General
Corporation Law of Delaware, fix the designations and any of the preferences or
rights of such shares relating to dividends, redemption, dissolution, any
distribution of assets of the corporation or the conversion into, or the
exchange of such shares for, shares of any other class or classes or any other
series of the same or any other class or classes of stock of the corporation or
fix the number of shares of any series of stock or authorize the increase or
decrease of the shares of any series), (ii) adopt an agreement of merger or
consolidation under Sections 251 or 252 of the General Corporation Law of
Delaware, (iii) recommend to the stockholders the sale, lease or exchange of all
or substantially all of the corporation’s property and assets, (iv) recommend to
the stockholders a dissolution of the corporation or a revocation of a
dissolution, or (v) amend the by-laws of the corporation; and, unless the board
resolution establishing the committee, the by-laws or the certificate of
incorporation

 

12

--------------------------------------------------------------------------------


 

expressly so provide, no such committee shall have the power or authority to
declare a dividend, to authorize the issuance of stock, or to adopt a
certificate of ownership and merger pursuant to Section 253 of the General
Corporation Law of Delaware.

 

4.2          COMMITTEE MINUTES

 

Each committee shall keep regular minutes of its meetings and report the same to
the board of directors when required.

 

4.3          MEETINGS AND ACTION OF COMMITTEES

 

Meetings and actions of committees shall be governed by, and held and taken in
accordance with, the provisions of Article III of these by-laws, Section 3.5
(place of meetings and meetings by telephone), Section 3.6 (regular meetings),
Section 3.7 (special meetings and notice), Section 3.8 (quorum), Section 3.9
(waiver of notice), and Section 3.10 (action without a meeting), with such
changes in the context of those by-laws as are necessary to substitute the
committee and its members for the board of directors and its members; provided,
however, that the time of regular meetings of committees may be determined
either by resolution of the board of directors or by resolution of the
committee, that special meetings of committees may also be called by resolution
of the board of directors and that notice of special meetings of committees
shall also be given to all alternate members, who shall have the right to attend
all meetings of the committee. The board of directors may adopt rules for the
government of any committee not inconsistent with the provisions of these
by-laws.

 

ARTICLE V

 

OFFICERS

 

5.1          OFFICERS

 

The officers of the corporation shall be a chief executive officer, a president,
a secretary, and a chief financial officer. The corporation may also have, at
the discretion of the board of directors, one or more vice presidents, one or
more assistant secretaries, one or more assistant treasurers, and any such other
officers as may be appointed in accordance with the provisions of Section 5.3 of
these by-laws.  Any number of offices may be held by the same person.

 

5.2          APPOINTMENT OF OFFICERS

 

The officers of the corporation, except such officers as may be appointed in
accordance with the provisions of Sections 5.3 or

 

13

--------------------------------------------------------------------------------


5.5 of these by-laws, shall be appointed by the board of directors, subject to
the rights, if any, of an officer under any contract of employment.

 

5.3           SUBORDINATE OFFICERS

 

The board of directors may appoint, or empower the chief executive officer or
the president to appoint, such other officers and agents as the business of the
corporation may require, each of whom shall hold office for such period, have
such authority, and perform such duties as are provided in these by-laws or as
the board of directors may from time to time determine.

 

5.4           REMOVAL AND RESIGNATION OF OFFICERS

 

Subject to the rights, if any, of an officer under any contract of employment,
any officer may be removed, either with or without cause, by an affirmative vote
of the majority of the board of directors at any regular or special meeting of
the board or, except in the case of an officer chosen by the board of directors,
by any officer upon whom such power of removal may be conferred by the board of
directors.

 

Any officer may resign at any time by giving written notice to the corporation.
Any resignation shall take effect at the date of the receipt of that notice or
at any later time specified in that notice; and, unless otherwise specified in
that notice, the acceptance of the resignation shall not be necessary to make it
effective. Any resignation is without prejudice to the rights, if any, of the
corporation under any contract to which the officer is a party.

 

5.5           VACANCIES IN OFFICES

 

Any vacancy occurring in any office of the corporation shall be filled by the
board of directors.

 

5.6           CHIEF EXECUTIVE OFFICER

 

Subject to such supervisory powers, if any, as may be given by the board of
directors to the chairman of the board, the chief executive officer of the
corporation shall, subject to the control of the board of directors, have
general supervision, direction, and control of the business and the officers of
the corporation. He shall preside at all meetings of the stockholders and, in
the absence or nonexistence of a chairman of the board, at all meetings of the
board of directors. He shall have the general powers and duties of management
usually vested in the office of chief executive officer of a corporation and
shall have such other powers

 

14

--------------------------------------------------------------------------------


 

and duties as may be prescribed by the board of directors or these by-laws.

 

5.7          PRESIDENT

 

Subject to such supervisory powers, if any, as may be given by the board of
directors to the chairman of the board or the chief executive officer, the
president shall have general supervision, direction, and control of the business
and other officers of the corporation. He shall have the general powers and
duties of management usuallyvested in the office of president of a corporation
and shall have such other powers and duties as may be prescribed by the board of
directors or these by-laws.

 

5.8                VICE PRESIDENTS

 

In the absence or disability of the chief executive officer and president, the
vice presidents, if any, in order of their rank as fixed by the board of
directors or, if not ranked, a vice president designated by the board of
directors, shall perform all the duties of the president and when so acting
shall have all the powers of, and be subject to all the restrictions upon, the
president. The vice presidents shall have such other powers and perform such
other duties as from time to time may be prescribed for them respectively by the
board of directors, these by-laws, the president or the chairman of the board.

 

5.9          SECRETARY

 

The secretary shall keep or cause to be kept, at the principal executive office
of the corporation or such other place as the board of directors may direct, a
book of minutes of all meetings and actions of directors, committees of
directors, and stockholders. The minutes shall show the time and place of each
meeting, the names of those present at directors’ meetings or committee
meetings, the number of shares present or represented at stockholders’ meetings,
and the proceedings thereof.

 

The secretary shall keep, or cause to be kept, at the principal executive office
of the corporation or at the office of the corporation’s transfer agent or
registrar, as determined by resolution of the board of directors, a share
register, or a duplicate share register, showing the names of all stockholders
and their addresses, the number and classes of shares held by each, the number
and date of certificates evidencing such shares, and the number and date of
cancellation of every certificate surrendered for cancellation.

 

The secretary shall give, or cause to be given, notice of all meetings of the
stockholders and of the board of directors required

 

15

--------------------------------------------------------------------------------


 

to be given by law or by these by-laws. He shall keep the seal of the
corporation, if one be adopted, in safe custody and shall have such other powers
and perform such other duties as may be prescribed by the board of directors or
by these by-laws.

 

5.10        CHIEF FINANCIAL OFFICER

 

The chief financial officer shall keep and maintain, or cause to be kept and
maintained, adequate and correct books and records of accounts of the properties
and business transactions of the corporation, including accounts of its assets,
liabilities, receipts, disbursements, gains, losses, capital retained earnings,
and shares. The books of account shall at all reasonable times be open to
inspection by any director.

 

The chief financial officer shall deposit all moneys and other valuables in the
name and to the credit of the corporation with such depositories as may be
designated by the board of directors. He shall disburse the funds of the
corporation as may be ordered by the board of directors, shall render to the
president and directors, whenever they request it, an account of all his
transactions as chief financial officer and of the financial condition of the
corporation, and shall have other powers and perform such other duties as may be
prescribed by the board of directors or the by-laws.

 

5.11         REPRESENTATION OF SHARES OF OTHER CORPORATIONS

 

The chairman of the board, the chief executive officer, the president, any vice
president, the chief financial officer, the secretary or assistant secretary of
this corporation, or any other person authorized by the board of directors or
the chief executive officer or the president or a vice president, is authorized
to vote, represent, and exercise on behalf of this corporation all rights
incident to any and all shares of any other corporation or corporations standing
in the name of this corporation. The authority granted herein may be exercised
either by such person directly or by any other person authorized to do so by
proxy or power of attorney duly executed by such person having the authority.

 

5.12         AUTHORITY AND DUTIES OF OFFICERS

 

In addition to the foregoing authority and duties, all officers of the
corporation shall respectively have such authority and perform such duties in
the management of the business of the corporation as may be designated from time
to time by the board of directors or the stockholders.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VI

 

INDEMNITY

 

6.1          THIRD PARTY ACTIONS

 

The corporation shall indemnify any person who was or is a party or is
threatened to be made a party to any threatened, pending, or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative
(other than an action by or in the right of the corporation) by reason of the
fact that he is or was a director, officer, employee or agent of the
corporation, or is or was serving at the request of the corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture trust or other enterprise, against expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by him in connection with such action, suit or proceeding if he acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the corporation, and, with respect, to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful. The
termination of any action, suit or proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the person did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best interest
of the corporation, and, with respect to any criminal action or proceeding, had
reasonable cause to believe that his conduct was unlawful.

 

6.2          ACTIONS BY OR IN THE RIGHT OF THE CORPORATION

 

The corporation shall indemnify any person who was or is a party or is
threatened to be made a party to any threatened, pending or completed action or
suit by or in the right of the corporation to procure a judgment in its favor by
reason of the fact that he is or was a director, officer, employee or agent of
corporation, or is or was serving at the request of the corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise against expenses (including attorneys’ fees)
actually and reasonably incurred by him in connection with the defense or
settlement of such action or suit if he acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
corporation and except that no indemnification shall be made in respect of any
claim, issue or matter as to which such person shall have been adjudged to be
liable to the corporation unless and only to the extent that the Delaware Court
of Chancery or the court in which such action or suit was brought shall
determine upon application that, despite the adjudication of liability but in
view

 

17

--------------------------------------------------------------------------------


 

of all the circumstances of the case, such person is fairly and reasonably
entitled to indemnity for such expenses which the Delaware Court of Chancery or
such other court shall deem proper.

 

6.3          SUCCESSFUL DEFENSE

 

To the extent that a director, officer, employee or agent of the corporation has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Sections 6.1 and 6.2, or in defense of any claim,
issue or matter therein, he shall be indemnified against expenses (including
attorneys’ fees) actually and reasonably incurred by him in connection
therewith.

 

6.4          DETERMINATION OF CONDUCT

 

Any indemnification under Sections 6.1 and 6.2 (unless ordered by a court) shall
be made by the corporation only as authorized in the specific case upon a
determination that the indemnification of the director, officer, employee or
agent is proper in the circumstances because he has met the applicable standard
of conduct set forth in Sections 6.1 and 6.2. Such determination shall be made
(1) by the Board of Directors or the Executive Committee by a majority vote of a
quorum consisting of directors who were not parties to such action, suit or
proceeding or (2) or if such quorum is not obtainable or, even if obtainable, a
quorum of disinterested directors so directs, by independent legal counsel in a
written opinion, or (3) by the stockholders.

 

6.5          PAYMENT OF EXPENSES IN ADVANCE

 

Expenses incurred in defending a civil or criminal action, suit or proceeding
shall be paid by the corporation in advance of the final disposition of such
action, suit or proceeding upon receipt of an undertaking by or on behalf of the
director, officer, employee or agent to repay such amount if it shall ultimately
be determined that he is not entitled to be indemnified by the corporation as
authorized in this Article VI.

 

6.6           INDEMNITY NOT EXCLUSIVE

 

The indemnification and advancement of expenses provided or granted pursuant to
the other subsections of this section shall not be deemed exclusive of any other
rights to which those seeking indemnification or advancement of expenses may be
entitled under any by-law, agreement, vote of stockholders or disinterested
directors or otherwise, both as to action in his official capacity and as to
action in another capacity while holding such office.

 

18

--------------------------------------------------------------------------------


 

6.7          INSURANCE INDEMNIFICATION

 

The corporation shall have the power to purchase and maintain insurance on
behalf of any person who is or was a director, officer, employee or agent of the
corporation, or is or was serving at the request of the corporation, as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise against any liability asserted against him
and incurred by him in any such capacity, or arising out of his status as such,
whether or not the corporation would have the power to indemnify him against
such liability under the provisions of this Article VI.

 

6.8          THE CORPORATION

 

For purposes of this Article VI, references to “the corporation” shall include,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that any person
who is or was a director, office, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, shall stand in the same position under
and subject to the provisions of this Article VI (including, without limitation
the provisions of Section 6.4) with respect to the resulting or surviving
corporation as he would have with respect to such constituent corporation if its
separate existence had continued.

 

6.9          EMPLOYEE BENEFIT PLANS

 

For purposes of this Article VI, references to “other enterprises” shall include
employee benefit plans; references to “fines” shall include any excise taxes
assessed on a person with respect to an employee benefit plan; and references to
“serving at the request of the corporation” shall include any service as a
director, officer, employee or agent of the corporation which imposes duties on,
or involves services by, such director, officer, employee, or agent with respect
to an employee benefit plan, its participants, or beneficiaries; and a person
who acted in good faith and in a manner he reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan shall
be deemed to have acted in a manner “not opposed to the best interests of the
corporation” as referred to in this Article VI.

 

19

--------------------------------------------------------------------------------


 

6.10         CONTINUATION OF INDEMNIFICATION AND ADVANCEMENT OF EXPENSES

 

The indemnification and advancement of expenses provided by, or granted pursuant
to, this Article VI shall, unless otherwise provided when authorized or
ratified, continue as to a person who has ceased to be a director, officer,
employee or agent and shall inure to the benefit of the heirs, executors and
administrators of such a person.

 

ARTICLE VII

 

RECORDS AND REPORTS

 

7.1           MAINTENANCE AND INSPECTION OF RECORDS

 

The corporation shall, either at its principal executive offices or at such
place or places as designated by the board of directors, keep a record of its
stockholders listing their names and addresses and the number and class of
shares held by each stockholder, a copy of these by-laws as amended to date,
accounting books, and other records.

 

Any stockholder of record, in person or by attorney or other agent, shall, upon
written demand under oath stating the purpose thereof, have the right during the
usual hours for business to inspect for any proper purpose the corporation’s
stock ledger, a list of its stockholders, and its other books and records and to
make copies or extracts therefrom. A proper purpose shall mean a purpose
reasonably related to such person’s interest as a stockholder. In every instance
where an attorney or other agent is the person who seeks the right to
inspection, the demand under oath shall be accompanied by a power of attorney or
such other writing that authorizes the attorney or other agent to so act on
behalf of the stockholder. The demand under oath shall be directed to the
corporation at its registered office in Delaware or at its principal place of
business.

 

7.2           INSPECTION BY DIRECTORS

 

Any director shall have the right to examine the corporation’s stock ledger, a
list of its stockholders, and its other books and records for a purpose
reasonably related to his position as a director. The Court of Chancery is
hereby vested with the exclusive jurisdiction to determine whether a director is
entitled to the inspection sought. The Court may summarily order the corporation
to permit the director to inspect any and all books and records, the stock
ledger, and the stock list and to make copies or extracts therefrom. The Court
may, in its discretion, prescribe

 

20

--------------------------------------------------------------------------------


 

any limitations or conditions with reference to the inspection, or award such
other and further relief as the Court may deem just and, proper.

 

7.3          ANNUAL STATEMENT TO STOCKHOLDERS

 

The board of directors shall present at each annual meeting, and at any special
meeting of the stockholders when called for by vote of the stockholders, a full
and clear statement of the business and condition of the corporation.

 

ARTICLE VIII

 

GENERAL MATTERS

 

8.1          CHECKS

 

From time to time, the board of directors shall determine by resolution which
person or persons may sign or endorse all checks, drafts, other orders for
payment of money, notes or other evidences of indebtedness that are issued in
the name of or payable to the corporation, and only the persons so authorized
shall sign or endorse those instruments.

 

8.2          EXECUTION OF CORPORATE CONTRACTS AND INSTRUMENTS

 

The board of directors, except as otherwise provided in these by-laws, may
authorize any officer or officers, or agent or agents, to enter into any
contract or execute any instrument in the name of and on behalf of the
corporation; such authority may be general or confined to specific instances.
Unless so authorized or ratified by the board of directors or within the agency
power of an officer, no officer, agent or employee shall have any power or
authority to bind the corporation by any contract or engagement or to pledge its
credit or to render it liable for any purpose or for any amount.

 

8.3          STOCK CERTIFICATES; PARTLY PAID SHARES

 

The shares of a corporation shall be represented by certificates, provided that
the board of directors of the corporation may provide by resolution or
resolutions that some or all of any or all classes or series of its stock shall
be uncertificated shares. Any such resolution shall not apply to shares
represented by a certificate until such certificate is surrendered to the
corporation. Notwithstanding the adoption of such a resolution by the board of
directors, every holder of stock represented by certificates and upon request
every holder of uncertificated shares shall be entitled to have a certificate
signed by, or in the name of the corporation by the chairman or vice-chairman of
the board of

 

21

--------------------------------------------------------------------------------


 

directors, or the chief executive officer or the president or vice-president,
and by the chief financial officer or an assistant treasurer, or the secretary
or an assistant secretary of such corporation representing the number of shares
registered in certificate form. Any or all of the signatures on the certificate,
may be a facsimile. In case any officer, transfer agent or registrar who has
signed or whose facsimile signature has been placed upon a certificate has
ceased to be such officer, transfer agent or registrar before such certificate
is issued, it may be issued by the corporation with the same effect as if he
were such officer, transfer agent or registrar at the date of issue.

 

The corporation may issue the whole or any part of its shares as partly paid and
subject to call for the remainder of the consideration to be paid therefor. Upon
the face or back of each stock certificate issued to represent any such partly
paid shares, upon the books and records of the corporation in the case of
uncertificated partly paid shares, the total amount of the consideration to be
paid therefor and the amount paid thereon shall be stated. Upon the declaration
of any dividend on fully paid shares, the corporation shall declare a dividend
upon partly paid shares of the same class, but only upon the basis of the
percentage of the consideration actually paid thereon.

 

8.4           SPECIAL DESIGNATION ON CERTIFICATES

 

If the corporation is authorized to issue more than one class of stock or more
than one series of any class, then the powers, the designations, the
preferences, and the relative, participating, optional or other special rights
of each class of stock or series thereof and the qualifications, limitations or
restrictions of such preferences and/or rights shall be set forth in full or
summarized on the face or back of the certificate that the corporation shall
issue to represent such class or series of stock; provided, however, that,
except as otherwise provided in Section 202 of the General Corporation Law of
Delaware, in lieu of the foregoing requirements there may be set forth on the
face or back of the certificate that the corporation shall issue to represent
such class or series of stock a statement that the corporation will furnish
without charge to each stockholder who so requests the powers, the designations,
the preferences, and the relative, participating, optional or other special
rights of each class of stock or series thereof and the qualifications,
limitations or restrictions of such preferences and/or rights.

 

8.5           LOST CERTIFICATES

 

Except as provided in this Section 8.5, no new certificates for shares shall be
issued to replace a previously issued certificate unless the latter is
surrendered to the corporation and

 

22

--------------------------------------------------------------------------------


 

cancelled at the same time. The corporation may issue a new certificate of stock
or uncertificated shares in the place of any certificate theretofore issued by
it, alleged to have been lost, stolen or destroyed, and the corporation may
require the owner of the lost, stolen or destroyed certificate, or his legal
representative, to give the corporation a bond sufficient to indemnify it
against any claim that may be made against it on account of the alleged loss,
theft or destruction of any such certificate or the issuance of such new
certificate or uncertificated shares.

 

8.6          CONSTRUCTION; DEFINITIONS

 

Unless the context requires otherwise, the general provisions, rules of
construction, and definitions in the Delaware General Corporation Law shall
govern the construction of these by-laws. Without limiting the generality of
this provision, the singular number includes the plural, the plural number
includes the singular, and the term “person” includes both a corporation and a
natural person.

 

8.7          DIVIDENDS

 

The directors of the corporation, subject to any restrictions contained in (i)
the General Corporation Law of Delaware or (ii) the certificate of
incorporation, may declare and pay dividends upon the shares of its capital
stock. Dividends may be paid in cash, in property, or in shares of the
corporation’s capital stock.

 

The directors of the corporation may set apart out of any of the funds of the
corporation available for dividends a reserve or reserves for any proper purpose
and may abolish any such reserve. Such purposes shall include but not be limited
to equalizing dividends, repairing or maintaining any property of the
corporation, and meeting contingencies.

 

8.8          FISCAL YEAR

 

The fiscal year of the corporation shall be fixed by resolution of the board of
directors and may be changed by the board of directors.

 

8. 9          SEAL

 

The corporation may adopt a corporate seal, which may be altered at pleasure,
and may use the same by causing it or a facsimile thereof, to be impressed or
affixed or in any other manner reproduced.

 

23

--------------------------------------------------------------------------------


 

8.10         TRANSFER OF STOCK

 

Upon surrender to the corporation or the transfer agent of the corporation of a
certificate for shares duly endorsed or accompanied by proper evidence of
succession, assignation or authority to transfer, it shall be the duty of the
corporation to issue a new certificate to the person entitled thereto, cancel
the old certificate, and record the transaction in its books.

 

8.11         STOCK TRANSFER AGREEMENTS

 

The corporation shall have power to enter into and perform any agreement with
any number of stockholders of any one or more classes of stock of the
corporation to restrict the transfer of shares of stock of the corporation of
any one or more classes owned by such stockholders in any manner notprohibited
by the General Corporation Law of Delaware.

 

8.12         REGISTERED STOCKHOLDERS

 

The corporation shall be entitled to recognize the exclusive right of a person
registered on its books as the owner of shares to receive dividends and to vote
as such owner, shall be entitled to hold liable for calls and assessments the
person registered on its books as the owner of shares, and shall not be bound to
recognize any equitable or other claim to or interest in such share or shares on
the part of another person, whether or not it shall have express or other notice
thereof, except as otherwise provided by the laws of Delaware.

 

ARTICLE IX

 

AMENDMENTS

 

The by-laws of the corporation may be adopted, amended or repealed by the
stockholders entitled to vote; provided, however, that the corporation may, in
its certificate of incorporation, confer the power to adopt, amend or repeal
by-laws upon the directors. The fact that such power has been so conferred upon
the directors shall not divest the stockholders of the power, nor limit their
power to adopt, amend or repeal by-laws.

 

24

--------------------------------------------------------------------------------


 

CERTIFICATE OF ADOPTION OF BY-LAWS

 

OF

 

COLLAGEN INTERNATIONAL, INC.

 

Adoption by Incorporator

 

The undersigned person appointed in the Certificate of Incor poration to act as
the Incorporator of Collagen International, Inc. hereby adopts the foregoing
By-laws, comprising twenty-four (24) pages, as the By-Laws of the corporation.

 

Executed effective as of the 16th day of October, 1990.

 

 

/s/ Robert P. Ruscher

 

Robert P. Ruscher, Incorporator

 

25

--------------------------------------------------------------------------------


 

Annex 3

 

--------------------------------------------------------------------------------


 

ACTION BY BOARD OF DIRECTORS

 

OF

 

COLLAGEN AESTHETICS INTERNATIONAL, INC.

 

BY UNANIMOUS WRITTEN CONSENT

 

The undersigned, being all of the Directors of Collagen Aesthetics
International, Inc., a Delaware corporation (the “Company”), and acting pursuant
to Section 141 of the Delaware General Corporation Law, hereby consent in
writing to the adoption of the following actions in lieu of a special meeting of
the Board of Directors:

 

GUARANTEE AND COLLATERAL AGREEMENT

 

WHEREAS, INAMED Corporation (“Inamed”) intends to enter into that certain Credit
Agreement dated as of February 1, 2000 (the “Credit Agreement”), by and among
Inamed, the Lenders, Bear Stearns Corporate Lending Inc., as Syndication Agent
(in such capacity, the “Syndication Agent"), Bear, Stearns & Co. Inc., as sole
lead arranger and sole book manager (the “Arranger”) and the Administrative
Agent;

 

WHEREAS, pursuant to the terms of the Credit Agreement, the Company, as a
subsidiary of Inamed, is required to guaranty all of Inamed’s obligations under
the Credit Agreement (the “Obligations”, as defined under the Credit Agreement),
by entering into that certain Guarantee and Collateral Agreement dated of even
date with the Credit Agreement (the “Guarantee and Collateral Agreement”), a
copy of which has been presented to the Board;

 

WHEREAS, pursuant to the terms and conditions of the Credit Agreement, the
Company, as a subsidiary of Inamed, is required to secure payment and
performance of the Obligations, also by entering into that same Guarantee and
Collateral Agreement (as defined above), whereby the Company would grant to
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, a perfected, first priority Lien on all of its right, title and
interest in all of its personal property, including but not limited to all
capital stock of its domestic

 

--------------------------------------------------------------------------------


 

subsidiaries, 65% of the capital stock of its foreign subsidiaries, accounts,
fixtures, contract rights, intellectual property, licences, material property,
etc.

 

WHEREAS, the Board of Directors of the Company has determined that in order to
give effect to the Credit Agreement, it is advisable and in the best interests
of the Company that the Company enter into the Guarantee and Collateral
Agreement and each of the transactions contemplated thereby;

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors deems it advisable
and in the best interests of the Company to enter into the Guarantee and
Collateral Agreement and any other documents contemplated thereby and such
documents hereby are authorized and approved, with such changes thereto as the
Chairman, the President, any Vice President or the Secretary of the Company (the
“proper officers”) may approve, such approval to be conclusively evidenced by
such officer’s or officers’ execution and delivery thereof;

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized, empowered and directed, in the name and on behalf of the
Company, to enter into the Guarantee and Collateral Agreement, substantially on
the terms and conditions as presented and described to the Board, with such
changes thereto as the proper officers may approve, such approval to be
conclusively evidenced by such officer’s or officers’ execution and delivery
thereof; and

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized and directed to enter into such other agreements,
documents, promissory notes, and instruments with respect to any of the
foregoing, in such form and on such terms and conditions as may be agreed to by
the proper officers of the Company, Administrative Agent and the Lenders, and to
take such other actions with respect to the foregoing as may be required by
Administrative Agent and the Lenders; and that the proper officers of the
Company be, and each of them hereby is, authorized, directed and empowered, in
the name and on behalf of the Company, to execute and deliver such other
agreements, documents, promissory notes, deeds of trust, mortgages and other
instruments and to perform all other acts as such officers shall approve in
connection with any of the above, the execution of such agreements, documents,
promissory notes and other instruments or the taking of any such actions to be
conclusive evidence of such approval.

 

2

--------------------------------------------------------------------------------


 

GENERAL AUTHORIZATIONS

 

RESOLVED, that the officers of the Company be, and each of them hereby is,
authorized, empowered and directed, in the name and on behalf of the Company, to
do or cause to be done all such other acts or things, and to execute and
deliver, or cause to be executed and delivered, all such other documents,
instruments, agreements, notes, undertakings, guarantees and certificates of any
kind and nature whatsoever, as such officer or officers may deem necessary or
appropriate to effectuate or carry out the purposes and intent of the foregoing
resolutions; all such other actions to be performed in such manner, and all such
other documents, instruments, agreements, notes, undertakings, guarantees and
certificates to be executed and delivered in such form, as the officer or
officers performing or executing the same shall approve, such officer’s or
officers’ approval thereof to be conclusively evidenced by the performance of
any such other action or the execution and delivery of any such other documents,
instruments, agreements, notes, undertakings and certificates; and

 

RESOLVED FURTHER, that all acts and things previously done by any of the
officers of the Company, on or prior to the date hereof, in the name and on
behalf of the Company, in connection with the transactions contemplated by the
foregoing resolutions, are in all respects ratified, approved, confirmed and
adopted as the acts and deeds by and on behalf of the Company.

 

***

 

3

--------------------------------------------------------------------------------


 

This Unanimous Written Consent may be executed in one or more counterparts, each
of which shall be considered as an original. The Secretary of the Company shall
file this Unanimous Written Consent in the minute book of the Company and it
shall become part of the records of the Company.

 

Dated: February 1, 2000

 

 

 

 

 

 

/s/ David E. Bamberger

 

 

David E. Bamberger

 

 

 

 

 

/s/ Ilan K. Reich

 

 

Ilan K. Reich

 

4

--------------------------------------------------------------------------------


 

Annex 4

 

--------------------------------------------------------------------------------


 

State of Delaware

 

Office of the Secretary of State

_________________________

 

I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THAT “COLLAGEN AESTHETICS INTERNATIONAL, INC.” IS DULY INCORPORATED
UNDER THE LAWS OF THE STATE OF DELAWARE AND IS IN GOOD STANDING AND HAS A LEGAL
CORPORATE EXISTENCE NOT HAVING BEEN CANCELLED OR DISSOLVED SO FAR AS THE RECORDS
OF THIS OFFICE SHOW AND IS DULY AUTHORIZED TO TRANSACT BUSINESS.

 

THE FOLLOWING DOCUMENTS HAVE BEEN FILED:

 

CERTIFICATE OF INCORPORATION, FILED THE SIXTEENTH DAY OF OCTOBER, A.D. 1990, AT
10 O’CLOCK A.M.

 

CERTIFICATE OF AMENDMENT, CHANGING ITS NAME FROM “COLLAGEN INTERNATIONAL, INC.”
TO “COLLAGEN AESTHETICS INTERNATIONAL, INC.”, FILED THE SIXTEENTH DAY OF
OCTOBER, A.D. 1998, AT 4 O’CLOCK P.M.

 

AND I DO HEREBY FURTHER CERTIFY THAT THE AFORESAID CERTIFICATES ARE THE ONLY
CERTIFICATES ON RECORD OF THE AFORESAID CORPORATION.

 

AND I DO HEREBY FURTHER CERTIFY THAT THE ANNUAL REPORTS HAVE BEEN FILED TO DATE.

 

AND I DO HEREBY FURTHER CERTIFY THAT THE FRANCHISE TAXES

 

 

/s/ Edward J. Freel

 

Edward J. Freel, Secretary of State

 

[SEAL]

 

2243951 8310

AUTHENTICATION:

0217820

001039261

 

DATE:

01-26-00

 

1

--------------------------------------------------------------------------------


 

State of Delaware

 

Office of the Secretary of State

 

--------------------------------------------------------------------------------

 

HAVE BEEN PAID TO DATE.

 

 

/s/ Edward J. Freel

 

Edward J. Freel, Secretary of State

 

[SEAL]

 

2243951 8310

AUTHENTICATION:

0217820

001039261

 

DATE:

01-26-00

 

2

--------------------------------------------------------------------------------


CUI CORPORATION

 

SECRETARY’S CERTIFICATE

 

Reference is hereby made to the Credit Agreement, dated as of February 1, 2000
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Inamed Corporation (the “Borrower”), the Lenders, Bear
Stearns Corporate Lending Inc., as Syndication Agent (in such capacity, the
“Syndication Agent”), Bear, Stearns & Co. Inc., as sole lead arranger and sole
book manager (the “Arranger”) and the Administrative Agent. Capitalized terms
used herein and not otherwise defined shall have the meanings assigned in the
Credit Agreement. This certificate is being delivered pursuant to Section 5.1(g)
of the Credit Agreement.

 

I, David E. Bamberger, hereby certify that I am the Secretary of CUI CORPORATION
(the “Company”), and as such have access to the Company’s corporate records and
am familiar with the matters therein contained and herein certified, and that:

 

1.       Attached hereto as Annex I are true, correct and complete copies of (i)
the Articles of Incorporation of CUI ACQUISITION CORPORATION, as filed with the
Secretary of State of the State of California on March 8, 1989, (ii) the
Agreement of Merger Between Cox-Uphoff Corp. and CUI ACQUISITION CORPORATION, as
filed with the Secretary of State of the State of California on May 25, 1989 and
(iii) the Certificate of Amendment of Articles of Incorporation of CUI
ACQUISITION CORPORATION, changing its name to “CUI CORPORATION,” as filed with
the Secretary of State of the State of California on May 25, 1989.

 

2.       Attached hereto as Annex 2 is a true, correct and complete copy of the
By-laws of the Company as presently in effect on and as of the date hereof,
which By-laws are in full force and effect in said form without modification,
amendment, rescission or repeal in any respect.

 

3.       Attached hereto as Annex 3 is a true, correct and complete copy of
resolutions adopted by unanimous written consent in lieu of a meeting in
accordance with applicable laws and the Articles of Incorporation and By-laws of
the Company, and such resolutions (i) were duly adopted by the Board of
Directors

 

--------------------------------------------------------------------------------


 

of the Company and are in full force and effect on and as of the date hereof,
not having been in any way amended, altered or repealed, and (ii) constitute the
only resolutions of the Board of Directors of the Company relating to the
subject matter of the Credit Agreement, the other Loan Documents and the
transactions contemplated thereby.

 

4.       Attached hereto as Annex 4 is (i) a true, correct and complete copy of
a certificate from the Office of the Secretary of State of the State of
California indicating that the Company is authorized to exercise all its
corporate powers, rights and privileges and is in good legal standing and (ii) a
certificate from the Franchise Tax Board of the State of California indicating
that the Company is in good standing [and has an unpaid liability of $397.00 for
income year ended 2/98].

 

5.       There are no consents, licenses or approvals required in connection
with the execution, delivery and performance by the Company or the validity and
enforceability against the Company of the Loan Documents to which it is a party.

 

6.       The following persons are duly qualified and acting officers of the
Company, each of whom is authorized to sign any of the Loan Documents to which
the Company is a party, and each of whom is duly elected to the office set forth
opposite his respective name; the signature appearing opposite the name of each
such officer is his authentic signature:

 

NAME

OFFICE

SIGNATURE

 

 

 

Ilan K. Reich

PRESIDENT

/s/ Ilan K. Reich

 

 

 

David E. Bamberger

SECRETARY

/s/ David E. Bamberger

 

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the 1 day of February 2000.

 

 

/s/ David E. Bamberger

 

David E. Bamberger

 

 Secretary

 

2

--------------------------------------------------------------------------------


 

I, IIan K. Reich, President of the Company, hereby certify that David E.
Bamberger is the duly elected Secretary of the Company and that the signature
appearing above is his genuine signature.

 

 

/s/ IIan K. Reich

 

Ilan K. Reich

 

President

 

3

--------------------------------------------------------------------------------


 

Annex I

 

CUI CORPORATION

 

--------------------------------------------------------------------------------


 

[LOGO OF STATE OF CALIFORNIA]

 

State of California

 

SECRETARY OF STATE

 

I, BILL JONES, Secretary of State of the State of California, hereby certify:

 

That on the 8th day of March, 1989, CUI CORPORATION

 

became incorporated under the laws of the State of California by filing its
Articles of Incorporation in this office.

 

That all documents amendatory and/or supplementary thereto (including Agreements
of Merger, Restated Articles of Incorporation and Certificates of Determination
of Preferences, if any), recorded in this office for said corporation are as
follows:

 

DOCUMENT

 

 

 

FILED

 

 

AGREEMENT OF MERGER

 

 

May 25, 1989

Merged in: COX-UPHOFF CORP., a California corporation.

 

 

 

 

 

CERTIFICATE OF AMENDMENT

 

May 25, 1989

Name changed from:   CUI ACQUISITION CORPORATION

 

 

 

 

[SEAL]

IN WITNESS WHEREOF, I execute this certificate and affix the Great Seal of the
State of California this 24th day of January, 2000.

 

 

 

/s/ Bill Jones

 

Secretary of State

 

--------------------------------------------------------------------------------


 

[LOGO OF STATE OF CALIFORNIA]

 

State of California

 

[SEAL]

 

SECRETARY OF STATE

 

I, BILL JONES, Secretary of State of the State of California, hereby certify:

 

That the attached transcript of 4 page(s) was prepared by and in this office
from the record on file, of which it purports to be a copy, and that it is full,
true and correct.

 

 

IN WITNESS WHEREOF, I execute this certificate and affix the Great Seal of the
State of California this day of

 

 

 

Jan 24 2000

 

 

[SEAL]

/s/ Bill Jones

 

Secretary of State

 

--------------------------------------------------------------------------------


 

 

AGREEMENT OF MERGER

BETWEEN

COX-UPHOFF CORP.

AND

CUI ACQUISITION CORPORATION

 

This Agreement of Merger (the “Agreement”) is entered into between CUI
ACQUISITION CORPORATION, a California corporation (herein, the “Surviving
Corporation”), and COX-UPHOFF CORP., a California corporation (herein, the
“Merging Corporation”).

 

1.  The Merging Corporation shall be merged into the Surviving Corporation.

 

2.  Each outstanding share of the Merging Corporation shall be converted to 4.5
shares of Inamed Corporation, a Florida corporation and the parent of the
Surviving Corporation.

 

3.  The outstanding shares of the Surviving Corporation shall remain outstanding
and are not affected by the merger.

 

4.  The Merging Corporation shall, from time to time, as and when requested by
the Surviving Corporation, execute and deliver all such documents and
instruments and take all such action necessary or desirable to evidence or carry
out this merger.

 

5.  This Agreement has been executed pursuant to the Acquisition Agreement dated
May 15, 1989.

 

6.  The effect of the merger and the effective date of the merger are as
prescribed by law.

 

In Witness Whereof, the parties have executed this Agreement this 24th day of
May, 1989.

 

 

COX-UPHOFF CORP.

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

President

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Secretary

 

 

 

 

CUI ACQUISITIONCORPORATION

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

President

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Secretary

 

--------------------------------------------------------------------------------


 

 

ARTICLES OF INCORPORATION

OF

CUI ACQUISITION CORPORATION

a California Corporation

 

ARTICLE I

 

The name of this corporation is CUI ACQUISITION CORPORATION.

 

ARTICLE II

 

The purpose of the corporation is to engage in any lawful act or activity for
which a corporation may be organized under the General Corporation Law of
California other than the banking business, the trust company business, or the
practice of a profession permitted to be incorporated by the California
Corporations Code.

 

ARTICLE III

 

The name and address in this state of the corporation’s initial agent for
service of process is:

 

Michael D. Farney

1035 Cindy Lane

Carpinteria, CA 93013

 

ARTICLE IV

 

The total number of shares which the corporation is authorized to issue is one
hundred thousand (100,000).

 

1

--------------------------------------------------------------------------------


 

ARTICLE V

 

The liability of the directors of the corporation for monetary damages shall be
eliminated to the fullest extent permissible under California law.

 

ARTICLE VI

 

The corporation is authorized to provide indemnification of agents (as defined
in Section 317 of the California Corporations Code) through bylaw provisions,
agreements with agents, vote of shareholders or disinterested directors or
otherwise, in excess of the indemnification otherwise permitted by Section 317
of the California Corporations Code, subject only to the applicable limits set
forth in Section 204 of the California Corporations Code with respect to actions
for breach of duty to the corporation and its shareholders.

 

Dated:   3-7-89 

 

 

/s/ J. Robert Andrews

 

J. Robert Andrews, Incorporator

 

2

--------------------------------------------------------------------------------


 

CERTIFICATE OF APPROVAL

 

OF

 

AGREEMENT OF MERGER

 

CLARK L. POOL and JAMES E. COX, JR. certify that:

 

1.  They are the President and the Secretary, respectively, of COX-UPHOFF CORP.,
a California corporation (the “Corporation”).

 

2.  The Agreement of Merger in the form attached was duly approved by the Board
of Directors and Shareholders of the Corporation.

 

3.  The Shareholder approval was by the holders of one hundred percent (100%) of
the outstanding shares of the Corporation.

 

4.   There is only one (1) class of shares and the number of shares outstanding
is 194,144.

 

We further declare, under penalty of perjury under the laws of the State of
California that the matters set forth in this Certificate are true and correct
of our own knowledge.

 

MAY 24 1989

 

 

/s/ Clark L. Pool

 

CLARK L. POOL, President

 

 

 

/s/ James E. Cox, Jr.

 

JAMES E. COX, JR., Secretary

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF APPROVAL

 

OF

 

AGREEMENT OF MERGER

 

DONALD K. McGHAN and MICHAEL D. FARNEY certify that:

 

1.   They are the President and the Secretary, respectively, of CUI ACQUISITION
CORPORATION, a California corporation (the “Corporation”).

 

2.   The Agreement of Merger in the form attached hereto was duly approved by
the Board of Directors and Shareholders of the Corporation.

 

3.   The Shareholder approval was by the holders of one hundred percent (100%)
of the outstanding shares of the Corporation. No vote of the shareholders of
Inamed Corporation the parent of the corporation is required.

 

4.   There is only one (1) class of shares and the number of shares outstanding
is one hundred thousand (100,000).

 

We further declare, under penalty of perjury under the laws of the State of
California that the matters set forth in this Certificate are true and correct
of our own knowledge.

 

MAY 24 1989

 

 

/s/ Donald K. McGhan

 

DONALD K. McGHAN, President

 

 

 

/s/ Michael D. Farney

 

MICHAEL D. FARNEY, Secretary

 

--------------------------------------------------------------------------------


 

 

CERTIFICATE OF AMENDMENT

 

OF

 

ARTICLES OF INCORPORATION

 

DONALD K. McGHAN and MICHAEL D. FARNEY certify that:

 

1.   They are the President and the Secretary, respectively, of CUI ACQUISITION
CORPORATION, a California Corporation.

 

2.   Article I of the Articles of Incorporation of this corporation is amended
to read as follows:

 

“The name of this corporation is CUI CORPORATION.”

 

3.   The foregoing Amendment of Articles of Incorporation has been duly approved
by the Board of Directors.

 

4.   The foregoing Amendment of Articles of Incorporation has been duly approved
by the required vote of shareholders in accordance with Section 902 of the
Corporations Code. The total number of outstanding shares of the Corporation is
one hundred thousand (100,000). The number of Shares voting in favor of the
Amendment equaled or exceeded the vote required. The percentage vote required
was more than 50%.

 

We further declare, under penalty of perjury, under the laws of the State of
California that the matters set forth in this Certificate are true and correct
of our own knowledge.

 

Dated:   May 24th, 1989

 

 

/s/ Donald K. McGhan

 

DONALD K. McGHAN, President

 

 

 

/s/ Michael D. Farney

 

MICHAEL D. FARNEY, Secretary

 

 

 

[SEAL]

 

--------------------------------------------------------------------------------


 

Annex 2

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

OFFICES

 

 

 

 

 

Section 1.

Principal Offices

 

 

 

 

Section 2.

Other Offices

 

 

 

ARTICLE II

 

 

MEETINGS OF SHAREHOLDERS

 

 

 

 

Section 1.

Place of Meetings

 

 

 

 

Section 2.

Annual Meeting

 

 

 

 

Section 3.

Special meeting

 

 

 

 

Section 4.

Notice of Shareholders’ Meetings

 

 

 

 

Section 5.

Manner of Giving Notice; Affidavit of Notice

 

 

 

 

Section 6.

Quorum

 

 

 

 

Section 7.

Adjourned Meeting; Notice

 

 

 

 

Section 8.

Voting

 

 

 

 

Section 9.

Waiver of Notice or Consent by Absent Shareholders

 

 

 

 

Section 10.

Shareholder Action by Written Consent Without a Meeting

 

 

 

 

Section 11.

Record Date for Shareholder Notice, Voting, and Giving Consents,

 

 

 

 

Section 12.

Proxies

 

 

 

 

Section 13.

Inspectors of Election

 

 

 

ARTICLE III

 

 

DIRECTORS

 

 

 

Section 1.

Powers

 

i

--------------------------------------------------------------------------------


 

 

Section 2.

Number and Qualification of Directors

 

 

 

 

Section 3.

Election and Term of Office of Directors

 

 

 

 

Section 4.

Vacancies

 

 

 

 

Section 5.

Place of Meetings and Meetings by Telephone

 

 

 

 

Section 6.

Annual Meeting

 

 

 

 

Section 7.

Other Regular Meetings

 

 

 

 

Section 8.

Special Meetings

 

 

 

 

Section 9.

Quorum

 

 

 

 

Section 10.

Waiver of Notice

 

 

 

 

Section 11.

Adjournment

 

 

 

 

Section 12.

Notice of Adjournment

 

 

 

 

Section 13.

Action Without Meeting

 

 

 

 

Section 14.

Fees and Compensation of Directors

 

 

ARTICLE IV

 

COMMITTEES

 

 

 

 

Section l.

Committees of Directors

 

 

 

 

Section 2.

Meetings and Action of Committees

 

 

ARTICLE V

 

OFFICERS

 

 

 

 

Section 1.

Officers

 

 

 

 

Section 2.

Election of Officers

 

 

 

 

Section 3.

 Subordinate Officers

 

ii

--------------------------------------------------------------------------------


 

 

Section 4.

Removal and Resignation of Officers

 

 

 

 

Section 5.

Vacancies in Offices

 

 

 

 

Section 6.

Chairman of the Board

 

 

 

 

Section 7.

President

 

 

 

 

Section 8.

Vice Presidents

 

 

 

 

Section 9.

Secretary

 

 

 

 

Section 10.

Chief Financial Officer

 

 

 

ARTICLE VI

 

INDEMNIFICATION OF DIRECTORS, OFFICERS, EMPLOYEES AND OTHER AGENTS

 

 

 

Section 1.

Agents, Proceedings and Expenses

 

 

 

 

Section 2.

Actions Other than by the Corporation

 

 

 

 

Section 3.

Actions by the Corporation

 

 

 

 

Section 4.

Successful Defense by Agent

 

 

 

 

Section 5.

Required Approval

 

 

 

 

Section 6.

Advance of Expenses

 

 

 

 

Section 7.

Other Contractual Rights

 

 

 

 

Section 8.

Limitations

 

 

 

 

Section 9.

Insurance

 

 

 

 

Section 10.

Fiduciaries of Corporate Employee Benefit Plan

 

iii

--------------------------------------------------------------------------------


 


ARTICLE VII

 

RECORDS AND REPORTS

 

 

 

Section 1.

Maintenance and Inspection of Share Register

 

 

 

 

Section 2.

Maintenance and Inspection of Bylaws

 

 

 

 

Section 3.

Maintenance and Inspection of Other Corporate Records

 

 

 

 

Section 4.

Inspection by Directors

 

 

 

 

Section 5.

Annual Report to Shareholders

 

 

 

 

Section 6.

Financial Statements

 

 

 

 

Section 7.

Annual Statement of General Information

 

 

 

ARTICLE VIII

 

GENERAL CORPORATE MATTERS

 

 

 

 

Section 1.

Record Date for Purposes Other than Notice and Voting

 

 

 

 

Section 2.

Checks, Drafts, Evidences of Indebtedness

 

 

 

 

Section 3.

Corporate Contracts and Instruments; How Executed

 

 

 

 

Section 4.

Certificates for Shares

 

 

 

 

Section 5.

Lost Certificates

 

 

 

 

Section 6.

Representation of Shares of Other Corporations

 

 

 

 

Section 7.

Construction and Definitions

 

iv

--------------------------------------------------------------------------------


 

ARTICLE IX

 

AMENDMENTS

 

 

 

Section 1.

Amendment by Shareholders

 

 

 

 

Section 2.

Amendment by Directors

 

 

 

 

CERTIFICATE

 

v

--------------------------------------------------------------------------------


 

BYLAWS

 

OF

 

CUI ACQUISITION CORPORATION

 

ARTICLE I

 

OFFICES

 

Section 1. Principal Offices. The board of directors shall fix the location of
the principal executive office of the corporation at any place within or outside
the State of California. If the principal executive office is located outside
this state, and the corporation has one or more business offices in this state,
the board of directors shall fix and designate a principal business office in
the State of California.

 

Section 2. Other Offices. The board of directors may at any time establish
branch or subordinate offices at any place or places where the corporation is
qualified to do business.

 

ARTICLE II

MEETINGS OF SHAREHOLDERS

 

Section 1.  Place of Meetings. Meetings of shareholders shall be held at any
place within or outside the State of California designated by the board of
directors. In the absence of any such designation, shareholders’ meetings shall
be held at the principal executive office of the corporation.

 

Section 2.  Annual Meeting. The annual meeting of shareholders shall be held
each year on a date and at a time designated by the board of directors.  The
initial annual meeting must be held within fifteen (15) months after the
organization of the corporation, and each succeeding annual meeting must be held
within fifteen (15) months after the preceding meeting. At each annual meeting
directors shall be elected, and any other proper business may be transacted.

 

Section 3.  Special Meeting.

 

(a)  A special meeting of the shareholders may be called at any time by the
board of directors, or by the chairman of the board, or by the president, or by
one or more shareholders holding shares in the aggregate entitled to cast not
less than ten percent (10%) of the votes at that meeting.

 

1

--------------------------------------------------------------------------------


 

(b)  If a special meeting is called by any person or persons other than the
board of directors, the request shall be in writing, specifying the time of such
meeting and the general nature of the business proposed to be transacted, and
shall be delivered personally or sent by registered mail or by telegraphic or
other facsimile transmission to the chairman of the board, any vice president,
or the secretary of the corporation. The officer receiving the request shall
cause notice to be promptly given to the shareholders entitled to vote, in
accordance with the provisions of Sections 4 and 5 of this Article II, that a
meeting will be held at the time requested by the person or persons calling the
meeting, not less than thirty-five (35) nor more than sixty (60) days after the
receipt of the request. If the notice is not given within twenty (20) days after
receipt of the request, the person or persons requesting the meeting may give
the notice.  Nothing contained in this paragraph of this Section 3 shall be
construed as limiting, fixing or affecting the time when a meeting of
shareholders called by action of the board of directors may be held.

 

Section 4.  Notice of Shareholders’ Meetings.

 

(a)  All notices of meetings of shareholders shall be sent or otherwise given in
accordance with Section 5 of this Article II not less than ten (10) nor more
than sixty (60) days before the date of the meeting. The notice shall specify
the place, date and hour of the meeting and (i) in the case of a special
meeting, the general nature of the business to be transacted, or (ii) in the
case of the annual meeting, those matters which the board of directors, at the
time of giving the notice, intends to present for action by the shareholders.
The notice of any meeting at which directors are to be elected shall include the
name of any nominee or nominees whom, at the time of the notice, management
intends to present for election.

 

(b)  If action is proposed to be taken at any meeting for approval of (i) a
contract or transaction in which a director has a direct or indirect financial
interest, pursuant to Section 310 of the Corporations Code of California, (ii)
an amendment of the articles of incorporation, pursuant to Section 902 of that
Code, (iii) a reorganization of the corporation, pursuant to Section 1201 of
that Code, (iv) a voluntary dissolution of the corporation, pursuant to Section
1900 of that Code, or (v) a distribution in dissolution other than in accordance
with the rights of outstanding preferred shares, pursuant to Section 2007 of
that Code, the notice shall also state the general nature of that proposal.

 

2

--------------------------------------------------------------------------------


 

Section 5.  Manner of Giving Notice; Affidavit of Notice.

 

(a)  Notice of any meeting of shareholders shall be given either personally or
by first-class mail or telegraphic or other written communication, charges
prepaid, addressed to the shareholder at the address of that shareholder
appearing on the books of the corporation or given by the shareholder to the
corporation for the purpose of notice. If no such address appears on the
corporation’s books or is given, notice shall be deemed to have been given if
sent to that shareholder by first-class mail or telegraphic or other written
communication to the corporation’s principal executive office, or if published
at least once in a newspaper of general circulation in the county where that
office is located. Notice shall be deemed to have been given at the time when
delivered personally or deposited in the mail or sent by telegram or other means
of written communication.

 

(b)  If any notice addressed to a shareholder at the address of that shareholder
appearing on the books of the corporation is returned to the corporation by the
United States Postal Service marked to indicate that the United States Postal
Service is unable to deliver the notice to the shareholder at that address, all
future notices or reports shall be deemed to have been duly given without
further mailing if these shall be available to the shareholder on written demand
of the shareholder at the principal executive office of the corporation for a
period of one (1) year from the date of the giving of the notice.

 

(c)  An affidavit of the mailing or other means of giving any notice of any
shareholders’ meeting shall be executed by the secretary, assistant secretary,
or any transfer agent of the corporation giving the notice, and shall be filed
and maintained in the minute book of the corporation.

 

Section 6.  Quorum. The presence in person or by proxy of the holders of a
majority of the shares entitled to vote at any meeting of shareholders shall
constitute a quorum for the transaction of business. The shareholders present at
a duly called or held meeting at which a quorum is present may continue to do
business until adjournment, notwithstanding the withdrawal of enough
shareholders to leave less than a quorum, if any action taken (other than
adjournment) is approved by at least a majority of the shares required to
constitute a quorum.

 

Section 7.  Adjourned Meeting; Notice.

 

(a)  Any shareholders’ meeting, annual or special, whether or not a quorum is
present, may be adjourned from time to time by the vote of the majority of the
shares represented at that meeting, either in person or by proxy, but in the
absence of a

 

3

--------------------------------------------------------------------------------


quorum, no other business may be transacted at that meeting, except as provided
in Section 6 of this Article II.

 

(b)  When any meeting of shareholders, either annual or special, is adjourned to
another time or place, notice need not be given of the adjourned meeting if the
time and place are announced at a meeting at which the adjournment is taken,
unless a new record date for the adjourned meeting is fixed, or unless the
adjournment is for more than forty-five (45) days from the date set for the
original meeting, in which case the board of directors shall set a new record
date. Notice of any such adjourned meeting shall be given to each shareholder of
record entitled to vote at the adjourned meeting in accordance with the
provisions of Sections 4 and 5 of this Article II. At any adjourned meeting the
corporation may transact any business which might have been transacted at the
original meeting.

 

Section 8.  Voting.

 

(a)  The shareholders entitled to vote at any meeting of shareholders shall be
determined in accordance with the provisions of Section 11 of this Article II,
subject to the provisions of Sections 702 to 704, inclusive, of the Corporations
Code of California (relating to voting shares held by a fiduciary, in the name
of a corporation, or in joint ownership). The shareholders’ vote may be by voice
vote or by ballot; provided, however, that any election for directors must be by
ballot if demanded by any shareholder before the voting has begun. On any matter
other than elections of directors, any shareholder may vote part of the shares
in favor of the proposal and refrain from voting the remaining shares or vote
them against the proposal, but, if the shareholder fails to specify the number
of shares which the shareholder is voting affirmatively, it will be conclusively
presumed that the shareholder’s approving vote is with respect to all shares
that the shareholder is entitled to vote. If a quorum is present, the
affirmative vote of the majority of the shares represented at the meeting and
entitled to vote on any matter (other than the election of directors) shall be
the act of the shareholders, unless the vote of a greater number or voting by
classes is required by California General Corporation Law or by the articles of
incorporation.

 

(b) At a shareholders’ meeting at which directors are to be elected, no
shareholder shall be entitled to cumulate votes (i.e., cast for any one or more
candidates a number of votes greater than the number of the shareholder’s
shares) unless the candidates’ names have been placed in nomination prior to
commencement of the voting and a shareholder has given notice prior to
commencement of the voting of the shareholder’s intention to cumulate votes. If
any shareholder has given such a notice, then

 

4

--------------------------------------------------------------------------------


 

every shareholder entitled to vote may cumulate votes for candidates in
nomination and give one candidate a number of votes equal to the number of
directors to be elected multiplied by the number of votes to which that
shareholder’s shares are entitled, or distribute the shareholder’s votes on the
same principle among any or all of the candidates, as the shareholder thinks
fit. The candidates receiving the highest number of votes, up to the number of
directors to be elected, shall be elected.

 

Section 9.  Waiver of Notice or Consent by Absent Shareholders.

 

(a)  The transactions of any meeting of shareholders, either annual or special,
however called and noticed, and wherever held, shall be as valid as though had
at a meeting duly held after regular call and notice, if a quorum be present
either in person or by proxy, and if, either before or after the meeting, each
person entitled to vote, who was not present in person or by proxy, signs a
written waiver of notice or a consent to a holding of the meeting, or an
approval of the minutes. The waiver of notice or consent need not specify either
the business to be transacted or the purpose of any annual or special meeting of
shareholders, except that if action is taken or proposed to be taken for
approval of any of those matters specified in the second paragraph of Section 4
of this Article II, the waiver of notice or consent shall state the general
nature of the proposal. All such waivers, consents or approvals shall be filed
with the corporate records or made a part of the minutes of the meeting.

 

(b)  Attendance by a person at a meeting shall also constitute a waiver of
notice of that meeting, except when the person objects, at the beginning of the
meeting, to the transaction of any business because the meeting is not lawfully
called or convened, and except that attendance at a meeting is not a waiver of
any right to object to the consideration of matters required by law to be
included in the notice of the meeting, but not so included, if that objection is
expressly made at the meeting.

 

Section 10. Shareholder Action by Written Consent Without a Meeting.

 

(a)  Any action which may be taken at any annual or special meeting of
shareholders may be taken without a meeting and without prior notice, if a
consent in writing, setting forth the action so taken, is signed by the holders
of outstanding shares having not less than the minimum number of votes that
would be necessary to authorize or take that action at a meeting at which all
shares entitled to vote on that action were present and voted. In the case of
election of directors, such a consent

 

5

--------------------------------------------------------------------------------


 

shall be effective only if signed by the holders of all outstanding shares
entitled to vote for the election of directors; provided, however, that a
director may be elected at any time to fill a vacancy on the board of directors
that has not been filled by the directors, by the written consent of the holders
of a majority of the outstanding shares entitled to vote for the election of
directors. All such consents shall be filed with the secretary of the
corporation and shall be maintained in the corporate records. Any shareholder
giving a written consent, or the shareholder’s proxy holders, or a transferee of
the shares or a personal representative of the shareholder or their respective
proxy holders, may revoke the consent by a writing received by the secretary of
the corporation before written consents of the number of shares required to
authorize the proposed action have been filed with the secretary.

 

(b)  If the consents of all shareholders entitled to vote have not been
solicited in writing, and if the unanimous written consent of all such
shareholders shall not have been received, the secretary shall give prompt
notice of the corporate action approved by the shareholders without a meeting.
This notice shall be given in the manner specified in Section 5 of this Article
II.  In the case of approval of (i) contracts or transactions in which a
director has a direct or indirect financial interest, pursuant to Section 310 of
the Corporations Code of California, (ii) indemnification of agents of the
corporation, pursuant to Section 317 of that Code, (iii) a reorganization of the
corporation, pursuant to Section 1201 of that Code, and (iv) a distribution in
dissolution other than in accordance with the rights of outstanding preferred
shares, pursuant to Section 2007 of that Code, the notice shall be given at
least ten (10) days before the consummation of any action authorized by that
approval.

 

Section 11.  Record Date for Shareholder Notice, Voting, and Giving Consents.

 

(a)  For purposes of determining the shareholders entitled to notice of any
meeting or to vote or entitled to give consent to corporate action without a
meeting, the board of directors may fix, in advance, a record date, which shall
not be more than sixty (60) days nor less than ten (10) days before the date of
any such meeting nor more than sixty (60) days before any such action without a
meeting, and in this event only shareholders of record on the date so fixed are
entitled to notice and to vote or to give consents, as the case may be,
notwithstanding any transfer of any shares on the books of the corporation after
the record date, except as otherwise provided in the California General
Corporation Law.

 

 

6

--------------------------------------------------------------------------------


 

(b)  If the board of directors does not so fix a record date:

 

(1)  The record date for determining shareholders entitled to notice of or to
vote at a meeting of shareholders shall be at the close of business on the
business day next preceding the day on which notice is given or, if notice is
waived, at the close of business on the business day next preceding the day on
which the meeting is held.

 

(2)  The record date for determining shareholders entitled to give consent to
corporate action in writing without a meeting, (i) when no prior action by the
board has been taken, shall be the day on which the first written consent is
given, or (ii) when prior action of the board has been taken, shall be at the
close of business on the day on which the board adopts the resolution relating
to that action, or the sixtieth (60th) day before the date of such other action,
whichever is later.

 

Section 12.  Proxies. Every person entitled to vote for directors or on any
other matter shall have the right to do so either in person or by one or more
agents authorized by a written proxy signed by the person and filed with the
secretary of the corporation. A proxy shall be deemed signed if the
shareholder’s name is placed on the proxy (whether by manual signature,
typewriting, telegraphic transmission, or otherwise) by the shareholder or the
shareholder’s attorney in fact. A validly executed proxy which does not state
that it is irrevocable shall continue in full force and effect unless (i)
revoked by the person executing it, before the vote pursuant to that proxy, by a
writing delivered to the corporation stating that the proxy is revoked, or by a
subsequent proxy executed by, or attendance at the meeting and voting in person
by, the person executing the proxy; or (ii) written notice of the death or
incapacity of the maker of that proxy is received by the corporation before the
vote pursuant to that proxy is counted; provided, however, that no proxy shall
be valid after the expiration of eleven (11) months from the date of the proxy,
unless otherwise provided in the proxy. The revocability of a proxy that states
on its face that it is irrevocable shall be governed by the provisions of
Sections 705(e) and 705(f) of the Corporations Code of California.

 

Section 13. Inspectors of Election.

 

(a)  Before any meeting of shareholders, the board of directors may appoint any
persons other than nominees for office to act as inspectors of election at the
meeting or its adjournment. If no inspectors of election are so appointed, the
chairman of the meeting may, and on the request of any shareholder or a
shareholder’s proxy shall, appoint inspectors of election at the meeting. The
number of inspectors shall be either one (1)

 

7

--------------------------------------------------------------------------------


 

or three (3). If inspectors are appointed at a meeting on the request of one (1)
or more shareholders or proxies, the holders of a majority of shares or their
proxies present at the meeting shall determine whether one (1) or three (3)
inspectors are to be appointed. If any person appointed as inspector fails to
appear or fails or refuses to act, the chairman of the meeting may, and upon the
request of any shareholder or a shareholder’s proxy shall, appoint a person to
fill that vacancy.

 

(b)  These inspectors shall:

 

(1)  Determine the number of shares outstanding and the voting power of each,
the shares represented at the meeting, the existence of a quorum, and the
authenticity, validity, and effect of proxies;

 

(2)  Receive votes, ballots, or consents;

 

(3)  Hear and determine all challenges and questions in any way arising in
connection with the right to vote;

 

(4)  Count and tabulate all votes or consents;

 

(5)  Determine when the polls shall close;

 

(6)  Determine the result; and

 

(7)  Do any other acts that may be proper to conduct the election or vote with
fairness to all shareholders.

 

ARTICLE III

 

DIRECTORS

 

Section 1.  Powers.

 

(a)  Subject to the provisions of the California General Corporation Law and any
limitations in the articles of incorporation and these bylaws relating to action
required to be approved by the shareholders or by the outstanding shares, the
business and affairs of the corporation shall be managed and all corporate
powers shall be exercised by or under the direction of the board of directors.

 

(b)  Without prejudice to these general powers, and subject to the same
limitations, the directors shall have the power to:

 

(1)  Select and remove all officers, agents, and employees of the corporation;
prescribe any powers and duties for them

 

8

--------------------------------------------------------------------------------


 

that are consistent with law, with the articles of incorporation, and with these
bylaws; fix their compensation; and require from them security for faithful
service.

 

(2)  Change the principal executive office or the principal business office in
the State of California from one location to another; cause the corporation to
be qualified to do business in any other state, territory, dependency, or
country and conduct business within or without the State of California; and
designate any place within or without the State of California for the holding of
any shareholders’ meeting, or meetings, including annual meetings.

 

(3)  Adopt, make, and use a corporate seal; prescribe the forms of certificates
of stock; and alter the form of the seal and certificates.

 

(4)  Authorize the issuance of shares of stock of the corporation on any lawful
terms, in consideration of money paid, labor done, services actually rendered,
debts or securities cancelled, or tangible or intangible property actually
received.

 

(5)  Borrow money and incur indebtedness on behalf of the corporation, and cause
to be executed and delivered for the corporation’s purposes, in the corporate
name, promissory notes, bonds, debentures, deeds of trust, mortgages, pledges,
hypothecations, and other evidences of debt and securities.

 

Section 2.  Number and Qualification of Directors. The authorized number of
directors shall be two (2) until changed by a duly adopted amendment to the
articles of incorporation or by an amendment to this bylaw adopted by the vote
or written consent of holders of a majority of the outstanding shares entitled
to vote; provided, however, that an amendment reducing the number of directors
to a number less than five (5) cannot be adopted if the votes cast against its
adoption at a meeting, or the shares not consenting in the case of action by
written consent, are equal to more than sixteen and two-thirds percent (16-2/3%)
of the outstanding shares entitled to vote.

 

Section 3.  Election and Term of Office of Directors. Directors shall be elected
at each annual meeting of the shareholders to hold office until the next annual
meeting. Each director, including a director elected to fill a vacancy, shall
hold office until the expiration of the term for which elected and until a
successor has been elected and qualified.

 

9

--------------------------------------------------------------------------------


 

Section 4.  Vacancies.

 

(a)  Vacancies in the board of directors may be filled by a majority of the
remaining directors, though less than a quorum, or by a sole remaining director,
except that a vacancy created by the removal of a director by the vote or
written consent of the shareholders or by court order may be filled only by the
vote of a majority of the shares entitled to vote represented at a duly held
meeting at which a quorum is present, or by the written consent of holders of a
majority of the outstanding shares entitled to vote. Each director so elected
shall hold office until the next annual meeting of the shareholders and until a
successor has been elected and qualified.

 

(b)  A vacancy or vacancies in the board of directors shall be deemed to exist
in the event of the death, resignation or removal of any director, or if the
board of directors by resolution declares vacant the office of a director who
has been declared of unsound mind by an order of court or convicted of a felony,
or if the authorized number of directors is increased, or if the shareholders
fail, at any meeting of shareholders at which any director or directors are
elected, to elect the number of directors to be voted for at that meeting.

 

(c)  The shareholders may elect a director or directors at any time to fill any
vacancy or vacancies not filled by the directors, but any such election by
written consent shall require the consent of a majority of the outstanding
shares entitled to vote.

 

(d)  Any director may resign effective on giving written notice to the chairman
of the board, the president, the secretary, or the board of directors, unless
the notice specifies a later time for that resignation to become effective. If
the resignation of a director is effective at a future time, the board of
directors may elect a successor to take office when the resignation becomes
effective.

 

(e)  No reduction of the authorized number of directors shall have the effect of
removing any director before that director’s term of office expires.

 

Section 5.  Place of Meetings and Meetings by Telephone. Regular meetings of the
board of directors may be held at any place within or outside the State of
California that has been designated from time to time by resolution of the
board. In the absence of such a designation, regular meetings shall be held at
the principal executive office of the corporation. Special meetings of the board
shall be held at any place within or outside the State of California that has
been designated in the notice of

 

10

--------------------------------------------------------------------------------


 

the meeting or, if not stated in the notice, or there is no notice, at the
principal executive office of the corporation. Any meeting, regular or special,
may be held by conference telephone or similar communication equipment, so long
as all directors participating in the meeting can hear one another, and all such
directors shall be deemed to be present in person at the meeting.

 

Section 6.  Annual meeting. Immediately following each annual meeting of
shareholders, the board of directors shall hold a regular meeting for the
purpose of organization, any desired election of officers, and the transaction
of other business. Notice of this meeting shall not be required.

 

Section 7.  Other Regular Meetings. Other regular meetings of the board of
directors shall be held without call at such time as shall from time to time be
fixed by the board of directors. Such regular meetings may be held without
notice.

 

Section 8.  Special Meetings.

 

(a)  Special meetings of the board of directors for any purpose or purposes may
be called at any time by the chairman of the board or the president or any vice
president or the secretary or any two directors.

 

(b)  Notice of the time and place of special meetings shall be delivered
personally or by telephone to each director or sent

by first-class mail or telegram, charges prepaid, addressed to each director at
that director’s address as it is shown on the

records of the corporation. In case the notice is mailed, it shall be deposited
in the United States mail at least four (4) days before the time of the holding
of the meeting.  In case the notice is delivered personally, or by telephone or
telegram, it shall be delivered personally or by telephone or to the telegraph
company at least forty-eight (48) hours before the time of the holding of the
meeting. Any oral notice given personally or by telephone may be communicated
either to the director or to a person at the office of the director who the
person giving the notice has reason to believe will promptly communicate it to
the director. The notice need not specify the purpose of the meeting. The notice
need not specify the place if the meeting is to be held at the principal
executive office of the corporation.

 

Section 9.  Quorum. A majority of the authorized number of directors shall
constitute a quorum for the transaction of business, except to adjourn as
provided in Section 11 of this Article III. Every act or decision done or made
by a majority of the directors present at a meeting duly held at which a quorum
is present shall be regarded as the act of the board of directors, subject to
the provisions of Section 310 of the Corporations Code

 

11

--------------------------------------------------------------------------------


 

of California (as to approval of contracts or transactions in which a director
has a direct or indirect material financial interest), Section 311 of that Code
(as to appointment of committees), and Section 317(e) of that Code (as to
indemnification of directors). A meeting at which a quorum is initially present
may continue to transact business notwithstanding the withdrawal of directors,
if any action taken is approved by at least a majority of the required quorum
for that meeting.

 

Section 10.  Waiver of Notice. The transactions of any meeting of the board of
directors, however called and noticed or wherever held, shall be as valid as
though had at a meeting duly held after regular call and notice if a quorum is
present and if either before or after the meeting, each of the directors not
present signs a written waiver of notice, a consent to holding the meeting or an
approval of the minutes. The waiver of notice or consent need not specify the
purpose of the meeting.  All such waivers, consents, and approvals shall be
filed with the corporate records or made a part of the minutes of the meeting.
Notice of a meeting shall also be deemed given to any director who attends the
meeting without protesting before or at its commencement, the lack of notice to
that director.

 

Section 11.  Adjournment. A majority of the directors present, whether or not
constituting a quorum, may adjourn any meeting to another time and place.

 

Section 12.  Notice of Adjournment. Notice of the time and place of holding an
adjourned meeting need not be given, unless the meeting is adjourned for more
than twenty-four (24) hours, in which case notice of the time and place shall be
given before the time of the adjourned meeting, in the manner specified in
Section 8 of this Article III, to the directors who were not present at the time
of the adjournment.

 

Section 13.  Action Without Meeting. Any action required or permitted to be
taken by the board of directors may be taken without a meeting, if all members
of the board shall individually or collectively consent in writing to that
action. Such action by written consent shall have the same force and effect as a
unanimous vote of the board of directors. Such written consent or consents shall
be filed with the minutes of the proceedings of the board.

 

Section 14.  Fees and Compensation of Directors. Directors and members of
committees may receive such compensation, if any, for their services, and such
reimbursement expenses, as may be fixed or determined by resolution of the board
of directors. This Section 14 shall not be construed to preclude any director
from serving the corporation in any other capacity as an officer,

 

12

--------------------------------------------------------------------------------


 

agent, employee, or otherwise, and receiving compensation for those services.

 

 

ARTICLE IV

 

COMMITTEES

 

Section 1. Committees of Directors. The board of directors may, by resolution
adopted by a majority of the authorized number of directors, designate one or
more committees, each consisting of two or more directors, to serve at the
pleasure of the board. The board may designate one or more directors as
alternate members of any committee, who may replace any absent member at any
meeting of the committee. Any committee, to the extent provided in the
resolution of the board, shall have all the authority of the board, except with
respect to:

 

(a)  The approval of any action which, under the General Corporation Law of
California, also requires shareholders’ approval or approval of the outstanding
shares;

 

(b)  The filling of vacancies on the board of directors or in any committee;

 

(c)  The fixing of compensation of the directors for serving on the board or on
any committee;

 

(d)  The amendment or repeal of bylaws or the adoption of new bylaws;

 

(e)  The amendment or repeal of any resolution of the board of directors which
by its express terms is not so amendable or repealable;

 

(f)  A distribution to the shareholders of the corporation, except at a rate or
in a periodic amount or within a price range determined by the board of
directors; or

 

(g)  The appointment of any other committees of the board of directors or the
members of these committees.

 

Section 2.  Meetings and Action of Committees. Meetings and action of committees
shall be governed by, and held and taken in accordance with, the provisions of
Article III of these bylaws, Section 5 (place of meetings), Section 7 (regular
meetings), Section 8 (special meetings and notice), Section 9 (quorum), Section
10 (waiver of notice), Section 11 (adjournment), Section 12 (notice of
adjournment), and Section 13 (action without meeting), with such changes in the
context of those bylaws as are necessary to substitute the committee and its
members for the

 

13

--------------------------------------------------------------------------------


 

board of directors and its members, except that the time of regular meetings of
committees may be determined either by resolution of the board of directors or
by resolution of the committee; special meetings of committees may also be
called by resolution of the board of directors; and notice of special meetings
of committees shall also be given to all alternate members, who shall have the
right to attend all meetings of the committee. The board of directors may adopt
rules for the government of any committee not inconsistent with the provisions
of these bylaws.

 

ARTICLE V

 

OFFICERS

 

Section 1.  Officers. The officers of the corporation shall be a president, a
secretary, and a chief financial officer.  The corporation may also have, at the
discretion of the board of directors, a chairman of the board, one or more vice
presidents, one or more assistant secretaries, one or more assistant treasurers,
and such other officers as may be appointed in accordance with the provisions of
Section 3 of this Article V. Any number of offices may be held by the same
person.

 

Section 2.  Election of Officers. The officers of the corporation, except such
officers as may be appointed in accordance with the provisions of Section 3 or
Section 5 of this Article V, shall be chosen by the board of directors, and each
shall serve at the pleasure of the board, subject to the rights, if any, of an
officer under any contract of employment.

 

Section 3.  Subordinate Officers. The board of directors may appoint, and may
empower the president to appoint, such other officers as the business of the
corporation may require, each of whom shall hold office for such period, have
such authority and perform such duties as are provided in the bylaws or as the
board of directors may from time to time determine.

 

Section 4.  Removal and Resignation of Officers.

 

(a)  Subject to the rights, if any, of an officer under any contract of
employment, any officer may be removed, either with or without cause, by the
board of directors, at any regular or special meeting of the board, or, except
in case of an officer chosen by the board of directors, by any officer upon whom
such power of removal may be conferred by the board of directors.

 

(b)  Any officer may resign at any time by giving written notice to the
corporation. Any resignation shall take effect at the date of the receipt of
that notice or at any later time

 

14

--------------------------------------------------------------------------------


 

specified in that notice; and, unless otherwise specified in that notice, the
acceptance of the resignation shall not be necessary to make it effective. Any
resignation is without prejudice to the rights, if any, of the corporation under
any contract to which the officer is a party.

 

Section 5.  Vacancies in Offices. A vacancy in any office because of death,
resignation, removal, disqualification or any other cause shall be filled in the
manner prescribed in these bylaws for regular appointments to that office.

 

Section 6.  Chairman of the Board. The chairman of the board, if such an officer
be elected, shall, if present, preside at meetings of the board of directors and
exercise and perform such other powers and duties as may be from time to time
assigned to him by the board of directors or prescribed by the bylaws. If there
is no president, the chairman of the board shall in addition be the chief
executive officer of the corporation and shall have the powers and duties
prescribed in Section 7 of this Article V.

 

Section 7.  President. Subject to such supervisory powers, if any, as may be
given by the board of directors to the chairman of the board, if there be such
an officer, the president shall be the chief executive officer of the
corporation and shall, subject to the control of the board of directors, have
general supervision, direction, and control of the business and the officers of
the corporation. He shall preside at all meetings of the shareholders and, in
the absence of the chairman of the board, or if there be none, at all meetings
of the board of directors. He shall have the general powers and duties of
management usually vested in the office of president of a corporation, and shall
have such other powers and duties as may be prescribed by the board of directors
or the bylaws.

 

Section 8.  Vice Presidents. In the absence or disability of the president, the
vice presidents, if any, in order of their rank as fixed by the board of
directors or, if not ranked, a vice president designated by the board of
directors, shall perform all the duties of the president and when so acting
shall have all the powers of, and be subject to all the restrictions upon, the
president. The vice presidents shall have such other powers and perform such
other duties as from time to time may be prescribed for them respectively by the
board of directors or the bylaws, and the president, or the chairman of the
board.

 

Section 9.  Secretary.

 

(a)  The secretary shall keep or cause to be kept, at the principal executive
office or such other place as the board of

 

 

15

--------------------------------------------------------------------------------


 

directors may direct, a book of minutes of all meetings and actions of
directors, committees of directors, and shareholders, with the time and place of
holding, whether regular or special, and, if special, how authorized, the notice
given, the names of those present at directors’ meetings or committee meetings,
the number of shares present or represented at shareholders’ meetings, and the
proceedings.

 

(b)  The secretary shall keep, or cause to be kept, at the principal executive
office or at the office of the corporation’s transfer agent or registrar, as
determined by resolution of the board of directors, a share register, or a
duplicate share register, showing the names of all shareholders and their
addresses, the number and classes of shares held by each, the number and date of
certificates issued for the same, and the number and date of cancellation of
every certificate surrendered for cancellation.

 

(c)  The secretary shall give, or cause to be given, notice of all meetings of
the shareholders and of the board of directors required by the bylaws or by law
to be given, and he shall keep the seal of the corporation, if one be adopted,
in safe custody, and shall have such other powers and perform such other duties
as may be prescribed by the board of directors or by the bylaws.

 

Section 10.  Chief Financial Officer.

 

(a)  The chief financial officer shall keep and maintain, or cause to be kept
and maintained, adequate and correct books and records of accounts of the
properties and business transactions of the corporation, including accounts of
its assets, liabilities, receipts, disbursements, gains, losses, capital,
retained earnings, and shares. The books of account shall at all reasonable
times be open to inspection by any director.

 

(b)  The chief financial officer shall deposit all moneys and other valuables in
the name and to the credit of the corporation with such depositories as may be
designated by the board of directors.  He shall disburse the funds of the
corporation as may be ordered by the board of directors, shall render to the
president and directors, whenever they request it, an account of all of his
transactions as chief financial officer and of the financial condition of the
corporation, and shall have other powers and perform such other duties as may be
prescribed by the board of directors or the bylaws.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VI

 

INDEMNIFICATION OF DIRECTORS, OFFICERS, EMPLOYEES AND

OTHER AGENTS

 

Section 1.  Agents, Proceedings and Expenses. For the purposes of this Article,
“agent” means any person who is or was a director, officer, employee, or other
agent of this corporation, or is or was serving at the request of this
corporation as a director, officer, employee, or agent of another foreign or
domestic corporation, partnership, joint venture, trust or other enterprise, or
was a director, officer, employee, or agent of a foreign or domestic corporation
which was a predecessor corporation of this corporation or of another enterprise
at the request of such predecessor corporation; “proceeding” means any
threatened, pending or completed action or proceeding, whether civil, criminal,
administrative, or investigative; and “expenses” includes, without limitation,
attorneys' fees and any expenses of establishing a right to indemnification
under Section 4 or Section 5(b) of this Article.

 

Section 2.  Actions Other than by the Corporation. This corporation shall
indemnify any person who was or is a party, or is threatened to be made a party,
to any proceeding (other than an action by or in the right of this corporation
to procure a judgment in its favor) by reason of the fact that such person is or
was an agent of this corporation, against expenses, judgments, fines,
settlements and other amounts actually and reasonably incurred in connection
with such proceeding if that person acted in good faith and in a manner that
person reasonably believed to be in the best interests of this corporation and,
in the case of a criminal proceeding, had no reasonable cause to believe the
conduct of that person was unlawful. The termination of any proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent shall not, of itself, create a presumption that the person did
not act in good faith and in a manner which the person reasonably believed to be
in the best interests of this corporation or that the person had reasonable
cause to believe that the person’s conduct was unlawful.

 

Section 3.  Actions by the Corporation. This corporation shall indemnify any
person who was or is a party, or is threatened to be made a party, to any
threatened, pending or completed action by or in the right of this corporation
to procure a judgment in its favor by reason of the fact that such person is or
was an agent of this corporation, against expenses actually and reasonably
incurred by that person in connection with the defense or settlement of that
action if that person acted in good faith,

 

 

17

--------------------------------------------------------------------------------


 

in a manner that person believed to be in the best interests of this corporation
and its shareholders. No indemnification shall be made under this Section 3 for
any of the following:

 

(a)  In respect of any claim, issue or matter as to which that person shall have
been adjudged to be liable to this corporation in the performance of that
person’s duty to this corporation and its shareholders, unless and only to the
extent that the court in which such proceeding is or was pending shall determine
upon application that, in view of all the circumstances of the case, that person
is fairly and reasonably entitled to indemnity for the expenses and then only to
the extent that the court shall determine.

 

(b)  Of amounts paid in settling or otherwise disposing of a threatened or
pending action, without court approval.

 

(c)  Of expenses incurred in defending a pending action which is settled or
otherwise disposed of without court approval.

 

Section 4.  Successful Defense by Agent. To the extent that an agent of this
corporation has been successful on the merits in defense of any proceeding
referred to in Sections 2 or 3 of this Article, or in defense of any claim,
issue, or matter therein, the agent shall be indemnified against expenses
actually and reasonably incurred by the agent in connection therewith.

 

Section 5.  Required Approval. Except as provided in Section 4 of this Article,
any indemnification under this Article shall be made by this corporation only if
authorized in the specific case upon a determination that indemnification of the
agent is proper in the circumstances because the agent has met the applicable
standard of conduct set forth in Sections 2 or 3 of this Article, by any of the
following:

 

(a)  A majority vote of a quorum consisting of directors who are not parties to
the proceeding.

 

(b)  If such a quorum of directors is not obtainable, by independent legal
counsel in a written opinion.

 

(c)  Approval by the affirmative vote of a majority of the shares of this
corporation entitled to vote represented at a duly held meeting at which a
quorum is present (which shares voting affirmatively also constitute at least a
majority of the required quorum) or by the written consent of holders of a
majority of the outstanding shares entitled to vote. For this purpose, the
shares owned by the person to be indemnified shall not be considered entitled to
vote thereon.

 

18

--------------------------------------------------------------------------------


 

(d)  The court in which the proceeding is or was pending, on application made by
this corporation or the agent or the attorney or other person rendering services
in connection with the defense, whether or not such application by the agent,
attorney, or other person is opposed by this corporation.

 

Section 6.  Advance of Expenses. Expenses incurred in defending any proceeding
may be advanced by this corporation before the final disposition of the
proceeding on receipt of an undertaking by or on behalf of the agent to repay
the amount of the advance if it shall be determined ultimately that the agent is
not entitled to be indemnified as authorized in this Article.

 

Section 7.  Other Contractual Rights. The indemnification provided herein shall
not be deemed to limit the right of this corporation to indemnify any other
person for any such expenses to the full extent permitted by law, nor shall it
be deemed exclusive of any other rights to which those seeking indemnification
may be entitled under any bylaw, agreement, vote of shareholders or
disinterested directors or otherwise, both as to action in an official capacity
and as to action in another capacity while holding such office, to the extent
such additional rights to indemnification are authorized in the articles of this
corporation. The rights to indemnity hereunder shall continue as to a person who
has ceased to be a director, officer, employee, or agent and shall inure to the
benefit of the heirs, executors, and administrators of the person. Nothing
contained in this Article shall affect any right to indemnification to which
persons other than directors and officers of this corporation or any subsidiary
hereof may be entitled by contract or otherwise.

 

Section 8.  Limitations. No indemnification or advance shall be made under this
Article, except as provided in Section 4 or Section 5(c), in any circumstance
where it appears:

 

(a)  That it would be inconsistent with a provision of the articles, bylaws, a
resolution of the shareholders or an agreement in effect at the time of the
accrual of the alleged cause of action asserted in the proceeding in which the
expenses were incurred or other amounts were paid, which prohibits or otherwise
limits indemnification.

 

(b)  That it would be inconsistent with any condition expressly imposed by a
court in approving a settlement.

 

Section 9.  Insurance. Upon and in the event of a determination by the board of
directors of this corporation to purchase such insurance, this corporation shall
purchase and maintain insurance on behalf of any agent of the corporation
against any liability asserted against or incurred by the agent in such

 

19

--------------------------------------------------------------------------------


 

capacity or arising out of the agent’s status as such whether or not this
corporation would have the power to indemnify the agent against that liability
under the provisions of this section. The fact that this corporation owns all or
a portion of the shares of the company issuing a policy of insurance shall not
render this subdivision inapplicable if either of the following conditions are
satisfied: (1) if authorized in the articles of the corporation, any policy
issued is limited to the extent provided by subdivision (d) of Section 204 of
the California Corporations Code; or (2)(A) the company issuing the insurance
policy is organized, licensed, and operated in a manner that complies with the
insurance laws and regulations applicable to its jurisdiction of organization,
(B) the company issuing the policy provides procedures for processing claims
that do not permit that company to be subject to direct control of the
corporation that purchase that policy, and (C) the policy issued provides for
some manner of risk sharing between the issuer and purchaser of the policy, on
one hand, and some unaffiliated person or persons, on the other, such as by
providing for more than one unaffiliated owner of the company issuing the policy
or by providing that a portion of the coverage furnished will be obtained from
some unaffiliated insurer or reinsurer.

 

Section 10. Fiduciaries of Corporate Employee Benefit Plan. This Article does
not apply to any proceeding against trustee, investment manager, or other
fiduciary of an employee benefit plan in that person’s capacity as such, even
though that person may also be an agent of the corporation as defined in Section
1 of this Article. Nothing contained in this Article shall limit any right to
indemnification to which such a trustee, investment manager, or other fiduciary
may be entitled by contract or otherwise, which shall be enforceable to the
extent permitted by applicable law other than this Article.

 

ARTICLE VII

RECORDS AND REPORTS

 

Section 1.  Maintenance and Inspection of Share Register.

 

(a)  The corporation shall keep at its principal executive office, or at the
office of its transfer agent or registrar, if either be appointed and as
determined by resolution of the board of directors, a record of its
shareholders, giving the names and addresses of all shareholders and the number
and class of shares held by each shareholder.

 

(b)  A shareholder or shareholders of the corporation holding at least five
percent (5%) in the aggregate of the outstanding

 

 

20

--------------------------------------------------------------------------------


 

voting shares of the corporation may (i) inspect and copy the records of
shareholders’ names and addresses and shareholdings during usual business hours
on five days prior written demand on the corporation, and (ii) obtain from the
transfer agent of the corporation, on written demand and on the tender of such
transfer agent’s usual charges for such list, a list of the shareholders’ names
and addresses, who are entitled to vote for the election of directors, and their
shareholdings, as of the most recent record date for which that list has been
compiled or as of a date specified by the shareholder after the date of demand.
This list shall be made available to any such shareholder by the transfer agent
on or before the later of five (5) days after the demand is received or the date
specified in the demand as the date as of which the list is to be compiled. The
record of shareholders shall also be open to inspection on the written demand of
any shareholder or holder of a voting trust certificate, at any time during
usual business hours, for a purpose reasonably related to the holder’s interests
as a shareholder or as the holder of a voting trust certificate. Any inspection
and copying under this Section 1 may be made in person or by an agent or
attorney of the shareholder or holder of a voting trust certificate making the
demand.

 

Section 2.  Maintenance and Inspection of Bylaws. The corporation shall keep at
its principal executive office, or if its principal executive office is not in
the State of California, at its principal business office in this state, the
original or a copy of the bylaws as amended to date, which shall be open to
inspection by the shareholders at all reasonable times during office hours. If
the principal executive office of the corporation is outside the State of
California and the corporation has no principal business office in this state,
the Secretary shall, upon the written request of any shareholder, furnish to
that shareholder a copy of the bylaws as amended to date.

 

Section 3.  Maintenance and Inspection of Other Corporate Records. The
accounting books and records and minutes of proceedings of the shareholders and
the board of directors and any committee or committees of the board of directors
shall be kept at such place or places designated by the board of directors, or,
in the absence of such designation, at the principal executive office of the
corporation. The minutes shall be kept in written form and the accounting books
and records shall be kept either in written form or in any other form capable of
being converted into written form. The minutes and accounting books and records
shall be open to inspection upon the written demand of any shareholder or holder
of a voting trust certificate, at any reasonable time during usual business
hours, for a purpose reasonably related to the holder’s interests as a
shareholder or as the holder of a voting trust certificate. The inspection may
be made in person

 

 

21

--------------------------------------------------------------------------------


 

or by an argent or attorney, and shall include the right to copy and make
extracts. These rights of inspection shall extend to the records of each
subsidiary corporation of the corporation.

 

Section 4.  Inspection by Directors. Every director shall have the absolute
right at any reasonable time to inspect all books, records, and documents of
every kind and the physical properties of the corporation and each of its
subsidiary corporations. This inspection by a director may be made in person or
by an agent or attorney and the right of inspection includes the right to copy
and make extracts of documents.

 

Section 5.  Annual Report to Shareholders. The annual report to shareholders
referred to in Section 1501 of the California General Corporation Law is
expressly dispensed with, but nothing herein shall be interpreted as prohibiting
the board of directors from issuing annual or other periodic reports to the
shareholders of the corporation as they consider appropriate. Provided, however,
that at such time as the corporation has one hundred (100) or more shareholders,
then, the board of directors shall cause an annual report to be sent to the
shareholders not later than one hundred twenty (120) days after the close of the
fiscal year adopted by the corporation. This report shall be sent at least
fifteen (15) days before the annual meeting of shareholders to be held during
the next fiscal year and in the manner specified in Section 5 of Article II of
these bylaws for giving notice to shareholders of the corporation. The annual
report shall contain a balance sheet as of the end of the fiscal year and an
income statement and statement of changes in financial position for the fiscal
year, accompanied by any report of independent accountants or, if there is no
such report, the certificate of an authorized officer of the corporation that
the statements were prepared without audit from the books and records of the
corporation.

 

Section 6.  Financial Statements.

 

(a)  A copy of any annual financial statement and any income statement of the
corporation for each quarterly period of each fiscal year, and any accompanying
balance sheet of the corporation as of the end of each such period, that has
been prepared by the corporation shall be kept on file in the principal
executive office of the corporation for twelve (12) months and each such
statement shall be exhibited at all reasonable times to any shareholder
demanding an examination of any such statement or a copy shall be mailed to any
such shareholder.

 

(b)  If a shareholder or shareholders holding at least five percent (5%) of the
outstanding shares of any class of stock of the corporation makes a written
request to the corporation for an income statement of the corporation for the
three (3)-month, six

 

22

--------------------------------------------------------------------------------


 

(6)-month or nine (9)-month period of the then current fiscal year ended more
than thirty (30) days before the date of the request, and a balance sheet of the
corporation as of the end of that period, the chief financial officer shall
cause that statement to be prepared, if not already prepared, and shall deliver
personally or mail that statement or statements to the person making the request
within thirty (30) days after the receipt of the request. If the corporation has
not sent to the shareholders its annual report for the last fiscal year, this
report shall likewise be delivered or mailed to the shareholder or shareholders
within thirty (30) days after the request.

 

(c)  The corporation shall also, on the written request of any shareholder, mail
to the shareholder a copy of the last annual, semiannual or quarterly income
statement which it has prepared, and a balance sheet as of the end of that
period.

 

(d)  The quarterly income statements and balance sheets referred to in this
section shall be accompanied by the report, if any, of any independent
accountants engaged by the corporation or the certificate of an authorized
officer of the corporation that the financial statements were prepared without
audit from the books and records of the corporation.

 

Section 7.  Annual Statement of General Information. The corporation shall file
with the Secretary of State of the State of California annually, on the
prescribed form, a statement setting forth the authorized number of directors,
the names and complete business or residence addresses of all incumbent
directors, the names and complete business or residence addresses of the chief
executive officer, secretary, and chief financial officer, the street address of
its principal executive office or principal business office in this state, and
the general type of business constituting the principal business activity of the
corporation, together with a designation of the agent of the corporation for the
purpose of service of process, all in compliance with Section 1502 of the
Corporations Code of California.

 

ARTICLE VIII

GENERAL CORPORATE MATTERS

 

Section 1.  Record Date for Purposes Other than Notice and Voting.

 

(a)  For purposes of determining the shareholders entitled to receive payment of
any dividend or other distribution or allotment of any rights or entitled to
exercise any rights in respect of any other lawful action (other than action by
shareholders by

 

23

--------------------------------------------------------------------------------


 

written consent without a meeting), the board of directors may fix, in advance,
a record date, which shall not be more than sixty (60) days before any such
action, and in that case only shareholders of record on the date so fixed are
entitled to receive the dividend, distribution, or allotment of rights or to
exercise the rights, as the case may be, notwithstanding any transfer of any
shares on the books of the corporation after the record date so fixed, except as
otherwise provided in the California General Corporation Law.

 

(b)  If the board of directors does not so fix a record date, the record date
for determining shareholders for any such purpose shall be at the close of
business on the day on which the board adopts the applicable resolution or the
sixtieth (60th) day before the date of that action, whichever is later.

 

Section 2.  Checks, Drafts, Evidences of Indebtedness. All checks, drafts, or
other orders for payment of money, notes or other evidences of indebtedness,
issued in the name of or payable to the corporation, shall be signed or endorsed
by such person or persons and in such manner as, from time to time, shall be
determined by resolution of the board of directors.

 

Section 3.  Corporate Contracts and Instruments; How Executed. The board of
directors, except as otherwise provided in these bylaws, may authorize any
officer or officers, agent or agents, to enter into any contract or execute any
instrument in the name of and on behalf of the corporation, and this authority
may be general or confined to specific instances; and, unless so authorized or
ratified by the board of directors or within the agency power of an officer, no
officer, agent, or employee shall have any power or authority to bind the
corporation by any contract or engagement or to pledge its credit or to render
it liable for any purpose or for any amount.

 

Section 4.  Certificates for Shares. A certificate or certificates for shares of
the capital stock of the corporation shall be issued to each shareholder when
any of these shares are fully paid, and the board of directors may authorize the
issuance of certificates or shares as partly paid provided that these
certificates shall state the amount of the consideration to be paid for them and
the amount paid. All certificates shall be signed in the name of the corporation
by the chairman of the board or vice chairman of the board or the president or
vice president and by the chief financial officer or an assistant treasurer or
the secretary or any assistant secretary, certifying the number of shares and
the class or series of shares owned by the shareholder.  Any or all of the
signatures on the certificate may be facsimile. In case any officer, transfer
agent, or registrar who

 

24

--------------------------------------------------------------------------------


 

has signed or whose facsimile signature has been placed on a certificate shall
have ceased to be that officer, transfer agent, or registrar before that
certificate is issued, it may be issued by the corporation with the same effect
as if that person were an officer, transfer agent, or registrar at the date of
issue.

 

Section 5.  Lost Certificates. Except as provided in this Section 5, no new
certificates for shares shall be issued to replace an old certificate unless the
latter is surrendered to the corporation and cancelled at the same time. The
board of directors may, in case any share certificate or certificate for any
other security is lost, stolen, or destroyed, authorize the issuance of a
replacement certificate on such terms and conditions as the board may require,
including provision for indemnification of the corporation secured by a bond or
other adequate security sufficient to protect the corporation against any claim
that may be made against it, including any expense or liability, on account of
the alleged loss, theft, or destruction of the certificate or the issuance of
the replacement certificate.

 

Section 6.  Representation of Shares of Other Corporations. The chairman of the
board, the president, or any vice president, or any other person authorized by
resolution of the board of directors or by any of the foregoing designated
officers, is authorized to vote on behalf of the corporation any and all shares
of any other corporation or corporations, foreign or domestic, standing in the
name of the corporation. The authority granted to these officers to vote or
represent on behalf of the corporation any and all shares held by the
corporation in any other corporation or corporations may be exercised by any of
these officers in person or by any person authorized to do so by a proxy duly
executed by these officers.

 

Section 7.  Construction and Definitions. Unless the context requires otherwise,
the general provisions, rules of construction, and definitions in the California
General Corporation Law shall govern the construction of these bylaws. Without
limiting the generality of this provision, the singular number includes the
plural, the plural number includes the singular, and the term “person” includes
both a corporation and a natural person.

 

ARTICLE IX

AMENDMENTS

 

Section 1.  Amendment by Shareholders. New bylaws may be adopted or these bylaws
may be amended or repealed by the vote or written consent of holders of a
majority of the outstanding shares entitled to vote; provided, however, that if
the articles

 

25

--------------------------------------------------------------------------------


 

of incorporation of the corporation set forth the number of authorized directors
of the corporation, the authorized number of directors may be changed only by an
amendment of the articles of incorporation.

 

Section 2.  Amendment by Directors. Subject to the rights of the shareholders as
provided in Section 1 of this Article IX, bylaws, other than a bylaw or an
amendment of a bylaw changing the authorized number of directors, may be
adopted, amended, or repealed by the board of directors.

 

26

--------------------------------------------------------------------------------


 

CERTIFICATE

 

I, the undersigned, do hereby certify:

 

(1)  That I am the Secretary of CUI ACQUISITION CORPORATION, a California
corporation; and

 

(2)  That the foregoing bylaws, consisting of twenty-six (26) pages, constitute
the bylaws of said corporation as duly adopted on the date hereinafter set
forth.

 

IN WITNESS WHEREOF, I have hereunto subscribed my name this 31 day of March,
1989.

 

 

/s/ Michael D. Farney

 

Michael D. Farney, Secretary

 

--------------------------------------------------------------------------------


 

Annex 3

 

--------------------------------------------------------------------------------


 

ACTION BY BOARD OF DIRECTORS

 

OF

 

CUI CORPORATION

 

BY UNANIMOUS WRITTEN CONSENT

 

The undersigned, being all of the members of the Board of Directors of CUI
CORPORATION, a California corporation (the “Company”), acting pursuant to
Section 307(8)(b) of the General Corporation Law of the State of California,
hereby consent in writing to the adoption of the following actions in lieu of a
special meeting of the Board of Directors:

 

GUARANTEE AND COLLATERAL

 

WHEREAS, INAMED Corporation (“Inamed”) intends to enter into that certain Credit
Agreement dated as of February 1, 2000 (the “Credit Agreement”), by and among
Inamed, the Lenders, Bear Stearns Corporate Lending Inc., as Syndication Agent
(in such capacity, the “Syndication Agent”), Bear, Stearns & Co. Inc., as sole
lead arranger and sole book manager (the “Arranger”) and the Administrative
Agent;

 

WHEREAS, pursuant to the terms of the Credit Agreement, the Company as a
subsidiary of Inamed, is required to guaranty all of Inamed’s obligations under
the Credit Agreement (the “Obligations”, as defined under the Credit Agreement),
by entering into that certain Guarantee and Collateral Agreement (the “Guarantee
and Collateral Agreement”) dated of even date with the Credit Agreement, a copy
of which has been presented to the Board;

 

WHEREAS, pursuant to the terms and conditions of the Credit Agreement, the
Company, as a subsidiary of Inamed is required to secure payment and performance
of the Obligations, also by entering into that same Guarantee and Collateral
Agreement (as defined above), whereby the Company would grant to Administrative
Agent, for the benefit of the Administrative Agent and the Lenders, a perfected,
first priority Lien on all of its right, title and interest in all of its
personal property, including but not limited to all capital stock of its
domestic

 

--------------------------------------------------------------------------------


 

subsidiaries, 65% of the capital stock of its foreign subsidiaries, accounts,
fixtures, contract rights, intellectual property, licences, material property,
etc.

 

WHEREAS, the Board of Directors of the Company has determined that in order to
give effect to the Credit Agreement, it is advisable and in the best interests
of the Company that the Company enter into the Guarantee and Collateral
Agreement and each of the transactions contemplated thereby;

 

NOW, THEREFORE, BE IT RESOLVED. that the Board of Directors deems it advisable
and in the best interests of the Company to enter into the Guarantee and
Collateral Agreement and any other documents contemplated thereby and such
documents hereby are authorized and approved, with such changes thereto as the
Chairman, the President, any Vice President or the Secretary of the Company (the
“proper officers”) may approve, such approval to be conclusively evidenced by
such officer’s or officers’ execution and delivery thereof;

 

RESOLVED FURTHER, that the proper officers of the Company be and each of them
hereby is, authorized, empowered and directed, in the name and on behalf of the
Company, to enter into the Guarantee and Collateral Agreement substantially on
the terms and conditions as presented and described to the Board, with such
changes thereto as the proper officers may approve, such approval to be
conclusively evidenced by such officer’s or officers’ execution and delivery
thereof; and

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized and directed to enter into such other agreements,
documents, promissory notes, and instruments with respect to any of the
foregoing, in such form and on such terms and conditions as may be agreed to by
the proper officers of the Company, Administrative Agent and the Lenders, and to
take such other actions with respect to the foregoing as may be required by
Administrative Agent and the Lenders; and that the proper officers of the
Company be, and each of them hereby is, authorized, directed and empowered, in
the name and on behalf of the Company, to execute and deliver such other
agreements, documents, promissory notes, deeds of trust, mortgages and other
instruments and to perform all other acts as such officers shall approve in
connection with any of the above the execution of such agreements, documents
promissory notes and other instruments or the taking of any such actions to be
conclusive evidence of such approval.

 

--------------------------------------------------------------------------------


 

GENERAL AUTHORIZATIONS

 

RESOLVED, that the officers of the Company be, and each of them hereby is,
authorized, empowered and directed, in the name and on behalf of the Company, to
do or cause to be done all such other acts or things, and to execute and
deliver, or cause to be executed and delivered, all such other documents,
instruments, agreements, notes, undertakings, guarantees and certificates of any
kind and nature whatsoever, as such officer or officers may deem necessary or
appropriate to effectuate or carry out the purposes and intent of the foregoing
resolutions; all such other actions to be performed in such manner, and all such
other documents, instruments, agreements, notes, undertakings, guarantees and
certificates to be executed and delivered in such form, as the officer or
officers performing or executing the same shall approve, such officer’s or
officers’ approval thereof to be conclusively evidenced by the performance of
any such other action or the execution and delivery of any such other document,
instruments, agreements, notes, undertakings and certificates; and

 

RESOLVED FURTHER, that all acts and things previously done by any of the
officers of the Company, on or prior to the date hereof, in the name and on
behalf of the Company, in connection with the transactions contemplated by the
foregoing resolutions, are in all respects ratified, approved, confirmed and
adopted as the acts and deeds by and on behalf of the Company.

 

* * *

 

--------------------------------------------------------------------------------


 

This Unanimous Written Consent may be executed in one or more counterparts, each
of which shall be considered as an original.  The Secretary of the Company shall
file this Unanimous Written Consent in the minute book of the Company and it
shall become part of the records of the Company.

 

Dated: February 1, 2000

 

 

/s/ Richard G. Babbitt

 

Richard G. Babbitt

 

 

 

/s/ Ilan K. Reich

 

Ilan K. Reich

 

--------------------------------------------------------------------------------


 

Annex 4

 

--------------------------------------------------------------------------------


 

State of California

 

SECRETARY OF STATE

 

CERTIFICATE OF STATUS

DOMESTIC CORPORATION

 

[ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

FLOWMATRIX CORPORATION

 

SECRETARY’S CERTIFICATE

 

Reference is hereby made to the Credit Agreement, dated as of February 1, 2000
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Inamed Corporation (the “Borrower”), the Lenders, Bear
Stearns Corporate Lending Inc., as Syndication Agent (in such capacity, the
“Syndication Agent”). Bear, Stearns & Co. Inc., as sole lead arranger and sole
book manager (the “Arranger”) and the Administrative Agent. Capitalized terms
used herein and not otherwise defined shall have the meanings assigned in the
Credit Agreement. This certificate is being delivered pursuant to Section 5.
1(g) of the Credit Agreement.

 

I, David E. Bamberger, hereby certify that I am the Secretary of FLOWMATRIX
CORPORATION (the “Company”), and as such have access to the Company’s corporate
records and am familiar with the matters therein contained and herein certified,
and that:

 

1.             Attached hereto as Annex 1 is a true, correct and complete copy
of the Articles of Incorporation of the Company, as filed with the Secretary of
State of the State of Nevada on June 4, 1993.

 

2.             Attached hereto as Annex 2 is a true, correct and complete copy
of the By–laws of the Company as presently in effect on and as of the date
hereof, which By-laws are in full force and effect in said form without
modification, amendment, rescission or repeal in any respect.

 

3.             Attached hereto as Annex 3 is a true, correct and complete copy
of resolutions adopted by unanimous written consent in lieu of a meeting in
accordance with applicable laws and the Articles of Incorporation and By-laws of
the Company, and such resolutions (i) were duly adopted by the Board of
Directors of the Company and are in full force and effect on and as of the date
hereof, not having been in any way amended, altered or repealed, and (ii)
constitute the only resolutions of the Board of Directors of the Company
relating to the subject matter of the Credit Agreement, the other Loan Documents
and the transactions contemplated thereby.

 

--------------------------------------------------------------------------------


 

4.             Attached hereto as Annex 4 is (i) a true, correct and complete
copy of a certificate from the Office of the Secretary of State of the State of
Nevada indicating that the Company is in good standing.

 

5.             There are no consents, licenses or approvals required in
connection with the execution, delivery and performance by the Company or the
validity and enforceability against the Company of the Loan Documents to which
it is a party.

 

6.             The following persons are duly qualified and acting officers of
the Company, each of whom is authorized to sign any of the Loan Documents to
which the Company is a party, and each of whom is duly elected to the office set
forth opposite his respective name; the signature appearing opposite the name of
each such officer is his authentic signature:

 

NAME

OFFICE

SIGNATURE

 

 

 

 

Ilan K. Reich

PRESIDENT

/s/ Ilan K. Reich

 

 

 

David E. Bamberger

SECRETARY

/s/ David E. Bamberger

 

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the 1 day of February, 2000.

 

 

/s/ David E. Bamberger

 

David E. Bamberger

 

Secretary

 

2

--------------------------------------------------------------------------------


 

I, Ilan K. Reich, President of the Company, hereby certify that David E.
Bamberger is the duly elected Secretary of the Company and that the signature
appearing above is his genuine signature.

 

 

/s/ Ilan K. Reich

 

Ilan K. Reich

 

President

 

3

--------------------------------------------------------------------------------


 

Annex I

 

--------------------------------------------------------------------------------


 

 

ARTICLES OF INCORPORATION

 

OF

 

FLOWMATRIX CORPORATION

 

I, the person hereinafter named as incorporator, for the purpose of associating
to establish a corporation, under the provisions and subject to the requirements
of Title 7, Chapter 78 of Nevada Revised Statutes, and the acts amendatory
thereof, and hereinafter sometimes referred to as the General Corporation Law of
the State of Nevada, do hereby adopt and make the following Articles of
Incorporation:

 

FIRST:  The name of the corporation (hereinafter called the corporation) is
FLOWMATRIX CORPORATION

 

SECOND:  The name of the corporation’s resident agent in the State of Nevada is
The Prentice-Hall Corporation System, Nevada, Inc., and the street address of
the said resident agent where process may be served on the corporation is 502
East John Street, Carson City 89706.

 

THIRD:  This corporation is authorized to issue two classes of stock, designated
Common Stock and Preferred Stock, respectively. The number of shares of Common
Stock which the corporation is authorized to issue is Fifteen Thousand (15,000),
all of which are of a par value of One ($1.00) dollar each. The number of shares
of Preferred Stock which the corporation is authorized to issue is Ten Thousand
(10,000), all of which are of a par value of One ($1.00) dollar each.

 

The Preferred Stock may be issued in one or more series. The Board of Directors
of the corporation is hereby authorized to determine or alter the rights,
preferences, privileges and restrictions granted to or imposed on any wholly
unissued class or series of Preferred Stock and to fix and determine the number
of shares and the designation of any series of wholly unissued Preferred Stock.

 

No holder of any of the shares of any class of the corporation shall be entitled
as of right to subscribe for, purchase, or otherwise acquire any shares of any
class of the corporation which the corporation proposes to issue or any rights
or options which the corporation proposes to grant for the purchase of shares of
any class of the corporation or for the purchase of any shares, bonds,
securities, or obligations of the corporation

 

1

--------------------------------------------------------------------------------


 

which are convertible into or exchangeable for, or which carry any rights, to
subscribe for, purchase, or otherwise acquire shares of any class of the
corporation; and any and all of such shares, bonds, securities, or obligations
of the corporation, whether now or hereafter authorized or created, may be
issued, or may be reissued or transferred if the same have been reacquired and
have treasury status, and any and all of such rights and options may be granted
by the Board of Directors to such persons, firms, corporations, and
associations, and for such lawful consideration, and on such terms, as the Board
of Directors in its discretion may determine, without first offering the same,
or any thereof, to any said holder.

 

FOURTH:  The governing board of the corporation shall be styled as a “Board of
Directors”, and any member of said Board shall be styled as a “Director.”

 

The number of members constituting the first Board of Directors of the
corporation is two (2); and the name and the post office box or street address,
either residence or business, of each of said members are as follows:

 

NAME

 

ADDRESS

Donald K. McGhan

 

3800 Howard Hughes Parkway, Suite 900
Las Vegas, NV 89109

 

 

 

Michael D. Farney

 

3800 Howard Hughes Parkway, Suite 900
Las Vegas, NV 89109

 

The number of directors of the corporation may be increased or decreased in the
manner provided in the Bylaws of the corporation; provided, that the number of
directors shall never be less than one. In the interim between election of
directors by stockholders entitled to vote, all vacancies, including vacancies
caused by an increase in the number of directors and including vacancies
resulting from the removal of directors by the stockholders entitled to vote
which are not filled by said stockholders, may be filled by the remaining
directors, though less than a quorum.

 

FIFTH:  The name and the post office box or street address, either residence or
business, of the incorporator signing these Articles of Incorporation are as
follows:

 

NAME

 

ADDRESS

M. Ryan

 

5670 Wilshire Blvd., Suite 750

 

 

Los Angeles, CA 90036

 

2

--------------------------------------------------------------------------------


 

SIXTH:  The corporation shall have perpetual existence.

 

SEVENTH:  The personal liability of the directors of the corporation is hereby
eliminated to the fullest extent permitted by the General Corporation Law of the
State of Nevada, as the same may be amended and supplemented.

 

EIGHTH: The corporation shall, to the fullest extent permitted by the General
Corporation Law of the State of Nevada, as the same may be amended and
supplemented, indemnify any and all persons whom it shall have power to
indemnify under said Law from and against any and all of the expenses,
liabilities, or other matters referred to in or covered by said Law, and the
indemnification provided for herein shall not be deemed exclusive of any other
rights to which those indemnified may be entitled under any Bylaw, agreement,
vote of stockholders or disinterested directors or otherwise, both as to action
in his official capacity and as to action in another capacity while holding such
office, and shall continue as to a person who has ceased to be a director,
officer, employee, or agent and shall inure to the benefit of the heirs,
executors, and administrators of such a person.

 

NINTH:  The corporation may engage in any lawful activity.

 

TENTH:  The corporation reserves the right to amend, alter, change, or repeal
any provision contained in these Articles of Incorporation in the manner now or
hereafter prescribed by statute, and all rights conferred upon stockholders
herein are granted subject to this reservation.

 

IN WITNESS WHEREOF, I do hereby execute these Articles of Incorporation on June
3, 1993.

 

 

/s/ M. Ryan

 

M. Ryan, Incorporator

 

3

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

)

 

 

)

ss.:

COUNTY OF LOS ANGELES

)

 

 

On June 3, 1993, before me, Jillaine E. Costelloe, Notary Public, personally
appeared M. Ryan, personally known to me to be the person whose name is
subscribed to the within instrument and acknowledged to me that she executed the
same in her authorized capacity, and that by her signature on the instrument the
person or the entity upon behalf of which the person acted, executed the
instrument.

 

WITNESS my hand and official seal.

 

[SEAL]

 

 

 

Signature

/s/ Jillaine E. Costelloe

 

 

4

--------------------------------------------------------------------------------


 

Annex 2

 

--------------------------------------------------------------------------------


 

BYLAWS

 

OF

 

FLOWMATRIX CORPORATION

A Nevada Corporation

 

ARTICLE I

OFFICES

 

SECTION 1.  PRINCIPAL EXECUTIVE OFFICE. The principal office of the Corporation
is hereby fixed in 3800 Howard Hughes Parkway, #900, Las Vegas, in the State of
Nevada.

 

SECTION 2.  OTHER OFFICES. Branch or subordinate offices may be established by
the Board of Directors at such other places as may be desirable.

 

ARTICLE II

SHAREHOLDERS

 

SECTION 1.  PLACE OF MEETING. Meetings of shareholders shall be held either at
the principal executive office of the corporation or at any other location
within or without the State of Nevada which may be designated by written consent
of all persons entitled to vote thereat.

 

SECTION 2.  ANNUAL MEETINGS. The annual meeting of shareholders shall be held on
such day and at such time as may be fixed by the Board; provided, however, that
should said day fall upon a Saturday, Sunday, or legal holiday observed by the
Corporation at its principal executive office, then any such meeting of
shareholders shall be held at the same time and place on the next day thereafter
ensuing which is a full business day. At such meetings, directors shall be
elected by plurality vote and any other proper business may be transacted.

 

1

--------------------------------------------------------------------------------


 

SECTION 3.  SPECIAL MEETINGS.  Special meetings of the shareholders may be
called for any purpose or purposes permitted under Chapter 78 of Nevada Revised
Statutes at any time by the Board, the Chairman of the Board, the President, or
by the shareholders entitled to cast not less than twenty-five percent (25%) of
the votes at such meeting. Upon request in writing to the Chairman of the Board,
the President, any Vice-President or the Secretary, by any person or persons
entitled to call a special meeting of shareholders, the Secretary shall cause
notice to be given to the shareholders entitled to vote, that a special meeting
will be held not less than thirty-five (35) nor more than sixty (60) days after
the date of the notice.

 

SECTION 4.  NOTICE OF ANNUAL OR SOCIAL MEETING. Written notice of each annual
meeting of shareholders shall be given not less than ten (10) nor more than
sixty (60) days before the date of the meeting to each shareholder entitled to
vote thereat. Such notice shall state the place, date and hour of the meeting
and (i) in the case of a special meeting the general nature of the business to
be transacted, or (ii) in the case of the annual meeting, those matters which
the Board, at the time of the mailing of the notice, intends to present for
action by the shareholders, but, any proper matter may be presented at the
meeting for such action. The notice of any meeting at which directors are to be
elected shall include the names of the nominees intended, at the time of the
notice, to be presented by management for election.

 

Notice of a shareholders’ meeting shall be given either personally or by mail
or, addressed to the shareholder at the address of such shareholder appearing on
the books of the corporation or if no such address appears or is given, by
publication at least once in a newspaper of general circulation in Clark County,
Nevada.

 

2

--------------------------------------------------------------------------------


 

An affidavit of mailing of any notice, executed by the Secretary, shall be prima
facie evidence of the giving of the notice.

 

SECTION 5.  QUORUM. A majority of the shares entitled to vote, represented in
person or by proxy, shall constitute a quorum at any meeting of shareholders. If
a quorum is present, the affirmative vote of the majority of shareholders
represented and voting at the meeting on any matter, shall be the act of the
shareholders. The shareholders present at a duly called or held meeting at which
a quorum is present may continue to do business until adjournment,
notwithstanding withdrawal of enough shareholders to leave less than a quorum,
if any action taken (other than adjournment) is approved by at least a majority
of the number of shares required as noted above to constitute a quorum.
Notwithstanding the foregoing, (1) the sale, transfer and other disposition of
substantially all of the corporation’s properties and (2) a merger or
consolidation of the corporation shall require the approval by an affirmative
vote of not less than two-thirds (2/3) of the corporation’s issued and
outstanding shares.

 

SECTION 6.  ADJOURNED MEETING AND NOTICE THEREOF. Any shareholders meeting,
whether or not a quorum is present, may be adjourned from time to time. In the
absence of a quorum (except as provided in Section 5 of this Article), no other
business may be transacted at such meeting.

 

It shall not be necessary to give any notice of the time and place of the
adjourned meeting or of the business to be transacted thereat, other than by
announcement at the meeting at which such adjournment is taken; provided,
however when a shareholders meeting is adjourned for more than forty-five (45)
days or, if after adjournment a new record date is fixed for the adjourned
meeting, notice of the adjourned meeting shall be

 

3

--------------------------------------------------------------------------------


 

given as in the case of an original meeting.

 

SECTION 7.  VOTING. The shareholders entitled to notice of any meeting or to
vote at such meeting shall be only persons in whose name shares stand on the
stock records of the corporation on the record date determined in accordance
with Section 8 of this Article.

 

SECTION 8.  RECORD DATE. The Board may fix, in advance, a record date for the
determination of the shareholders entitled to notice of a meeting or to vote or
entitled to receive payment of any dividend or other distribution, or any
allotment of rights, or to exercise rights in respect to any other lawful
action. The record date so fixed shall be not more than sixty (60) nor less than
ten (10) days prior to the date of the meeting nor more than sixty (60) days
prior to any other action. When a record date is so fixed, only shareholders of
record on that date are entitled to notice of and to vote at the meeting or to
receive the dividend, distribution, or allotment of rights, or to exercise of
the rights, as the case may be, notwithstanding any transfer of shares on the
books of the corporation after the record date. A determination of shareholders
of record entitled to notice of or to vote at a meeting of shareholders shall
apply to any adjournment of the meeting unless the Board fixes a new record date
for the meeting. The Board shall fix a new record date if the meeting is
adjourned for more than forty-five (45) days.

 

If no record date is fixed by the Board, the record date f or determining
shareholders entitled to notice of or to vote at a meeting of shareholders shall
be the close of business on the business day next preceding the day on which
notice is given or, if notice is waived, at the close of business on the
business day next preceding the day on which notice is given. The record date
for determining shareholders for any purpose

 

4

--------------------------------------------------------------------------------


 

other than as set in this Section 8 or Section 10 of this Article shall be at
the close of the day on which the Board adopts the resolution relating thereto,
or the sixtieth day prior to the date of such other action, whichever is later.

 

SECTION 9.  CONSENT OF ABSENTEES. The transactions of any meeting of
shareholders, however called and noticed, and wherever held, are as valid as
though had at a meeting duly held after regular call and notice, if a quorum is
present either in person or by proxy, and if, either before or after the
meeting, each of the persons entitled to vote not present in person or by proxy,
signs a written waiver of notice, or a consent to the holding of the meeting or
an approval of the minutes thereof. All such waivers, consents or approvals
shall be filed with the corporate records or made a part of the minutes of the
meeting.

 

SECTION 10.  ACTION WITHOUT MEETING. Any action which, under any provision of
law, may be taken at any annual or special meeting of shareholders, may be taken
without a meeting and without prior notice if a consent in writing, setting
forth the actions to taken, shall be signed by the holders of outstanding shares
having not less than the minimum number of votes that would be necessary to
authorize or take such action at a meeting at which all shares entitled to vote
thereon were present and voted. Unless a record date for voting purposes be
fixed as provided in Section 8 of this Article, the record date for determining
shareholders entitled to give consent pursuant to this Section 10, when no prior
action by the Board has been taken, shall be the day on which the first written
consent is given.

 

SECTION 11.  PROXIES. Every person entitled to vote shares has the right to do
so either in person or by one or more persons authorized by a written proxy
executed by such shareholder and filed with the Secretary not less than five (5)

 

 

5

--------------------------------------------------------------------------------


 

days prior to the meeting.

 

SECTION 12.  CONDUCT OF MEETING.  The President shall preside as Chairman at all
meetings of the shareholders, unless another Chairman is selected. The Chairman
shall conduct each such meeting in a businesslike and fair manner, but shall not
be obligated to follow any technical, formal or parliamentary rules or
principles of procedure. The Chairman’s ruling on procedural matters shall be
conclusive and binding on all shareholders, unless at the time of ruling a
request for a vote is made by the shareholders entitled to vote and represented
in person or by proxy at the meeting, in which case the decision of a majority
of such shares shall be conclusive and binding on all shareholders without
limiting the generality of the foregoing, the Chairman shall have all the powers
usually vested in the chairman of a meeting of shareholders.

 

ARTICLE III

DIRECTORS

 

SECTION 1.  POWERS.  Subject to limitation of the Articles of Incorporation, of
these bylaws, and of actions required to be approved by the shareholders, the
business and affairs of the corporation shall be managed and all corporate
powers shall be exercised by or under the direction of the Board. The Board may,
as permitted by law, delegate the management of the day-to-day operation of the
business of the corporation to a management company or other persons or officers
of the corporation provided that the business and affairs of the corporation
shall be managed and all corporate powers shall be exercised under the ultimate
direction of the Board. Without prejudice to such general powers, it is hereby
expressly declared that the Board shall have the following powers:

 

(a)  To select and remove all of the officers, agents

 

6

--------------------------------------------------------------------------------


 

and employees of the corporation, prescribe the powers and duties for them as
may not be inconsistent with law, or with the Articles of Incorporation or by
these bylaws, fix their compensation, and require from them, if necessary,
security for faithful service.

 

(b)  To conduct, manage, and control the affairs and business of the corporation
and to make such rules and regulations therefore not inconsistent with law, with
the Articles of Incorporation or these bylaws, as they may deem best.

 

(c)  To adopt, make and use a corporate seal, and to prescribe the forms of
certificates of stock and to alter the form of such seal and such of
certificates from time to time in their judgment they deem best.

 

(d)  To authorize the issuance of shares of stock of the corporation from time
to time, upon such terms and for such consideration as may be lawful.

 

(e)  To borrow money and incur indebtedness for the purposes of the corporation,
and to cause to be executed and delivered therefor, in the corporate name,
promissory notes, bonds, debentures, deeds of trust, mortgages, pledges,
hypothecation or other evidence of debt and securities therefor.

 

SECTION 2.  NUMBER AND QUALIFICATION OF DIRECTORS. The authorized number of
directors shall be two (2)until changed by amendment of the Articles or by a
bylaw duly adopted by approval of the outstanding shares amending this Section
2.

 

SECTION 3.  ELECTION AND TERM OF OFFICE. The directors shall be elected at each
annual meeting of shareholders but if any such annual meeting is not held or the
directors are not

 

7

--------------------------------------------------------------------------------


 

elected thereat, the directors may be elected at any special meeting of
shareholders held for that purpose. Each director shall hold office until the
next annual meeting and until a successor has been elected and qualified.

 

SECTION 4.  CHAIRMAN OF THE BOARD. At the regular meeting of the Board, the
first order of business will be to select, from its members, a Chairman of the
Board whose duties will be to preside over all board meetings until the next
annual meeting and until a successor has been chosen.

 

SECTION 5.  VACANCIES. Any director may resign effective upon giving written
notice to the Chairman of the Board, the President, Secretary, or the Board,
unless the notice specified a later time for the effectiveness of such
resignation. If the resignation is effective at a future time, a successor may
be elected to take office when the resignation becomes effective.

 

Vacancies in the Board including those existing as a result of a removal of a
director, shall be filled by the shareholders at a special meeting, and each
director so elected shall hold office until the next annual meeting and until
such director’s successor has been elected and qualified.

 

A vacancy or vacancies in the Board shall be deemed to exist in case of the
death, resignation or removal of any director or if the authorized number of
directors be increased, or if the shareholders fail, at any annual or special
meeting of shareholders at which any directors are elected, to elect the full
authorized number of directors to be voted for the meeting.

 

The Board may declare vacant the office of a director who has been declared of
unsound mind or convicted of a felony by an order of court.

 

8

--------------------------------------------------------------------------------


 

The shareholders may elect a director or directors at any time to fill any
vacancy or vacancies. Any such election by written consent requires the consent
of a majority of the outstanding shares entitled to vote. If the Board accepts
the resignation of a director tendered to take effect at a future time, the
shareholder shall have power to elect a successor to take office when the
resignation is to become effective.

 

No reduction of the authorized number of directors shall have the effect of
removing any director prior to the expiration of the director’s term of office.

 

SECTION 6.  PLACE OF MEETING. Any meeting of the Board shall be held at any
place within or without the State of Nevada which has been designated from time
to time by the Board. In the absence of such designation meetings shall be held
at the principal executive office of the corporation.

 

SECTION 7.  REGULAR MEETINGS. Immediately following each annual meeting of
shareholders the Board shall hold a regular meeting for the purpose of
organization, selection of a Chairman of the Board, election of officers, and
the transaction of other business. Call and notice of such regular meeting is
hereby dispensed with.

 

SECTION 8.  SPECIAL MEETINGS. Special meetings of the Board for any purposes may
be called at any time by the Chairman of the Board, the President, or the
Secretary or by any two directors.

 

Special meetings of the Board shall be held upon at least four (4) days written
notice or forty-eight (48) hours notice given personally or by telephone,
telegraph, telex or other similar means of communication. Any such notice shall
be

 

9

--------------------------------------------------------------------------------


 

addressed or delivered to each director at such director’s address as it is
shown upon the records of the Corporation or as may have been given to the
Corporation by the director for the purposes of notice.

 

SECTION 9.  QUORUM. A majority of the authorized number of directors constitutes
a quorum of the Board for the transaction of business, except to adjourn as
hereinafter provided. Every act or decision done or made by a majority of the
directors present at a meeting duly held at which a quorum is present shall be
regarded as the act of the Board, unless a greater number be required by law or
by the Articles of Incorporation. A meeting at which a quorum is initially
present may continue to transact business notwithstanding the withdrawal of
directors, if any action taken is approved by at least a majority of the number
of directors required as noted above to constitute a quorum for such meeting.

 

SECTION 10.  PARTICIPATION IN MEETINGS BY CONFERENCE TELEPHONE. Members of the
Board may participate in a meeting through use of conference telephone or
similar communications equipment, so long as all members participate in such
meeting can hear one another.

 

SECTION 11.  WAIVER OF NOTICE. The transactions of any meeting of the Board,
however called and noticed or wherever held, are as valid as though had at a
meeting duly held after regular call and notice if a quorum be present and if,
either before or after the meeting, each of the directors not present signs a
written waiver of notice, a consent to holding such meeting or an approval of
the minutes thereof. All such waivers, consents or approvals shall be filed with
the corporate records or made part of the minutes of the meeting.

 

SECTION 12.  ADJOURNMENT. A majority of the directors

 

10

--------------------------------------------------------------------------------


 

present, whether or not a quorum is present, may adjourn any directors' meeting
to another time and place.   Notice of the time and place of holding an
adjourned meeting need not be given to absent directors if the time and place be
fixed at the meeting adjourned. If the meeting is adjourned for more than
forty-eight (48) hours, notice of any adjournment to another time or place shall
be given prior to the time of the adjourned meeting to the directors who were
not present at the time of adjournment.

 

SECTION 13.  FEES AND COMPENSATION. Directors and members of committees may
receive such compensation, if any, for their services, and such reimbursement
for expenses, as may be fixed or determined by the Board.

 

SECTION 14.  ACTION WITHOUT MEETING. Any action required or permitted to be
taken by the Board may be taken without a meeting if all members of the Board
shall individually or collectively consent in writing to such action. Such
consent or consents shall have the same effect as a unanimous vote of the Board
and shall be filed with the minutes of the proceedings of the Board.

 

SECTION 15.  COMMITTEES. The board may appoint one or more committees, each
consisting of two or more directors, and delegate to such committees any of the
authority of the Board except with respect to:

 

(a)  The approval of any action which requires shareholders’ approval or
approval of the outstanding shares;

 

(b)  The filling of vacancies on the Board or on any committees;

 

(c)  The fixing of compensation of the directors for serving on the Board or on
any committee;

 

(d)  The amendment or repeal of bylaws or the adoption of new bylaws;

 

11

--------------------------------------------------------------------------------


 

(e)  The amendment or repeal of any resolution of the Board which by its express
terms is not so amendable or repealable by a committee of the board;

 

(f)  A distribution to the shareholders of the Corporation;

 

(g)  The appointment of other committees of the Board or the members thereof.

 

Any such committee must be appointed by resolution adopted by a majority of the
authorized number of directors and may be designated an Executive Committee or
by such other name as the Board shall specify. The Board shall have the power to
prescribe the manner in which proceedings of any such committee shall be
conducted. Unless the Board or such committee shall otherwise provide, the
regular or special meetings and other actions of any such committee shall be
governed by the provisions of this Article applicable to meetings and actions of
the Board. Minutes shall be kept of each meeting of each committee.

 

ARTICLE IV

OFFICERS

 

SECTION 1.  OFFICERS. The officers of the corporation shall be a president, a
secretary and a treasurer. The corporation may also have, at the discretion of
the Board, one or more vice-presidents, one or more assistant vice presidents,
one or more assistant secretaries, one or more assistant treasurers and such
other officers as may be elected or appointed in accordance with the provisions
of Section 3 of this Article.

 

SECTION 2.  ELECTION. The officers of the corporation, except such officers as
may be elected or appointed in accordance with the provisions of Section 3 or
Section 5 of this

 

12

--------------------------------------------------------------------------------


Article, shall be chosen annually by, and shall serve at the pleasure of, the
Board, and shall hold their respective offices until their resignation, removal
or other disqualification from service, or until their respective successors
shall be elected.

 

SECTION 3.  SUBORDINATE OFFICERS.  The Board may elect, and may empower the
President to appoint, such other officers as the business of the corporation may
require, each of whom shall hold office for such period, have such authority,
and perform such duties as are provided in these bylaws or as the Board, or the
President may from time to time direct.

 

SECTION 4.  REMOVAL AND RESIGNATION.  Any officer may be removed, either with or
without cause, by the Board of Directors at any time, or, except in the case of
an officer chosen by the Board, by any officer upon whom such power of removal
may be conferred by the Board.

 

Any officer may resign at any time by giving written notice to the corporation. 
Any such resignation shall take effect at the date of the receipt of such notice
or at any later time specified therein.  The acceptance of such resignation
shall be necessary to make it effective.

 

SECTION 5.  VACANCIES.  A vacancy of any office because of death, resignation,
removal, disqualification, or any other cause shall be filled in the manner
prescribed by these bylaws for the regular election or appointment to such
office.

 

SECTION 6.  PRESIDENT.  The President shall be the chief executive officer and
general manager of the corporation.  The President shall preside at all meetings
of the shareholders and, in the absence of the Chairman of the Board at all
meetings of the Board.  The president has the general powers and duties of
management usually vested in the chief executive officer and the

 

 

13

--------------------------------------------------------------------------------


 

general manager of a corporation and such other powers and duties as may be
prescribed by the Board.

 

SECTION 7.  VICE PRESIDENTS.  In the absence or disability of the President, the
Vice Presidents in order of their rank as fixed by the Board or, if not ranked,
the Vice President designated by the Board, shall perform all the duties of the
President, and when so acting shall have all the powers of, and be subject to
all the restrictions upon the President.  The Vice Presidents shall have such
other powers and perform such other duties as from time to time may be
prescribed for them respectively by the President or the Board.

 

SECTION 8.  SECRETARY.  The Secretary shall keep or cause to be kept, at the
principal executive offices and such other place as the Board may order, a book
of minutes of all meetings of shareholders, the Board, and its committees, with
the time and place of holding, whether regular or special, and, if special, how
authorized, the notice thereof given, the names of those present at Board and
committee meetings, the number of shares present or represented at shareholders’
meetings, and proceedings thereof.  The Secretary shall keep, or cause to be
kept, a copy of the bylaws of the corporation at the principal executive office
of the corporation.

 

The Secretary shall keep, or cause to be kept, at the principal executive
office, a share register, or a duplicate share register, showing the names of
the shareholders and their addresses, the number and classes of shares held by
each, the number and date of certificates issued for the same, and the number
and date of cancellation of every certificate surrendered for cancellation.

 

The Secretary shall give, or cause to be given, notice of all the meetings of
the shareholders and of the Board and any

 

14

--------------------------------------------------------------------------------


 

committees thereof required by these bylaws or by law to be given, shall keep
the seal of the corporation in safe custody, and shall have such other powers
and perform such other duties as may be prescribed by the Board.

 

SECTION 9.  TREASURER.  The Treasurer is the chief financial officer of the
corporation and shall keep and maintain, or cause to be kept and maintained,
adequate and correct accounts of the properties and financial transactions of
the corporation, and shall send or cause to be sent to the shareholders of the
corporation such financial statements and reports as are by law or these bylaws
required to be sent to them.

 

The Treasurer shall deposit all monies and other valuables in the name and to
the credit of the corporation with such depositories as may be designated by the
Board.  The Treasurer shall disburse the funds of the corporation as may be
ordered by the Board, shall render to the President and directors, whenever they
request it, an account of all transactions as Treasurer and of the financial
conditions of the corporation, and shall have such other powers and perform such
other duties as may be prescribed by the Board.

 

SECTION 10.  AGENTS.  The President, any Vice-President, the Secretary or
Treasurer may appoint agents with power and authority, as defined or limited in
their appointment, for and on behalf of the corporation to execute and deliver,
and affix the seal of the corporation thereto, to bonds, undertakings,
recognizance, consents of surety or other written obligations in the nature
thereof and any said officers may remove any such agent and revoke the power and
authority given to him.

 

15

--------------------------------------------------------------------------------


 

ARTICLE V

OTHER PROVISIONS

 

SECTION 1.  DIVIDENDS.  The Board may from time to time declare, and the
corporation may pay, dividends on its outstanding shares in the manner and on
the terms and conditions provided by law, subject to any contractual
restrictions on which the corporation is then subject.

 

SECTION 2.  INSPECTION OF BY-LAWS.  The Corporation shall keep in its Principal
executive Office the original or a copy of these bylaws as amended to date which
shall be open to inspection to shareholders at all reasonable times during
office hours.  If the Principal Executive Office of the corporation is outside
the State of Nevada and the Corporation has no principal business office in such
State, it shall upon the written notice of any shareholder furnish to such
shareholder a copy of these bylaws as amended to date.

 

SECTION 3.  REPRESENTATION OF SHARES OF OTHER CORPORATIONS.  The President or
any other officer or officers authorized by the Board or the President are each
authorized to vote, represent, and exercise on behalf of the Corporation all
rights incident to any and all shares of any other corporation or corporations
standing in the name of the Corporation.  The authority herein granted may be
exercised either by any such officer in person or by any other person authorized
to do so by proxy or power of attorney duly executed by said officer.

 

ARTICLE VI

INDEMNIFICATION

 

SECTION 1.  INDEMNIFICATION IN ACTIONS BY THIRD PARTIES.  Subject to the
limitations of law, if any, the corporation shall have the power to indemnify
any director,

 

16

--------------------------------------------------------------------------------


 

officer, employee and agent of the corporation who was or is a party or is
threatened to be made a party to any proceeding (other than an action by or in
the right of to procure a judgement in its favor) against expenses, judgments,
fines, settlements and other amounts actually and reasonably incurred in
connection with such proceeding, provided that the Board shall find that the
director, officer, employee or agent acted in good faith and in a manner which
such person reasonably believed in the best interests of the corporation and, in
the case of criminal proceedings, had no reasonable cause to believe the conduct
was unlawful.  The termination of any proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere shall not, of itself create a
presumption that such person did not act in good faith and in a manner which the
person reasonably believed to be in the best interests of the corporation or
that such person had reasonable cause to believe such person’s conduct was
unlawful. 

 

SECTION 2.  INDEMNIFICATION IN ACTIONS BY OR ON BEHALF OF THE CORPORATION. 
Subject to the limitations of law, if any, the Corporation shall have the power
to indemnify any director, officer, employee and agent of the corporation who
was or is threatened to be made a party to any threatened, pending or completed
legal action by or in the right of the Corporation to procure a judgement in its
favor, against expenses actually and reasonable incurred by such person in
connection with the defense or settlement, if the Board of Directors determine
that such person acted in good faith, in a manner such person believed to be in
the best interests of the Corporation and with such care, including reasonable
inquiry, as an ordinarily prudent person would use under similar circumstances.

 

SECTION 3.  ADVANCE OF EXPENSES.  Expenses incurred in defending any proceeding
may be advanced by the Corporation prior to the final disposition of such
proceeding upon receipt

 

17

--------------------------------------------------------------------------------


 

of an undertaking by or on behalf of the officer, director, employee or agent to
repay such amount unless it shall be determined ultimately that the officer or
director is entitled to be indemnified as authorized by this Article.

 

SECTION 4.  INSURANCE.  The corporation shall have power to purchase and
maintain insurance on behalf of any officer, director, employee or agent of the
Corporation against any liability asserted against or incurred by the officer,
director, employee or agent in such capacity or arising out of such person’s
status as such whether or not the corporation would have the power to indemnify
the officer, or director, employee or agent against such liability under the
provisions of this Article.

 

ARTICLE VII

AMENDMENTS

 

These bylaws may be altered, amended or repealed either by approval of a
majority of the outstanding shares entitled to vote or by the approval of the
Board; provided however that after the issuance of shares, a bylaw specifying or
changing a fixed number of directors or the maximum or minimum number or
changing from a fixed to a flexible Board or vice versa may only be adopted by
the approval by an affirmative vote of not less than two-thirds of the
corporation’s issued and outstanding shares entitled to vote.

 

18

--------------------------------------------------------------------------------


 

CERTIFICATE OF PRESIDENT

 

THIS IS TO CERTIFY that I am the duly elected, qualified and acting president of
FLOWMATRIX CORPORATION and that the above and foregoing Bylaws, constituting a
true original copy were duly adapted as the Bylaws of said corporation on JUNE
16, 1993, by the Directors of said corporation.

 

IN WITNESS WHEREOF, I have hereunto set my hand. 

Dated:  JUNE 15, 1993

 

 

/s/ DONALD K. McGHAN

 

President

 

DONALD K. McGHAN

 

19

--------------------------------------------------------------------------------


 

Annex 3

 

--------------------------------------------------------------------------------


 

ACTION BY BOARD OF DIRECTORS

 

OF

 

FLOWMATRIX CORPORATION

 

BY UNANIMOUS WRITTEN CONSENT

 

The undersigned, being all of the Directors of FLOWMATRIX CORPORATION, a
Delaware corporation (the “Company”), and acting pursuant to Section 78.315 of
the Nevada Revised Statutes, hereby consent in writing to the adoption of the
following actions in lieu of a special meeting of the Board of Directors:

 

GUARANTEE AND COLLATERAL AGREEMENT

 

WHEREAS, INAMED Corporation (“Inamed”) intends to enter into that certain Credit
Agreement dated as of February 1, 2000 (the “Credit Agreement”), by and among
Inamed, the Lenders, Bear Stearns Corporate Lending Inc., as Syndication Agent
(in such capacity, the “Syndication Agent”), Bear, Stearns & Co. Inc., as sole
lead arranger and sole book manager (the “Arranger”) and the Administrative
Agent;

 

WHEREAS, pursuant to the terms of the Credit Agreement, the Company, as a
subsidiary of Inamed, is required to guaranty all of the Borrowers’ obligations
under the Credit Agreement (the “Obligations”, as defined under the Credit
Agreement), by entering into that certain Guarantee and Collateral Agreement
(the “Guarantee and Collateral Agreement”) dated of even date with the Credit
Agreement, a copy of which has been presented to the Board;

 

WHEREAS, pursuant to the terms and conditions of the Credit Agreement, the
Company, as a subsidiary of Inamed, is required to secure payment and
performance of the Obligations, also by entering into that same Guarantee and
Collateral Agreement (as defined above), whereby the Company would grant to
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, a perfected, first priority Lien on all of its right, title and
interest in all of its personal property, including but not limited to all
capital stock of its domestic

 

--------------------------------------------------------------------------------


 

subsidiaries, 65% of the capital stock of its foreign subsidiaries, accounts,
fixtures, contract rights, intellectual property, licences, material property,
etc.

 

WHEREAS, the Board of Directors of the Company has determined that in order to
give effect to the Credit Agreement, it is advisable and in the best interests
of the Company that the Company enter into the Guarantee and Collateral
Agreement and each of the transactions contemplated thereby;

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors deems it advisable
and in the best interests of the Company to enter into the Guarantee and
Collateral Agreement and any other documents contemplated thereby and such
documents hereby are authorized and approved, with such changes thereto as the
Chairman, the President, any Vice President or the Secretary of the Company (the
“proper officers”) may approve, such approval to be conclusively evidenced by
such officer’s or officers’ execution and delivery thereof;

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized, empowered and directed, in the name and on behalf of the
Company, to enter into the Guarantee and Collateral Agreement, substantially on
the terms and conditions as presented and described to the Board, with such
changes thereto as the proper officers may approve, such approval to be
conclusively evidenced by such officer’s or officers’ execution and delivery
thereof; and

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized and directed to enter into such other agreements,
documents, promissory notes, and instruments with respect to any of the
foregoing, in such form and on such terms and conditions as may be agreed to by
the proper officers of the Company, Administrative Agent and the Lenders, and to
take such other actions with respect to the foregoing as may be required by
Administrative Agent and the Lenders; and that the proper officers of the
Company be, and each of them hereby is, authorized, directed and empowered, in
the name and on behalf of the Company, to execute and deliver such other
agreements, documents, promissory notes, deeds of trust, mortgages and other
instruments and to perform all other acts as such officers shall approve in
connection with any of the above, the execution of such agreements, documents,
promissory notes and other instruments or the taking of any such actions to be
conclusive evidence of such approval.

 

2

--------------------------------------------------------------------------------


 

GENERAL AUTHORIZATIONS

 

RESOLVED, that the officers of the Company be, and each of them hereby is,
authorized, empowered and directed, in the name and on behalf of the Company, to
do or cause to be done all such other acts or things, and to execute and
deliver, or cause to be executed and delivered, all such other documents,
instruments, agreements, notes, undertakings, guarantees and certificates of any
kind and nature whatsoever, as such officer or officers may deem necessary or
appropriate to effectuate or carry out the purposes and intent of the foregoing
resolutions; all such other actions to be performed in such manner, and all such
other documents, instruments, agreements, notes, undertakings, guarantees and
certificates to be executed and delivered in such form, as the officer or
officers performing or executing the same shall approve, such officer’s or
officers’ approval thereof to be conclusively evidenced by the performance of
any such other action or the execution and delivery of any such other documents,
instruments, agreements, notes, undertakings and certificates; and

 

RESOLVED FURTHER, that all acts and things previously done by any of the
officers of the Company, on or prior to the date hereof, in the name and on
behalf of the Company, in connection with the transactions contemplated by the
foregoing resolutions, are in all respects ratified, approved, confirmed and
adopted as the acts and deeds by and on behalf of the Company.

 

* * *

 

3

--------------------------------------------------------------------------------


 

This Unanimous Written Consent may be executed in one or more counterparts, each
of which shall be considered as an Original.  The Secretary of the Company shall
file this Unanimous Written Consent in the minute book of the Company and it
shall become part of the records of the Company.

 

Dated:  February 1, 2000

 

 

/s/ Richard G. Babbitt

 

Richard G. Babbitt

 

 

 

/s/ Ilan K. Reich

 

Ilan K. Reich

 

4

--------------------------------------------------------------------------------


 

Annex 4

 

--------------------------------------------------------------------------------


 

SECRETARY OF STATE

 

 

STATE OF NEVADA

 

CERTIFICATE OF EXISTENCE

WITH STATUS IN GOOD STANDING

 

I, DEAN HELLER, the duly elected and qualified Nevada Secretary of State, do
hereby certify that I am, by the laws of said State, the custodian of the
records relating to filings by corporations, limited-liability companies,
limited partnerships, limited-liability partnerships and business trusts
pursuant to Title 7 of the Nevada Revised Statutes which are either presently in
a status of good standing or were in good standing for a time period subsequent
of 1976 and am the proper officer to execute this certificate.

 

I further certify that the records of the Nevada Secretary of State, at the date
of this certificate, evidence, FLOWMATRIX CORPORATION, as a corporation duly
organized under the laws of Nevada and existing under and by virtue of the laws
of the State of Nevada since June 4, 1993, and is in good standing in this
state.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of
State, at my office, in Carson City, Nevada, on January 21, 2000.

 

 

 

 

 

 

/s/ Dean Heller

 

 

Secretary of State

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

Certification Clerk

 

 

 

 

--------------------------------------------------------------------------------


 

INAMED DEVELOPMENT COMPANY

 

SECRETARY’S CERTIFICATE

 

Reference is hereby made to the Credit Agreement, dated as of February 1, 2000
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Inamed Corporation (the “Borrower”), the Lenders, Bear
Stearns Corporate Lending Inc., as Syndication Agent (in such capacity, the
“Syndication Agent”), Bear, Stearns & Co. Inc., as sole lead arranger and sole
book manager (the “Arranger”) First Union National Bank, as the Administrative
Agent (in such capacity, the “Administrative Agent”) and GMAC Commercial Credit
LLC, as Documentation Agent (in such capacity, the “Documentation Agent”),
providing for $107,500,000 in loans.  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned in the Credit Agreement. 
This certificate is being delivered pursuant to Section 5.1(g) of the Credit
Agreement.

 

I, David E. Bamberger, hereby certify that I am the Secretary of INAMED
DEVELOPMENT COMPANY (the “Company”), and as such have access to the Company’s
corporate records and am familiar with the matters therein contained and herein
certified, and that:

 

1.             Attached hereto as Annex 1 is a true, correct and complete copy
of the Articles of Incorporation of the Company, as filed with the Secretary of
State of the State of California on September 11, 1986.

 

2.             Attached hereto as Annex 2 is a true, correct and complete copy
of the By-laws of the Company as presently in effect on and as of the date
hereof, which By-laws are in full force and effect in said form without
modification, amendment, rescission or repeal in any respect.

 

3.             Attached hereto as Annex 3 is a true, correct and complete copy
of resolutions adopted by unanimous written consent in lieu of a meeting in
accordance with applicable laws and the Articles of Incorporation and By-laws of
the Company, and such resolutions (i) were duly adopted by the Board of
Directors of the Company and are in full force and effect on and as of the date
hereof, not having been in any way amended, altered or repealed, and (ii)
constitute the only resolutions of the Board of Directors of the Company
relating to the subject matter of the Credit Agreement, the other Loan Documents
and the transactions contemplated thereby.

 

4.             Attached hereto as Annex 4 is (i) a true, correct and complete
copy of a certificate from the Office of the Secretary of State of the State of
California indicating that the Company is authorized to exercise all its
corporate powers, rights and privileges and is in good legal standing and (ii) a
certificate from the Franchise Tax Board of the State of California indicating
that the Company is in good standing and has no unpaid liability.

 

--------------------------------------------------------------------------------


 

5.             There are no consents, licenses or approvals required in
connection with the execution, delivery and performance by the Company or the
validity and enforceability against the Company of the Loan Documents to which
it is a party.

 

6.             The following persons are duly qualified and acting officers of
the Company, each of whom is authorized to sign any of the Loan Documents to
which the Company is a party, and each of whom is duly elected to the office set
forth opposite his respective name:  the signature appearing opposite the name
of each such officer is his authentic signature:

 

NAME

OFFICE

SIGNATURE

 

 

 

 

Ilan K. Reich

PRESIDENT

/s/ Ilan K. Reich

 

 

 

David E. Bamberger

SECRETARY

/s/ David E. Bamberger

 

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the 1st day of February, 2000.

 

 

/s/ David E. Bamberger

 

David E. Bamberger

 

Secretary

 

2

--------------------------------------------------------------------------------


 

I, Ilan K. Reich, President of the Company, hereby certify that David E.
Bamberger is the duly elected Secretary of the Company and that the signature
appearing above is his genuine signature.

 

 

/s/ Ilan K. Reich

 

Ilan K. Reich

 

President

 

3

--------------------------------------------------------------------------------


 

Annex 1

 

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

 

[LOGO]

 

SECRETARY OF STATE

 

CERTIFICATE OF FILING

 

I, BILL JONES, Secretary of State of the State of California, hereby certify:

 

That on the 11th day of September, 1986, INAMED DEVELOPMENT COMPANY became
incorporated under the laws of the State of California by filing its Articles of
Incorporation in this office and that said Articles of Incorporation were duly
recorded.

 

Further, that said Articles of Incorporation constitutes the only document on
file in this office, that no documents amendatory and/or supplementary thereto
(including Agreements of Merger, Restated Articles of Incorporation and
Certificates of Determination of Preferences) have been filed to date.

 

 

 

 

IN WITNESS WHEREOF, I execute this certificate and affix the Great Seal of the
State of California this day of January 31, 2000.

 

 

[SEAL]

/s/ BILL JONES

 

BILL JONES

 

Secretary of State

 

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

 

[LOGO]

 

SECRETARY OF STATE

 

I, BILL JONES, Secretary of State of the State of California, hereby certify:

 

That the attached transcript of 2 page(s) was prepared by and in this office
from the record on file, of which it purports to be a copy, and that it is full,
true and correct.

 

 

 

IN WITNESS WHEREOF, I execute this certificate and affix the Great Seal of the
State of California this day of

 

 

 

Jan 31, 2000

 

 

[SEAL]

/s/ BILL JONES

 

 

BILL JONES

 

Secretary of State

 

--------------------------------------------------------------------------------


 

ARTICLES OF INCORPORATION

OF

INAMED DEVELOPMENT COMPANY

 

One:  The name of this corporation is:

 

INAMED DEVELOPMENT COMPANY

 

Two:  The purpose of this corporation is to engage in any lawful act or activity
for which a corporation may be organized under the General Corporation Law of
California other than the banking business, the trust company business or the
practice of a profession permitted to be incorporated by the California
Corporations Code.

 

Three:  The name and address in the State of California of this corporation’s
initial agent for service of process are:

 

Ms. Lynn Dempsey

5511 Ekwill

Santa Barbara, CA 93111

 

Four:  This corporation is authorized to issue 20,000 shares, all of which shall
be of one class.

 

IN WITNESS WHEREOF, for the purpose of forming this corporation under the
General Corporation Law of the State of California, the undersigned has executed
these Articles of Incorporation this 11th day of September, 1986.

 

 

/s/ Carol A. Pfaffmann

 

Carol A. Pfaffmann

 

--------------------------------------------------------------------------------


 

 

September 5, 1986

 

Office of the Secretary of State

State of California

Suite 4001

107 S. Broadway

Los Angeles, CA 90012

 

Gentlemen:

 

INAMED Corporation, a Florida corporation qualified to do business in
California, hereby allows INAMED Development Company to use the name “INAMED” in
its corporate name.

 

 

 

INAMED Corporation

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

President and Chief

 

 

Financial Officer

 

 

--------------------------------------------------------------------------------


 

Annex 2

 

--------------------------------------------------------------------------------


 

BYLAWS

OF

INAMED DEVELOPMENT COMPANY

 

Table of Contents

 

Article 1

 

Offices

 

 

 

1.1

 

Principal Office

1.2

 

Other Offices

 

 

 

Article 2

 

Meetings of Shareholders

 

 

 

2.1

 

Place of Meetings

2.2

 

Annual Meetings

2.3

 

Special Meetings

2.4

 

Notice of Meetings

2.5

 

Manner of Giving Notice

2.6

 

Quorum

2.7

 

Adjournment

2.8

 

Voting

2.9

 

Waiver of Notice and Consent

2.10

 

Action Without Meeting

2.11

 

Record Date

2.12

 

Proxies

2.13

 

Inspectors of Election

 

 

 

Article 3

 

Directors

 

 

 

3.1

 

Powers

3.2

 

Number

3.3

 

Election and Term of Office

3.4

 

Removal

3.5

 

Vacancies

3.6

 

Place of Meetings and Meetings by Telephone

3.7

 

Regular Meetings

3.8

 

Special Meetings

3.9

 

Quorum

3.10

 

Contents of Notice and Waiver of Notice

3.11

 

Adjournment

3.12

 

Action Without Meeting

3.13

 

Fees and Compensation

 

 

 

Article 4

 

Committees

 

 

 

4.1

 

Committees of Directors

4.2

 

Meetings and Action

 

 

i

--------------------------------------------------------------------------------


 

Article 5

 

Officers

 

 

 

5.1

 

Officers

5.2

 

Election

5.3

 

Other Officers

5.4

 

Removal and Resignation

5.5

 

Vacancies

5.6

 

Chairman of the Board

5.7

 

President

5.8

 

Vice Presidents

5.9

 

Secretary

5.10

 

Chief Financial Officer

 

 

 

Article 6

 

Indemnification of Directors, Officers, Employees and Other Agents

 

 

 

6.1

 

Indemnification

6.2

 

Advance of Expenses

6.3

 

Other Contractual Rights

6.4

 

Insurance

 

 

 

Article 7

 

Certain Loans and Guarantees

 

 

 

7.1

 

Shareholder Approval

7.2

 

Security

7.3

 

Exceptions

 

 

 

Article 8

 

Records and Reports

 

 

 

8.1

 

Maintenance and Inspection of Share Register

8.2

 

Maintenance and Inspection of Bylaws

8.3

 

Maintenance and Inspection of Other Corporate Records

8.4

 

Inspection by Directors

8.5

 

Annual Reports

8.6

 

Financial Statements

 

 

 

Article 9

 

General Matters

 

 

 

9.1

 

Record Date for Purposes Other Than Notice and Voting

9.2

 

Checks, Drafts, Evidences of Indebtedness

9.3

 

Corporate Contracts and Instruments; How Executed

9.4

 

Certificates for Shares

9.5

 

Lost Certificates

9.6

 

Representation of Shares of Other Corporations

9.7

 

Construction and Definitions

 

 

 

Article 10

 

Amendments

 

 

 

10.1

 

Shareholders

10.2

 

Board of Directors

 

 

ii

--------------------------------------------------------------------------------


 

BYLAWS

 

OF

 

INAMED DEVELOPMENT COMPANY

 

Article 1

Offices

 

1.1    Principal Office.  The board of directors shall fix the location of the
principal executive office of the corporation at any place within or outside the
State of California.  If the principal executive office is located outside the
State of California, and the corporation has one or more business offices in the
State of California, the board of directors shall likewise fix and designate a
principal business office in the State of California.

 

1.2    Other Offices.  The corporation may also establish offices at such other
places, both within and outside the State of California, as the board of
directors may from time to time determine or the business of the corporation may
require.

 

Article 2

Meetings of Shareholders

 

2.1    Place of Meetings.  Meetings of shareholders shall be held at any place
within or outside the State of California designated by the board of directors. 
In the absence of any such designation, shareholders’ meetings shall be held at
the principal executive office of the corporation.

 

2.2    Annual Meetings.  The annual meeting of shareholders shall be held on the
first Monday of March in each year at 10:00 o’clock, a.m., or such other date or
time as may be fixed by the board of directors; provided, however, that should
said day fall upon a legal holiday, such annual meeting of shareholders shall be
held at the same time on the next succeeding day which is a full business day. 
At such meeting, directors shall be elected and any other proper business may be
transacted.

 

2.3    Special Meetings.  A special meeting of the shareholders may be called at
any time by the board of directors, the chairman of the board, the president, or
one or more shareholders holding in the aggregate shares entitled to cast not
less than ten percent of the votes at any such meeting.  If a special meeting is
called by any one other than the board of directors, the request shall be in
writing, specifying the time of the meeting and the general nature of the
business proposed to be transacted, and shall be delivered personally or sent by
registered mail or by telegraphic or other facsimile transmission to the
chairman of the board, the president, any vice president or

 

 

--------------------------------------------------------------------------------


 

the secretary of the corporation.  The officer receiving such request forthwith
shall cause notice to be given to the shareholders entitled to vote, in
accordance with the provisions of Sections 2.4 and 2.5, that a meeting will be
held at the time requested by the person or persons calling the meeting, not
less than 35 nor more than 60 days after the receipt of the request.  If the
notice is not given within 20 days after receipt of the request, the person or
persons requesting the meeting may give the notice.  Nothing contained in this
Section 2.3 shall be construed as limiting, fixing or affecting the time when a
meeting of shareholders called by action of the board of directors may be held.

 

2.4    Notice of Meetings.  All notices of meetings of shareholders shall be
sent or otherwise given in accordance with Section 2.5 not less than ten nor
more than 60 days before the date of the meeting being noticed.  The notice
shall specify the place, date and hour of the meeting and (a) in the case of a
special meeting, the general nature of the business to be transacted, or (b) in
the case of the annual meeting, those matters which the board of directors, at
the time of giving the notice, intends to present for action by the
shareholders.  The notice of any meeting at which directors are to be elected
shall include the name of any nominee or nominees whom, at the time of the
notice, the board intends to present for election.

 

If action is proposed to be taken at any meeting for approval of (i) a contract
or transaction in which a director has a direct or indirect financial interest,
pursuant to Section 310 of the California Corporations Code (the “Code”), (ii)
an amendment of the articles of incorporation, pursuant to Section 902 of the
Code, (iii) a reorganization of the corporation, pursuant to Section 1201 of the
Code, (iv) a voluntary dissolution of the corporation, pursuant to Section 1900
of the Code, or (v) a distribution in dissolution other than in accordance with
the rights of outstanding preferred shares, pursuant to Section 2007 of the
Code, the notice shall also state the general nature of such proposal.

 

2.5    Manner of Giving Notice.  Notice of any meeting of shareholders shall be
given personally or by first-class mail or telegraphic or other written
communication, charges prepaid, addressed to the shareholder at the
shareholder’s address appearing on the books of the corporation or given by the
shareholder to the corporation for the purpose of notice.  If no such address
appears on the corporation’s books or is given, notice shall be deemed to have
been given if sent to that shareholder by first-class mail or telegraphic or
other written communication to the corporation’s principal executive office, or
if published at least once in a newspaper of general circulation in the county
in which the principal executive office is located.  Notice shall be deemed to
have been given when delivered personally or deposited in the mail or sent by
telegram or other means of written communication.

 

2

--------------------------------------------------------------------------------


 

If any notice addressed to a shareholder at the address of such shareholder
appearing on the books of the corporation is returned to the corporation by the
United States Postal Service marked to indicate that the Service is unable to
deliver the notice to the shareholder at such address, all future notices or
reports shall be deemed to have been duly given without further mailing if the
same shall be available to the shareholder upon written demand at the principal
executive office of the corporation for a period of one year from the date of
the giving of such notice or report to all other shareholders.

 

An affidavit of the mailing or other means of giving any notice of any
shareholders’ meeting may be executed by the secretary, assistant secretary or
any transfer agent of the corporation, and shall be filed and maintained in the
minute book of the corporation.

 

2.6  Quorum.  Unless otherwise provided in the articles of incorporation, the
presence in person or by proxy of the holders of a majority of the shares
entitled to vote at any meeting of shareholders shall constitute a quorum for
the transaction of business.  The shareholders present at a duly called or held
meeting at which a quorum is present may continue to do business until
adjournment, notwithstanding the withdrawal of enough shareholders to leave less
than a quorum, if any action taken (other than adjournment) is approved by at
least a majority of the shares required to constitute a quorum.

 

2.7  Adjournment.  Any shareholders’ meeting, annual or special, whether or not
a quorum is present, may be adjourned from time to time by the vote of a
majority of the shares represented at such meeting, either in person or by
proxy, but, in the absence of a quorum, no other business may be transacted at
such meeting, except as provided in Section 2.6.

 

When any meeting of shareholders, annual or special, is adjourned to another
time or place, notice need not be given of the adjourned meeting if the time and
place thereof are announced at a meeting at which the adjournment is taken,
unless a new record date for the adjourned meeting is fixed, or unless the
adjournment is for more than 45 days from the date set for the original meeting,
in which case the board of directors shall set a new record date.  Notice of any
such adjourned meeting shall be given to each shareholder of record entitled to
vote at the adjourned meeting in accordance with the provisions of Sections 2.4
and 2.5.  At any adjourned meeting, the corporation may transact any business
which might have been transacted at the original meeting.

 

2.8  Voting.  The shareholders entitled to notice of and to vote at any meeting
of shareholders shall be determined in accordance with the provisions of Section
2.11, subject to the provisions of Sections 702 to 704 of the Code (relating to
voting shares held by a fiduciary, in the name of a corporation, or in

 

3

--------------------------------------------------------------------------------


 

the names of two or more persons).  The vote may be by voice vote or by ballot;
provided, however, that any election for directors must be by ballot if demanded
by a shareholder at the meeting and before the voting begins.  Any shareholder
entitled to vote on any matter (other than elections of directors) may vote part
of the shares in favor of the proposal and refrain from voting the remaining
shares or vote them against the proposal, but, if the shareholder fails to
specify the number of shares such shareholder is voting affirmatively, it will
be conclusively presumed that the shareholder’s approving vote is with respect
to all shares such shareholder is entitled to vote.  If a quorum is present, the
affirmative vote of the majority of the shares represented at the meeting and
entitled to vote on any matter (other than the election of directors) shall be
the act of the shareholders, unless the vote of a greater number or voting by
classes is required by the Code or the articles of incorporation.

 

At a shareholders’ meeting involving the election of directors, no shareholder
shall be entitled to cumulate votes on behalf of any candidate for director
(i.e., cast for any candidate a number of votes greater than the number of votes
which such shareholder normally is entitled to cast) unless such candidate or
candidates’ names have been placed in nomination prior to the voting and the
shareholder has given notice prior to the voting of the shareholder’s intention
to cumulate votes.  If any shareholder has given such notice, every shareholder
entitled to vote may cumulate votes for candidates in nomination and give one
candidate a number of votes equal to the number of directors to be elected
multiplied by the number of votes to which such shareholder’s shares are
normally entitled, or distribute the shareholder’s votes on the same principle
among as many candidates as the shareholder thinks fit.  The candidates
receiving the highest number of affirmative votes, up to the number of directors
to be elected, shall be elected; votes against the director and votes withheld
shall have no legal effect.

 

2.9  Waiver of Notice and Consent.  The transactions of any meeting of
shareholders, annual or special, however called and noticed, and wherever held,
shall be as valid as though they had occurred at a meeting duly held after
regular call and notice, if a quorum is present either in person or by proxy,
and if, either before or after the meeting, each person entitled to vote, who
was not present in person or by proxy, signs a written waiver of notice, or a
consent to a holding of the meeting, or an approval of the minutes thereof. 
Neither the waiver of notice nor the consent to holding of the meeting nor the
approval of the minutes thereof need specify either the business to be
transacted or the purpose of any annual or special meeting of shareholders,
except that if action is taken or proposed to be taken for approval of any
matters specified in the second paragraph of Section 2.4, the waiver of notice
or the consent to the holding of the meeting and the approval of the minutes
thereof shall state the general nature

 

4

--------------------------------------------------------------------------------


 

of the proposal.  All such waivers, consents or approvals shall be filed with
the corporate records or made a part of the minutes of the meeting.

 

Attendance of a person at a meeting shall also constitute a waiver of notice of
and presence at such meeting, except when the person objects, at the beginning
of the meeting, to the transaction of any business because the meeting is not
lawfully called or convened, and except that attendance at a meeting is not a
waiver of any right to object to the consideration of matters not included in
the notice of such meeting if such objection is expressly made at the meeting.

 

2.10  Action Without Meeting.  Unless otherwise provided in the articles of
incorporation, any action which may be taken at any annual or special meeting of
shareholders may be taken without a meeting and without prior notice, if a
consent in writing, setting forth the action so taken, is signed by the holders
of outstanding shares having not less than the minimum number of votes that
would be necessary to authorize or take such action at a meeting at which all
shares entitled to vote thereon were present and voted.  In the case of election
of directors, such consent shall be effective only if signed by the holders of
all outstanding shares entitled to vote for the election of directors; provided,
however, that a director may be elected at any time to fill a vacancy on the
board of directors not filled by the directors, by the written consent of the
holders of a majority of the outstanding shares entitled to vote for the
election of directors.  All such consents shall be filed with the secretary of
the corporation and shall be maintained in the corporate records.  Any
shareholder giving a written consent, or the shareholder’s proxy holder, or a
transferee of the shares or a personal representative of the shareholder or
their respective proxy holders, may revoke the consent by a writing received by
the secretary of the corporation prior to the time that written consents of the
number of shares required to authorize the proposed action have been filed with
the secretary.

 

Unless the consents of all shareholders entitled to vote have been solicited in
writing, the secretary shall give prompt notice of any corporate action approved
by the shareholders without a meeting by less than unanimous written consent to
those shareholders entitled to vote who have not consented in writing.  Such
notice shall be given in the manner specified in Section 2.5.  In the case of
approval of (a) contracts or transactions in which a director has a direct or
indirect financial interest, pursuant to Section 310 of the Code, (b)
indemnification of agents of the corporation, pursuant to Section 317 of the
Code, (c) a reorganization of the corporation, pursuant to Section 1201 of the
Code, or (d) a distribution in dissolution other than in accordance with the
rights of outstanding preferred shares, pursuant to Section 2007 of the Code,
such notice shall be given at least ten days before the consummation of the
action authorized by any such approval.

 

5

--------------------------------------------------------------------------------


 

2.11  Record Date.  For purposes of determining the shareholders entitled to
notice of any meeting or to vote or entitled to give consent to corporate action
without a meeting, the board of directors may fix, in advance, a record date,
which shall not be more than 60 days nor less than ten days prior to the date of
the meeting nor more than 60 days prior to the action without a meeting, and in
such case only shareholders of record at the close of business on the date so
fixed are entitled to notice and to vote or to give consents, as the case may
be, notwithstanding any transfer of any shares on the books of the corporation
after the record date, except as otherwise provided in the California General
Corporation Law.

 

If the board of directors does not so fix a record date:

 

(a) The record date for determining shareholders entitled to notice of or to
vote at a meeting of shareholders shall be at the close of business on the
business day next preceding the day on which notice is given or, if notice is
waived, at the close of business on the business day next preceding the day on
which the meeting is held.

 

(b) The record date for determining shareholders entitled to give consent to
corporate action in writing without a meeting, (i) when no prior action by the
board has been taken, shall be the day on which the first written consent is
given, or (ii) when prior action of the board has been taken, shall be at the
close of business on the day on which the board adopts the resolution relating
thereto, or the sixtieth day prior to the date of such other action, whichever
is later.

 

2.12  Proxies.  Every person entitled to vote for directors or on any other
matter shall have the right to do so either in person or by one or more agents
authorized by a written proxy signed by the person and filed with the secretary
of the corporation.  A proxy shall be deemed signed if the shareholder’s name is
placed on the proxy (whether by manual signature, typewriting, telegraphic
transmission or otherwise) by the shareholder or the shareholder’s attorney in
fact.  A validly executed proxy which does not state that it is irrevocable
shall continue in full force and effect unless (a) revoked by the person
executing it, prior to the vote pursuant thereto, by a writing delivered to the
corporation stating that the proxy is revoked or by a subsequent proxy which is
executed by the person executing the prior proxy and is presented to the
meeting, or as to any meeting by attendance at such meeting and voting in person
by the person executing the proxy; or (b) written notice of the death or
incapacity of the maker of the proxy is received by the corporation before the
vote pursuant thereto is counted; provided, however, that no such proxy shall be
valid after the expiration of eleven months from the date of the proxy, unless
otherwise provided in the proxy.  The revocability of a proxy that states on its
face that it is irrevocable shall be governed by the provisions of Section
705(e) and (f) of the Code.

 

6

--------------------------------------------------------------------------------


 

2.13  Inspectors of Election.  Before any meeting of shareholders, the board of
directors may appoint any persons (other than nominees for office) to act as
inspectors of election at the meeting or any adjournments thereof.  If
inspectors of election are not so appointed, the chairman of the meeting may,
and on the request of any shareholder or a shareholder’s proxy shall, appoint
inspectors of election at the meeting.  The number of inspectors shall be either
one or three.  If inspectors are appointed at a meeting on the request of one or
more shareholders or proxies, the majority of shares represented in person or by
proxy shall determine whether one or three inspectors are to be appointed.  If
any person appointed as inspector fails to appear or refuses to act, the
chairman of the meeting may, and upon the request of any shareholder or a
shareholder’s proxy shall, appoint a person to replace the one who so failed or
refused.  If there are three inspectors of election, the decision, act or
certificate of a majority of them is effective in all respects as the decision,
act or certificate of all.  Any report or certificate made by the inspectors of
election is prima facie evidence of the facts stated therein.

 

Article 3

Directors

 

3.1    Powers.  Subject to the provisions of the California General Corporation
Law and any limitations in the articles of incorporation and these bylaws
relating to action required to be approved by the shareholders or by the
outstanding shares, the business and affairs of the corporation shall be managed
and all corporate powers shall be exercised by or under the direction of the
board of directors.

 

3.2  Number.  The authorized number of directors shall be three until changed by
an amendment to the articles of incorporation or, if permitted by Section 212 of
the Code, by an amendment to this bylaw, duly adopted by the vote or written
consent of holders of a majority of the outstanding shares entitled to vote;
provided, however, that an amendment reducing the number of directors to a
number less than five cannot be adopted if the votes cast against its adoption
at a meeting, or the shares not consenting in the case of action by written
con­sent, are equal to more than 16-2/3% of the outstanding shares entitled to
vote.

 

3.3  Election and Term of Office.  Directors shall be elected at each annual
meeting of the shareholders to hold office until the next annual meeting.  Each
director, including a director elected to fill a vacancy, shall hold office
until the expiration of the term for which elected and until a successor has
been elected and qualified.

 

7

--------------------------------------------------------------------------------


 

3.4  Removal.  Any or all of the directors may be removed by order of court
pursuant to Section 304 of the Code, or by the shareholders pursuant to the
provisions of Section 303 of the Code.

 

3.5  Vacancies.  Vacancies in the board of directors may be filled by a majority
of the remaining directors, though less than a quorum, or by a sole remaining
director, except that a vacancy created by the removal of a director may be
filled only by the vote of a majority of the shares entitled to vote represented
at a duly held meeting at which a quorum is present, or by the written consent
of holders of a majority of the outstanding shares entitled to vote.  Each
director so elected shall hold office until the next annual meeting of the
shareholders and until a successor has been elected and qualified.

 

A vacancy or vacancies in the board of directors shall be deemed to exist in the
case of the death, resignation or removal of any director, or if the board of
directors by resolution declares vacant the office of a director who has been
declared of unsound mind by an order of court or who has been convicted of a
felony, or if the authorized number of directors is increased, or if the
shareholders fail, at any meeting of shareholders at which any director or
directors are elected, to elect the number of directors to be voted for at that
meeting.

 

The shareholders may elect a director or directors at any time to fill any
vacancy or vacancies not filled by the directors, but any such election by
written consent other than to fill a vacancy created by removal shall require
the consent of a majority of the outstanding shares entitled to vote.

 

Any director may resign effective upon giving written notice to the chairman of
the board, the president, the secretary or the board of directors, unless the
notice specifies a later time for the effectiveness of such resignation.  If the
resignation of a director is effective at a future time, the board of directors
may elect a successor to take office when the resignation becomes effective.

 

No reduction of the authorized number of directors shall have the effect of
removing any director prior to the expiration of his or her term of office.

 

3.6  Place of Meetings and Meetings by Telephone.  Regular meetings of the board
of directors may be held at any place within or outside the State of California
that has been designated from time to time by resolution of the board.  In the
absence of such designation, regular meetings shall be held at the principal
executive office of the corporation.  Special meetings of the board shall be
held at any place within or outside the State of California that has been
designated in the notice of the meeting or, if not stated in the notice or if
there is no notice, at the principal executive office of the corporation.  Any

 

8

--------------------------------------------------------------------------------


 

meeting, regular or special, may be held by conference telephone or similar
communication equipment, so long as all directors participating can hear one
another, and all such directors shall be deemed to be present in person at such
meeting.

 

3.7  Regular Meetings.  Immediately following each annual meeting of
shareholders, the board of directors shall hold a regular meeting for the
purpose of organization, any desired election of officers and the transaction of
other business.  Other regular meetings of the board of directors shall be held
without call at such time as shall from time to time be fixed by the board of
directors.  Notice of regular meetings shall not be required.

 

3.8  Special Meetings.  Special meetings of the board of directors for any
purpose or purposes may be called at any time by the chairman of the board or
the president or any vice president or the secretary or any two directors.

 

Notice of the time and place of special meetings shall be delivered to each
director personally or by telephone or sent by first-class mail or telegram,
charges prepaid, addressed to each director at his or her address as it is shown
on the records of the corporation.  In case the notice is mailed, it shall be
deposited in the United States mail at least four days prior to the time of the
holding of the meeting.  In case such notice is delivered personally or by
telephone or telegraph, it shall be delivered personally or by telephone or to
the telegraph company at least 48 hours prior to the time of the holding of the
meeting.  Any oral notice given personally or by telephone may be communicated
either to the director or to a person at the office of the director who the
person giving the notice has reason to believe will promptly communicate it to
the director.  The notice need not specify the purpose of the meeting and it
need not specify the place if the meeting is to be held at the principal
executive office of the corporation.

 

3.9  Quorum.  A majority of the authorized number of directors shall constitute
a quorum for the transaction of business, except to adjourn as hereinafter
provided.  Every act or decision done or made by a majority of the directors
present at a meeting duly held at which a quorum is present shall be regarded as
the act of the board of directors, subject to the provisions of Section 310 of
the Code (approval of contracts or transactions in which a director has a direct
or indirect material financial interest), Section 311 of the Code (appointment
of committees ), and Section 317(e) of the Code (indemnification of directors). 
A meeting at which a quorum is initially present may continue to transact
business notwithstanding the withdrawal of directors, if any action taken is
approved by at least a majority of the required quorum for such meeting.

 

3.10  Contents of Notice and Waiver of Notice.  The waiver of notice or consent
need not specify the purpose of the meeting nor the business to be transacted
thereat.  All such

 

9

--------------------------------------------------------------------------------


 

waivers, consents and approvals shall be filed with the corporate records or
made a part of the minutes of the meeting.  Notice of a meeting need not be
given to any director who signs a waiver of notice or a consent to holding the
meeting or an approval of the minutes thereof, whether before or after the
meeting, or who attends the meeting without protesting, prior thereto or at its
commencement, the lack of notice to that director.

 

3.11  Adjournment.  A majority of the directors present, whether or not
constituting a quorum, may adjourn any meeting to another time and place. 
Notice of the time and place of holding an adjourned meeting need not be given,
unless the meeting is adjourned for more than 24 hours, in which case notice of
such time and place shall be given prior to the time of the adjourned meeting,
in the manner specified in Section 3.8, to the directors who were not present at
the time of the adjournment.

 

3.12  Action Without Meeting.  Any action required or permitted to be taken by
the board of directors may be taken without a meeting, if all members of the
board shall individually or collectively consent in writing to such action. 
Such action by written consent shall have the same force and effect as a
unanimous vote of the board of directors.  The written consent or consents shall
be filed with the minutes of the proceedings of the board.

 

3.13  Fees and Compensation.  Directors and members of committees may receive
such compensation, if any, for their services, and such reimbursement of
expenses, as may be fixed or determined by resolution of the board of
directors.  Nothing contained herein shall be construed to preclude any director
from serving the corporation in any other capacity as an officer, agent,
employee, or otherwise, and receiving compensation for such service.

 

Article 4

Committees

 

4.1  Committees of Directors.  The board of directors may, by resolution adopted
by a majority of the authorized number of directors, designate one or more
committees, each consisting of two or more directors, to serve at the pleasure
of the board.  The board may designate oneor more directors as alternate members
of any committee, who may replace any absent member at any meeting of the
committee.  The appointment of members or alternate members of a committee
requires the vote of a majority of the authorized number of directors.  Any such
committee, to the extent provided in the resolution of the board, may have all
the authority of the board, except with respect to:

 

(a) the approval of any action, which, under the California General Corporation
Law, also requires shareholders’ approval or approval of the outstanding shares;

 

10

--------------------------------------------------------------------------------


 

(b) the filling of vacancies on the board of directors or in any committee;

 

(c) the fixing of compensation of the directors for serving on the board or on
any committee;

 

(d) the amendment or repeal of bylaws or the adoption of new bylaws;

 

(e) the amendment or repeal of any resolution of the board of directors which by
its express terms is not so amendable or repealable;

 

(f) a distribution to the shareholders of the corporation, except at a rate, in
a periodic amount or within a price range set forth in the articles of
incorporation or determined by the board of directors; or

 

(g) the appointment of any other committees of the board of directors or the
members thereof.

 

4.2    Meetings and Action.  Meetings and action of committees shall be governed
by, and held and taken in accordance with, the provisions of Sections 3.6 (place
of meetings and meetings by telephone), 3.7 (regular meetings), 3.8 (special
meetings), 3.9 (quorum), 3.10 (contents of notice and waiver of notice), 3.11
(adjournment) and 3.12 (action without meeting), with such changes in the
context of those bylaws as are necessary to substitute the committee and its
members for the board of directors and its members, except that: the time of
regular meetings of committees may be determined by resolution of the board of
directors as well as the committee; special meetings of committees may also be
called by resolution of the board of directors; and notice of special meetings
of committees shall also be given to all alternate members, who shall have the
right to attend all meetings of the committee.  The board of directors may adopt
rules for the government of any committee not inconsistent with the provisions
of these bylaws.

 

Article 5

Officers

 

5.1  Officers.  The officers of the corporation shall be a president, a
secretary and a chief financial officer.  The corporation may also have, at the
discretion of the board of directors, a chairman of the board, one or more vice
presidents, one or more assistant secretaries, one or more assistant treasurers,
and such other officers as may be appointed in accordance with the provisions of
Section 5.3.  Any number of offices may be held by the same person.

 

5.2  Election.  The officers of the corporation, except such officers as may be
appointed in accordance with the provisions of Section 5.3 or 5.5, shall be
chosen by the board of

 

11

--------------------------------------------------------------------------------


 

directors, and each shall serve at the pleasure of the board, subject to the
rights, if any, of an officer under any contract of employment.

 

5.3  Other Officers.  The board of directors may appoint, and may empower the
president to appoint, such other officers as the business of the corporation may
require, each of whom shall hold office for such period, have such authority and
perform such duties as are provided in the bylaws or as the board of directors
may from time to time determine.

 

5.4  Removal and Resignation.  Subject to the rights, if any, of any officer
under any contract of employment, any officer may be removed, either with or
without cause, by the board of directors or, except in case of an officer chosen
by the board of directors, by any officer upon whom such power of removal may be
conferred by the board of directors.

 

Any officer may resign at any time by giving written notice to the corporation. 
Any such resignation shall take effect at the date of the receipt of such notice
or at any later time specified therein; and, unless otherwise specified therein,
the acceptance of such resignation shall not be necessary to make it effective. 
Any such resignation is without prejudice to the rights, if any, of the
corporation under any contract to which the officer is a party.

 

5.5  Vacancies.  A vacancy in any office because of death, resignation, removal,
disqualification or any other cause shall be filled in the manner prescribed in
these bylaws for regular appointments to such office.

 

5.6  Chairman of the Board.  The chairman of the board, if such an officer be
elected, shall, if present, preside at meetings of the board of directors and
exercise and perform such other powers and duties as may be from time to time
assigned to him or her by the board of directors or prescribed by the bylaws. 
If there is no president, the chairman of the board shall in addition be the
chief executive officer of the corporation and shall have the powers and duties
prescribed in Section 5.7.

 

5.7  President.  Subject to such supervisory powers, if any, as may be given by
the board of directors to the chairman of the board, if there be such an
officer, the president shall be the chief executive officer of the corporation
and shall, subject to the control of the board of directors, have general
supervision, direction and control of the business and the officers of the
corporation.  He or she shall preside at all meetings of the shareholders and,
in the absence of the chairman of the board, or if there be none, at all
meetings of the board of directors.  He or she shall have the general powers and
duties of management usually vested in the office of president of a corporation
and shall have such other powers and duties as may be prescribed by the board of
directors.

 

12

--------------------------------------------------------------------------------


 

5.8  Vice Presidents.  In the absence or disability of the president, the vice
presidents, if any, in order of their rank as fixed by the board of directors
or, if not ranked, a vice president designated by the board of directors, shall
perform all the duties of the president, and when so acting shall have all the
powers of, and be subject to all the restrictions upon, the president.  The vice
presidents shall have such other powers and perform such other duties as from
time to time may be prescribed for them respectively by the board of directors
and the president or the chairman of the board.

 

5.9  Secretary.  The secretary shall keep, or cause to be kept, at the principal
executive office or such other place as the board of directors may direct, a
book of minutes of all meetings and actions of directors, committees of
directors and shareholders, with the time and place of holding, whether regular
or special, and, if special, how authorized, the notice thereof given, the names
of those present at directors’ and committee meetings, the number of shares
present or represented at shareholders’ meetings, and the proceedings thereof.

 

The secretary shall keep, or cause to be kept, at the principal executive office
or at the office of the corporation’s transfer agent or registrar, a share
register, or a duplicate share register, showing the names of all shareholders
and their addresses, the number and classes of shares held by each, the number
and date of certificates issued for the same, and the number and date of
cancellation of every certificate surrendered for cancellation.

 

The secretary shall give, or cause to be given, notice of all meetings of the
shareholders and of the board of directors required by the bylaws or by law to
be given, and he or she shall keep the seal of the corporation, if one be
adopted, in safe custody, and shall have such other powers and perform such
other duties as may be prescribed by the board of directors.

 

5.10  Chief Financial Officer.  The chief financial officer shall keep and
maintain, or cause to be kept and maintained, adequate and correct books and
records of accounts of the properties and business transactions of the
corporation, including accounts of its assets, liabilities, receipts,
disbursements, gains, losses, capital, retained earnings and shares.

 

The chief financial officer shall deposit, or cause to be deposited, all moneys
and other valuables in the name and to the credit of the corporation with such
depositaries as may be designated by the board of directors.  He or she shall
disburse, or cause to be disbursed, the funds of the corporation as may be
ordered by the board of directors, shall render to the president and directors,
whenever they request it, an account of all financial transactions and of the
financial condition of the corporation, and shall have such other powers and
perform such other duties as may be prescribed by the board of directors.

 

13

--------------------------------------------------------------------------------


 

Article 6

Indemnification of Directors, Officers, Employees and Other Agents

 

6.1  Indemnification.  The corporation shall, to the maximum extent permitted by
the California General Corporation Law, have power to indemnify each of its
agents against expenses, judgments, fines, settlements and other amounts
actually and reasonably incurred in connection with any proceeding arising by
reason of the fact any such person is or was an agent of the corporation.  For
purposes of this Article 6, an “agent” of the corporation includes any person
who is or was a director, officer, employee or other agent of the corporation,
or is or was serving at the request of the corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, or was a director, officer, employee or agent of a corporation
which was a predecessor corporation of the corporation or of another enterprise
at the request of such predecessor corporation.

 

6.2  Advance of Expenses.  Expenses incurred in defending any proceeding may be
advanced by this corporation prior to the final disposition of such proceeding
upon receipt of an undertaking by or on behalf of the agent to repay such amount
unless it shall be determined ultimately that the agent is entitled to be
indemnified as authorized in this Article 6.

 

6.3  Other Contractual Rights.  Nothing contained in this Article shall affect
any right to indemnification to which persons other than directors and officers
of this corporation or of any subsidiary of this corporation may be entitled by
contract or otherwise.

 

6.4  Insurance.  Upon and in the event of a determination by the board of
directors of this corporation to purchase such insurance, this corporation shall
purchase and maintain insurance on behalf of any agent of the corporation
against any liability asserted against or incurred by the agent in such capacity
or arising out of the agent’s status as such whether or not this corporation
would have the power to indemnify the agent against such liability.

 

Article 7

Certain Loans and Guarantees

 

7.1  Shareholder Approval.  Except as otherwise provided in this Article 7, the
corporation shall not make any loan of money or property to, or guarantee the
obligation of, any director or officer of the corporation or of its parent
corporation, if any, unless the transaction, or an employee benefit plan
authorizing the loan or guarantee after disclosure of the right under such a
plan to include officers or directors, is approved by a majority of the
shareholders entitled to act thereon (without

 

14

--------------------------------------------------------------------------------


 

counting any shares owned by any officer or director eligible to participate in
the plan or transaction that is subject to approval).

 

7.2  Security.  The corporation shall not make any loan of money or property to,
or guarantee the obligation of, any person upon the security of shares of the
corporation or of its parent corporation, if any, if the corporation’s recourse
in the event of default is limited to the security for the loan or guarantee,
unless (a) the loan or guarantee is adequately secured without considering such
shares, or (b) the loan or guarantee is approved by a majority of the
shareholders entitled to act thereon (without counting any shares owned by any
officer or director eligible to participate in the plan or transaction that is
subject to approval).

 

7.3  Exceptions.  The provisions of Section 7.1 do not apply to:

 

(a) Any advance of money to a director or officer of the corporation or of its
parent corporation, if any, for any expenses reasonably anticipated to be
incurred in the performance of the duties of the director or officer, provided
that in the absence of the advance the director or officer would be entitled to
be reimbursed for the expenses by the corporation, its parent corporation, if
any, or any subsidiary corporation;

 

(b) The payment of premiums in whole or in part by the corporation on a life
insurance policy on the life of a director or officer, so long as repayment to
the corporation of the amount of premiums so paid is secured by the proceeds of
the policy and its cash surrender value; or

 

(c) Any transaction, plan, or agreement permitted under Section 408 of the Code.

 

Article 8

Records and Reports

 

8.1  Maintenance and Inspection of Share Register.  The corporation shall keep
at its principal executive office, or at the office of its transfer agent or
registrar, if either be appointed, a record of its shareholders, giving the
names and addresses of all shareholders and the number and class of shares held
by each shareholder.

 

A shareholder or shareholders of the corporation holding at least five percent
in the aggregate of the outstanding voting shares of the corporation may (a)
inspect and copy the records of shareholders’ names and addresses and
shareholdings during usual business hours upon five days’ prior written demand
upon the corporation, or (b) obtain from the transfer agent of the corporation,
upon written demand and upon the tender of the transfer agent’s usual charges
for such list, a list of the

 

15

--------------------------------------------------------------------------------


 

shareholders’ names and addresses, who are entitled to vote for the election of
directors, and their shareholdings, as of the most recent record date for which
such list has been compiled or as of a date specified by the shareholder
subsequent to the date of demand.  The list shall be made available to that
shareholder on or before the later of five days after the demand is received or
the date specified therein as the date as of which the list is to be compiled. 
The record of shareholders shall also be open to inspection upon the written
demand of any shareholder or holder of a voting trust certificate, at any time
during usual business hours, for a purpose reasonably related to such holder’s
interests as a shareholder or as the holder of a voting trust certificate.  Any
inspection and copying under this Section 8.1 may be made in person or by an
agent or attorney of the shareholder or holder of a voting trust certificate
making such demand.

 

8.2  Maintenance and Inspection of Bylaws.  The corporation shall keep at its
principal executive office, or if its principal executive office is not in the
State of California, at its principal business office in that State, the
original or a copy of the bylaws as amended to date, which shall be open to
inspection by the shareholders at all reasonable times during office hours.  If
the principal executive office of the corporation is outside the State of
California and the corporation has no principal business office in that State,
the Secretary shall, upon the written request of any shareholder, furnish to
such shareholder a copy of the bylaws as amended to date.

 

8.3  Maintenance and Inspection of Other Corporate Records.  The accounting
books and records and minutes of proceedings of the shareholders and the board
of directors and any committee or committees of the board of directors shall be
kept at such place or places designated by the board of directors or, in the
absence of such designation, at the principal executive office of the
corporation.  The minutes shall be kept in written form and the accounting books
and records shall be kept either in written form or in any other form capable of
being converted into written form.  Such minutes and accounting books and
records shall be open to inspection upon the written demand of any shareholder
or holder of a voting trust certificate, at any reasonable time during usual
business hours, for a purpose reasonably related to the holder’s interests as a
shareholder or as the holder of a voting trust certificate.  The inspection may
be made in person or by an agent or attorney, and shall include the right to
copy and make extracts.  The foregoing rights of inspection shall extend to the
records of each subsidiary of the corporation.

 

8.4  Inspection by Directors.  Every director shall have the absolute right at
any reasonable time to inspect all books, records and documents of every kind
and the physical properties of the corporation and each subsidiary corporation. 
Such inspection by a director may be made in person or by agent or attorney and
the right of inspection includes the right to copy and make extracts.

 

16

--------------------------------------------------------------------------------


 

8.5  Annual Reports.  The annual report to shareholders referred to in Section
1501 of the Code is expressly dispensed with, but nothing herein shall be
interpreted as prohibiting the board of directors from issuing annual or other
periodic reports to the shareholders of the corporation as they may deem
appropriate.

 

If no annual report meeting the requirements of Section 1501(a) of the Code has
been delivered or mailed by the corporation to the shareholders covering the
immediately preceding fiscal year, the corporation shall deliver or mail such
financial statements and other information requested by a shareholder relating
to the immediately preceding fiscal year as such shareholder may be entitled to
receive pursuant to Section 1501(c) or other provisions of the Code.

 

8.6  Financial Statements.  A copy of any annual financial statement and any
income statement of the corporation for each quarterly period of each fiscal
year, and any accompanying balance sheet of the corporation as of the end of
each such period, that has been prepared by the corporation shall be kept on
file in the principal executive office of the corporation for 12 months.

 

If a shareholder or shareholders holding at least five percent of the
outstanding shares of any class of stock of the corporation makes a written
request to the corporation for an income statement of the corporation for the
three-month, six-month or nine-month period of the then current fiscal year
ended more than 30 days prior to the date of the request, and a balance sheet of
the corporation as of the end of such period, the chief financial officer shall
cause such statement or statements to be prepared, if not already prepared, and
shall deliver personally or mail such statement or statements to the person
making the request within 30 days after the receipt of such request.  If the
corporation has not sent to the shareholders its annual report for the last
fiscal year, this report shall likewise be delivered or mailed to such
shareholder or shareholders within 30 days after such request.

 

Article 9

General Matters

 

9.1  Record Date for Purposes Other Than Notice and Voting.  For purposes of
determining the shareholders entitled to receive payment of any dividend or
other distribution or allotment of any rights, or entitled to exercise any
rights in respect of any other lawful action (other than action by shareholders
by written consent without a meeting), the board of directors may fix, in
advance, a record date, which shall not be more than 60 days prior to any such
action, and in such case only shareholders of record on the date so fixed are
entitled to receive the dividend, distribution or allotment of rights or to
exercise the rights, as the case may be, notwithstanding any transfer of any

 

17

--------------------------------------------------------------------------------


 

shares on the books of the corporation after the record date so fixed, except as
otherwise provided in the California General Corporation Law.

 

If the board of directors does not so fix a record date, the record date for
determining shareholders for any such purpose shall be at the close of business
on the date on which the board adopts the resolution relating thereto, or the
sixtieth day prior to the date of such action, whichever is later.

 

9.2  Checks, Drafts, Evidences of Indebtedness.  All checks, drafts or other
orders for payment of money, notes or other evidences of indebtedness, issued in
the name of or payable to the corporation, shall be signed or endorsed by such
person or persons and in such manner as, from time to time, shall be determined
by resolution of the board of directors.

 

9.3  Corporate Contracts and Instruments; How Executed.  The board of directors,
except as otherwise provided in these bylaws, may authorize any officer or
officers, agent or agents, to enter into any contract or execute any instrument
in the name of and on behalf of the corporation, and such authority may be
general or confined to specific instances; and, unless so authorized or ratified
by the board of directors or within the agency power of an officer, no officer,
agent or employee shall have any power or authority to bind the corporation by
any contract or engagement or to pledge its credit or to render it liable for
any purpose or for any amount.

 

9.4  Certificates for Shares.  A certificate or certificates for shares of the
capital stock of the corporation shall be issued to each shareholder when any
such shares are fully paid, and the board of directors may authorize the
issuance of certificates or shares as partly paid provided that such
certificates shall state the amount of the consideration to be paid therefor and
the amount paid thereon.  All certificates shall be signed in the name of the
corporation by the chairman of the board or vice chairman of the board or the
president or vice president and by the chief financial officer or an assistant
treasurer or the secretary or any assistant secretary, certifying the number of
shares and the class or series of shares owned by the shareholder.  Any or all
of the signatures on the certificate may be facsimile.  In case any officer,
transfer agent or registrar who has signed or whose facsimile signature has been
placed upon a certificate has ceased to be such officer, transfer agent or
registrar before such certificate is issued, it may be issued by the corporation
with the same effect as if such person were an officer, transfer agent or
registrar at the date of issue.

 

9.5  Lost Certificates.  Except as provided in this Section 9.5, no new
certificates for shares shall be issued in lieu of an old certificate unless the
latter is surrendered to the corporation and cancelled.  The board of directors
may, in case any share certificate or certificate for any other security is
lost,

 

18

--------------------------------------------------------------------------------


 

stolen or destroyed, authorize the issuance of a new certificate in lieu
thereof, upon such terms and conditions as the board may require, including
provision for indemnification of the corporation secured by a bond or other
adequate security sufficient to protect the corporation against any claim that
may be made against it, including any expense or liability, on account of the
alleged loss, theft or destruction of such certificate or the issuance of a
replacement certificate.

 

9.6  Representation of Shares of Other Corporations.  The chairman of the board,
the president, or any vice president, or any other person authorized by
resolution of the board of directors or by any of the foregoing designated
officers, is authorized to vote on behalf of the corporation any and all shares
of any other corporation or corporations, foreign or domestic, standing in the
name of the corporation.  The authority granted to said officers to vote or
represent on behalf of the corporation any and all shares held by the
corporation in any other corporation or corporations may be exercised by any
such officer in person or by any person authorized to do so by a proxy duly
executed by said officer.

 

9.7  Construction and Definitions.  Unless the context requires otherwise, the
general provisions, rules of construction, and definitions in the California
General Corporation Law shall govern the construction of these bylaws.  Without
limiting the generality of the foregoing, the singular number includes the
plural, the plural number includes the singular, and the term “person” includes
both a corporation and a natural person.  All references in these bylaws to the
California General Corporation Law or to sections of the Code shall be deemed to
be to such Law or sections as they may be amended and in effect and, if
renumbered, to such renumbered provisions at the time of any action taken under
the bylaws.  References to Articles and Sections are to Articles and Sections of
these bylaws unless the context expressly indicates otherwise.

 

Article 10

Amendments

 

10.1  Shareholders.  New bylaws may be adopted or these bylaws may be amended or
repealed by the vote or written consent of holders of a majority of the
outstanding shares entitled to vote; provided, however, that if the articles of
incorporation set forth the number of authorized directors of the corporation,
the authorized number of directors may be changed only by an amendment of the
articles of incorporation.

 

10.2  Board of Directors.  Subject to the rights of the shareholders to adopt,
amend or repeal bylaws as provided in Section 10.1, bylaws, other than a bylaw
amendment changing the authorized number of directors, may be adopted, amended
or repealed by the board of directors.

 

19

--------------------------------------------------------------------------------


 

Annex 3

 

--------------------------------------------------------------------------------


 

ACTION BY BOARD OF DIRECTORS

 

OF

 

INAMED DEVELOPMENT COMPANY

 

BY UNANIMOUS WRITTEN CONSENT

 

The undersigned, being all of the members of the Board of Directors of INAMED
DEVELOPMENT COMPANY, a California corporation (the “Company”), acting pursuant
to Section 307(8)(b) of the General Corporation Law of the State of California,
hereby consent in writing to the adoption of the following actions in lieu of a
special meeting of the Board of Directors:

 

GUARANTEE AND COLLATERAL AGREEMENT

 

WHEREAS, INAMED Corporation (“Inamed”) intends to enter into that certain Credit
Agreement dated as of February 1, 2000 (the “Credit Agreement”), by and among
Inamed, the Lenders, Bear Stearns Corporate Lending Inc., as Syndication Agent
(in such capacity, the “Syndication Agent”), Bear, Stearns & Co.  Inc., as sole
lead arranger and sole book manager (the “Arranger”) and the Administrative
Agent;

 

WHEREAS, pursuant to the terms of the Credit Agreement the Company, as a
subsidiary of Inamed, is required to guaranty all of Inamed’s obligations under
the Credit Agreement (the “Obligations”, as defined under the Credit Agreement),
by entering into that certain Guarantee and Collateral Agreement (the “Guarantee
and Collateral Agreement”) dated of even date with the Credit Agreement, a copy
of which has been presented to the Board;

 

WHEREAS, pursuant to the terms and conditions of the Credit Agreement, the
Company, as a subsidiary of Inamed, is required to secure payment and
performance of the Obligations, also by entering into that same Guarantee and
Collateral Agreement (as defined above), whereby the Company would grant to
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, a perfected, first priority Lien on all of its right, title and
interest in all of its personal property, including but not limited to all
capital stock of its domestic

 

--------------------------------------------------------------------------------


 

subsidiaries, 65% of the capital stock of its foreign subsidiaries, accounts,
fixtures, contract rights, intellectual property, licences, material property,
etc.

 

WHEREAS, the Board of Directors of the Company has determined that in order to
give effect to the Credit Agreement, it is advisable and in the best interests
of the Company that the Company enter into the Guarantee and Collateral
Agreement and each of the transactions contemplated thereby;

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors deems it advisable
and in the best interests of the Company to enter into the Guarantee and
Collateral Agreement and any other documents contemplated thereby and such
documents hereby are authorized and approved, with such changes thereto as the
Chairman, the President, any Vice President or the Secretary of the Company (the
“proper officers”) may approve, such approval to be conclusively evidenced by
such officer’s or officers’ execution and delivery thereof;

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized, empowered and directed, in the name and on behalf of the
Company, to enter into the Guarantee and Collateral Agreement, substantially on
the terms and conditions as presented and described to the Board, with such
changes thereto as the proper officers may approve, such approval to be
conclusively evidenced by such officer’s or officers’ execution and delivery
thereof; and

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized and directed to enter into such other agreements,
documents, promissory notes, and instruments with respect to any of the
foregoing, in such form and on such terms and conditions as may be agreed to by
the proper officers of the Company, Administrative Agent and the Lenders, and to
take such other actions with respect to the foregoing as may be required by
Administrative Agent and the Lenders; and that the proper officers of the
Company be, and each of them hereby is, authorized, directed and empowered, in
the name and on behalf of the Company, to execute and deliver such other
agreements, documents, promissory notes, deeds of trust, mortgages and other
instruments and to perform all other acts as such officers shall approve in
connection with any of the above, the execution of such agreements, documents,
promissory notes and other instruments or the taking of any such actions to be
conclusive evidence of such approval.

 

--------------------------------------------------------------------------------


 

GENERAL AUTHORIZATIONS

 

RESOLVED, that the officers of the Company be, and each of them hereby is,
authorized, empowered and directed, in the name and on behalf of the Company, to
do or cause to be done all such other acts or things, and to execute and
deliver, or cause to be executed and delivered, all such other documents,
instruments, agreements, notes, undertakings, guarantees and certificates of any
kind and nature whatsoever, as such officer or officers may deem necessary or
appropriate to effectuate or carry out the purposes and intent of the foregoing
resolutions; all such other actions to be performed in such manner, and all such
other documents, instruments, agreements, notes, undertakings, guarantees and
certificates to be executed and delivered in such form, as the officer or
officers performing or executing the same shall approve, such officer’s or
officers’ approval thereof to be conclusively evidenced by the performance of
any such other action or the execution and delivery of any such other documents,
instruments, agreements, notes, undertakings and certificates; and

 

RESOLVED FURTHER, that all acts and things previously done by any of the
officers of the Company, on or prior to the date hereof, in the name and on
behalf of the Company, in connection with the transactions contemplated by the
foregoing resolutions, are in all respects ratified, approved, confirmed and
adopted as the acts and deeds by and on behalf of the Company.

 

* * *

 

--------------------------------------------------------------------------------


 

This Unanimous Written Consent may be executed in one or more counterparts, each
of which shall be considered as an original.  The Secretary of the Company shall
file this Unanimous Written Consent in the minute book of the Company and it
shall become part of the records of the Company.

 

Dated: February 1, 2000

 

 

/s/ Richard G.  Babbitt

 

Richard G. Babbitt

 

 

 

/s/ Ilan K. Reich

 

Ilan K. Reich

 

--------------------------------------------------------------------------------


 

Annex 4

 

--------------------------------------------------------------------------------


 

State of California

 

[LOGO]

 

SECRETARY OF STATE

 

CERTIFICATE OF STATUS

DOMESTIC CORPORATION

 

I BILL JONES, Secretary of State of the State of California, hereby certify:

 

That on the 11th day of September 1986 INAMED DEVELOPMENT COMPANY became
incorporated under the laws of the State of California by filing its Articles of
Incorporation in this office; and

 

That no record exists in this office of a certificate of dissolution of said
corporation nor of a court order declaring dissolution thereof, nor of a merger
or consolidation which terminated its existence, and

 

That said corporation’s corporate powers, rights and privileges are not
suspended on the records of this office; and

 

That according to the records of this office the said corporation is authorized
to exercise all its corporate powers, rights and privileges and is in good legal
standing in the State of California; and

 

That no information is available in this office on the financial condition,
business activity or practices of this corporation.

 

 

 

IN WITNESS WHEREOF, I execute this
Certificate and affix the Great Seal of
the State of California this day of

 

 

 

January 31, 2000

[SEAL]

 

 

 

 

/s/ Bill Jones

 

Secretary of State

 

--------------------------------------------------------------------------------


[LOGO]

STATE OF CALIFORNIA

FRANCHISE TAX BOARD

PO Box 942857

Sacramento, CA 94257

In Reply Refer to:357JL

Date                     :01/31/2000

 

[STAMP]

 

Corporation Name

:INAMED DEVELOPMENT COMPANY

 

Corporation Number

:1385729

 

 

 

 

 

X

1.

The above named corporation is in good standing with this agency.

 

 

 

 

 

 

2.

Information on record with this agency indicates the above corporation is not
qualified to transact business in California.

 

 

 

 

 

 

3.

The above corporation was incorporated or qualified on

 

 

 

 

 

 

4.

The above corporation has an unpaid liability of $        for income year ended

 

 

 

 

 

 

5.

Our records do not show that the above corporation filed franchise tax returns
for the income years

 

 

 

 

 

 

6.

The above corporation was       effective

 

 

 

 

 

 

7.

The above corporation’s current address on record with this agency is:

 

 

 

 

 

 

8.

We have no current information on the above corporation.

 

 

 

Comments:

/s/ [ILLEGIBLE]

 

Representative

 

TELEPHONE ASSISTANCE

 

Our regular toll-free telephone service is available from 7:00 a.m. until 8:00
p.m. Monday through Friday from the first working day in January through April
15.  The best times to call are between 7:00 and 10:00 in the morning and
between 6:00 and 8:00 in the evening.  Service is also available from 8:00 a.m.
through 6.00 p.m. on the two Saturdays prior to April 15. After April 15,
service is available Monday through Friday, between 8:00 a.m. and 5:00 p.m.

 

From within the United States,
call                                                         1-800-852-5711

From outside the United States, call (not toll
free)                              1-916-845-6500

For hearing impaired with TDD,
call                                                       1-800-822-6268

 

--------------------------------------------------------------------------------


 

INAMED INTERNATIONAL CORP.

 

SECRETARY’S CERTIFICATE

 

Reference is hereby made to the Credit Agreement, dated as of February 1, 2000
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Inamed Corporation (the “Borrower ”), the Lenders, Bear
Stearns Corporate Lending Inc., as Syndication Agent (in such capacity, the
“Syndication Agent”), Bear Stearns & Co. Inc., as sole lead arranger and sole
book manager (the “Arranger”) and the Administrative Agent.  Capitalized terms
used herein and not otherwise defined shall have the meanings assigned in the
Credit Agreement.  This certificate is being delivered pursuant to Section
5.1(g) of the Credit Agreement.

 

I, David E.  Bamberger, hereby certify that I am the Secretary of INAMED
International Corp. (the “Company”), and as such have access to the Company’s
corporate records and am familiar with the matters therein contained and herein
certified, and that:

 

1.             Attached hereto as Annex 1 is a true, correct and complete copy
of the Certificate of Incorporation of the Company, as filed with the Secretary
of State of the State of Delaware on December 8, 1998.

 

2.             Attached hereto as Annex 2 is a true, correct and complete copy
of the By-laws of the Company as presently in effect on and as of the date
hereof, which By-laws are in full force and effect in said form without
modification, amendment, rescission or repeal in any respect.

 

3.             Attached hereto as Annex 3 is a true, correct and complete copy
of resolutions adopted by unanimous written consent in lieu of a meeting in
accordance with applicable laws and the Certificate of Incorporation and By-laws
of the Company, and such resolutions (i) were duly adopted by the Board of
Directors of the Company and are in full force and effect on and as of the date
hereof, not having been in any way amended, altered or repealed, and (ii)
constitute the only resolutions of the Board of Directors of the Company
relating to the subject matter of the Credit Agreement, the other Loan Documents
and the transactions contemplated thereby.

 

--------------------------------------------------------------------------------


 

4.             Attached hereto as Annex 4 is a true, correct and complete copy
of a certificate from the Office of the Secretary of State of the State of
Delaware indicating that the Company (i) is in good standing, (ii) has a legal
corporate existence not having been cancelled or dissolved, (iii) is duly
authorized to transact business and (iv) has paid all franchise taxes to date.

 

5.             There are no consents, licenses or approvals required in
connection with the execution, delivery and performance by the Company or the
validity and enforceability against the Company of the Loan Documents to which
it is a party.

 

6.             The following persons are duly qualified and acting officers of
the Company, each of whom is authorized to sign any of the Loan Documents to
which the Company is a party, and each of whom is duly elected to the office set
forth opposite his respective name; the signature appearing opposite the name of
each such officer is his authentic signature:

 

NAME

OFFICE

SIGNATURE

 

 

 

Ilan K. Reich

EXECUTIVE VICE
PRESIDENT

/s/ Ilan K. Reich

 

 

 

 

 

 

David E. Bamberger

SECRETARY

/s/ David E. Bamberger

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the 1 day of February, 2000.

 

 

/s/ David E. Bamberger

 

David E. Bamberger

 

Secretary

 

2

--------------------------------------------------------------------------------


 

I, Ilan K. Reich, Executive Vice President of the Company, hereby certify that
David E. Bamberger is the duly elected Secretary of the Company and that the
signature appearing above is his genuine signature.

 

 

/s/ Ilan K. Reich

 

Ilan K. Reich

 

Executive Vice President

 

3

--------------------------------------------------------------------------------


 

Annex 1

 

--------------------------------------------------------------------------------


 

State of Delaware

 

Office of the Secretary of State

 

 

I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF
INCORPORATION OF “INAMED INTERNATIONAL CORP.”, FILED IN THIS OFFICE ON THE
EIGHTH DAY OF DECEMBER, A.D. 1998, AT 3 O’CLOCK P.M.

 

 

 

/s/ Edward J. Freel

 

[SEAL]

Edward J. Freel, Secretary of State

 

 

 

2975829    8100

 

AUTHENTICATION: 0217785

001039246

 

DATE: 01-26-00

 

 

1

--------------------------------------------------------------------------------


 

CERTIFICATE OF INCORPORATION

 

OF

 

INAMED International Corp.

 

FIRST:  The name of the Corporation is: INAMED International Corp. (the
“Corporation”).

 

SECOND:  The registered office of the corporation and registered agent in the
State of Delaware is to be located at 9 East Loockerman Street, Dover, Delaware
19901.  The name of its registered agent is National Corporate Research, Ltd.,
in Kent County.

 

THIRD:  The nature of the business, and the objects and purposes proposed to be
transacted, promoted and carried on, are to do any lawful act or thing for which
a corporation may be organized under the General Corporation Law of the State of
Delaware (the “GCL”).

 

FOURTH:  The aggregate number of shares of stock which the Corporation shall
have authority to issue is One Thousand (1,000) with a par value of one cent
($.01) per share, all of which shall be designated “Common Stock”.

 

FIFTH:  The name and mailing address of the incorporator is:

 

Marc E. Sailer

c/o Olshan Grundman Frome & Rosenzweig LLP

505 Park Avenue

New York, New York 10022

 

SIXTH:  A.  A director of the Corporation shall not be personally liable to the
Corporation or its stockholders for monetary damages for breach of fiduciary
duty as a director, except for liability (i) for any breach of the directors’
duty of loyalty to the Corporation or its stockholders, (ii) for acts or
omissions not in good faith or which involve intentional misconduct or a knowing
violation of law, (iii) under Section 174 of the 3CL, or (iv) for any
transaction from which the director derived an improper personal benefit.  If
the GCL is amended to authorize corporate action further eliminating or limiting
the personal liability of directors, then the liability of a director of the
Corporation shall beeliminated or limited to the fullest extent permitted by the
GCL, as so amended.  Any repeal or modification of this Paragraph A by the
stockholders of the Corporation shall not adversely affect any right or
protection of a director of the Corporation with respect to events occurring
prior to the time of such repeal or modification.

 

 

--------------------------------------------------------------------------------


 

B.  (1)  Each person who was or is made a party or is threatened to be made a
party to or is involved in any action, suit, or proceeding, whether civil,
criminal, administrative or investigative (hereinafter a “proceeding”,) , by
reason of the fact that he or she or a person of whom he or she is the legal
representative is or was a director, officer, employee or agent of the
Corporation or is or was serving at the request of the Corporation, as a
director, officer or employee or agent of another corporation or of a
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether the basis of such proceeding is
alleged action in an official capacity as a director, officer, employee or agent
or in any other capacity while serving as a director, officer, employee or
agent, shall be indemnified and held harmless by the Corporation to the fullest
extent authorized by the GCL as the same exists or may hereafter be amended
(but, in the case of any such amendment, only to the extent that such amendment
permits the Corporation to provide broader indemnification rights than said law
permitted the Corporation to provide prior to such amendment), against all
expense, liability and loss (including attorneys’ fees, judgments, fines, ERISA
excise taxes or penalties and amounts paid or to be paid in settlement)
reasonably incurred or suffered by such person in connection therewith and such
indemnification shall continue as to a person who has ceased to be a director,
officer, employee or agent and shall inure to the benefit of his or her heirs,
executors and administrators; provided, however, that except as provided in
paragraph (2) of this Paragraph B with respect to proceedings seeking to enforce
rights to indemnification, the Corporation shall indemnify any such person
seeking indemnification in connection with a proceeding (or part thereof)
initiated by such person only if such proceeding (or part thereof) was
authorized by the Board of Directors of the corporation.  The right to
indemnification conferred in this Paragraph B shall be a contract right and
shall include the right to be paid by the Corporation the expenses incurred in
defending any such proceeding in advance of its final disposition; provided,
however, that if the GCL requires, the payment of such expenses incurred by a
director or officer in his or her capacity as a director or officer (and not in
any other capacity) in which service was or is rendered by such person while a
director or officer, including, without limitation, service to an employee
benefit plan) in advance of the final disposition of a proceeding, shall be made
only upon delivery to the Corporation of an undertaking by or on behalf of such
director or officer to repay all amounts so advanced if it shall ultimately be
determined that such director or officer is not entitled to be indemnified under
this Paragraph B or otherwise.

 

(2)  If a claim under paragraph (1) of this Paragraph B is not paid in full by
the Corporation within thirty

 

2

--------------------------------------------------------------------------------


 

days after a written claim has been received by the Corporation, the claimant
may at any time thereafter bring suit against the Corporation to recover the
unpaid amount of the c1aim and, if successful in whole or in part, the claimant
shall be entitled to be paid also the expense of prosecuting such claim.  It
shall be a defense to any such action (other than an action brought to enforce a
claim for expenses incurred in defending any proceeding in advance of its final
disposition where the required undertaking, if any is required, has been
tendered to the Corporation) that the claimant has not met the standards of
conduct which make it permissible under the GCL for the Corporation to indemnify
the claimant for the amount claimed but the burden of proving such defense shall
be on the Corporation.  Neither the failure of the Corporation (including its
Board of Directors, independent legal counsel or stockholders) to have made a
determination prior to the commencement of such action that indemnification of
the claimant is proper in the circumstances because he or she has met the
applicable standard of conduct set forth it the GCL, nor an actual determination
by the Corporation (including its Board of Directors, independent legal counsel
or stockholders) that the claimant has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that the
claimant has not met the applicable standard of conduct.

 

(3)  The right to indemnification and the payment of expenses incurred in
defending a proceeding in advance of its final disposition conferred in this
Paragraph B shall not be exclusive of any other right which any person may have
or hereafter acquire under any statute, provision of the certificate of
incorporation, By-Laws, agreement, vote of stockholders or disinterested
directors or otherwise.

 

(4)  The Corporation may maintain insurance, at its expense, to protect itself
and any director, officer, employee or agent of the Corporation or another
corporation, partnership, joint venture, trust or other enterprise against any
expense, liability or loss, whether or not the Corporation would have the power
to indemnify such person against such expense, liability or loss under the GCL.

 

(5)  The Corporation may, to the extent authorized from time to time by the
Board of Directors, grant rights to indemnification, and rights to be paid by
the Corporation for the expenses incurred in defending any proceeding in advance
of its' final disposition, to any agent of the Corporation to the fullest extent
of the provisions of this Paragraph B with respect to the indemnification and
advancement of expenses of directors, officers and employees of the Corporation.

 

3

--------------------------------------------------------------------------------


 

SEVENTH:  In furtherance and not in limitation of the powers conferred by law or
in this Certificate of Incorporation, the Board of Directors (and any committee
of the Board of Directors) is expressly authorized, to the extent permitted by
law, to take such action or actions as the Board or such committee may determine
to be reasonably necessary or desirable to (A) encourage any person to enter
into negotiations with the Board of Directors and management of the Corporation
with respect to any transaction which may result in a change in control of the
Corporation which is proposed or initiated by such person or (B) contest or
oppose any such transaction which the Board of Directors or such committee
determines to be unfair, abusive or otherwise undesirable with respect to the
Corporation and its business, assets or properties or the stockholders of the
Corporation, including, without limitation, the adoption of plans or the
issuance of rights, options, capital stock, notes, debentures or other evidences
of indebtedness or other securities of the Corporation, which rights, options,
capital stock, notes, evidences of indebtedness and other securities (i) may be
exchangeable for or convertible into cash or other securities on such terms and
conditions as may be determined by the Board or such committee and (ii) may
provide for the treatment of any holder or class of holders thereof designated
by the Board of Directors or any such committee in respect of the terms,
conditions, provisions and rights of such securities which is different from,
and unequal to, the terms, conditions, provisions and rights applicable to all
other holders thereof.

 

EIGHTH:  The Corporation reserves the right to amend, alter, change or repeal
any provision contained in this Certificate of Incorporation, and any other
provisions authorized by the laws of the State of Delaware at the time in force
may be added or inserted, subject to the limitations set forth in this
Certificate of Incorporation and in the manner now or hereafter provided herein
by statute, and all rights, preferences and privileges of whatsoever nature
conferred upon stockholders, directors or any other persons whomsoever by and
pursuant to this Certificate of Incorporation in its present form or as amended
are granted subject to the rights reserved in this Article EIGHTH.

 

IN WITNESS WHEREOF, I have hereunto set my hand this 8th day of December, 1998.

 

 

/s/ Marc E. Bailer

 

Marc E. Bailer

 

Sole Incorporator

 

4

--------------------------------------------------------------------------------


 

Annex 2

 

--------------------------------------------------------------------------------


 

 

 

BY-LAWS

 

OF

 

INAMED INTERNATIONAL CORP.

 

AS ADOPTED ON

 

DECEMBER 8, 1998

 

 

 

ARTICLE 1.

 

STOCKHOLDERS

 

SECTION 1.1  Annual Meetings.  An annual meeting of stockholders to elect
directors and transact such other business as may properly be presented to the
meeting shall be held at such place as the Board of Directors may from time to
time fix, if that day shall be a legal holiday in the jurisdiction in which the
meeting is to be held, then on the next day not a legal holiday or as soon
thereafter as may be practical, determined by the Board of Directors.

 

SECTION 1.2  Special Meetings.  A special meeting of stockholders may be called
at any time by two or more directors or the Chairman of the Board or the
President and shall be called by any of them or by the Secretary upon receipt of
a written request to do so specifying the matter or matters, appropriate for
action at such a meeting, proposed to be presented at the meeting and signed by
holders of record of a majority of the shares of stock that would be entitled to
be voted on such matter or matters if the meeting were held on the day such
request is received and the record date for such meeting were the close of
business on the preceding day.  Any such meeting shall be held at such time and
at such place, within or without the State of Delaware, as shall be determined
by the body or person calling such meeting and as shall be stated in the notice
of such meeting.

 

SECTION 1.3  Notice of Meeting.  For each meeting of stockholders written notice
shall be given stating the place, date and hour and, in the case of a special
meeting, the purpose or purposes for which the meeting is called.  Except as
otherwise provided by Delaware law, the written notice of any meeting shall be
given not less than 10 or more than 60 days before the date of the meeting to
each stockholder entitled to vote at such meeting.  If mailed, notice shall be
deemed to be given when deposited in the United States mail, postage prepaid,
directed to the stockholder at his address as it appears on the records of the
Corporation.

 

--------------------------------------------------------------------------------


 

SECTION 1.4  Quorum.  Except as otherwise required by Delaware law or the
Certificate of Incorporation, the holders of record of a majority of the shares
of stock entitled to be voted present in person or represented by proxy at a
meeting shall constitute a quorum for the transaction of business at the
meeting, but in the absence of a quorum the holders of record present or
represented by proxy at such meeting may vote to adjourn the meeting from time
to time, without notice other than announcement at the meeting, until a quorum
is obtained.  At any such adjourned session of the meeting at which there shall
be present or represented the holders of record of the requisite number of
shares, any business may be transacted that might have been transacted at the
meeting as originally called.

 

SECTION 1.5  Chairman and Secretary at Meeting.  At each meeting of stockholders
the Chairman of the Board, or in his absence the person designated in writing by
the Chairman of the Board, or if no person is so designated, then a person
designated by the Board of Directors, shall preside as chairman of the meeting;
if no person is so designated, then the meeting shall choose a chairman by
plurality vote.  The Secretary, or in his absence a person designated by the
chairman of the meeting, shall act as secretary of the meeting.

 

SECTION 1.6  Voting; Proxies.  Except as otherwise provided by Delaware law or
the Certificate of Incorporation, and subject to the provisions of Section 1.10:

 

(a)  Each stockholder shall at every meeting of the stockholders be entitled to
one vote for each share of capital stock held by him.

 

(b)  Each stockholder entitled to vote at a meeting of stockholders or to
express consent or dissent to corporate action in writing without a meeting may
authorize another person or persons to act for him by proxy, but no such proxy
shall be voted or acted upon after three years from its date, unless the proxy
provides for a longer period.

 

(c)  Directors shall be elected by a plurality vote.

 

(d)  Each matter, other than election of directors, properly presented to any
meeting shall be decided by a majority of the votes cast on the matter.

 

(e)  Election of directors and the vote on any other matter presented to a
meeting shall be by written ballot only if so ordered by the chairman of the
meeting or if so requested by any stockholder present or represented by proxy at
the meeting entitled to vote in such election or on such matter, as the case may
be.

 

SECTION 1.7  Adjourned Meetings.  A meeting of stockholders may be adjourned to
another time or place as provided in Section 1.4.  Unless the Board of Directors
fixes a new record date, stockholders of record for an adjourned meeting shall
be as originally determined for the meeting from which the adjournment was
taken.  If the adjournment is for more than 30 days, or if after the adjournment
a new record date is fixed for the adjourned meeting, a notice of the

 

2

--------------------------------------------------------------------------------


 

adjourned meeting shall be given to each stockholder of record entitled to
vote.  At the adjourned meeting any business may be transacted that might have
been transacted at the meeting as originally called.

 

SECTION 1.8  Consent of Stockholders in Lieu of Meeting.  Any action that may be
taken at any annual or special meeting of stockholders may be taken without a
meeting, without prior notice and without a vote, if a consent in writing,
setting forth the action so taken, shall be signed by the holders of outstanding
stock having not less than the minimum number of votes that would be necessary
to authorize or take such action at a meeting at which all shares entitled to
vote thereon were present and voted.  Notice of the taking of such action shall
be given promptly to each stockholder that would have been entitled to vote
thereon at a meeting of stockholders and that did not consent thereto in
writing.

 

SECTION 1.9  List of Stockholders Entitled to Vote.  At least 10 days before
every meeting of stockholders a complete list of the stockholders entitled to
vote at the meeting, arranged in alphabetical order and showing the address of
each stockholder and the number of shares registered in the name of each
stockholder, shall be prepared and shall be open to the examination of any
stockholder for any purpose germane to the meeting, during ordinary business
hours, for a period of at least 10 days prior to the meeting, at a place within
the city where the meeting is to be held.  Such list shall be produced and kept
at the time and place of the meeting during the whole time thereof and may be
inspected by any stockholder who is present.

 

SECTION 1.10  Fixing of Record Date.  In order that the Corporation may
determine the stockholders entitled to notice of or to vote at any meeting of
stockholders or any adjournment thereof, or to express consent to corporate
action in writing without a meeting, or entitled to receive payment of any
dividend or other distribution or allotment of any rights, or entitled to
exercise any rights in respect of any change, conversion or exchange of stock or
for the purpose of any other lawful action, the Board of Directors may fix, in
advance, a record date, which shall not be more than 60 or less than 10 days
before the date of such meeting, nor more than 60 days prior to any other
action.  If no record date is fixed, the record date for determining
stockholders entitled to notice of or to vote at a meeting of stockholders shall
be at the close of business on the day next preceding the day on which notice is
given, or, if notice is waived, at the close of business on the day next
preceding the day on which the meeting is held; the record date for determining
stockholders entitled to express consent to corporate action in writing without
a meeting, when no prior action by the Board of Directors is necessary, shall be
the day on which the first written consent is expressed; and the record date for
any other purpose shall be at the close of business on the day on which the
Board of Directors adopts the resolution relating thereto.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 2.

 

DIRECTORS

 

SECTION 2.1  Number; Term of Office; Qualifications; Vacancies.  The number of
the directors constituting the entire Board of Directors shall be the number,
not more than 15, fixed from time to time by a majority of the total number of
directors which the Corporation would have, prior to any increase or decrease,
if there were no vacancies, provided, however, that no decrease shall shorten
the term of an incumbent director.  Directors shall be elected at the annual
meeting of stockholders to hold office, subject to Sections 2.2 and 2.3, until
the next annual meeting of stockholders and until their respective successors
are elected and qualified.  Vacancies and newly created directorships resulting
from any increase in the authorized number of directors may be filled by a
majority of the directors then in office, although less than a quorum, or by the
sole remaining director, and the directors so chosen shall hold office, subject
to Sections 2.2 and 2.3, until the next annual meeting of stockholders and until
their respective successors are elected and qualified.

 

SECTION 2.2  Resignation.  Any director of the Corporation may resign at any
time by giving written notice of such resignation to the Board of Directors or
the Secretary of the Corporation.  Any such resignation shall take effect at the
time specified therein or, if no time be specified, upon receipt thereof by the
Board of Directors or one of the above-named officers; and, unless specified
therein, the acceptance of such resignation shall not be necessary to make it
effective.  When one or more directors shall resign from the Board of Directors
effective at a future date, a majority of the directors then in office,
including those who have so resigned, shall have power to fill such vacancy or
vacancies, the vote thereon to take effect when such resignation or resignations
shall become effective, and each director so chosen shall hold office as
provided in these By-Laws in the filling of other vacancies.

 

SECTION 2.3  Removal.  Any one or more directors may be removed, with or without
cause, by the vote or written consent of the holders of a majority of the shares
entitled to vote at an election of directors.

 

SECTION 2.4  Regular and Annual Meetings; Notice.  Regular meetings of the Board
of Directors shall be held at such time and at such place, within or without the
State of Delaware, as the Board of Directors may from time to time prescribe. 
No notice need be given of any regular meeting, and a notice, if given, need not
specify the purposes thereof.  A meeting of the Board of Directors may be held
without notice immediately after an annual meeting of stockholders at the same
place as that at which such meeting was held.

 

SECTION 2.5  Special Meetings; Notice.  A special meeting of the Board of
Directors may be called at any time by the Board of Directors, the Chairman of
the Board or the President and shall be called by any one of them or by the
Secretary upon receipt of a written request to do so specifying the matter or
matters, appropriate for action at such a meeting, proposed to be presented at
the meeting and signed by at least two directors.  Any such meeting shall be
held at such

 

4

--------------------------------------------------------------------------------


 

time and at such place, within or without the State of Delaware, as shall be
determined by the body or person calling such meeting.  Notice of such meeting
stating the time and place thereof shall be given (a) by deposit of the notice
in the United States mail, first class, postage prepaid, at least seven days
before the day fixed for the meeting addressed to each director at his address
as it appears on the Corporation’s records or at such other address as the
director may have furnished the Corporation for that purpose, or (b) by delivery
of the notice similarly addressed for dispatch by telegraph, cable or radio or
by delivery of the notice by telephone or in person, in each case at least 24
hours before the time fixed for the meeting.

 

SECTION 2.6  Presiding Officer and Secretary at Meetings.  Each meeting of the
Board of Directors shall be presided over by the Chairman of the Board or in his
absence by such member of the Board of Directors as shall be chosen at the
meeting.  The Secretary, or in his absence an Assistant Secretary, shall act as
secretary of the meeting, or if no such officer is present, a secretary of the
meeting shall be designated by the person presiding over the meeting.

 

SECTION 2.7  Quorum.  Three directors shall constitute a quorum for the
transaction of business, but in the absence of a quorum a majority of those
present (or if only one be present, then that one) may adjourn the meeting,
without notice other than announcement at the meeting, until such time as a
quorum is present.  The vote of the majority of the directors present at a
meeting at which a quorum is present shall be the act of the Board of Directors.

 

SECTION 2.8  Meeting by Telephone.  Members of the Board of Directors or of any
committee thereof may participate in meetings of the Board of Directors or of
such committee by means of conference telephone or similar communications
equipment by means of which all persons participating in the meeting can hear
each other, and such participation shall constitute presence in person at such
meeting.

 

SECTION 2.9  Action Without Meeting.  Unless otherwise restricted by the
Certificate of Incorporation, any action required or permitted to be taken at
any meeting of the Board of Directors or of any committee thereof may be taken
without a meeting if all members of the Board of Directors or of such committee,
as the case may be, consent thereto in writing and the writing or writings are
filed with the minutes of proceedings of the Board of Directors or of such
committee.

 

SECTION 2.10  Committees of the Board.  The Board of Directors may, by
resolution passed by the whole Board of Directors, designate one or more other
committees, each such committee to consist of one or more directors as the Board
of Directors may from time to time determine.  Any such committee, to the extent
provided in such resolution or resolutions, shall have and may exercise the
powers and authority of the Board of Directors in the management of the business
and affairs of the Corporation, but no such committee shall have such power of
authority in reference to amending the Certificate of Incorporation, adopting an
agreement of merger or consolidation, recommending to the stockholders the sale,
lease or exchange of all or substantially all of the Corporation’s property and
assets, recommending to the stockholders a dissolution of the Corporation or a
revocation of a dissolution, or amending the By-Laws; and unless the resolution

 

5

--------------------------------------------------------------------------------


 

shall expressly so provide, no such committee shall have the power or authority
to declare a dividend or to authorize the issuance of stock.  In the absence or
disqualification of a member of a committee, the member or members thereof
present at any meeting and not disqualified from voting, whether or not he or
they constitute a quorum, may unanimously appoint another member of the Board of
Directors to act at the meeting in the place of any such absent or disqualified
member.  Each such committee shall have such name as may be determined from time
to time by the Board of Directors.

 

SECTION 2.11  Compensation.  No director shall receive any stated salary for his
services as a director or as a member of a committee but shall receive such sum,
if any, as may from time to time be fixed by the action of a majority of the
stockholders.

 

ARTICLE 3.

 

OFFICERS

 

SECTION 3.1  Election; Qualification.  The officers of the Corporation shall be
a Chairman of the Board, a President, one or more Vice Presidents, a Secretary
and a Treasurer, each of whom shall be selected by the Board of Directors.  The
Board of Directors may elect a Controller, one or more Assistant Secretaries,
one or more Assistant Treasurers, one or more Assistant Controllers and such
other officers as it may from time to time determine.  Two or more offices may
be held by the same person.

 

SECTION 3.2  Term of Office.  Each officer shall hold office from the time of
his election and qualification to the time at which his successor is elected and
qualified, unless he shall die or resign or shall be removed pursuant to Section
3.4 at any time sooner.

 

SECTION 3.3  Resignation.  Any officer of the Corporation may resign at any time
by giving written notice of such resignation to the Board of Directors, the
Chairman of the Board, the President or the Secretary of the Corporation.  Any
such resignation shall take effect at the time specified therein or, if no time
be specified, upon receipt thereof by the Board of Directors or one of the
above-named officers; and, unless specified therein, the acceptance of such
resignation shall not be necessary to make it effective.

 

SECTION 3.4  Removal.  Any officer may be removed at any time, with or without
cause, by the vote of two directors if there are three directors or less, or the
vote of a majority of the whole Board of Directors if there are more than three
directors.

 

SECTION 3.5  Vacancies.  Any vacancy however caused in any office of the
Corporation may be filled by the Board of Directors.

 

SECTION 3.6  Compensation.  The compensation of each officer shall be such as
the Board of Directors may from time to time determine.

 

6

--------------------------------------------------------------------------------


 

SECTION 3.7  Chairman of the Board.  The Chairman of the Board shall preside at
all meetings of the Board of Directors and of the shareholders, and shall have
such powers and duties as generally pertain to the office of Chairman of the
Board, subject to the direction of the Board of Directors.

 

SECTION 3.8  President.  The President shall be the chief executive officer of
the Corporation and shall have general charge of the business and affairs of the
Corporation, subject however to the right of the Board of Directors to confer
specified powers on officers and subject generally to the direction of the Board
of Directors.

 

SECTION 3.9  Vice President.  Each Vice President shall have such powers and
duties as generally pertain to the office of Vice President and as the Board of
Directors or the President may from time to time prescribe.  During the absence
of the president or his inability to act, the Vice President, or if there shall
be more than one Vice President, then that one designated by the Board of
Directors, shall exercise the powers and shall perform the duties of the
President, subject to the direction of the Board of Directors and the Executive
Committee, if any.

 

SECTION 3.10  Secretary.  The Secretary shall keep the minutes of all meetings
of stockholders and of the Board of Directors.  He shall be custodian of the
corporate seal and shall affix it or cause it to be affixed to such instruments
as require such seal and attest the same and shall exercise the powers and shall
perform the duties incident to the office of Secretary, subject to the direction
of the Board of Directors and the Executive Committee, if any.

 

SECTION 3.11  Other Officers.  Each other officer of the Corporation shall
exercise the powers and shall perform the duties incident to his office, subject
to the direction of the Board of Directors and the Executive Committee, if any.

 

ARTICLE 4.

 

CAPITAL STOCK

 

SECTION 4.1  Stock Certificates.  The interest of each holder of stock of the
Corporation shall be evidenced by a certificate or certificates in such form as
the Board of Directors may from time to time prescribe.  Each certificate shall
be signed by or in the name of the Corporation by the Chairman of the Board, the
President or a Vice President and by the Treasurer or an Assistant Treasurer or
the Secretary or an Assistant Secretary.  Any of or all the signatures appearing
on such certificate or certificates may be a facsimile.  If any officer,
transfer agent or registrar who has signed or whose facsimile signature has been
placed upon a certificate shall have ceased to be such officer, transfer agent
or registrar before such certificate is issued, it may be issued by the
Corporation with the same effect as if he were such officer, transfer agent or
registrar at the date of issue.

 

7

--------------------------------------------------------------------------------


 

SECTION 4.2  Transfer of Stock.  Shares of stock shall be transferable on the
books of the Corporation pursuant to applicable law and such rules and
regulations as the Board of Directors shall from time to time prescribe.

 

SECTION 4.3  Holders of Record.  Prior to due presentment for registration of
transfer the Corporation may treat the holder of record of a share of its stock
as the complete owner thereof exclusively entitled to vote, to receive
notifications and otherwise entitled to all the rights and powers of a complete
owner thereof, notwithstanding notice to the contrary.

 

SECTION 4.4  Lost, Stolen, Destroyed or Mutilated Certificates.  The Corporation
shall issue a new certificate of stock to replace a certificate theretofore
issued by it alleged to have been lost, destroyed or wrongfully taken, if the
owner or his legal representative (i) requests replacement, before the
Corporation has notice that the stock certificate has been acquired by a bona
fide purchaser, (ii) files with the Corporation a bond sufficient to indemnify
the Corporation against any claim that may be made against it on account of the
alleged loss or destruction of any such stock certificate or the issuance of any
such new stock certificate; and (iii) satisfies such other terms and conditions
as the Board of Directors may from time to time prescribe.

 

ARTICLE 5.

 

MISCELLANEOUS

 

SECTION 5.1  Indemnity.  The Corporation shall indemnify, subject to the
requirements of subsection (d) of this Section, any person who was or is a party
or is threatened to be made a party to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the Corporation), by
reason of the fact that he is or was a director, officer, employee or agent of
the Corporation, or is or was serving at the request of the Corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, against expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by him in connection with such action, suit or proceeding if he acted
in good faith and in a manner he reasonably believed to be in or not opposed to
the best interests of the Corporation and, with respect to any criminal action
or proceeding, had no reasonable cause to believe his conduct was unlawful.  The
termination of any action, suit or proceeding by judgment, order; settlement,
conviction or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the person did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Corporation and, with respect to any criminal action or
proceeding, had reasonable cause to believe that his conduct was unlawful.

 

(a)  The Corporation shall indemnify, subject to the requirements of subsection
(d) of this Section, any person who was or is a party or is threatened to be
made a party to any threatened, pending or completed action or suit by or in the
right of the Corporation to procure a judgment in its favor by reason of the
fact that he is

 

8

--------------------------------------------------------------------------------


 

or was a director, officer, employee or agent of the Corporation or is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise, against expenses (including attorneys’ fees) actually and reasonably
incurred by him in connection with the defense or settlement of such action or
suit if he acted in good faith and in a manner he reasonably believed to be in
or not opposed to the best interests of the Corporation and except that no
indemnification shall be made in respect of any claim, issue or matter as to
which such person shall have been adjudged to be liable to the Corporation
unless and only to the extent that the Court of Chancery of the State of
Delaware or the court in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, such person is fairly and reasonably entitled to
indemnity for such expenses which the Court of Chancery of the State of Delaware
or such other court shall deem proper.

 

(b)  To the extent that a director, officer, employee or agent of the
Corporation, or a person serving in any other enterprise at the request of the
Corporation, has been successful on the merits or otherwise in defense of any
action, suit or proceeding referred to in subsection (a) and (b) of this
Section, or in defense of any claim, issue or matter therein, the Corporation
shall indemnify him against expenses (including attorneys’ fees) actually and
reasonably incurred by him in connection therewith.

 

(c)  Any indemnification under subsections (a) and (b) of this Section (unless
ordered by a court) shall be made by the Corporation only as authorized in the
specific case upon a determination that indemnification of the director,
officer, employee or agent is proper in the circumstances because he has met the
applicable standard of conduct set forth in subsections (a) and (b) of this
Section.  Such determination shall be made (1) by a majority vote of the
directors who are not parties to such action, suit or proceeding, even though
less than a quorum, or (2) if there are no such directors, or if such directors
so direct, by independent legal counsel in a written opinion, or (3) by the
Stockholders.

 

(d)  Expenses incurred by a director, officer, employee or agent in defending a
civil or criminal action, suit or proceeding may be paid by the Corporation in
advance of the final disposition of such action, suit or proceeding as
authorized by the Board of Directors upon receipt of an undertaking by or on
behalf of the director, officer, employee or agent to repay such amount if it
shall ultimately be determined that he is not entitled to be indemnified by the
Corporation as authorized in this Section.

 

(e)  The indemnification and advancement of expenses provided by or granted
pursuant to, the other subsections of this Section shall not limit the

 

9

--------------------------------------------------------------------------------


 

Corporation from providing any other indemnification or advancement of expenses
permitted by law nor shall it be deemed exclusive of any other rights to which
those seeking indemnification may be entitled under any by-law, agreement, vote
of stockholders or disinterested directors or otherwise, both as to action in
his official capacity and as to action in another capacity while holding such
office.

 

(f)  The Corporation may purchase and maintain insurance on behalf of any person
who is or was a director, officer, employee or agent of the Corporation, or who
is or was serving at the request of the Corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise against any liability asserted against him and incurred by him
in any such capacity, or arising out of his status as such, whether or not the
Corporation would have the power to indemnify him against such liability under
the provisions of this Section.

 

(g)  The indemnification and advancement of expenses provided by, or granted
pursuant to this section shall, unless otherwise provided when authorized or
ratified, continue as to a person who has ceased to be a director, officer,
employee or agent and shall inure to the benefit of the heirs, executors and
administrators of such a person.

 

(h)  For the purposes of this Section, references to “the Corporation” shall
include, in addition to the resulting corporation, any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, employees or agents, so that any
person who is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, shall stand in the same position under
the provisions of this Section with respect to the resulting or surviving
corporation as he would have with respect to such constituent corporation if its
separate existence had continued.

 

(i)  This Section 5.1 shall be construed to give the Corporation the broadest
power permissible by the Delaware General Corporation Law, as it now stands and
as heretofore amended.

 

SECTION 5.2  Waiver of Notice.  Whenever notice is required by the Certificate
of Incorporation, the By-Laws or any provision of the General Corporation Law of
the State of Delaware, a written waiver thereof, signed by the person entitled
to notice, whether before or after the time required for such notice, shall be
deemed equivalent to notice.   Attendance of a person at a meeting shall
constitute a waiver of notice of such meeting, except when the person attends a
meeting for the express purpose of objecting, at the beginning of the meeting,
to the

 

10

--------------------------------------------------------------------------------


 

transaction of any business because the meeting is not lawfully called or
convened.  Neither the business to be transacted at, nor the purpose of, any
regular or special meeting of the stockholders, directors or members of a
committee of directors need be specified in any written waiver of notice.

 

SECTION 5.3  Fiscal Year.  The fiscal year of the Corporation shall start on
such date as the Board of Directors shall from time to time prescribe.

 

SECTION 5.4  Corporate Seal.  The corporate seal shall be in such form as the
Board of Directors may from time to time prescribe, and the same may be used by
causing it or a facsimile thereof to be impressed or affixed or in any other
manner reproduced.

 

ARTICLE 6.

 

AMENDMENT OF BY-LAWS

 

SECTION 6.1  Amendment.  The By-Laws may be altered, amended or repealed by the
stockholders or by the Board of Directors by a majority vote.

 

11

--------------------------------------------------------------------------------


 

Annex 3

 

--------------------------------------------------------------------------------


 

ACTION BY BOARD OF DIRECTORS

 

OF

 

INAMED INTERNATIONAL CORP.

 

BY UNANIMOUS WRITTEN CONSENT

 

The undersigned, being all of the Directors of INAMED International Corp., a
Delaware corporation (the “Company”), and acting pursuant to Section 141 of the
Delaware General Corporation Law, hereby consent in writing to the adoption of
the following actions in lieu of a special meeting of the Board of Directors:

 

GUARANTEE AND COLLATERAL AGREEMENT

 

WHEREAS, INAMED Corporation (“Inamed”) intends to enter into that certain Credit
Agreement dated as of February 1, 2000 (the “Credit Agreement”), by and among
Inamed, the Lenders, Bear Stearns Corporate Lending Inc., as Syndication Agent
(in such capacity, the “Syndication Agent”).  Bear, Stearns & Co. Inc., as sole
lead arranger and sole book manager (the “Arranger”) and the Administrative
Agent;

 

WHEREAS, pursuant to the terms of the Credit Agreement, the Company, as a
subsidiary of Inamed, is required to guaranty all of Inamed’s obligations under
the Credit Agreement (the “Obligations”, as defined under the Credit Agreement),
by entering into that certain Guarantee and Collateral Agreement (the “Guarantee
and Collateral Agreement”) dated of even date with the Credit Agreement, a copy
of which has been presented to the Board.

 

WHEREAS, pursuant to the terms and conditions of the Credit Agreement, the
Company, as a subsidiary of Inamed, is required to secure payment and
performance of the Obligations, also by entering into that same Guarantee and
Collateral Agreement (as defined above), whereby the Company would grant to
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, a perfected, first priority Lien on all of its right, title and
interest in all of its personal property, including but not limited to all
capital stock of its domestic

 

--------------------------------------------------------------------------------


 

subsidiaries, 65% of the capital stock of its foreign subsidiaries, accounts,
fixtures, contract rights, intellectual property, licences, material property,
etc.

 

WHEREAS, the Board of Directors of the Company has determined that in order to
give effect to the Credit Agreement, it is advisable and in the best interests
of the Company that the Company enter into the Guarantee and Collateral
Agreement and each of the transactions contemplated thereby;

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors deems it advisable
and in the best interests of the Company to enter into the Guarantee and
Collateral Agreement and any other documents contemplated thereby and such
documents hereby are authorized and approved, with such changes thereto as the
Chairman, the President, any Vice President or the Secretary of the Company (the
“proper officers”) may approve, such approval to be conclusively evidenced by
such officer’s or officers’ execution and delivery thereof;

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized, empowered and directed, in the name and on behalf of the
Company, to enter into the Guarantee and Collateral Agreement, substantially on
the terms and conditions as presented and described to the Board, with such
changes thereto as the proper officers may approve, such approval to be
conclusively evidenced by such officer’s or officers’ execution and delivery
thereof; and

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized and directed to enter into such other agreements,
documents, promissory notes, and instruments with respect to any of the
foregoing, in such form and on such terms and conditions as may be agreed to by
the proper officers of the Company, Administrative Agent and the Lenders, and to
take such other actions with respect to the foregoing as may be required by
Administrative Agent and the Lenders; and that the proper officers of the
Company be, and each of them hereby is, authorized, directed and empowered, in
the name and on behalf of the Company, to execute and deliver such other
agreements, documents, promissory notes, deeds of trust, mortgages and other
instruments and to perform all other acts as such officers shall approve in
connection with any of the above, the execution of such agreements, documents,
promissory notes and other instruments or the taking of any such actions to be
conclusive evidence of such approval.

 

2

--------------------------------------------------------------------------------


 

GENERAL AUTHORIZATIONS

 

RESOLVED, that the officers of the Company be, and each of them hereby is,
authorized, empowered and directed, in the name and on behalf of the Company, to
do or cause to be done all such other acts or things, and to execute and
deliver, or cause to be executed and delivered, all such other documents,
instruments, agreements, notes, undertakings, guarantees and certificates of any
kind and nature whatsoever, as such officer or officers may deem necessary or
appropriate to effectuate or carry out the purposes and intent of the foregoing
resolutions; all such other actions to be performed in such manner, and all such
other documents, instruments, agreements, notes, undertakings, guarantees and
certificates to be executed and delivered in such form, as the officer or
officers performing or executing the same shall approve, such officer’s or
officers’ approval thereof to be conclusively evidenced by the performance of
any such other action or the execution and delivery of any such other documents,
instruments, agreements, notes, undertakings and certificates; and

 

RESOLVED FURTHER, that all acts and things previously done by any of the
officers of the Company, on or prior to the date hereof, in the name and on
behalf of the Company, in connection with the transactions contemplated by the
foregoing resolutions, are in all respects ratified, approved, confirmed and
adopted as the acts and deeds by and on behalf of the Company.

 

* * *

 

3

--------------------------------------------------------------------------------


 

 

This Unanimous Written Consent may be executed in one or more counterparts, each
of which shall be considered as an original.  The Secretary of the Company shall
file this Unanimous Written Consent in the minute book of the Company and it
shall become part of the records of the Company.

 

Dated:  February 1, 2000

 

 

 

 

/s/ Richard G. Babbitt

 

Richard G. Babbitt

 

 

 

/s/ Ilan K. Reich

 

Ilan K. Reich

 

 

 

/s/ John E. Williams, M.D.

 

John E. Williams, M.D.

 

 

 

4

--------------------------------------------------------------------------------


 

Annex 4

 

--------------------------------------------------------------------------------


 

State of Delaware

 

Office of the Secretary of State

--------------------------------------------------------------------------------

 

I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THAT “INAMED INTERNATIONAL CORP.” IS DULY INCORPORATED UNDER THE LAWS OF
THE STATE OF DELAWARE AND IS IN GOOD STANDING AND HAS A LEGAL CORPORATE
EXISTENCE NOT HAVING BEEN CANCELLED OR DISSOLVED SO FAR AS THE RECORDS OF THIS
OFFICE SHOW AND IS DULY AUTHORIZED TO TRANSACT BUSINESS.

 

THE FOLLOWING DOCUMENTS HAVE BEEN FILED:

 

CERTIFICATE OF INCORPORATION, FILED THE EIGHTH DAY OF DECEMBER, A.D. 1998, AT 3
O’CLOCK P.M.

 

AND I DO HEREBY FURTHER CERTIFY THAT THE AFORESAID CERTIFICATES ARE THE ONLY
CERTIFICATES ON RECORD OF THE AFORESAID CORPORATION.

 

AND I DO HEREBY FURTHER CERTIFY THAT THE FRANCHISE TAXES HAVE BEEN PAID TO DATE.

 

 

 

/s/ Edward J. Freel

 

[SEAL]

 Edward J. Freel, Secretary of State

 

 

 

2975829    8310

 

AUTHENTICATION:  0217784

001039246

 

                        DATE:  01-26-00

 

--------------------------------------------------------------------------------


 

INAMED JAPAN, INC.

 

SECRETARY’S CERTIFICATE

 

Reference is hereby made to the Credit Agreement, dated as of February 1, 2000
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Inamed Corporation (the “Borrower”), the Lenders, Bear
Stearns Corporate Lending Inc., as Syndication Agent (in such capacity, the
“Syndication Agent”), Bear, Stearns & Co. Inc., as sole lead arranger and sole
book manager (the “Arranger”) and the Administrative Agent.  Capitalized terms
used herein and not otherwise defined shall have the meanings assigned in the
Loan Agreement.  This certificate is being delivered pursuant to Section 5.1(g)
of the Credit Agreement.

 

I, David E. Bamberger, hereby certify that I am the Secretary of INAMED JAPAN,
INC. (the “Company”), and as such have access to the Company’s corporate records
and am familiar with the matters therein contained and herein certified, and
that:

 

1.             Attached hereto as Annex 1 is a true, correct and complete copy
of the Articles of Incorporation of the Company, as filed with the Secretary of
State of the State of Nevada on September 12, 1994.

 

2.             Attached hereto as Annex 2 is a true, correct and complete copy
of the By-laws of the Company as presently in effect on and as of the date
hereof, which By-laws are in full force and effect in said form without
modification, amendment, rescission or repeal in any respect.

 

3.             Attached hereto as Annex 3 is a true, correct and complete copy
of resolutions adopted by unanimous written consent in lieu of a meeting in
accordance with applicable laws and the Articles of Incorporation and By-laws of
the Company, and such resolutions (i) were duly adopted by the Board of
Directors of the Company and are in full force and effect on and as of the date
hereof, not having been in any way amended, altered or repealed, and (ii)
constitute the only resolutions of the Board of Directors of the Company
relating to the subject matter of the Credit Agreement, the other Loan Documents
and the transactions contemplated thereby.

 

--------------------------------------------------------------------------------


 

4.             Attached hereto as Annex 4 is (i) a true, correct and complete
copy of a certificate from the Office of the Secretary of State of the State of
Nevada indicating that the Company is in good standing.

 

5.             There are no consents, licenses or approvals required in
connection with the execution, delivery and performance by the Company or the
validity and enforceability against the Company of the Loan Documents to which
it is a party.

 

6.             The following persons are duly qualified and acting officers of
the Company, each of whom is authorized to sign any of the Loan Documents to
which the Company is a party, and each of whom is duly elected to the office set
forth opposite his respective name; the signature appearing opposite the name of
each such officer is his authentic signature:

 

NAME

OFFICE

SIGNATURE

 

 

 

Ilan K. Reich

PRESIDENT

/s/ Ilan K. Reich

 

 

 

David E. Bamberger

SECRETARY

/s/ David E. Bamberger

 

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the 1 day of February, 2000.

 

 

/s/ David E. Bamberger

 

David E. Bamberger

 

Secretary

 

2

--------------------------------------------------------------------------------


 

I, Ilan K. Reich, President of the Company, hereby certify that David E.
Bamberger is the duly elected Secretary of the Company and that the signature
appearing above is his genuine signature.

 

 

/s/ Ilan K. Reich

 

Ilan K. Reich

 

President

 

3

--------------------------------------------------------------------------------


 

Annex 1

 

Inamed Japan, Inc.

--------------------------------------------------------------------------------


 

 

ARTICLES OF INCORPORATION

 

OF

 

INAMED JAPAN, INC.

 

--------------------------------------------------------------------------------

 

I, the person hereinafter named as incorporator, for the purpose of associating
to establish a corporation, under the provisions and subject to the requirements
of Title 7, Chapter 78 of Nevada Revised Statutes, and the acts amendatory
thereof, and hereinafter sometimes referred to as the General Corporation Law of
the State of Nevada, do hereby adopt and make the following Articles of
Incorporation:

 

FIRST:  The name of the corporation (hereinafter called the corporation) is
INAMED JAPAN, INC.

 

SECOND:  The name of the corporation’s resident agent in the State of Nevada is
The Prentice-Hall Corporation System, Nevada, Inc., and the street address of
the said resident agent where process may be served on the corporation is 502
East John Street, Carson City 89706.  The mailing address and the street address
of the said resident agent are identical.

 

THIRD:  The number of shares the corporation is authorized to issue is
Twenty-Five Thousand (25,000), all of which are without nominal or par value. 
All such shares are of one class and are designated as Common Stock.

 

FOURTH:  The governing board of the corporation shall be styled as a “Board of
Directors,” and any member of said Board shall be styled as a “Director.”

 

The number of members constituting the first Board of Directors of the
corporation is Two (2); and the name and the post office box or street address,
either residence or business, of each of said members are as follows:

 

NAME

 

ADDRESS

Donald McGhan

 

3800 Howard Hughes Parkway, Suite 900
Las Vegas, Nevada 89109

 

 

 

Michael D. Farney

 

3800 Howard Hughes Parkway, Suite 900
Las Vegas, Nevada 89109

 

1

--------------------------------------------------------------------------------


 

The number of directors of the corporation may be increased or decreased in the
manner provided in the Bylaws of the corporation; provided, that the number of
directors shall never be less than one.  In the interim between election of
directors by stockholders entitled to vote, all vacancies, including vacancies
caused by an increase in the number of directors and including vacancies
resulting from the removal of directors by the stockholders entitled to vote
which are not filled by said stockholders, may be filled by the remaining
directors, though less than a quorum.

 

FIFTH:  The name and the post office box or street address, either residence or
business, of the incorporator signing these Articles of Incorporation is as
follows:

 

NAME

 

ADDRESS

C. A. Ver Hoeve

 

5670 Wilshire Boulevard, Suite 750
Los Angeles, California 90036

 

SIXTH:  The Corporation shall have perpetual existence.

 

SEVENTH:  The personal liability of the directors of the corporation is hereby
eliminated to the fullest extent permitted by the General Corporation Law of the
State of Nevada, as the same may be amended and supplemented.

 

EIGHTH:  The corporation shall, to the fullest extent permitted by the General
Corporation Law of the State of Nevada, as the same may be amended and
supplemented, indemnify any and all persons whom it shall have power to
indemnify under said Law from and against any and all of the expenses,
liabilities, or other matters referred to in or covered by said Law, and the
indemnification provided for herein shall not be deemed exclusive of any other
rights to which those indemnified may be entitled under any Bylaw, agreement,
vote of stockholders or disinterested directors or otherwise, both as to action
in his official capacity and as to action in another capacity while holding such
office, and shall continue as to a person who has ceased to be a director,
officer, employee, or agent and shall inure to the benefit of the heirs,
executors, and administrators of such a person.

 

NINTH:  The corporation may engage in any lawful activity.

 

2

--------------------------------------------------------------------------------


 

TENTH:  The corporation reserves the right to amend, alter, change, or repeal
any provision contained in these Articles of Incorporation in the manner now or
hereafter prescribed by statute, and all rights conferred upon stockholders
herein are granted subject to this reservation.

 

IN WITNESS WHEREOF, I do hereby execute these Articles or Incorporation on
September 9, 1994.

 

 

 

 

/s/ C.A. Ver Hoeve

 

C. A. Ver Hoeve

 

 

3

--------------------------------------------------------------------------------


 

CALIFORNIA ALL–PURPOSE ACKNOWLEDGMENT

 

State of

California

 

 

 

County of

Los Angeles

 

 

 

On

9/9/94

 

before me,

/s/ Mary Galstian, Notary Public

 

DATE

 

 

 NAME, TITLE OF OFFICER-EG-JANE DOE NOTARY PUBLIC

personally appeared

C.A.Ver Hoeve

 

NAME(S) OF SIGNER(S)

 

 

 

ý personally known to me - OR - o proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

 

WITNESS my hand and official seal

 

 

[SEAL]

/s/ Mary Galstian

 

SIGNATURE OF NOTARY

 

OPTIONAL

 

Though the data below is not required by law, it may prove valuable to persons
relying on the document and could prevent fraudulent reattachment of this form

 

 

 

 

CAPACITY CLAIMED BY SIGNER

 

DESCRIPTION OF ATTACHED DOCUMENT

 

 

 

o INDIVIDUAL

 

 

o CORPORATE OFFICER

 

 

 

 

 

 

 

 

TITLE(S)

 

TITLE OR TYPE OF DOCUMENT

 

 

 

o PARTNER(S)                        o LIMITED

 

 

                               o GENERAL

 

 

 

 

NUMBER OF PAGES

o ATTORNEY-IN-FACT

 

 

o TRUSTEE(S)

 

 

o GUARDIAN/CONSERVATOR

 

 

o OTHER

 

 

 

 

DATE OF DOCUMENT

 

 

 

 

 

 

 

 

 

 

 

 

SIGNER IS REPRESENTING:

 

 

NAME OF PERSONS OR ENTITIES

 

 

I

 

SIGNER(S) OTHER THAN NAMED ABOVE

 

 

 

 

--------------------------------------------------------------------------------


 

Annex 2

 

--------------------------------------------------------------------------------


 

BYLAWS

 

OF

 

INAMED JAPAN, INC.

 

(a Nevada corporation)

 

--------------------------------------------------------------------------------

ARTICLE I

 

STOCKHOLDERS

 

1.  CERTIFICATES REPRESENTING STOCK.  Every holder of stock in the corporation
shall be entitled to have a certificate signed by, or in the name of, the
corporation by the Chairman or Vice-Chairman of the Board of Directors, if any,
or by the President or a Vice-President and by the Treasurer or an Assistant
Treasurer or the Secretary or an Assistant Secretary of the corporation or by
agents designated by the Board of Directors, certifying the number of shares
owned by him in the corporation and setting forth any additional statements that
may be required by the General Corporation Law of the State of Nevada (General
Corporation Law).  If any such certificate is countersigned or otherwise
authenticated by a transfer agent or transfer clerk or by a registrar other than
the corporation, a facsimile of the signature of any such officers or agents
designated by the Board may be printed or lithographed upon such certificate in
lieu of the actual signatures.  If any officer or officers who shall have
signed, or whose facsimile signature or signatures shall have been used on any
certificate or certificates shall cease to be such officer or officers of the
corporation before such certificate or certificates shall have been delivered by
the corporation, the certificate or certificates may nevertheless be adopted by
the corporation and be issued and delivered as though the person or persons who
signed such certificate or certificates, or whose facsimile signature or
signatures shall have been used thereon, had not ceased to be such officer or
officers of the corporation.

 

Whenever the corporation shall be authorized to issue more than one class of
stock or more than one series of any class of stock, the certificates
representing stock of any such class or series shall set forth thereon the
statements prescribed by the General Corporation Law.  Any restrictions on the
transfer or registration of transfer of any shares of stock of any class or
series shall be noted conspicuously on the certificate representing such shares.

 

 

1

--------------------------------------------------------------------------------


 

The corporation may issue a new certificate of stock in place of any certificate
theretofore issued by it, alleged to have been lost, stolen, or destroyed, and
the Board of Directors may require the owner of any lost, stolen, or destroyed
certificate, or his legal representative, to give the corporation a bond
sufficient to indemnify the corporation against any claim that may be made
against it on account of the alleged loss, theft, or destruction of any such
certificate or the issuance of any such new certificate.

 

2.  FRACTIONAL SHARE INTERESTS.  The corporation shall not be obliged to but may
execute and deliver a certificate for or including a fraction of a share.  In
lieu of executing and delivering a certificate for a fraction of a share, the
corporation may pay to any person otherwise entitled to become a holder of a
fraction of a share an amount in cash specified for such purpose as the value
thereof in the resolution of the Board of Directors, or other instrument
pursuant to which such fractional share would otherwise be issued, or, if not
specified therein, then as may be determined for such purpose by the Board of
Directors of the issuing corporation; or may execute and deliver registered or
bearer scrip over the manual or facsimile signature of an officer of the
corporation or of its agent for that purpose, exchangeable as therein provided
for full share certificates, but such scrip shall not entitle the holder to any
rights as a stockholder except as therein provided.  Such scrip may provide that
it shall become void unless the rights of the holders are exercised within a
specified period and may contain any other provisions or conditions that the
corporation shall deem advisable.  Whenever any such scrip shall cease to be
exchangeable for full share certificates, the shares that would otherwise have
been issuable as therein provided shall be deemed to be treasury shares unless
the scrip shall contain other provision for their disposition.

 

3.  STOCK TRANSFERS.  Upon compliance with provisions restricting the transfer
or registration of transfer of shares of stock, if any, transfers or
registration of transfers of shares of stock of the corporation shall be made
only on the stock ledger of the corporation by the registered holder thereof, or
by his attorney thereunto authorized by power of attorney duly executed and
filed with the Secretary of the corporation or with a transfer agent or a
registrar, if any, and on surrender of the certificate or certificates for such
shares of stock properly endorsed and the payment of all taxes, if any, due
thereon.

 

4.  RECORD DATE FOR STOCKHOLDERS.  For the purpose of determining the
stockholders entitled to notice of or to vote at any meeting of stockholders or
any adjournment thereof, or to express consent to corporate action in writing
without a meeting, or entitled to receive payment of any dividend or other
distribution or the allotment of any rights, or entitled to exercise any rights
in respect of any change, conversion, or exchange of stock or for the purpose of
any other lawful action, the directors may fix, in advance, a record date, which
shall not be more than sixty days nor less than ten days before the date of such
meeting, nor more than sixty days prior to any other action.  If no record date
is fixed, the record date for determining stockholders entitled to notice of

 

 

2

--------------------------------------------------------------------------------


 

or to vote at a meeting of stockholders shall be at the close of business on the
day next preceding the day on which notice is given, or, if notice is waived, at
the close of business on the day next preceding the day on which the meeting is
held; the record date for determining stockholders entitled to express consent
to corporate action in writing without a meeting, when no prior action by the
Board of Directors is necessary, shall be the day on which the first written
consent is expressed; and the record date for determining stockholders for any
other purpose shall be at the close of business on the day on which the Board of
Directors adopts the resolution relating thereto.  A determination of
stockholders of record entitled to notice of or to vote at any meeting of
stockholders shall apply to any adjournment of the meeting; provided, however,
that the Board of Directors may fix a new record date for the adjourned meeting.

 

5.  MEANING OF CERTAIN TERMS.  As used in these Bylaws in respect of the right
to notice of a meeting of stockholders or a waiver thereof or to participate or
vote thereat or to consent or dissent in writing in lieu of a meeting, as the
case may be, the term “share” or “shares” or “share of stock” or “shares of
stock” or “stockholder” or “stockholders” refers to an outstanding share or
shares of stock and to a holder or holders of record of outstanding shares of
stock when the corporation is authorized to issue only one class of shares of
stock, and said reference is also intended to include any outstanding share or
shares of stock and any holder or holders of record of outstanding shares of
stock of any class upon which or upon whom the Articles of Incorporation confers
such rights where there are two or more classes or series of shares of stock or
upon which or upon whom the General Corporation Law confers such rights
notwithstanding that the articles of incorporation may provide for more than one
class or series of shares of stock, one or more of which are limited or denied
such rights thereunder; provided, however, that no such right shall vest in the
event of an increase or a decrease in the authorized number of shares of stock
of any class or series which is otherwise denied voting rights under the
provisions of the Articles of Incorporation.

 

6.  STOCKHOLDER MEEET1NGS.

 

- TIME.  The annual meeting shall be held on the date and at the time fixed,
from time to time, by the directors, provided, that the first annua1 meeting
shall be held on a date within thirteen months after the organization of the
corporation, and each successive annual meeting shall be held on a date within
thirteen months after the date of the preceding annual meeting.  A special
meeting shall be held on the date and at the time fixed by the directors.

 

- PLACE.  Annual meetings and special meetings shall be held at such place,
within or without the State of Nevada, as the directors may, from time to time,
fix.

 

 

3

--------------------------------------------------------------------------------


 

- CALL.  Annual meetings and special meetings may be called by the directors or
by any officer instructed by the directors to call the meeting.

 

- NOTICE OR WAIVER OF NOTICE.  Notice of all meetings shall be in writing, and
signed by the President or a Vice-President, or the Secretary, or an Assistant
Secretary, or by such other person or persons as the directors must designate. 
The notice must state the purpose or purposes for which the meeting is called
and the time when, and the place, where it is to be held.  A copy of the notice
must be either delivered personally or mailed postage prepaid to each
stockholder not less than ten nor more than sixty days before the meeting.  If
mailed, it must be directed to the stockholder at his address as it appears upon
the records of the corporation.  Any stockholder may waive notice of any meeting
by a writing signed by him or his duly authorized attorney, either before or
after the meeting; and whenever notice of any kind is required to be given under
the provisions of the General Corporation Law, a waiver thereof in writing and
duly signed whether before or after the time stated therein, shall be deemed
equivalent thereto.

 

- CONDUCT OF MEETING.  Meetings of the stockholders shall be presided over by
one of the following officers in the order of seniority and if present and
acting - the Chairman of the Board, if any, the Vice-Chairman of the Board, if
any, the President, a Vice-President, or, if none of the foregoing is in office
and present and acting, by a chairman to be chosen by the stockholders.  The
Secretary of the corporation, or in his absence, an Assistant Secretary, shall
act as secretary of every meeting, but if neither the Secretary nor an Assistant
Secretary is present the Chairman of the meeting shall appoint a secretary of
the meeting.

 

- PROXY REPRESENTATION.  Every stockholder may authorize another person or
persons to act for him by proxy in any manner described in, or otherwise
authorized by, the provisions of Section 78.355 of the General Corporation Law.

 

- INSPECTORS.  The directors, in advance of any meeting, may, but need not,
appoint one or more inspectors of election to act at the meeting or any
adjournment thereof.  If an inspector or inspectors are not appointed, the
person presiding at the meeting may, but need not, appoint one or more
inspectors.  In case any person who may be appointed as an inspector fails to
appear or act, the vacancy may be filled by appointment made by the directors in
advance of the meeting or at the meeting by the person presiding thereat.  Each
inspector, if any, before entering upon the discharge of his duties, shall take
and sign an oath faithfully to execute the duties of inspector at such meeting
with strict impartiality and according to the best of his ability.  The
inspectors, if any, shall determine the number of shares of stock outstanding
and the voting power of each, the shares of stock represented at the meeting,
the existence of a quorum, the validity and effect of proxies, and shall receive
votes, ballots or consents, hear and determine all challenges and questions
arising in connection with the right to vote, count and tabulate all votes,
ballots or consents,

 

 

4

--------------------------------------------------------------------------------


 

determine the result, and do such acts as are proper to conduct the election or
vote with fairness to all stockholders.  On request of the person presiding at
the meeting, the inspector or inspectors, if any, shall make a report in writing
of any challenge, question or matter determined by him or them and execute a
certificate of any fact found by him or them.

 

- QUORUM.  Stockholders holding at least a majority of the voting power are
necessary to constitute a quorum at a meeting of stockholders for the
transaction of business unless the action to be taken at the meeting shall
require a greater proportion.  The stockholders present may adjourn the meeting
despite the absence of a quorum.

 

- VOTING.  Each share of stock shall entitle the holder thereof to one vote.  In
the election of directors, a plurality of the votes cast shall elect.  Any other
action shall be authorized by stockholders who hold at least a majority of the
voting power and are present at a meeting at which a quorum is present, except
where the General Corporation Law, the Articles of Incorporation, or these
Bylaws prescribe a different percentage of votes and/or a different exercise of
voting power.  In the election of directors, voting need not be by ballot; and,
except as otherwise may be provided by the General Corporation Law, voting by
ballot shall not be required for any other action.

 

7.  STOCKHOLDER ACTION WITHOUT MEETINGS.  Except as may otherwise be provided by
the General Corporation Law, any action required or permitted to be taken at a
meeting of the stockholders may be taken without a meeting if a written consent
thereto is signed by stockholders holding at least a majority of the voting
power; provided that if a different proportion of voting power is required for
such an action at a meeting, then that proportion of written consents is
required.  In no instance where action is authorized by written consent need a
meeting of stockholders be called or noticed.  Any written consent shall be
subject to the requirements of Section 78.320 of the General Corporation Law and
of any other applicable provision of law.

 

ARTICLE II

 

DIRECTORS

 

1. FUNCTIONS AND DEFINITION.  The business and affairs of the corporation shall
be managed by the Board of Directors of the corporation.  The Board of Directors
shall have authority to fix the compensation of the members thereof for services
in any capacity.  The use of the phrase “whole Board” herein refers to the total
number of directors which the corporation would have if there were no vacancies.

 

2. QUALIFICATIONS AND NUMBER.  Each director must be at least 18 years of age. 
A director need not be a stockholder or a resident of the State of Nevada.  The
initial Board of Directors shall consist of 2 persons.  Thereafter the number of

 

 

5

--------------------------------------------------------------------------------


 

directors constituting the whole board shall be at least one.  Subject to the
foregoing limitation and except for the first Board of Directors, such number
may be fixed from time to time by action of the stockholders or of the
directors, or, if the number is not fixed, the number shall be.  The number of
directors may be increased or decreased by action of the stockholders or of the
directors.

 

3. ELECTION AND TERM.  Directors may be elected in the manner prescribed by the
provisions of Sections 78.320 through 78.335 of the General Corporation Law of
Nevada.  The first Board of Directors shall hold office until the first election
of directors by stockholders and until their successors are elected and
qualified or until their earlier resignation or removal.  Any director may
resign at any time upon written notice to the corporation.  Thereafter,
directors who are elected at an election of directors by stockholders, and
directors who are elected in the interim to fill vacancies and newly created
directorships, shall hold office until the next election of directors by
stockholders and until their successors are elected and qualified or until their
earlier resignation or removal.  In the interim between elections of directors
by stockholders, newly created directorships and any vacancies in the Board of
Directors, including any vacancies resulting from the removal of director's for
cause or without cause by the stockholders and not filled by said stockholders,
may be filled by the vote of a majority of the remaining directors then in
office, although less than a quorum, or by the sole remaining director.

 

4. MEETINGS.

 

- TIME.  Meetings shall be held at such time as the Board shall fix, except that
the first meeting of a newly elected Board shall be held as soon after its
election as the directors may conveniently assemble.

 

- PLACE.  Meetings shall be held at such place within or without the State of
Nevada as shall be fixed by the Board.

 

- CALL.  No call shall be required for regular meetings for which the time and
place have been fixed.  Special meetings may be called by or at the direction of
the Chairman of the Board, if any, the Vice-Chairman of the Board, if any, of
the President, or of a majority of the directors in office.

 

- NOTICE OR ACTUAL OR CONSTRUCTIVE WAIVER.  No notice shall be required for
regular meetings for which the time and place have been fixed.  Written, oral,
or any other mode of notice of the time and place shall be given for special
meetings in sufficient time for the convenient assembly of the directors
thereat.  Notice if any need not be given to a director or to any member of a
committee of directors who submits a written waiver of notice signed by him
before or after the time stated therein.

 

 

6

--------------------------------------------------------------------------------


 

- QUORUM AND ACTION.  A majority of the whole Board shall constitute a quorum
except when a vacancy or vacancies prevents such majority, whereupon a majority
of the directors in office shall constitute a quorum provided, that such
majority shall constitute at least one-third of the whole Board.  A majority of
the directors present, whether or not a quorum is present, may adjourn a meeting
to another time and place.  Except as the Articles of Incorporation or these
Bylaws may otherwise provide, and except as otherwise provided by the General
Corporation Law, the act of a majority of the directors present at a meeting at
which a quorum is present is the act of the Board.  The quorum and voting
provisions herein stated shall not be construed as conflicting with any
provisions of the General Corporation Law and these Bylaws which govern a
meeting of directors held to fill vacancies and newly created directorships in
the Board or action of disinterested directors.

 

Members of the Board or of any committee which may be designated by the Board
may participate in a meeting of the Board or of any such committee, as the case
may be, by means of a telephone conference or similar method of communication by
which all persons participating in the meeting hear each other.  Participation
in a meeting by said means constitutes presence in person at the meeting.

 

- CHAIRMAN OF THE MEETING.  The Chairman of the Board, if any and if present and
acting, shall preside at all meetings.  Otherwise, the Vice-Chairman of the
Board, if any and if present and acting, or the President, if present and
acting, or any other director chosen by the Board, shall preside.

 

5.  REMOVAL OF DIRECTORS.  Any or all of the directors may be removed for cause
or without cause in accordance with the provisions of the General Corporation
Law.

 

6.  COMMITTEES.  Whenever its number consists of two or more, the Board of
Directors may designate one or more committees which have such powers and duties
as the Board shall determine.  Any such committee, to the extent provided in the
resolution or resolutions of the Board, shall have and may exercise the powers
and authority of the Board of Directors in the management of the business and
affairs of the corporation and may authorize the seal or stamp of the
corporation to be affixed to all papers on which the corporation desires to
place a seal or stamp.  Each committee must include at least one director.  The
Board of Directors may appoint natural persons who are not directors to serve on
committees.

 

7.  WRITTEN ACTION.  Any action required or permitted to be taken at a meeting
of the Board of Directors or of any committee thereof may be taken without a
meeting if, before or after the action, a written consent thereto is signed by
all the members of the Board or of the committee, as the case may be.

 

 

7

--------------------------------------------------------------------------------


 

ARTICLE III

 

OFFICERS

 

1.  The corporation must have a President, a Secretary, and a Treasurer, and, if
deemed necessary, expedient, or desirable by the Board of Directors, a Chairman
of the Board, a Vice-Chairman of the Board, an Executive Vice-President, one or
more other Vice-Presidents, one or more Assistant Secretaries, one or more
Assistant Treasurers, and such other officers and agents with such titles as the
resolution choosing them shall designate.  Each of any such officers shall be
chosen by the Board of Directors or chosen in the manner determined by the Board
of Directors.

 

2.  QUALIFICATIONS.  Except as may otherwise be provided in the resolution
choosing him, no officer other than the Chairman of the Board, if any, and the
Vice-Chairman of the Board, if any, need be a director.

 

Any person may hold two or more offices, as the directors may determine.

 

3.  TERM OF OFFICE.  Unless otherwise provided in the resolution choosing him,
each officer shall be chosen for a term which shall continue until the meeting
of the Board of Directors following the next annual meeting of stockholders and
until his successor shall have been chosen and qualified.

 

Any officer may be removed, with or without cause, by the Board of Directors or
in the manner determined by the Board.

 

Any vacancy in any office may be filled by the Board of Directors or in the
manner determined by the Board.

 

4.  DUTIES AND AUTHORITY.  All officers of the corporation shall have such
authority and perform such duties in the management and operation of the
corporation as shall be prescribed in the resolution designating and choosing
such officers and prescribing their authority and duties, and shall have such
additional authority and duties as are incident to their office except to the
extent that such resolutions or instruments may be inconsistent therewith.

 

 

8

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REGISTERED OFFICE

 

The location of the initial registered office of the corporation in the State of
Nevada is the address of the initial resident agent of the corporation, as set
forth in the original Articles of Incorporation.

 

The corporation shall maintain at said registered office a copy, certified by
the Secretary of State of the State of Nevada, of its Articles of Incorporation,
and all amendments thereto, and a copy, certified by the Secretary of the
corporation, of these Bylaws, and all amendments thereto.  The corporation shall
also keep at said registered office a stock ledger or a duplicate stock ledger,
revised annually, containing the names, alphabetically arranged, of all persons
who are stockholders of the corporation, showing their places of residence, if
known, and the number of shares held by them respectively or a statement setting
out the name of the custodian of the stock ledger or duplicate stock ledger, and
the present and complete post office address, including street and number, if
any, where such stock ledger or duplicate stock ledger is kept.

 

ARTICLE V

 

CORPORATE SEAL OR STAMP

 

The corporate seal or stamp shall be in such form as the Board of Directors may
prescribe.

 

ARTICLE VI

 

FISCAL YEAR

 

The fiscal year of the corporation shall be fixed, and shall be subject to
change, by the Board of Directors.

 

ARTICLE VII

 

CONTROL OVER BYLAWS

 

The power to amend, alter, and repeal these Bylaws and to make new Bylaws shall
be vested in the Board of Directors subject to the Bylaws, if any, adopted by
the stockholders.

 

 

9

--------------------------------------------------------------------------------


 

I HEREBY CERTIFY that the foregoing is a full, true, and correct copy of the
Bylaws of INAMED JAPAN, INC., a Nevada corporation, as in effect on the date
hereof.

 

WITNESS my hand and the seal or stamp of the corporation.

 

Dated:

October 5,

 1994

 

 

 

 

/s/ Michael D.Farney

 

 

MICHAEL D.FARNEY Secretary of

 

 

INAMED JAPAN, INC.

 

(SEAL)

 

 

10

--------------------------------------------------------------------------------


 

Annex 3

 

--------------------------------------------------------------------------------


 

ACTION BY BOARD OF DIRECTORS

 

OF

 

INAMED JAPAN, INC.

 

BY UNANIMOUS WRITTEN CONSENT

 

The undersigned, being all of the Directors of INAMED JAPAN, INC., a Nevada
corporation (the “Company”), and acting pursuant to Section 78.315 of the Nevada
Revised Statutes, hereby consent in writing to the adoption of the following
actions in lieu of a special meeting of the Board of Directors:

 

GUARANTEE AND COLLATERAL AGREEMENT

 

WHEREAS, INAMED Corporation (“Inamed”) intends to enter into that certain Credit
Agreement dated as of February 1, 2000 (the “Credit Agreement”), by and among
Inamed, the Lenders.  Bear Stearns Corporate Lending Inc., as Syndication Agent
(in such capacity, the “Syndication Agent’).  Bear, Stearns & Co. Inc., as sole
lead arranger and sole book manager (the “Arranger”) and the Administrative
Agent;

 

WHEREAS, pursuant to the terms of the Credit Agreement, the Company, as a
subsidiary of Inamed, is required to guaranty all of Inamed’s obligations under
the Credit Agreement (the “Obligations”, as defined under the Credit Agreement),
by entering into that certain Guarantee and Collateral Agree­ment (the
“Guarantee and Collateral Agreement”) dated of even date with the Credit
Agreement, a copy of which has been presented to the Board;

 

WHEREAS, pursuant to the terms and conditions of the Credit Agreement, the
Company, as a subsidiary of Inamed, is required to secure payment and
performance of the Obligations, also by entering into that same Guarantee and
Collateral Agreement (as defined above), whereby the Company would grant to
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, a perfected, first priority Lien on all of its right, title and
interest in all of its personal property, including but not limited to all
capital stock of its domestic subsidiaries, 65% of the capital stock of its
foreign subsidiaries, accounts, fixtures, contract rights, intellectual
property, licences, material property, etc.

 

--------------------------------------------------------------------------------


 

WHEREAS, the Board of Directors of the Company has determined that in order to
give effect to the Credit Agreement, it is advisable and in the best interests
of the Company that the Company enter into the Guarantee and Collateral
Agreement and each of the transactions contemplated thereby:

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors deems it advisable
and in the best interests of the Company to enter into the Guarantee and
Collateral Agreement and any other documents contemplated thereby and such
documents hereby are authorized and approved, with such changes thereto as the
Chairman, the President, any Vice President or the Secretary of the Company (the
“proper officers”) may approve, such approval to be conclusively evidenced by
such officer’s or officers’ execution and delivery thereof;

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized, empowered and directed, in the name and on behalf of the
Company, to enter into the Guarantee and Collateral Agreement, substantially on
the terms and conditions as presented and described to the Board, with such
changes thereto as the proper officers may approve, such approval to be
conclusively evidenced by such officer’s or officers’ execution and delivery
thereof; and

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized and directed to enter into such other agreements,
documents, promissory notes, and instruments with respect to any of the
foregoing, in such form and on such terms and conditions as may be agreed to by
the proper officers of the Company, Administrative Agent and the Lenders, and to
take such other actions with respect to the foregoing as may be required by
Administrative Agent and the Lenders; and that the proper officers of the
Company be, and each of them hereby is, authorized, directed and empowered, in
the name and on behalf of the Company, to execute and deliver such other
agreements, documents, promissory notes, deeds of trust, mortgages and other
instruments and to perform all other acts as such officers shall approve in
connection with any of the above, the execution of such agreements, documents,
promissory notes and other instruments or the taking of any such actions to be
conclusive evidence of such approval.

 

2

--------------------------------------------------------------------------------


 

GENERAL AUTHORIZATIONS

 

RESOLVED, that the officers of the Company be, and each of them hereby is,
authorized, empowered and directed, in the name and on behalf of the Company, to
do or cause to be done all such other acts or things, and to execute and
deliver, or cause to be executed and delivered, all such other documents,
instruments, agreements, notes, undertakings, guarantees and certificates of any
kind and nature whatsoever, as such officer or officers may deem necessary or
appropriate to effectuate or carry out the purposes and intent of the foregoing
resolutions; all such other actions to be performed in such manner, and all such
other documents, instruments, agreements, notes, undertakings, guarantees and
certificates to be executed and delivered in such form, as the officer or
officers performing or executing the same shall approve, such officer’s or
officers’ approval thereof to be conclusively evidenced by the performance of
any such other action or the execution and delivery of any such other documents,
instruments, agreements, notes, undertakings and certificates; and

 

RESOLVED FURTHER, that all acts and things previously done by any of the
officers of the Company, on or prior to the date hereof, in the name and on
behalf of the Company, in connection with the transactions contemplated by the
foregoing resolutions, are in all respects ratified, approved, confirmed and
adopted as the acts and deeds by and on behalf of the Company.

 

* * *

 

3

--------------------------------------------------------------------------------


 

This Unanimous Written Consent may be executed in one or more counterparts, each
of which shall be considered as an original.  The Secretary of the Company shall
file this Unanimous Written Consent in the minute book of the Company and it
shall become part of the records of the Company.

 

Dated:  February 1, 2000

 

 

/s/ Richard G. Babbitt

 

Richard G. Babbitt

 

 

 

/s/ Ilan K. Reich

 

Ilan K. Reich

 

4

--------------------------------------------------------------------------------


 

Annex 4

 

--------------------------------------------------------------------------------


 

SECRETARY OF STATE

 

[THE GREAT SEAL OF THE STATE OF NEVADA]

 

CERTIFICATE OF EXISTENCE

(including amendments)

 

I, DEAN HELLER, the duly elected and qualified Nevada Secretary of State, do
hereby certify that I am, by the laws of said State, the custodian of the
records relating to filings by corporations, limited–liability companies,
limited partnerships, limited–liability partnerships and business trusts
pursuant to Title 7 of the Nevada Revised Statutes which are either presently in
a status of good standing or were in good standing for a time period subsequent
of 1976 and am the proper officer to execute this certificate.

 

I further certify that the records of the Nevada Secretary of State, at the date
of this certificate, evidence, INAMED JAPAN, INC., as a corporation duly
organized under the laws of Nevada and existing under and by virtue of the laws
of the State of Nevada since September 12, 1994, and is in good standing in this
state.

 

I FURTHER CERTIFY, that the above corporation has Articles of Incorporation and
no amendments on file in this office as of the date of this certificate.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of
State, at my office, in Carson City, Nevada, on January 31, 2000.

 

 

/s/ Dean Heller

 

 

Secretary of State

[SEAL]

 

By

/s/ [ILLELIGIBLE]

 

 

Certification Clerk

 

--------------------------------------------------------------------------------


 

[ILLEGIBLE PAGE]

--------------------------------------------------------------------------------


 

McGHAN MEDICAL CORPORATION

 

SECRETARY’S CERTIFICATE

 

Reference is hereby made to the Credit Agreement, dated as of February 1, 2000
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Inamed Corporation (the “Borrower”), the Lenders, Bear
Stearns Corporate Lending Inc., as Syndication Agent (in such capacity, the
“Syndication Agent”), Bear, Stearns & Co. Inc., as sole lead arranger and sole
book manager (the “Arranger”) First Union National Bank, as the Administrative
Agent (in such capacity, the “Administrative Agent”) and GMAC Commercial Credit
LLC, as Documentation Agent (in such capacity, the “Documentation Agent”),
providing for $107,500,000 in loans.  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned in the Credit Agreement. 
This certificate is being delivered pursuant to Section 5.1(g) of the Credit
Agreement.

 

I, David E. Bamberger, hereby certify that I am the Secretary of McGHAN MEDICAL
CORPORATION (the “Company”), and as such have access to the Company’s corporate
records and am familiar with the matters therein contained and herein certified,
and that:

 

1.             Attached hereto as Annex 1 are true, correct and complete copies
of (i) the Articles of Incorporation of the Company, as filed with the Secretary
of State of the State of California on June 1, 1984, (ii) the Certificate of
Amendment of Articles of Incorporation of the Company, as filed with the
Secretary of State of the State of California on June 21, 1984, (iii) the
Certificate of Determination of preferences of Preferred Stock of the Company,
as filed with the Secretary of State on June 28, 1984, (iv) the Certificate of
Amendment of Articles of Incorporation of the Company, as filed with the
Secretary of State of the State of California on November 7, 1984, (v) the
Certificate of Determination of preferences of Preferred Stock of the Company,
as filed with the Secretary of State on November 7, 1984 and (vi) the Agreement
of Merger by and between FA MERGERCO and the Company, as filed with the
Secretary of State of the State of California on October 4, 1995.

 

2.             Attached hereto as Annex 2 is a true, correct and complete copy
of the By-laws of the Company as presently in effect on and as of the date
hereof, which By-laws are in full force and effect in said form without
modification, amendment, rescission or repeal in any respect.

 

3.             Attached hereto as Annex 3 is a true, correct and complete copy
of resolutions adopted by unanimous written consent in lieu of a meeting in
accordance with applicable laws and the Articles of Incorporation and By-laws of
the Company, and such resolutions (i) were duly adopted by the Board of
Directors of the Company and are in full force and effect on and as of the date
hereof, not having been in any way amended, altered or repealed, and (ii)
constitute the only resolutions

 

--------------------------------------------------------------------------------


 

of the Board of Directors of the Company relating to the subject matter of the
Credit Agreement, the other Loan Documents and the transactions contemplated
thereby.

 

4.             Attached hereto as Annex 4 is (i) a true, correct and complete
copy of a certificate from the Office of the Secretary of State of the State of
California indicating that the Company is authorized to exercise all its
corporate powers, rights and privileges and is in good legal standing and (ii) a
certificate from the Franchise Tax Board of the State of California indicating
that the Company is in good standing and has no unpaid liability.

 

5.             There are no consents, licenses or approvals required in
connection with the execution, delivery and performance by the Company or the
validity and enforceability against the Company of the Loan Documents to which
it is a party.

 

6.             The following persons are duly qualified and acting officers of
the Company, each of whom is authorized to sign any of the Loan Documents to
which the Company is a party, and each of whom is duly elected to the office set
forth opposite his respective name; the signature appearing opposite the name of
each such officer is his authentic signature:

 

NAME

OFFICE

SIGNATURE

 

 

 

Ilan K. Reich

EXECUTIVE VICE PRESIDENT

/s/ Ilan K. Reich

 

 

 

David E. Bamberger

SECRETARY

/s/ David E. Bamberger

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the 1st day of February, 2000.

 

 

/s/ David E. Bamberger

 

David E. Bamberger

 

Secretary

 

3

--------------------------------------------------------------------------------


 

I, Ilan K. Reich, Executive Vice President of the Company, hereby certify that
David E. Bamberger is the duly elected Secretary of the Company and that the
signature appearing above is his genuine signature.

 

 

/s/ Ilan K. Reich

 

Ilan K. Reich

 

Executive Vice President

 

4

--------------------------------------------------------------------------------


 

Annex 1

 

McGhan Medical Corp.

 

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

 

[SEAL]

 

SECRETARY OF STATE

 

I, BILL JONES, Secretary of State of the State of California, hereby certify:

 

That on the 1st day of June, 1984, MCGHAN MEDICAL CORPORATION became
incorporated under the laws of the State of California by filing its Articles of
Incorporation in this office.

 

That all documents amendatory and/or supplementary thereto (including Agreements
of Merger, Restated Articles of Incorporation and Certificates of Determination
of Preferences, if any), of record in this office for said corporation are as
follows:

 

page 1 of 2

DOCUMENT

 

FILED

CERTIFICATE OF AMENDMENT

 

June 21, 1984

 

 

 

CERTIFICATE OF DETERMINATION

 

June 28, 1984

 

 

 

CERTIFICATE OF AMENDMENT

 

November 7, 1984

 

 

 

CERTIFICATE OF DETERMINATION

 

November 7, 1984

 

 

 

AGREEMENT OF MERGER

 

October 4, 1985

Merged in:  FA MERGERCO, a California corporation

 

 

 

 

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

 

[SEAL]

 

SECRETARY OF STATE

 

I, BILL JONES, Secretary of State of the State of California, hereby certify:

 

That the attached transcript of 37 page(s) was prepared by and in this office
from the record on file, of which it purports to be a copy, and that it is full,
true and correct.

 

IN WITNESS WHEREOF, I execute this certificate and affix the Great Seal of the
State of California this day of

 

 

 

JAN 24 2000

[SEAL]

 

 

/s/ Bill Jones

 

Secretary of State

 

--------------------------------------------------------------------------------


 

 

ARTICLES OF INCORPORATION

 

OF

 

McGHAN MEDICAL CORPORATION

 

I

 

The name of this corporation is McGHAN MEDICAL CORPORATION.

 

II

 

The purpose of this corporation is to engage in any lawful act or activity for
which a corporation, may be organized under the General Corporation Law of
California other than the banking business, the trust company business or the
practice of a profession permitted to be incorporated by the California
Corporations Code.

 

III

 

The name and address in the State of California of this corporation’s initial
agent for service of process are:

 

Donald K. McGhan

 

1351 Plaza Pacifica

 

Santa Barbara, California 93108

 

--------------------------------------------------------------------------------


 

IV

 

This corporation is authorized to issue only one class of shares of stock; and
the total number of shares which this corporation is authorized to issue is
5,000,000.

 

DATED:  May 25, 1984

 

 

/s/ Rebecca Foster

 

Rebecca Foster

 

I declare that I am the person who executed the foregoing Articles of
Incorporation, which execution is my act and deed.

 

 

/s/ Rebecca Foster

 

Rebecca Foster

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF AMENDMENT

OF

ARTICLES OF INCORPORATION

OF

McGHAN MEDICAL CORPORATION

 

REBECCA FOSTER certifies that:

 

1.             She is the sole incorporator of McGHAN MEDICAL CORPORATION, a
California corporation.

 

2.             She hereby adopts the following amendment of the articles of
incorporation of this corporation:

 

Article IV is amended to read as follows:

 

(a)           This corporation is authorized to issue two classes of capital
stock designated “Common Stock” and “Preferred Stock”, respectively.  The number
of shares of Common Stock authorized to be issued is 4,000 000, and the number
of shares of Preferred Stock authorized to be issued is 1,000,000.

 

(b)           The Preferred Stock may be divided into such number of series as
the Board of Directors may determine.  The Board of Directors may determine and
alter the rights, preferences, privileges and restrictions granted to or imposed
upon any wholly unissued series of Preferred Stock, and may fix the number of
shares and the designation of shares of any such series.  The Board of
Directors, within the limits and restrictions stated in any resolution of the
Board of Directors originally fixing the number of shares constituting any
series of Preferred Stock, any increase or decrease (but not being the number of
shares of such series than outstanding) the number of shares of such series
subsequent to the issuance of shares of such series.

 

3.             No directors were named in the original articles of incorporation
and none have been elected.

 

4.             No shares have been issued.

 

--------------------------------------------------------------------------------


 

I further declare under penalty of perjury under the laws of the State of
California that the matters set forth in this Certificate are true and correct
of my own knowlege.

 

Date:  June 19, 1984

 

 

/s/ Rebecca Foster

 

REBECCA FOSTER, Incorporator

 

 

 

2

--------------------------------------------------------------------------------


 

CERTIFICATE OF DETERMINATION OF

PREFERENCES OF PREFERRED STOCK OF

McGHAN MEDICAL CORPORATION

 

The undersigned, DONALD K. McGHAN and WILLIAM R. PEEPLES, do hereby certify as
follows:

 

One:        They are, respectively, the duly elected and acting President and
Chief Financial Officer of McGhan Medical Corporation, a California corporation.

 

Two:       Pursuant to authority given by said corporation’s Articles of
Incorporation, the Board of Directors of said corporation has duly adopted the
following recitals and resolutions:

 

WHEREAS, the Articles of Incorporation of this corporation provide for a class
of shares known as Preferred Stock, issuable from time to time in one or more
series; and

 

WHEREAS, the Board of Directors of this corporation is authorized to determine
or alter the rights, preferences, privileges and restrictions granted to or
imposed upon any wholly unissued series of Preferred Stock, to fix the number of
shares constituting any such series and to determine the designation thereof;
and

 

WHEREAS, this corporation has not issued any shares of such Preferred Stock and
the Board of Directors of this corporation desires, pursuant to its authority as
aforesaid, to determine and fix the rights, preferences, privileges, and
restrictions relating to the initial series of said Preferred Stock and the
number of shares constituting and the designation of said series;

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors hereby fixes and
determines the designation of, the number of shares constituting, and the
rights, preferences, privileges and restrictions relating to, said initial
series of Preferred Stock as follows:

 

1.             Designation and Amount.

 

The initial series of Preferred Stock shall be designated "Series A Preferred
Stock.”  The number of shares constituting the Series A Preferred Stock shall be
500,000 shares.

 

--------------------------------------------------------------------------------


 

2.             Dividends.

 

(a)  Right to Dividends.  The holders of the then outstanding Series A Preferred
Stock shall be entitled to receive, when and as declared by the Board, and out
of any funds legally available therefor, cash dividends at a rate of $0.32 per
share per annum, before any dividend is paid on Common Stock.  Such dividends
may be payable quarterly or otherwise as the Board may from time to time
determine.  The right to such dividends on Series A Preferred Stock shall not be
cumulative, and no right shall accrue to holders of Series A Preferred Stock by
reason of the fact that dividends on said shares are not declared in any prior
year, nor shall any undeclared or unpaid dividend bear or accrue interest.

 

(b)  Priority.  Unless dividends on the Series A Preferred Stock at the
foregoing annual rate for the then current fiscal quarter shall have been paid
or declared and a sum sufficient for the payment thereof set apart, (i) no
dividend whatsoever (other than a dividend payable solely in Common Stock) shall
be paid or declared, and no distribution shall be made, on any Common Stock, and
(ii) no shares of Common Stock shall be purchased, redeemed or acquired by the
Company and no money shall be paid into or set aside or made available for a
sinking fund for the purchase, redemption or acquisition thereof; provided,
however, that this restriction shall not apply to the repurchase of shares of
Common Stock from directors, officers, employees or consultants of the Company
or any Subsidiary pursuant to agreements under which the Company has the option
to repurchase such shares upon the occurrence of certain events including the
termination of their employment or consulting arrangement.

 

3.             Liquidation Rights.

 

(a)  Preference on Series A Preferred Stock.  In the event of any liquidation,
dissolution or winding up of the Company, whether voluntary or involuntary, the
holders of each share of Series A Preferred Stock then outstanding shall be
entitled to be paid out of the assets of the Company available for distribution
to its shareholders, whether such assets are capital, surplus or earnings,
before any payment or declaration and setting apart for payment of any amount
shall be made in respect of the Common Stock, an amount equal to $4.00 per share
plus an amount equal to all declared and unpaid dividends thereon to and
including the date full payment shall be tendered to the holders of the Series A
Preferred Stock with respect to such liquidation, dissolution or winding up and
no more.  If upon any liquidation, dissolution or winding up of the Company,
whether voluntary or involuntary, the assets to be distributed to the holders of
the Series A Preferred Stock shall be insufficient to permit the payment to such
shareholders of the full preferential

 

2

--------------------------------------------------------------------------------


 

amounts as aforesaid, then all of the assets of the Company to be distributed
shall be distributed ratably to the holders of the Series A Preferred Stock.

 

(b)  Preference on  Common Stock.  After the payment or distribution to the
holders of the Series A Preferred Stock of the full preferential amounts as
aforesaid, the holders of the Common Stock then outstanding shall be entitled to
receive, out of any remaining assets of the Company  available for distribution
to its shareholders, an amount equal to the full preferential amount paid to the
holders of the Series A Preferred Stock as aforesaid, which amount shall be
distributed ratably to the holders of Common Stock, based on the number of
shares of Common Stock held by each holder.  If any such remaining assets shall
be insufficient to permit the payment to the holders of Common Stock of the full
preferential amounts set forth in the preceding sentence, then all of such
remaining assets shall be distributed ratably to the holders of Common Stock,
based on the number of shares of Common Stock held by each holder.

 

(c)  Remaining Assets.  After the payment or distribution of the full
preferential amounts set forth in paragraphs (a) and (b) above, all of the
remaining assets available for distribution to shareholders shall be distributed
ratably to the holders of both the Series A Preferred Stock and the Common
Stock, based upon the number of shares of either class held by each holder.  For
the purpose of this paragraph (c), no distinction shall be made between shares
of Series A Preferred Stock and shares of Common Stock.

 

(d)  Reorganization.  A consolidation or merger of the Company with or into any
other corporation or corporations or sale of all or substantially all of the
assets of the Company in which the shareholders of the Company receive solely
capital stock of the acquiring corporation (or of the direct or indirect parent
corporation of the acquiring corporation), except for cash in lieu of fractional
shares, shall not be deemed a liquidation, dissolution or winding up of the
Company as those terms are used in this Section 3.

 

4.             Restriction on Redemption.

 

The Company shall not have the right to call or redeem any or all of the Series
A Preferred Stock; and the Company, shall not purchase or otherwise acquire for
value any outstanding shares of Series A Preferred Stock unless the Company
makes an offer to all holders of Series A Preferred Stock to purchase such stock
from them pro rata, based on the number of shares of Series A Preferred Stock
held by each such holder, at the same per share cash purchase price.

 

3

--------------------------------------------------------------------------------


 

5.             Voting Rights.

 

Each holder of shares of Series A Preferred Stock shall be entitled to vote on
all matters and, except as, otherwise expressly provided herein, shall be
entitled to the number of votes equal to the largest number of full shares of
Common Stock into which such shares of Series A Preferred Stock could be
converted, pursuant to the provisions of Section 6 hereof, at the record date
for the determination of the shareholders entitled to vote on such matters or,
if no such record date is established, at the date such vote is taken.  Except
as otherwise expressly provided herein or as required by law, the holders of
Series A Preferred Stock and holders on Common Stock shall vote together and not
as separate classes.

 

6.             Conversion.

 

The holders of Series A Preferred Stock shall have the following conversion
rights:

 

(a)  Right to Convert.  Each share of Series A Preferred Stock shall be
convertible, at the option of the holder thereof, at any time after the date of
issuance of such share, at the office of the Company or any transfer agent for
the Preferred Stock or Common Stock, into fully paid and nonassessable shares of
Common Stock, at the Conversion Price (as hereinafter defined) in effect at the
time of conversion.

 

(b)  Conversion Price.  Each share of Series A Preferred Stock shall be
convertible into the number of shares of Common Stock which results from
dividing the Conversion Price per share in effect at the time of conversion into
$4.00.  The initial Conversion Price per share shall be $4.00.  Such initial
Conversion Price shall be subject to adjustment from time to time as provided
below.

 

(c)  Mechanics of Conversion.  Before any holder of Series A Preferred Stock
shall be entitled to convert the same into shares of Common Stock, he shall
surrender the certificate or certificates therefor, duly endorsed, at the office
of the Company or of any transfer agent for the Preferred Stock or Common Stock,
and shall give written notice to the Company at such office that such holder
elects to convert the same and shall state therein the number of shares of
Series A Preferred Stock being converted.  Thereupon, the Company shall promptly
issue and deliver at such office to such holder a certificate or certificates
for the number of shares of Common Stock to which such holder is entitled and
shall promptly pay in cash all declared and unpaid dividends or the shares of
Series A Preferred stock being converted to and including the time of
conversion.  Such conversion shall be deemed to have been made immediately

 

4

--------------------------------------------------------------------------------


 

prior to the close of business on the date of such surrender of the shares of
Series A Preferred Stock to be converted, and the person entitled to receive the
shares of Common Stock issuable upon such conversion shall be treated for all
purposes as the record holder of such shares of Common Stock on such date.

 

(d)  Adjustment for Stock Splits and Combinations.  If the Company at any time
or from time to time after the original issuance of the Series A Preferred Stock
effects a subdivision of the outstanding Common Stock, the Conversion Price then
in effect immediately before that subdivision shall be proportionately
decreased, and conversely, if the Company at any time or from time to time after
the original issuance of the Series A Preferred Stock combines the outstanding
shares of Common Stock, the Conversion Price then in effect immediately before
the combination shall be proportionately increased.  Any adjustment under this
paragraph (d) shall become effective at the close of business on the date the
subdivision or combination becomes effective.

 

(e)  Adjustment for Certain Dividends and Distributions.  In the event the
Company at any time, or from time to time, after the original issuance of the
Series A Preferred Stock makes, or fixes a record date for the determination of
holders of Common Stock entitled to receive, a dividend or other distribution
payable in additional shares of Common Stock, then and in each such event the
Conversion Price then in effect shall be decreased as of the time of such
issuance or, in the event such a record date is fixed, as of the close of
business on such record date, by multiplying the Conversion Price then in effect
by a fraction (i) the numerator of which is the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date, and (ii) the denominator of which
shall be the total number of shares of Common Stock issued and outstanding
immediately prior to the time of such issuance or the close of business on such
record date plus the number of shares of Common Stock issuable in payment of
such dividend or distribution; provided, however, that if such record date is
fixed and such dividend is not fully paid or if such distribution is not fully
made on the date fixed therefor, the Conversion Price shall be recomputed
accordingly as of the close of business on such record date and thereafter the
Conversion Price shall be adjusted pursuant to this paragraph (e) as of the time
of actual payment of such dividend or distribution.

 

(f)  Adjustments for Other Dividends and Distributions.  In the event the
Company at any time or from time to time after the original issuance of the
Series A Preferred Stock makes, or fixes a record date for the determination of
holders of Common Stock entitled to receive, a dividend or other

 

5

--------------------------------------------------------------------------------


 

distribution payable in securities of the Company other than shares of Common
Stock, then in each such event provision shall be made so that the holders of
Series A Preferred Stock shall receive upon conversion thereof, in addition to
the number of shares of Common Stock receivable thereupon, the amount of
securities of the Company which they would have received had their Series A
Preferred Stock been converted into Common Stock on the date of such event and
had they thereafter, during the period from the date of such event to and
including the Conversion Date, retained such securities receivable by them as
aforesaid during such period, subject to all other adjustments called for during
such period under this Section 6  with respect to the rights of the holders of
the Series A Preferred Stock.

 

(g)  Adjustment for Reclassification, Exchange and Substitution.  If the Common
Stock issuable upon the conversion of the Series A Preferred Stock is changed
into the same or a different number of shares of any class or classes of stock,
whether by recapitalization, reclassification or otherwise (other than a
subdivision or combination of shares or stock dividend, provided for elsewhere
in this Section 6, or a merger or consolidation of the Company with or into
another corporation, or the sale of all or substantially all the Company’s
assets to another person) then, and in any such event, each holder of Series A
Preferred Stock shall have the right thereafter to convert such stock into the
kind and amount of stock and other securities and property receivable upon such
reorganization, reclassification or other change, by holders of the number of
shares of Common Stock into which such shares of Series A Preferred Stock might
have been converted immediately prior to such reorganization, reclassification
or change, all subject to further adjustment as provided herein.

 

(h)  Notices of Record Date.  In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders there of who are entitled to receive any dividend or other
distribution, or to vote on or consent to any capital reorganization of the
Company, any reclassification or recapitalization of the capital stock of the
Company, any consolidation or merger involving the Company, or any transfer of
all or substantially all of the assets of the Company to any other person or any
voluntary or involuntary dissolution, liquidation or winding up of the Company,
the Company shall mail to each holder of Series A Preferred Stock at least 20
days prior to the record date specified therein, a notice specifying (i) the
date on which any such record is to be taken for the purpose of such dividend or
distribution and a description of such dividend or distribution, (ii) the date
on which any such reorganization, reclassification, transfer, con­solidation,
merger, dissolution, liquidation or winding up is expected to become effective,
and (iii) the time, if any, that is

 

6

--------------------------------------------------------------------------------


 

to be fixed, as to when the holders of record of Common Stock (or other
securities) shall be entitled to exchange their shares of Common Stock (or other
securities) for securities or other property deliverable upon such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up.

 

(i)  Automatic Conversion.

 

(1)  Each share of Series A Preferred Stock shall automatically be converted
into shares of Common Stock based on the then effective Conversion Price
immediately upon (i) the closing of an underwritten public offering pursuant to
an effective Regulation A notification or a registration statement under the
Securities Act of 1933, as amended, covering the offering and sale of Common
Stock for the account of the Company in which the aggregate gross proceeds
received by the Company at the public offering price equals or exceeds
$2,000,000, the public offering price per share of which equals or exceeds $7.00
per share of Common Stock (appropriately adjusted for subdivisions and
combinations of shares of Common Stock and dividends payable in shares of Common
Stock) and the obligation of the underwriters is that if any of the securities
being offered are purchased, all such securities must be purchased; (ii) the
effective date of (A) a consolidation or merger of the Company with or into
another corporation or corporations; (B) a consolidation or merger in which the
Company is a constituent corporation, it survives the consolidation or merger
and its shareholders receive capital stock of another corporation; or (C) a sale
of all or substantially all of the assets of the Company, provided, however,
that one of the other constituent corporations, the acquiring corporation or the
parent of any such corporation has at that time a class of securities publicly
traded on a national securities exchange or quoted on a national quotation
system or otherwise has a class of securities registered under Section 12 of the
Securities Exchange Act of 1934, as amended; or (iii) the payment and
satisfaction by the Company of all indebtedness owed by it to Minnesota Mining
and Manufacturing Company representing the deferred portion of the purchase
price for the Company’s purchase of certain assets associated with Minnesota
Mining and Manufacturing Company’s plastic surgery product lines.

 

(2)  Upon the occurrence of the events specified in paragraph (1) above, the
outstanding shares of Series A Preferred Stock shall be converted automatically
without any further action by the holders of such shares and whether or not the
certificates representing such shares are surrendered to the Company or its
transfer agent; provided, however, that the Company shall not, be obligated to
issue certificates evidencing the shares of Common Stock issuable upon such
conversion unless

 

7

--------------------------------------------------------------------------------


 

the certificates evidencing such shares of Series A Preferred Stock are either
delivered to the Company or its transfer agent as provided below, or the holder
notifies the Company or its transfer agent that such certificates have been
lost, stolen or destroyed and executes an agreement satisfactory to the Company
to indemnify the Company from any loss incurred by it in connection with such
certificates.  Upon the occurrence of such automatic conversion of the Series A
Preferred Stock, the holders of Series A Preferred Stock shall surrender the
certificates representing such shares at the office of the Company or any
transfer agent for the Preferred Stock or Common Stock.  Thereupon, there shall
be issued and delivered to such holder promptly at such office and in his name
as shown on such surrendered certificate or certificates, a certificate or
certificates for the number of shares of Common Stock into which the shares of
Series A Preferred Stock surrendered were convertible on the date on which such
automatic conversion occurred and the Company shall promptly pay, or cause to be
paid, in cash all declared and unpaid dividends on the shares of Series A
Preferred Stock being converted.

 

(j)  Fractional Shares.  No fractional shares of Common Stock shall be issued
upon conversion of Series A Preferred Stock.  In lieu of any fractional shares
to which the holder would otherwise be entitled, the Company shall pay cash
equal to the product of such fraction multiplied by the fair market value of one
share of the Company’s Common Stock on the date of conversion, as determined in
good faith by the Board.

 

(k)  Reservation of Stock Issuable Upon Conversion.  The Company shall at all
times reserve and keep available out of its authorized but unissued shares of
Common Stock, solely for the purpose of effecting the conversion of the shares
of the Series A Preferred Stock such number of its shares of Common Stock as
shall from time to time be sufficient to effect the conversion of all
outstanding shares of the Series A Preferred Stock; and if at any time the
number of authorized but unissued shares of Common Stock shall not be sufficient
to effect the conversion of all then outstanding shares of the Series A
Preferred Stock, the Company will take such corporate action as may be necessary
to increase its authorized but unissued shares of Common Stock to such number of
shares as shall be sufficient for such purpose.

 

(l)  Notices.  Any notice required by the provisions of this Section 6 to be
given to the holder of shares of the Series A Preferred Stock shall be deemed
given upon the earlier of actual receipt or 72 hours after the same has been
deposited in the United States mail, by certified or registered

 

8

--------------------------------------------------------------------------------


 

mail, return receipt requested, postage prepaid, and addressed to each holder of
record at his address appearing on the books of the Company.

 

7.             Restrictions and Limitations.

 

(a)           So long as any shares of Series A Preferred Stock remain
outstanding, the Company shall not, and shall not permit any Subsidiary to,
without the vote or written consent by the holders of more than 50% of the then
outstanding shares of Series A Preferred Stock —

 

(1)    Redeem, purchase or otherwise acquire for value, any share or shares of
Series A Preferred Stock, except as otherwise permitted under Section 4;

 

(2)    Purchase, redeem or otherwise acquire (or pay into or set aside for a
sinking fund for such purpose) any of the Common Stock; provided, however, that
this restriction shall not apply to the repurchase of shares of Common Stock
from directors, officers, employees or consultants of the Company or any
Subsidiary pursuant to agreements under which the Company has the option to
repurchase such shares upon the occurrence of certain events, including the
termination of their employment or consulting arrangement.

 

(3)    Authorize or issue, or obligate itself to issue, any other equity
security senior to the Series A Preferred Stock as to redemption rights,
liquidation preferences, conversion rights, voting rights or otherwise;

 

(4)    Declare or pay any dividends on or declare or make any other
distribution, direct or indirect (other than a dividend payable solely in shares
of Common Stock), on account of the Common Stock or set apart any sum for any
such purpose, except as otherwise permitted under Section 2(a); or

 

(5)    Increase or decrease (other than by redemption or conversion) the total
number of authorized shares of Series A Preferred Stock.

 

(b)           The Company shall not amend its Articles of Incorporation without
the approval, by vote or written consent, of the holders of more than 50% of the
Series A Preferred Stock if such amendment would change any of the rights,
preferences, privileges of or limitations provided for herein for the benefit of
any shares of the Series A Preferred Stock.  Without limiting the generality of
the next preceding sentence, the Company will  not amend its Articles of
Incorporation without the approval by the holders of more than 50% of the Series
A Preferred Stock if such amendment would —

 

9

--------------------------------------------------------------------------------


 

(1)    Reduce the dividend rate on Series A Preferred Stock provided for herein,
or cancel declared and unpaid dividends, or change the relative seniority rights
of the holders of Series A Preferred Stock as to the payment of dividends in
relation to the holders of Common Stock of the Company;

 

(2)    Reduce the amount payable to the holders of Series A Preferred Stock upon
the voluntary or involuntary liquidation, dissolution or winding up of the
Company, or change the relative seniority of the liquidation preferences of the
holders of Series A Preferred Stock to the rights upon liquidation of the
holders of Common Stock of the Company;

 

(3)    Cancel or modify the conversion rights provided for in Section 6 hereof;
or

 

(4)    Authorize any other equity security senior to the Series A Preferred
Stock.

 

8.             No Reissuance of Series A Preferred Stock.

 

No share or shares of Series A Preferred Stock acquired by the Company by reason
of redemption, purchase, conversion or otherwise shall be reissued, and all such
shares shall be cancelled, retired and eliminated from the shares which the
Company shall be authorized to issue.

 

9.             Definitions.

 

As used herein, the following words are defined as follows:

 

(a)    “Board” shall mean the Board of Directors of McGhan Medical Corporation.

 

(b)    “Company” shall mean McGhan Medical Corporation.

 

(c)    “Common Stock” shall mean the Common Stock of the Company.

 

(d)    “Preferred Stock” shall mean the Preferred Stock of the Company.

 

(e)    “Series A Preferred Stock” shall mean the Series A Preferred Stock
designated herein.

 

10

--------------------------------------------------------------------------------


 

(f)    “Subsidiary” shall mean any corporation at least 50% of whose outstanding
voting stock is at the time owned directly or indirectly by the Company or by
one or more of its subsidiary corporations.

 

Three:  That the authorized number of shares of Preferred Stock of this
corporation is 1,000,000, and the number of shares constituting Series A, none
of which has been issued, is 500,000.

 

IN WITNESS WHEREOF, the undersigned have executed this Certificate as of the
27th day of June, 1984.

 

 

/s/ Donald K. McGhan

 

DONALD K. McGHAN, President

 

 

 

/s/ William R. Peeples

 

WILLIAM R. PEEPLES,

 

Chief Financial Officer

 

The undersigned, DONALD K. McGHAN and WILLIAM R. PEEPLES, the President and
Chief Financial Officer, respectively, of McGhan Medical Corporation, each
certifies under penalty of perjury that the matters set out in the foregoing
Certificate are true and correct.

 

Executed at Los Angeles, California as of June 27, 1984.

 

 

 

 

/s/ Donald K. McGhan

 

DONALD K. McGHAN

 

 

 

/s/ William R. Peeples

 

WILLIAM R. PEEPLES

 

11

--------------------------------------------------------------------------------


 

CERTIFICATE OF AMENDMENT

 

OF

 

ARTICLES OF INCORPORATION

 

OF

 

McGHAN MEDICAL CORPORATION

 

RICHARD A. COMPTON and WILLIAM R. PEEPLES certify that:

 

1.  They are the Vice President and the Chief Financial Officer, respectively,
of McGHAN MEDICAL CORPORATION, a California corporation.

 

2.  Article IV of the Articles of Incorporation of this corporation is amended
to read as follows:

 

IV

 

(a)  This corporation is authorized to issue two classes of capital stock
designated “Common Stock” and “Preferred Stock”, respectively.  The number of
shares of Common Stock authorized to be issued is 5,000,000 and the number of
shares of Preferred Stock authorized to be issued is 1,500,000.

 

(b)  The Preferred Stock may be divided into such number of series as the Board
of Directors may determine.  The Board of Directors may determine and alter the
rights, preferences, privileges and restrictions granted to or imposed upon any
wholly unissued series of Preferred Stock, and may fix the number of shares and
the designation of shares of any such series.  The Board of Directors, within
the limits and restrictions stated in any resolution of the Board of Directors
originally fixing the number of shares constituting any series of Preferred
Stock, may increase or decrease (but not below the number of shares of such
series then outstanding) the number of shares of such series subsequent to the
issuance of shares of such series.

 

3.  The foregoing amendment of Articles of Incorporation has been duly approved
by the Board of Directors.

 

4.  The foregoing Amendment of Articles of Incorporation has been duly approved
by the required vote of shareholders in accordance with Section 902 of the
Corporations Code.  The total number of outstanding shares of the corporation is
2,246,875 consisting of 1,777,000 shares of Common Stock and [ILLEGIBLE] shares
of Series A Preferred Stock.  The number of shares voting in favor of the
amendment equaled or exceeded the vote required.  The percentage vote required
was more than 50% of the

 

--------------------------------------------------------------------------------


 

outstanding Common Stock and more than 50% of the outstanding  Series A
Preferred Stock.

 

We further declare under penalty of perjury under the laws of the State of
California that the matters set forth in this Certificate are true and correct
of our own knowledge.

 

DATE: 

November  6, 1984

 

 

/s/ Richard A. Compton

 

Richard A. Compton

 

Vice President

 

 

 

/s/ William R. Peeples

 

William R. Peeples

 

Chief Financial Officer

 

2

--------------------------------------------------------------------------------


 

CERTIFICATE OF DETERMINATION OF

PREFERENCES OF PREFERRED STOCK OF

McGHAN MEDICAL CORPORATION

 

The undersigned, RICHARD A. COMPTON and WILLIAM R. PEEPLES, do hereby certify as
follows:

 

One:  They are, respectively, the duly elected and acting Vice President and
Chief Financial Officer of McGhan Medical Corporation, a California corporation.

 

Two:  Pursuant to authority given by said corporation’s Articles of
Incorporation, the Board of Directors of said corporation has duly adopted the
following recitals and resolutions:

 

WHEREAS, the Articles of Incorporation of this corporation provide for a class
of shares known as Preferred Stock, issuable from time to time in one or more
series; and

 

WHEREAS, the Board of Directors of this corporation is authorized to determine
or alter the rights, preferences, privileges and restrictions granted to or
imposed upon any wholly unissued series of Preferred Stock, to fix the number of
shares constituting any such series and to determine the designation thereof;

 

WHEREAS, pursuant to a Certificate of Determination of Preferences of Preferred
Stock filed with the Secretary of State of the State of California on June 28,
1984, this corporation designated an initial series of Preferred Stock as
“Series A Preferred Stock” and fixed the number of shares at 500,000; and

 

WHEREAS, the Board of Directors of this corporation desires, pursuant to its
authority as aforesaid, to determine and fix the rights, preferences,
privileges, and restrictions relating to the second series of said Preferred
Stock and the number of shares constituting and the designation of said series;

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors hereby fixes and
determines the designation of, the number of shares constituting, and the
rights, preferences, privileges and restrictions relating to, said second series
of Preferred Stock as follows:

 

1.             Designation and Amount.

 

The second series of Preferred Stock shall be designated “Series B Preferred
Stock.” The number of shares constituting the Series B Preferred Stock shall be
1,000,000 shares.

 

--------------------------------------------------------------------------------


 

2.             Dividends.

 

(a)           Right to Dividends.  The holders of the then outstanding Series B
Preferred Stock, in pari passu with the holders of the then outstanding Series A
Preferred Stock, shall be entitled to receive, when and as declared by the
Board, and out of any funds legally available therefor, cash dividends at a rate
of $0.40 per share per annum, before any dividend is paid on Common Stock.  Such
dividends may be payable quarterly or otherwise as the Board may from time to
time determine.  The right to such dividends on Series B Preferred Stock shall
not be cumulative, and no right shall accrue to holders of Series B Preferred
Stock by reason of the fact that dividends on said shares are not declared in
any prior year, nor shall any undeclared or unpaid dividend bear or accrue
interest.

 

(b)           Priority.  Unless dividends on the Series B Preferred Stock at the
foregoing annual rate for the then current fiscal quarter shall have been paid
or declared and a sum sufficient for the payment thereof set apart, (i) no
dividend whatsoever (other than a dividend payable solely in Common Stock) shall
be paid or declared, and no distribution shall be made, on any Common Stock, and
(ii) no shares of Common Stock shall be purchased, redeemed or acquired by the
Company and no money shall be paid into or set aside or made available for a
sinking fund for the purchase, redemption or acquisition thereof; provided,
however, that this restriction shall not apply to the repurchase of shares of
Common Stock from directors, officers, employees or consultants of the Company
or any Subsidiary pursuant to agreements under which the Company has the option
to repurchase such shares upon the occurrence of certain events including the
termination of their employment or consulting arrangements.

 

3.             Liquidation Rights.

 

(a)           Preference on Series B Preferred Stock.  In the event of any
liquidation, dissolution or winding up of the Company, whether voluntary or
involuntary, the holders of each share of Series B Preferred Stock then
outstanding shall be entitled to be paid out of the assets of the Company
available for distribution to its shareholders, whether such assets are capital,
surplus or earnings, before any payment or declaration and setting apart for
payment of any amount shall be made in respect of the Common Stock, and in pari
passu with the holders of the then outstanding Series A Preferred Stock, an
amount equal to $5.00 per share plus an amount equal to all declared and unpaid
dividends thereon to and including the date full payment shall be tendered to
the holders of the Series B Preferred Stock with respect to such liquidation,
dissolution or winding up and no more.  If upon any liquidation, dissolution or
winding up of the company whether voluntary or involuntary, the assets to be

 

2

--------------------------------------------------------------------------------


 

distributed to the holders of the Series B Preferred Stock shall be insufficient
to permit the payment to such shareholders of the full preferential amounts as
aforesaid, then all of the assets of the Company to be distributed shall be
distributed ratably to the holders of the Series A Preferred Stock and Series B
Preferred Stock.

 

(b)           Preference on Common Stock.  After the payment or distribution to
the holders of the Preferred Stock of the full preferential amounts to which
they are entitled, the holders of the Common Stock then outstanding shall be
entitled to receive, out of any remaining assets of the Company available for
distribution to its shareholders, an amount equal to the full preferential
amount paid to the holders of the Preferred Stock as aforesaid, which amount
shall be distributed ratably to the holders of Common Stock, based on the number
of shares of Common Stock held by each holder.  If any such remaining assets
shall be insufficient to permit the payment to the holders of the Common Stock
of the full preferential amounts set forth in the preceding sentence, then all
of such remaining assets shall be distributed ratably to the holders of Common
Stock, based on the number of shares of Common Stock held by each holder.

 

(c)           Remaining Assets.  After the payment or distribution of the full
preferential amounts set forth in paragraphs (a) and (b) above, all of the
remaining assets available for distribution to shareholder shall be distributed
ratably to the holders of the Preferred Stock and the Common Stock, based upon
the number of shares of each class held by each holder.  For the purpose of this
paragraph (c), no distinction shall be made between shares of Preferred Stock
and shares of Common Stock.

 

(d)           Reorganization.  A consolidation or merger of the Company with or
into any other corporation or corporations or sale of all or substantially all
of the assets of the Company in which the shareholders of the Company receive
solely capital stock of the acquiring corporation (or of the direct or indirect
parent corporation of the acquiring corporation), except for cash in lieu of
fractional shares, shall not be deemed a liquidation, dissolution or winding up
of the Company as those terms are used in this Section 3.

 

4.             Restriction on Redemption.

 

The Company shall not have the right to call or redeem any or all of the Series
E Preferred Stock; and the Company shall not purchase or otherwise acquire for
value any outstanding shares of Series B Preferred Stock unless the Company
makes an offer to all holders of Preferred Stock to purchase such stock from
them pro rata, based on the number of shares held by each

 

3

--------------------------------------------------------------------------------


 

such holder, at the same per share cash purchase price; provided, however, that
the price per share of Class B Preferred Stock must be 125% of the price per
share of the Series A Preferred Stock.

 

5.             Voting Rights.

 

Each holder of shares, of Series B Preferred Stock shall be entitled to vote on
all matters and, except as otherwise expressly provided herein, shall be
entitled to the number of votes equal to the largest number of full shares of
Common Stock into which such shares of Series B Preferred Stock could be
converted, pursuant to the provisions of Section 6 hereof, at the record date
for the determination of the shareholders entitled to vote on such matters or,
if no such record date is established, at the date such vote is taken.  Except
as otherwise expressly provided herein or as required by law, the holders of
Preferred Stock and the holders of Common Stock shall vote together and not as
separate classes.

 

6.             Conversion.

 

The holders of Series B Preferred Stock shall have the following conversion
rights:

 

(a)           Right to Convert.  Each share of Series B Preferred Stock shall be
convertible, at the option of the holder thereof, at any time after the date of
issuance of such share, at the office of the Company or any transfer agent for
the Preferred Stock or Common Stock, into fully paid and nonassessable shares of
Common Stock, at the Conversion Price (as hereinafter defined) in effect at the
time of conversion.

 

(b)           Conversion Price.  Each share of Series B Preferred Stock shall be
convertible into the number of shares of Common Stock which results from
dividing the Conversion Price per share in effect at the time of conversion into
$5.00.  The initial Conversion Price per share shall be $5.00.  Such initial
Conversion Price shall be subject to adjustment from time to time as provided
below.

 

(c)           Mechanics of Conversion.  Before any holder of Series B Preferred
Stock shall be entitled to convert the same into shares of Common Stock, he
shall surrender the certificate or certificates therefor, duly endorsed, at the
office of the Company or of any transfer agent for the Preferred Stock or Common
Stock, and shall give written notice to the Company at such office that such
holder elects to convert the same and shall state therein the number of shares
of Series B Preferred Stock being converted.  Thereupon, the Company shall
promptly issue and deliver at such office to such holder a certificate or
certificates for the number of shares of Common Stock to which

 

4

--------------------------------------------------------------------------------


 

such holder is entitled and shall promptly pay in cash all declared and unpaid
dividends on the shares of Series B Preferred Stock being converted to and
including the time of conversion.  Such conversion shall be deemed to have been
made immediately prior to the close of business on the date of such surrender of
the shares of Series B Preferred Stock to be converted, and the person entitled
to receive the shares of Common Stock issuable upon such conversion shall be
treated for all purposes as the record holder of such shares of Common Stock on
such date.

 

(d)             Adjustment for Stock Splits and Combinations.  If the Company at
any time or from time to time after the original issuance of the Series B
Preferred Stock effects a subdivision of the outstanding Common Stock, the
Conversion Price then in effect immediately before that subdivision shall be
proportionately decreased, and conversely, if the Company at any time or from
time to time after the original issuance of the Series B Preferred Stock
combines the outstanding shares of Common Stock, the Conversion Price then in
effect immediately before the combination shall be proportionately increased. 
Any adjustment under this paragraph (d) shall become effective at the close of
business on the date the subdivision or combination becomes effective.

 

(e)             Adjustment for Certain Dividends and Distributions.  In the
event the Company at any time, or from time to time, after the original issuance
of the Series B Preferred Stock makes, or fixes a record date for the
determination of holders of Common Stock entitled to receive, a dividend or
other distribution payable in additional shares of Common Stock, then and in
each such event the Conversion Price then in effect shall be decreased as of the
time of such issuance or, in the event such a record date is fixed, as of the
close of business on such record date, by multiplying the Conversion Price then
in effect by a fraction (i) the numerator of which is the total number of shares
of Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date, and (ii) the denominator
of which shall be the total number of shares of Common Stock issued and
outstanding immediately prior to the time of such issuance or the close of
business on such record date plus the number of shares of Common Stock issuable
in payment of such dividend or distribution; provided, however, that if such
record date is fixed and such dividend is not fully paid or if such distribution
is not fully made on the date fixed therefor, the Conversion Price shall be
recomputed accordingly as of the close of business on such record date and
thereafter the Conversion Price shall be adjusted pursuant to this paragraph (e)
as of the time of actual payment of such dividend or distribution.

 

5

--------------------------------------------------------------------------------


 

(f)             Adjustments for Other Dividends and Distributions.  In the event
the Company at any time or from time to time after the original issuance of the
Series B Preferred Stock makes, or fixes a record date for the determination of
holders of Common Stock entitled to receive, a dividend or other distribution
payable in securities of the Company other than shares of Common Stock, then in
each such event provision shall be made so that the holders of Series B
Preferred Stock shall receive upon conversion thereof, in addition to the number
of shares of Common Stock receivable thereupon, the amount of securities of the
Company which they would have received had their Series B Preferred Stock been
converted into Common Stock on the date of such event and had they thereafter,
during the period from the date of such event to and including the Conversion
Date, retained such securities receivable by them as aforesaid during such
period, subject to all other adjustments called for during such period under
this Section 6 with respect to the rights of the holders of the Series B
Preferred Stock.

 

(g)            Adjustment for Reclassification, Exchange an Substitution.  If
the Common Stock issuable upon the conversion of the Series B Preferred Stock is
changed into the same or a different number of shares of any class or classes of
stock, whether by recapitalization, reclassification or otherwise (other than a
subdivision or combination of shares or stock dividend, provided for elsewhere
in this Section 6, or a merger or consolidation of the Company with or into
another corporation, or the sale of all or substantially all the Company’s
assets to another person) then, and in any such event, each holder of Series B
Preferred Stock shall have the right thereafter to convert such stock into the
kind and amount of stock and other securities and property receivable upon such
reorganization, reclassification or other change, by holders of the number of
shares of Common Stock into which such shares of Series B Preferred Stock might
have been converted immediately prior to such reorganization, reclassification
or change, all subject to further adjustment as provided herein.

 

(h)             Notices of Record Date.  In the event of any taking by the
Company of a record of the holders of any  class of securities for the purpose
of determining the holders thereof who are entitled to receive any dividend or
other distribution, or to vote on or consent to any capital reorganization of
the Company, any reclassification or recapitalization of the capital stock of
the Company, any consolidation or merger involving the Company, or any transfer
of all or substantially all of the assets of the Company to any other person or
any voluntary or involuntary dissolution, liquidation or winding up of the
Company, the Company shall mail to each holder of Series B Preferred Stock at
least 20 days prior to the record date specified therein, a notice specifying
(i) the date on which any such record is to be

 

6

--------------------------------------------------------------------------------


 

taken for the purpose of such dividend or distribution and a description of such
dividend or distribution, (ii) the date on which any such reorganization,
reclassification, transfer, consolidation, merger, dissolution, liquidation or
winding up is expected to become effective, and (iii ) the time, if any, that is
to be fixed, as to when the holders of record of Common Stock (or other
securities) shall be entitled to exchange their shares of Common Stock (or other
securities) for securities or other property deliverable upon such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up.

 

(i)              Automatic Conversion.

 

(1)         Each share of Series B Preferred Stock shall automatically be
converted into shares of Common Stock based on the then effective Conversion
Price immediately upon (i) the closing of an underwritten public offering
pursuant to an effective Regulation A notification or a registration statement
under the Securities Act of 1933, as amended, covering the offering and sale of
Common Stock for the account of the Company in which the aggregate gross
proceeds received by the Company at the public offering price equals or exceeds
$2,000,000, the public offering price per share of which equals or exceeds $7.00
per share of Common Stock (appropriately adjusted for sub-divisions and
combinations of shares of Common Stock and dividends payable in shares of Common
Stock) and the obligation of the underwriters is that if any of the securities
being offered are purchased, all such securities must be purchased; (ii) the
effective date of (A) a consolidation or merger of the Company with or into
another corporation or corporations; (B) a consolidation or merger in which the
Company is a constituent corporation, it survives the consolidation or merger
and its shareholders receive capital stock of another corporation; or (C) a sale
of all or substantially all of the assets of the Company, provided, however,
that one of the other constituent corporations, the acquiring corporation or the
parent of any such corporation has at that time a class of securities publicly
traded on a national securities exchange or quoted on a national quotation
system or otherwise has a class of securities registered under Section 12 of the
Securities Exchange Act of 1934, as amended; or (iii) the payment and
satisfaction by the Company of all indebtedness owed by it to Minnesota Mining
and Manufacturing Company representing the deferred portion of the purchase
price for the Company’s purchase of certain assets associated with Minnesota
Mining and Manufacturing Company’s plastic surgery product lines.

 

(2)         Upon the occurrence of the events specified in paragraph (1) above,
the outstanding shares of Series B Preferred Stock shall be converted
automatically without any

 

7

--------------------------------------------------------------------------------


 

further action by the holders of such shares and whether or not the certificates
representing such shares are surrendered to the Company or its transfer agent;
provided, however, that the Company shall not be obligated to issue certificates
evidencing the shares of Common Stock issuable upon such conversion unless the
certificates evidencing such shares of Series B Preferred Stock are either
delivered to the Company or its transfer agent as provided below, or the holder
notifies the Company or its transfer agent that such certificates have been
lost, stolen or destroyed and executes an agreement satisfactory to the Company
to indemnify the Company from any loss incurred by it in connection with such
certificates.  Upon the occurrence of such automatic conversion of the Series B
Preferred Stock, the holders of Series B Preferred Stock shall surrender the
certificates representing such shares at the office of the Company or any
transfer agent for the Preferred Stock or Common Stock.  Thereupon, there shall
be issued and delivered to such holder promptly at such office and in his name
as shown on such surrendered certificate or certificates, a certificate or
certificates for the number of shares of Common Stock into which the shares of
Series B Preferred Stock surrendered were convertible on the date on which such
automatic conversion occurred and the Company shall promptly pay, or cause to be
paid, in cash all declared and unpaid dividends on the shares of Series B
Preferred Stock being converted.

 

(j)              Fractional Shares.  No fractional shares of Common Stock shall
be issued upon conversion of Series B Preferred Stock.  In 1ieu of any
fractional shares to which the holder would otherwise be entitled, the Company
shall pay cash equal to the product of such fraction multiplied by the fair
market value of one share of the Company’s Common Stock on the date of
conversion, as determined in good faith by the Board.

 

(k)             Reservation of Stock Issuable Upon Conversion. The Company shall
at all times reserve and keep available out of its authorized but unissued
shares of Common Stock, solely for the purpose of effecting the conversion of
the shares of the Series B Preferred Stock such number of its shares of Common
Stock as shall from time to time be sufficient to effect the conversion of all
outstanding shares of the Series B Preferred Stock; and if at any time the
number of authorized but unissued shares of Common Stock shall not be sufficient
to effect the conversion of all then outstanding shares of the Series B
Preferred Stock, the Company will take such corporate action as may be necessary
to increase its authorized but unissued shares of Common Stock to such number of
shares as shall be sufficient for such purpose.

 

8

--------------------------------------------------------------------------------


 

(1)         Notices.  Any notice required by the provisions of this Section 6 to
be given to the holder of shares of the Series B Preferred Stock shall be deemed
given upon the earlier of actual receipt or 72 hours after the same has been
deposited in the United States mail, by certified or registered mail, return
receipt requested, postage prepaid, and addressed to each holder of record at
his address appearing on the books of the Company.

 

7.             Restrictions and Limitations.

 

(a)     So long as any shares of Series B Preferred Stock remain outstanding,
the Company shall not, and shall not permit any Subsidiary to, without the vote
or written consent by the holders of more than 50% of the then outstanding
shares of Series B Preferred Stock —

 

(1)         Redeem, purchase or otherwise acquire for value, any share or shares
of Preferred Stock, except as otherwise permitted under Section 4;

 

(2)         Purchase, redeem or otherwise acquire (or pay into or set aside for
a sinking fund for such purpose) any of the Common Stock; provided, however,
that this restriction shall not apply to the repurchase of shares of Common
Stock from directors, officers, employees or consultants of the Company or any
Subsidiary pursuant to agreements under which the Company has the option to
repurchase such shares upon the occurrence or certain events, including the
termination of their employment or consulting arrangement.

 

(3)         Authorize or issue, or obligate itself to issue, any other equity
security senior to the Series B Preferred Stock as to redemption rights,
liquidation preferences, conversion rights, voting rights or otherwise;

 

(4)         Declare or pay any dividends on or declare or make any other
distribution, direct or indirect (other than a dividend payable solely in shares
of Common Stock), on account of the Common Stock or set apart any sum for any
such purpose, except as otherwise permitted under Section 2(a); or

 

(5)         Increase or decrease (other than by redemption or conversion) the
total number of authorized shares of Series B Preferred Stock.

 

(b)    The Company shall not amend its Articles of Incorporation without the
approval, by vote or written consent, of the holders of more than 50% of the
Series B Preferred Stock if such amendment would change any of the rights,
preferences, privileges of or limitations provided for herein for the benefit

 

9

--------------------------------------------------------------------------------


 

of any shares of the Series B Preferred Stock.  Without limiting the generality
of the next preceding sentence, the Company will not amend its Articles of
Incorporation without the approval by the holders of more than 50% of the Series
B Preferred Stock if such amendment would —

 

(1)         Reduce the dividend rate on Series B Preferred Stock provided for
herein, or cancel declared and unpaid dividends, or change the relative
seniority rights of the holders of Series B Preferred Stock as to the payment of
dividends in relation to the holders of Common Stock of the Company;

 

(2)         Reduce the amount payable to the holders of Series B Preferred Stock
upon the voluntary or involuntary liquidation, dissolution or winding up of the
Company, or change the relative seniority of the liquidation preferences of the
holders of Series B Preferred Stock to the rights upon liquidation of the
holders of Common Stock of the Company;

 

(3)         Cancel or modify the conversion rights provided for in Section 6
hereof; or

 

(4)         Authorize any other equity security senior to the Series B Preferred
Stock.

 

8.             No Reissuance of Series B Preferred Stock.

 

No share or shares of Series B Preferred Stock acquired by the Company by reason
of redemption, purchase, conversion or otherwise shall be reissued, and all such
shares shall be cancelled, retired and eliminated from the shares which the
Company shall be authorized to issue.

 

9.             Definitions.

 

As used herein, the following words are defined as follows:

 

(a)           “Board” shall mean the Board of Directors of McGhan Medical
Corporation.

 

(b)           “Company’ shall mean McGhan Medical Corporation.

 

(c)           “Common Stock” shall mean the Common Stock of the Company.

 

(d)           “Preferred Stock” shall mean the Preferred Stock of the Company.

 

10

--------------------------------------------------------------------------------


 

(e)             “Series A Preferred Stock” shall mean the Series A Preferred
Stock designated in that certain Certificate of Determination of Preferences of
Preferred Stock filed by the Company with the Secretary of State of the State of
California on June 28, 1984.

 

(f)             “Series B Preferred Stock” shall mean the Series B Preferred
Stock designated herein.

 

(g)            “Subsidiary” shall mean any corporation at least 50% of whose
outstanding voting stock is at the time owned directly or indirectly by the
Company or by one or more of its subsidiary corporations.

 

Three:              That the authorized number of shares of Preferred Stock of
this corporation is 1,500,000, the number of shares constituting the Series A
Preferred Stock is 500,000, of which 471,875 have been issued and are currently
outstanding, and the number of shares constituting the Series B Preferred Stock
is 1,000,000, none of which has been issued.

 

IN WITNESS WHEREOF, the undersigned have executed this Certificate the 6th day
of November, 1984.

 

 

/s/ Richard A. Compton

 

 

RICHARD A. COMPTON,

 

 

Vice President

 

 

 

/s/ William R. Peeples

 

 

WILLIAM R. PEEPLES,

 

 

Chief Financial Officer

 

11

--------------------------------------------------------------------------------


 

The undersigned, RICHARD A. COMPTON and WILLIAM R. PEEPLES, the Vice President
and Chief Financial Officer, respectively, of McGhan Medical Corporation, each
certifies under penalty of perjury that the matters set out in the foregoing
Certificate are true and correct.

 

Executed at Carpinteria, California as of November 6, 1984.

 

 

/s/ Richard A. Compton

 

 

RICHARD A. COMPTON

 

 

 

 

/s/ William R. Peeples

 

 

WILLIAM R. PEEPLES.

 

 

12

--------------------------------------------------------------------------------


 

 

AGREEMENT OF MERGER

 

 

 

PRELIMINARY STATEMENT

 

A.            Mergerco was duly incorporated as a California corporation on
August 9, 1985.  The authorized capital stock of Mergerco consists of 1,000
shares of capital stock, of which 1,000 shares are issued and outstanding and
are owned by FIRST AMERICAN CORPORATION, a Florida corporation (“FAC”).

 

B.            MMC was duly incorporated as a California corporation on June 1,
1984.  MMC is authorized to issue 5,000,000 shares of Common Stock, of which
1,823,165 shares are issued and outstanding, and 1,500,000 shares of Preferred
Stock, of which 469,375 shares of Series A Convertible Preferred Stock and
448,340 shares of Series B Convertible Preferred Stock are issued and
outstanding (Common Stock, Series A Convertible Preferred Stock and Series B
Convertible Preferred Stock being hereinafter collectively referred to as the
“MMC Shares”).  Each outstanding MMC Share is entitled to one vote with respect
to the Merger (as hereinafter defined).  The approval of the Merger requires the
affirmative vote of the holders of a majority of each class of the issued and
outstanding MMC Shares, and of FAC as the sole shareholder of Mergerco.

 

C.            FAC, Mergerco and MMC have entered into an Agreement and Plan of
Reorganization dated as of August 1, 1985, setting forth certain
representations, warranties and agreements relating to the Merger.

 

D.            The Boards of Directors of MMC, Mergerco and FAC deem the Merger
desirable and in the best interests of their respective shareholders and have
approved the Merger.  The Boards of Directors of MMC and Mergerco have submitted
the principal terms of the Merger to their respective shareholders and received
the requisite shareholder approval.

 

In consideration of the promises and of the mutual covenants and agreements
herein contained, the parties hereby agree that the terms and conditions of the
Merger [ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

but unpaid dividends thereon, into shares of FAC Common Stock and for converting
the outstanding shares of the capital stock of Mergerco into MMC Shares are as
follows:

 

1.        Merger of MMC and Mergerco.

 

(a)          At the Effective Time (as hereinafter defined) Mergerco will be
merged with and into MMC (the “Merger”).

 

(b)         The Merger shall not become effective until, and shall become
effective when this Agreement, together with certificates of approval of  MMC
and Mergerco, shall have been duly executed and filed in accordance with the
California Corporations Code.  The time and date when the Merger shall become
effective as aforesaid is herein called the “Effective Time” and such date is
also referred to below as the “Closing Date.”

 

2.        Effect of the Merger on Existence, Etc.  At the Effective Time, the
separate existence of Mergerco shall cease; MMC shall continue its separate
existence under the laws of the State of California and shall possess all of the
rights, powers and privileges and be subject to all of the restrictions,
liabi­lities and duties of Mergerco; the Articles of Incorporation and Bylaws of
MMC as in effect immediately prior to the Effective Time shall continue in full
force and effect until amended or repealed; and the directors and officers of
MMC immediately prior to the Effective Time shall continue to hold their
respective offices until their successors have been elected.

 

3.        Effect of the Merger on Capital Stock.

 

(a)          At the Effective Time, the 1,000 outstanding shares of capital
stock of Mergerco, by virtue of the Merger and without any action on the part of
the holder of such stock, shall be cancelled and shall cease to exist and shall
be converted into the right to receive from MMC, upon the surrender of the
certificate representing such share, a certificate representing 1,823,165 fully
paid and nonassessable shares of Common Stock of MMC.

 

(b)         At the Effective Time, each outstanding share of the Common Stock of
MMC, by virtue of the Merger and without any action on the part of the holder of
such share, shall be cancelled and shall cease to exist and shall be converted
into the right to receive, upon the surrender of the certificate representing
such share, a certificate representing two fully paid and nonassessable shares
of the $.01 par value Common Stock of FAC (“FAC Common Stock”).

 

2

--------------------------------------------------------------------------------


 

(c)          At the Effective Time, each outstanding share of the Series A
Convertible Preferred Stock of   MMC, together with all accrued but unpaid
dividends thereon, by virtue of the Merge­r and without any action on the part
of the holder of, such share, shall be cancelled and shall cease to exist and
shall be converted into the right to receive, upon the surrender of the 
certificates representing such share, a certificate representing two fully paid
and nonassessable shares of FAC Common Stock.

 

(d)          At the Effective Time, each outstanding share of the Series B
Convertible Preferred Stock of MMC together with all accrued but unpaid
dividends thereon, by virtue of the Merger and without any action on the part of
the holder of such share, shall be cancelled and shall cease to exist and shall
be converted into the right to receive, upon the surrender of the certificate
representing such share, a certificate representing two fully paid and
nonassessable shares of FAC Common Stock.

 

(e)          At the Effective Time, each holder of a certificate representing
MMC Shares shal1 cease to have any rights as a shareholder of MMC and his or her
sole  right with respect to such corporation shall be to convert such shares
into FAC Common Stock, pursuant to paragraphs (b), (c), and (d) of this Section
3 or the right to exercise and receive payment in respect of such dissenters’
rights as may be provided under applicable law.  (The conversion of MMC Shares
into FAC Common Stock, provided for by this Section 3, shall be in full
satisfaction of all rights pertaining to such MMC Shares, except for any rights
which the holders of such stock may have as dissenting shareholders under the
California Corporations Code.)

 

(f)           On the Closing Date, each holder of a certi­ficate which before
the Effective Time represented MMC Shares, other than shares as to which a
demand in respect of dissenters’ rights has been furnished pursuant to
applicable law, shall surrender such certificate, duly endorsed or accompanied
by a stock power, and in proper form and order for transfer, to FAC or its agent
and upon such surrender shall be entitled to receive the certificates described
in paragraphs (b), (c), and (d) of this Section 3.  Until so surrendered, each
such outstanding certificate which, prior to the Effective Time of the Merger,
represented validly issued and outstanding MMC Shares shall, subject to the
further provisions of this Section 3, be deemed for all corporate purposes to
evidence the ownership of the number of shares of FAC Common Stock into which
such shares have been so converted pursuant to paragraphs (b), (c), and (d)
above.  Until any outstanding certificate representing MMC Shares shall be
surrendered, no dividend or distribution, if any, payable to the holder of
record of FAC Common Stock shall be paid to the holders of such outstanding
certificate but, upon surrender of such certificate, there shall be paid to the
holder of record of the shares of FAC Common Stock issued in exchange therefor
the

 

3

--------------------------------------------------------------------------------


 

amount (without interest) of any dividend or other distribution which has been
declared and become payable at any time at or after the Effective Time with
respect to the shares of FAC Common Stock.

 

(g)         If any certificate for shares of FAC Common Stock is to be issued in
a name other than that in which the MMC stock certificate surrendered in
exchange therefor is registered, it shall be a condition of the issuance thereof
that the certificate so surrendered shall be properly endorsed and otherwise in
proper form for transfer, and that the person requesting such exchange shall pay
any transfer or other taxes required by reason of the issuance of a certificate
for shares of FAC Common Stock in any name other than that of the registered
holder of the certificate surrendererd or establish to the satisfaction of FAC
that such tax has been paid or is not payable.

 

(h)         Within ten (10) days after the approval of the Merger by the
shareholders of MMC, MMC shall have caused a notice to be mailed to its
shareholders entitled thereto, pursuant to the provisions of the California
Corporations Code, and such notice shallcontain such information as is required
by the California Corporations Code.

 

(i)          After the Effective Time, there shall be no transfers on the stock
transfer records of MMC of the MMC Shares which were outstanding immediately
prior to the Effective Time, except transfers in connection with the purchase by
MMC of shares held by dissenting shareholders.  Certificates representing MMC
Shares which are presented for transfer after the Effective Time (other than
certificates representing shares held by dissenting shareholders) shall be
exchanged for certificates representing shares of FAC Common Stock as herein
provided.

 

(j)          After the Effective Time, FAC shall be entitled to receive from
MMC, upon request, a certificate or certificates representing its ownership of
all of the shares Common Stock of MMC to be issued pursuant to paragraph (a) of
this Section 3.

 

(k)         In the event any certificate representing shares of the Capital
Stock of MMC shall not be surrendered within five years from the Closing Date,
FAC, as agent for the holder of such certificate, may sell the shares of FAC
Common Stock which would have been delivered in exchange for such certificate
and may hold the proceeds of such sale for such holder to be paid to him
(without interest) on the surrender of such certificate.  From the date of such
sale, the sole right of the holder of an unsurrendered certificate shall be to
collect upon the surrender of such certificate, the net sales proceeds (without
interest) held for his or her account.

 

4

--------------------------------------------------------------------------------


 

4.        Notices.  Any notice or other communication required or permitted
hereunder shall be in writing, and shall be deemed to have been given
immediately if personally delivered or seventy-two hours later if placed in the
United States mail, registered or certified, postage prepaid, addressed as
follows:

 

If to MMC :

 

McGhan Medical Corporation

700  Ward Drive

Santa Barbara, California 93111

Attention:  Donald K. McGhan

 

If to Mergerco or FAC:

 

First American Corporation

P.O. Box 136

West Chester, Pennsylvania 19380

Attention:  Donald F. U. Goebert

 

5.        Governing Law. The validity, construction and interpretation of this
Agreement shall be governed by the laws of

 

5

--------------------------------------------------------------------------------


 

the State of California applicable to contracts made and to be performed wholly
within that state.

 

[ILLEGIBLE]

 

 

FA MERGERCO,

 

a California corporation

 

 

 

 

By:

/s/ Ronald W. Hayes

 

 

 

Ronald W. Hayes

 

 

President and Secretary

 

 

 

 

MCGHAN MEDICAL CORPORATION,

 

a California corporation

 

 

 

 

By:

/s/ Donald K. McGhan

 

 

 

Donald K. McGhan, President

 

 

 

 

By:

/s/ William R. Peeples

 

 

 

William R. Peeples, Assistant

 

 

 

Secretary

 

 

6

--------------------------------------------------------------------------------


 

CERTIFICATE OF APPROVAL

OF

AGREEMENT OF MERGER

 

RONALD W. HAYES certifies that:

 

1.             He is the President and the Secretary of FA MERGERCO, a
California corporation.

 

2.             The Agreement of Merger  in the form attached was duly approved
by the Board of Directors and shareholders of the corporation.

 

3.             The shareholder approval was by the holders of 100% of the
outstanding shares of the corporation.

 

4.             There is only one class of shares and the number of shares
outstanding is 1,000.

 

5.             No vote of the shareholders of the parent corporation was
required.

 

I further declare under penalty of perjury under the laws of the State of
California that the matters set forth in this certificate are true and correct
of my own knowledge.

 

Date:  September 25, 1985

/s/ Ronald W. Hayes

 

RONALD W. HAYES

 

President and Secretary

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF APPROVAL

OF

AGREEMENT OF MERGER

 

DONALD K. McGHAN and T. JAN VARNER certify that:

 

1.             They are the President and the Secretary, respectively, of McGHAN
MEDICAL CORPORATION, a California corporation.

 

2.             The Agreement of Merger in the form attached was duly approved by
the Board of Directors and holders of the outstanding shares of each class
entitled to vote of the corporation.

 

3.             The total number of shares of each class outstanding and entitled
to vote on the merger was 1,799,358 shares of Common Stock and 917,715 shares of
Preferred Stock of the corporation.

 

4.             The shareholder approval was by the holders of  98% of the Common
Stock and 88% of the Preferred Stock of the corporation.

 

5.             The required shareholder percentage vote was more than 50% of
each class of stock.

 

We further declare under penalty of perjury under the laws of the State of
California that the matters set forth in this certificate are true and correct
of our own knowledge.

 

Date:  SEPT. 25, 1985

/s/ Donald K. McGhan

 

DONALD K. McGHAN, President

 

 

 

/s/ T. Jan Varner

 

T. JAN VARNER, Secretary

 

[SEAL OF OFFICE OF THE SECRETARY OF STATE]

 

--------------------------------------------------------------------------------


 

Annex 2

 

--------------------------------------------------------------------------------


 

BYLAWS

 

OF

 

McGHAN MEDICAL CORPORATION

 

ARTICLE I

 

OFFICES

 

Section 1.  PRINCIPAL OFFICE.  The board of directors shall fix the location of
the principal executive office of the corporation at any place within or outside
the State of California.  If the principal executive office is located outside
the State of California and the corporation has one or more business offices in
the State of California, the board of directors shall likewise fix and designate
a principal business office in the State of California.

 

Section 2.  OTHER OFFICES.  The corporation may also establish offices at such
other places, both within and outside the State of California, as the board of
directors may from time to time determine or the business of the corporation may
require.

 

ARTICLE II

 

MEETINGS OF SHAREHOLDERS

 

Section 1.  PLACE OF MEETINGS.  Meetings of shareholders shall be held at any
place within or outside the State of California designated by the board of
directors.  In the absence of any such designation, shareholders’ meetings shall
be held at the principal executive office of the corporation.

 

Section 2.  ANNUAL MEETINGS.  The annual meeting of shareholders shall be held
on the 2nd Wed.  of April in each year at ten o’clock, A.M., or such other date
or time as may be fixed by the board of directors; provided, however, that
should said day fall upon a legal holiday, such annual meeting of shareholders
shall be held at the same time on the next succeeding day which is a full
business day.  At such meeting, directors shall be elected and any other proper
business may be transacted.

 

Section 3.  SPECIAL MEETINGS.  A special meeting of the shareholders may be
called at any time by the board of directors, the chairman of the board, the
president, or one or more shareholders holding in the aggregate shares entitled
to cast not less than 10% of the votes at any such meeting.

 

If a special meeting is called by anyone other than the board of directors, the
request shall be in writing, specifying the time of the meeting and the general
nature of the business proposed to be transacted, and shall be delivered
personally or sent by registered mail or by telegraphic or other facsimile
transmission to the chairman of the board, the president, any vice president or
the secretary of the corporation.  The officer receiving such request forthwith
shall cause notice to be given to the shareholders entitled to vote, in
accordance with the provisions of Sections 4 and 5 of this Article II, that a
meeting will be held at the time requested by the person or persons calling the
meeting, not less than thirty-five (35) nor more than sixty (60) days after the
receipt of the request.  If the notice is not given within twenty (20) days
after receipt of the request, the person or persons requesting the meeting may
give the notice.  Nothing contained in this paragraph of this Section 3 shall be
construed as limiting, fixing or affecting the time when a meeting of
shareholders called by action of the board of directors may be held.

 

1

--------------------------------------------------------------------------------


 

Section 4.  NOTICE OF MEETINGS.  All notices of meetings of shareholders shall
be sent or otherwise given in accordance with Section 5 of this Article II not
less than ten (10) not more than sixty (60) days before the date of the meeting
being noticed.  The notice shall specify the place, date and hour of the meeting
and (i) in the case of a special meeting, the general nature of the business to
be transacted, or (ii) in the case of the annual meeting, those matters which
the board of directors, at the time of giving the notice, intends to present for
action by the shareholders.  The notice of any meeting at which directors are to
be elected shall include the name of any nominee or nominees whom, at the time
of the notice, management intends to present for election.

 

If action is proposed to be taken at any meeting for approval of (i) a contract
or transaction in which a director has a direct or indirect financial interest,
pursuant to Section 310 of the California Corporations Code (the “Code”), (ii)
an amendment of the articles of incorporation, pursuant to Section 902 of the
Code, (iii) a reorganization of the corporation, pursuant to Section 1201 of the
Code, (iv) a voluntary dissolution of the corporation, pursuant to Section 1900
of the Code, or (v) a distribution in dissolution other than in accordance with
the rights of outstanding preferred shares, pursuant to Section 2007 of the
Code, the notice shall also state the general nature of such proposal.

 

Section 5.  MANNER OF GIVING NOTICE.  Notice of any meeting of shareholders
shall be given personally or by first-class mail or telegraphic or other written
communication, charges prepaid, addressed to the shareholder at the
shareholder’s address appearing on the books of the corporation or given by the
shareholder to the corporation for the purpose of notice.  If no such address
appears on the corporation’s books or is given, notice shall be deemed to have
been given if sent to that shareholder by first-class mail or telegraphic or
other written communication to the corporation’s principal executive office, or
if published at least once in a newspaper of general circulation in the county
in which the principal executive office is located.  Notice shall be deemed to
have been given when delivered personally or deposited in the mail or sent by
telegram or other means of written communication.

 

If any notice addressed to a shareholder at the address of such shareholder
appearing on the books of the corporation is returned to the corporation by the
United States Postal Service marked to indicate that the Service is unable to
deliver the notice to the shareholder at such address, all future notices or
reports shall be deemed to have been duly given without further mailing if the
same shall be available to the shareholder upon written demand at the principal
executive office of the corporation for a period of one year from the date of
the giving of such notice or report to all other shareholders.

 

An affidavit of the mailing or other means of giving any notice of any
shareholders’ meeting shall be executed by the secretary, assistant secretary or
any transfer agent of the corporation, and shall be filed and maintained in the
minute book of the corporation.

 

Section 6.  QUORUM.  Unless otherwise provided in the articles of incorporation,
the presence in person or by proxy of the holders of a majority of the shares
entitled to vote at any meeting of shareholders shall constitute a quorum for
the transaction of business.  The shareholders present at a duly called or held
meeting at which a quorum is present may continue to do business until
adjournment, notwithstanding the withdrawal of enough shareholders to leave less
than a quorum, if any action taken (other than adjournment) is approved by at
least a majority of the shares required to constitute a quorum.

 

2

--------------------------------------------------------------------------------


 

Section 7.  ADJOURNMENT.  Any shareholders meeting, annual or special, whether
or not a quorum is present, may be adjourned from time to time by the vote of a
majority of the shares represented at such meeting, either in person or by
proxy, but in the absence of a quorum, no other business may be transacted at
such meeting, except as provided in Section 6 of this Article II.

 

When any meeting of shareholders, annual or special, is adjourned to another
time or place, notice need not be given of the adjourned meeting if the time and
place thereof are announced at a meeting at which the adjournment is taken,
unless a new record date for the adjourned meeting is fixed, or unless the
adjournment is for more than forty-five (45) days from the date set for the
original meeting, in which case the board of directors shall set a new record
date.  Notice of any such adjourned meeting shall be given to each shareholder
of record entitled to vote at the adjourned meeting in accordance with the
provisions of Sections 4 and 5 of this Article II.  At any adjourned meeting,
the corporation may transact any business which might have been transacted at
the original meeting.

 

Section 8.  VOTING.  The shareholders entitled to vote at any meeting of
shareholders shall be determined in accordance with the provisions of Section II
of this Article II, subject to the provisions of Sections 702 to 704, inclusive,
of the Code (relating to voting shares held by a fiduciary, in the name of a
corporation or in the names of two or more persons).  The vote may be by voice
vote or by ballot; provided, however, that any election for directors must be by
ballot if demanded by a shareholder at the meeting and before the voting
begins.  Any shareholder entitled to vote on any matter (other than elections of
directors) may vote part of the shares in favor of the proposal and refrain from
voting the remaining shares or vote them against the proposal, but, if the
shareholder fails to specify the number of shares such shareholder is voting
affirmatively, it will be conclusively presumed that the shareholder’s approving
vote is with respect to all shares such shareholder is entitled to vote.  If a
quorum is present, the affirmative vote of the majority of the shares
represented at the meeting and entitled to vote on any matter (other than the
election of directors) shall be the act of the shareholders, unless the vote of
a greater number or voting by classes is required by the Code or the articles of
incorporation.

 

At a shareholders’ meeting involving the election of directors, no shareholder
shall be entitled to cumulate votes on behalf of any candidate for director (
i.e., each shareholder shall be entitled to cast for any one or more candidates
no greater number of votes than the number of shares held by such shareholder)
unless such candidate or candidates’ names have been placed in nomination prior
to the voting and the shareholder has given notice prior to the voting of the
shareholder’s intention to cumulate votes.  If any shareholder has given such
notice, every shareholder entitled to vote may cumulate votes for candidates in
nomination and give one candidate a number of votes equal to the number of
directors to be elected multiplied by the number of votes to which such
shareholder’s shares are entitled, or distribute the shareholder’s votes on the
same principle among as many candidates as the shareholder thinks fit.  The
candidates receiving the highest number of votes, up to the number of directors
to be elected, shall be elected.

 

Section 9.  WAIVER OF NOTICE:  CONSENT;  The transactions of any meeting of
shareholders, annual or special, however called and noticed, and wherever held,
shall be as valid as though had at a meeting duly held after regular call and
notice, if a quorum is present either in person or by proxy, and if, either
before or after the meeting, each person entitled to vote, who was not present
in person or by proxy, signs a written waiver of notice, or a consent to a
holding of the meeting, or an approval of the minutes thereof. The waiver of
notice or consent need not specify either the business to be transacted or the
purpose of

 

3

--------------------------------------------------------------------------------


 

any annual or special meeting of shareholders, except that if action is taken or
proposed to be taken for approval of any matters specified in the second
paragraph of Section 4 of this Article II, the waiver of notice or consent shall
state the general nature of the proposal.  All such waivers, consents or
approvals shall be filed with the corporate records or made a part of the
minutes of the meeting.

 

Attendance of a person at a meeting shall also constitute a waiver of notice of
such meeting, except when the person objects, at the beginning of the meeting,
to the transaction of any business because the meeting is not lawfully called or
convened, and except that attendance at a meeting is not a waiver of any right
to object to the consideration of matters not included in the notice of such
meeting if such objection is expressly made at the meeting.

 

Section 10. ACTION WITHOUT MEETING.  Unless otherwise provided in the articles
of incorporation, any action which may be taken at any annual or special meeting
of shareholders may be taken without a meeting and without prior notice, if a
consent in writing, setting forth the action so taken, is signed by the holders
of outstanding shares having not less than the minimum number of votes that
would be necessary to authorize or take such action at a meeting at which all
shares entitled to vote thereon were present and voted.  In the case of election
of directors, such consent shall be effective only if signed by the holders of
all outstanding shares entitled to vote for the election of directors, provided
however, that a director may be elected at any time to fill a vacancy on the
board of directors not filled by the directors, by the written consent of the
holders of a majority of the outstanding shares entitled to vote for the
election of directors.  All such consents shall be filed with the secretary of
the corporation and shall be maintained in the corporate records.  Any
shareholder giving a written consent, or the shareholder’s proxy holder, or a
transferee of the shares or a personal representative of the shareholder or
their respective proxy holders, may revoke the consent by a writing received by
the secretary of the corporation prior to the time that written consents of the
number of shares required to authorize the proposed action have been filed with
the secretary.

 

Unless the consents of all shareholders entitled to vote have been solicited in
writing, the secretary shall give prompt notice of any corporate action approved
by the shareholders without a meeting by less than unanimous written consent to
those shareholders entitled to vote who have not consented in writing.  Such
notice shall be given in the manner specified in Section 5 of this Article II. 
In the case of approval of (i) contracts or transactions in which a director has
a direct or indirect financial interest, pursuant to Section 310 of the Code,
(ii) indemnification of agents of the corporation, pursuant to Section 317 of
the Code, (iii) a reorganization of the corporation, pursuant to Section 1201 of
the Code, or iv) a distribution in dissolution other than in accordance with the
rights of outstanding preferred shares, pursuant to Section 2007 of the Code,
such notice shall be given at least ten (10) days before the consummation of the
action authorized by any such approval.

 

Section 11.  RECORD DATE.  For purposes of determining the shareholders entitled
to notice of any meeting or to vote or entitled to give consent to corporate
action without a meeting, the board of directors may fix, in advance, a record
date, which shall not be more than sixty (60) days nor less than ten (10) days
prior to the date of the meeting nor more than sixty (60) days prior to the
action without a meeting, and in such case only shareholders of record on the
date so fixed are entitled to notice and to vote or to give consents, as the
case may be, notwithstanding any transfer of any shares on the books of the
corporation after the record date, except as otherwise provided in the
California General Corporation Law.

 

4

--------------------------------------------------------------------------------


 

If the board of directors does not so fix a record date:

 

(a) The record date for determining shareholders entitled to notice of or to
vote at a meeting of shareholders shall be at the close of business on the
business day next preceding the day on which notice is given or, if notice is
waived, at the close of business on the business day next preceding the day on
which the meeting is held.

 

(b) The record date for determining shareholders entitled to give consent to
corporate action in writing without a meeting, (i) when no prior action by the
board has been taken, shall be the day on which the first written consent is
given, or ( ii) when prior action of the board has been taken, shall be at the
close of business on the day on which the board adopts the resolution relating
thereto, or the sixtieth (60th) day prior to the date of such other action,
whichever is later.

 

Section 12.  PROXIES.  Every person entitled to vote for directors or on any
other matter shall have the right to do so either in person or by one or more
agents authorized by a written proxy signed by the person and filed with the
secretary of the corporation, A proxy shall be deemed signed if the
shareholder’s name is placed on the proxy (whether by manual signature,
typewriting, telegraphic transmission or otherwise) by the shareholder or the
shareholder’s attorney in fact.  A validly executed proxy which does not state
that it is irrevocable shall continue in full force and effect unless (i)
revoked by the person executing it, prior to the vote pursuant thereto, by a
writing delivered to the corporation stating that the proxy is revoked or by a
subsequent proxy executed by, or attendance at the meeting and voting in person
by, the person executing the proxy; or (ii) written notice of the death or
incapacity of the maker of the proxy is received by the corporation before the
vote pursuant thereto is counted; provided, however, that no such proxy shall be
valid after the expiration of eleven (11) months from the date of the proxy,
unless otherwise provided in the proxy.  The revocability of a proxy that states
on its face that it is irrevocable shall be governed by the provisions of
Section 705(e) and (f) of the Code.

 

Section 13.  INSPECTORS OF ELECTION.  Before any meeting of shareholders, the
board of directors may appoint any persons (other than nominees for office) to
act as inspectors of election at the meeting or any adjournments thereof.  If
inspectors of election are not so appointed, the chairman of the meeting may,
and on the request of any shareholder or a shareholder’s proxy shall, appoint
inspectors of election at the meeting.  The number of inspectors shall be either
one (1) or three (3).  If inspectors are appointed at a meeting on the request
of one or more shareholders or proxies, the majority of shares represented in
person or by proxy shall determine whether one (1) or three (3) inspectors are
to be appointed.  If any person appointed as inspector fails to appear or
refuses to act, the chairman of the meeting may, and upon the request of any
shareholder or a shareholder’s proxy shall, appoint a person to replace the one
who so failed or refused.  If there are three (3) inspectors or election, the
decision, act or certificate of a majority of them is effective in all respects
as the decision, act or certificate of all.  Any report or certificate made by
the inspectors of election is prima facie evidence of the facts stated therein.

 

ARTICLE III

 

DIRECTORS

 

Section 1.  POWERS.  Subject to the provisions of the California General
Corporation Law and any limitations in the articles of incorporation and these
bylaws relating to action

 

5

--------------------------------------------------------------------------------


 

required to be approved by the shareholders or by the outstanding shares, the
business and affairs of the corporation shall be managed and all corporate
powers shall be exercised by or under the direction of the board of directors.

 

Section 2.  NUMBER.  The authorized number of directors shall be four (4), until
changed by an amendment to the articles of incorporation or, if permitted by
Section 212 of the Code, by an amendment to this bylaw, duly adopted by the vote
or written consent of holders of a majority of the outstanding shares entitled
to vote; provided, however, that an amendment reducing the number of directors
to a number less than five (5) cannot be adopted if the votes cast against its
adoption at a meeting, or the shares not consenting in the case of action by
written consent, are equal to more than 16 2/3% of the outstanding shares
entitled to vote.

 

Section 3.  ELECTION AND TERM OF OFFICE.  Directors shall be elected at each
annual meeting of the shareholders to hold office until the next annual
meeting.  Each director, including a director elected to fill a vacancy, shall
hold office until the expiration of the term for which elected and until a
successor has been elected and qualified.

 

Section 4.  REMOVAL.  Any or all of the directors may be removed by order of
court pursuant to Section 304 of the Code, or by the shareholders pursuant to
the provisions of Section 303 of the Code.

 

Section 5.  VACANCIES.  Vacancies in the board of directors may be filled by a
majority of the remaining directors, though less than a quorum, or by a sole
remaining director, except that a vacancy created by the removal of a director
may be filled only by the vote of a majority of the shares entitled to vote
represented at a duly held meeting at which a quorum is present, or by the
written consent of holders of a majority of the outstanding shares entitled to
vote.  Each director so elected shall hold office until the next annual meeting
of the shareholders and until a successor has been elected and qualified.

 

A vacancy or vacancies in the board of directors shall be deemed to exist in the
case of the death, resignation or removal of any director, or if the board of
directors by resolution declares vacant the office of a director who has been
declared of unsound mind by an order of court or who has been convicted of a
felony, or if the authorized number of directors is increased, or if the
shareholders fail, at any meeting of shareholders at which any director or
directors are elected, to elect the number of directors to be voted for at that
meeting.

 

The shareholders may elect a director or directors at any time to fill any
vacancy or vacancies not filled by the directors, but any such election by
written consent shall require the consent of a majority of the outstanding
shares entitled to vote.

 

Any director may resign effective upon giving written notice to the chairman of
the board, the president, the secretary or the board of directors, unless the
notice specifies a later time for the effectiveness of such resignation.  If the
resignation of a director is effective at a future time, the board of directors
may elect a successor to take office when the resignation becomes effective.

 

No reduction of the authorized number of directors shall have the effect of
removing any director prior to the expiration of his or her term of office.

 

Section 6.  PLACE OF MEETINGS AND MEETINGS BY TELEPHONE.  Regular meetings of
the board of directors may be held at any place within or outside the State of
California that has been designated from time to time by resolution of the
board.  In the absence of such designation, regular meetings shall be held at
the principal executive office of the corporation.  Special meetings of the
board shall be held at any place within or

 

6

--------------------------------------------------------------------------------


 

outside the State of California that has been designated in the notice of the
meeting or if not stated in the notice or there is no notice, at the principal
executive office of the corporation.  Any meeting, regular or special, may be
held by conference telephone or similar communication equipment, so long as all
directors particpating can hear one another, and all such directors shall be
deemed to be present in person at such meeting.

 

Section 7.  REGULAR MEETINGS.  Immediately following each annual meeting of
shareholders, the board of directors shall hold a regular meeting for the
purpose of organization, any desired election of officers and the transaction of
other business.  Other regular meetings of the board of directors shall be held
without call at such time as shall from time to time be fixed by the board of
directors.  Notice of regular meetings shall not be required.

 

Section 8.  SPECIAL MEETINGS.  Special meetings of the board of directors for
any purpose or purposes may be called at any time by the chairman of the board
or the president or any vice president or the secretary or any two directors.

 

Notice of the time and place of special meetings shall be delivered to each
director personally or by telephone or sent by first-class mail or telegram,
charges prepaid, addressed to each director at his or her address as it is shown
on the records of the corporation.  In case the notice is mailed, it shall be
deposited in the United States mail at least four (4) days prior to the time of
the holding of the meeting.  In case such notice is delivered personally or by
telephone or telegraph, it shall be delivered personally or by telephone or to
the telegraph company at least forty-eight (48) hours prior to the time of the
holding of the meeting.  Any oral notice given personally or by telephone may be
communicated either to the director or to a person at the office of the director
who the person giving the notice has reason to believe will promptly communicate
it to the director.  The notice need not specify the purpose of the meeting nor
the place if the meeting is to be held at the principal executive office of the
corporation.

 

          Section 9.  QUORUM.  A majority of the authorized number of directors
shall constitute a quorum for the transaction of business, except to adjourn as
hereinafter provided.  Every act or decision done or made by a majority of the
directors present at a meeting duly held at which a quorum is present shall be
regarded as the act of the board of directors, subject to the provisions of
Section 310 of the Code (approval of contracts or transactions in which a
director has a direct or indirect material financial interest), Section 311 of
the Code (appointment of committees), and Section 317(e) of the Code
(indemnification of directors).  A meeting at which a quorum is initially
present may continue to transact business notwithstanding the withdrawal of
directors, if any action taken is approved by at least a majority of the
required quorum for such meeting.

 

Section 10.  WAIVER OF NOTICE; CONSENT.  The transactions of any meeting of the
board of directors, however called and noticed or wherever held, shall be as
valid as though had at a meeting duly held after regular call and notice if a
quorum is present and if, either before or after the meeting, each of the
directors not present signs a written waiver of notice, a consent to holding the
meeting or an approval of the minutes thereof.  The waiver of notice or consent
need not specify the purpose of the meeting.  All such waivers, consents and
approvals shall be filed with the corporate records or made a part of the
minutes of the meeting.  Notice of a meeting shall also be deemed given to any
director who attends the meeting without protesting, prior thereto or at its
commencement, the lack of notice to that director.

 

7

--------------------------------------------------------------------------------


 

Section 11.  ADJOURNMENT.  A majority of the directors present, whether or not
constituting a quorum, may adjourn any meeting to another time and place. 
Notice of the time and place of holding an adjourned meeting need not be given,
unless the meeting is adjourned for more than twenty-four (24) hours, in which
case notice of such time and place shall be given prior to the time of the
adjourned meeting, in the manner specified in Section 8 of this Article III, to
the directors who were not present at the time of the adjournment.

 

Section 12.  ACTION WITHOUT MEETING.  Any action required or permitted to be
taken by the board of directors may be taken without a meeting, if all members
of the board shall individually or collectively consent in writing to such
action.  Such action by written consent shall have the same force and effect as
a unanimous vote of the board of directors.  The written consent or consents
shall be filed with the minutes of the proceedings of the board.

 

Section 13.  FEES AND COMPENSATION.  Directors and members of committees may
receive such compensation, if any, for their services, and such reimbursement of
expenses, as may be fixed or determined by resolution of the board of
directors.  Nothing contained herein shall be construed to preclude any director
from serving the corporation in any other capacity as an officer, agent,
employee, or otherwise, and receiving compensation for such service.

 

ARTICLE IV

 

COMMITTEES

 

Section 1.  COMMITTEES OF DIRECTORS.  The board of directors may, by resolution
adopted by a majority of the authorized number of directors, designate one or
more committees, each consisting of two or more directors, to serve at the
pleasure of the board.  The board may designate one or more directors as
alternate members of any committee, who may replace any absent member at any
meeting of the committee.  Any such committee, to the extent provided in the
resolution of the board, may have all the authority of the board, except with
respect to:

 

(a) the approval of any action which, under the California General Corporation
Law, also requires shareholders’ approval or approval of the outstanding shares;

 

(b) the filling of vacancies on the board of directors or in any committee;

 

(c) the fixing of compensation of the directors for serving on the board or on
any committee;

 

(d) the amendment or repeal or bylaws or the adoption of new bylaws;

 

(e) the amendment or repeal of any resolution of the board of directors which by
its express terms is not so amendable or reapealable:

 

(f) a distribution to the shareholders of the corporation, except at a rate or
in a periodic amount or within a price range determined by the board of
directors; or

 

(g) the appointment of any other committees of the board of directors or the
members thereof.

 

Section 2.  MEETINGS AND ACTION.  Meetings and action of committees shall be
governed by, and held and taken in accordance with, the provisions of Article
III of these bylaws, Sections 6 (place of meetings and meetings by telephone), 7
(regular meetings), 8

 

8

--------------------------------------------------------------------------------


 

(special meetings), 9 (quorums), 10 (waiver of notice), 11 (adjournment) and 12
(action without meeting), with such changes in the context of those bylaws as
are necessary to substitute the committee and its members for the board of
directors and its members, except that the time of regular meetings of
committees may be determined by resolution of the board of directors as well as
the committee; special meetings of committees may also be called by resolution
of the board of directors; and notice of special meetings of committees shall
also be given to all alternate members, who shall have the right to attend all
meetings of the committee.  The board of directors may adopt rules for the
government of any committee not inconsistent with the provisions or these
bylaws.

 

ARTICLE V

 

OFFICERS

 

Section 1.  OFFICERS.  The officers of the corporation shall be a president, a
secretary and a chief financial officer.  The corporation may also have, at the
discretion of the board of directors, a chairman of the board, one or more vice
presidents, one or more assistant secretaries, one or more assistant
treasurers.  and such other officers as may be appointed in accordance with the
provisions of Section 3 of this Article V.  Any number of offices may be held by
the same person.

 

Section 2.  ELECTION.  The officers of the corporation, except such officers as
may be appointed in accordance with the provisions of Section 3 or Section 5 of
this Article V, shall be chosen by the board of directors, and each shall serve
at the pleasure of the board subject to the rights, if any, of an officer under
any contract of employment.

 

Section 3.  OTHER OFFICERS.  The board of directors may appoint, and may empower
the president to appoint, such other officers as the business of the corporation
may require, each of whom shall hold office for such period, have such authority
and perform such duties as are provided in the bylaws or as the board of
directors may from time to time determine.

 

Section 4.  REMOVAL AND RESIGNATION.  Subject to the rights, if any, of any
officer under any contract of employment, any officer may be removed, either
with or without cause, by the board of directors or, except in case of an
officer chosen by the board of directors, by any officer upon whom such power of
removal may be conferred by the board of directors.

 

Any officer may resign at any time by giving written notice to the corporation. 
Any such resignation shall take effect at the date or the receipt of such notice
or at any later time specified therein, and, unless otherwise specified therein,
the acceptance of such resignation shall not be necessary to make it effective. 
Any such resignation is without prejudice to the rights, if any, of the
corporation under any contract to which the officer is a party.

 

Section 5.  VACANCIES.  A vacancy in any office because of death, resignation,
removal, disqualification or any other cause shall be filled in the manner
prescribed in these bylaws for regular appointments to such office.

 

Section 6.  CHAIRMAN OF THE BOARD.  The chairman of the board, if such an
officer be elected, shall, if present, preside at meetings of the board of
directors and exercise and perform such other powers and duties as may be from
time to time assigned to him or her by the board of directors or prescribed by
the bylaws.  If there is no president, the chairman of the board shall in
addition be the chief executive officer of the corporation and shall have the
powers and duties prescribed in Section 7 of this Article V.

 

9

--------------------------------------------------------------------------------


 

Section 7.  PRESIDEINT.  Subject to such supervisory powers, if any, as may be
given by the board of directors to the chairman of the board, if there be such
an officer, the president shall be the chief executive officer of the
corporation and shall, subject to the control of the board of directors, have
general supervision, direction and control of the business and the officers of
the corporation.  He or she shall preside at all meetings of the shareholders
and, in the absence of the chairman of the board, or if there be none, at all
meetings of the board of directors.  He or she shall have the general powers and
duties of management usually vested in the office of president of a corporation
and shall have such other powers and duties as may be prescribed by the board of
directors or the bylaws.

 

Section 8.  VICE PRESIDENTS.  In the absence or disability of the president, the
vice presidents, if any, in order of their rank as fixed by the board of
directors or, if not ranked, a vice president designated by the board of
directors, shall perform all the duties of the president, and when so acting
shall have all the powers of, and be subject to all the restrictions upon, the
president.  The vice presidents shall have such other powers and perform such
other duties as from time to time may be prescribed for them respectively by the
board of directors or the bylaws and the president or the chairman of the board.

 

Section 9.  SECRETARY.  The secretary shall keep, or cause to be kept, at the
principal executive office or such other place as the board of directors may
direct, a book of minutes of all meetings and actions of directors, committees
of directors and shareholders; with the time and place of holding, whether
regular or special, and, if special, how authorized, the notice thereof given,
the names of those present at directors' and committee meetings, the number of
shares present or represented at shareholders’ meetings, and the proceedings
thereof.

 

The secretary shall keep, or cause to be kept, at the principal executive office
or at the office of the corporation’s transfer agent or registrar, a share
register, or a duplicate share register, showing the names of all shareholders
and their addresses, the number and classes of shares held by each, the number
and date of certificates issued for the same, and the number and date of
cancellation of every certificate surrendered for cancellation.

 

The secretary shall give, or cause to be given, notice of all meetings of the
shareholders and of the board of directors required by the bylaws or by law to
be given, and he or she shall keep the seal of the corporation, if one be
adopted, in safe custody, and shall have such other powers and perform such
other duties as may be prescribed by the board of directors or by the bylaws.

 

Section 10.  CHIEF FINANCIAL OFFICER.  The chief financial officer shall keep
and maintain, or cause to be kept and maintained, adequate and correct books and
records of accounts of the properties and business transactions of the
corporation, including accounts of its assets, liabilities, receipts,
disbursements, gains, losses, capital, retained earnings and shares.  The books
of account shall at all reasonable times be open to inspection by any director.

 

The chief financial officer shall deposit, or cause to be deposited, all moneys
and other valuables in the name and to the credit of the corporation with such
depositaries as may be designated by the board of directors.  He or she shall
disburse, or cause to be disbursed, the funds of the corporation as may be
ordered by the board of directors, shall render to the president and directors,
whenever they request it, an account of all financial transactions and of the
financial condition of the corporation and shall have such other powers and
perform such other duties as may be prescribed by the board of directors or the
bylaws.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VI

 

INDEMNIFICATION OF DIRECTORS, OFFICERS, EMPLOYEES

AND OTHER AGENTS

 

Section 1.  INDEMNIFICATION.  The corporation may, to the maximum extent
permitted by the California General Corporation Law, indemnify each of its
agents against expenses, judgments, fines, settlements and other amounts
actually and reasonably incurred in connection with any proceeding arising by
reason of the fact that any such person is or was an agent of the corporation. 
For purposes of this Article VI, an “agent” of the corporation includes any
person who is or was a director, officer, employee or other agent of the
corporation, or is or was serving at the request of the corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, or was a director, officer, employee or
agent of a corporation which was a predecessor corporation of the corporation or
of another enterprise at the request of such predecessor corporation.

 

Section 2.  ADVANCE OF EXPENSES.  Expenses incurred in defending any proceeding
may be advanced by this corporation prior to the final disposition of such
proceeding upon receipt of an undertaking by or on behalf of the agent to repay
such amount unless it shall be determined ultimately that the agent is entitled
to be indemnified as authorized in this Article.

 

Section 3.  OTHER CONTRACTUAL RIGHTS.  Nothing contained in this Article shall
affect any right to indemnification to which persons other than directors and
officers of this corporation or any subsidiary hereof may be entitled by
contract or otherwise.

 

Section 4.  INSURANCE.  Upon and in the event of a determination by the board of
directors of this corporation to purchase such insurance, this corporation shall
purchase and maintain insurance on behalf of any agent of the corporation
against any liability asserted against or incurred by the agent in such capacity
or arising out of the agent’s status as such whether or not this corporation
would have the power to indemnify the agent against such liability.

 

ARTICLE VII

 

RECORDS AND REPORTS

 

Section 1.  MAINTENANCE AND INSPECTION OF SHARE REGISTER.  The corporation shall
keep at its principal executive office, or at the office of its transfer agent
or registrar, if either be appointed, a record of its shareholders, giving the
names and addresses of all shareholders and the number and class of shares held
by each shareholder.

 

A shareholder or shareholders of the corporation holding at least five percent
(5%) in the aggregate of the outstanding voting shares of the corporation may
(i) inspect and copy the records of shareholders’ names and addresses and
shareholdings during usual business hours upon five (5) days’ prior written
demand upon the corporation, or (ii) obtain from the transfer agent of the
corporation, upon written demand and upon the tender of the transfer agent’s
usual charges for such list, a list of the shareholders’ names and addresses,
who are entitled to vote for the election of directors, and their shareholdings,
as of the most recent record date for which such list has been compiled or as of
a date specified by the shareholder subsequent to the date of demand.  The list
shall be made available to that shareholder on or before the later of five (5)
days after the demand is received or the date

 

11

--------------------------------------------------------------------------------


 

specified therein as the date as of which the list is to be compiled.  The
record or shareholders shall also be open to inspection upon the written demand
of any shareholder or holder of a voting trust certificate, at any time during
usual business hours, for a purpose reasonably related to such holder’s
interests as a shareholder or as the holder of a voting trust certificate.  Any
inspection and copying under this Section may be made in person or by an agent
or attorney of the shareholder or holder of a voting trust certificate making
such demand.

 

Section 2.  MAINTENANCE AND INSPECTION OF BYLAWS.  The corporation shall keep at
its principal executive office, or if its principal executive office is not in
the State, of California, at its principal business office in that State, the
original or a copy of the bylaws as amended to date, which shall be open to
inspection by the shareholders at all reasonable times during office hours.  If
the principal executive office of the corporation is outside the State of
California and the corporation has no principal business office in that State,
the Secretary shall, upon the written request of any shareholder, furnish to
such shareholder a copy of the bylaws as amended to date.

 

Section 3.  MAINTENANCE AND INSPECTION OF OTHER CORPORATE RECORDS.  The
accounting books and records and minutes of proceedings of the shareholders and
the board of directors and any committee or committees of the board of directors
shall be kept at such place or places designated by the board of directors, or,
in the absence of such designation, at the principal executive office of the
corporation.  The minutes shall be kept in written form and the accounting books
and records shall be kept either in written form or in any other form capable of
being converted into written form.  Such minutes and accounting books and
records shall be open to inspection upon the written demand of any shareholder
or holder of a voting trust certificate, at any reasonable time during usual
business hours.  for a purpose reasonably related to the holder’s interests as a
shareholder or as the holder of a voting trust certificate.  The inspection may
be made in person or by an agent or attorney, and shall include the right to
copy and make extracts.  The foregoing rights of inspection shall extend to the
records of each subsidiary of the corporation.

 

Section 4.  INSPECTION BY DIRECTORS.  Every director shall have the absolute
right at any reasonable time to inspect all books, records and documents of
every kind and the physical properties of the corporation and each subsidiary
corporation.  Such inspection by a director may be made in person or by agent or
attorney and the right of inspection includes the right to copy and make
extracts.

 

Section 5.  ANNUAL REPORTS.  The annual report to shareholders referred to in
Section 1501 of the Code is expressly dispensed with, but nothing herein shall
be interpreted as prohibiting the board of directors from issuing annual or
other periodic reports to the shareholders of the corporation as they deem
appropriate.

 

Section 6.  FINANCIAL STATEMENTS.  A copy of any annual financial statement and
any income statement of the corporation for each quarterly period of each fiscal
year, and any accompanying balance sheet of the corporation as of the end of
each such period, that has been prepared by the corporation shall be kept on
file in the principal executive office of the corporation for twelve (12) months
and each such statement shall be exhibited at all reasonable times to any
shareholder demanding examination of any such statement or a copy shall be
mailed to any such shareholder.

 

If a shareholder or shareholders holding at least five percent (5%) of the
outstanding shares of any class of stock of the corporation makes a written
request to the corporation for an income statement of the corporation for the
three-month, six-month or nine-month

 

12

--------------------------------------------------------------------------------


 

period of the then current fiscal year ended more than thirty (30) days prior to
the date of the request and a balance sheet of the corporation as of the end of
such period, the chief financial officer shall cause such statement or
statements to be prepared, if not already prepared, and shall deliver personally
or mail such statement or statements to the person making the request within
thirty (30) days after the receipt of such request.  If the corporation has not
sent to the shareholders its annual report for the last fiscal year, this report
shall likewise be delivered or mailed to such shareholder or shareholders within
thirty (30) days after such request.

 

The corporation also shall, upon the written request of any shareholder, mail to
the shareholder a copy of the last annual, semi-annual or quarterly income
statement which it has prepared and a balance sheet as of the end of such
period.

 

The quarterly income statements and balance sheets referred to in this section
shall be accompanied by the report thereon, if any, of any independent
accountants engaged by the corporation or the certificate of an authorized
officer of the corporation that such financial statements were prepared without
audit from the books and records of the corporation.

 

ARTICLE VIII

 

GENERAL MATTERS

 

Section 1.  RECORD DATE FOR PURPOSES OTHER THAN NOTICE AND VOTING.  For purposes
of determining the shareholders entitled to receive payment of any dividend or
other distribution or allotment of any rights, or entitled to exercise any
rights in respect of any other lawful action (other than action by shareholders
by written consent without a meeting), the board of directors may fix, in
advance, a record date, which shall not be more than sixty (60) days prior to
any such action, and in such case only shareholders of record on the date so
fixed are entitled to receive the dividend, distribution or allotment of rights
or to exercise the rights, as the case may be, notwithstanding any transfer of
any shares on the books of the corporation after the record date so fixed,
except as otherwise provided in the California General Corporation Law.

 

If the board of directors does not so fix a record date, the record date for
determining shareholders for any such purpose shall be at the close of business
on the date on which the board adopts the resolution relating thereto, or the
sixtieth (60th) day prior to the date of such action, whichever is later.

 

Section 2.  CHECKS, DRAFTS, EVIDENCES OF INDEBTEDNESS.  All checks, drafts or
other orders for payment of money, notes or other evidences of indebtedness
issued in the name of or payable to the corporation, shall be signed or endorsed
by such person or persons and in such manner as, from time to time, shall be
determined by resolution of the board of directors.

 

Section 3.  CORPORATE CONTRACTS AND INSTRUMENTS; HOW EXECUTED.  The board of
directors, except as otherwise provided in these bylaws, may authorize any
officer or officers, agent or agents, to enter into any contract or execute any
instrument in the name of and on behalf of the corporation, and such authority
may be general or confined to specific instances; and, unless so authorized or
ratified by the board of directors or within the agency power of an officer, no
officer, agent or employee shall have any power or authority to bind the
corporation by any contract or engagement or to pledge its credit or to render
it liable for any purpose or for any amount.

 

13

--------------------------------------------------------------------------------


 

Section 4.  CERTIFICATES FOR SHARES.  A certificate or certificates for shares
of the capital stock of the corporation shall be issued to each shareholder when
any such shares are fully paid, and the board of directors may authorize the
issuance of certificates or shares as partly paid provided that such
certificates shall state the amount of the consideration to be paid therefor and
the amount paid thereon.  All certificates shall be signed in the name of the
corporation by the chairman of the board or vice chairman of the board or the
president or vice president and by the chief financial officer or an assistant
treasurer or the secretary or any assistant secretary, certifying, the number of
shares and the class or series of shares owned by the shareholder.  Any or all
of the signatures on the certificate may be facsimile.  In case any officer,
transfer agent or registrar who has signed or whose facsimile signature has been
placed upon a certificate shall have ceased to be such officer, transfer agent
or registrar before such certificate is issued, it may be issued by the
corporation with the same effect as if such person were an officer, transfer
agent or registrar at the date of issue.

 

Section 5.  LOST CERTIFICATES.  Except as hereinafter in this Section provided,
no new certificates for shares shall be issued in lieu of an old certificate
unless the latter is surrendered to the corporation and cancelled.  The board of
directors may, in case any share certificate or certificate for any other
security is lost, stolen or destroyed, authorize the issuance of a new
certificate in lieu thereof, upon such terms and conditions as the board, may
require, including provision for indemnification of the corporation secured by a
bond or other adequate security sufficient to protect the corporation against
any claim that may be made against it, including any expense or liability, on
account of the alleged loss, theft or destruction of such certificate or the
issuance of a replacement certificate.

 

Section 6.  REPRESENTATION OF SHARES OF OTHER CORPORATIONS.  The chairman of the
board, the president, or any vice president, or any other person authorized by
resolution of the board of directors or by any of the foregoing designated
officers, is authorized to vote on behalf of the corporation any and all shares
of any other corporation or corporations, foreign or domestic, standing in the
name of the corporation.  The authority granted to said officers to vote or
represent on behalf of the corporation any and all shares held by the
corporation in any other corporation or corporations may be exercised by any
such officer in person or by any person authorized to do so by a proxy duly
executed by said officer.

 

Section 7.  CONSTRUCTION AND DEFINITIONS.  Unless the context requires
otherwise, the general provisions, rules of construction, and definitions in the
California General Corporation Law shall govern the construction of these
bylaws.  Without limiting the generality of the foregoing, the singular number
includes the plural, the plural number includes the singular, and the term
“person” includes both a corporation and a natural person.  All references in
these bylaws to the California General Corporation Law or to sections of the
Code shall be deemed to be to such Law or sections as they may be amended and in
effect and, if renumbered, to such renumbered provisions at the time of any
action taken under the bylaws.

 

ARTICLE IX

 

AMENDMENTS

 

Section 1.  AMENDMENT BY SHAREHOLDERS.  New bylaws may be adopted or these
bylaws may be amended or repealed by the vote or written consent of holders of a
majority of the outstanding shares entitled to vote; provided, however, that if
the articles of

 

14

--------------------------------------------------------------------------------


 

incorporation of the corporation set forth the number of authorized directors of
the corporation, the authorized number of directors may be changed only by an
amendment of the articles of incorporation.

 

Section 2.  AMENDMENT BY DIRECTORS.  Subject to the rights of the share holders
to adopt, amend or repeal bylaws as provided in Section I of this Article IX,
bylaws, other than a bylaw amendment changing the authorized number of
directors, may be adopted, amended or repealed by the board of directors.

 

15

--------------------------------------------------------------------------------


 

Annex 3

 

--------------------------------------------------------------------------------


 

ACTION BY BOARD OF DIRECTORS

 

OF

 

McGHAN MEDICAL CORPORATION

 

BY UNANIMOUS WRITTEN CONSENT

 

The undersigned, being all of the members of the Board of Directors of McGHAN
MEDICAL CORPORATION, a California corporation (the “Company") acting pursuant to
Section 307(8)(b) of the General Corporation Law of the State of California,
hereby consent in writing to the adoption of the following actions in lieu of a
special meeting of the Board of Directors:

 

GUARANTEE AND COLLATERAL AGREEMENT

 

WHEREAS, INAMED Corporation (“Inamed”) intends to enter into that certain Credit
Agreement dated as of February 1, 2000 (the “Credit Agreement”), by and among
Inamed, the Lenders. Bear Stearns Corporate Lending Inc., as Syndication Agent
(in such capacity, the “Syndication Agent”). Bear. Stearns & Co. Inc., as sole
lead arranger and sole book manager (the “Arranger”) and the Administrative
Agent;

 

WHEREAS, pursuant to the terms of the Credit Agreement, the Company, as a
subsidiary of Inamed, is required to guaranty all of Inamed’s obligations under
the Credit Agreement (the “Obligations”, as defined under the Credit Agreement),
by entering into that certain Guarantee and Collateral Agree­ment (the
“Guarantee and Collateral Agreement”) dated of even date with the Credit
Agreement, a copy of which has been presented to the Board;

 

WHEREAS, pursuant to the terms and conditions of the Credit Agreement, the
Company, as a subsidiary of Inamed, is required to secure payment and
performance of the Obligations, also by entering into that same Guarantee and
Collateral Agreement as defined above), whereby the Company would grant to
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, a perfected, first priority Lien on all of its right, title and
interest in all of its personal property, including but not limited to all
capital stock of its domestic

 

--------------------------------------------------------------------------------


 

subsidiaries, 65% of the capital stock of its foreign subsidiaries, accounts,
fixtures, contract rights, intellectual property, licenses, material property,
etc.

 

WHEREAS, the Board of Directors of the Company has determined that in order to
give effect to the Credit Agreement, it is advisable and in the best interests
of the Company that the Company enter into the Guarantee and Collateral
Agreement and each of the transactions contemplated thereby;

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors deems it advisable
and in the best interests of the Company to enter into the Guarantee and
Collateral Agreement and any other documents contemplated thereby and such
documents hereby are authorized and approved, with such changes thereto as the
Chairman, the President, any Vice President or the Secretary of the Company (the
“proper officers”) may approve, such approval to be conclusively evidenced by
such officer’s or officers’ execution and delivery thereof;

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized, empowered and directed, in the name and on behalf of the
Company, to enter into the Guarantee and Collateral Agreement, substantially on
the terms and conditions as presented and described to the Board, with such
changes thereto as the proper officers may approve, such approval to be
conclusively evidenced by such officer’s or officers’ execution and delivery
thereof; and

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized and directed to enter into such other agreements,
documents, promissory notes, and instruments with respect to any of the
foregoing, in such form and on such terms and conditions as may be agreed to by
the proper officers of the Company, Administrative Agent and the Lenders, and to
take such other actions with respect to the foregoing as may be required by
Administrative Agent and the Lenders; and that the proper officers of the
Company be, and each of them hereby is, authorized, directed and empowered, in
the name and on behalf of the Company, to execute and deliver such other
agreements, documents, promissory notes, deeds of trust, mortgages and other
instruments and to perform all other acts as such officers shall approve in
connection with any of the above, the execution of such agreements, documents,
promissory notes and other instruments or the taking of any such actions to be
conclusive evidence of such approval.

 

--------------------------------------------------------------------------------


 

GENERAL AUTHORIZATIONS

 

RESOLVED, that the officers of the Company be, and each of them hereby is,
authorized, empowered and directed, in the name and on behalf of the Company, to
do or cause to be done all such other acts or things, and to execute and
deliver, or cause to be executed and delivered, all such other documents,
instruments, agreements, notes, undertakings, guarantees and certificates of any
kind and nature whatsoever, as such officer or officers may deem necessary or
appropriate to effectuate or carry out the purposes and intent of the foregoing
resolutions; all such other actions to be performed in such manner, and all such
other documents, instruments, agreements, notes, undertakings, guarantees and
certificates to be executed and delivered in such form, as the officer or
officers performing or executing the same shall approve, such officer’s or
officers’ approval thereof to be conclusively evidenced by the performance of
any such other action or the execution and delivery of any such other documents,
instruments, agreements, notes, undertakings and certificates; and

 

RESOLVED FURTHER, that all acts and things previously done by any of the
officers of the Company, on or prior to the date hereof, in the name and on
behalf of the Company, in connection with the transactions contemplated by the
foregoing resolutions, are in all respects ratified, approved, confirmed and
adopted as the acts and deeds by and on behalf of the Company.

 

* * *

 

--------------------------------------------------------------------------------


 

This Unanimous Written Consent may be executed in one or more counterparts, each
of which shall be considered as an original. The Secretary of the Company shall
file this Unanimous Written Consent in the minute book of the Company and it
shall become part of the record of the Company.

 

Dated: February 1, 2000

 

 

/s/ Richard G. Babbitt

 

 

 Richard G. Babbitt

 

 

 

/s/ Ilan K. Reich

 

 

 Ilan K. Reich

 

--------------------------------------------------------------------------------


 

Annex 4

 

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

 

SECRETARY OF STATE

 

CERTIFICATE OF STATUS

DOMESTIC CORPORATION

 

[ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

MEDISYN TECHNOLOGIES CORPORATION

 

SECRETARY’S CERTIFICATE

 

Reference is hereby made to the Credit Agreement, dated as of February 1, 2000
(as amended. supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Inamed Corporation (the “Borrower“), the Lenders, Bear
Stearns Corporate Lending Inc., as Syndication Agent (in such capacity, the
“Syndication Agent”), Bear, Stearns & Co. Inc., as sole lead arranger and sole
book manager (the “Arranger”) and the Administrative Agent. Capitalized terms
used herein and not otherwise defined shall have the meanings assigned in the
Credit Agreement. This certificate is being delivered pursuant to Section 5.1(g)
of the Credit Agreement.

 

I, David E. Bamberger, hereby certify that I am the Secretary of MEDISYN
TECHNOLOGIES CORPORATION (the “Company”), and as such have access to the
Company’s corporate records and am familiar with the matters therein contained
and herein certified, and that:

 

1.             Attached hereto as Annex 1 are true, correct and complete copies
of (i) the Articles of Incorporation of MEDISYN TECHNOLOGICAL CORPORATION, as
filed with the Secretary of State of the State of Nevada on December 1, 1992 and
(ii) the Certificate of Amendment of Articles of Incorporation of MEDISYN
TECHNOLOGICAL CORPORATION, changing its name to “MEDISYN TECHNOLOGIES
CORPORATION,” as filed with the Secretary of State of the State of Nevada on May
12, 1993.

 

2.             Attached hereto as Annex 2 is a true, correct and complete copy
of the By-laws of the Company as presently in effect on and as of the date
hereof, which By-laws are in full force and effect in said form without
modification, amendment, rescission or repeal in any respect.

 

3.             Attached hereto as Annex 3 is a true, correct and complete copy
of resolutions adopted by unanimous written consent in lieu of a meeting in
accordance with applicable laws and the Articles of Incorporation and By-laws of
the Company, and such resolutions (i) were duly adopted by the Board of
Directors of the Company and are in full force and effect on and as of the date
hereof, not having been in any way amended, altered or repealed, and (ii)
constitute the only

 

--------------------------------------------------------------------------------


 

resolutions of the Board of Directors of the Company relating to the subject
matter of the Credit Agreement, the other Loan Documents and the transactions
contemplated thereby.

 

4.             Attached hereto as Annex 4 is (i) a true, correct and complete
copy of a certificate from the Office of the Secretary of State of the State of
Nevada indicating that the Company is in good standing.

 

5.             There are no consents, licenses or approvals required in
connection with the execution, delivery and performance by the Company or the
validity and enforceability against the Company of the Loan Documents to which
it is a party.

 

6.             The following persons are duly qualified and acting officers of
the Company, each of whom is authorized to sign any of the Loan Documents to
which the Company is a party, and each of whom is duly elected to the office set
forth opposite his respective name; the signature appearing opposite the name of
each such officer is his authentic signature:

 

NAME

 

OFFICE

 

SIGNATURE

 

 

 

 

Ilan K. Reich

PRESIDENT

/s/ Ilan K. Reich

 

 

 

 

David E. Bamberger

SECRETARY

/s/ David E. Bamberger

 

 

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the 1 day of February, 2000.

 

 

/s/ David E. Bamberger

 

 

 David E. Bamberger

 

 Secretary

 

2

--------------------------------------------------------------------------------


 

I. Ilan K. Reich, President of the Company, hereby certify that David E.
Bamberger is the duly elected Secretary of the Company and that the signature
appearing above is his genuine signature.

 

 

/s/ Ilan K. Reich

 

 

 Ilan K. Reich

 

 President

 

3

--------------------------------------------------------------------------------


 

Annex I

 

[ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

ARTICLES OF INCORPORATION

 

OF

 

MEDISYN TECHNOLOGICAL CORPORATION

 

I, the person hereinafter named as incorporator, for the purpose of associating
to establish a corporation, under the provisions and subject to the requirements
of Title 7, Chapter 78 of Nevada Revised Statutes, and the acts amendatory
thereof, and hereinafter sometimes referred to as the General Corporation Law of
the State of Nevada, do hereby adopt and make the following Articles of
Incorporation:

 

FIRST:             The name of the corporation (hereinafter called the
corporation) is MEDISYN TECHNOLOGICAL CORPORATION.

 

SECOND:        The name of the corporation’s resident agent in the State of
Nevada is The Prentice-Hall Corporation System, Nevada, Inc., and the street
address of the said resident agent where process may be served on the
corporation is 502 East John Street, Carson City 89706.

 

THIRD:            This corporation is authorized to issue two classes of stock,
designated Common Stock and Preferred Stock, respectively. The number of shares
of Common Stock which the corporation is authorized to issue is Fifteen Thousand
(15,000), all of which are of a par value of One ($1.00) dollar each. The number
of shares of Preferred Stock which the corporation is authorized to issue is Ten
Thousand (10,000), all of which are of a par value of One ($1.00) dollar each.

 

The Preferred Stock may be issued in one or more series. The Board of Directors
of the corporation is hereby authorized to determine or alter the rights,
preferences, privileges and restrictions granted to or imposed on any wholly
unissued class or series of Preferred Stock and to fix and determine the number
of shares and the designation of any series of wholly unissued Preferred Stock.

 

No holder of any of the shares of any class of the corporation shall be entitled
as of right to subscribe for, purchase, or otherwise acquire any shares of any
class of the corporation which the corporation proposes to issue or any rights
or options which the corporation proposes to grant for the purchase of shares of
any class of the corporation or for the purchase of any shares, bonds,
securities, or obligations of the corporation which are convertible into or
exchangeable for, or which carry any

 

1

--------------------------------------------------------------------------------


 

rights, to subscribe for, purchase, or otherwise acquire shares of any class of
the corporation; and any and all of such shares, bonds, securities, or
obligations of the corporation, whether now or hereafter authorized or created,
may be issued, or may be reissued or transferred if the same have been
reacquired and have treasury status, and any and all of such rights and options
may be granted by the Board of Directors to such persons, firms, corporations,
and associations, and for such lawful consideration, and on such terms, as the
Board of Directors in its discretion may determine, without first offering the
same, or any thereof, to any said holder.

 

FOURTH:        The governing board of the corporation shall be styled as a
“Board of Directors”, and any member of said Board shall be styled as a
“Director.”

 

The number of members constituting the first Board of Directors of the
corporation is two (2); and the names and the post office box or street
addresses, either residence or business, of each of said members are as follows:

 

NAME

 

ADDRESS

Donald K. McGhan

 

3800 Howard Hughes Parkway, Suite 900 Las Vegas, NV 89109

 

 

 

Michael D. Farney

 

3800 Howard Hughes Parkway, Suite 900 Las Vegas, NV 89109

 

The number of directors of the corporation may be increased or decreased in the
manner provided in the Bylaws of the corporation; provided, that the number of
directors shall never be less than one. In the interim between election of
directors by stockholders entitled to vote, all vacancies, including vacancies
caused by an increase in the number of directors and including vacancies
resulting from the removal of directors by the stockholders entitled to vote
which are not filled by said stockholders, may be filled by the remaining
directors, though less than a quorum.

 

FIFTH:             The name and the post office box or street address, either
residence or business, of the incorporator signing these Articles of
Incorporation are as follows:

 

NAME

 

ADDRESS

 

M. Ryan

 

5670 Wilshire Blvd., Ste. 750 Los Angeles, CA 90036

 

2

--------------------------------------------------------------------------------


 

SIXTH:            The corporation shall have perpetual existence.

 

SEVENTH:      The personal liability or the directors of the corporation in
hereby eliminated to the fullest extent permitted by, the General Corporation
Law of the State of Nevada, as the same may be amended and supplemented.

 

EIGHTH:          The corporation shall, to the fullest extent, permitted by the
General Corporation Law of the State of Nevada, as the same may be amended and
supplemented, indemnify any and all persons whom it shall have power to
indemnify under said Law from and against any and all of the expenses,
liabilities, or other matters referred to in or covered by said Law, and the
indemnification provided for herein shall not be deemed exclusive, of any other
rights to which those indemnified may be entitled under any Bylaw, agreement,
vote of stockholders or disinterested directors or otherwise, both as to action
in his official capacity and as to action in another capacity while holding such
office, and shall continue as to a person who has ceased to be a director,
officer, employee, or agent and shall inure to the benefit of the heirs,
executors, and administrators of such a person.

 

NINTH:            The corporation may engage in any lawful activity.

 

TENTH:           The corporation reserves the right to amend, alter, change, or
repeal any provision contained in these Articles of Incorporation in the manner
now or hereafter prescribed by statute, and all rights conferred upon
stockholders herein are granted subject to this reservation.

 

IN WITNESS WHEREOF, I do hereby execute these Articles of Incorporation on
November 30, 1992.

 

 

/s/ M. Ryan, Incorporator

 

 

 M. Ryan, Incorporator

 

3

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

)

 

 

)

SS.:

COUNTY OF LOS ANGELES

)

 

 

 

On this 30th day of November, 1992, personally appeared before me, a Notary
Public in and for the State and County aforesaid, M. Ryan, known to me to be the
person described in and who executed the foregoing Articles of Incorporation,
and who acknowledged to me that she executed the same freely and voluntarily and
for the uses and purposes therein mentioned.

 

WITNESS my hand and official seal, the day and year first above written.

 

 

/s/ Jillaine E. Costelloe

 

 

Notary Public

 

 

[SEAL]

 

(Notarial Seal)

 

4

--------------------------------------------------------------------------------


 

CERTIFICATE OF AMENDMENT

 

OF

 

ARTICLES OF INCORPORATION

 

OF

 

MEDISYN TECHNOLOGICAL CORPORATION

 

Pursuant to the provisions of Nevada Revised Statutes, Title 7, Chapter 78, the
undersigned officers do hereby certify that:

 

FIRST:            The name of the Corporation in MEDISYN TECHNOLOGICAL
CORPORATION.

 

SECOND:       The Board of Directors of the Corporation duly adopted the
following resolutions on April 30, 1993:

 

RESOLVED:  That it is advisable in the judgment of the Board of Directors of the
Corporation that the name of the Corporation be changed, and that, in order to
accomplish the same, Article FIRST of the Articles of Incorporation be amended
to read as follows:

 

“FIRST:  The name of the corporation (hereinafter called the corporation) is
MEDISYN TECHNOLOGIES CORPORATION.

 

RESOLVED, FURTHER:  That a special meeting of stockholders having voting power
be and it is hereby called and that notice be given in the manner prescribed by
the Bylaws of the Corporation and by Nevada Revised Statutes, Title 7, Chapter
78, unless such stockholders shall waive the notice of meeting in writing or
unless all of such stockholders shall dispense with the holding of a meeting and
shall take action upon the proposed amendment by a consent in writing signed by
them.

 

RESOLVED, FURTHER:  That, in the event that the stockholders shall adopt the
aforesaid proposed amendment by a vote in favor thereof by at least a majority
of the voting power or by a written consent in favor thereof signed by all of
them without a meeting, the Corporation is hereby authorized to make by the
hands of its President and by its Secretary a certificate setting forth such
amendment and to cause the same to be filed pursuant to the provisions of Nevada
Revised Statutes, Title 7, Chapter 78.

 

1

--------------------------------------------------------------------------------


 

THIRD:  That the total number of outstanding shares having voting power of the
Corporation is five thousand (5,000), and the total number of votes entitled to
be cast by the holders of all of such outstanding shares is five thousand
(5,000).

 

FOURTH:  The holders of all of the aforesaid total number of outstanding shares
having voting power, to wit, five thousand (5,000) shares, dispensed with the
holding of a meeting of stockholders and adopted the amendment herein certified
by a consent in writing signed by all of them.

 

EXECUTED this 7th day of May, 1993.

 

 

MEDISYN TECHNOLOGICAL CORPORATION,

 

a Nevada corporation

 

 

By

  /s/ Donald K. McGhan

 

 

 Donald K. McGhan, President

 

 

By

  /s/ Michael D. Farney

 

 

 Michael D. Farney, Secretary

 

ACKNOWLEDGEMENT

 

[SEAL]

STATE OF NEVADA

)

 

)

COUNTY OF CLARK

)

 

 

On May 7, 1993, personally appeared before me, a Notary Public, for the State
and County aforesaid, Donald K. McGhan, President of Medisyn Technological
Corporation, and Michael D. Farney, Secretary of Medisyn Technological
Corporation, who acknowledged that they executed the above instrument.

 

 

/s/ Pamela L. Goodwill

 

 

Notary  Public

[Notarial Seal]

 

2

--------------------------------------------------------------------------------


 

Annex 2

 

--------------------------------------------------------------------------------


 

BYLAWS

 

OF

 

MEDISYN TECHNOLOGICAL CORPORATION

(a Nevada corporation)

 

ARTICLE I

 

STOCKHOLDERS

 

1. CERTIFICATES REPRESENTING STOCK.  Every holder of stock in the corporation
shall be entitled to have a certificate signed by, or in the name of, the
corporation by the Chairman or Vice-Chairman of the Board of Directors, if any,
or by the President or a Vice-President and by the Treasurer or an Assistant
Treasurer or the Secretary or an Assistant Secretary of the corporation or by
agents designated by the Board of Directors, certifying the number of shares
owned by him in the corporation and setting forth any additional statements that
may be required by the General Corporation Law of the State of Nevada (General
Corporation Law). If any such certificate is countersigned or otherwise
authenticated by a transfer agent or transfer clerk or by a registrar other than
the corporation, a facsimile of the signature of any such officers or agents
designated by the Board may be printed or lithographed upon such certificate in
lieu of the actual signatures. If any officer or officers who shall have signed,
or whose facsimile signature or signatures shall have been used on any
certificate or certificates shall cease to be such officer or officers of the
corporation before such certificate or certificates shall have been delivered by
the corporation, the certificate or certificates may nevertheless be adopted by
the corporation and be issued and delivered as though the person or persons who
signed such certificate or certificates, or whose facsimile signature or
signatures shall have been used thereon, had not ceased to be such officer or
officers of the corporation.

 

Whenever the corporation shall be authorized to issue more than one class of
stock or more than one series of any class of stock, the certificates
representing stock of any such class or series shall set forth thereon the
statements prescribed by the General Corporation Law. Any restrictions on the
transfer or registration of transfer of any shares of stock of any class or
series shall be noted conspicuously on the certificate representing such shares.

 

--------------------------------------------------------------------------------


 

The corporation may issue a new certificate of stock in place of any certificate
theretofore issued by it, alleged to have been lost, stolen, or destroyed, and
the Board of Directors may require the owner of any lost, stolen, or destroyed
certificate, or his legal representative, to give the corporation a bond
sufficient to indemnify the corporation against any claim that may be made
against it on account of the alleged loss, theft, or destruction of any such
certificate or the issuance of any such new certificate.

 

2. FRACTIONAL SHARE INTERESTS.  The corporation shall not be obliged to but may
execute and deliver a certificate for or including a fraction of a share. In
lieu of executing and delivering a certificate for a fraction of a share, the
corporation may pay to any person otherwise entitled to become a holder of a
fraction of a share an amount in cash specified for such purpose as the value
thereof in the resolution of the Board of Directors, or other instrument
pursuant to which such fractional share would otherwise be issued, or, if not
specified therein, then as may be determined for such purpose by the Board of
Directors of the issuing corporation; or may execute and deliver registered or
bearer scrip over the manual or facsimile signature of an officer of the
corporation or of its agent for that purpose, exchangeable as therein provided
for full share certificates, but such scrip shall not entitle the holder to any
rights as a stockholder except as therein provided. Such scrip may provide that
it shall become void unless the rights of the holders are exercised within a
specified period and may contain any other provisions or conditions that the
corporation shall deem advisable. Whenever any such scrip shall cease to be
exchangeable for full share certificates, the shares that would otherwise have
been issuable as therein provided shall be deemed to be treasury shares unless
the scrip shall contain other provision for their disposition.

 

3. STOCK TRANSFERS.  Upon compliance with provisions restricting the transfer or
registration of transfer of shares of stock, if any, transfers or registration
of transfers of shares of stock of the corporation shall be made only on the
stock ledger of the corporation by the registered holder thereof, or by his
attorney thereunto authorized by power of attorney duly executed and filed with
the Secretary of the corporation or with a transfer agent or a registrar, if
any, and on surrender of the certificate or certificates for such shares of
stock properly endorsed and the payment of all taxes, if any, due thereon.

 

4. RECORD DATE FOR STOCKHOLDERS.  For the purpose of determining the
stockholders entitled to notice of or to vote at any meeting of stockholders or
any adjournment thereof, or to express consent to corporate action in writing
without a meeting, or entitled to receive payment of any dividend or other
distribution or the allotment of any rights, or entitled to exercise any rights
in respect of any change, conversion, or exchange of stock or for the purpose of
any other lawful action, the directors may fix, in advance, a record date, which
shall not be more than sixty days nor less than ten days before the date of such
meeting, nor more than sixty days prior to any other action. If no record date
is fixed, the record date for determining stockholders entitled to notice of

 

--------------------------------------------------------------------------------


 

or to vote at a meeting of stockholders shall be at the close of business on the
day next preceding the day on which notice is given, or, if notice is waived, at
the close of business on the day next preceding the day on which the meeting is
held; the record date for determining stockholders entitled to express consent
to corporate action in writing without a meeting, when no prior action by the
Board of Directors is necessary, shall be the day on which the first written
consent is expressed; and the record date for determining stockholders for any
other purpose shall be at the close of business on the day on which the Board of
Directors adopts the resolution relating thereto. A determination of
stockholders of record entitled to notice of or to vote at any meeting of
stockholders shall apply to any adjournment of the meeting; provided, however,
that the Board of Directors may fix a new record date for the adjourned meeting.

 

5. MEANING OF CERTAIN TERMS.  As used in these Bylaws in respect of the right to
notice of a meeting of stockholders or a waiver thereof or to participate or
vote thereat or to consent or dissent in writing in lieu of a meeting, as the
case may be, the term “share” or “shares” or “share of stock” or “shares of
stock” or “stockholder” or “stockholders” refers to an outstanding share or
shares of stock and to a holder or holders of record of outstanding shares of
stock when the corporation is authorized to issue only one class of shares of
stock, and said reference is also intended to include any outstanding share or
shares of stock and any holder or holders of record of outstanding shares of
stock of any class upon which or upon whom the Articles of Incorporation confers
such rights where there are two or more classes or series of shares of stock or
upon which or upon whom the General Corporation Law confers such rights
notwithstanding that the articles of incorporation may provide for more than one
class or series of shares of stock, one or more of which are limited or denied
such rights thereunder: provided, however, that no such right shall vest in the
event of an increase or a decrease in the authorized number of shares of stock
of any class or series which is otherwise denied voting rights under the
provisions of the Articles of Incorporation.

 

6. STOCKHOLDER MEETINGS.

 

- TIME. The annual meeting shall be held on the date and at the time fixed, from
time to time, by the directors, provided, that the first annual meeting shall be
held on a date within thirteen months after the organization of the corporation,
and each successive annual meeting shall be held on a date within thirteen
months after the date of the preceding annual meeting. A special meeting shall
be held on the date and at the time fixed by the directors.

 

- PLACE. Annual meetings and special meetings shall be held at such place,
within or without the State of Nevada, as the directors may, from time to time,
fix.

 

--------------------------------------------------------------------------------


 

- CALL. Annual meetings and special meetings may be called by the directors or
by any officer instructed by the directors to call the meeting.

 

- NOTICE OR WAIVER OF NOTICE. Notice of all meetings shall be in writing and
signed by the President or a Vice-President, or the Secretary, or an Assistant
Secretary, or by such other person or persons as the directors must designate.
The notice must state the purpose or purposes for which the meeting is called
and the time when, and the place, where it is to be held. A copy of the notice
must be either delivered personally or mailed postage prepaid to each
stockholder not less than ten nor more than sixty days before the meeting. If
mailed, it must be directed to the stockholder at his address as it appears upon
the records of the corporation.  Any stockholder may waive notice of any meeting
by a writing signed by him, or his duly authorized attorney, either before or
after the meeting; and whenever notice of any kind is required to be given under
the provisions of the General Corporation Law, a waiver thereof in writing and
duly signed whether before or after the time stated therein, shall be deemed
equivalent thereto.

 

- CONDUCT OF MEETING. Meetings of the stockholders shall be presided over by one
of the following officers in the order of seniority and if present and acting -
the Chairman of the Board, if any, the Vice-Chairman of the Board, if any, the
President, a Vice-President, or, if none of the foregoing is in office and
present and acting, by a chairman to be chosen by the stockholders. The
Secretary of the corporation, or in his absence, an Assistant Secretary, shall
act as secretary of every meeting, but if neither the Secretary nor an Assistant
Secretary is present the Chairman of the meeting shall appoint a secretary of
the meeting.

 

- PROXY REPRESENTATION. Every stockholder may authorize another person or
persons to act for him by proxy in any manner described in, or otherwise
authorized by, the provisions of Section 78.355 of the General Corporation Law.

 

- INSPECTORS. The directors, in advance of any meeting, may, but need not,
appoint one or more inspectors of election to act at the meeting or any
adjournment thereof. If an inspector or inspectors are not appointed, the person
presiding at the meeting may, but need not, appoint one or more inspectors. In
case any person who may be appointed as an inspector fails to appear or act, the
vacancy may be filled by appointment made by the directors in advance of the
meeting or at the meeting by the person presiding thereat. Each inspector, if
any, before entering upon the discharge of his duties, shall take and sign an
oath faithfully to execute the duties of inspector at such meeting with strict
impartiality and according to the best of his ability. The inspectors, if any,
shall determine the number of shares of stock outstanding and the voting power
of each, the shares of stock represented at the meeting, the existence of a
quorum, the validity and effect of proxies, and shall receive votes, ballots or
consents, hear and determine all challenges and questions arising in connection
with the right to vote, count and tabulate all votes, ballots or consents,

 

--------------------------------------------------------------------------------


 

determine the result, and do such acts as are proper to conduct the election or
vote with fairness to all stockholders. On request of the person presiding at
the meeting, the inspector or inspectors, if any, shall make a report in writing
of any challenge, question or matter determined by him or them and execute a
certificate of any fact found by him or them.

 

- QUORUM.  Stockholders holding at least a majority of the voting power are
necessary to constitute a quorum at a meeting of stockholders for the
transaction of business unless the action to be taken at the meeting shall
require a greater proportion. The stockholders present may adjourn the meeting
despite the absence of a quorum.

 

- VOTING.  Each share of stock shall entitle the holder thereof to one vote. In
the election of directors, a plurality of the votes cast shall elect. Any other
action shall be authorized by stockholders who hold at least a majority of the
voting power and are present at a meeting at which a quorum is present, except
where the General Corporation Law, the Articles of Incorporation, or these
Bylaws prescribe a different percentage of votes and/or a different exercise of
voting power. In the election of directors, voting need not be by ballot; and,
except as otherwise may be provided by the General Corporation Law, voting by
ballot shall not be required for any other action.

 

7. STOCKHOLDER ACTION WTTHOUT MEETINGS.  Except as may otherwise be provided by
the General Corporation Law, any action required or permitted to be taken at a
meeting of the stockholders may be taken without a meeting if a written consent
thereto is signed by stockholders holding at least a majority of the voting
power; provided that if a different proportion of voting power is required for
such an action at a meeting, then that proportion of written consents is
required. In no instance where action is authorized by written consent need a
meeting of stockholders be called or noticed. Any written consent shall be
subject to the requirements of Section 78.320 of the General Corporation Law and
of any other applicable provision of law.

 

ARTICLE II

 

DIRECTORS

 

1. FUNCTIONS AND DEFINITION.  The business and affairs of the corporation shall
be managed by the Board of Directors of the corporation. The Board of Directors
shall have authority to fix the compensation of the members thereof for services
in any capacity. The use of the phrase “whole Board” herein refers to the total
number of directors which the corporation would have if there were no vacancies.

 

2. QUALIFICATIONS AND NUMBER.  Each director must be at least 18 years of age. A
director need not be a stockholder or a resident of the State of Nevada. The
initial Board of Directors shall consist of 2 persons. Thereafter the number of

 

--------------------------------------------------------------------------------


 

directors constituting the whole board shall be at least one, Subject to the
foregoing. Limitation and except for the first Board of Directors, such number
may be fixed from time to time by action of the stockholders or of the
directors, or, if the number is not fixed, the number shall be 2. The number of
directors may be increased or decreased by action of the stockholders or of the
directors.

 

3. ELECTION AND TERM.  Directors may be elected in the manner prescribed by the
provisions of Sections 78.320 through 78.335 of the General Corporation Law of
Nevada. The first Board of Directors shall hold office until the first election
of directors by stockholders and until their successors are elected and
qualified or until their earlier resignation or removal. Any director may resign
at any time upon written notice to the corporation. Thereafter, directors who
are elected at an election of directors by stockholders, and directors who are
elected in the interim to fill vacancies and newly created directorships, shall
hold office until the next election of directors by stockholders and until their
successors are elected and qualified or until their earlier resignation or
removal. In the interim between elections of directors by stockholders, newly
created directorships and any vacancies in the Board of Directors, including any
vacancies resulting from the removal of directors for cause or without cause by
the stockholders and not filled by said stockholders, may be filled by the vote
of a majority of the remaining directors then in office, although less than a
quorum, or by the sole remaining director.

 

4. MEETINGS.

 

- TIME.  Meetings shall be held at such time as the Board shall fix, except that
the first meeting of a newly elected Board shall be held as soon after its
election as the directors may conveniently assemble.

 

- PLACE.  Meetings shall be held at such place within or without the State of
Nevada as shall be fixed by the Board.

 

- CALL.  No call shall be required for regular meetings for which the time and
place have been fixed. Special meetings may be called by or at the direction of
the Chairman of the Board, if any, the Vice-Chairman of the Board, if any, of
the President, or of a majority of the directors in office.

 

- NOTICE OR ACTUAL OR CONSTRUCTIVE WAIVER.  No notice shall be required for
regular meetings for which the time and place have been fixed. Written, oral, or
any other mode of notice of the time and place shall be given for special
meetings in sufficient time for the convenient assembly of the directors
thereat. Notice if any need not be given to a director or to any member of a
committee of directors who submits a written waiver of notice signed by him
before or after the time stated therein.

 

--------------------------------------------------------------------------------


 

- QUORUM AND ACTION.  A majority of the whole Board shall constitute a quorum
except when a vacancy or vacancies prevents such majority, whereupon a majority
of the directors in office shall constitute a quorum, provided, that such
majority shall constitute at least one-third of the whole Board. A majority of
the directors present, whether or not a quorum is present, may adjourn a meeting
to another time and place. Except as the Articles of Incorporation or these
Bylaws may otherwise provide, and except as otherwise provided by the General
Corporation Law, the act of a majority of the directors present at a meeting at
which a quorum is present is the act of the Board. The quorum and voting
provisions herein stated shall not be construed as conflicting with any
provisions of the General Corporation Law and these Bylaws which govern a
meeting of directors held to fill vacancies and newly created directorships in
the Board or action of disinterested directors.

 

Members of the Board or of any committee which may be designated by the Board
may participate in a meeting of the Board or of any such committee, as the case
may be, by means of a telephone conference or similar method of communication by
which all persons participating in the meeting hear each other. Participation in
a meeting by said means constitutes presence in person at the meeting.

 

- CHAIRMAN  OF THE MEETING.  The Chairman of the Board, if any and if present
and acting, shall preside at all meetings. Otherwise, the Vice-Chairman of the
Board, if any and if present and acting, or the President, if present and
acting, or any other director chosen by the Board, shall preside.

 

5. REMOVAL OF DIRECTORS.  Any or all of the directors may be removed for cause
or without cause in accordance with the provisions of the General Corporation
Law.

 

6. COMMITTEES.  Whenever its number consists of two or more, the Board of
Directors may designate one or more committees which have such powers and duties
as the Board shall determine. Any such committee, to the extent provided in the
resolution or resolutions of the Board, shall have and may exercise the powers
and authority of the Board of Directors in the management of the business and
affairs of the corporation and may authorize the seal or stamp of the
corporation to be affixed to all papers on which the corporation desires to
place a seal or stamp. Each committee must include at least one director. The
Board of Directors may appoint natural persons who are not directors to serve on
committees.

 

7. WRITTEN ACTION.  Any action required or permitted to be taken at a meeting of
the Board of Directors or of any committee thereof may be taken without a
meeting if, before or after the action, a written consent thereto is signed by
all the members of the Board or of the committee, as the case may be.

 

--------------------------------------------------------------------------------


 

ARTICLE III

 

OFFICERS

 

1. The corporation must have a President, a Secretary, and a Treasurer, and, if
deemed necessary, expedient, or desirable by the Board of Directors, a Chairman
of the Board, a Vice-Chairman of the Board, an Executive Vice-President, one or
more other Vice-Presidents, one or more Assistant Secretaries, one or more
Assistant Treasurers, and such other officers and agents with such titles as the
resolution choosing them shall designate. Each of any such officers shall be
chosen by the Board of Directors or chosen in the manner determined by the Board
of Directors.

 

2. QUALIFICATIONS.  Except as may otherwise be provided in the resolution
choosing him, no officer other than the Chairman of the Board, if any, and the
Vice-Chairman of the Board, if any, need be a director.

 

Any person may hold two or more offices, as the directors may determine.

 

3. TERM OF OFFICE.  Unless otherwise provided in the resolution choosing him,
each officer shall be chosen for a term which shall continue until the meeting
of the Board of Directors following the next annual meeting of stockholders and
until his successor shall have been chosen and qualified.

 

Any officer may be removed, with or without cause, by the Board of Directors or
in the manner determined by the Board.

 

Any vacancy in any office may be filled by the Board of Directors or in the
manner determined by the Board.

 

4. DUTIES AND AUTHORITY.  All officers of the corporation shall have such
authority and perform such duties in the management and operation of the
corporation as shall be prescribed in the resolution designating and choosing
such officers and prescribing their authority and duties, and shall have such
additional authority and duties as are incident to their office except to the
extent that such resolutions or instruments may be inconsistent therewith.

 

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REGISTERED OFFICE

 

The location of the initial registered office of the corporation in the State of
Nevada is the address of the initial resident agent of the corporation, as set
forth in the original Articles of Incorporation.

 

The corporation shall maintain at said registered office a copy, certified by
the Secretary of State of the State of Nevada, of its Articles of Incorporation,
and all amendments thereto, and a copy, certified by the Secretary of the
corporation, of these Bylaws, and all amendments thereto. The corporation shall
also keep at said registered office a stock ledger or a duplicate stock ledger,
revised annually, containing the names, alphabetically arranged, of all persons
who are stockholders of the corporation, showing their places of residence, if
known, and the number of shares held by them respectively or a statement setting
out the name of the custodian of the stock ledger or duplicate stock ledger, and
the present and complete post office address, including street and number, if
any, where such stock ledger or duplicate stock ledger is kept.

 

ARTICLE V

 

CORPORATE SEAL OR STAMP

 

The corporate seal or stamp shall be in such form as the Board of Directors may
prescribe.

 

ARTICLE VI

 

FISCAL YEAR

 

The fiscal year of the corporation shall be fixed, and shall be subject to
change, by the Board of Directors.

 

ARTICLE VII

 

CONTROL OVER BYLAWS

 

The power to amend, alter, and repeal these Bylaws and to make new Bylaws shall
be vested in the Board of Directors subject to the Bylaws, if any, adopted by
the stockholders.

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF SECRETARY

 

KNOW ALL PERSONS BY THESE PRESENTS:

 

The undersigned, Secretary of MEDISYN TECHNOLOGICAL CORPORATION, a Nevada
corporation (the “Corporation”), does hereby certify that the above and
foregoing Bylaws were duly adopted as the Bylaws of the Corporation at a meeting
of the Board of Directors duly held on December 21, 1992.

 

IN WITNESS WHEREOF, the undersigned has subscribed his name and affixed the seal
of the Corporation on the date set forth below.

 

December 21, 1992

 

/s/ Michael D. Farney

 

Date

 

 Michael D. Farney, Secretary

 

--------------------------------------------------------------------------------


 

Annex 3

 

--------------------------------------------------------------------------------


 

ACTION BY BOARD OF DIRECTORS

 

OF

 

MEDISYN TECHNOLOGIES CORPORATION

 

BY UNANIMOUS WRITTEN CONSENT

 

The undersigned, being all of the Directors of MEDISYN TECHNOLOGIES CORPORATION,
a Nevada corporation (the “Company”), and acting pursuant to Section 78.315 of
the Nevada Revised Statutes, hereby consent in writing to the adoption of the
following actions in lieu of a special meeting of the Board of Directors:

 

GUARANTEE AND COLLATERAL AGREEMENT

 

WHEREAS, INAMED Corporation (“Inamed”) intends to enter into that certain Credit
Agreement dated as of February 1, 2000 (the “Credit Agreement”), by and among
Inamed, the Lenders, Bear Stearns Corporate Lending Inc., as Syndication Agent
(in such capacity, the “Syndication Agent”), Bear, Stearns & Co. Inc., as sole
lead arranger and sole book manager (the “Arranger”) and the Administrative
Agent;

 

WHEREAS, pursuant to the terms of the Credit Agreement, the Company, as a
subsidiary of Inamed, is required to guaranty all of Inamed’s obligations under
the Credit Agreement (the “Obligations”, as defined under the Credit Agreement),
by entering into that certain Guarantee and Collateral Agreement (the “Guarantee
and Collateral Agreement”) dated of even date with the Credit Agreement, a copy
of which has been presented to the Board;

 

WHEREAS, pursuant to the terms and conditions of the Credit Agreement, the
Company, as a subsidiary of Inamed, is required to secure payment and
performance of the Obligations, also by entering into that same Guarantee and
Collateral Agreement (as defined above), whereby the Company would grant to
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, a perfected, first priority Lien on all of its right, title and
interest in all of its personal property, including but not limited to all
capital stock of its domestic

 

--------------------------------------------------------------------------------


 

subsidiariery 65% of the capital stock of its foreign subsidiaries, accounts,
fixtures, contract rights, intellectual property, licences, material property,
etc.

 

WHEREAS, the Board of Directors of the Company has determined that in order to
give effect to the Credit Agreement, it is advisable and in the best interests
of the Company that the Company enter into the Guarantee and Collateral
Agreement and each of the transactions contemplated thereby:

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors deems it advisable
and in the best interests of the Company to enter into the Guarantee and
Collateral Agreement and any other documents contemplated thereby and such
documents hereby are authorized and approved, with such changes thereto as the
Chairman, the President, any Vice President or the Secretary of the Company (the
“proper officers”) may approve, such approval to be conclusively evidenced by
such officer’s or officers’ execution and delivery thereof;

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized, empowered and directed, in the name and on behalf of the
Company, to enter into the Guarantee and Collateral Agreement, substantially on
the terms and conditions as presented and described to the Board, with such
changes thereto as the proper officers may approve, such approval to be
conclusively evidenced by such officer’s or officers’ execution and delivery
thereof; and

 

RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized and directed to enter into such other agreements,
documents, promissory notes, and instruments with respect to any of the
foregoing, in such form and on such terms and conditions as may be agreed to by
the proper officers of the Company, Administrative Agent and the Lenders, and to
take such other actions with respect to the foregoing as may be required by
Administrative Agent and the Lenders; and that the proper officers of the
Company be, and each of them hereby is, authorized, directed and empowered, in
the name and on behalf of the Company, to execute and deliver such other
agreements, documents, promissory notes, deeds of trust, mortgages and other
instruments and to perform all other acts as such officers shall approve in
connection with any of the above, the execution of such agreements, documents,
promissory notes and other instruments or the taking of any such actions to be
conclusive evidence of such approval.

 

2

--------------------------------------------------------------------------------


 

GENERAL AUTHORIZATIONS

 

RESOLVED, that the officers of the Company be, and each of them hereby is,
authorized, empowered and directed, in the name and on behalf of the Company, to
do or cause to be done all such other acts or things, and to execute and
deliver, or cause to be executed and delivered, all such other documents,
instruments, agreements, notes, undertakings, guarantees and certificates of any
kind and nature whatsoever, as such officer or officers may deem necessary or
appropriate to effectuate or carry out the purposes and intent of the foregoing
resolutions; all such other actions to be performed in such manner, and all such
other documents, instruments, agreements, notes, undertakings, guarantees and
certificates to be executed and delivered in such form, as the officer or
officers performing or executing the same shall approve, such officer’s or
officers’ approval thereof to be conclusively evidenced by the performance of
any such other action or the execution and delivery of any such other documents,
instruments, agreements, notes, undertakings and certificates; and

 

RESOLVED FURTHER, that all acts and things previously done by any of the
officers of the Company, on or prior to the date hereof, in the name and on
behalf of the Company, in connection with the transactions contemplated by the
foregoing resolutions, are in all respects ratified, approved, confirmed and
adopted as the acts and deeds by and on behalf of the Company.

 

* * *

 

3

--------------------------------------------------------------------------------


 

This Unanimous Written Consent may be executed in one or more counterparts, each
of which shall be considered as an original. The Secretary of the Company shall
file this Unanimous Written Consent in the minute book of the Company and it
shall become part of the records of the Company.

 

Dated:  February 1, 2000

 

 

/s/ Richard G. Babbitt

 

 

 Richard G. Babbitt

 

 

 

/s/ Ilan K. Reich

 

 

 Ilan K. Reich

 

4

--------------------------------------------------------------------------------


 

Annex 4

 

--------------------------------------------------------------------------------


 

[SECRETARY OF STATE OF NEVADA SEAL]

 

CERTIFICATE OF EXISTENCE

(INCLUDING AMENDMENTS)

 

I, DEAN HELLER, the duly elected and qualified Nevada Secretary of State, do
hereby certify that I am, by the laws of said State, the custodian of the
records relating to filings by corporations, limited-liability companies,
limited partnerships, limited-liability partnerships and business trusts
pursuant to Title 7 of the Nevada Revised Statutes which are either presently in
a status of good standing or were in good standing for a time period subsequent
of 1976 and am the proper officer to execute this certificate.

 

I FURTHER CERTIFY, that the following is a list of all organizational documents
on file in this office for

 

MEDISYN TECHNOLOGIES CORPORATION

 

Articles of Incorporation for MEDISYN TECHNOLOGICAL CORPORATION filed December
1, 1992.

 

Certificate of Amendment to Articles of Incorporation changing name to MEDISYN
TECHNOLOGIES CORPORATION filed May 12, 1993.

 

--------------------------------------------------------------------------------


 

 

I further certify that the records of the Nevada Secretary of State, at the date
of this certificate, evidence, MEDISYN TECHNOLOGIES CORPORATION, as a
corporation duly organized under the laws of Nevada and existing under and by
virtue of the laws of the State of Nevada since December 1, 1992, and is in good
standing in this state.

 

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of
State, at my office, in Carson City, Nevada, on January 31, 2000.

 

 

 

 

/s/ Dean Heller

 

 

 

Secretary of State

 

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

 

 

Certification Clerk

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

[ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

[SKADDEN, ARPS, SLATE, MEGAHER & FLOW LLP LETTERHEAD]

 

February 1, 2000

 

First Union National Bank,

as Administrative Agent

201 South College Street, CP-23

Charlotte, North Carolina 28288-0680

and each of the Lenders

 

Re: INAMED Corporation $107,500,000 Credit Agreement

 

Ladies and Gentlemen:

 

We have acted as special counsel to INAMED Corporation, a Delaware corporation
(the “Borrower”) and the corporations listed on Annex I hereto (the “Subsidiary
Guarantors”) in connection with the preparation, execution and delivery of the
Credit Agreement, dated as of February 1, 2000 (the “Loan Agreement”), among the
Borrower, the lenders listed on the signature pages thereof as the Lenders, Bear
Steams & Co. Inc., as sole lead arranger and sole book manager (the “Lead
Arranger”), GMAC Commercial Credit LLC, as documentation agent (the
“Documentation Agent”), Bear Stearns Corporate Lending Inc., as syndication
agent (the “Syndication Agent”) and First Union National Bank, as administrative
agent for the Lenders (the “Administrative Agent”) and certain other agreements,
instruments and documents related to the Loan Agreement. This opinion is being
delivered pursuant to Section 5.1(h)(i) of the Loan Agreement.

 

In rendering the opinions set forth herein, we have examined and relied on
originals or copies of the following:

 

(a) the Loan Agreement;

 

(b) the Guarantee and Collateral Agreement dated as of February 1, 2000,
executed by the Borrower and each Subsidiary Guarantor (the “Guarantee and
Collateral Agreement”);

 

(c) unfiled, but signed copies of financing statements naming “INAMED
Corporation” as debtor and “First Union National Bank, as Administrative Agent”
as secured party, which we understand will be filed within

 

--------------------------------------------------------------------------------


 

ten (10) days of the transfer of the security interest in the Offices of the
Secretary of State of the State of California, the Secretary of State of the
State of New York and N.Y. County/City Register, New York (such filing offices,
the “Borrower Filing Offices” and such financing statements, the “Borrower
Financing Statements”);

 

(d) unfiled, but signed copies of financing statements, each to be filed against
a separate Subsidiary Guarantor, naming such Subsidiary Guarantor as debtor and
“First Union National Bank, as Administrative Agent” as secured party, which we
understand will be filed within ten (10) days of the transfer of the security
interest in the Office of the Secretary of State of the State of California
(such filing office, the “Guarantor Filing Office” and such financing
statements, the “Guarantor Financing Statements”);

 

(e) the certificate of Ilan K. Reich, President of the Borrower and President or
Vice President of each of the Subsidiary Guarantors, dated February 1, 2000, a
copy of which is attached as Exhibit A hereto (the “Officer’s Certificate”);

 

(f) certified copies of the Certificate or Articles of Incorporation and
By-Laws, each as amended to date, of the Borrower and each of the Subsidiary
Guarantors which is a California corporation (a “California Guarantor”) or a
Delaware corporation (a “Delaware Guarantor”);

 

(g) (i) certified copies of certain resolutions of the Board of Directors of the
Borrower and each of the Delaware Guarantors and California Guarantors adopted
on February 1, 2000;

 

(h) (i) a certificate dated February 1, 2000 from the Office of the Secretary of
State of the State of Delaware as to the good standing of the Borrower and each
Delaware Guarantor in such jurisdiction; and (ii) certificates dated February 1,
2000 from the Office of the Secretary of State of the State of California as to
authorization to exercise corporate powers, rights and privileges and the good
legal standing of each of the California Guarantors; and

 

2

--------------------------------------------------------------------------------


 

(i) such other documents as we have deemed necessary or appropriate as a basis
for the opinions set forth below.

 

The documents described in clauses (a) and (b) above shall hereinafter be
referred to collectively as the “Transaction Agreements.”

 

In our examination we have assumed the genuineness of all signatures (other than
those of the Borrower and the Subsidiary Guarantors) including endorsements, the
legal capacity of natural persons, the authenticity of all documents submitted
to us as originals, the conformity to original documents of all documents
submitted to us as certified or photostatic copies, and the authenticity of the
originals of such copies. As to any facts material to this opinion which we did
not independently establish or verify, we have relied upon statements and
representations of the Borrower and its officers and other representatives and
of public officials, including the facts set forth in the Officer’s Certificates
described above.

 

We express no opinion as to the laws of any jurisdiction other than (i) the
Applicable Laws, (ii) the General Corporation Law of the State of Delaware,
(iii) the California Corporations Code and (iv) the Uniform Commercial Code of
the State of New York and the State of California as in effect on the date
hereof.

 

Capitalized terms used herein and not otherwise defined herein shall have the
same meanings ascribed thereto in the Loan Agreement. “Applicable Contracts”
mean those agreements or instruments set forth on Schedule I to the Officer’s
Certificate. “Applicable Laws” means those laws, rules and regulations of the
State of New York and the United States of America (including, without
limitation, Regulations U and X of the Federal Reserve Board) which, in our
experience, are normally applicable to transactions of the type contemplated by
the Transaction Agreements, but without our having made any special
investigation as to the applicability of any specific law, rule or regulation,
and which are not otherwise the subject of a specific opinion herein referring
expressly to a particular law or laws. “Governmental Approval” means any
consent, approval, license, authorization or validation of, or filing, recording
or registration with, any Governmental Authority

 

3

--------------------------------------------------------------------------------


 

pursuant to the Applicable Laws. “Governmental Authority” means any United
States or New York governmental, administrative or regulatory authority or
agency. “Applicable Orders” means those orders or decrees of Governmental
Authorities identified on Schedule II to the Officer’s Certificate. Unless
otherwise indicated, references to the “UCC” shall mean the Uniform Commercial
Code as in effect on the date hereof in the State of New York and with respect
to our opinions regarding the perfection and the effect of perfection or
non–perfection of the security interest granted by the Borrower and each
Guarantor contained in paragraphs 16 and 18, the Uniform Commercial Code as in
effect on the date hereof in the States of New York and California. References
to “Applicable States” shall mean the States of New York and California. For
purposes of this opinion letter, the terms “Borrower Obligations”, “Guarantor
Obligations” and “Obligations” shall mean such term as defined in the Guarantee
and Collateral Agreement; provided, such definitions shall not include any
obligations and liabilities of the Borrower or any Guarantor to any Affiliate
(as defined in the Credit Agreement) of a Lender, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under any Lender Hedge Agreement or any other document
made, delivered or given in connection with any Lender Hedge Agreement.

 

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:

 

1.              The Borrower and each Delaware Guarantor is validly existing and
in good standing under the laws of the State of Delaware. Each of the California
Guarantors is authorized to exercise all its corporate powers, rights and
privileges and is in good legal standing under the laws of the State of
California.

 

2.              The Borrower and each Delaware Guarantor has the corporate power
and corporate authority under the laws of the State of Delaware to (i) conduct
its business as described in the Borrower’s Form 10–K filed on March 29, 1999
and (ii) execute, deliver and perform all of its obligations under the
Transaction Agreements to which it is a party. The execution and delivery of the
Transaction

 

4

--------------------------------------------------------------------------------


 

Agreements to which the Borrower and each Delaware Guarantor is a party and the
consummation by the Borrower and each Delaware Guarantor of the transactions
contemplated thereby have been duly authorized by all requisite corporate action
on the part of the Borrower and each Delaware Guarantor under the laws of the
State of Delaware. The Transaction Agreements to which the Borrower and each
Delaware Guarantor is a party have been duly executed and delivered by the
Borrower and each Delaware Guarantor.

 

3.              Each of the California Guarantors has the corporate power and
corporate authority under the laws of the State of California to (i) conduct its
business as described in the Borrower’s Form 10–K filed on March 29, 1999 and
(ii) execute, deliver and perform all of its obligations under the Guarantee and
Collateral Agreement. The execution and delivery of the Guarantee and Collateral
Agreement and the consummation by each of the California Guarantors of the
transactions contemplated thereby have been duly authorized by all requisite
corporate action on the part of each of the California Guarantors, as
applicable, under the laws of the State of California. The Guarantee and
Collateral Agreement has been duly executed and delivered by each of the
California Guarantors, as applicable, under the laws of the State of California.

 

4.              Each of the Transaction Agreements constitutes the valid and
binding obligation under the laws of the State of New York of each Borrower and
Subsidiary Guarantor which is a party thereto, enforceable against such Borrower
or Subsidiary Guarantor, as applicable, in accordance with its terms.

 

5.              The execution and delivery by the Borrower, the Delaware
Guarantors and the California Guarantors of the Transaction Agreements (to the
extent each is a party thereto) and the performance by the Borrower, the
Delaware Guarantors and the California Guarantors of their obligations under the
Transaction Agreements (to the extent each is a party thereto), each in
accordance with its terms, do not conflict with the Certificate or Articles of
Incorporation, as applicable, or By–Laws of the Borrower, of any of the Delaware
Guarantors or any of the California Guarantors. The execution and delivery by
the Borrower and the Subsidiary

 

5

--------------------------------------------------------------------------------


 

Guarantors of the Transaction Agreements (to the extent each is a party thereto)
and the performance by the Borrower and the Subsidiary Guarantors of their
obligations under the Transaction Agreements (to the extent each is a party
thereto), each in accordance with its terms, do not, (i) constitute a violation
of or a default under any Applicable Contracts or (ii) cause the creation of any
security interest or lien (other than the liens granted under or created by the
Transaction Agreements) upon any of the property of the Borrower or the
Subsidiary Guarantors pursuant to any Applicable Contracts.

 

6.              Neither the execution, delivery or performance by the Borrower
or the Subsidiary Guarantors of the Transaction Agreements (to the extent each
is a party thereto) nor the compliance by the Borrower or the Subsidiary
Guarantors with the terms and provisions thereof will contravene any Applicable
Laws.

 

7.              No Governmental Approval, which has not been obtained or taken
and is not in full force and effect, is required to authorize or is required in
connection with the execution, delivery or performance (including, without
limitation, the grant of the security interests pursuant to the Guarantee and
Collateral Agreement) of the Transaction Agreements by the Borrower or the
Subsidiary Guarantors.

 

8.              Neither the execution, delivery or performance by the Borrower
and the Subsidiary Guarantors of their obligations under the Transaction
Agreements (to the extent each is a party thereto) nor compliance by the
Borrower and the Subsidiary Guarantors with the terms thereof will contravene
any Applicable Order.

 

9.              The Borrower is not, after giving effect to the transactions
contemplated by the Transaction Agreements and the application of the net
proceeds from the making of the Loan under the Loan Agreement (i) an “investment
company” required to register as such under the Investment Company Act of 1940,
as amended, or (ii) a “holding company,” or a “subsidiary company” of a “holding

 

6

--------------------------------------------------------------------------------


 

company,” or  an “affiliate” of a “holding company” or of a “subsidiary company”
or of a “holding company,” within the meaning of the Public Utility Holding
Company Act of 1935, as amended.

 

10.            The provisions of the Guarantee and Collateral Agreement are
effective to create, in favor of the Administrative Agent for the benefit of
itself and the Lenders to secure all of the Obligations (as defined in the
Guarantee and Collateral Agreement), a valid security interest (i) in the
Borrower’s rights in the promissory note identified on Schedule 2 to the
Guarantee and Collateral Agreement (the “Pledged Note”) and (ii) in the
Borrower’s rights in the certificates identified on Schedule 2 to the Guarantee
and Collateral Agreement (the “Borrower Pledged Securities” and, together with
the Pledged Note, the “Borrower Pledged Collateral”).

 

11.            Upon delivery of the Borrower Pledged Securities to the
Administrative Agent in the State of New York, the security interest of the
Administrative Agent for the benefit of itself and the Lenders in the Borrower
Pledged Securities will be perfected.

 

12             Upon delivery of the Pledged Note to the Administrative Agent in
the State of New York, the security interest of the Administrative Agent for the
benefit of itself and the Lenders in the Pledged Note will be perfected.

 

13.            The provisions of the Guarantee and Collateral Agreement are
effective to create, in favor of the Administrative Agent for the benefit of
itself and the Lenders to secure all of the Obligations (as defined in the
Guarantee and Collateral Agreement), a valid security interest in each
Subsidiary Guarantor’s rights in the certificates identified on Schedule 2 to
the Guarantee and Collateral Agreement (the “Guarantor Pledged Securities” and,
together with the Borrower Pledged Securities, the “Pledged Securities” and the
Guarantor Pledged Securities, together with the Borrower Pledged Collateral, the
“Pledged Collateral”).

 

14.            Upon delivery of the Guarantor Pledged Securities to the
Administrative Agent in the State of New York, the security interest of the

 

7

--------------------------------------------------------------------------------


 

Administrative Agent for the benefit of itself and the Lenders in the Guarantor
Pledged Securities will be perfected.

 

15.            The provisions of the Guarantee and Collateral Agreement are
effective to create, in favor of the Administrative Agent for the benefit of
itself and the Lenders to secure all of the Obligations (as defined in the
Guarantee and Collateral Agreement), a valid security interest in the Borrower’s
rights in that portion of the Collateral described therein which is subject to
Article 9 of the UCC (the “Borrower UCC Collateral”).

 

16.            The Borrower Financing Statements are in appropriate form for
filing in each of the Borrower Filing Offices. With respect to that portion of
the Borrower UCC Collateral as to which the filing of a financing statement is a
permissible method of perfection (the “Borrower UCC Filing Collateral”), the
security interest in favor of the Administrative Agent for the benefit of itself
and the Lenders in that portion of the Borrower UCC Filing Collateral which is
described in the Borrower Financing Statements will be perfected upon filing of
the Borrower Financing Statements in the respective Borrower Filing Offices.

 

17.            The provisions of the Guarantee and Collateral Agreement are
effective to create, in favor of the Administrative Agent for the benefit of
itself and the Lenders to secure all of the Obligations (as defined in the
Guarantee and Collateral Agreement), a valid security interest in each
Subsidiary Guarantor’s rights in that portion of the Collateral described
therein which is subject to Article 9 of the UCC (the “Guarantor UCC Collateral”
and, together with the Borrower UCC Collateral, the “Collateral”).

 

18.            The Guarantor Financing Statements are in appropriate form for
filing in the Guarantor Filing Office. With respect to that portion of the
Guarantor UCC Collateral as to which the filing of a financing statement is a
permissible method of perfection (the “Guarantor UCC Filing Collateral”), the
security interest in favor of the Administrative Agent for the benefit of itself
and the Lenders in that portion of the Guarantor UCC Filing Collateral which is
described in

 

8

--------------------------------------------------------------------------------


 

the Guarantor Financing Statements will be perfected upon filing of the
Guarantor Financing Statements in the Guarantor Filing Office.

 

Our opinions are subject to the following assumptions and qualifications:

 

(a) enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in equity or at law);

 

(b) we express no opinion as to the effect on the opinion expressed herein of
(i) the compliance or non–compliance of the Administrative Agent or any party
(other than the Borrower and the Subsidiary Guarantors) to the Transaction
Agreements with any state, federal or other laws or regulations applicable to
them or (ii) the legal or regulatory status or the nature of the business of the
Administrative Agent or the Lenders;

 

(c) in rendering our opinions expressed herein, we express no opinion as to the
applicability or effect of any fraudulent transfer or similar law on the
Transaction Agreements or any transactions contemplated thereby;

 

(d) we express no opinion as to the enforceability of any rights to contribution
or indemnification provided for in the Transaction Agreements which are
violative of the public policy underlying any law, rule or regulation (including
any federal or state securities law, rule or regulation);

 

(e) enforcement of the Guarantee and Collateral Agreement may be subject to the
terms of instruments, leases, contracts or other agreements between the
Borrower, any of the Subsidiary Guarantors and the other parties to such
agreements, the rights of such other parties and any claims or defenses of such
other parties

 

9

--------------------------------------------------------------------------------


 

against the Borrower or the Subsidiary Guarantors arising under or outside such
instruments, leases or contracts or other agreements.

 

(f) certain of the remedial provisions, including waivers, with respect to the
exercise of remedies against the collateral contained in the Guarantee and
Collateral Agreement may be unenforceable in whole or in part, but the inclusion
of such provisions does not affect the validity of the Guarantee and Collateral
Agreement, taken as a whole, and the Guarantee and Collateral Agreement, taken
as a whole, together with applicable law, contains adequate provisions for the
practical realization of the benefits of the security interest created thereby;

 

(g) we express no opinion with respect to any provision of the Loan Agreement to
the extent it authorizes or permits any party to the Loan Agreement or any
purchaser of a participation interest from any such party to set–off or apply
any deposit, property or indebtedness with respect to any participation
interest;

 

(h) we express no opinion as to any waiver of rights to assert the applicability
of forum non-conveniens doctrine or any other such doctrine;

 

In rendering the foregoing opinions, we have also assumed, with your consent,
that:

 

(a) each of the Subsidiary Guarantors which is a Nevada corporation (the “Nevada
Guarantors”) is validly existing and in good standing under the laws of the
State of Nevada;

 

(b) each of the parties to the Transaction Agreements (other than the Borrower,
the Delaware Guarantors and the California Guarantors) had or will have the
power, corporate or other, to enter into and perform all obligations thereunder
and we have also assumed the due authorization by all requisite action,
corporate or other, and execution and delivery by such parties of such documents
and, with respect to all such parties other than the Borrower and the Subsidiary
Guarantors, the validity and binding effect thereof;

 

10

--------------------------------------------------------------------------------


 

(c) the execution, delivery and performance by each of the Nevada Guarantors of
any of their respective obligations under the Transaction Documents does not and
will not conflict with, contravene, violate or constitute a default under the
Articles of Incorporation or Bylaws of such Nevada Guarantors;

 

(d) the execution, delivery and performance of the obligations of the Borrower
and each Subsidiary Guarantor under the Transaction Agreements does not and will
not conflict with, contravene, violate or constitute a default under (i) any
lease, indenture, instrument or other agreement to which the Borrower or any of
the Subsidiary Guarantors is subject (other than the Applicable Contracts as to
which we express our opinion in paragraph 5 herein), (ii) any rule, law or
regulation to which the Borrower or any of the Subsidiary Guarantors is subject
(other than Applicable Laws as to which we express our opinion in paragraph 6
herein) or (iii) any judicial or administrative order or decree of any
governmental authority (other than Applicable Orders as to which we express our
opinion in paragraph 8 herein); and

 

(e) no authorization, consent or other approval of, notice to or filing with any
court, governmental authority or regulatory body (other than Governmental
Approvals as to which we express our opinion in paragraph 7 herein) is required
to authorize or is required in connection with the execution, delivery or
performance by the Borrower or any Subsidiary Guarantor of the Transaction
Agreements to which it is a party or the transactions contemplated thereby.

 

We understand that you are separately receiving an opinion, with respect to
certain of the foregoing assumptions and certain other matters from David
Bamberger, Esq., General Counsel of the Borrower and the Subsidiary Guarantors,
and we are advised that such opinion contains qualifications. Our opinions
herein stated are based on the assumptions specified above and we express no
opinion as to the effect on the opinions herein stated of the qualifications
contained in such other opinion.

 

11

--------------------------------------------------------------------------------


 

Our opinions with respect to the security interest of the Administrative Agent
for the benefit of itself and the Lenders in the Collateral and the Pledged
Collateral are subject to the following qualifications:

 

(i) We have assumed that the Borrower and each Subsidiary Guarantor, as
applicable, owns, or with respect to after–acquired property will own, the
Collateral and the Pledged Collateral, and we express no opinion as to the
nature or extent of the Borrower’s or any Guarantor’s rights in, or title to,
any of the Collateral or the Pledged Collateral and we note that with respect to
any after-acquired property, the security interest will not attach until the
Borrower or applicable Subsidiary Guarantor acquires ownership thereof.

 

(ii) In the case of chattel paper, accounts or general intangibles, we call to
your attention that the security interest of the Administrative Agent for the
benefit of itself and the Lenders may be subject to the rights of account
debtors, claims and defenses of account debtors and the terms of agreements with
account debtors.

 

(iii) Our opinions with respect to the security interest of the Administrative
Agent for the benefit of itself and the Lenders are limited to Article 9 of the
UCC, and such opinions do not address (i) laws of jurisdictions other than the
Applicable States, and of the Applicable States except for Article 9 of the UCC,
(ii) collateral of a type not subject to Article 9 of the UCC, and (iii) what
law governs perfection or priority of the security interests granted in the
collateral covered by this opinion.

 

(iv) We express no opinion with respect to proceeds of the Collateral.

 

(v) We express no opinion whether the description “other property not otherwise
described above” used in Section 3 of the Guarantee and Collateral Agreement is
an adequate description for purposes of Section 9–203 or Section 9–401 of the
UCC.

 

12

--------------------------------------------------------------------------------


 

(vi) We express no opinion with respect to the priority of the security interest
of the Administrative Agent for the benefit of itself and the Lenders in any of
the Collateral or the Pledged Collateral.

 

(vii) We call to your attention that the issuers of certain of the Pledged
Securities are organized under the laws of Ireland, Hong Kong, the United
Kingdom, Mexico, Japan and the Netherlands, and we express no opinion as to the
effect of the laws of Ireland, Hong Kong, the United Kingdom, Mexico, Japan and
the Netherlands on the opinions herein stated. Our opinion with respect to the
security interest of the Administrative Agent for the benefit of itself and the
Lenders in the Pledged Securities is limited to the UCC and the laws of the
jurisdiction of the issuer of the securities may affect, among other things,
whether the security is characterized as a certificated security, the exercise
of remedies with respect to such security and the exercise of voting or other
rights with respect to such security.

 

(viii) We express no opinion with respect to proceeds of, or distributions on
the Pledged Collateral.

 

(ix) We have assumed that the Pledged Note is represented by only one original
document.

 

(x) We express no opinion with respect to the security interest of the
Administrative Agent for the benefit of itself and the Lenders in any of the
following types of property: (i) any option or similar obligation issued by a
clearing corporation to its participants; (ii) any commodity contract; (iii) an
ownership interest evidenced by certificates of stock or other instruments and a
leasehold evidenced by a proprietary lease, or either of the foregoing, from a
corporation or partnership formed for the purpose of cooperative ownership of
real estate; (iv) any interest in a trust, partnership or limited liability
company or (v) property of a type constituting financial assets (or a security
entitlement with respect thereto) not subject to Article 9 of the UCC.

 

13

--------------------------------------------------------------------------------


 

(xi) In the case of goods, we express no opinion regarding the security interest
of the Administrative Agent for the benefit of itself and the Lenders in any
goods which are (i) an accession to, or commingled or processed with other goods
to the extent that the security interest of the Administrative Agent for the
benefit of itself and the Lenders is limited by Section 9–314 or 9–315 of the
UCC or (ii) subject to a certificate of title or a document of title.

 

(xii) We express no opinion regarding the security interest of the
Administrative Agent for the benefit of itself and the Lenders in any items
which are subject to a statute, regulation or treaty of the United States of
America which provides for a national or international registration or a
national or international certificate of title for the perfection of a security
interest therein or which specifies a place of filing different from the place
specified in the UCC for filing to perfect such security interest.

 

(xiii) We express no opinion regarding the security interest of the
Administrative Agent for the benefit of itself and the Lenders in any of the
Collateral consisting of claims against any government or governmental agency
(including without limitation the United States of America or any state thereof
or any agency or department of the United States of America or any state
thereof).

 

(xiv) In the case of any instrument, chattel paper, account or general
intangible which is itself secured by other property, we express no opinion with
respect to the rights of the Administrative Agent for the benefit of itself and
the Lenders's in and to such underlying property.

 

(xv) We have assumed that the Borrower’s only place of business in New York is
and will be located at 1120 Avenue of the Americas, 4th Floor, New York, New
York 10036.

 

(xvi) We express no opinion with respect to the security interest in any of the
Collateral consisting of goods which are or are to become fixtures, equipment
used in farming operations, or farm products, or accounts or general

 

14

--------------------------------------------------------------------------------


 

intangibles arising from or relating to the sale of farm products by a farmer,
consumer goods, crops growing or to be grown, timber to be cut or minerals or
the like (including oil and gas), accounts subject to subsection 5 of Section
9–103 of the UCC.

 

(xvii) We express no opinion regarding the security interest of the
Administrative Agent for the benefit of itself and the Lenders in any
copyrights, patents, trademarks, service marks or other intellectual property,
the proceeds thereof, money due or any rights (including accounts or general
intangibles) with respect to the lease, license or use thereof except to the
extent Article 9 of the UCC may be applicable to the foregoing and, without
limiting the generality of the foregoing, we express no opinion as to the effect
of any federal laws relating to copyrights, patents, trademarks, service marks
or other intellectual property on the opinions expressed herein.

 

(xviii) We advise you that with respect to that portion of the Collateral and
the Pledged Collateral in which the Administrative Agent for the benefit of
itself and the Lenders has been granted a security interest by more than one
agreement, a court may limit the right of the Administrative Agent for the
benefit of itself and the Lenders to choose among the remedies otherwise given
to it by such agreements with respect to the Collateral and the Pledged
Collateral.

 

(xix) We call to your attention that the American Law Institute and the National
Conference of Commissioners on Uniform State Laws have approved a revised
version of Article 9, with conforming amendments to Articles 1, 2, 2a, 4, 5, 6,
7 and 8, of the Uniform Commercial Code (“Revised Article 9”), which
substantially changes the law governing the creation and perfection of security
interests. Revised Article 9 has been enacted in California and is expected to
be introduced in other states in the near future. Revised Article 9 will become
effective on July 1, 2001 in the State of California. The opinions set forth
herein are based solely on the law in effect on the date hereof;

 

15

--------------------------------------------------------------------------------


 

accordingly, we express no opinion as to the effect of Revised Article 9 on the
validity, perfection or priority of the security interest.

 

This opinion is being furnished only to you (and Assignees) in connection with
the Loan Agreement and is solely for your benefit and is not to be used,
circulated, quoted, relied upon or otherwise referred to by any other person or
for any other purpose without our prior written consent.

 

Very truly yours,

 

16

--------------------------------------------------------------------------------


 

Annex 1

 

Guarantors

 

California Corporations

BioEnterics Corporation

CUI CORPORATION

INAMED DEVELOPMENT COMPANY

McGHAN MEDICAL CORPORATION

 

Nevada Corporations

INAMED JAPAN, INC.

BIODERMIS CORPORATION

BIOPLEXUS CORPORATION

FLOWMATRIX CORPORATION

MEDISYN TECHNOLOGIES CORPORATION

 

Delaware Corporations

INAMED International Corp.

Collagen Aesthetics International, Inc.

Collagen Aesthetics, Inc.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

INAMED Corporation

Inamed Acquisition Corporation

 

Officer’s Certificate

 

I, Ilan K. Reich, am the President of INAMED Corporation, a Delaware corporation
(the “Borrower”) and the President or the Vice President of each of the
corporations set forth on Annex 1 hereto (collectively, the “Guarantors”).  I
understand that pursuant to the Loan Agreement, dated as of February 1, 2000
(the “Loan Agreement”), among the Borrower, the lenders named on the signature
pages thereof as Lenders, Bear Stearns & Co. Inc., as sole lead arranger and
sole book manager (the “Lead Arranger”), GMAC Commercial Credit LLC, as
documentation agent (the “Documentation Agent”), Bear Stearns Corporate Lending
Inc., as syndication agent (the “Syndication Agent”) and First Union National
Bank, as administrative agent for the Lenders (the “Administrative Agent”). 
Skadden, Arps, Slate, Meagher & Flom LLP is rendering an opinion dated February
1, 2000 (the “Opinion”) to the Administrative Agent.  Capitalized terms used
herein but not otherwise defined shall have the meanings set forth in the
Opinion.  I further understand that Skadden, Arps, Slate, Meagher & Flom LLP is
relying on this officer’s certificate and the statements made herein in
rendering such Opinion.

 

With regard to the foregoing, on behalf of the Borrower and each of the
Guarantors, I certify that:

 

1.             Set forth on Schedule I are all of the agreements and instruments
(other than the Transaction Agreements) to which the Borrower or any Guarantor
is a party or by which it or any of its assets are bound and which are material
to the business or financial condition of the Borrower or any of the Guarantors.

 

2.             Set forth on Schedule II hereto are all of the orders, judgments
and decrees of any governmental authority which are specifically applicable to
the Borrower or any Guarantor.

 

3.             Set forth on Schedule III hereto are all consents, approvals,
licenses, authorizations or validations of, or filings, recordings or
registrations with any Governmental Authority required in connection with the
execution, delivery or performance of the Transaction Agreements.

 

--------------------------------------------------------------------------------


 

4.             Less than 25 percent of the assets of the Borrower on a
consolidated basis and on an unconsolidated basis consist of margin stock (as
such term is defined in Regulation U of the Board of Governors of the Federal
Reserve System).

 

5.             The Borrower and each of the Guarantors (a) is primarily engaged,
directly or through a wholly-owned subsidiary or subsidiaries, in a business or
businesses other than that of investing, reinvesting, owning, holding or trading
in securities, (b) is not engaged and does not propose to engage in the business
of issuing face-amount certificates of the installment type, and has not been
engaged in such business and does not have any such certificate outstanding, and
(c) is not engaged and does not propose to engage in the business of investing,
reinvesting, owning, holding or trading in securities, and does not own or
propose to acquire investment securities (as defined in Section 3(a) of the
Investment Company Act of 1940, as amended) having a value exceeding 40 percent
of the value of the Borrower’s total assets (exclusive of government securities
and cash items) on an unconsolidated basis.

 

6.             Neither the Borrower nor any of the Guarantors directly or
indirectly owns or operates facilities used for the generation, transmission or
distribution of electric energy for sale or facilities used for the distribution
at retail of natural or manufactured gas for heat, light or power and neither
the Borrower nor any of the Guarantors owns any interest in any company which
owns or operates such facilities.

 

7.             Neither the Borrower nor any of the Guarantors is a person
providing railroad transportation for compensation (a “rail carrier”) or a
person controlled by or affiliated with a rail carrier or a person providing
sleeping car transportation for compensation (a “sleeping car carrier”) or a
corporation organized to provide transportation by rail carrier or sleeping car
carrier.

 

8.             Neither the Borrower nor any of the Guarantors, directly or
indirectly, or through one or more intermediary companies, owns, controls or
holds with power to vote (a) 10% or more of the outstanding securities, such as
notes, drafts, stock, treasury stock, bonds, debentures, certificates of
interest or participation in any profit-sharing agreements or in oil, gas, other
mineral royalties or  leases, collateral-trust certificates, preorganization
certificates or subscriptions, transferable shares, investment contracts,
voting-trust certificates, certificates of deposit for a security, receiver’s or
trustee's certificates or instruments commonly known as a “security” (including
certificates of interest or participation in, temporary or interim certificates
for, receipt for, guaranty of, assumption of liability on or warrants or right
to subscribe to or purchase any of the foregoing) presently entitling it to vote
in the

 

 

2

--------------------------------------------------------------------------------


 

direction or management of, or any such instrument issued under or pursuant to
any trust, agreement or arrangement whereby a trustee or trustees or agent or
agents for the owner or holder of such instrument is presently entitled to vote
in the direction or management of, any corporation, partnership, association,
joint-stock company, joint venture or trust that owns or operates any electric
utility facilities or gas utility facilities or (b) any other interest, directly
or indirectly, or through one or more intermediary entities, in (i) any
corporation, partnership association, joint-stock compay, joint venture or trust
that owns or operates any electric utility facilities or gas utility facilities
or (ii) any of the foregoing types of entities which have received notice of the
sort described in Paragraph 9 below.

 

9.             Neither the Borrower nor any of the Guarantors have received
notice that the Securities and Exchange Commission has determined, or may
determine, that the Borrower or any Guarantor exercises a controllling influence
over the management or direction of the policies of a gas utility company or any
electric utility company as to make it subject to the obligations, duties and
liabilities imposed upon holding companies by the Public Utility Holding Company
Act of 1935, as amended.

 

10.           The Borrower and each of the California Guarantors conduct only
the businesses described in the Borrower’s Form 10-K for the fiscal year ended
December 31, 1999.

 

IN WITNESS WHEREOF I have executed this certificate this 31st day of January,
2000.

 

 

/s/ Ilan K. Reich

 

 

Name:

Ilan K. Reich

 

Title:

President or Vice President, as

 

 

appropriate

 

 

3

--------------------------------------------------------------------------------


 

Schedule I

 

Material Agreements

 

1.                                       Heads of Agreement for Plastic Surgery
and Cosmetic Dermatology Tissue Engineered Products between Advanced Tissue
Sciences, Inc. and Inamed Corporation dated as of May 10, 1999.

 

2.                                       Letter Agreement Strategic Alliance
between NovaMed Inc. and Inamed Corporation dated as of March 25, 1999.

 

3.                                       Development and Distribution Agreement
between Collagen Corporation and Bard Urological Division, C.R. Bard Inc., dated
Aril 3, 1987, as amended.

 

4.                                       Assignment and License Agreement
between Collagen Corporation and Cohesion Technologies, Inc., dated January 1,
1998.

 

5.                                       Collagen Supply Agreement between
Collagen Corporation and Cohesion Technologies, Inc., dated January 1, 1998.

 

6.                                       Second Amended and Restated Hide Supply
Agreement between Collagen Aesthetics, Inc. and Ralphs Ranches, Inc. dba Prather
Ranch, dated January 1, 1994.

 

7.                                       Manufacturing and Technical Alliance
Term Sheet between Inamed Corporation and NuSil Corporation, dated November 21,
1998.

 

4

--------------------------------------------------------------------------------


 

Schedule II

 

Orders, Judgments, Decrees

 

None.

 

 

5

--------------------------------------------------------------------------------


 

Schedule III

 

Governmental Approvals

 

None.

 

 

6

--------------------------------------------------------------------------------


 

February 1, 2000

 

First Union National Bank,

as Administrative Agent

201 South College Street, 17th Floor

Charlotte, North Carolina 28288

 

Each of the Lenders

 

Re: INAMED Corporation $107,500,000 Credit Agreement

 

Ladies and Gentlemen,

 

I am General Counsel of INAMED Corporation, a Delaware corporation (the
“Borrower”), and have acted as such in connection with the preparation,
execution and delivery of (i) the Credit Agreement, dated as of February 1, 2000
(the “Credit Agreement”), among the Borrower, the lenders listed on the
signature pages thereof as the Lenders, Bear Stearns & Co. Inc, as sole lead
arranger and sole book manager (the “Lead Arranger”), GMAC Commercial Credit LLC
as documentation agent (the “Documentation Agent”), Bear Stearns Corporate
Lending Inc., as syndication agent (the “Syndication Agent”) and First Union
National Bank, as administrative agent for the Lenders (the “Administrative
Agent”), (ii) the Guarantee and Collateral Agreement dated as of February 1,
2000, executed by the Borrower and each Subsidiary Guarantor (the “Guarantee and
Collateral Agreement”) and (iii) certain other agreements, instruments and
documents related to the Credit Agreement.  This opinion is being delivered
pursuant to Section 5.1(h)(ii) of the Credit Agreement.  Capitalized terms used
and not otherwise defined herein shall have the same meanings herein as ascribed
thereto in the Credit Agreement.

 

In my examination I have assumed the genuineness of all signatures (other than
those of the Borrower and the Subsidiary Guarantors), the legal capacity of
natural persons, the authenticity of all documents submitted to me as originals,
the conformity to original documents of all documents submitted to me as
certified or photostatic copies, and the authenticity of the originals of such
copies.

 

--------------------------------------------------------------------------------


 

First Union National Bank, as Administrative Agent

The Lenders

February 1, 2000

 

In rendering the opinions set forth herein, I have examined and relied on
originals or copies of the following:

 

(a) the Credit Agreement;

 

(b) the Guarantee and Collateral Agreement;

 

(c) the Articles of Incorporation of each Subsidiary Guarantor which is a Nevada
corporation (the “Nevada Guarantors”);

 

(d) the By-laws of each Nevada Guarantor; and

 

(e) such other documents as I have deemed necessary or appropriate as a basis
for the opinions set forth below.

 

The documents described in clauses (a) and (b) above shall hereinafter be
referred to collectively as the “Transaction Agreements.”

 

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, I am of the opinion that:

 

1.     Each Nevada Guarantor is validly existing and in good standing under the
laws of the State of Nevada.

 

2.     Each Nevada Guarantor has the corporate power and corporate authority to
conduct its business as currently conducted and to execute, deliver and perform
all of its obligations under the Guarantee and Collateral Agreement, and the
execution and delivery by each Nevada Guarantor of the Guarantee and Collateral
Agreement, and the consummation by each Nevada Guarantor of the transactoins
contemplated thereby have been duly authorized by all requisite corporate action
on the part of each Nevada Guarantor.

 

3.     The Guarantee and Collateral Agreement has been duly executed and
delivered by each of the Nevada Guarantors party thereto.

 

4.     The execution, delivery and performance by each Nevada Guarantor of its
obligations under the Guarantee and Collateral Agreement does not and will

 

 

2

--------------------------------------------------------------------------------


 

 

not conflict with, contravene, violate or constitute a default under the
Articles of Incorporation or By-laws of such Nevada Guarantor.

 

5.     To the best of my knowledge, there is no pending or threatened action,
suit or proceeding affecting the Borrower or any Subsidiary before any court or
other governmental authority or any arbitrator which affects the Transaction
Agreements or which may materially adversely affect the operations or condition,
financial or otherwise, of the Borrower or any Subsidiary or the ability of the
Borrower or any Subsidiary to perform its obligations under any Transaction
Agreement to which it is a party.

 

6.     The Borrower is the owner of the Collateral (as defined in the Guarantee
and Collateral Agreement) pledged by it in existence on the date hereof, free
and clear of any Lien except for the security interest created by the Guarantee
and Collateral Agreement and as permitted under the Credit Agreement.  The
Pledged Stock (as defined in the Guarantee and Collateral Agreement) pledged by
the Borrower has been duly authorized and validly issued and are fully paid and
nonassessable.

 

7.     Each Subsidiary Guarantor is the owner of (i) the Collateral (as defined
in the Guarantee and Collateral Agreement) pledged by it in existence on the
date hereof, free and clear of any Lien except for the security interest created
by the Guarantee and Collateral Agreement and as permitted under the Credit
Agreement.  The Pledged Stock (as defined in the Guarantee and Collateral
Agreement) pledged by the Subsidiary Guarantors have been duly authorized and
validly issued and are fully paid and nonassessable.

 

 

3

--------------------------------------------------------------------------------


 

This opinion is being furnished only to you (and Assignees) and is solely for
your benefit and is not to be relied upon by any other Person or for any other
purpose without my prior written consent, except that Skadden, Arps, Slate,
Meagher & Flom LLP is entitled to rely on this opinion.  I am not, and never
have been, a member of the Nevada bar.

 

 

Very truly yours,

 

 

 

 

 

/s/ David E. Bamberger

 

 

 

David E. Bamberger

 

 

General Counsel

 

 

4

--------------------------------------------------------------------------------


 

Schedule A

 

Guarantors

 

California Corporations

BioEnterics Corporation

CUI CORPORATION

INAMED DEVELOPMENT COMPANY

McGHAN MEDICAL CORPORATION

 

Nevada Corporations

INAMED JAPAN, INC.

BIODERMIS CORPORATION

BIOPLEXUS CORPORATION

FLOWMATRIX CORPORATION

MEDISYN TECHNOLOGIES CORPORATION

 

Delaware Corporations

INAMED International Corp.

Collagen Aesthetics International, Inc.

Collagen Aesthetics, Inc.

 

 

5

--------------------------------------------------------------------------------


 

SOLVENCY CERTIFICATE

 

I, the undersigned, the Chief Financial Officer of Inamed Corporation, a
Delaware corporation (the “Borrower”), do hereby certify that

 

1.             This Certificate is furnished pursuant to Section 5.1(k) of that
certain Credit Agreement dated as of February 1, 2000 (the “Credit Agreement”),
by and among the Borrower, the Lenders, Bear Stearns Corporate Lending Inc., as
Syndication Agent (in such capacity, the “Syndication Agent”), Bear, Stearns &
Co. Inc., as sole lead arranger and sole book manager (the “Arranger”), First
Union National Bank, as the Administrative Agent (in such capacity, the
“Administrative Agent”) and GMAC Commercial Credit LLC, as Documentation Agent
(in such capacity, the “Documentation Agent”), providing for $107,500,000 in
loans.  Unless otherwise defined herein, capitalized terms used in this
Certificate shall have the meanings set forth in the Credit Agreement.

 

2.             For purposes of this Certificate, the terms below shall have the
following definitions.

 

“Fair Value”

 

The amount at which the assets, in their entirely, of (i) the Borrower or (ii)
the Borrower and its Subsidiaries, taken as a whole, as the case may be, would
change hands between a willing buyer and willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

“Stated Liabilities”

 

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with generally accepted accounting principles,
consistently applied (“GAAP”)) of (i) the Borrower or (ii) the Borrower and its
Subsidiaries, taken as a whole, as the case may be, at the date hereof, together
with the amount of all indebtedness to be incurred pursuant to the Credit
Agreement.

 

“Contingent Liabilities”

 

The estimated amount, as of the date hereof, of liability, reasonably likely to
result from pending litigation, asserted claims and assessments, guaranties,
uninsured risks and other contingent liabilities of (i) the Borrower or (ii) the
Borrower and its Subsidiaries, taken as a whole, as the case may be, as of the
date hereof after the issuance of all Loans to be made on the Closing Date
(including all fees and expenses related thereto but exclusive of such
Contingent Liabilities to the extent reflected in Stated Liabilities).

 

1

--------------------------------------------------------------------------------


 

3.             For purpose of this Certificate, I, or other officers of the
Borrower under my direction and supervision, have performed the following
procedures as of and for the period set forth below.

 

(a)                                  I have reviewed the financial statements of
the Borrower and its Subsidiaries.

 

(b)                                 I have made inquiries of certain other
officials of the Borrower and its Subsidiaries who have responsibility for
financial and accounting matters regarding the existence and amount of
Contingent Liabilities associated with the business of the Borrower and its
Subsidiaries.

 

(c)                                  I have knowledge of and have reviewed to my
satisfaction the Loan Documents, the documents to be executed in connection
therewith, and the respective Schedules and Exhibits thereto.

 

(d)                                 With respect to Contingent Liabilities, I

 

1.                                       have inquired of certain officials of
the Borrower and its Subsidiaries who have responsibility for legal, financial
and accounting matters as to the existence and estimated liability with respect
to all Contingent Liabilities known to them,

 

2.                                       have confirmed with senior officers of
the Borrower and its subsidiaries that (i) all appropriate items were included
in Stated Liabilities or Contingent Liabilities and (ii) the amounts relating 
thereto were the maximum estimated amount of liability reasonably likely to
result therefrom as of the date hereof, and

 

3.                                       hereby certify that all material
Contingent Liabilities that may reasonably be expected to arise from any pending
litigation, asserted claims and assessments, guaranties, uninsured risks and
other Contingent Liabilities of (i) the Borrower and (ii) the Borrower and its
Subsidiaries, taken as a whole (exclusive of such Contingent Liabilities to the
extent reflected in Stated Liabilities), have been considered in making the
certification set forth in paragraph 4 below, and with respect to each such
Contingent Liability the estimated amount of liability with respect thereto was
used in making such certification.

 

2

--------------------------------------------------------------------------------


 

(e)                                  I have made inquiries of certain officers
of the Borrower and its Subsidiaries who have responsibility for financial
reporting and accounting matters regarding whether they were aware of any events
or conditions that, as of the date hereof, would cause (x) the Borrower or (y)
the Borrower and its Subsidiaries, taken as a whole, after the issuance of all
Loans to be made on the Closing Date, to have assets with a Fair Value less than
the sum of Stated Liabilities and Congingent Liabilities.

 

4.             Based on and subject to the foregoing, I hereby certify it is my
informed opinion that as of the date hereof the Fair Value of the assets of each
of (A) the Borrower and (B) the Borrower and its Subsidiaries, taken as a whole,
will exceed its Stated Liabilities and Contingent Liabilities.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereto set my hand this 1st day of February, 2000

 

 

/s/ Michael Doty

 

 

Name:  Michael Doty

 

Title:  Chief Financial Officer

 

4

--------------------------------------------------------------------------------


 

Execution Copy

 

Ableco Finance LLC

450 Park Avenue, 28th Floor

New York, New York 10022

 

February 1, 2000

 

INAMED CORPORATION

c/o Mr. Michael Doty

11 Penn Plaza

Suite 946

New York, New York 10001

 

Dear Mr. Doty:

 

Reference is made to the Loan Agreement, dated as of September 1, 1999 (the
“Bridge Loan Agreement”), among Inamed Corporation, Inamed Acquisition
Corporation (each, a “Borrower” and, collectively, the “Borrowers”), the lenders
from time to time parties thereto (the “Lenders”) and Ableco Finance LLC, as
administrative agent (in such capacity, the “Agent”) for the Lenders.  Unless
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Bridge Loan Agreement.

 

We understand that you intend to enter into a $107,500,000 Senior Secured Credit
Agreement (the “New Credit Agreement”) among Inamed Corporation, the several
banks and other financial institutions or entities identified therein, Bear,
Stearns & Co. Inc. as sole lead arranger and sole book manager, Bear Stearns
Corporate Lending Inc., as syndication agent, GMAC Commercial Credit LLC, as
documentation agent and First Union National Bank, as administrative agent. 
Without recourse and without any representation or warranty of any kind, we
hereby confirm that simultaneously with the funding of the loans under the New
Credit Agreement and the receipt of $78,754,427.02 of the proceeds thereof, such
amount to be paid by wire transfer of immediately available funds to the parties
set forth in Schedule A attached hereto and pursuant to the instructions set
forth in such Schedule A, provided that if such funding and receipt occurs after
11:00 a.m. (New York City time) on the date hereof, the additional amount  of
$27,510 shall be paid in accordance with Attachment 1 to Schedule A (such
funding and receipt in accordance with such Schedule A and, if applicable,
Attachment 1 thereto, being referred to herein as the “Payoff” and the date of
such funding and receipt being referred to herein as the “Payoff Date”), all of
the Obligations of the Borrowers to the Agent and the Lenders under the Bridge
Loan Agreement and the other Loan Documents shall be terminated and satisfied in
full (subject only to any provision therein expressly providing for the survival
thereof).  On the Payoff Date, the Agent (on behalf of the Lenders) agrees to
release (but without recourse and without any represenation or warranty of any
kind), and upon consummation of the Payoff, hereby does release, all of its
security interests and liens created as security for the Obligations of the
Borrowers evidenced by the Security Documents.  Simultaneously with such
release, the

 

--------------------------------------------------------------------------------


 

Borrowers (for themselves and each of the Guarantors) hereby release the Agent
and the Lenders from any duty, obligation or claim, directly or indirectly,
arising out of the Loan Documents (except as stated in the fourth paragraph of
this letter agreement).

 

We intend, on the Payoff Date and upon consummation of the Payoff, to deliver to
the administrative agent under the New Credit Agreement (i) the UCC-3
termination statements listed in Schedule B hereto, (ii) the stock certificates
and promissory notes listed on Schedule C hereto and (iii) a letter addressed to
The Bank of New York, as Securities Intermediary, substantially in the form
attached hereto as Exhibit I. In this regard, at the sole cost and expense of
the Borrowers, we will send a representative of the Agent to the closing of the
New Credit Agreement, who, following the consummation of the Payoff and payment
in full of all legal fees and expenses invoiced to the Borrowers and payable by
the Borrowers under the Bridge Loan Agreement (but without recourse and without
representation or warranty of any kind) will deliver all such UCC-3 termination
statements, stock certificates and promissory notes and the letter described
above at such time.  We further agree that to facilitate the closing of the New
Credit Agreement and the repayment of the loans under the Bridge Credit
Agreement, we will make such UCC-3 termination statements (to the extent
delivered to the Agent prior to such time for signature), stock certificates and
promissory notes available for inspection by counsel to the administrative agent
under the New Credit Agreement at a reasonable time prior to the Payoff.

 

We further agree, as promptly as practicable following the Payoff Date,
following your request and at your sole cost and expense, to execute such other
Uniform Commercial Code termination statements, termination of assignments of
trade marks and copyrights and other similar discharges and release documents in
the form prepared by you or your counsel (including, if applicable, in
recordable form) as are necessary to release the security interests and
financing statements and all other notices of security interests and liens
previously filed by the Agent or any Lender with respect to the Obligations of
the Borrowers, in each case without recourse and without any representation or
warranty of any kind.

 

Without recourse and without any representation or warranty of any kind, we
confirm that all the terms, provisions, covenants, respresentations and
warranties of the Borrowers and the other Loan Parties under the Bridge Loan
Agreement and the other Loan Documents shall not survive termination of the
Bridge Loan Agreement, but shall be deemed null and void in all respects (other
than those terms, provisions and covenants which by their express terms survive
repayment of the Obligations).

 

The effectiveness of this letter agreement is subject to the conditions
precedent that (i) the Agent shall have signed this letter agreement, (ii) the
Agent shall have received counterparts of this letter agreement, duly executed
by each Borrower and each Lender and (iii) the Payoff shall have been made, and
the parties set forth on Schedule A hereto shall have received the proceeds
thereof in accordance with such Schedule A and, if applicable, Attachment 1
thereto not later than 2:00 p.m. (New York City time) on February 1, 2000

 

This letter agreement shall (i) be binding on each of the Agent, the Lenders,
the Borrowers and the other Loan Parties, and their respective successors and
assigns and (ii) inure to

 

 

2

--------------------------------------------------------------------------------


 

the benefit of the Agent, the Lenders and the Borrowers and their respective
successors and assigns.

 

The Borrowers agree, jointly and severally, to pay all costs and expense of the
Agent in connection with the preparation, execution and delivery of this letter
agreement, the release documents executed in connection herewith, and the
performance of any other acts and the execution of any other documents required
to effect the release of any security granted to the Agent, including, without
limitation, the fees and disbursements of counsel to the Agent.

 

This letter agreement may be executed in any number of counterparts (including
by telecopy) and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.

 

This letter agreement shall be governed by and construed in accordance with the
law of the State of New York.

 

Each of the Borrowers, the Lenders and the Agent hereby irrevocably and
unconditionally waives any right to trial by jury in any action, proceeding or
counterclaim concerning this letter agreement.

 

 

3

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

ABLECO FINANCE LLC, as Agent under the

 

Bridge Loan Agreement and the other Loan

 

Documents

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

Name:

[ILLEGIBLE]

 

 

Title:

Senior Vice President

 

 

 

 

 

INAMED CORPORATION

 

 

 

 

 

By:

/s/ Ilan K. Reich

 

 

 

Name:

Ilan K. Reich

 

 

Title:

President

 

 

 

 

 

COLLAGEN AESTHETICS, INC.

 

 

 

 

 

By:

/s/ Ilan K. Reich

 

 

 

Name:

Ilan K. Reich

 

 

Title:

President

 

 

4

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

 

 

 

Lenders:

 

 

 

 

 

 

ABLECO FINANCE LLC

 

 

 

 

 

By:

 /s/ [ILLEGIBLE]

 

 

Name:

[ILLEGIBLE]

 

Title:

Senior Vice President

 

 

 

 

 

A2 FUNDING L.P.

By:

 A2 Fund Management LLC,

 

 

 

 

its General Partner

 

 

 

 

 

 

By:

 /s/ [ILLEGIBLE]

 

 

Name:

[ILLEGIBLE]

 

Title:

Vice President

 

 

 

 

 

U.S. BANCORP INVESTMENTS, INC.

 

 

 

 

 

 

By:

 /s/ [ILLEGIBLE]

 

 

Name:

[ILLEGIBLE]

 

Title:

Exec. V.P.

 

 

 

 

 

WILLIAM E. SIMON & SONS

 

SPECIAL SITUATION PARTNERS, L.P.

 

 

 

 

 

 

By:

 William E. Simon & Sons

 

 

 

 Special Situation Partners, LLC,

 

 

 

 its General Partner

 

 

 

 

 

 

By:

 /s/ John E. Klinge

 

 

 

Name:

John E. Klinge

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

CONTINENTAL CASUALTY COMPANY

 

 

 

 

 

 

By:

 /s/ Richard W. Dubberke

[SEAL]

 

Name:

Richard W. Dubberke

 

Title:

Vice President

 

 

 

 

 

FOOTHILL CAPITAL CORPORATION

 

 

 

 

 

 

By:

 /s/ Karen S. Sandler

 

 

Name:

Karen S. Sandler

 

Title:

[ILLEGIBLE]

 

 

 

 

 

THE BROWN & WILLIAMSON MASTER

 

RETIREMENT TRUST

 

 

 

 

 

 

By:

MacKay Shields LLC

 

 

 

 

its Investment Advisor

 

 

 

 

 

 

 

 

By :

 /s/ Robert A. Nisi

 

 

 

 

 

Name:

Robert A. Nisi

 

 

 

 

Title:

General Counsel

 

 

 

 

 

MACKAY-SHIELDS DOMESTIC HEDGE FUND, L.P.

 

 

 

 

 

 

By:

MacKay Shields LLC

 

 

 

its Investment Advisor

 

 

 

 

 

 

By:

 

 

 

 

Name:

Robert A. Nisi

 

 

Title:

General Counsel

 

--------------------------------------------------------------------------------


 

 

EA CAYMAN UNIT TRUST-EA/MACKAY HIGH

 

 

YIELD CAYMAN UNIT TRUST

 

By:

MacKay Shields LLC,

 

 

its Investment Adviser

 

 

 

 

By:

/s/ Robert A. Nisi

 

 

Name:

Robert A. Nisi

 

 

Title:

General Counsel

 

 

 

 

 

HIGHBRIDGE CAPITAL CORPORATION

 

 

 

 

 

By:

MacKay Shields LLC,

 

 

its Investment Adviser

 

 

 

 

 

By:

/s/ Robert A. Nisi

 

 

Name:

Robert A. Nisi

 

Title:

General Counsel

 

 

 

 

POLICE OFFICERS PENSION SYSTEM OF THE

 

CITY OF HOUSTON

 

 

 

 

By:

MacKay Shields LLC,

 

 

 

 

its Investment Advisor

 

 

 

 

 

 

 

 

By :

/s/ Robert A. Nisi

 

 

 

 

 

Name:

Robert A. Nisi

 

 

 

 

Title:

General Counsel

 

 

 

 

 

THE 1199 HEALTH CARE EMPLOYEES PENSION FUND

 

 

 

 

 

By:

MacKay Shields LLC,

 

 

its Investment Adviser

 

 

 

 

 

By:

/s/ Robert A. Nisi

 

 

Name:

Robert A. Nisi

 

Title:

General Counsel

 

--------------------------------------------------------------------------------


 

 

 

TEACHERS’ RETIREMENT SYSTEM OF LOUISIANA

 

By:

MacKay Shields LLC,

 

 

its Investment Adviser

 

 

 

 

By:

/s/ Robert A. Nisi

 

 

Name:

Robert A. Nisi

 

Title:

General Counsel

 

 

 

 

 

RETIREMENT SYSTEM OF THE CITY OF MEMPHIS

 

 

 

 

 

By:

MacKay Shields LLC,

 

 

its Investment Adviser

 

 

 

 

 

By:

/s/ Robert A. Nisi

 

 

Name:

Robert A. Nisi

 

Title:

Director

 

 

 

 

MEZZACAPPA CAPITAL PARTNERS, L.P.

 

 

 

 

By:

MacKay Shields LLC,

 

 

 

 

its Investment Adviser

 

 

 

 

 

 

 

 

By :

/s/ Robert A. Nisi

 

 

 

 

 

Name:

Robert A. Nisi

 

 

 

 

Title:

General Counsel

 

 

 

 

 

THE MAINSTAY FUNDS, on behalf of its High Yield

 

Corporate Bond Fund Series

 

 

 

 

 

By:

MacKay Shields LLC,

 

 

its Investment Adviser

 

 

 

 

 

By:

/s/ Robert A. Nisi

 

 

Name:

Robert A. Nisi

 

Title:

General Counsel

 

--------------------------------------------------------------------------------


 

 

 

MACKAY-SHIELD OFFSHORE HEDGE FUND, LTD

 

By:

MacKay Shields LLC,

 

 

its Investment Adviser

 

 

 

 

By:

/s/ Robert A. Nisi

 

 

Name:

Robert A. Nisi

 

Title:

General Counsel

 

 

 

 

 

MAINSTAY VP SERIES FUND, INC., on behalf of its HIGH

 

YIELD CORPORATE BOND PORTFOLIO

 

 

 

 

 

By:

MacKay Shields LLC,

 

 

its Investment Adviser

 

 

 

 

 

By:

/s/ Robert A. Nisi

 

 

Name:

Robert A. Nisi

 

Title:

General Counsel

 

 

 

 

EMPLOYEES RETIREMENT FUND OF THE CITY

 

OF FORT WORTH

 

 

 

 

By:

Mellon Bank, N.A., solely in its capacity as Trustee for the Employees
Retirement Fund of the City of Fort Worth as Directed by MacKay Shields LLC, and
not in its individual capacity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By :

/s/ Bernadette Rist

 

 

 

 

 

Name:

BERNADETTE RIST

 

 

 

 

Title:

AUTHORIZED SIGNATORY

 

 

 

 

 

ANSCHUTZ FOUNDATION

The decision to participate in the investment, any representations made herein
by the participant, and any actions taken hereunder by the participant has /
have been met solely at the direction of the investment fiduciary who has 
[ILLEGIBLE] investment discretion with respect to this  investment.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

MacKay-Shields LLC,

 

 

its Investment Adviser

 

 

 

 

 

By:

/s/ Robert A. Nisi

 

 

Name:

Robert A. Nisi

 

Title:

General Counsel

 

--------------------------------------------------------------------------------


 

 

 

401K SAVINGS PLAN OF THE CHASE MANHATTAN

 

 

BANK - HIGH YIELD BOND FUND

 

 

 

 

By:

MacKay Shields LLC,

 

 

its Investment Adviser

 

 

 

 

By:

/s/ Robert A. Nisi

 

 

Name:

Robert A. Nisi

 

Title:

General Counsel

 

--------------------------------------------------------------------------------


 

[LOGO OF ACORD]

EVIDENCE OF PROPERTY INSURANCE

 

DATE (MM/DD/YY)

 

 

 

02/02/00

 

THIS IS EVIDENCE THAT INSURANCE AS IDENTIFIED BELOW HAS BEEN ISSUED, IS IN FORCE
AND CONVEYS ALL THE RIGHTS AND PRIVILEGES AFFORDED UNDER THE POLICY.

PRODUCER:  MFCA

 PHONE
 (A/C No. Ext). 805-965-0071

 COMPANY

9FEDI

MFC C & V Insurance Services

Federal Insurance Company

P. O. Box 1469

A Division of Chubb

Santa Barbara , CA 93102-0000

00000-0000

CODE

 SUB CODE

 

AGENCY
CUSTOMER ID #  000705

 

INSURED

LOAN NUMBER

 

POLICY NUMBER

Inamed Corporation
& its Subsidiaries
700 Ward Drive
Goleta, CA 93111-0000

 

35354380

EFFECTIVE DATE
06/01/99

EXPIRATION DATE
06/01/00

  oCONTINUED UNTIL
TERMINATED IF CHECKED

THIS REPLACES PRIOR EVIDENCE DATED:



PROPERTY INFORMATION

 

LOCATION/DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Re: All Locations – see attached list

 

 

 

 

 

 

 

 

 

 

 

 

 

COVERAGE INFORMATION

 

 

COVERAGE/PERILS/FORMS

AMOUNT OF INSURANCE

DEDUCTIBLE

Property “Loss Limit” including Buildings,
Business Personal Property, Tenant Improvements, EDP,
Business Income








$22,500,000

$25,000

 

 

 

REMARKS (Including Special Conditions)






CANCELLATION 10 Day Notice For Non-Payment of Premium

THE POLICY IS SUBJECT TO THE PREMIUMS, FORMS, AND RULES IN EFFECT FOR EACH
POLICY PERIOD.  SHOULD THE POLICY BE TERMINATED, THE COMPANY WILL GIVE THE
ADDITIONAL INTEREST IDENTIFIED BELOW 30 DAYS WRITTEN NOTICE, AND WILL SEND
NOTIFICATION OF ANY CHANGES TO THE POLICY THAT WOULD AFFECT THAT INTEREST, IN
ACCORDANCE WITH THE POLICY PROVISIONS OR AS REQUIRED BY LAW.

ADDITIONAL INTEREST

 

 

 

 

 

 o

MORTGAGE

 o

ADDITIONAL INSURED

NAME AND ADDRESS

 ý

LOSS PAYEE

 o

 

First Union National Bank
as Administrative Agent
201 S. College Street, l7th Floor
Charlotte, NC 28288-

LOAN#

AUTHORIZED REPRESENTATIVE

ACORD 27 [3/93]

/s/ [ILLEGIBLE]

©ACORD CORPORATION 1993

 

--------------------------------------------------------------------------------


 

POLICY NUMBER: 35354380

 

COMMERCIAL PROPERTY

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

LOSS PAYABLE PROVISIONS

 

This endorsement modifies insurance provided under the following:

 

BUILDING AND PERSONAL PROPERTY COVERAGE FORM

BUILDER’S RISK COVERAGE FORM

CONDOMINIUM ASSOCIATION COVERAGE FORM

CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

STANDARD PROPERTY POLICY

 

SCHEDULE

 

Provisions Applicable

 

Prem.
No.

 

Bldg.
No.

 

Description
of Property

 

Loss Payee
[Name & Address]

 

Loss
Payable

 

Lender’s
Loss Payable

 

Contract
Of Sale

 

Re: All Locations – see attached list

 

 

x

 

 

 

 

First Union National Bank
as Administrative Agent
201 S. College Street, 17th Floor
Charlotte, NC 28288

 

A.

When this endorsement is attached to the STANDARD PROPERTY POLICY CP 00 99 the
term Coverage Part in this endorsement is replaced by the term Policy.

 

B.

LOSS PAYABLE
For Covered Property in which both you and a Loss Payee shown in the Schedule or
in the Declarations have an insurable interest, we will:

The following is added to the LOSS PAYMENT Loss Condition, as indicated in the
Declarations or by an “X” in the Schedule:

 

 

 

1.  Adjust losses with you; and

 

CP 12 18 07 88

Copyright, Insurance Service Office Inc. 1983, 1987

 

 

1

--------------------------------------------------------------------------------


 

 

2.

Pay any claim for loss or damage jointly to you and the Loss Payee, as interests
may appear.

 

 

 

All of the terms of this coverage Part will then apply directly to the Loss
Payee.

 

 

 

 

 

d.

If we pay the Loss Payee for any loss or damage and

C.

LENDER’S LOSS PAYABLE.

 

 

 

deny payment to you because of your acts or because

 

1.

The Loss Payee shown in the Schedule or in the Declarations is a creditor
(including a mortgage holder or trustee) with whom you have entered a contract
for the sale of Covered Property, whose interest in that Covered Property is
established by such written contracts as:



 

 

 

you have failed to comply with the terms of this Coverage Part.

 

 

[1]

The Loss Payee’s rights will be transferred to us to the extent of the amount we
pay; and

 

 

a.

Warehouse receipts;

 

 

 

[2]

The Loss Payee’s rights to recover the full

 

 

 

 

 

 

 

 

amounts of the Loss Payee’s claim will not be

 

 

b.

A contract for deed;

 

 

 

 

impaired.

 

 

 

 

 

 

 

 

 

 

 

c.

Bills for lading; or

 

 

3.

 

If we cancel this policy, we will give written .

 

 

 

 

 

 

 

 

notice to the Loss Payee at least

 

 

d.

Financing Statements.

 

 

 

 

 


2.


For Covered Property in which both you and a Loss Payee have an insurable
interest;

 

 

 

 

a.

 

 

b.

10 days before the effective date of cancellation if we cancel for your
non­payment of premium; or

30 days before the effective date of cancellation if we cancel for any other
reason.

 

 

a.

We will pay for covered loss or damage to each Loss Payee in their order of
precedence, as interests may appear.

 

 

 

 

 

 

 

 

4.

If we do not renew this policy, we will give written notice to the Loss Payee at
least 10 days before the expiration date of this policy.

 

 

b.

The Loss Payee has the right to receive loss payment

 

 

 

 

 

 



c.

even if the Loss Payee has started foreclosure or similar action on their
Covered Property.

If we deny your claim because of your acts or because you have failed to comply
with the terms of the Coverage Part, the Loss Payee will still have the right to

receive loss payment if the Loss Payee;

 

D.

CONTRACT OF SALE

1.     The Loss Payee shown in the Schedule or in the Declarations is a person
or organization you have entered a contract with for the sale of Covered
Property.

 

 

 

 

 

 

 

 

 

 


[1]


Pays any premium due under this Coverage Part

at our request if you have failed to do so; and

 

 

2.

For Covered Property in which both you and the Loss Payee have an insurable
interest we will:

 

 

 

 

 

 

 

 

 

 

 

 

 

 


[2]



[3]


Submits a signed, sworn proof of loss within 60 days after receiving notice from
us of your failure to do so; and

Has notified us of any change in ownership, occupancy or substantial change in
risk known to the Loss Payee.

 

 

 

a.
b.

Adjust losses with you; and
Pay any claim for loss or damage jointly to you and the Loss Payee, as interests
may appear.


3.


The following is added to the OTHER INSURANCE Condition:

For Covered Property that is the subject of a contract of sale, the word “you”
includes the Loss Payee.

 

CP 12 18 07 88

Copyright, Insurance Service Office, Inc. 1983, 1987

 

 

 

2

--------------------------------------------------------------------------------


 

[LOGO OF ACORD]

EVIDENCE OF PROPERTY INSURANCE

 

DATE (MM/DD/YY)

 

 

 

02/02/00

THIS IS EVIDENCE THAT INSURANCE AS IDENTIFIED BELOW HAS BEEN ISSUED, IS IN FORCE
AND CONVEYS ALL THE RIGHTS AND PRIVILEGES AFFORDED UNDER THE POLICY.

PRODUCER

MFCA

 PHONE
 (A/C No. Ext): 805-965-0071

 COMPANY

9ESSX

MFC & V Insurance Services

Essex Insurance Company

P.O. Box 1469

 

Santa Barbara , CA 93102-0000

CA 00000-0000

CODE

SUB CODE

 

AGENCY
CUSTOMER ID #  000705

 

INSURED

LOAN NUMBER

 

POLICY NUMBER

Inamed Corporation
& its Subsidiaries
700 Ward Drive
Goleta , CA 93111-0000

 

MSP3615

 EFFECTIVE DATE
 05/26/99

 EXPIRATION DATE
 06/01/00

 oCONTINUED UNTIL
TERMINATED IF CHECKED

THIS REPLACES PRIOR EVIDENCE DATED:

PROPERTY INFORMATION

 

LOCATION/DESCRIPTION

 

 

 

Re: All Locations – see attached list

 

 

 

 

 

 

 

COVERAGE INFORMATION

 

 

COVERAGE/PERILS/FORMS

AMOUNT OF INSURANCE

DEDUCTIBLE

Excess Property (excess of $22,500,000)
includes Buildings, Business Personal Property,
Tenant Improvements, EDP, Business Income
* Per underlying policy








$25,000,000

*

REMARKS (Including Special Conditions)







CANCELLATION   10 Day Notice For Non-Payment of Premium

THE POLICY IS SUBJECT TO THE PREMIUMS, FORMS, AND RULES IN EFFECT FOR EACH
POLICY PERIOD.  SHOULD THE POLICY BE TERMINATED, THE COMPANY WILL GIVE THE
ADDITIONAL INTEREST IDENTIFIED BELOW 30 DAYS WRITTEN NOTICE, AND WILL SEND
NOTIFICATION OF ANY CHANGES TO THE POLICY THAT WOULD AFFECT THAT INTEREST, IN
ACCORDANCE WITH THE POLICY PROVISIONS OR AS REQUIRED BY LAW.

ADDITIONAL INTEREST

 

 

 

 

NAME AND ADDRESS

 o

MORTGAGEE

 o

ADDITIONAL INSURED

 

 ý

LOSS PAYEE

 o

 

First Union National Bank
as Administrative Agent
201 S. College Street, l7th Floor
Charlotte, NC 28288-

LOAN#

AUTHORIZED REPRESENTATIVE

ACORD 27 (3/93)

/s/ [ILLEGIBLE]

©ACORD CORPORATION 1993

 

--------------------------------------------------------------------------------


 

POLICY NUMBER: MSP3615

 

COMMERCIAL PROPERTY

 

THIS ENDORSEMENT CHANGES THE POLICY.  PLEASE READ IT CAREFULLY.

 

LOSS PAYABLE PROVISIONS

 

This endorsement modifies insurance provided under the following:

 

BUILDING AND PERSONAL PROPERTY COVERAGE FORM

BUILDER’S RISK COVERAGE FORM

CONDOMINIUM ASSOCIATION COVERAGE FORM

CONDOMINIUM COMMERCIAL UNIT–OWNERS COVERAGE FORM

STANDARD PROPERTY POLICY

 

SCHEDULE

 

Provisions Applicable

 

Prem.

 

Bldg.

 

Description

 

Loss Payee

 

Loss

 

Lender’s

 

Contract

 

 

No.

 

No.

 

of Property

 

[Name & Address]

 

Payable

 

Loss Payable

 

Of Sale

 

 


Re: All Locations – see attached list

 

 

X

 

 

 

 

First Union National Bank
as Administrative Agent
201 S. College Street, 17th Floor
Charlotte, NC 28288-

 

 

 

 

 

 

A.

When this endorsement is attached to the STANDARD PROPERTY POLICY CP 00 99 the
term Coverage Part in this endorsement is re-placed by the term Policy.

B.

LOSS PAYABLE
For Covered Property in which both you and a Loss Payee shown in the Schedule or
in the Declarations have an insurable interest, we will:

The following is added to the LOSS PAYMENT Loss Condition, as indicated in the
Declarations or by an “X’ in the Schedule:

 

 

1.   Adjust losses with you; and

 

CP 12 18 07 88

Copyright, Insurance Service Office Inc. 1983, 1987

 

--------------------------------------------------------------------------------

 

1


 

 

2.

Pay any claim for loss or damage jointly to you and the Loss Payee, as interests
may appear.

 

 

 

All of the terms of this coverage Part will then apply directly to the Loss
Payee.

 

 

 

 

 

d.

If we pay the Loss Payee for any loss or damage and

C.

LENDER’S LOSS PAYABLE.

 

 

 

deny payment to you because of your acts or because

 

1.

The Loss Payee shown in the Schedule or in the Declarations is a creditor
(including a mortgage holder or trustee) with whom you have entered a contract
for the sale of Covered Property, whose interest in that Covered Property is
established by such written contracts as:



 

 

 

you have failed to comply with the terms of this Coverage Part.

 

 

[1]

The Loss Payee’s rights will be transferred to us to the extent of the amount we
pay; and

 

 

a.

Warehouse receipts;

 

 

 

[2]

The Loss Payee’s rights to recover the full

 

 

 

 

 

 

 

 

amounts of the Loss Payee’s claim will not be

 

 

b.

A contract for deed;

 

 

 

 

impaired.

 

 

 

 

 

 

 

 

 

 

 

c.

Bills for lading; or

 

 

3.

 

If we cancel this policy, we will give written .

 

 

 

 

 

 

 

 

notice to the Loss Payee at least

 

 

d.

Financing Statements.

 

 

 

 

 


2.


For Covered Property in which both you and a Loss Payee have an insurable
interest;



 

 

 

a.




b.

10 days before the effective date of cancellation if we cancel for your
non­payment of premium; or

30 days before the effective date of cancellation if we cancel for any other
reason.

 

 

a.

We will pay for covered loss or damage to each Loss Payee in their order of
precedence, as interests may appear.

 

 

 

 

 

 

 

 

4.

If we do not renew this policy, we will give written notice to the Loss Payee at
least 10 days before the expiration date of this policy.

 

 

b.

The Loss Payee has the right to receive loss payment

 

 

 

 

 

 



c.

even if the Loss Payee has started foreclosure or similar action on their
Covered Property.

If we deny your claim because of your acts or because you have failed to comply
with the terms of the Coverage Part, the Loss Payee will still have the right to

receive loss payment if the Loss Payee;

 

D.

CONTRACT OF SALE

1.     The Loss Payee shown in the Schedule or in the Declarations is a person
or organization you have entered a contract with for the sale of Covered
Property.

 

 

 

 

 

 

 

 

 

 


[1]


Pays any premium due under this Coverage Part

at our request if you have failed to do so; and

 

 

2.

For Covered Property in which both you and the Loss Payee have an insurable
interest we will:

 

 

 

 

 

 

 

 

 

 

 

 

 

 


[2]



[3]


Submits a signed, sworn proof of loss within 60 days after receiving notice from
us of your failure to do so; and

Has notified us of any change in ownership, occupancy or substantial change in
risk known to the Loss Payee.

 

 

 

a.
b.

Adjust losses with you; and
Pay any claim for loss or damage jointly to you and the Loss Payee, as interests
may appear.


3.


The following is added to the OTHER INSURANCE Condition:

For Covered Property that is the subject of a contract of sale, the word “you”
includes the Loss Payee.

 

CP 12 18 07 88

Copyright, Insurance Service Office Inc. 1983, 1987

 

--------------------------------------------------------------------------------

 

2


 

[LOGO OF ACORD]

EVIDENCE OF PROPERTY INSURANCE

 

DATE (MM/DD/YY)

 

 

 

02/02/00

THIS IS EVIDENCE THAT INSURANCE AS IDENTIFIED BELOW HAS BEEN ISSUED, IS IN FORCE
AND CONVEYS ALL THE RIGHTS AND PRIVILEGES AFFORDED UNDER THE POLICY.

PRODUCER

MFCA

PHONE
(A/C No. Ext):  805-965-0071

COMPANY

9GESI

MFC & V Insurance Services

General Star Indemnity

P. O. Box 1469

 

Santa Barbara, CA 93102-0000

00000-0000

CODE:

SUB CODE:

 

AGENCY
CUSTOMER ID #  000705

 

INSURED

LOAN NUMBER

 

POLICY NUMBER

Inamed Corporation
& its Subsidiaries
700 Ward Drive
Goleta , CA 93111-0000

 

IPG366871

EFFECTIVE DATE
05/26/99

EXPIRATION DATE
06/01/00

       CONTINUED UNTIL

o  TERMINATED IF  CHECKED

THIS REPLACES PRIOR EVIDENCE DATED:

 

PROPERTY INFORMATION

 

LOCATION/DESCRIPTION

 

 

 

Re: All Locations – see attached list

 

 

 

 

 

COVERAGE INFORMATION

 

 

COVERAGE/PERILS/FORMS

AMOUNT OF INSURANCE

DEDUCTIBLE

Excess Property - (excess of $47,500,000)
includes Buildings, Business Personal Property, Tenant Improvements, EDP,
Business Income
* Per underlying policy








$50,000,000

*

REMARKS (Including Special Conditions)






CANCELLATION 10 Day Notice For Non-Payment of Premium

THE POLICY IS SUBJECT TO THE PREMIUMS, FORMS, AND RULES IN EFFECT FOR EACH
POLICY PERIOD. SHOULD THE POLICY BE TERMINATED, THE COMPANY WILL GIVE THE
ADDITIONAL INTEREST IDENTIFIED BELOW 30 DAYS WRITTEN NOTICE, AND WILL SEND
NOTIFICATION OF ANY CHANGES TO THE POLICY THAT WOULD AFFECT THAT INTEREST, IN
ACCORDANCE WITH THE POLICY PROVISIONS OR AS REQUIRED BY LAW.

ADDITIONAL INTEREST

 

 

 

 

 

o

MORTGAGEE

o

ADDITIONAL INSURED

NAME AND ADDRESS

ý

LOSS PAYEE

o

 

First Union National Bank
as Administrative Agent
201 S. College Street, l7th Floor
Charlotte, NC 28288-

LOAN#

AUTHORIZED REPRESENTATIVE

ACORD 27 (3/93)

/s/ [ILLEGIBLE]

©ACORD CORPORATION 1993

 

--------------------------------------------------------------------------------


 

POLICY NUMBER: IPG366871

 

COMMERCIAL PROPERTY

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

LOSS PAYABLE PROVISIONS

 

This endorsement modifies insurance provided under the following:

 

BUILDING AND PERSONAL PROPERTY COVERAGE FORM

BUILDER’S RISK COVERAGE FORM

CONDOMINIUM ASSOCIATION COVERAGE FORM

CONDOMINIUM COMMERCIAL UNIT–OWNERS COVERAGE FORM

STANDARD PROPERTY POLICY

 

SCHEDULE

 

Provisions Applicable

 

Prem.

 

Bldg.

 

Description

 

Loss Payee

 

Loss

 

Lender’s

 

Contract

No.

 

No.

 

of Property

 

[Name & Address]

 

Payable

 

Loss Payable

 

Of Sale

 

Re: All Locations - see attached list

 

 

 

 

 

 

X

 

 

 

First Union National Bank
as Administrative Agent
201 S. College Street, 17th Floor
Charlotte, NC 28288–

 

 

 

 

A.

When this endorsement is attached to the STANDARD PROPERTY POLICY CP 00 99 the
term Coverage Part in this endorsement re–placed by the term Policy.

B.

LOSS PAYABLE
For Covered Property in which both you and a Loss Payee shown in the Schedule or
in the Declarations have an insurable interest, we will:

The following is added to the LOSS PAYMENT Loss Condition, as indicated in the
Declarations or by an “X’ in the Schedule:

 

1.   Adjust losses with you; and

 

CP 12 18 07 88

 

Copyright, Insurance Service Office, Inc. 1983, 1987

 

 

 

1

--------------------------------------------------------------------------------


 

 

2.

Pay any claim for loss or damage jointly to you and the Loss Payee, as interests
may appear.

 

 

 

All of the terms of this coverage Part will then apply directly to the Loss
Payee.

 

 

 

 

 

d.

If we pay the Loss Payee for any loss or damage and

C.

LENDER’S LOSS PAYABLE.

 

 

 

deny payment to you because of your acts or because

 

1.

The Loss Payee shown in the Schedule or in the Declarations is a creditor
(including a mortgage holder or trustee) with whom you have entered a contract
for the sale of Covered Property, whose interest in that Covered Property is
established by such written contracts as:



 

 

 

you have failed to comply with the terms of this Coverage Part.

 

 

[1]

The Loss Payee’s rights will be transferred to us to the extent of the amount we
pay; and

 

 

a.

Warehouse receipts;

 

 

 

[2]

The Loss Payee’s rights to recover the full

 

 

 

 

 

 

 

 

amounts of the Loss Payee’s claim will not be

 

 

b.

A contract for deed;

 

 

 

 

impaired.

 

 

 

 

 

 

 

 

 

 

 

c.

Bills for lading; or

 

 

3.

 

If we cancel this policy, we will give written .

 

 

 

 

 

 

 

 

notice to the Loss Payee at least

 

 

d.

Financing Statements.

 

 

 

 

 


2.


For Covered Property in which both you and a Loss Payee have an insurable
interest;

 

 

 

 

a.



b.

10 days before the effective date of cancellation if we cancel for your
non­payment of premium; or

30 days before the effective date of cancellation if we cancel for any other
reason.

 

 

a.

We will pay for covered loss or damage to each Loss Payee in their order of
precedence, as interests may appear.

 

 

 

 

 

 

 

 

4.

If we do not renew this policy, we will give written notice to the Loss Payee at
least 10 days before the expiration date of this policy.

 

 

b.

The Loss Payee has the right to receive loss payment

 

 

 

 

 

 



c.

even if the Loss Payee has started foreclosure or similar action on their
Covered Property.

If we deny your claim because of your acts or because you have failed to comply
with the terms of the Coverage Part, the Loss Payee will still have the right to

receive loss payment if the Loss Payee;

 

D.

CONTRACT OF SALE

1.     The Loss Payee shown in the Schedule or in the Declarations is a person
or organization you have entered a contract with for the sale of Covered
Property.

 

 

 

 

 

 

 

 

 

 


[1]


Pays any premium due under this Coverage Part

at our request if you have failed to do so; and

 

 

2.

For Covered Property in which both you and the Loss Payee have an insurable
interest we will:

 

 

 

 

 

 

 

 

 

 

 

 

 

 


[2]



[3]


Submits a signed, sworn proof of loss within 60 days after receiving notice from
us of your failure to do so; and

Has notified us of any change in ownership, occupancy or substantial change in
risk known to the Loss Payee.

 

 

 

a.
b.

Adjust losses with you; and
Pay any claim for loss or damage jointly to you and the Loss Payee, as interests
may appear.


3.


The following is added to the OTHER INSURANCE Condition:

For Covered Property that is the subject of a contract of sale, the word “you”
includes the Loss Payee.

 

CP 12 18 07 88

 

Copyright, Insurance Service Office, Inc. 1983, 1987

 

 

 

2

--------------------------------------------------------------------------------


 

ACORD

CERTIFICATE OF LIABILITY INSURANCE

 

 

 

DATE (MM/DD/YY)
02/02/00

PRODUCER MFCA

 

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR ALTER
THE COVERAGE AFFORDED BY THE POLICIES BELOW.

 

 

 

 

 

 

MFC & V Insurance Services

 

 

 

 

 

 

 

 

 

 

P. 0. Box 1469

 

 

 

 

 

 

 

 

 

 

Santa Barbara, CA 93102-0000

 

 

 

COMPANIES AFFORDING COVERAGE

 

805–965-0071

 

COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

A

Federal Insurance Company

INSURED   000705

 

 

COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

B

Safeco Insurance Company

 

 

Inamed Corporation

 

COMPANY

 

 

 

 

 

 

 

& its Subsidiaries

 

C

MEDMARC – Casualty Insurance Co.

 

 

700 Ward Drive

 

COMPANY

 

 

Santa Barbara, CA 93111–

 

D

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COVERAGES

 

 

 

 

 

 

 

 

 

 

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED, NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

CO LTR

TYPE OF INSURANCE

POLICY NUMBER

POLICY EFFECTIVE DATE (MM/DD/YY)

POLICY EXPIRATION DATE (MM/DD/YY)

LIMITS

A

GENERAL LIABILITY

35354380

06/01/99

06/01/00

GENERAL AGGREGATE

$

1,000,000

ý

COMMERCIAL GENERAL LIABILITY

PRODUCTS – COMP/OP AGG

$

 

o

o CLAIMS MADE ý OCCUR

PERSONAL & ADV INJURY

$

1,000,000

o

OWNER'S & CONTRACTOR’S PROT

EACH OCCURRENCE

$

1,000,000

o

 

FIRE DAMAGE (Any one fire)

$

1,000,000

o

 

 

 

 

MED EXP (Any one person)

$

10,000

 

 

 

 

 

 

 

 

A

AUTOMOBILE LIABILITY

 

 

 

COMBINED SINGLE LIMIT

$

1,000,000

ý

ANY AUTO

73242800

06/01/09

06/01/00

BODILY INJURY(Per Person)

$

 

ý

ALL OWNED AUTOS

 

 

 

BODILY INJURY (Per accident)

$

 

ý

SCHEDULED AUTOS

 

 

 

 

 

 

 

ý

HIRED AUTOS

 

 

 

 

PROPERTY DAMAGE

$

ý

NON–OWNED AUTOS

 

 

 

 

 

 

o

 

 

 

 

 

 

 

 

o

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GARAGE LIABILITY

 

 

 

 

 

 

AUTO ONLY – EA ACCIDENT

$

 

 

o

ANY AUTO

 

 

 

 

 

 

OTHER THAN AUTO ONLY:

$

 

 

o

 

 

 

 

 

 

 

EACH ACCIDENT

$

 

 

o

 

 

 

 

 

 

 

AGGREGATE

$

 

A

EXCESS LIABILITY

 

79754796

 

06/01/99

 

06/01/00

EACH OCCURRENCE

$

9,000,000

ý

UMBRELLA FORM

 

 

 

AGGREGATE

$

9,000,000

o

OTHER THAN UMBRELLA FORM

 

 

 

Excl. Products

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B

WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY

 

 

 

 

 

 

ý

WC   STATUTORY LIMITS

o OTHER

 

THE PROPRIETOR/
PARTNERS/EXECUTIVE OFFICERS ARE

o INCL

 

WC2199180

 

05/10/99

 

05/10/00

 

EL EACH ACCIDENT

$

1,000,000

o EXCL

 

 

 

 

 

 

 

 

EL DISEASE – POLICY LIMIT

$

1,000,000

 

 

 

 

 

 

 

EL DISEASE – EA EMPLOYEE

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C

OTHER

 

98NV380004

 

12/03/98

 

02/07/00

 

$10,000,000 Occur. & Aggregate

Products – Completed Operations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION OF OPERATIONS/LOCATIONS/VEHICLES/SPECIAL ITEMS

Re: All Locations - see attached list

Certificate Holder is named as Additional Insured to the General Liability per
the attached form.

CERTIFICATE HOLDER

 

CANCELLATION 10 Day Notice For Non-Pavment of Premium

First Union National Bank
as Administrative Agent
201 S. College Street, l7th Floor
Charlotte, NC 28288-

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, THE ISSUING COMPANY WILL ENDEAVOR TO MAIL 30 DAYS WRITTEN NOTICE
TO THE CERTIFICATE HOLDER NAMED TO THE LEFT, BUT FAILURE TO MAIL SUCH NOTICE
SHALL IMPOSE NO OBLIGATION OR LIABILITY OF ANY KIND UPON THE COMPANY, ITS AGENTS
OR REPRESENTATIVES.

 

 

 

 

AUTHORIZED REPRESENTATIVE

ACORD 25–S(1/95)

 

 

 

 

© ACORD CORPORATION 1988

 

--------------------------------------------------------------------------------


 

POLICY NUMBER: 36354380

 

COMMERCIAL PROPERTY LIABILITY

 

THIS ENDORSEMENT CHANGES THE POLICY.  PLEASE READ IT CAREFULLY.

 

ADDITIONAL INSURED -

 

MORTGAGEE, ASSIGNEE OR RECEIVER

 

This endorsement modifies insurance provided under the following:

 

COMMERCIAL GENERAL LIABILITY COVERAGE PART

 

SCHEDULE

Name of Person or Organization:

 

First Union National Bank
as Administrative Agent
201 S. College Street, 17th Floor
Charlotte, NC 28288

 

Designation of Premises:

 

Re: All Locations - see attached list         Certificate Holder is named as
Additional Insured to the General Liability per the attached form.

 

entry appears above, information required to complete this endorsement will be
shown in the Declarations as applicable to this endorsement.)

 

1.                WHO IS AN INSURED (Section II) is amended to include as an
insured the person(s) or organization(s) shown in the Schedule but only with
respect to their liability as mortgagee, assignee, or receiver and arising out
of the ownership, maintenance, or use of the premises by you and shown in the
Schedule.

 

2.                This insurance does not apply to structural alterations, new
construction and demolition operations performed by or for that person or
organization.

 

CG 20 18 11 85

 

Copyright, Insurance Service Office, Inc. 1984

 

 

 

--------------------------------------------------------------------------------


 

IV. LOCATION SCHEDULE

 

#

ADDRESS

 

OCCUPANCY

1)

1035 Cindy Lane

Carpinteria, CA 93013

BioEnterics Corp.

 

 

 

 

2)

10760 Oak Shadow Avenue

Las Vegas, NV 89144

Inamed Corporation

 

 

 

 

3)

3753 Howard Hughes Pkwy #310

Las Vegas, NV 89109

Leased to Others

 

 

 

 

4)

871 Grier Drive

Las Vegas, NV 89119

????

 

 

 

 

5)

1160 Mark Avenue

Carpinteria, CA 93013

McGhan Medical Corp.

 

 

 

 

6)

5511 Ekwill Street

Santa Barbara, CA 93111

McGhan Medical Corp.

 

 

 

 

7)

5531 Ekwill Street

Santa Barbara, CA 93111

McGhan Medical Corp.

 

 

 

 

8)

5551 Ekwill Street

Santa Barbara, CA 93111

McGhan Medical Corp.

 

 

 

 

9)

5571 Ekwill Street

Santa Barbara, CA 93111

McGhan Medical Corp.

 

 

 

 

10)

5540 Ekwill St. (700 Ward Dr.)

Santa Barbara, CA 93111

McGhan Medical Corp.

 

 

 

 

11)

5520 Ekwill Street

Santa Barbara, CA 93111

McGhan Medical Corp.

 

 

 

 

12)

600 Pine Avenue

Santa Barbara, CA 93111

McGhan Medical Corp.

 

 

 

 

13)

460 Ward Drive

Santa Barbara, CA 93111

McGhan Medical Corp.

 

 

 

 

14)

1125 Mark Avenue

Carpinteria, CA 93013

BioEnterics

 

--------------------------------------------------------------------------------


 

15)

11 Penn Plaza, Suite 946

New York, NY 10001

Inamed Corporation

 

 

 

 

16)

71 S. Los Carneros Road

Santa Barbara, CA 93111

Inamed Corporation

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of the 21st day of August,
2000 (this “Amendment”), is made among INAMED CORPORATION, a Delaware
corporation (the “Borrower”), the Required Lenders (as defined in the Credit
Agreement referred to below), and FIRST UNION NATIONAL BANK, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).

 

RECITALS

 

A.            The Borrower, the Administrative Agent, certain banks and other
financial institutions or entities, Bear, Stearns & Co. Inc., as Lead Arranger,
GMAC Commercial Credit LLC, as Documentation Agent, and Bear Stearns Corporate
Lending Inc., as Syndication Agent, are parties to a Credit Agreement, dated as
of February 1, 2000 (the “Credit Agreement”), providing for the availability of
certain credit facilities to the Borrower upon the terms and conditions set
forth therein. Capitalized terms used herein without definition shall have the
meanings given to them in the Credit Agreement.

 

B.            The Borrower has requested an amendment to the Credit Agreement,
and the Required Lenders have agreed to make such amendment upon the terms and
conditions set forth herein.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.            Definitions.  The following defined term is hereby added to the
Credit Agreement in proper alphabetical order:

 

“First Amendment Effective Date”  has the meaning given to such term in the
First Amendment to Credit Agreement dated as of August 21, 2000 among the
Borrower, the Administrative Agent and the Required Lenders.

 

2.                                       Restricted Payments.  Subsection (d) of
Section 7.6 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

“(d)         so long as no Default or Event of Default shall have occurred and
be continuing, the Borrower may purchase its common stock; provided that the
aggregate amount of such purchases of the Borrower during any fiscal year may
not exceed an amount equal to 25% of Consolidated Domestic Net Income for the
two immediately preceding fiscal years of the Borrower; but provided further
that (x) subject to clauses (y) and (z) below, the Borrower may make additional

 

--------------------------------------------------------------------------------


 

purchases of its common stock in an aggregate amount not exceeding $25,000,000
from and after the First Amendment Date during the term of this Agreement; (y)
in no event shall the Borrower effect purchases of its common stock pursuant to
this subsection (d) in an aggregate amount exceeding $50,000,000 during the term
of this Agreement, and (z) if Consolidated Domestic Net Income is negative
during any fiscal year, the Borrower shall not be permitted to purchase its
common stock pursuant to this subsection (d) during the next succeeding fiscal
year.”

 

3.             Representations and Warranties.  The Borrower hereby represents
and warrants as follows:

 

(a)           Each of the representations and warranties contained in the Credit
Agreement and in the other Loan Documents is true and correct in all material
respects on and as of the date hereof and will be true and correct in all
material respects on and as of the Amendment Effective Date (as hereinafter
defined) and after giving effect to this Amendment with the same effect as if
made on and as of such date (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date).

 

(b)           On and as of the date hereof, no Default or Event of Default has
occurred and is continuing, and on and as of the Amendment Effective Date and
after giving effect to this Amendment, no Default or Event of Default will have
occurred and be continuing.

 

4.             Amendment Fee.  As a condition to the effectiveness of this
Amendment and in consideration of the amendments effected hereby, the Borrower
shall have paid to the Administrative Agent, for the account of each Lender that
has executed and delivered this Amendment to the Administrative Agent by 12:00
p.m. on August 21, 2000, a fee for such Lender equal to 0.125% of the sum of (i)
such Lender’s aggregate outstanding Term Loans, if any, plus (ii) such Lender’s
Revolving Commitment, if any.

 

5.             Effect of Amendment.  From and after the Amendment Effective
Date, all references to the Credit Agreement set forth in any other Loan
Document or other agreement or instrument shall, unless otherwise specifically
provided, be references to the Credit Agreement as amended by this Amendment and
as may be further amended, modified, restated or supplemented from time to time.
This Amendment is limited as specified and shall not constitute or be deemed to
constitute an amendment, modification or waiver of any provision of the Credit
Agreement except as expressly set forth herein. Except as expressly amended
hereby, the Credit Agreement shall remain in full force and effect in accordance
with its terms.

 

6.             Governing Law.  This Amendment shall be governed by and construed
and enforced in accordance with the laws of the State of New York (without
regard to the conflicts of law provisions thereof).

 

7.             Severability.  To the extent any provision of this Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting

 

2

--------------------------------------------------------------------------------


 

or invalidating such provision in any other Jurisdiction or the remaining
provisions of this Amendment in any jurisdiction.

 

8.             Successors and Assigns.  This Amendment shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto.

 

9.             Construction.  The headings of the various sections and
subsections of this Amendment have been inserted for convenience only and shall
not in any way affect the meaning or construction of any of the provisions
hereof.

 

10.           Counterparts; Effectiveness.  This Amendment may be executed in
any number of counterparts and by different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. This
Amendment shall become effective on the date (the “Amendment Effective Date”)
upon which the Administrative Agent shall have received (i) an executed
counterpart hereof from each of the Borrower and the Required Lenders and (ii)
the fee required by Section 4 hereof.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

 

INAMED CORPORATION

 

 

 

 

By:

/s/ David E. Bamberger

 

 

 

David E. Bamberger

 

Title:

Senior Vice President and Secretary

 

 

 

 

FIRST UNION NATIONAL BANK, as

 

Administrative Agent and as a Lender

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

 

Title:

SVP

 

 

4

--------------------------------------------------------------------------------


 

 

ARCHIMEDES FUNDING III, LTD.

 

By ING Capital Advisors LLC, as Collateral Manager

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------


 

 

BEAR STEARNS CORPORATE LENDING INC.

 

 

 

By:

/s/ Vic Bulzacchelli

 

 

 

Name:

Vic Bulzacchelli

 

 

 

Title:

Managing Director

 

 

6

--------------------------------------------------------------------------------


 

 

BLACK DIAMOND CLO 2000-1 LTD.

 

 

 

By:

/s/ David Dyer

 

 

 

Name:

DAVID DYER

 

 

 

Title:

Director

 

 

7

--------------------------------------------------------------------------------


 

 

BLACK DIAMOND CLO 1998-1 LTD.

 

 

 

By:

/s/ John H. Cullinane

 

 

 

Name:

John H. Cullinane

 

 

 

Title:

Director

 

 

8

--------------------------------------------------------------------------------


 

 

FC-CBO II LIMITED

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

Name:

[ILLEGIBLE]

 

 

 

Title:

Collateral Manager

 

 

9

--------------------------------------------------------------------------------


 

 

FC-CBO III LIMITED

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

Name:

[ILLEGIBLE]

 

 

 

Title:

Collateral Manager

 

 

10

--------------------------------------------------------------------------------


 

 

FIRST DOMINION FUNDING I

 

 

 

By:

/s/ John G. Popp

 

 

 

Name:

JOHN G. POPP

 

 

 

Title:

MANAGING DIRECTOR

 

 

11

--------------------------------------------------------------------------------


 

 

FIRST DOMINION FUNDING II

 

 

 

By:

/s/ John G. Popp

 

 

 

Name:

JOHN G. POPP

 

 

 

Title:

MANAGING DIRECTOR

 

 

12

--------------------------------------------------------------------------------


 

 

FOOTHILL CAPITAL CORPORATION

 

 

 

By:

/s/ M. E. Stearns

 

 

 

Name:

M.E. STEARNS

 

 

 

Title:

Sr. Vice President

 

 

13

--------------------------------------------------------------------------------


 

 

GMAC COMMERCIAL CREDIT LLC

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

Name:

 

 

 

 

Title:

SVP

 

 

14

--------------------------------------------------------------------------------


 

 

KZH ING-1 LLC

 

 

 

By:

/s/ Nicholas Lucente

 

 

 

Name:

NICHOLAS LUCENTE

 

 

 

Title:

AUTHORIZED AGENT

 

 

15

--------------------------------------------------------------------------------


 

 

KZH ING-2 LLC

 

 

 

By:

/s/ Nicholas Lucente

 

 

 

Name:

NICHOLAS LUCENTE

 

 

 

Title:

AUTHORIZED AGENT

 

 

16

--------------------------------------------------------------------------------


 

 

KZH ING-3 LLC

 

 

 

 

By:

/s/ Nicholas Lucente

 

 

 

Name:

NICHOLAS LUCENTE

 

 

 

Title:

AUTHORIZED AGENT

 

 

17

--------------------------------------------------------------------------------


 

 

LONGHORN CDO (CAYMAN) LTD.

 

By Merrill Lynch Investment Managers, L.P.

 

As Investment Advisor

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

Name:

 

 

 

 

Title:

 

 

 

18

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY DEAN WITTER PRIME INCOME TRUST

 

 

 

By:

/s/ Sheila Finnerty

 

 

 

Name:

Sheila Finnerty

 

 

 

Title:

Senior Vice President

 

 

19

--------------------------------------------------------------------------------


 

 

NORTHWOODS CAPITAL, LIMITED

 

By Angelo, Gordon & Co., L.P., as Collateral Manager

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

Name:

 

 

 

 

Title:

 

 

 

20

--------------------------------------------------------------------------------


 

 

NORTHWOODS CAPITAL II, LIMITED

 

By Angelo, Gordon & Co., L.P., as Collateral Manager

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

Name:

 

 

 

 

Title:

 

 

 

21

--------------------------------------------------------------------------------


 

 

PACIFICA PARTNERS I, L.P.

 

By Imperial Credit Asset Management as its Investment

 

Manager

 

 

 

By:

/s/ Sean R. Walker

 

 

 

Name:

Sean R. Walker

 

 

 

Title:

Vice President

 

 

22

--------------------------------------------------------------------------------


 

 

SEQUILS-ING I (HBDGM), LTD.

 

By ING Capital Advisors LLC, as Collateral Manager

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

23

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (NEW YORK), INC.

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

Name:

[ILLEGIBLE]

 

 

 

Title:

VICE PRESIDENT

 

 

24

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO CREDIT AGREEMENT

AND WAIVER

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND WAIVER, dated as of the 22nd day
of November, 2000 (this “Amendment and Waiver”), is made by and among INAMED
CORPORATION, a Delaware corporation (the “Borrower”), the Required Lenders (as
defined in the Credit Agreement referred to below), and FIRST UNION NATIONAL
BANK, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

 

RECITALS

 

A.            The Borrower, the Administrative Agent, certain banks and other
financial institutions or entities, Bear, Stearns & Co. Inc., as Lead Arranger,
GMAC Commercial Credit LLC, as Documentation Agent, and Bear Stearns Corporate
Lending Inc., as Syndication Agent, are parties to a Credit Agreement, dated as
of February 1, 2000 (the “Credit Agreement”), providing for the availability of
certain credit facilities to the Borrower upon the terms and conditions set
forth therein. Capitalized terms used herein without definition shall have the
meanings given to them in the Credit Agreement.

 

B.            The Borrower has requested that the Administrative Agent and the
Required Lenders waive certain violations of the Credit Agreement resulting from
an investment by the Borrower and from the settlement of certain patent
infringement litigation, and has also requested that Section 7.7 of the Credit
Agreement be amended to accommodate a Capital Expenditure that the Borrower has
committed to make in connection with the settlement. The Administrative Agent
and the Lenders have agreed to effect such waivers and amendment upon the terms
and conditions set forth herein.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

 

AMENDMENT

 

1.1           Amendment to Section 7.7.  Section 7.7 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“Make or commit to make any Capital Expenditure, except (i) Capital Expenditures
of the Borrower and its Subsidiaries in the ordinary course of business not
exceeding (A) an aggregate amount of $20,000,000 during the fiscal years of the
Borrower ending December 31, 2000 and December 31, 2001,

 

--------------------------------------------------------------------------------


 

provided that no more than $15,000,000 of such amount shall be expended in
either such fiscal year and (B) $7,500,000 during any fiscal year of the
Borrower occurring thereafter, and (ii) a Capital Expenditure of the Borrower in
the fiscal year ending December 31, 2000, in an aggregate principal amount not
exceeding $30,000,000, in connection with the settlement of certain patent
infringement litigation among the Borrower, its subsidiary McGhan Medical
Corporation and Medical Products Development, Inc.”

 

ARTICLE II

 

WAIVERS

 

2.1           Investment in Reconstructive Technologies.  On October 24, 2000,
the Borrower invested $3,001,050 in Reconstructive Technologies, Inc., a
Delaware corporation (“RTI”), in exchange for 1,755,000 shares of preferred
stock in RTI convertible into common stock constituting 15% of the common stock
of RTI (the “RTI Investment”), in violation of Section 7.8 of the Credit
Agreement. The Required Lenders hereby waive any Default or Event of Default
under Section 7.8 of the Credit Agreement arising from the RTI Investment,
provided that the Borrower delivers to the Administrative Agent, within five (5)
Business Days of the Amendment Effective Date (as defined below), (i) stock
certificates evidencing the preferred stock received by the Borrower in
connection with the RTI Investment, together with undated assignments separate
from certificate for each such certificate, duly executed in blank; (ii) updated
Schedules 2 and 6 to the Guarantee and Collateral Agreement evidencing the
pledge pursuant thereto to the Administrative Agent, for the benefit of the
Lenders, of such preferred stock and of the intellectual property rights granted
to the Borrower by RTI under that certain License Agreement effective October
24, 2000 between RTI and the Borrower (the “License Agreement”); and (iii)
written consent by RTI to the pledge of intellectual property rights described
in clause (ii), which pledge is expressly prohibited by Section 14.01 of the
License Agreement absent consent.

 

2.2           Settlement Agreement with Medical Products Development. On
September 30, 2000, the Borrower executed an agreement with Medical Products
Development, Inc. (“MPDI and such agreement, the “MPDI Settlement”) pursuant to
which the Borrower agreed to pay $30,000,000 to MPDI in six installments in
exchange for title to certain patents and settlement of an action brought by
MPDI against the Borrower and its subsidiary McGhan Medical Corporation alleging
infringement of those patents. On October 16, 2000, pursuant to the terms of the
MPDI Settlement, the Borrower made the initial installment payment of $6,000,000
and issued promissory notes to MPDI in the aggregate principal amount of
$24,000,000, representing the remaining amount of the settlement. Such
promissory notes constitute Indebtedness of the Borrower that is not permitted
by Section 7.2 of the Credit Agreement; and the commitment by the Borrower to
pay $30,000,000 for the patents, which the Borrower intends to treat as capital
assets, violates Section 7.7 of the Credit Agreement (as such Section was in
effect immediately prior to giving effect to the amendment set forth in Section
1.1 above). The Required Lenders hereby waive any Default or Event of Default
under Section 7.2 and Section 7.7 of the Credit Agreement (as such Section was
in effect immediately prior to giving effect to the amendment thereto set forth
in Section 1.1 above) arising from the MPDI Settlement.

 

2

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders as follows:

 

3.1           Representations and Warranties. After giving effect to this
Amendment and Waiver, each of the representations and warranties of the Borrower
contained in the Credit Agreement and in the other Credit Documents is true and
correct on and as of the date hereof with the same effect as if made on and as
of the date hereof (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty was true and correct as of such date).

 

3.2            No Default. After giving effect to this Amendment and Waiver, no
Default or Event of Default has occurred and is continuing.

 

ARTICLE IV

 

MISCELLANEOUS

 

4.1           Amendment Fee. As a condition to the effectiveness of this
Amendment and Waiver and in consideration of the amendment and waivers effected
hereby, the Borrower shall have paid to the Administrative Agent, for the
account of each Lender that has executed and delivered this Amendment to the
Administrative Agent by 12:00 p.m. on November 22, 2000, a fee for such Lender
equal to 0.125% of the sum of (i) such Lender’s aggregate outstanding Term
Loans, if any, plus (ii) such Lender’s Revolving Commitment, if any.

 

4.2           Counteparts; Effectiveness. This Amendment and Waiver may be
executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument. This Amendment and Waiver shall become effective on the date (the
“Amendment Effective Date”) upon which the Administrative Agent shall have
received (i) an executed counterpart hereof from each of the Borrower and the
Required Lenders and (ii) the fee required by Section 4.1 hereof.

 

4.3           Effect of Amendment. From and after the Amendment Effective Date,
all references to the Credit Agreement set forth in any other Credit Document or
other agreement or instrument shall, unless otherwise specifically provided, be
references to the Credit Agreement as amended by this Amendment and Waiver and
as may be further amended, modified, restated or supplemented from time to time.
This Amendment and Waiver is limited as specified and shall not constitute or be
deemed to constitute an amendment, modification or waiver of any provision of
the Credit Agreement except as expressly set forth herein. Except as expressly
amended hereby, the Credit Agreement shall remain in full force and effect in
accordance with its terms.

 

3

--------------------------------------------------------------------------------


 

4.4            Governing Law. This Amendment shall be governed by and construed
and enforced in accordance with the laws of the State of New York.

 

4.5           Severability. To the extent any provision of this Amendment and
Waiver is prohibited by or invalid under the applicable law of any jurisdiction,
such provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Amendment and Waiver in any jurisdiction.

 

4.6           Successors and Assigns. This Amendment and Waiver shall be binding
upon, inure to the benefit of and be enforceable by the respective successors
and permitted assigns of the parties hereto.

 

4.7           Construction. The headings of the various sections and subsections
of this Amendment and Waiver have been inserted for convenience only and shall
not in any way affect the meaning or construction of any of the provisions
hereof.

 

[remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
be executed by their duly authorized officers as of the date first above
written.

 

 

INAMED CORPORATION

 

 

 

By:

/s/ Michael J. Doty

 

 

 

Name:

MICHAEL J. DOTY

 

 

 

Title:

SVP & CFO

 

 

 

FIRST UNION NATIONAL BANK, as

 

Administrative Agent and as a Lender

 

 

 

By:

/s/ Joyce Barry

 

 

 

Name:

Joyce Barry

 

 

 

Title:

Senior Vice President

 

 

 

 

and Managing Director

 

 

 

ARCHIMEDES FUNDING III, LTD.

 

By ING Capital Advisors LLC, as Collateral Manager

 

 

 

By:

/s/ Helen Y. Rhee

 

 

 

Name:

Helen Y. Rhee

 

 

 

Title:

Vice President & Portfolio Manager

 

 

 

BEAR STEARNS CORPORATE LENDING INC.

 

 

 

By:

/s/ Victor F. Bulzacchelli

 

 

 

Name:

Victor F. Bulzacchelli

 

 

 

Title:

Managing Director

 

 

 

BLACK DIAMOND CLO 2000-1 LTD.

 

 

 

By:

/s/ David Dyer

 

 

 

Name:

David Dyer

 

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------


 

 

BLACK DIAMOND CLO 1998-1 LTD.

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

FC-CBO II LIMITED

 

 

 

By:

/s/ Mike McCarthy

 

 

 

Name:

Mike McCarthy

 

 

 

Title:

Manager

 

 

 

FC-CBO III LIMITED

 

 

 

By:

/s/ Mike McCarthy

 

 

 

Name:

Mike McCarthy

 

 

 

Title:

Manager

 

 

 

FIRST DOMINION FUNDING I

 

 

 

By:

/s/ John G. Popp

 

 

 

Name:

John G. Popp

 

 

 

Title:

Managing Director

 

 

 

FIRST DOMINION FUNDING II

 

 

 

By:

/s/ John G. Popp

 

 

 

Name:

John G. Popp

 

 

 

Title:

Managing Director

 

 

 

FOOTHILL CAPITAL CORPORATION

 

 

 

By:

/s/ M. E. Stearns

 

 

 

Name:

M. E. Stearns

 

 

 

Title:

Sr. Vice President

 

 

6

--------------------------------------------------------------------------------


 

 

GMAC COMMERCIAL CREDIT LLC

 

 

 

By:

/s/ Frank Imperato

 

 

 

Name:

Frank Imperato

 

 

 

Title:

Senior Vice President

 

 

 

KZH ING-1 LLC

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

KZH ING-2 LLC

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

KZH ING-3 LLC

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

MORGAN STANLEY DEAN WITTER PRIME INCOME TRUST

 

 

 

By:

/s/ PETER GEWIRTZ

 

 

 

Name:

PETER GEWIRTZ

 

 

 

Title:

VICE PRESIDENT

 

 

 

NEEHMAN CLO, LTD.

 

 

 

By:

/s/ Helen Y. Rhee

 

 

 

Name:

Helen Y. Rhee

 

 

 

Title:

Vice President & Portfolio Manager

 

 

7

--------------------------------------------------------------------------------


 

 

NORTHWOODS CAPITAL LIMITED

 

By Angelo, Gordon & Co., L.P., as Collateral Manager

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

NORTHWOODS CAPITAL II LIMITED

 

By Angelo, Gordon & Co., L.P., as Collateral Manager

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

PACIFICA PARTNERS 1, L.P.

 

By Imperial Credit Asset Management as its Investment

 

Manager

 

 

 

By:

/s/ Sean R. Walker

 


 


 


NAME:


SEAN R. WALKER


 

 

 

Title:

Vice President

 

 

 

SEQUILS-ING I (HBDGM), LTD.

 

By ING Capital Advisors LLC, as Collateral Manager

 

 

 

By:

/s/ Helen Y. Rhee

 

 

 

Name:

Helen Y. Rhee

 

 

 

Title:

Vice President & Portfolio Manager

 

 

 

SWISS LIFE US RAINBOW LIMITED

 

 

By:

ING Capital Advisors LLC

 

 

 

 

as Investment Manager

 

 

 

 

 

 

 

By:

/s/ Helen Y. Rhee

 

 

 

Name:

Helen Y. Rhee

 

 

 

Title:

Vice President & Portfolio Manager

 

 

 

TORONTO DOMINION (NEW YORK), INC.

 

 

 

By:

/s/ Stacey Malek

 

 

 

Name:

Stacey Malek

 

 

 

Title:

Vice President

 

 

8

--------------------------------------------------------------------------------


[PAGE ONE (1) IS MISSING]

 

--------------------------------------------------------------------------------


 

provided, that from and after the date which is six months after the Third
Amendment Effective Date, the Applicable Margin will be determined pursuant to
the Pricing Grid.

 

“Commitment”: as to any Lender, the sum of the Aggregate Term Commitment and the
Revolving Commitment of such Lender.

 

“Facility”: each of (a) the Aggregate Term Commitments and the Aggregate Term
Loans made thereunder (the “Aggregate Term Facility”) and (b) the Revolving
Commitments and the extensions of credit made thereunder (the “Revolving
Facility”, and together with the Aggregate Term Facility, the “Facilities”).

 

(b)           by deleting each reference to “Term Loans” in the definitions of
“Consolidated Fixed Charges”, “Excess Domestic Cash Flow”, “Interest Period”,
“Majority Facility Lenders”, “Reinvestment Deferred Amount”, and “Required
Lenders” and substituting in lieu thereof a reference to “Aggregate Term Loans”.

 

(c)           by deleting the reference to “Term Loans” and “Closing Date” in
the definition of “Aggregate Exposure” and substituting in lieu thereof a
reference to “Aggregate Term Loans” and “Third Amendment Effective Date”,
respectively.

 

(d)           (i) by adding after the words “(e) any other non-cash charges,” in
the definition of “Consolidated EBITDA” the following: “and (f) the cash
restructuring charges of (1) $5,600,000 recorded in the first quarter of the
Borrower’s fiscal year ending December 31, 2001, (2) up to $2,800,000 recorded
in the period from the Third Amendment Effective Date through the 12 month
anniversary thereof, and (3) $600,000 to be recorded in future periods,” and
(ii) by deleting the word “and” before the words “(e) any other non-cash
charges,” and substituting in lieu thereof, a comma.

 

(e)           by adding the following new definitions in the proper alphabetical
order:

 

“Additional Term Commitment”: as to any Lender, the obligation of such Lender,
if any, to make an Additional Term Loan to the Borrower hereunder in a principal
amount not to exceed the amount set forth under the heading “Additional Term
Commitment” opposite such Lender’s name on Schedule 1.1B. The original aggregate
amount of the Additional Term Commitments is $25,000,000.

 

“Additional Term Lender”: each Lender that has an Additional Term Commitment or
is the holder of an Additional Term Loan.

 

“Additional Term Loan”: as defined in Subsection 2A.1.

 

“Additional Term Percentage”: as to any Additional Term Lender at any time, the
percentage which such Lender’s Additional Term Commitment

 

2

--------------------------------------------------------------------------------


 

then constitutes of the Additional Term Commitment or, at any time after the
Third Amendment Effective Date, the percentage which the aggregate principal
amount of such Lender’s Additional Term Loans then outstanding constitutes of
the aggregate principal amount of the Additional Term Loans then outstanding).

 

“Aggregate Term Commitment”: as to any Lender, its Term Commitment and
Additional Term Commitment.

 

“Aggregate Term Lender”: a Term Lender or Additional Term Lender.

 

“Aggregate Term Loans”: as to any Lender, its Term Loans and Additional Term
Loans.

 

“Aggregate Term Note”: as referred to in Exhibit G-1 hereto.

 

“Aggregate Term Percentage”: collectively, the Term Percentage and the
Additional Term Percentage.

 

“ERP Expenditure Amount”: as defined in Subsection 7.7 hereto.

 

“Permitted Purchase Amount”: as defined in Subsection 7.6(b) hereto.

 

“Third Amendment”: the Third Amendment, dated May 16, 2001, to this Agreement.

 

“Third Amendment Effective Date”: the Third Amendment Effective Date under the
Third Amendment to this Agreement (which date is as of May 16, 2001).

 

2.2           Addition of New Subsection. The Credit Agreement is hereby amended
by adding a new Section between Sections 2 and 3 to read in its entirety as
follows:

 

“2A.1      Additional Term Commitments. Subject to the terms and conditions
hereof, each Additional Term Lender severally agrees to make a term loan (an
“Additional Term Loan”) to the Borrower on the Third Amendment Effective Date in
an amount equal to the amount of the Additional Term Commitment of such Lender;
provided that the failure of any Lender to make any Additional Term Loan
required to be made by it shall not relieve any other Lender if its obligations
to make an Additional Term Loan hereunder. The Additional Term Loans may from
time to time be Eurodollar Loans or Base Rate Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Subsections
2.A.2 and 2.12.

 

2A.2        Procedure for Additional Term Loan Borrowing. The Borrower shall
give the Administrative Agent irrevocable written notice (which notice must be
received by the Administrative Agent prior to 10.00 A.M., Charlotte, North
Carolina time, one Business Day prior to the anticipated Third Amendment
Effective Date) requesting that

 

3

--------------------------------------------------------------------------------


 

the Additional Term Lenders make the Additional Term Loans on the Third
Amendment Effective Date. The Additional Term Loans made on the Third Amendment
Effective Date shall initially be Base Rate Loans. Upon receipt of such notice
the Administrative Agent shall promptly notify each Additional Term Lender
thereof. Not later than 12:00 Noon, Charlotte, North Carolina time, on the Third
Amendment Effective Date each Additional Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Additional Term Loan to be made by such Lender. The
Administrative Agent shall credit the account of the Borrower on the books of
such office of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Additional Term Lenders in
immediately available funds.

 

2A.3        Repayment of Additional Term Loans. The Additional Term Loan of each
Additional Term Lender shall mature in 15 consecutive quarterly installments,
commencing on June 30, 2001, each of which shall be in an amount equal to such
Additional Term Lender’s Additional Term Percentage multiplied by the amount set
forth below opposite such installment.

 

Installment

 

Principal Amount

 

June 30, 2001

 

$

63,291.00

 

September 30, 2001

 

$

63,291.00

 

December 31, 2001

 

$

63,291.00

 

March 31, 2002

 

$

63,291.00

 

June 30, 2002

 

$

63,291.00

 

September 30, 2002

 

$

63,291.00

 

December 31, 2002

 

$

63,291.00

 

March 31, 2003

 

$

63,291.00

 

June 30, 2003

 

$

63,291.00

 

September 30, 2003

 

$

63,291.00

 

December 31, 2003

 

$

63,291.00

 

March 31, 2004

 

$

6,075,949.75

 

June 30, 2004

 

$

6,075,949.75

 

September 30, 2004

 

$

6,075,949.75

 

January 31, 2005

 

$

6,075,949.75

 

 

2A.4        Use of Proceeds. The proceeds of the Additional Term Loans shall be
used to refinance Revolving Loans, to make Capital Expenditures, to provide for
working capital needs, and to pay related fees and expenses related to the
Additional Term Loans and the Third Amendment.”

 

2.3           Amendment to Subsections 2.10, 2.11 and 6.9.  Subsections 2.10,
2.11, and 6.9 of the Credit Agreement are hereby amended by deleting each
reference to “Term Loans” in each of such subsections and substituting in lieu
thereof a reference to “Aggregate Term Loans”.

 

4

--------------------------------------------------------------------------------


 

2.4           Amendment to Subsection 2.17(b). Subsection 2.17(b) of the Credit
Agreement is hereby amended by deleting the terms “Term Lenders” and “Term
Loans” each time they appear in such subsection and substituting in lieu thereof
the terms “Aggregate Term Lenders” and “Aggregate Term Loans”, respectively.

 

2.5           Amendment to Subsection 2.23.  Subsection 2.23 of the Credit
Agreement is hereby amended by deleting the term “Term Loans” each time it
appears in such subsection and substituting in lieu thereof the term “Aggregate
Term Loans”.

 

2.6           Amendment to Subsection 7.1(b).  Subsection 7.1 of the Credit
Agreement is hereby amended by deleting paragraph (b) of such subsection in its
entirety and substituting in lieu thereof the following new paragraph:

 

“(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower to be less than 1.25 to 1.00, in the case of any such period ending on
or prior to December 31, 2002, and 1.50 to 1.00 thereafter.”

 

2.7           Amendments to Section 7.6.  Subsection 7.6 of the Credit Agreement
is hereby amended by:

 

(a)(i)   adding the words “until the first date after December 3l, 2001 on which
the Consolidated Leverage Ratio is less than or equal to 1.24 to 1.00 and (ii)
$15,000,000 thereafter.” after the reference to the amount “$5,000,000” in
paragraph (b) thereof; (ii) deleting the words “a single purchase” in paragraph
(b) thereof and substituting in lieu thereof the words “aggregate purchases”;
and (iii) by deleting the words “common stock or common stock options” and
substituting in lieu thereof the words “common stock, common stock options or
common stock warrants”;

 

(b)   deleting all the words following “so long as no Default or Event of
Default shall have occurred and be continuing,” in paragraph (d) thereof and
substituting in lieu thereof the words “(1) after the Third Amendment Effective
Date, the Borrower may purchase up to $5,00,000 of its common stock (the
“Permitted Purchase Amount”), provided that on the date of any purchase, the
Consolidated Leverage Ratio is less than or equal to 1.80 to 1.00 on a pro forma
basis; (2) six months after the Third Amendment Effective Date, the Permitted
Purchase Amount shall be increased by $5,000,000 to a total of $10,000,000,
provided that on the date of any purchase that occurs after the six month
anniversary of the Third Amendment Effective Date, the Consolidated Leverage
Ratio is less than or equal to 1.50 to 1.00 on a pro forma basis (3) after
December 31, 2001, the Permitted Purchase Amount shall be increased to
$25,000,000 minus the aggregate amount spent by the Borrower to purchase its
common stock from the First Amendment Effective Date through (but not including)
the Third Amendment Effective Date, provided that the Consolidated Leverage
Ratio is less than or equal to 1.24 to 1.00 on December 31, 2001.
Notwithstanding any of the foregoing, if on December 31, 2001, the Consolidated
Leverage Ratio is greater than 1.24 to 1.00, the Borrower may no longer purchase
its common stock until the date on which the Consolidated Leverage Ratio is less
than or equal to 1.24 to 1.00.”

 

5

--------------------------------------------------------------------------------


 

2.8           Amendment to Section 7.7. Subsection 7.7 of the Credit Agreement
is hereby amended by deleting such subsection in its entirety and substituting
in lieu thereof the following new subsection:

 

"7.7  Capital Expenditures.  Make any Capital Expenditure, except Capital
Expenditures of the Borrower and its Subsidiaries in the ordinary course of
business not exceeding (i) an aggregate amount of $22,000,000 during the fiscal
year of the Borrower ending December 31, 2001; (ii) an aggregate amount of
$35,000,000 during the fiscal years of the Borrower ending December 31,2002 and
December 31, 2003, provided that no more than $22,000,000 of such amount shall
be expended in either such fiscal year, and (iii) an aggregate amount of
$11,000,000 during the fiscal year of the Borrower ending December 31, 2004;
provided further that, with respect to (i), (ii) and (iii) immediately above,
(a) no more than an aggregate amount of $16,000,000 shall be expended during the
fiscal years of the Borrower ending December 31, 2001 and December 31, 2002 for
Capital Expenditures relating to leasehold improvements and equipment with
respect to the Borrower's Los Cameros project Phase I through Phase III and
(b)(1) no more than an aggregate amount of $15,000,000 shall be expended during
the fiscal years of the Borrower ending December 31, 2001, December 31, 2002 and
December 31, 2003 for Capital Expenditures relating to the installation and
development of the Borrower's Enterprise Resource Program (the "ERP Expenditure
Amount"); (2) no such Capital Expenditures relating to the Borrower's Enterprise
Resources Program in the United States shall be made until the Borrower has
received written approval from the U.S. Food and Drug Administration that it may
manufacture breast implants at its Los Cameros Facility; and (3) the ERP
Expenditure Amount outside of the United States shall be limited to $3,000,000.
To the extent that actual Capital Expenditures relating to the Borrower's Los
Cameros facility or its Enterprise Resource Program are less than the applicable
aggregate amounts set forth in provisos (a) and (b)(1) to (i), (ii) and (iii) of
this Section, the aggregate amounts provided for in (ii) and (iii) of this
Section will be reduced by such unused amounts."

 

2.9           Amendments to Subsection 7.8.  Subsection 7.8 of the Credit
Agreement is hereby amended as follows:

 

(a)           by amending and restating paragraph (k) thereof in its entirety to
read as follows: "(k) [intentionally omitted]" and

(b)           by deleting the reference to the amount “$1,000,000” in paragraph
(n) and substituting in lieu thereof a reference to the amount “$5,000,000”.

 

2.10         Amendment to Subsection 10.1.  Subsection 10. 1 of the Credit
Agreement is hereby amended by deleting the references to the terms “Term Loan”,
“Term Loans” and “Term Facility” each time they appear in such subsection and
substituting in lieu thereof, the terms “Aggregate Term Loan”, “Aggregate Term
Loans” and “Aggregate Term Facility” respectively.

 

2.11         Amendment to Annex A.  Annex A of the Credit Agreement is hereby
amended by (a) deleting the reference to the term “Term Loans” and substituting
in lieu thereof

 

6

--------------------------------------------------------------------------------


 

the term "Aggregate Term Loans" and (b) deleting the Pricing Grid in its
entirety and substituting in lieu thereof the following:

 

Consolidated
Lcverage Ratio

 

Applicable Margin
for Eurodollar
Loans

 

Applicable
Margin for
Base Rate

Loans

 > 1.50 to 1.00

 

4.00%

 

3.00%

 

< 1.50 to 1.00

 

3.50%

 

2.50%

 

 

2.12         Amendment to Exhibit G-1 to the Credit Agreement.  Exhibit G- 1 of
the Credit Agreement is hereby amended by deleting the references to "Term
Note", and substituting in lieu thereof, a reference to “Aggregate Term Note”.

 

2.13         Addition of Schedule 1.1B to the Credit Agreement.  The Credit
Amendment is hereby amended by adding a new schedule thereto to be designated
Schedule 1.1B and to read in its entirety as set forth in Schedule 1.1B to this
Amendment.

 

2.14         Consent.  The Required Lenders hereby consent (a) that CUI
Corporation shall no longer be a guarantor under the Guarantee and Collateral
Agreement and (b) to the transfer by Inamed International Corp. to McGhan
Medical B.V. ("McGhan Medical") of all of the Capital Stock of McGhan Limited
(the "Transfer") and agree that the Transfer shall not be included for purposes
of determining compliance with the Dollar threshold in subsection 7.8(h).

 

2.15         Inactive Status of CUI Corporation.  (A) The Borrower covenants
that (i) as of the date hereof, CUI Corporation no longer conducts, transmits or
otherwise engages in any business or other operations, and does not own or lease
any property or assets and does not have any Liens, Indebtedness (except for
monies owed to the California Franchise Board) or Guarantee Obligations (other
than under the Guarantee and Collateral Agreement until the Third Amendment
Effective Date) and (ii) it will not permit CUI Corporation to conduct, transmit
or otherwise engage in any business or other operations, to own or lease any
property or assets, or to create, assume, incur or suffer to exist any Lien,
Indebtedness or Guarantee Obligation. (B) The Borrower covenants that any monies
owed by CUI Corporation to the California Franchise Board will be paid by the
Borrower when due.

 

2.16         Passive Holding Status of McGhan Medical.  The Borrower covenants
that it will not permit McGhan Medical to conduct, transmit or otherwise engage
in any business or other operations (other than holding the capital stock of its
Subsidiaries), to own or lease any property (other than holding the capital
stock of its Subsidiaries) or to create, assume, incur or suffer to exist, any
Lien, Indebtedness or Guarantee Obligation.

 

7

--------------------------------------------------------------------------------


 

[Page Missing]

 

8

--------------------------------------------------------------------------------


 

Loan Party, dated the Third Amendment Effective Date, as to the incumbency and
signature of the officers of such Subsidiaries acknowledging and consenting to
this Amendment, which certificate shall be reasonably satisfactory in form and
substance to the Arranger and shall be executed by the President or any Vice
President and the Secretary or any Assistant Secretary of each such Subsidiary.

 

(e)           Fees.  The Arranger, the Administrative Agent and the Lenders
shall have received the fees required to be received by them on or prior to the
Third Amendment Effective Date.

 

(f)            Legal Opinion.  The Arranger and the Administrative Agent shall
have received, with a counterpart for each Lender, the following executed legal
opinions:

 

(1)                                  the executed legal opinion of Skadden,
Arps, Slate, Meagher & Flom LLP, counsel to the Loan Parties, substantially in
the form of Exhibit A hereto;

 

(2)                                  the executed legal opinion of David
Bamberger, general counsel of the Loan Parties, substantially in the form of
Exhibit B hereto; and

 

(3)                                  the executed legal opinions of such special
and local counsel as may be required by the Arranger and the Administrative
Agent.

 

Each such legal opinion shall cover such matters incident to the transactions
contemplated by this Agreement as the Arranger and Administrative Agent may
reasonably require.

 

(g)           Updated Ratings.  The Arranger shall have received an updated
rating for the Facilities from Standard & Poor's Ratings Group and Moody's
Investors Service, Inc. of at least BB- and Ba3, respectively.

 

(h)           Representations and Warranties.  After giving effect to this
Amendment, each of the representations and warranties made by the Borrower and
the other Loan Parties in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of the Third Amendment Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date.  The
borrowing of the Additional Term Loans by the Borrower shall constitute a
representation and warranty by the Borrower that this condition has been
satisfied.

 

(i)            No Default.  No Default or Event of Default shall have occurred
and be continuing on the Third Amendment Effective Date.  The borrowing of the
Additional Term Loans by the Borrower shall constitute a representation and
warranty by the Borrower that this condition has been satisfied.

 

3.4           Continuing Effect; No Other Amendments.  Except as expressly
amended hereby, all of the terms and provisions of the Credit Agreement are and
shall remain in full force and effect.  The amendments provided for herein are
limited to the specific subsections of the Credit Agreement specified herein and
shall not constitute an amendment of, or any indication of the Arranger's, the
Administrative Agent's or the Lender's willingness to amend, any other

 

9

--------------------------------------------------------------------------------


 

provisions of the Credit Agreement or the same subsection for any other date or
time period (whether or not such other provisions or compliance with such
subsections for another date or time period are affected by the circumstances
addressed in this Amendment).

 

3.5           Expenses.  The Borrower agrees to pay and reimburse the Arranger
and the Administrative Agent for all reasonable costs and out-of-pocket expenses
incurred by the Arranger and the Admistrative Agent, respectively, in connection
with the preparation and delivery of this Amendment, including, without
limitation, the reasonable fees and disbursements of counsel to the Arranger.

 

3.6           Counterparts.  This Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile transmission), each
of which counterparts when so executed shall be an original, but all the
counterparts shall together constitute one and the same instrument.

 

3.7           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

3.8           Consent.  By signature below, each of the Subsidiary Guarantors
below acknowledges that the Guarantee and Collateral Agreement remains in full
force and effect, and that the Third Amendment is fully enforceable under the
Guarantee and Collateral Agreement.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

 

INAMED CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

FIRST UNION NATIONAL BANK, as

 

 

Administrative Agent and as a Lender

 

 

 

 

By:

/s/ Joyce L. Barry

 

 

 

Name:

Joyce L. Barry

 

 

 

Title:

SVP

 

 

 

BEAR STEARNS CORPORATE LENDING INC.,

 

as Syndication Agent and as a Lender

 

 

 

By:

/s/ Victor F. Bulzacchelli

 

 

 

Name:

Victor F. Bulzacchelli

 

 

 

Title:

Managing Director

 

 

11

--------------------------------------------------------------------------------


 

 

ARCHIMEDES FUNDING III, LTD.

 

 

 

 

 

By:

ING Capital Advisors LLC,

 

 

 

as Collateral Manager

 

 

 

 

By:

/s/ Steven Gorski

 

 

Name:

STEVEN GORSKI

 

 

Title:

VICE PRESIDENT &

 

 

 

 

SENIOR CREDIT ANALYST

 

 

 

NEMEAN CLO, LTD.

 

 

By:

ING Capital Advisors LLC,

 

 

 

as Investment Manager

 

 

 

 

By:

/s/ Steven Gorski

 

 

Name:

STEVEN GORSKI

 

 

Title:

VICE PRESIDENT &

 

 

 

 

SENIOR CREDIT ANALYST

 

 

 

SWISS LIFE US RAINBOW LIMITED

 

 

By:

ING Capital Advisors LLC,

 

 

 

as Investment Manager

 

 

 

 

By:

/s/ Steven Gorski

 

 

Name:

STEVEN GORSKI

 

 

Title:

VICE PRESIDENT &

 

 

 

 

SENIOR CREDIT ANALYST

 

 

 

SEQUILS-ING I (HBDGM), LTD.

 

 

By:

ING Capital Advisors LLC,

 

 

 

as Collateral Manager

 

 

 

 

By:

/s/ Steven Gorski

 

 

Name:

STEVEN GORSKI

 

 

Title:

VICE PRESIDENT &

 

 

 

 

SENIOR CREDIT ANALYST

 

 

12

--------------------------------------------------------------------------------


 

 

ARCHIMEDES FUNDING III, LTD.

 

By:

ING Capital Advisors LLC, as Collateral Manager

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

BLACK DIAMOND CLO 2000-1 LTD.

 

 

 

 

By:

/s/ David Dyer

 

 

 

Name:

David Dyer

 

 

 

Title:

Director

 

 

 

BLACK DIAMOND CLO 2000-1 LTD.

 

 

 

 

By:

/s/ John H. Cullinane

 

 

 

Name:

John H. Cullinane

 

 

 

Title:

Director

 

 

 

FC-CBO II LIMITED

 

 

 

 

By:

/s/ David Walsh

 

 

 

Name:

David Walsh

 

 

 

Title:

Collateral Manager

 

 

 

FC-CBO III LIMITED

 

 

 

 

By:

/s/ David Walsh

 

 

 

Name:

David Walsh

 

 

 

Title:

Collateral Manager

 

 

13

--------------------------------------------------------------------------------


 

 

FIRST DOMINION FUNDING I

 

 

 

 

By:

/s/ DAVID H. LERNER

 

 

 

Name:

DAVID H. LERNER

 

 

 

Title:

AUTHORIZED SIGNATORY

 

 

 

FIRST DOMINION FUNDING II

 

 

 

 

By:

/s/ DAVID H. LERNER

 

 

 

Name:

DAVID H. LERNER

 

 

 

Title:

AUTHORIZED SIGNATORY

 

 

 

FOOTHILL CAPITAL CORPORATION

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

FOOTHILL INCOME TRUST II L.P.

 

By:

FIT II EP, LLC, its General Partner

 

 

 

 

 

By:

/s/ Dennis R. Ashner

 

 

 

Name:

Dennis R. Ashner

 

 

 

Title:

Managing Member

 

 

 

GMAC COMMERCIAL CREDIT LLC

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

KZH ING-1 LLC

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

14

--------------------------------------------------------------------------------


 

 

KZH ING-2 LLC

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

KZH ING-3 LLC

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

MORGAN STANLEY DEAN WITTER PRIME

 

INCOME TRUST

 

 

 

 

By:

/s/ Sheila A. Finnerry

 

 

 

Name:

Sheila A. Finnerry

 

 

 

Title:

Senior Vice President

 

 

 

NEMEAN CLO, LTD

 

By:

ING Capital Advisors LLC

 

 

 

As Investment Manager

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

NORTHWOODS CAPITAL, LIMITED

 

By:

Angelo, Gordon & Co., L.P., as Collateral Manager

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

15

--------------------------------------------------------------------------------


 

 

TORONTO-DOMINION (NEW YORK), INC.

 

 

 

 

By:

/s/ Stacey Malek

 

 

 

Name:

STACEY MALEK

 

 

 

Title:

VICE PRESIDENT

 

 

 

[Inamed Third Amendment Signature Page]

 

16

--------------------------------------------------------------------------------


 

Acknowledged and Consented to:

 

BIODERMIS CORPORATION

BIOENTERICS CORPORATION

BIOPLEXUS CORPORATION

AEI INC, FORMERLY COLLAGEN AESTHETICS INTERNATIONAL, INC.

COLLAGEN AESTHETICS, INC.

FLOWMATRIX CORPORATION

INAMED DEVELOPMENT COMPANY

INAMED INTERNATIONAL CORP.

INAMED JAPAN, INC.

MCGHAN MEDICAL CORPORATION

MEDISYN TECHNOLOGIES CORPORATION

 

By:

/s/ Michael J. Doty

 

 

Name:

Michael J. Doty

 

 

Title:

SENIOR VP & CFO

 

 

--------------------------------------------------------------------------------

